10/15/2020                                                                    Fits KTM 690#:
                                                         Case: 1:20-cv-06677 Document     Duke
                                                                                             11R Filed:
                                                                                                 2014-2018 CNC Short Brake
                                                                                                        11/10/20     PageClutch
                                                                                                                           1 ofLevers
                                                                                                                                 400| PageID
                                                                                                                                      eBay   #:550
                                                                                                                                                                                                   Sell     Watchlist        My eBay            2
  Hi         !         Daily Deals       Brand Outlet      Help & Contact


                              Shop by
                              category                  Search for anything                                                                                                        All Categories                            Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                    | Add to Watchlist




            Check if this part fits your vehicle              Contact the seller



       SAVE UP TO 10%                See all eligible items


                                                                                                    Fits KTM 690 Duke R 2014-2018 CNC Short Brake
                                                                                                                                                                                                          Shop with confidence
                                                                                                    Clutch Levers
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                               Color:     - Select -


                                                                                                           Quantity:                      Last one / 2 sold
                                                                                                                          1                                                                               Seller information
                                                                                                                                                                                                          motospirit8888 (1027      )
                                                                                                                                                                                                          95.1% Positive feedback
                                                                                                             Price:     US $26.99                                     Buy It Now
                                                                                                                        US $29.99 (10% off)                                                                   Save this Seller

                                                                                                                                                                     Add to cart                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                   Add to Watchlist                       See other items




                                                                                                      More than 49% sold               30-day returns               Longtime member


                                                                                                           Shipping: $3.00 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                                                                                                               Please note the delivery estimate is greater than 15 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:
                                Have one to sell?         Sell now

                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Fits KTM 690 SMC/R KTM                  For KTM 690 Duke / Enduro               For KTM 690 Duke SMC 2012               For KTM 690                                CNC Short Brake & Clutch                      CNC Short Brake Clutch
       690 Duke KTM 690…                       R 2014-2020 Folding…                    2013 Orange Short CNC…                  Duke/SMC/SMCR 2014-…                       Lever Fit KTM 690…                            Lever For KTM 690 1050…
       $26.99                                  $27.05                                  $21.24                                  $26.99                                     $26.34                                        $27.59
       $29.99                                  $40.99                                  $24.99                                  Free shipping                              Free shipping                                 $29.99
       + $3.00 shipping                        + $2.50 shipping                        + $2.00 shipping                        New                                        New                                           + $3.99 shipping
       New                                     New                                     New                                                                                                                              New




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/Fits-KTM-690-Duke-R-2014-2018-CNC-Short-Brake-Clutch-Levers/192274051352                                                                                                                                                           1/5
10/15/2020                                                            Fits KTM 690#:
                                                 Case: 1:20-cv-06677 Document     Duke
                                                                                     11R Filed:
                                                                                         2014-2018 CNC Short Brake
                                                                                                11/10/20     PageClutch
                                                                                                                   2 ofLevers
                                                                                                                         400| PageID
                                                                                                                              eBay   #:551




     Fits KTM 690 Duke KTM 690           Fits ZX-6R 2000-2017 CNC    Fits Speed Triple R Speed      Fits CBR600RR 2007-2019      Fits MT-10 FZ-10 2016-2020   Fits Speed Triple Speed
     Enduro R KTM 1090 Adv/R…            Short Brake Clutch Levers   Triple 1050/S Thruxton R…      CBR1000RR 2008-2020…         CNC Short Brake & Clutch…    Four Speed Triple 1050 CN…
     $26.99                              $26.99                      $26.99                         $26.99                       $26.99                       $20.99
     $29.99                              $29.99                      $29.99                         $29.99                       $29.99                       $23.32
     + $3.00 shipping                    + $3.00 shipping            + $3.00 shipping               + $3.00 shipping             + $3.00 shipping             + $12.00 shipping




    Description         Shipping and payments                                                                                                                                     Report item



                                                                                                                                                      eBay item number: 192274051352
      Seller assumes all responsibility for this listing.

      Last updated on Oct 11, 2020 07:20:38 PDT View all revisions

         Item specifics
         Condition:                     New                                                   Brand:                           Guaimi
         Non-Domestic Product:          No                                                    Country/Region of Manufacture:   China
         Placement on Vehicle:          Front, Left, Right                                    Manufacturer Part Number:        Does Not Apply
         Warranty:                      90 Day                                                Modified Item:                   No




https://www.ebay.com/itm/Fits-KTM-690-Duke-R-2014-2018-CNC-Short-Brake-Clutch-Levers/192274051352                                                                                               2/5
10/15/2020                                                       Fits KTM 690#:
                                            Case: 1:20-cv-06677 Document     Duke
                                                                                11R Filed:
                                                                                    2014-2018 CNC Short Brake
                                                                                           11/10/20     PageClutch
                                                                                                              3 ofLevers
                                                                                                                    400| PageID
                                                                                                                         eBay   #:552




                Product Description
              Description:
              *CNC Billet Aluminum 6061 Brake Clutch Levers
              *Brake and Clutch lever set with 6 adjustable positions
              *Item is easy to install without instructions
              *Available color: Black/Orange
              *Color may have 5% different from the photos shown online
              *Quantity: 1 pairs (Clutch side + Brake side)


              Fitment:
              KTM 690 Duke R 2014-2018


              NOTE: Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer's
              responsibility. Please check with your country's customs office to determine what these additional costs will be prior to
              bidding/buying.

                 About Us           Payment          Shipping           Terms         Contact Us

              We are a integrity sellers on eBay, we sell high quality items and provide reasonable price to all customers.



                                                                                    powered by




    SAVE UP TO 10%                 See all eligible items
 Save up to 10.0% for your oder
 Marked down item price reflects all savings. Items provided by motospirit8888                                                All promotional offers from motospirit8888



                                                                                                                                                                  See all




https://www.ebay.com/itm/Fits-KTM-690-Duke-R-2014-2018-CNC-Short-Brake-Clutch-Levers/192274051352                                                                       3/5
10/15/2020                                                                      Fits KTM 690#:
                                                           Case: 1:20-cv-06677 Document     Duke
                                                                                               11R Filed:
                                                                                                   2014-2018 CNC Short Brake
                                                                                                          11/10/20     PageClutch
                                                                                                                             4 ofLevers
                                                                                                                                   400| PageID
                                                                                                                                        eBay   #:553


       Fits GSXR600 GSXR750                                Fits F650GS Dakar F700GS                               Fits KTM 690 Duke R 1290           Fits Dorsoduro 750 Shiver          Fits Agusta F3 675 12-16
       2004-2017 GSXR1000                                  F800GS Adventure G650GS                                SuperDuke GT/R 1190 RC8/R          750 Dorsoduro 900 Shiver           800/AGO 13-16 Folding
       2003-2017 Barends                                   Adjustable Gear Shift Lever                            CNC Brake&Shift Lever Toe          900 Short Brake Clutch             Extendable Brake & Clutch
       Handlebar Grip End Cap                                                                                     Peg                                Levers                             Levers

       Was:                    US $12.21                   Was:                    US $43.32                      Was:            US $13.32          Was:             US $29.99         Was:                 US $35.54
       Now:                 US $10.99                      Now:                 US $38.99                         Now:           US $11.99           Now:            US $26.99          Now:               US $31.99


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/4                                                                                                                                                        Feedback on our suggestions




     Pair Engine Cover Case                     Air Filter Dust Protection For               Flyscreen Windscreen                   For KTM DUKE 690 2012-        For KTM 690 Duke R 2014-      Fits KTM RC8 RC8R 1190
     Slider Guard Protector For…                2017-2020 KTM Super…                         Windshield Protector Cove…             2018 2019 Motorcycle Tank…    2018 CNC Brake Clutch…        1290 990 Super Duke 690…
     $49.99                                     $39.99                                       $29.99                                 $22.06                        $20.39                        $20.99
     Free shipping                              Free shipping                                Free shipping                          $26.90                        $39.99                        $23.32
     New                                        New                                          New                                    Free shipping                 + $2.00 shipping              + $12.00 shipping
                                                                                                                                    Last one                      New                           New




   Explore more sponsored options:




     Fits KTM 690 Duke/R 1190                   Fits KTM RC8 RC8R 1190
     RC8/R 990 1290 Folding…                    1290 990 Super Duke 690…
     $31.99                                     $20.99
     $35.54                                     $23.32
     + $12.00 shipping                          + $12.00 shipping




   More from this seller 1/2                                                                                                                                                                             Feedback on our suggestions




     Fits Caponord 1200                         Fits K1600GT K1600GTL                        Fits F800GS 2008-2012                  Fits CBR250R/300R/500R        Fits Hypermotard 820          Fits K1600GTL/GT/B
     Dorsoduro 1200 RSV1000…                    2010-2016 CNC New…                           Brand New Brake Clutch…                CB500F/X CB190R/X…            Hypermotard 821 13-15 Bra…    K1200GT/R/S K1300GT/R/…
     $26.99                                     $26.99                                       $70.98                                 $31.99                        $40.99                        $19.99
     $29.99                                     $29.99                                       $78.87                                 $35.54                        $45.54                        $22.21
     + shipping                                 + shipping                                   + shipping                             + shipping                    + shipping                    + shipping
                                                Last one                                     Last one                               Last one                      Last one                      Last one




 Back to search results                                                                                                                                                                                                     Return to top
 More to explore : Motorcycle Clutch Levers for KTM 690, Motorcycle KTM Duke 690s, Motorcycle Brake Levers for 2014 KTM 690, Motorcycle Brake Levers for KTM 690, Brake Pads for 2014 KTM 690,
 Motorcycle Clutch Plates for KTM 690, Clutch Master Cylinders for KTM 690, Brake Cylinders for KTM 690, Brake Cables for KTM 690, Barnett Motorcycle Clutch Plates for KTM 690




https://www.ebay.com/itm/Fits-KTM-690-Duke-R-2014-2018-CNC-Short-Brake-Clutch-Levers/192274051352                                                                                                                                        4/5
10/15/2020                                                                    Fits KTM 690#:
                                                         Case: 1:20-cv-06677 Document     Duke
                                                                                             11R Filed:
                                                                                                 2014-2018 CNC Short Brake
                                                                                                        11/10/20     PageClutch
                                                                                                                           5 ofLevers
                                                                                                                                 400| PageID
                                                                                                                                      eBay   #:554
                                                                                                                                                                                                   Sell     Watchlist        My eBay            2
  Hi         !         Daily Deals       Brand Outlet      Help & Contact


                              Shop by
                              category                  Search for anything                                                                                                        All Categories                            Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                    | Add to Watchlist




            Check if this part fits your vehicle              Contact the seller



       SAVE UP TO 10%                See all eligible items


                                                                                                    Fits KTM 690 Duke R 2014-2018 CNC Short Brake
                                                                                                                                                                                                          Shop with confidence
                                                                                                    Clutch Levers
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                               Color:     - Select -


                                                                                                           Quantity:                      Last one / 2 sold
                                                                                                                          1                                                                               Seller information
                                                                                                                                                                                                          motospirit8888 (1027      )
                                                                                                                                                                                                          95.1% Positive feedback
                                                                                                             Price:     US $26.99                                     Buy It Now
                                                                                                                        US $29.99 (10% off)                                                                   Save this Seller

                                                                                                                                                                     Add to cart                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                   Add to Watchlist                       See other items




                                                                                                      More than 49% sold               30-day returns               Longtime member


                                                                                                           Shipping: $3.00 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                                                                                                               Please note the delivery estimate is greater than 15 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:
                                Have one to sell?         Sell now

                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Fits KTM 690 SMC/R KTM                  For KTM 690 Duke / Enduro               For KTM 690 Duke SMC 2012               For KTM 690                                CNC Short Brake & Clutch                      CNC Short Brake Clutch
       690 Duke KTM 690…                       R 2014-2020 Folding…                    2013 Orange Short CNC…                  Duke/SMC/SMCR 2014-…                       Lever Fit KTM 690…                            Lever For KTM 690 1050…
       $26.99                                  $27.05                                  $21.24                                  $26.99                                     $26.34                                        $27.59
       $29.99                                  $40.99                                  $24.99                                  Free shipping                              Free shipping                                 $29.99
       + $3.00 shipping                        + $2.50 shipping                        + $2.00 shipping                        New                                        New                                           + $3.99 shipping
       New                                     New                                     New                                                                                                                              New




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/Fits-KTM-690-Duke-R-2014-2018-CNC-Short-Brake-Clutch-Levers/192274051352                                                                                                                                                           1/4
10/15/2020                                                                       Fits KTM 690#:
                                                            Case: 1:20-cv-06677 Document     Duke
                                                                                                11R Filed:
                                                                                                    2014-2018 CNC Short Brake
                                                                                                           11/10/20     PageClutch
                                                                                                                              6 ofLevers
                                                                                                                                    400| PageID
                                                                                                                                         eBay   #:555




     Fits KTM 690 Duke KTM 690                   Fits ZX-6R 2000-2017 CNC               Fits Speed Triple R Speed                Fits CBR600RR 2007-2019                   Fits MT-10 FZ-10 2016-2020                Fits Speed Triple Speed
     Enduro R KTM 1090 Adv/R…                    Short Brake Clutch Levers              Triple 1050/S Thruxton R…                CBR1000RR 2008-2020…                      CNC Short Brake & Clutch…                 Four Speed Triple 1050 CN…
     $26.99                                      $26.99                                 $26.99                                   $26.99                                    $26.99                                    $20.99
     $29.99                                      $29.99                                 $29.99                                   $29.99                                    $29.99                                    $23.32
     + $3.00 shipping                            + $3.00 shipping                       + $3.00 shipping                         + $3.00 shipping                          + $3.00 shipping                          + $12.00 shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guangzhou, China
             Shipping to: Worldwide
             Excludes: APO/FPO, Alaska/Hawaii, US Protectorates, Africa, Central America and Caribbean, North America, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Turkey, United Arab
             Emirates, Yemen, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea,
             Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Laos, Bolivia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana,
             Paraguay, Suriname, Uruguay, Venezuela, Albania, Andorra, Austria, Belarus, Belgium, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Czech Republic, Denmark, Estonia,
             Finland, France, Germany, Gibraltar, Greece, Guernsey, Hungary, Iceland, Ireland, Italy, Jersey, Latvia, Liechtenstein,Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro,
             Netherlands, Norway, Poland, Portugal, Romania, San Marino, Serbia, Slovakia, Slovenia, Spain, Svalbard and Jan Mayen, Sweden, Switzerland, Ukraine, United Kingdom, Vatican City State,
             Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Japan, Kazakhstan, Korea, South, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan,
             Turkmenistan, Uzbekistan, PO BoxKyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, PO BoxKyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri
             Lanka, Tajikistan, Turkmenistan, Uzbekistan, PO Box

             Quantity:    1                 Change country:        United States                                                      ZIP Code:      60106                  Get Rates


               Shipping and handling        Each additional item     To                   Service                                                                                  Delivery*

               US $3.00                     Free                     United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Thu. Nov. 5 and Wed. Nov. 25

               US $25.00                    US $5.00                 United States        Expedited Shipping from China/Hong Kong/Taiwan to worldwide                              Estimated between Thu. Oct. 22 and Thu. Oct. 29
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 10%                             See all eligible items
 Save up to 10.0% for your oder
 Marked down item price reflects all savings. Items provided by motospirit8888                                                                                                                 All promotional offers from motospirit8888



                                                                                                                                                                                                                                                      See all




https://www.ebay.com/itm/Fits-KTM-690-Duke-R-2014-2018-CNC-Short-Brake-Clutch-Levers/192274051352                                                                                                                                                             2/4
10/15/2020                                                                                  Feedback
                                                     Case: 1:20-cv-06677 Document #: 11 Filed:       Profile Page 7 of 400 PageID #:556
                                                                                               11/10/20
                                                                                                                                                                               Sell     Watchlist         My eBay           2
                  Hi        !          Daily Deals        Brand Outlet        Help & Contact


                                              Shop by
                                              category                       Search for anything                                                              All Categories                              Search                Advanced



                 Home       Community         Feedback forum         Feedback profile



                 Feedback profile


                                            motospirit8888 (1027               )                                                                                                                 Member Quick Links
                                            Positive Feedback (last 12 months): 95.1%                                                                                                            Contact member
                                            Member since: Nov-09-16 in China                                                                                                                     View items for sale
                                                                                                                                                                                                 View seller's Store




                 Feedback ratings                                                                         Detailed seller ratings

                                                  1 month         6 months            12 months                    Average for the last 12 months

                            Positive                  6                  61                152                     Accurate description                                        Reasonable shipping cost
                                                                                                                                (138)                                                      (140)
                            Neutral                   3                  5                 6
                                                                                                                   Shipping speed                                              Communication
                            Negative                  2                  6                 7                                    (138)                                                      (135)




                           All received Feedback                                       Received as buyer                                   Received as seller                                           Left for others

                 7 Feedback received (viewing 1-7)                                                                                                                                                          Revised Feedback: 5


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                              Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (7)                              12 Months



                   FEEDBACK                                                                                                                     FROM                                                        WHEN

                          Should've have shipped sooner. Told about delay on shipping after placed order.                                       Buyer: e *** e ( 1 )                                        Past month
                          Fits KTM RC8 KTM RC8R Motorcycle Helmet Lock Anti-Theft (#193532045392)                                               US $19.99                                                   Reciprocal feedback


                          Did not receive package.                                                                                              Buyer: 0***r (43 )                                          Past month




                                                                                                                                                                                                                                           Comment?
                          Fits Ducati 899 1299 1199 959 Panigale Folding Extendable Brake & Clutch Levers                                       US $31.99                                                   Reciprocal feedback
                          (#192241883482)


                                                                Detailed item information is not available for the following items because the feedback is over 90 days old.


                          Item not as described in add and photo. Didnt fit bike. Wrong item recieved.                                          Buyer: m***m (7)                                            Past 6 months
                          Fits Z750 2007-2012 Z1000 2003-2009 Hot Sell Left Gear Shift Lever Shifter Pedal                                      US $17.99                                                   Reciprocal feedback
                          (#192543872467)


                          Unbelievably Bad. Terribly Disgusted With You & Your Company.                                                         Buyer: b***l (29 )                                          Past 6 months
                          Fits Dyna Sportster Softail Touring XL883 Vertical Pillion Pad Seat 6Suction Cup                                      US $12.99                                                   Reciprocal feedback
                          (#193380366609)


                          Did not fit my bike like seller said it would                                                                         Buyer: 2***1 (8)                                            Past 6 months
                          Fits Fatboy FLSTF Softail Luggage Rack Sissy Bar Passenger Backrest Cushion Pad                                       US $129.99                                                  Reciprocal feedback
                          (#192825228917)


                          Does not fit Honda CBF125 Stunner                        2009-2014                                                    Buyer: t***r (663 )                                         Past 6 months
                          Fits CBF125 Stunner 2009-2014 CBR125R 2004-2015 CNC Long Brake & Clutch Levers                                        US $20.99                                                   Reciprocal feedback
                          (#192437375993)


                          Item does not fit the BMW F800R . The only return address is in Chinese                                               Buyer: o***u (64 )                                          Past year
                          Fits F800GS Adv F800S F700GS F800R Front Brake Fluid Reservoir Guard Protector                                        US $12.99                                                   Reciprocal feedback
                          (#192483899465)



                 Page 1 of 1
                                                                                                                           1



                                                     Member Quick Links                          Contact member                     Suggested Next                Leave Feedback
                                                                                                 View items for sale                                              Reply to received Feedback
                                                                                                 View seller's Store                                              Follow up to given Feedback
                                                                                                                                                                  Request feedback revision




                 About eBay      Announcements        Community          Security Center       Resolution Center    Seller Center    Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/motospirit8888?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                           1/2
10/15/2020                                                                                    motospirit8888
                                                         Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20  on eBay
                                                                                                                  Page 8 of 400 PageID #:557
                                                                                                                                                                                                 Sell      Watchlist          My eBay         2
          Hi          !           Daily Deals     Brand Outlet     Help & Contact


                                        Shop by
                                        category                  Search for anything                                                                                           All Categories                                Search              Advanced



         motospirit8888's profile



                                                                     motospirit8888 (1027 )                                                                                   Items for sale            Visit store         Contact
                                                                     95.1% positive feedback

                                                                                                                   Welcome to our shop. We sell the best quality items to all the customer, and we pay our
                                                                         Save
                                                                                                                   100% attention to all customers need.




                                       Feedback ratings                                                                                                                                                           See all feedback

                                                          138        Item as described                      152               6                  7                           Good.
                                                                                                                                                                             Oct 12, 2020
                                                          135        Communication                      Positive         Neutral             Negative
                                                          138        Shipping time

                                                          140        Shipping charges                         Feedback from the last 12 months



                                   40 Followers | 0 Reviews | Member since: Nov 09, 2016 |            China



         Items for sale(4211)                                                                                                                                                                                                               See all items




             Fits FZ-6R 2009...                              Fits FZ-6R 2009...                               Fits FZ-6R 2009...                                Fits FZ-6R 2009...                                     Fits FZ-6R 2009...
             US $20.99                       32m left        US $20.99                       32m left         US $20.99                         32m left        US $20.99                         32m left             US $20.99                  32m left




             About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motospirit8888?_trksid=p2047675.l2559                                                                                                                                                                                               1/1
10/15/2020                                              Case: 1:20-cv-06677 Document #: 11 motospirit8888
                                                                                           Filed: 11/10/20| eBay Stores
                                                                                                                  Page 9 of 400 PageID #:558
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                Sell   Watchlist     My eBay


                                     Shop by
                                     category               Search this Store                                                                     This Store                        Search            Advanced



     eBay       eBay Stores      motospirit8888




                                             motospirit8888
                                             40 followers motospirit8888 (1027         ) 95.1%


                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                  Time: ending soonest

     License Plate Holder                             1-48 of 1,219 Results
     Navigation Bracket
                                                                              Fits R1200GS LC Adventure CNC Handlebar Riser Handle Bar Clamp Extend Adapter
     Short Brake & Clutch Levers

     Radiator Grill Grille Cover                                              $58.99                                                                                                           From China
                                                                              Was: $65.54
     Helmet Lock
                                                                              $15.00 shipping
     Reservoir Cover                                                          4 watching
     Tail Light
                                                                              Fits R1200GS LC R1200GS LC Adv R1250GS R1250GS Adv Rear MudSling Inner Fender
     Turning Signal
                                                                                              1 product rating
     Clutch Cable Adjuster

     Long Brake & Clutch Levers
                                                                              $24.98                                                                                                           From China
                                                                              Was: $27.76                                                                                                     Brand: BMW
     CNC Brake & Clutch Levers
                                                                              $15.00 shipping
     Fold Extend Brake Clutch Leve                                            or Best Offer
     Screws                                                                   Only 1 left!

     Handguard
                                                                              Fits R1200GS LC 2013-2016 R1200GS LC Adventure 2014 Cockpit Wind Deflector
     Adjustable Shift Lever                                                                   1 product rating
     Side Kickstand Stand Plate
                                                                              $22.99                                                                                                           From China
     Frame Sliders Crash Protector                                            Was: $25.54                                                                                                     Brand: BMW
     Wheel Fork Slider Protector                                              $10.00 shipping

     Bar End Caps                                                             or Best Offer
                                                                              Only 1 left!
     Engine Case Slider

     For Harley                                                               Fits R1200GS Adv R1200R R1200RT R1200S R1200ST R nineT Paralever Torque Arm
     For BMW
                                                                              $114.98                                                                                                          From China
     Other                                                                    Was: $127.76
                                                                              $20.00 shipping
     Condition                          see all                               5 watching

           New
                                                                              Fits R1200GS LC R1200GS LC Adv R1250GS R1250GS Adventure Carved Frame Protector

     Price                                                                    $19.99                                                                                                           From China

           Under $35.00                                                       Was: $22.21
                                                                              $14.00 shipping
           Over $35.00
                                                                              or Best Offer
     $               - $
                                                                              Only 1 left!

     Buying Format                      see all                               Fits K1300S/R/GT K1200R/Sport K1200S Folding Extendable Brake & Clutch Levers

           All Listings                                                       $31.99                                                                                                           From China
           Best Offer
                                                                              Was: $35.54
           Auction                                                            $15.00 shipping
           Buy It Now                                                         1 watching
           Classified Ads
                                                                              Fits KTM RC125 RC200 RC250/390 Duke CNC Folding Extendable Brake & Clutch Levers
     Item Location                      see all
                                                                              $31.99                                                                                                           From China
                                                                              Was: $35.54
     Delivery Options                   see all
                                                                              $15.00 shipping
           Free Shipping
           Free In-store Pickup
                                                                              Fits R1200GS LC/Adv K1600 GT/GTL/Bagger Folding Extendable Brake & Clutch Levers
     Show only                          see all
                                                                              $31.99                                                                                                           From China
           Returns Accepted                                                   Was: $35.54
           Completed Items                                                    $15.00 shipping
           Sold Items
           Deals & Savings
           Authorized Seller                                                  Fits KTM 690 Duke/SMC/R/Supermoto 640 LC4 Fold Extendable Brake & Clutch Levers

           Authenticity Verified
                                                                              $31.99                                                                                                           From China
                                                                              Was: $35.54
     More refinements...
                                                                              $15.00 shipping



                                                                              Fits K1600GT/GTL 11-16 R1200RT 10-13 Folding Extendable Brake & Clutch Levers
https://www.ebay.com/str/motospirit8888                                                                                                                                                                          1/5
10/15/2020                                                                   motospirit8888
                                          Case: 1:20-cv-06677 Document #: 11 Filed:         | eBay Stores
                                                                                     11/10/20      Page 10 of 400 PageID #:559
                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits KTM 1190 Adv/R KTM 1290 Super Adv Folding Extendable Brake & Clutch Levers

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits B-King 1300 2008-2013 Hot Sell CNC Folding Extendable Brake & Clutch Levers

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits KTM 690 Duke R 2014-2017 Brand New Folding Extendable Brake & Clutch Levers

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits GSX-R 1000 2007-2008 Brand New CNC Folding Extendable Brake & Clutch Levers

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits GSX-R 600 GSX-R 750 2004-2005 CNC Folding Extendable Brake & Clutch Levers

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits F800GS F800GS Adv F800R/S/GT/ST CNC Folding Extendable Brake & Clutch Lever

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits CB650F CBR650F NC750S NC750X CNC Folding Extendable Brake & Clutch Levers

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits GSX-R600 GSX-R750 GSX-R1000 CNC Folding Extendable Brake & Clutch Levers

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits KLZ1000 Versys 2012-2018 Hot Sell Folding Extendable Brake & Clutch Levers

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits XT1200Z FJR1300 FJR1300A XJR1300 Folding Extendable Brake & Clutch Levers

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits R1200GS/Adv R1200RT/ST/R/S R900RT Folding Extendable Brake & Clutch Levers

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits FZ-8 2010-2014 CNC Brand New Folding Extendable Brake & Clutch Levers

                                                        $31.99                                                                             From China
                                                        Was: $35.54
                                                        $15.00 shipping



                                                        Fits R1200GS R1200GS Adventure R Nine T R1200R Final Drive Housing Protector

                                                        $19.99                                                                             From China
                                                        Was: $22.21
                                                        $6.00 shipping
                                                        1 watching

https://www.ebay.com/str/motospirit8888                                                                                                                 2/5
10/15/2020                                                                   motospirit8888
                                          Case: 1:20-cv-06677 Document #: 11 Filed:         | eBay Stores
                                                                                     11/10/20      Page 11 of 400 PageID #:560
                                                        Fits F800GS F700GS F650GS Front Footpeg Footrest Rubber

                                                        $26.99                                                                             From China
                                                        Was: $29.99
                                                        $8.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Fits R1200GS Adventure 2014+ Front Fender Beak Extension Wheel Cover

                                                        $29.99                                                                             From China
                                                        Was: $33.32
                                                        $12.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Fits F700GS F650GS 2000-2008 Front Fender Mudguard Wheel Hugger Rear Extension

                                                        $10.99                                                                             From China
                                                        Was: $12.21
                                                        $8.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Fits R1200GS F650GS R1100GS Front Footpeg Plate Footrest Rubber

                                                        $19.99                                                                             From China
                                                        Was: $22.21
                                                        $4.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Fits K1600GT K1600GTL 2010-2016 CNC New Motorcycle Aluminum Clutch Brake Levers

                                                        $26.99                                                                             From China
                                                        Was: $29.99                                                                        Brand: BMW
                                                        $8.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Fits F800GS 2008-2017 F700GS 2013-2016 F650GS 2008-2012 Chain Guard Cover
                                                                        1 product rating

                                                        $26.99                                                                             From China
                                                        Was: $29.99
                                                        $14.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Fits R Nine T 2014-2016 Front Fender Mudguard Wheel Hugger Rear Extension
                                                                        1 product rating

                                                        $8.99                                                                              From China
                                                        Was: $9.99
                                                        $4.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Fit R1200GS 2008-2012 R1200GS Adventure 2008-2013 Mudguard Enlarger Beak Extenda
                                                                        1 product rating

                                                        $30.99                                                                             From China
                                                        Was: $34.43
                                                        $15.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Fits R1200GS K50 R1200GS Adventure R1200RT R1200R R1200RS Ignition Coil Cover

                                                        $32.99                                                                             From China
                                                        Was: $36.65
                                                        $10.00 shipping
                                                        or Best Offer

                                                        Fits 25mm Crash Bar Hot Sell New Fog Lamp Bracket Black Fog Lamp Bracket Suit

                                                        $22.99                                                                             From China
                                                        Was: $25.54
                                                        $6.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Fits R1200GS -2012 R1200GS Adventure -2013 Rear MudSling Inner Fender
                                                                        1 product rating

                                                        $34.98                                                                             From China
                                                        Was: $38.87
                                                        $15.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Fits F800GS F800GS Adventure F700GS F650GS Backrest & Luggage Rack Set

                                                        $130.99                                                                            From China
                                                        Was: $145 54
https://www.ebay.com/str/motospirit8888                                                                                                                 3/5
10/15/2020                                                                              Items
                                                        Case: 1:20-cv-06677 Document #: 11    for sale11/10/20
                                                                                            Filed:    by motospirit8888
                                                                                                                   Page | eBay
                                                                                                                            12 of 400 PageID #:561
        Hi! Sign in or register       Daily Deals      Brand Outlet   Help & Contact                                                                                                     Sell   Watchlist       My eBay


                                         Shop by
                                         category           KTM                                                                                                         All Categories                          Search                Advanced


                                                                                                                                                                                                        Include description
                                                        Items for sale from motospirit8888 (1027           )      |        Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction     Buy It Now                                                                                                  Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Handlebars,                     217 results for KTM          Save this search
         Grips & Levers
         Motorcycle Fairings & Bodywork
         More                                               Find your Motorcycle
                                                                                                                                                                                Clear selections

        Format                               see all
               All Listings
               Auction                                                                                                                                                              0
                                                            Make & Model                                  Year From / To                 Distance
               Buy It Now                                                                                                                                                     matching results
                                                             KTM                                          Year From                       Any Distance of
        Guaranteed Delivery                  see all         Any Model                                    Year To                         60106                                 Find Results
               No Preference
               1 Day Shipping                                                                        Fits KTM RC8 KTM RC8R Motorcycle Helmet Lock Anti-Theft (Fits: KTM)
               2 Day Shipping                                                                        Brand New
               3 Day Shipping
               4 Day Shipping
                                                                                                     $19.99                                                    From China
                                                                                                     Was: $22.21                                               Brand: KTM
        Condition                            see all                                                 Buy It Now
               New   (217)                                                                           +$2.00 shipping
                                                                                                     10% off
        Price

              Under $35.00
              Over $35.00
        $             to $
                                                                                                     Fits KTM 1290 Super Duke R RC8R 2008-2015 CNC Rear Brake Fluid Reservoir Cover (Fits:
        Item Location                        see all                                                 KTM)
               Default                                                                               Brand New
               Within
                100 miles     of 60106                                                               $0.99 to $12.21                                           From China
                                                                                                     Buy It Now
               US Only
                                                                                                     +$12.00 shipping
               North America
                                                                                                     1+ Watching
               Worldwide

                                                                                                     Fits KTM 1290 Super Duke R/1190/1290 Adv CNC Front & Rear Brake Reservoir Cover (Fits:
        Delivery Options                     see all
                                                                                                     KTM)
               Free shipping
                                                                                                     Brand New

        Show only                            see all                                                 $0.99 to $18.87                                           From China
               Free Returns                                                                          Buy It Now
               Returns accepted                                                                      +$12.00 shipping
               Completed listings                                                                    14+ Sold
               Sold listings
               Deals & Savings
                                                                                                     Fits KTM 1290 Super Duke R 2013-2017 New Radiator Grille Guard Cover Protector (Fits: KTM)
                                                                                                     Brand New
        More refinements...
                                                                                                     $70.19                                                    From China
                                                                                                     Was: $77.99

              Seller Information                                                                     Buy It Now
                                                                                                     +$12.00 shipping
             motospirit8888 (1027        )                                                           10% off
              Feedback rating: 1,027
              Positive Feedback: 95.1%                                                               Fits KTM 1050 1090 1290 Super Adv Clutch Slave Cylinder Guard Cover Protector (Fits: KTM)
              Member since Nov-09-16 in
                                                                                                     Brand New
              Hong Kong

                                                                                                     $23.39                                                    From China
              Read feedback profile                                                                  Was: $25.99
              Add to my favorite sellers                                                             Buy It Now
                                                                                                     +$12.00 shipping
                                                                                                     4+ Watching
                                                                                                     10% off




                                                                                                     Fits KTM 990SMT 990R 1190 RC8/R 2004-2015 CNC Front Brake Fluid Reservoir Cover (Fits:
                                                                                                     KTM)
                                                                                                     Brand New

                                                                                                     $0.99 to $12.21                                           From China
                                                                                                     Buy It Now
                                                                                                     +$12.00 shipping
                                                                                                     2+ Watching


                                                                                                     Fits KTM 690 Duke 2008-2010 CNC Hot Sell New Brake Clutch & Rear Reservoir Caps (Fits:
                                                                                                     KTM)
                                                                                                     Brand New

                                                                                                     $0.99 to $24.43                                           From China
                                                                                                     Buy It Now
                                                                                                     +$12.00 shipping
                                                                                                     14+ Sold



https://www.ebay.com/sch/m.html?_ssn=motospirit8888&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                          1/7
10/15/2020                                                               Items
                                         Case: 1:20-cv-06677 Document #: 11    for sale11/10/20
                                                                             Filed:    by motospirit8888
                                                                                                    Page | eBay
                                                                                                             13 of 400 PageID #:562
                                                                              Fits KTM 690 Enduro R/Duke 1090 Adv/R 1290 Super Adv CNC Rear ABS Sensor Guard (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $19.79                                      From China
                                                                              Was: $21.99
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off




                                                                              Fits KTM Duke 200 Duke 125 2012-2016 New Radiator Grille Guard Cover Protector
                                                                              Brand New

                                                                              $29.99                                      From China
                                                                              Was: $33.32
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off


                                                                              Fits KTM 125 Duke 200 Duke 250 Duke 390 Duke Integrated LED Tail Turning Signal (Fits: KTM)
                                                                              Brand New

                                                                              $22.99                                      From China
                                                                              Was: $25.54
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              6+ Watching
                                                                              10% off




                                                                              Fits KTM 1290 Superduke R 1090 1050 1190 Adv R LC8 Engine Clutch Protector Cover (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $114.98                                     From China
                                                                              Was: $127.76                                Brand: KTM
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off




                                                                              Fits KTM 1050 1190 Adv KTM 1290 Super Adventure HotSell Radiator Cover Side Pane (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $59.99                                      From China
                                                                              Was: $66.65
                                                                              or Best Offer
                                                                              +$12.00 shipping
                                                                              Only 1 left!
                                                                              1 Watching
                                                                              10% off
                                                                                 Watch


                                                                              Fits KTM 990 Supermoto/R/T SuperDuke/R 690Duke R Front &Rear Brake Reservoir Cap (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $16.98 to $30.59                            From China
                                                                              Was: $33.99
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off

                                                                              Fits KTM 990 Super Duke 990 Super Duke R Integrated LED Tail Light Turn Signal (Fits: KTM)
                                                                              Brand New

                                                                              $52.98                                      From China
                                                                              Was: $58.87
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off




                                                                              Fits KTM 690 Duke 2012-2017 Brand New CNC Radiator Grille Guard Cover Protector (Fits: KTM)
                                                                              Brand New

                                                                              $34.98                                      From China
                                                                              Was: $38.87
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off


                                           Fits KTM 1090 Adv/L KTM 1090 Adv R KTM 1290 Super Adv R/S Engine Guard Protector
                                           Brand New



https://www.ebay.com/sch/m.html?_ssn=motospirit8888&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                     2/7
10/15/2020                                                               Items
                                         Case: 1:20-cv-06677 Document #: 11    for sale11/10/20
                                                                             Filed:    by motospirit8888
                                                                                                    Page | eBay
                                                                                                             14 of 400 PageID #:563

                                                                              $256.99                                     From China
                                                                              Was: $285.54
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              1+ Watching
                                                                              10% off




                                                                              Fits KTM 390 Duke 2013-2016 Brand New CNC Radiator Grille Guard Cover Protector (Fits: KTM)
                                                                              Brand New

                                                                              $64.79                                      From China
                                                                              Was: $71.99
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off


                                                                              Fits KTM 1190 RC8 1190 RC8R New Radiator Guard Grill Cover Oil Cooler Protector (Fits: KTM)
                                                                              Brand New

                                                                              $73.79                                      From China
                                                                              Was: $81.99
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off




                                                                              Fits KTM 1290 ADV 1190 ADV 1290 SuperDuke 13-16 New Front Brake Reservoir Cover (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $0.99 to $12.21                             From China
                                                                              Buy It Now
                                                                              +$12.00 shipping



                                                                              Fits KTM 1050 1190 1290 Adventure Hot Sell Radiator Grille Guard Cover Protector (Fits: KTM)
                                                                              Brand New

                                                                              $70.19                                      From China
                                                                              Was: $77.99
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off


                                                                              Fits KTM 1190 RC8R 09-15 KTM 1190 RCR 08-10 Front & Rear Brake Reservoir Cover (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $16.98 to $30.59                            From China
                                                                              Was: $18.87
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off

                                                                              Fits KTM 1190 1050 Adv KTM 1290 Super Adv New Plastic Headlight Guard Protector (Fits: KTM)
                                                                              Brand New

                                                                              $38.99                                      From China
                                                                              Was: $43.32
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off




                                                                              Fits KTM Duke 250 Duke 390 17-18 Radiator Guard Grill Cover Oil Cooler Protector (Fits: KTM)
                                                                              Brand New

                                                                              $29.99                                      From China
                                                                              Was: $33.32
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off




                                           Fits KTM RC125 RC200 RC390 Radiator Guard Grill Cover Coolant Protector Grille (Fits: KTM)
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=motospirit8888&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                      3/7
10/15/2020                                                               Items
                                         Case: 1:20-cv-06677 Document #: 11    for sale11/10/20
                                                                             Filed:    by motospirit8888
                                                                                                    Page | eBay
                                                                                                             15 of 400 PageID #:564

                                                                              $62.99                                      From China
                                                                              Was: $69.99
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off




                                                                              Fits EXC EXC-F XC SX SX-F 525 530 660 950 990 New Scaling Foot Pegs Rests Pedals (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $60.98                                      From China
                                                                              Was: $67.76
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              2+ Watching
                                                                              10% off

                                                                              Fits KTM 1290 Super Duke R RC8R 2008-2015 New Rear Brake Fluid Reservoir Cover (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $8.99                                       From China
                                                                              Was: $9.99                                  Brand: KTM
                                                                              or Best Offer
                                                                              Free Shipping
                                                                              10% off
                                                                                 Watch


                                                                              Fits KTM 690 Duke R 2014-2018 CNC Short Brake Clutch Levers
                                                                              Brand New

                                                                              $26.99                                      From China
                                                                              Was: $29.99                                 Brand: KTM
                                                                              Buy It Now
                                                                              +$3.00 shipping
                                                                              10% off




                                                                              Fits KTM 690 Duke/R 1190 RC8/R 990 1290 Folding Extendable Brake & Clutch Lever (Fits: KTM)
                                                                              Brand New

                                                                              $31.99                                      From China
                                                                              Was: $35.54
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off


                                                                              Fits KTM RC8 RC8R 1190 1290 990 Super Duke 690 Duke Short Brake & Clutch Levers
                                                                              Brand New

                                                                              $20.99                                      From China
                                                                              Was: $23.32
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off


                                                                              Fits KTM 690 Duke R 2013-2017 CNC Hot Sell Side Kickstand Stand Extension Plate
                                                                              Brand New

                                                                              $12.99                                      From China
                                                                              Was: $14.43
                                                                              or Best Offer
                                                                              +$8.50 shipping
                                                                              10% off
                                                                                 Watch


                                                                              Fits KTM 690 Duke R 2014-2017 Brand New Folding Extendable Brake & Clutch Levers
                                                                              Brand New

                                                                              $31.99                                      From China
                                                                              Was: $35.54
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off


                                                                              Fits KTM RC8 1190 RC8R 1190 1290 990 SuperDuke 690 Duke Long Brake&Clutch Levers (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $20.99                                      From China
                                                                              Was: $23.32
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              10% off



https://www.ebay.com/sch/m.html?_ssn=motospirit8888&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                     4/7
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBayPage 16 of 400 PageID #:565

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $26.99
                                                                                                                                             Shipping                                                     $3.00
                                                     New card                                                                                Tax*                                                          $1.87
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $31.86

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: motospirit8888 | Message to seller

                                                                       Fits KTM 690 Duke R 2014-2018 CNC Short Brake Clutch
                                                                       Levers
                                                                       Color: Orange
                                                                       $26.99
                                                                       $29.99

                                                                       Quantity 1

                                                                       Delivery

                                                                             Est. delivery: Nov 5 – Nov 25
                                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                             $3.00

                                                                             Est. delivery: Oct 22 – Oct 29
                                                                             Expedited Shipping from China/Hong Kong/Taiwan to
                                                                             worldwide
                                                                             $25.00



                                                                       Save up to 10%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436509647015                                                                                                                                                       1/1
10/15/2020                                                              Fits KTM
                                                        Case: 1:20-cv-06677      1190 1050 Adv
                                                                              Document      #:KTM
                                                                                               11 1290 Super
                                                                                                  Filed:     Adv New Plastic
                                                                                                          11/10/20     Page  Headlight
                                                                                                                                17 ofGuard
                                                                                                                                       400Protector
                                                                                                                                           PageID   | eBay
                                                                                                                                                        #:566
                                                                                                                                                                                                  Sell     Watchlist         My eBay           2
  Hi         !         Daily Deals       Brand Outlet      Help & Contact


                              Shop by
                              category                  Search for anything                                                                                                       All Categories                            Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




            This fits a KTM                    Select Year



       SAVE UP TO 10%                See all eligible items

                                                                                                    Fits KTM 1190 1050 Adv KTM 1290 Super Adv New
                                                                                                                                                                                                         Shop with confidence
                                                                                                    Plastic Headlight Guard Protector
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                      Sale ends in: 01d 08h 05m                                                                          Seller information
                                                                                                                                                                                                         motospirit8888 (1027      )
                                                                                                              Color:     - Select -                                                                      95.1% Positive feedback

                                                                                                          Quantity:      1               1 available
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller

                                                                                                            Price:     US $38.99                                     Buy It Now                          Visit store
                                                                                                                       US $43.32 (10% off)                                                               See other items

                                                                                                                                                                    Add to cart


                                                                                                                                                                  Add to Watchlist



                                                                                                               30-day returns                              Longtime member


                                                                                                          Shipping: $12.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                                                                                                              Please note the delivery estimate is greater than 15 business
                                Have one to sell?         Sell now                                                            days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Moto Radiator Guard Cover               Headlight Lens For KTM                 Headlight Cover Lens Guard             Radiator Side Cover Panel                   Fits KTM 1050 1090 1290                       Radiator Guard Protection
       Protector For KTM 1050 10…              Adventure 1050 1190 1290…              for KTM 1050 1190 Adventu…             Guard Protector For KTM…                    Super Adv Clutch Slave…                       Grille for KTM…
       $41.39                                  $35.99                                 $39.42                                 $32.54                                      $23.39                                        $34.35
       $45.99                                  Free shipping                          Free shipping                          $34.99                                      $25.99                                        + $6.99 shipping
       Free shipping                           New                                    New                                    Free shipping                               + $12.00 shipping                             Seller 99.3% positive
       New                                                                                                                   Seller 99.4% positive                       New




   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/Fits-KTM-1190-1050-Adv-KTM-1290-Super-Adv-New-Plastic-Headlight-Guard-Protector/192827949219?fits=Make%3AKTM&hash=item2ce57100a3:g:Lt0AAOSwWiJcZ9DZ                                                                               1/4
10/15/2020                                                               Fits KTM
                                                         Case: 1:20-cv-06677      1290 Super Duke
                                                                                Document          R/1190/1290
                                                                                              #: 11           Adv CNC Front
                                                                                                      Filed: 11/10/20       & Rear18
                                                                                                                          Page    Brake
                                                                                                                                      ofReservoir Cover | eBay
                                                                                                                                         400 PageID         #:567
                                                                                                                                                                                                   Sell     Watchlist        My eBay            2
  Hi         !          Daily Deals       Brand Outlet      Help & Contact


                               Shop by
                               category                  Search for anything                                                                                                       All Categories                            Search             Advanced


         Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




            This fits a KTM                     Select Year



                                                                                                     Fits KTM 1290 Super Duke R/1190/1290 Adv CNC
                                                                                                                                                                                                          Shop with confidence
                                                                                                     Front & Rear Brake Reservoir Cover
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                               Color:     - Select -                                                                      Seller information
                                                                                                                                                                                                          motospirit8888 (1027      )

                                                                                                           Quantity:                      1 available / 14 sold                                           95.1% Positive feedback
                                                                                                                          1

                                                                                                                                                                                                              Save this Seller
                                                                                                             Price:     US $0.99                                      Buy It Now                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                     Add to cart                          See other items



                                                                                                                                                                   Add to Watchlist


                                                                                                         Limited quantity
                                                                                                                                   More than 81% sold                 30-day returns
                                                                                                            remaining

                                                                                                           Shipping: $12.00 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                                                                                                               Please note the delivery estimate is greater than 15 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                 Have one to sell?         Sell now                                                            to customs processing.

                                                                                                          Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Front Rear Brake Clutch                  For KTM 1290 SuperDuke R               Right Engine Cover Case                Front                                       Swingarm Protector KTM                        Front Fender Screw Bolts For
       Reservoir Cover For KTM…                 2013-20 Aluminum Frame…                Slider Guard Protector For…            Rear Brake Fluid Oil Reserv…                EXC-F 250 350 2012-2019…                      KTM DUKE 125 200 250…
       $31.99                                   $16.98                                 $26.99                                 $19.79                                      $19.73                                        $9.89
       + $2.50 shipping                         Free shipping                          Free shipping                          $21.99                                      $20.99                                        $10.99
       Seller 99.2% positive                    New                                    New                                    Free shipping                               Free shipping                                 + $0.99 shipping
                                                                                                                              New                                         Seller 99.5% positive                         New




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/Fits-KTM-1290-Super-Duke-R-1190-1290-Adv-CNC-Front-Rear-Brake-Reservoir-Cover/192388366373?fits=Make%3AKTM&hash=item2ccb3d8025:g:bpoAAOSwdW9aHm30                                                                                  1/8
10/7/2020                                                                   CNC Brake Clutch&Rear
                                                        Case: 1:20-cv-06677 Document              Reservoir
                                                                                          #: 11 Filed:      Cap For KTM
                                                                                                         11/10/20       690 Duke
                                                                                                                      Page   192008-2010 | eBay
                                                                                                                                 of 400 PageID  #:568
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




    People who viewed this item also viewed

                           CNC Motorcycle                                 New Rear Brake                                 CNC Aluminum                                        Fits KTM 690 Duke                                  Rear Brake Fluid Oil
                           Universal Rear…                                Fluid Reservoir…                               Rear Brake Fluid…                                   2008-2010 CNC…                                     Reservoir Cap…
                           $8.92                                          $0.99                                          $8.97                                               $0.99                                              $8.98
                           $9.39                                          + $12.00 shipping                              Free shipping                                       + $12.00 shipping                                  Free shipping
                           + $2.00 shipping




           Check if this part fits your vehicle                         Select Vehicle



                                                                                                    CNC Brake Clutch&Rear Reservoir Cap For KTM 690
                                                                                                                                                                                                         Shop with confidence
                                                                                                    Duke 2008-2010
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                              Color:     - Select -                                                                      Seller information
                                                                                                                                                                                                         motospirit9999 (1569      )

                                                                                                          Quantity:                      1 available / 13 sold                                           98.7% Positive feedback
                                                                                                                         1

                                                                                                                                                                                                             Save this Seller
                                                                                                            Price:     US $0.99                                      Buy It Now                          Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart                          See other items



                                                                                                                                                                  Add to Watchlist


                                                                                                        Limited quantity
                                                                                                                                  More than 80% sold                 30-day returns
                                                                                                           remaining

                                                                                                          Shipping: $12.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                              Please note the delivery estimate is greater than 15 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                Have one to sell?         Sell now                                                            to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     New Rear Brake Fluid                     New Front & Rear Brake                  CNC Front Brake & Clutch                New CNC Front Brake                        New CNC Front Brake                           Front Brake Reservoir Cover
     Reservoir Cover For KTM…                 Reservoir Cover For KTM…                Reservoir Covers For Suzu…              Reservoir Cover For Yama…                  Reservoir Cover For Yama…                     Cap For Yamaha MT07 FZ0…
     $0.99                                    $18.87                                  $18.99                                  $9.99                                      $9.99                                         $9.99
     + $12.00 shipping                        + $12.00 shipping                       $21.10                                  $11.10                                     $11.10                                        $11.10
                                                                                      + $2.00 shipping                        + $2.00 shipping                           + $2.00 shipping                              + $6.00 shipping
                                                                                      Popular
                                                                                                                                                                                                                                                 Feedback




    Description             Shipping and payments                                                                                                                                                                                          Report item



                                                                                                                                                                                                            eBay item number: 182883551127
      Seller assumes all responsibility for this listing.

https://www.ebay.com/itm/CNC-Brake-Clutch-Rear-Reservoir-Cap-For-KTM-690-Duke-2008-2010/182883551127                                                                                                                                                       1/8
10/7/2020                                                               CNC Brake Clutch&Rear
                                                    Case: 1:20-cv-06677 Document              Reservoir
                                                                                      #: 11 Filed:      Cap For KTM
                                                                                                     11/10/20       690 Duke
                                                                                                                  Page   202008-2010 | eBay
                                                                                                                             of 400 PageID  #:569
      Last updated on Sep 07, 2020 05:05:04 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year               Make         Model         Submodel
              -Select-          -Select-     -Select-       -Select-                Go


            [show all compatible vehicles]


                This part is compatible with 17 vehicle(s).


             Notes       Year                                 Make                          Model                                  Submodel
                         2010                                 KTM                           690                                    Duke
                         2009                                 KTM                           690                                    Duke
                         2008                                 KTM                           690                                    Duke
                         2011                                 KTM                           990                                    Super Duke R
                         2010                                 KTM                           990                                    Super Duke R
                         2009                                 KTM                           990                                    Super Duke R
                         2008                                 KTM                           990                                    Super Duke R
                         2007                                 KTM                           990                                    Super Duke R
                         2015                                 KTM                           1190                                   RC8R
                         2014                                 KTM                           1190                                   RC8R
                         2013                                 KTM                           1190                                   RC8R
                         2012                                 KTM                           1190                                   RC8R
                         2011                                 KTM                           1190                                   RC8R
                         2010                                 KTM                           1190                                   RC8
                         2010                                 KTM                           1190                                   RC8R
                         2009                                 KTM                           1190                                   RC8
                         2008                                 KTM                           1190                                   RC8

            Portions of the information contained in this table have been provided by motospirit9999



            Item specifics
            Condition:                     New                                                         Brand:                             Unbranded
            Number of Pieces:              3                                                           Country/Region of Manufacture:     China
            Placement on Vehicle:          Left, Right, Front, Rear                                    Manufacturer Part Number:          Does Not Apply
            Warranty:                      No Warranty


            motospirit9999
            motospirit9999 (1569       ) 98.7%                                                                                                Search within store

               Sign up for newsletter


                                                                                                                                              Visit Store: motospirit9999



            Items On Sale         Helmet Lock      Other      Navigation Bracket   Screws   Bar End Caps


      Categories




                                                                                                                                                                            Feedback




https://www.ebay.com/itm/CNC-Brake-Clutch-Rear-Reservoir-Cap-For-KTM-690-Duke-2008-2010/182883551127                                                                              2/8
10/7/2020                                                      CNC Brake Clutch&Rear
                                           Case: 1:20-cv-06677 Document              Reservoir
                                                                             #: 11 Filed:      Cap For KTM
                                                                                            11/10/20       690 Duke
                                                                                                         Page   212008-2010 | eBay
                                                                                                                    of 400 PageID  #:570

            Short Brake & Clutch
            Levers


            Helmet Lock


            Reservoir Cover


            Clutch Cable Adjuster


            Screws


            Handguard


            Side Kickstand Stand
            Plate


            Bar End Caps


            Engine Case Slider


            For Harley Davidson


            BMW R1200GS


            Yamaha MT-07


            Yamaha MT-09


            Suzuki GSX1300R
            Hayabusa


            BMW G310


            Suzuki GSX-R600 / 750
            GSX-R1000


            BMW F800GS


            KTM


            BMW R Nine T


            Other




                                                                                                                                           Feedback




https://www.ebay.com/itm/CNC-Brake-Clutch-Rear-Reservoir-Cap-For-KTM-690-Duke-2008-2010/182883551127                                             3/8
10/7/2020                                                      CNC Brake Clutch&Rear
                                           Case: 1:20-cv-06677 Document              Reservoir
                                                                             #: 11 Filed:      Cap For KTM
                                                                                            11/10/20       690 Duke
                                                                                                         Page   222008-2010 | eBay
                                                                                                                    of 400 PageID  #:571




                                                                                                                                           Feedback




https://www.ebay.com/itm/CNC-Brake-Clutch-Rear-Reservoir-Cap-For-KTM-690-Duke-2008-2010/182883551127                                             4/8
10/7/2020                                                      CNC Brake Clutch&Rear
                                           Case: 1:20-cv-06677 Document              Reservoir
                                                                             #: 11 Filed:      Cap For KTM
                                                                                            11/10/20       690 Duke
                                                                                                         Page   232008-2010 | eBay
                                                                                                                    of 400 PageID  #:572




                                                                                                                                           Feedback




https://www.ebay.com/itm/CNC-Brake-Clutch-Rear-Reservoir-Cap-For-KTM-690-Duke-2008-2010/182883551127                                             5/8
10/7/2020                                                      CNC Brake Clutch&Rear
                                           Case: 1:20-cv-06677 Document              Reservoir
                                                                             #: 11 Filed:      Cap For KTM
                                                                                            11/10/20       690 Duke
                                                                                                         Page   242008-2010 | eBay
                                                                                                                    of 400 PageID  #:573




                                                 Product Description
                                              Description:
                                              *Al 6061 T6 billet Aluminum
                                              *Condition: 100% Brand New
                                              *Package included: 3 pieces of Brake Reservoir Cover
                                              *Item is easy to install without instructions
                                              *Color may have 5% different from the photos shown online                                    Feedback
                                              *Available color: Gold/Orange/Red
                                              *Please confirm if the item can be fit for your model or not before you make order

                                              Fitment:
                                              KTM 690 Duke 2008-2010

                                              Attention: All of tax for custom from buyer country is not included in price.
https://www.ebay.com/itm/CNC-Brake-Clutch-Rear-Reservoir-Cap-For-KTM-690-Duke-2008-2010/182883551127                                             6/8
10/7/2020                                                          CNC Brake Clutch&Rear
                                           Case: 1:20-cv-06677 Document                  Reservoir
                                                                                 #: 11 Filed:      Cap For KTM
                                                                                                11/10/20       690 Duke
                                                                                                             Page   252008-2010 | eBay
                                                                                                                        of 400 PageID  #:574
                                             Attention: All of tax for custom from buyer country is not included in price.

                                                 About Us
                                               We are a integrity sellers on eBay, we sell high quality items and provide reasonable price to all customers.


                                                 Payment
                                               1. We accept Paypal, Visa and MasterCard;
                                               2. All the payments are expected within 7 days after the last auction is closed. All unpaid auction will be
                                               forfeited;
                                               3. By bidding on your auction, we will assume that bidder had accepted our terms and conditions;
                                               4. After paying, the buyers need to leave us the recipient address, name, contact number and postcode; which
                                               is ensure that the package arrived safety and timely.


                                                 Shipping
                                               1. We only ship the items to the address you have indicated, so we hope you can check your address twice
                                               before you place the order
                                               2. We will deliver the item within one business day after we got the payment from Paypal. If the package can not
                                               arrive at the exact time, please contact with us via eBay message, we will try our best to help you;
                                               3. We sent the package by China Post, E-packet, Post NL, DHL Global Mail or HK Post;
                                               4. If you want to get the item fast, you can contact with us, we provide the international fast shipping.

                                                 Terms
                                               1. If the items are defective when we sent you or we sent you the wrong items, that's the only case we can
                                               refund you or sent you the correct item again;
                                               2. All the defective situations must be reported and please provide the relevant photos to us within 3 days, after
                                               our confirmation, we ill sent you a new correct item or just make you the refund as you like. If there any
                                               problems before you left us the negative feedback, we will try our best to help you. Customers' satisfactions and
                                               feedback are very important to us.

                                                 Contact Us
                                               If you have interested in our selling items, you can feel free to contact with us via eBay or sent message to our
                                               email.


                                                                                                       powered by




   Sponsored items based on your recent views 1/4                                                                                                                    Feedback on our suggestions




       Foldable Extendable Clutch   7/8" 22mm Motorcycle            7/8" 22mm Motorcycle           CNC Brake Clutch Levers for   Brake Clutch Lever For KTM   CNC Brake Clutch Fluid
       Brake Lever For KTM Duke…    Brake Clutch Lever…             Brake Clutch Lever Guards…     KTM EXC 125 200 SX XC15…      EXC125 SX125 SX144 XC15…     Reservoir Cover Cap For…
       $27.98                       $23.59                          $23.66                         $15.80                        $15.99                       $15.83
       + $4.99 shipping             $27.75                          $27.83                         Free shipping                 Free shipping                $17.99
       New                          + $7.50 shipping                + $9.99 shipping               New                           New                          + $0.99 shipping
                                    New                             New                                                                                       Seller 99.1% positive




   Explore more sponsored options: Number of Pieces

   1                                                                                     More          2                                                                                 More




                                                                                                                                                                                         Feedback




https://www.ebay.com/itm/CNC-Brake-Clutch-Rear-Reservoir-Cap-For-KTM-690-Duke-2008-2010/182883551127                                                                                               7/8
10/7/2020                                                                CNC Brake Clutch&Rear
                                                     Case: 1:20-cv-06677 Document              Reservoir
                                                                                       #: 11 Filed:      Cap For KTM
                                                                                                      11/10/20       690 Duke
                                                                                                                   Page   262008-2010 | eBay
                                                                                                                              of 400 PageID  #:575




     New CNC Front Brake                   CNC 10mm Clutch Cable                   Knurled Fender Seat Bolt                           CNC Front Brake & Clutch            2X 3D Chromed               For KTM 1190 1090
     Reservoir Cover For…                  Adjuster For Yamaha YZF…                Screw 1/4"-20 Thread For…                          Reservoir Covers For…               Motorcycle Fuel Gas Tank…   Adventure R 1290 Super…
     $9.99                                 $5.99                                   $6.98                                              $18.99                              $14.69                      $49.77
     $11.10                                $6.65                                   $7.76                                              $21.10                              $19.99                      $52.39
     + $2.00 shipping                      + $2.00 shipping                        Free shipping                                      + $2.00 shipping                    Free shipping               Free shipping
                                                                                                                                      Popular




   More from this seller                                                                                                                                                                                   Feedback on our suggestions




     Brand New Aluminum Clutch               Top Case Passenger                        Rear View Mirrors For Ducati
     Brake Levers For BMW…                   Armrest For Yamaha MT09…                  Streetfighter Streetfighter …
     $26.99                                  $29.99                                    $40.99
     $29.99                                  $33.32                                    $45.54
     + shipping                              + shipping                                + shipping
     Last one                                Last one                                  Last one




 Back to search results                                                                                                                                                                                                   Return to top
 More to explore : Brake Pads for 2010 KTM 690, Rear Sintered Brake Pads for KTM 690, Rear Motorcycle Brake Rotors for KTM 690, Brake Pads for 2008 KTM 690,
 Motorcycle Rear & Brake Light Assemblies for 2010 KTM 690, Motorcycle Radiator Caps for KTM 690, Motorcycle Rear & Brake Light Assemblies for KTM 690,
 GOLDfren Rear Motorcycle Brake Pads for KTM 690, Motorcycle Rear Tires for KTM 690, Complete Motorcycle Clutches & Kits for KTM 690




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/CNC-Brake-Clutch-Rear-Reservoir-Cap-For-KTM-690-Duke-2008-2010/182883551127                                                                                                                                     8/8
10/7/2020                                                                   CNC Brake Clutch&Rear
                                                        Case: 1:20-cv-06677 Document              Reservoir
                                                                                          #: 11 Filed:      Cap For KTM
                                                                                                         11/10/20       690 Duke
                                                                                                                      Page   272008-2010 | eBay
                                                                                                                                 of 400 PageID  #:576
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




    People who viewed this item also viewed

                           CNC Motorcycle                                 New Rear Brake                                 CNC Aluminum                                        Fits KTM 690 Duke                                  Rear Brake Fluid Oil
                           Universal Rear…                                Fluid Reservoir…                               Rear Brake Fluid…                                   2008-2010 CNC…                                     Reservoir Cap…
                           $8.92                                          $0.99                                          $8.97                                               $0.99                                              $8.98
                           $9.39                                          + $12.00 shipping                              Free shipping                                       + $12.00 shipping                                  Free shipping
                           + $2.00 shipping




           Check if this part fits your vehicle                         Select Vehicle



                                                                                                    CNC Brake Clutch&Rear Reservoir Cap For KTM 690
                                                                                                                                                                                                         Shop with confidence
                                                                                                    Duke 2008-2010
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                              Color:     - Select -                                                                      Seller information
                                                                                                                                                                                                         motospirit9999 (1569      )

                                                                                                          Quantity:                      1 available / 13 sold                                           98.7% Positive feedback
                                                                                                                         1

                                                                                                                                                                                                             Save this Seller
                                                                                                            Price:     US $0.99                                      Buy It Now                          Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart                          See other items



                                                                                                                                                                  Add to Watchlist


                                                                                                        Limited quantity
                                                                                                                                  More than 80% sold                 30-day returns
                                                                                                           remaining

                                                                                                          Shipping: $12.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                              Please note the delivery estimate is greater than 15 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                Have one to sell?         Sell now                                                            to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     New Rear Brake Fluid                     New Front & Rear Brake                  CNC Front Brake & Clutch                New CNC Front Brake                        New CNC Front Brake                           Front Brake Reservoir Cover
     Reservoir Cover For KTM…                 Reservoir Cover For KTM…                Reservoir Covers For Suzu…              Reservoir Cover For Yama…                  Reservoir Cover For Yama…                     Cap For Yamaha MT07 FZ0…
     $0.99                                    $18.87                                  $18.99                                  $9.99                                      $9.99                                         $9.99
     + $12.00 shipping                        + $12.00 shipping                       $21.10                                  $11.10                                     $11.10                                        $11.10
                                                                                      + $2.00 shipping                        + $2.00 shipping                           + $2.00 shipping                              + $6.00 shipping
                                                                                      Popular
                                                                                                                                                                                                                                                 Feedback




    Description             Shipping and payments                                                                                                                                                                                          Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
https://www.ebay.com/itm/CNC-Brake-Clutch-Rear-Reservoir-Cap-For-KTM-690-Duke-2008-2010/182883551127                                                                                                                                                       1/3
10/7/2020                                                                     CNC Brake Clutch&Rear
                                                          Case: 1:20-cv-06677 Document              Reservoir
                                                                                            #: 11 Filed:      Cap For KTM
                                                                                                           11/10/20       690 Duke
                                                                                                                        Page   282008-2010 | eBay
                                                                                                                                   of 400 PageID  #:577
            Item location: Guangzhou, China
            Shipping to: Worldwide
            Excludes: APO/FPO, Alaska/Hawaii, US Protectorates, Africa, Central America and Caribbean, Middle East, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall
            Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam,
            Cambodia, Laos, Bermuda, Greenland, Saint Pierre and Miquelon, Bolivia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Suriname, Uruguay, Venezuela, Albania,
            Andorra, Austria, Belarus, Belgium, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Gibraltar, Greece,
            Guernsey, Hungary, Iceland, Ireland, Italy, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Netherlands, Poland, Portugal, Romania,
            San Marino, Serbia, Slovakia, Slovenia, Spain, Svalbard and Jan Mayen, Sweden, Switzerland, Ukraine, United Kingdom, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic,
            Bangladesh, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, PO Box

            Quantity:    1                 Change country:        United States                                                       ZIP Code:      60106                  Get Rates


              Shipping and handling        Each additional item     To                   Service                                                                                   Delivery*

              US $12.00                    Free                     United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                             Estimated between Thu. Oct. 29 and Wed. Nov. 18

              US $50.00                    US $10.00                United States        Expedited Shipping from China/Hong Kong/Taiwan to worldwide                               Estimated between Thu. Oct. 15 and Thu. Oct. 22
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                      Return shipping

              30 days                                                                                                              Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




       Foldable Extendable Clutch               7/8" 22mm Motorcycle                    7/8" 22mm Motorcycle                     CNC Brake Clutch Levers for               Brake Clutch Lever For KTM                CNC Brake Clutch Fluid
       Brake Lever For KTM Duke…                Brake Clutch Lever…                     Brake Clutch Lever Guards…               KTM EXC 125 200 SX XC15…                  EXC125 SX125 SX144 XC15…                  Reservoir Cover Cap For…
       $27.98                                   $23.59                                  $23.66                                   $15.80                                    $15.99                                    $15.83
       + $4.99 shipping                         $27.75                                  $27.83                                   Free shipping                             Free shipping                             $17.99
       New                                      + $7.50 shipping                        + $9.99 shipping                         New                                       New                                       + $0.99 shipping
                                                New                                     New                                                                                                                          Seller 99.1% positive




   Explore more sponsored options: Number of Pieces

   1                                                                                                                More             2                                                                                                           More

                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/CNC-Brake-Clutch-Rear-Reservoir-Cap-For-KTM-690-Duke-2008-2010/182883551127                                                                                                                                                       2/3
10/7/2020                                                                                 Feedback
                                                   Case: 1:20-cv-06677 Document #: 11 Filed:       Profile Page 29 of 400 PageID #:578
                                                                                             11/10/20
                  Hi! Sign in or register    Daily Deals    Brand Outlet       Help & Contact                                                                                 Sell     Watchlist         My eBay


                                            Shop by
                                            category                 Search for anything                                                                     All Categories                              Search                Advanced



                 Home         Community       Feedback forum         Feedback profile



                 Feedback profile


                                            motospirit9999 (1569           )                                                                                                                    Member Quick Links
                                            Positive Feedback (last 12 months): 98.7%                                                                                                           Contact member
                                            Member since: Nov-09-16 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                  1 month        6 months          12 months                     Average for the last 12 months

                             Positive                  8             152                339                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (286)                                                       (299)
                             Neutral                   0              0                  3
                                                                                                                 Shipping speed                                               Communication
                             Negative                  0              4                  5                                    (290)                                                       (291)




                            All received Feedback                                   Received as buyer                                      Received as seller                                          Left for others

                 5 Feedback received (viewing 1-5)                                                                                                                                                         Revised Feedback: 9


                 Search Feedback received as seller with an item title or ID:                                                                                       Rating type:                              Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                                   Negative (5)                             12 Months



                    FEEDBACK                                                                                                                   FROM                                                        WHEN

                           Very cheap product Don’t waste your money or time                                                                   Buyer: 7***7 (612 )                                         Past 6 months
                           5.5''x9'' American Flag Antenna Flag Pole Mount For Honda GL1800 GL1500 Goldwing                                    US $16.65                                                   Reciprocal feedback




                                                                                                                                                                                                                                          Comment?
                           (#183932840184)


                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.


                           Unbelievably Bad. Terribly Disgusted with you and your company                                                      Buyer: b***l (28 )                                          Past 6 months
                           Pillion Pad Seat 6 Suction Cup For Dyna Sportster Softail Touring XL 883 1200                                       US $12.99                                                   Reciprocal feedback
                           (#184208575619)


                           Cheap Chinese Junk - Overheats and eratic lighting with a lof of vibration                                          Buyer: t***r (146 )                                         Past 6 months
                           Driving Aux Lights For BMW R1200GS Adv R1200GS LC Adv R1250GS Adv F800GS Adv                                        US $48.99 (Best offer was accepted)                         Reciprocal feedback
                           (#184040892642)


                           Cheap Chinese junk, very low quality.                                                                               Buyer: t***r (146 )                                         Past 6 months
                           Driving Aux Lights For BMW R1200GS Adv R1200GS LC Adv R1250GS Adv F800GS Adv                                        US $48.99 (Best offer was accepted)                         Reciprocal feedback
                           (#184040892642)


                           Your automated responses to problems are very annoying you didn’t even read it..                                    Buyer: a***f (private)                                      Past year
                           Clutch Cable Adjuster For Honda CBR125R/150R/250R/300R/500R MSX125 Grom CMX                                         US $6.98                                                    Reciprocal feedback
                           250 (#183166740969)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay       Announcements        Community      Security Center        Resolution Center    Seller Center     Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/motospirit9999?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                          1/1
10/7/2020                                                                                     motospirit9999
                                                         Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20  on eBay
                                                                                                                 Page 30 of 400 PageID #:579
         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                                Sell      Watchlist          My eBay


                                    Shop by
                                    category                   Search for anything                                                                                                    All Categories                                 Search           Advanced



         motospirit9999's profile



                                                                       motospirit9999 (1569 )                                                                                       Items for sale            Visit store         Contact
                                                                       98.7% positive feedback

                                                                                                                      Welcome to our shop. We sell the best quality items to all the customer, and we pay our
                                                                          Save
                                                                                                                      100% attention to all customers need.




                                      Feedback ratings                                                                                                                                                                  See all feedback

                                                           286         Item as described                       339               3                  5                              Excellent
                                                                                                                                                                                   Sep 14, 2020
                                                           291         Communication                       Positive         Neutral             Negative
                                                           290         Shipping time

                                                           299         Shipping charges                          Feedback from the last 12 months



                                   58 Followers | 0 Reviews | Member since: Nov 09, 2016 |             China



         Items for sale(263)                                                                                                                                                                                                                      See all items




            Front Extenda F...                                Rear Fender Mud...                                Cockpit Wind De...                                    ParaLever Final...                                     ParaLever Final...
            US $9.99                          4h left         US $52.98                          4h left        US $22.99                               4h left       US $26.99                           4h left            US $26.99                  4h left




            About eBay      Announcements        Community        Security Center      Resolution Center         Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motospirit9999                                                                                                                                                                                                                           1/1
10/7/2020                                                                                  motospirit9999
                                                        Case: 1:20-cv-06677 Document #: 11 Filed:         | eBay Stores
                                                                                                    11/10/20     Page 31 of 400 PageID #:580
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist      My eBay


                                   Shop by
                                   category               Search this Store                                                                         This Store                         Search              Advanced



     eBay      eBay Stores       motospirit9999




                                              motospirit9999
                                              58 followers motospirit9999 (1569      ) 98.7%

                                              Welcome to our shop. We sell the best quality items to all the customer, and we pay our 100% attention to all customers' need.

                                                    Save this seller




     Category

     All                                               Featured Items
     Short Brake & Clutch Levers

     Helmet Lock

     Reservoir Cover

     Clutch Cable Adjuster

     Screws

     Handguard

     Side Kickstand Stand Plate

     Bar End Caps

     Engine Case Slider                                Topcase Passenger Backrest          Top Case Passenger Armrest
     For Harley Davidson                               Pad For BMW F800GS/Adv…             For Yamaha MT09 KTM…

     BMW R1200GS                                       $24.98                              $29.99
                                                       $27.76 | 10% OFF                    $33.32 | 10% OFF
     Yamaha MT-07

     Yamaha MT-09

     Suzuki GSX1300R Hayabusa

     BMW G310
                                                        All Listings   Auction    Buy It Now                                                                                        Time: newly listed
     Suzuki GSX-R600/750 GSX-
     R1000                                             1-48 of 132 Results                                                                                                                  Gallery View
     BMW F800GS                                                              Fender Seat Bolt Screw Nut Kit 1/4"-20 Thread For Harley Davidson- American Flag
     KTM
                                                                             $9.99                                                                                                                From China
     BMW R Nine T
                                                                             Was: $11.10
     Other                                                                   Free shipping



                                                                             Fender Seat Bolt Screw Nut Kit 1/4"-20 Thread For Harley Davidson-Skeleton Wreck

                                                                             $9.99                                                                                                                From China
                                                                             Was: $11.10                                                                                             Brand: Harley-Davidson
                                                                             Free shipping



                                                                             Fender Seat Bolt Screw Nut Kit 1/4"-20 Thread For Harley -Skeleton Middle Finger

                                                                             $9.99                                                                                                                From China
                                                                             Was: $11.10                                                                                             Brand: Harley-Davidson
                                                                             Free shipping



                                                                             Fender Seat Bolt Screw Nut 1/4"-20 Thread For Harley Davidson Pirat Jolly Roger

                                                                             $9.99                                                                                                                From China
                                                                             Was: $11.10
                                                                             Free shipping



                                                                             Fender Seat Bolt Screw Nut 1/4"-20 Thread For Harley Davidson - California Skull

                                                                             $9.99                                                                                                                From China
                                                                             Was: $11.10
                                                                             Free shipping



                                                                             Fender Seat Bolt Screw Nut Kit 1/4"-20 Thread For Harley - Skull Middle Finger

                                                                             $9.99                                                                                                                From China
                                                                             Was: $11.10                                                                                             Brand: Harley-Davidson
                                                                             Free shipping



                                                                             Fender Seat Bolt Screw Nut 1/4"-20 Thread For Harley Davidson - United We Stand

                                                                             $9.99                                                                                                                From China
                                                                             Was: $11.10
                                                                             Free shipping



https://www.ebay.com/str/motospirit9999                                                                                                                                                                               1/5
10/7/2020                                                                    motospirit9999
                                          Case: 1:20-cv-06677 Document #: 11 Filed:         | eBay Stores
                                                                                      11/10/20     Page 32 of 400 PageID #:581
                                                        Fender Seat Bolt Screw Nut Kit 1/4"-20 Thread For Harley Davidson - Indian Skull

                                                        $9.99                                                                                         From China
                                                        Was: $11.10                                                                                 Brand: Indian
                                                        Free shipping



                                                        Fender Seat Bolt Screw Nut Kit 1/4"-20 Thread For Harley Davidson American Skull

                                                        $9.99                                                                                         From China
                                                        Was: $11.10
                                                        Free shipping



                                                        Fender Seat Bolt Screw Nut Kit 1/4"-20 Thread For Harley Davidson - Flame

                                                        $9.99                                                                                         From China
                                                        Was: $11.10
                                                        Free shipping



                                                        Motorcycle Anti-Theft Helmet Lock For BMW F650GS F700GS F800GS

                                                        $19.99                                                                                        From China
                                                        Was: $22.21                                                                                  Brand: BMW
                                                        $2.00 shipping



                                                        New CNC Front Brake Reservoir Cover For Yamaha MT01 MT03 MT07 FZ07 FZ10 MT10

                                                        $9.99                                                                                         From China
                                                        Was: $11.10                                                                                Brand: Yamaha
                                                        $2.00 shipping



                                                        Stainless Knurled Fender Seat Bolt Screw 1/4"-20 For Harley Jolly Roger Pirate

                                                        $6.98                                                                                         From China
                                                        Was: $7.76                                                                         Brand: Harley-Davidson
                                                        Free shipping



                                                        Stainless Knurled Fender Seat Bolt Screw 1/4"-20 Thread - United We Stand

                                                        $6.98                                                                                         From China
                                                        Was: $7.76
                                                        Free shipping



                                                        Knurled Fender Seat Screw 1/4"-20 Thread For Harley Davidson - Indian Skeleton

                                                        $6.98                                                                                         From China
                                                        Was: $7.76                                                                                  Brand: Indian
                                                        Free shipping



                                                        Knurled Fender Seat Bolt Screw 1/4"-20 Thread For Harley Davidson Skeleton Skull

                                                        $6.98                                                                                         From China
                                                        Was: $7.76
                                                        Free shipping



                                                        Stainless Knurled Fender Seat Bolt Screw 1/4-20 Thread For Harley Davidson Flame

                                                        $6.98                                                                                         From China
                                                        Was: $7.76
                                                        Free shipping



                                                        Stainless Knurled Fender Seat Bolt Screw 1/4"-20 Thread - Skeleton Middle Finger

                                                        $6.98                                                                                         From China
                                                        Was: $7.76
                                                        Free shipping



                                                        Stainless Knurled Fender Seat Bolt 1/4"-20 Thread For Harley - American Skeleton

                                                        $6.98                                                                                         From China
                                                        Was: $7.76                                                                         Brand: Harley-Davidson
                                                        Free shipping



                                                        Knurled Fender Seat Bolt Screw 1/4"-20 Thread For Harley Davidson -Middle Finger

                                                        $6.98                                                                                         From China
                                                        Was: $7.76
                                                        Free shipping



                                                        Stainless Knurled Fender Seat Bolt 1/4"-20 Thread For Harley Davidson - American

                                                        $6.98                                                                                         From China
                                                        Was: $7.76
                                                        Free shipping

https://www.ebay.com/str/motospirit9999                                                                                                                             2/5
10/7/2020                                                                    motospirit9999
                                          Case: 1:20-cv-06677 Document #: 11 Filed:         | eBay Stores
                                                                                      11/10/20     Page 33 of 400 PageID #:582


                                                        Stainless Knurled Fender Seat Screw 1/4"-20 Thread For Harley - Skeleton Wreck

                                                        $6.98                                                                                         From China
                                                        Was: $7.76                                                                         Brand: Harley-Davidson
                                                        Free shipping



                                                        Front Brake Reservoir Cover Cap For Yamaha MT07 FZ07 MT09 FZ09 FJ09 MT10 MT01

                                                        $9.99                                                                                      Brand: Yamaha
                                                        Was: $11.10
                                                        $6.00 shipping
                                                        1 watching

                                                        Windscreen Windshield Sport Screen Wind Deflector For Yamaha MT07 FZ07 2018-2020

                                                        $20.99                                                                                     Brand: Yamaha
                                                        Was: $23.32
                                                        $7.50 shipping
                                                        or Best Offer

                                                        Motorcycle Windshield Windscreen Pare-brise Smoke For Kawasaki Z125 2015-2019

                                                        $22.99                                                                                        From China
                                                        Was: $25.54                                                                              Brand: Kawasaki
                                                        $2.00 shipping
                                                        or Best Offer

                                                        Glare Shield For Cockpit TFT 6.5 inch For BMW R1200GS LC Adv R1250GS Adv F850GS

                                                        $8.99                                                                                         From China
                                                        Was: $9.99                                                                                   Brand: BMW
                                                        $2.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        1-1/4" Crash Bars Highway Bar Light Switchback Driving Light For Harley Davidson

                                                        $30.99                                                                                        From China
                                                        Was: $34.43
                                                        $2.00 shipping



                                                        Leather Gas Fuel Tank Cover Panel Pad With Pouch For Sportster XL883 XL1200

                                                        $20.99                                                                                        From China
                                                        Was: $23.32
                                                        $5.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Tour Pak Pack Lid Retractable Cable For Touring Electra Street Glide Road King

                                                        $12.99                                                                                        From China
                                                        Was: $14.43
                                                        $2.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Derby Timer Engine Cover For Dyna Street Glide FLHTK FLHRS Fatboy FXSTB Predator

                                                        $34.98                                                                                        From China
                                                        Was: $38.87
                                                        $5.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Derby Timer Engine Cover For Dyna Street Glide FLHTK Fatboy - Jolly Roger Pirate

                                                        $34.98                                                                                        From China
                                                        Was: $38.87
                                                        $5.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Derby Timer Engine Cover For Dyna Street Glide Fatboy FXSTB - Skeleton Mechanic

                                                        $34.98                                                                                        From China
                                                        Was: $38.87
                                                        $5.00 shipping
                                                        or Best Offer
                                                        Only 1 left!

                                                        Fuel Tank Door Cover Dash Insert Panel For Electra Street Skeleton Middle Finger

                                                        $12.99 to $30.99                                                                              From China
                                                        Was: $34.43
                                                        $6.00 shipping



                                                        Pillion Pad Seat 6 Suction Cup For Dyna Sportster Softail Touring XL 883 1200
                                                                        1 product rating

                                                        $12.99                                                                                        From China
https://www.ebay.com/str/motospirit9999                                                                                                                             3/5
10/7/2020                                                 Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                                          11 Filed:      by motospirit9999
                                                                                                                       Page| eBay
                                                                                                                               34 of 400 PageID #:583
        Hi! Sign in or register        Daily Deals       Brand Outlet   Help & Contact                                                                                                      Sell   Watchlist       My eBay


                                      Shop by
                                      category             ktm                                                                                                             All Categories                          Search                    Advanced


                                                                                                                                                                                                           Include description
                                                          Items for sale from motospirit9999 (1569             )         |    Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction     Buy It Now                                                                                                   Sort: Best Match              View:
        eBay Motors
            Motorcycle Fairings & Bodywork                  15 results for ktm         Save this search
            More


                                                              Find your Motorcycle
        Format                                 see all
                                                                                                                                                                                   Clear selections
               All Listings
               Auction
               Buy It Now
                                                                                                                                                                                       0
                                                              Make & Model                                   Year From / To                 Distance
        Guaranteed Delivery                    see all                                                                                                                           matching results
                                                               KTM                                            Year From                      Any Distance of
               No Preference
                                                               Any Model                                      Year To                        60106                                 Find Results
               1 Day Shipping
               2 Day Shipping
               3 Day Shipping                                                                             Engine Clutch Protector Cover For KTM 1290 Superduke R 1090 1050 1190 Adv R LC8 (Fits:
               4 Day Shipping                                                                             KTM)
                                                                                                          Brand New
        Condition                              see all
               New     (15)                                                                               $114.98                                                 From China
                                                                                                          Was: $127.76                                            Brand: KTM
        Price                                                                                             Buy It Now
                                                                                                          +$12.00 shipping
        $                to $
                                                                                                          3+ Watching
                                                                                                          10% off
        Item Location                          see all
               Default
               Within
                   100 miles    of 60106                                                                  CNC Brake Clutch&Rear Reservoir Cap For KTM 690 Duke 2008-2010 (Fits: KTM)
                                                                                                          Brand New
               US Only
               North America
               Worldwide                                                                                  $0.99 to $24.43                                         From China
                                                                                                          Buy It Now
                                                                                                          +$12.00 shipping
        Delivery Options                       see all
                                                                                                          12+ Sold
               Free shipping


        Show only                              see all                                                    New Rear Brake Fluid Reservoir Cover For KTM 1290 Super Duke R RC8R 2008-2015 (Fits:
               Free Returns                                                                               KTM)
               Returns accepted                                                                           Brand New
               Completed listings
               Sold listings                                                                              $0.99 to $12.21                                         From China
               Deals & Savings
                                                                                                          Buy It Now
                                                                                                          +$12.00 shipping
        More refinements...                                                                               3+ Watching


                                                                                                          New Front & Rear Brake Reservoir Cover For KTM 1290 Super Duke R/1190/1290 Adv. (Fits:
              Seller Information                                                                          KTM)
                                                                                                          Brand New
             motospirit9999 (1569          )
              Feedback rating: 1,569                                                                      $18.87                                                  From China
              Positive Feedback: 98.7%                                                                    Buy It Now
              Member since Nov-09-16 in
                                                                                                          +$12.00 shipping
              Hong Kong
                                                                                                          6+ Sold

              Read feedback profile
                                                                                                          Top Case Passenger Armrest For Yamaha MT09 KTM 1050/1190/1290 BMW R1200GS LC ADV
              Add to my favorite sellers
                                                                                                          Brand New
              Visit seller's eBay Store!
                     motospirit9999                                                                       $29.99                                                  From China
                                                                                                          Was: $33.32                                             Brand: BMW
                                                                                                          or Best Offer
                                                                                                          +$4.00 shipping
                                                                                                          Only 1 left!
                                                                                                          7 Sold
                                                                                                          10% off
                                                                                                             Watch


                                                                                                          Clutch Slave Cylinder Guard Cover Protector For KTM 990 SM/R/T 1050 1090 1290 (Fits: KTM)
                                                                                                          Brand New

                                                                                                          $10.99                                                  From China
                                                                                                          Was: $12.21
                                                                                                          Buy It Now
                                                                                                          +$12.00 shipping
                                                                                                          11+ Sold
                                                                                                          10% off




                                                                                                                                                                                                                                 Tell us what you think




https://www.ebay.com/sch/m.html?_ssn=motospirit9999&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                                   1/2
10/7/2020                                                                                           Checkout
                                                            Case: 1:20-cv-06677 Document #: 11 Filed:        | eBay Page 35 of 400 PageID #:584
                                                                                                      11/10/20

                                                                                                                                           How do you like our checkout? Tell us what you think
                                                  Checkout                                                                                                           To add more items, go to cart.



               Pay with                                                                                                      Subtotal (1 item)                                           $24.43
                                                                                                                             Shipping                                                    $12.00
                                     New card                                                                                Tax*                                                         $2.28
                       0000   0000 0000   0000   Add a credit or debit card

                                                                                                                             Order total                                                $38.71

                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                for certain tax authorities. Learn more


                        Special financing available.
                        Apply now. See terms
                                                                                                                                                       Confirm and pay

                                                                                                                                                  Select a payment option
               Ship to

               1001 Foster Ave                                                                                                                             See details
               Bensenville, IL 60106-1445
               United States

               Change




               Review item and shipping

               Seller: motospirit9999 | Edit message
               Message: Item Id: 182883551127 Buyer's Vehicle: KTM

                                                      CNC Brake Clutch&Rear Reservoir Cap For KTM 690 Duke
                                                      2008-2010
                                                      Color: Orange
                                                      $24.43
                                                      Quantity 1

                                                      Delivery

                                                            Est. delivery: Oct 29 – Nov 18
                                                            Standard SpeedPAK from China/Hong Kong/Taiwan
                                                            $12.00

                                                            Est. delivery: Oct 15 – Oct 22
                                                            Expedited Shipping from China/Hong Kong/Taiwan to
                                                            worldwide
                                                            $50.00



               Gift cards, coupons, eBay Bucks



               Enter code:                                                    Apply




               Donate to charity (optional)
               Musicians On Call
               Support Musicians On Call and help deliver the healing power of music to hospital patients



               Select amount                         None




            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1439565172013                                                                                                                                          1/1
10/7/2020                                                              Engine Clutch
                                                        Case: 1:20-cv-06677          Protector #:
                                                                              Document         Cover
                                                                                                  11For KTM 1290
                                                                                                     Filed:      SuperdukePage
                                                                                                             11/10/20      R 109036
                                                                                                                                 1050of1190
                                                                                                                                         400AdvPageID
                                                                                                                                                R LC8 | eBay
                                                                                                                                                          #:585
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                       | Add to Watchlist




    People who viewed this item also viewed

                           Clutch Cover &                                 Motorcycle Clear                                CNC Machined                                        CNC Adjustable                                     LC8 Engine Clutch
                           Pressure Plate Fo…                             Engine Clutch…                                  Engine Clutch…                                      Rearset Footpeg…                                   Protection Cover…
                           $99.99                                         $149.99                                         $103.50                                             $125.95                                            $122.77
                           Free shipping                                  + $10.00 shipping                               Free shipping                                       Free shipping                                      $144.43
                                                                                                                                                                                                                                 Free shipping




           This fits a KTM                    Select Year



    SAVE UP TO 10%                    See all eligible items


                                                                                                    Engine Clutch Protector Cover For KTM 1290
                                                                                                                                                                                                          Shop with confidence
                                                                                                    Superduke R 1090 1050 1190 Adv R LC8
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                           Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                              Color:      - Select -                                                                      Seller information
                                                                                                                                                                                                          motospirit9999 (1569      )

                                                                                                          Quantity:                       Last one / 7 sold                                               98.7% Positive feedback
                                                                                                                          1

                                                                                                                                                                                                              Save this Seller
                                                                                                            Price:     US $114.98                                     Buy It Now                          Contact seller
                                                                                                                       No Interest if paid in full                                                        Visit store
                                                                                                                       in 6 mo on $99+*                                                                   See other items
                                                                                                                                                                     Add to cart
                                                                                                                       US $127.76 (10% off)

                                                                                                                                                                   Add to Watchlist


                                                                                                        Limited quantity
                                                                                                                                   More than 63% sold                 30-day returns
                                                                                                           remaining

                                                                                                          Shipping: $12.00 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                          Delivery:            Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                               Please note the delivery estimate is greater than 15 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                Have one to sell?         Sell now                                                             to customs processing.

                                                                                                         Payments:



                                                                                                                         *No Interest if paid in full in 6 months on $99+. | See terms and
                                                                                                                         apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                 See details




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




     Clutch Slave Cylinder Guard              New Front & Rear Brake                  Top Case Passenger                      New Rear Brake Fluid                        Frame Guard Protector                         Machined Headlamp Cover
     Cover Protector For KTM…                 Reservoir Cover For KTM…                Armrest For Yamaha MT09…                Reservoir Cover For KTM…                    Cover For BMW R1200GS L…                      Generator Cover For BMW …
     $10.99                                   $18.87                                  $29.99                                  $0.99                                       $19.99                                        $96.98
     $12.21                                   + $12.00 shipping                       $33.32                                  + $12.00 shipping                           $22.21                                        $107.76                   Feedback
     + $12.00 shipping                                                                + $4.00 shipping                                                                    + $7.00 shipping                              + $15.00 shipping
                                                                                      Last one                                                                            Almost gone




    Description             Shipping and payments                                                                                                                                                                                           Report item



https://www.ebay.com/itm/Engine-Clutch-Protector-Cover-For-KTM-1290-Superduke-R-1090-1050-1190-Adv-R-LC8/184103181759?fits=Make%3AKTM&hash=item2add679dbf:g:h0kAAOSwStheB4b-                                                                                1/4
10/7/2020                                                               New Rear
                                                        Case: 1:20-cv-06677      Brake Fluid Reservoir
                                                                              Document                 Cover For
                                                                                              #: 11 Filed:       KTM 1290 Super
                                                                                                              11/10/20     Page Duke
                                                                                                                                  37R of
                                                                                                                                      RC8R 2008-2015
                                                                                                                                         400  PageID | eBay
                                                                                                                                                         #:586
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




    People who viewed this item also viewed

                           CNC Motorcycle                                 CNC Brake                                      Fits KTM 1290                                       Rear Brake Fluid                                   Front Brake Fluid
                           Universal Rear…                                Clutch&Rear…                                   Super Duke R…                                       Reservoir Clutch…                                  Reservoir Cap…
                           $8.92                                          $0.99                                          $0.99                                               $7.59                                              $8.96
                           $9.39                                          + $12.00 shipping                              + $12.00 shipping                                   $7.99                                              Free shipping
                           + $2.00 shipping                                                                                                                                  + $2.99 shipping




           This fits a KTM                    Select Year



                                                                                                    New Rear Brake Fluid Reservoir Cover For KTM 1290
                                                                                                                                                                                                         Shop with confidence
                                                                                                    Super Duke R RC8R 2008-2015
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                              Color:     - Select -                                                                      Seller information
                                                                                                                                                                                                         motospirit9999 (1569      )

                                                                                                          Quantity:                      1 available / 5 sold                                            98.7% Positive feedback
                                                                                                                         1

                                                                                                                                                                                                             Save this Seller
                                                                                                            Price:     US $0.99                                      Buy It Now                          Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart                          See other items



                                                                                                                                                                  Add to Watchlist


                                                                                                        Limited quantity
                                                                                                                                  More than 61% sold                 30-day returns
                                                                                                           remaining

                                                                                                          Shipping: $12.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                              Please note the delivery estimate is greater than 15 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                Have one to sell?         Sell now                                                            to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     New Front & Rear Brake                   CNC Brake Clutch&Rear                   New Rear Brake Reservoir                New CNC Front Brake                        New CNC Front Brake                           New CNC Front Brake
     Reservoir Cover For KTM…                 Reservoir Cap For KTM 69…               Cover For Ducati Monster…               Reservoir Cover For Yama…                  Reservoir Cover For Yama…                     Reservoir Cover For Yama…
     $18.87                                   $0.99                                   $0.99                                   $9.99                                      $9.99                                         $9.99
     + $12.00 shipping                        + $12.00 shipping                       + $12.00 shipping                       $11.10                                     $11.10                                        $11.10
                                                                                                                              + $2.00 shipping                           + $2.00 shipping                              + $2.00 shipping

                                                                                                                                                                                                                                                 Feedback



    Description             Shipping and payments                                                                                                                                                                                          Report item



                                                                                                                                                                                                            eBay item number: 182883551148
      Seller assumes all responsibility for this listing.

      Last updated on Sep 07, 2020 05:05:07 PDT View all revisions

https://www.ebay.com/itm/New-Rear-Brake-Fluid-Reservoir-Cover-For-KTM-1290-Super-Duke-R-RC8R-2008-2015/182883551148?fits=Make%3AKTM&hash=item2a94b587ac:g:DmYAAOSwH-daAZ1e                                                                                 1/7
10/8/2020                                                                      FRONT REAR
                                                        Case: 1:20-cv-06677 Document      Brake
                                                                                       #: 11    Pads for
                                                                                              Filed:     KTM 690 R Enduro
                                                                                                      11/10/20     Page2008-2012 | eBay
                                                                                                                          38 of 400   PageID #:587
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                           Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Brakes & Suspension > Brake Pads                                                                                       | Add to Watchlist




    People who viewed this item also viewed

                           Caltric Front and                              FRONT&REAR                                    Front + Rear                                        Front + Rear                                       Front + Rear Non-
                           Rear Brake Pads f…                             BRAKE PADS fit…                               Ceramic Brake…                                      Organic Brake…                                     Metallic Organic…
                           $12.85                                         $16.13                                        $18.14                                              $15.48                                             $12.99
                           Free shipping                                  $16.98                                        $25.99                                              $20.99                                             Free shipping
                                                                          Free shipping                                 Free shipping                                       Free shipping




            Check if this part fits your vehicle             Contact the seller



                                                                                                   FRONT REAR Brake Pads for KTM 690 R Enduro
                                                                                                                                                                                                        Shop with confidence
                                                                                                   2008-2012
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                         Quantity:       1              2 available


                                                                                                                                                                                                        Seller information
                                                                                                            Price:    US $27.49                                     Buy It Now
                                                                                                                                                                                                        mototalk2011 (607      )
                                                                                                                                                                                                        88.9% Positive feedback


                                                                                                                                                                   Add to cart
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                 Add to Watchlist
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items

                                                                                                           1-year accident protection plan from SquareTrade - $5.99


                                                                                                         Free shipping              30-day returns                Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: FUJIAN, China
                                                                                                                       Ships to: United States

                                                                                                          Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                Have one to sell?         Sell now
                                                                                                                             Please note the delivery estimate is greater than 13 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller                                                                                                                                                                                       Feedback on our suggestions




     Front Rear Brake Pads for                FRONT REAR Brake Pads for               BRAKE PADS For KTM 50SX
     HYOSUNG GT650 GT 650 …                   Harley Davidson FXDX…                   65SX SX50 SX65 SX 50 65…
     $29.49                                   $38.49                                  $6.45
     Free shipping                            Free shipping                           Free shipping
     Last one



                                                                                                                                                                                                                                                Feedback

    Description             Shipping and payments                                                                                                                                                                                         Report item



                                                                                                                                                                                                          eBay item number: 173835482704
      Seller assumes all responsibility for this listing.

      Last updated on Sep 13, 2020 18:06:44 PDT View all revisions

            Item specifics
https://www.ebay.com/itm/FRONT-REAR-Brake-Pads-for-KTM-690-R-Enduro-2008-2012/173835482704                                                                                                                                                                1/4
10/8/2020                                                              FRONT REAR
                                                Case: 1:20-cv-06677 Document      Brake
                                                                               #: 11    Pads for
                                                                                      Filed:     KTM 690 R Enduro
                                                                                              11/10/20     Page2008-2012 | eBay
                                                                                                                  39 of 400   PageID #:588
            Item specifics
            Condition:          New                                                                                            Applications:            Buyers need to compare with their old parts
            Product Type:       Brake Pads                                                                                     Part Brand:              XYT
            Intended Use:       Replacement Part


            SUNYOTA
            mototalk2011 (607     ) 88.9%                                                                                                                                    Search within store

               Sign up for newsletter


                                                                                                                                                                             Visit Store: SUNYOTA



            Items On Sale       Brake pads & shoes      Tools        Motorcycle Accessories                  Exhaust parts           Chain Master Links


      Categories
                                                                                                                               Check out these other items that I have on eBay right now!
            Motorcycle Parts


            Tools


            Other
                                                                                              REAR Brake Pads for          Brake Pads for Yamaha          FRONT REAR Brake            75mm Exhaust Spring       REAR Brake Pads for
                                                                                             Harley Davidson FXDC          YXR700 YXR 700 Rhino          Pads for KTM SXC 625        Pipe Muffler for Yamaha   Harley Davidson FXCWC
                                                                                            Dyna Super Glide Custom         4x4 SE Parking Brake          SC Supercompetition          YZ 250 1989 - 2013        Rocker C 2008-2011
                                                                                                     US $9.07                      US $7.63                     US $13.80                   US $6.99                 US $9.07
                                                                                                                                                  Click here to browse all my eBay items!

                                                                                                                                                  Auctiva's FREE Scrolling Gallery
                                                                                                                                                  Mobile Responsive and Active Content Free




                                                 Please use our store search.

                                                 Get more results with fewer keywords. Such as Yamaha WR250 model, you can search WR250
                                                 first, if cant find that model, try WR 250 or just WR.

                                                 (choose the in title and description beneath the search box will return more results)




                                                 PLEASE READ DESCRIPTION CAREFULLY, YOU WILL GET MOST OF ANSWERS, SAVE YOUR TIME.

                                                 After your purchase, it means you agree with all our Policies.




                                                The fitment below just for reference,we will not be responsible for any mistakes, the only way to make
                                                sure you get the right pads is to compare with your old pads.

                                                Please note we accept exchange or refund if you buy on wrong parts.Please use eBay's
                                                messaging service as emails may not be answered.



                                                                                                    KTM 690 R Enduro 2009-2012

                                                                                                      KTM 690 Enduro 2008-2010

                                                        If your bike model is not the same as above.Please look at our other listing or contact us.

                                                For sale - brand new Brakes (AS PICTURE SHOWS).

                                                                                                                   Front Brake

                                                                                                Organic Brake Pads

                                                                                                Part No.X40

                                                                                                Size. 108.9 x 41.3x7.6mm

                                                                                                                   Rear Brake

                                                                                                Organic Brake Pads

                                                                                                Part No.X39

                                                                                                Size. 78.13x41.2x9mm

                                                                                  (If you just need front or rear, please click on the above part no. to get it.)



                                                ----------------------------------------------------------------------------------------------------

                                                We also offer other compound brake pads as below,you can buy it on other listings.

                                                                                                                   Rear Brake

                                                                                                Sintered Brake Pads

                                                                                                Part No.XS39

                                                                                                Size. 78.13x41.2x9mm

                                                                                                                                                                                                                                       Feedback
                                                 Products conform to ISO9002 and QS9000 quality manufacturing standards, and have been developed to meet and exceed the
                                                 specifications of the original equipment manufacturer.

                                                 Payment Options

                                                         Payment is due within 7days
                                                         Paypal


                                                 Postage & Handling

https://www.ebay.com/itm/FRONT-REAR-Brake-Pads-for-KTM-690-R-Enduro-2008-2012/173835482704                                                                                                                                                   2/4
10/8/2020                                                        FRONT REAR
                                          Case: 1:20-cv-06677 Document      Brake
                                                                         #: 11    Pads for
                                                                                Filed:     KTM 690 R Enduro
                                                                                        11/10/20     Page2008-2012 | eBay
                                                                                                            40 of 400   PageID #:589
                                                   Please check out after you finish all your purchases, then the ebay will work out the total
                                                   automatically. Once an order is paid for, ebay CANNOT combine it with another order.

                                                   Will usually ship within 2 business days of receiving cleared payment.No delivery on weekends, public
                                                   holidays, or after hours.

                                                   Estimated shipping time within 5-15 business days

                                                   You orders may be sent by separately if overweight or oversized.

                                                   International Buyers - Please Note:
                                                   1.Import duties, taxes and charges are not included in the item price or shipping charges.
                                                   These charges are the buyer's responsibility.
                                                   2.Please check with your country's customs office to determine what these additional costs
                                                   will be prior to bidding/buying.

                                          Feedback: After receiving the items in good conditions, please leave feedback. Once we received your positive feedback(s), the
                                          system will leave positive feedback(s) for you automatically.


                                          If problems do arise, please contact us prior leaving feedback, we will try our best to resolve any issues in accordance with our
                                          policies.

                                          While all care is taken, any errors or omissions are unintentional.

                                          Policies & Conditions

                                                   Please do not buy or bid if you disagree with the postage and handling charge.
                                                   Whilst all care is taken, any errors or omissions are unintentional.
                                                   We will not be liable for any loss if buyers dont read the desciption of this listing
                                                   carefully




                                                                                                                                      Powered by eBay Turbo Lister
                                                                                                          The free listing tool. List your items fast and easy and manage your active items.




                                                                                                                                      Track Page Views With
                                                                                                                                        Auctiva's FREE Counter




      00085




   Sponsored items based on your recent views                                                                                                                                                        Feedback on our suggestions




     Front Rear Brake Pads KTM     FRONT REAR Brake Pads for             FRONT REAR Brake Pads for                 Rear Organic Brake Pads                Rear Ceramic Brake Pads              FRONT REAR Brake Pads for
     690 Enduro R 2008-2010        KTM 690 Enduro R 2008-…               KTM 690 Enduro 2008 200…                  2012-2015 KTM 690 Enduro…              2012-2015 KTM 690 Enduro…            KTM 690 SMC R 2012 2013…
     $22.77                        $22.77                                $22.77                                    $13.35                                 $13.28                               $22.77
     + $15.76 shipping             + $15.76 shipping                     + $15.76 shipping                         $16.99                                 $16.99                               + $15.76 shipping
     Seller 99.3% positive         Seller 99.3% positive                 Seller 99.4% positive                     Free shipping                          Free shipping                        Seller 99.4% positive
                                                                                                                   Seller 99.6% positive                  Seller 99.7% positive




   People were also interested in




                                                                                                                                                                                                                         Feedback

     Front Rear Brake Pads for     Moose Qualifier Brake Pads            Moose Qualifier Brake Pads                Rear Brake Pads for KTM                Rear Brake Pads for KTM              Caltric Front and Rear Brake
     KTM 250 Xc250 Xc-F250…        Front Organic…                        Rear Organic…                             250 Exc250 SX250 Xc250…                SX65 2004 2005 2006 20…              Pads for KTM SX65 SX 65…
     $13.15                        $16.95                                $16.95                                    $8.95                                  $10.35                               $13.55
     Free shipping                 Free shipping                         Free shipping                             Free shipping                          Free shipping                        Free shipping




https://www.ebay.com/itm/FRONT-REAR-Brake-Pads-for-KTM-690-R-Enduro-2008-2012/173835482704                                                                                                                                         3/4
10/8/2020                                                                    FRONT REAR
                                                      Case: 1:20-cv-06677 Document      Brake
                                                                                     #: 11    Pads for
                                                                                            Filed:     KTM 690 R Enduro
                                                                                                    11/10/20     Page2008-2012 | eBay
                                                                                                                        41 of 400   PageID #:590

   More from this seller 1/2                                                                                                                                                                               Feedback on our suggestions




     FRONT REAR Brake Pads for                FRONT REAR Brake Pads for                 FRONT REAR Brake Pads for                 Fits KTM 690 R Enduro 2009            Fits KTM 690 SMC R 2012      FRONT REAR Brake Pads for
     KTM 50 Supermoto 2006                    KTM Duke 400 LC4 1994-…                   KTM SXC 625 SC…                           2010 2011 2012 2013 2014…             2013 2014 2015 Rear Brake…   Harley Davidson XL 883 R…
     $15.49                                   $27.49                                    $26.49                                    $7.49                                 $7.49                        $40.49
     + shipping                               + shipping                                + shipping                                + shipping                            + shipping                   + shipping




 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                                                   Return to top
 More to explore : Front Brake Pads for KTM 690, Brake Pads for 2012 KTM 690, Rear Sintered Brake Pads for KTM 690, Rear Motorcycle Brake Pads for KTM 690, EBC Front Brake Pads for KTM 690,
 BikeMaster Front Brake Pads for KTM 690, Unbranded Brake Pads for KTM 690, EBC Sintered Brake Pads for KTM 690, BikeMaster Motorcycle Brake Pads for KTM 690,
 Galfer Brakes Front Brake Rotors for KTM 690




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/FRONT-REAR-Brake-Pads-for-KTM-690-R-Enduro-2008-2012/173835482704                                                                                                                                               4/4
10/8/2020                                                                      FRONT REAR
                                                        Case: 1:20-cv-06677 Document      Brake
                                                                                       #: 11    Pads for
                                                                                              Filed:     KTM 690 R Enduro
                                                                                                      11/10/20     Page2008-2012 | eBay
                                                                                                                          42 of 400   PageID #:591
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                           Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Brakes & Suspension > Brake Pads                                                                                       | Add to Watchlist




    People who viewed this item also viewed

                           Caltric Front and                              FRONT&REAR                                    Front + Rear                                        Front + Rear                                       Front + Rear Non-
                           Rear Brake Pads f…                             BRAKE PADS fit…                               Ceramic Brake…                                      Organic Brake…                                     Metallic Organic…
                           $12.85                                         $16.13                                        $18.14                                              $15.48                                             $12.99
                           Free shipping                                  $16.98                                        $25.99                                              $20.99                                             Free shipping
                                                                          Free shipping                                 Free shipping                                       Free shipping




           Check if this part fits your vehicle              Contact the seller



                                                                                                   FRONT REAR Brake Pads for KTM 690 R Enduro
                                                                                                                                                                                                        Shop with confidence
                                                                                                   2008-2012
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                         Quantity:       1              2 available


                                                                                                                                                                                                        Seller information
                                                                                                            Price:    US $27.49                                     Buy It Now
                                                                                                                                                                                                        mototalk2011 (607      )
                                                                                                                                                                                                        88.9% Positive feedback


                                                                                                                                                                   Add to cart
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                 Add to Watchlist
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items

                                                                                                           1-year accident protection plan from SquareTrade - $5.99


                                                                                                         Free shipping              30-day returns                Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: FUJIAN, China
                                                                                                                       Ships to: United States

                                                                                                          Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                Have one to sell?         Sell now
                                                                                                                             Please note the delivery estimate is greater than 13 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller                                                                                                                                                                                       Feedback on our suggestions




     Front Rear Brake Pads for                FRONT REAR Brake Pads for               BRAKE PADS For KTM 50SX
     HYOSUNG GT650 GT 650 …                   Harley Davidson FXDX…                   65SX SX50 SX65 SX 50 65…
     $29.49                                   $38.49                                  $6.45
     Free shipping                            Free shipping                           Free shipping
     Last one



                                                                                                                                                                                                                                                Feedback

    Description             Shipping and payments                                                                                                                                                                                         Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: FUJIAN, China

https://www.ebay.com/itm/FRONT-REAR-Brake-Pads-for-KTM-690-R-Enduro-2008-2012/173835482704                                                                                                                                                                1/3
10/8/2020                                                                        FRONT REAR
                                                          Case: 1:20-cv-06677 Document      Brake
                                                                                         #: 11    Pads for
                                                                                                Filed:     KTM 690 R Enduro
                                                                                                        11/10/20     Page2008-2012 | eBay
                                                                                                                            43 of 400   PageID #:592
            Shipping to: United States


            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60564                  Get Rates


              Shipping and handling              To                       Service                                                                                  Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Wed. Oct. 28 and Tue. Nov. 17
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.


            Seller's payment instructions
            THANKS FOR YOUR PAYMENT




   Sponsored items based on your recent views                                                                                                                                                                               Feedback on our suggestions




     Front Rear Brake Pads KTM                  FRONT REAR Brake Pads for              FRONT REAR Brake Pads for                Rear Organic Brake Pads                   Rear Ceramic Brake Pads                   FRONT REAR Brake Pads for
     690 Enduro R 2008-2010                     KTM 690 Enduro R 2008-…                KTM 690 Enduro 2008 200…                 2012-2015 KTM 690 Enduro…                 2012-2015 KTM 690 Enduro…                 KTM 690 SMC R 2012 2013…
     $22.77                                     $22.77                                 $22.77                                   $13.35                                    $13.28                                    $22.77
     + $15.76 shipping                          + $15.76 shipping                      + $15.76 shipping                        $16.99                                    $16.99                                    + $15.76 shipping
     Seller 99.3% positive                      Seller 99.3% positive                  Seller 99.4% positive                    Free shipping                             Free shipping                             Seller 99.4% positive
                                                                                                                                Seller 99.6% positive                     Seller 99.7% positive




   People were also interested in




                                                                                                                                                                                                                                                Feedback




     Front Rear Brake Pads for                  Moose Qualifier Brake Pads             Moose Qualifier Brake Pads               Rear Brake Pads for KTM                   Rear Brake Pads for KTM                   Caltric Front and Rear Brake
     KTM 250 Xc250 Xc-F250…                     Front Organic…                         Rear Organic…                            250 Exc250 SX250 Xc250…                   SX65 2004 2005 2006 20…                   Pads for KTM SX65 SX 65…
     $13.15                                     $16.95                                 $16.95                                   $8.95                                     $10.35                                    $13.55
     Free shipping                              Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping

https://www.ebay.com/itm/FRONT-REAR-Brake-Pads-for-KTM-690-R-Enduro-2008-2012/173835482704                                                                                                                                                                2/3
10/8/2020                                                                                   Feedback
                                                     Case: 1:20-cv-06677 Document #: 11 Filed:       Profile Page 44 of 400 PageID #:593
                                                                                               11/10/20
                  Hi! Sign in or register      Daily Deals   Brand Outlet      Help & Contact                                                                                  Sell     Watchlist         My eBay


                                            Shop by
                                            category                  Search for anything                                                                     All Categories                              Search                Advanced



                  Home        Community         Feedback forum        Feedback profile



                  Feedback profile


                                             mototalk2011 (607          )                                                                                                                        Member Quick Links
                                             Positive Feedback (last 12 months): 88.9%                                                                                                           Contact member
                                             Member since: Oct-13-11 in China                                                                                                                    View items for sale
                                                                                                                                                                                                 View seller's Store




                  Feedback ratings                                                                       Detailed seller ratings

                                                   1 month        6 months          12 months                     Average for the last 12 months

                             Positive                  1               7                 10

                             Neutral                                                                              This information will be available when this member receives at least 10 detailed seller
                                                       0               0                  0
                                                                                                                  ratings.
                             Negative                  0               0                  1




                            All received Feedback                                    Received as buyer                                      Received as seller                                          Left for others

                  1 Feedback received (viewing 1-1)                                                                                                                                                         Revised Feedback: 2


                  Search Feedback received as seller with an item title or ID:                                                                                       Rating type:                              Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                             12 Months



                    FEEDBACK                                                                                                                    FROM                                                        WHEN

                                                                Detailed item information is not available for the following items because the feedback is over 90 days old.


                           Never recived item asked for money back and so far nothing! No item and no money                                     Buyer: j***e (9)                                            Past year
                           (Private listing)                                                                                                                                                                Reciprocal feedback




                                                                                                                                                                                                                                           Comment?
                  Page 1 of 1
                                                                                                                           1



                                                       Member Quick Links                      Contact member                      Suggested Next                 Leave Feedback
                                                                                               View items for sale                                                Reply to received Feedback
                                                                                               View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                  Request feedback revision




                  About eBay      Announcements        Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates   Help & Contact          Site Map


                  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/mototalk2011?filter=feedback_page:All                                                                                                                                                                 1/1
10/8/2020                                                                                      mototalk2011
                                                         Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20on eBay
                                                                                                                 Page 45 of 400 PageID #:594
         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                        Sell      Watchlist         My eBay


                                    Shop by
                                    category                   Search for anything                                                                                            All Categories                                Search            Advanced



         mototalk2011's profile



                                                                       mototalk2011 (607 )                                                                               Items for sale               Visit store         Contact
                                                                       88.9% positive feedback

                                                                                                                             Based in China, mototalk2011 has been an eBay member since Oct 13, 2011
                                                                          Save




                                      Feedback ratings                                                                                                                                                          See all feedback


                                                            10                   0                    1                                                        Got it FAST!! Nice
                                                                                                                                                               Sep 21, 2020
                                                        Positive             Neutral             Negative

                                                                   Feedback from the last 12 months



                                   3 Followers | 0 Reviews | Member since: Oct 13, 2011 |          China



         Items for sale(1294)                                                                                                                                                                                                             See all items




            NEW Motorcycle ...                                NEW Motorcycle ...                             FRONT REAR Brak...                              BRAKE PAD For K...                                      REAR Brake Pads...
            US $18.99                        18h left         US $20.60                      18h left        US $35.49                       20h left        US $5.99                             1d left            US $15.49                  2d left




            About eBay      Announcements        Community         Security Center     Resolution Center     Seller Center     Policies    Affiliates   Help & Contact     Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/mototalk2011?_trksid=p2047675.l2559                                                                                                                                                                                              1/1
10/8/2020                                                                                  SUNYOTA
                                                       Case: 1:20-cv-06677 Document #: 11 Filed:    | eBay Stores
                                                                                                 11/10/20     Page 46 of 400 PageID #:595
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                 Sell   Watchlist   My eBay


                                   Shop by
                                   category              Search this Store                                                                         This Store                      Search           Advanced



     eBay       eBay Stores      SUNYOTA




                                              SUNYOTA
                                              3 followers mototalk2011 (607       ) 88.9%


                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                         Best Match

     Motorcycle Parts                                 1-48 of 1,294 Results
     Tools
                                                                              Fits KTM 690 SMC R 2012 2013 2014 2015 Rear Brake Pads
     Other
                                                                              $7.49                                                                                                          From China
                                                                              Free shipping




                                                                              Fits KTM 690 Duke R Multi Spoke Cast Wheels 2013 2014 2015 Rear Brake Pads

                                                                              $7.49                                                                                                          From China
                                                                              Free shipping




                                                                              Fits KAWASAKI KLZ 1000 2012 2013 2014 Rear Brake Pads

                                                                              $8.49                                                                                                          From China
                                                                              Free shipping




                                                                              Fits HONDA CTX 700 DE-DCT 2014 2015 2016 Rear Brake Pads

                                                                              $8.49                                                                                                          From China
                                                                              Free shipping




                                                                              Fits KAWASAKI KLX 250 2009 2010 2011 2012 2013 2014 2015 2016 Rear Brake Pads

                                                                              $6.99                                                                                                          From China
                                                                              Free shipping




                                                                              Fits KAWASAKI Ninja 650 2017 Rear Brake Pads

                                                                              $8.49
                                                                              Free shipping




                                                                              FRONT REAR Brake Pads for KTM Duke 400 LC4 1994-1998

                                                                              $27.49                                                                                                         Brand: KTM
                                                                              Free shipping




                                                                              Fits KTM SX 85 2003-2004 2005 2006 2007 2008 2009 2010 Front Or Rear Brake Pads

                                                                              $5.99
                                                                              Free shipping




                                                                              NEW Motorcycle Rear Brake shoes Fit YAMAHA YFM 09 RYXG/H (Raptor 90) 2016 2017

                                                                              $18.99
                                                                              Was: $19.99
                                                                              Free shipping
                                                                              Only 1 left!

                                                                              TL0009 Universal Motorcycle Dual Cable Oiler Luber Lubricator Tool MX Dirt bike

                                                                              $7.99
                                                                              Free shipping
                                                                              Only 1 left!



https://www.ebay.com/str/sunyota?_dmd=1&rt=nc                                                                                                                                                                  1/4
10/8/2020                                                                       SUNYOTA
                                            Case: 1:20-cv-06677 Document #: 11 Filed:    | eBay Stores
                                                                                      11/10/20     Page 47 of 400 PageID #:596
                                                          FRONT REAR Brake Pads for TRIUMPH Tiger 885cc Carbs 1992-1997

                                                          $33.49                                                                            Brand: Triumph
                                                          Free shipping




                                                          FRONT REAR Brake Pads for Yamaha XJR1300 XJR 1300 L M 1999-2000

                                                          $36.49
                                                          Free shipping




                                                          Fits HYOSUNG GT 650 650 i Naked 2009-2011 2012 2013 2014 2015 Rear Brake Pads

                                                          $7.99                                                                                From China
                                                          Free shipping




                                                          Fits BMW C 600 Sport Scooter 2012 2013 2014 2015 Front Brake Pads

                                                          $8.49                                                                                From China
                                                          Free shipping




                                                          NEW Motorcycle Rear Brake shoes Fit KYMCO K-Pipe 125 2012 2013 2014 2015

                                                          $11.11                                                                               From China
                                                          Was: $17.09
                                                          Free shipping



                                                          FRONT REAR Brake Pads for Harley Davidson FLHRSi Road King Custom 2007

                                                          $40.49
                                                          Free shipping




                                                          FRONT REAR Brake Pads for KTM 690SMC 690 SMC R 2008-2012

                                                          $26.49                                                                               From China
                                                          Free shipping                                                                        Brand: KTM




                                                          FRONT REAR Brake Pads for Harley Davidson XLH 883 Sportster Deluxe 1988-1995

                                                          $30.49                                                                               From China
                                                          Free shipping
                                                          Only 1 left!



                                                          REAR Brake Pads for Harley Davidson FLSTF Fat Boy 2008-2012

                                                          $15.49                                                                               From China
                                                          Free shipping




                                                          FRONT REAR Brake Pads for KTM 690 R Enduro 2008-2012

                                                          $27.49                                                                               From China
                                                          Free shipping                                                                        Brand: KTM




                                                          FRONT REAR Brake Pads for KTM 690 Duke 2012

                                                          $27.49                                                                               From China
                                                          Free shipping                                                                        Brand: KTM




                                                          Front Rear Brake Pads for HYOSUNG GT650 GT 650 R 2007-2008

                                                          $29.49                                                                               From China
                                                          Free shipping                                                                     Brand: Hyosung
                                                          Only 1 left!



                                                          FRONT REAR Brake Pads for Harley Davidson FLHXSE 2 3 CVO Street Glide 2011-2012

                                                          $35.49                                                                               From China
                                                          Free shipping
                                                          2 watching



                                                          FRONT REAR Brake Pads for Harley Davidson FLTCUi Ultra Classic 2001-2004

                                                          $30.49                                                                               From China
                                                          Free shipping
                                                          Only 1 left!

https://www.ebay.com/str/sunyota?_dmd=1&rt=nc                                                                                                                2/4
10/8/2020                                                                       SUNYOTA
                                            Case: 1:20-cv-06677 Document #: 11 Filed:    | eBay Stores
                                                                                      11/10/20     Page 48 of 400 PageID #:597

                                                          NEW Motorcycle Rear Brake shoes Fit HONDA TRX 350 Rancher ES 2000 2001 2002 2003

                                                          $20.60
                                                          Was: $22.89
                                                          Free shipping



                                                          Fits KTM 690 R Enduro 2009 2010 2011 2012 2013 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits KTM 200 Duke 2012 2013 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits KTM 690 Enduro 2008 2009 2010 2011 2012 2013 2014 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits KTM 125 Duke 2011 2012 2013 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits KTM 690 Duke 2008 2009 2010 2011 2012 2013 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits KTM 390 Duke 2013 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits KTM RC 200 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits YAMAHA WR 125 R 2009 2010 2011 2012 2013 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits KTM RC 125 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits BMW F 700 GS 2013 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits BMW F 800 GT 2013 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits KTM RC 390 RC 390 4T 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping




                                                          Fits BMW G 650 GS 2009 2010 2011 2012 2013 2014 2015 Rear Brake Pads

                                                          $7.49                                                                              From China
                                                          Free shipping
https://www.ebay.com/str/sunyota?_dmd=1&rt=nc                                                                                                             3/4
10/8/2020                                                                             Items
                                                      Case: 1:20-cv-06677 Document #: 11    for sale11/10/20
                                                                                          Filed:    by mototalk2011
                                                                                                                Page| eBay
                                                                                                                         49 of 400 PageID #:598
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                                       Sell   Watchlist       My eBay


                                    Shop by
                                    category           KTM                                                                                                              All Categories                          Search                Advanced


                                                                                                                                                                                                        Include description
                                                      Items for sale from mototalk2011 (607          )        |      Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                                    Sort: Best Match           View:
        eBay Motors
            Motorcycle Brake Pads                       100 results for KTM          Save this search
            More


                                                          Find your Motorcycle
        Format                             see all
                                                                                                                                                                               Clear selections
               All Listings
               Auction
               Buy It Now
                                                                                                                                                                                    0
                                                          Make & Model                                   Year From / To               Distance
        Guaranteed Delivery                see all                                                                                                                          matching results
                                                           KTM                                           Year From                      Any Distance of
               No Preference
                                                           Any Model                                     Year To                        60564                                  Find Results
               1 Day Shipping
               2 Day Shipping
               3 Day Shipping                                                                      Fits KTM RC 125 2014 2015 Rear Brake Pads
               4 Day Shipping                                                                      Brand New

        Condition                          see all                                                 $7.49                                                     From China

               New     (100)                                                                       Buy It Now
                                                                                                   Free Shipping
        Price                                                                                            Watch

               Under $35.00
               Over $35.00
        $                to $


        Item Location                      see all
                                                                                                   FRONT REAR Brake Pads for KTM 690 R Enduro 2008-2012
               Default
               Within                                                                              Brand New

                   100 miles    of 60564
                                                                                                   $27.49                                                    From China
               US Only                                                                             Buy It Now                                                Brand: KTM
               North America                                                                       Free Shipping
               Worldwide
                                                                                                         Watch

        Delivery Options                   see all
               Free shipping


        Show only                          see all
               Free Returns                                                                        Fits KTM SX 65 2009-2011 2012 2013 2014 2015 Front Or Rear Brake Pads
               Returns accepted                                                                    Brand New
               Completed listings
               Sold listings
                                                                                                   $5.99                                                     From China
               Deals & Savings
                                                                                                   Buy It Now
                                                                                                   Free Shipping
        More refinements...                                                                              Watch



              Seller Information

             mototalk2011 (607        )
              Feedback rating: 607
              Positive Feedback: 88.9%                                                             FRONT Brake Pads for KTM 50SX 50 SX Senior Adventure 2002-2007
              Member since Oct-13-11 in                                                            Brand New
              Hong Kong
                                                                                                   $7.49                                                     From China

              Read feedback profile                                                                Buy It Now                                                Brand: KTM
              Add to my favorite sellers                                                           Free Shipping
                                                                                                   Only 2 left!
                                                                                                   50 Sold
                                                                                                         Watch




                                                                                                   FRONT REAR Brake Pads for KTM 690 Duke 2012
                                                                                                   Brand New

                                                                                                   $27.49                                                    From China
                                                                                                   Buy It Now                                                Brand: KTM
                                                                                                   Free Shipping
                                                                                                         Watch




                                                        Fits KTM 690 Duke R Multi Spoke Cast Wheels 2013 2014 2015 Rear Brake Pads
                                                        Brand New




https://www.ebay.com/sch/m.html?_ssn=mototalk2011&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                            1/6
10/8/2020                                                                                                Checkout
                                                                 Case: 1:20-cv-06677 Document #: 11 Filed:        | eBay Page 50 of 400 PageID #:599
                                                                                                           11/10/20
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout                                                                                                          To add more items, go to cart.



                               Pay with                                                                                                      Subtotal (1 item)                                           $27.49
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.72
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $29.21

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               28W700 Perkins Ct                                                                                                                           See details
                               Naperville, IL 60564-9579
                               United States

                               Change




                               Review item and shipping

                               Seller: mototalk2011 | Message to seller

                                                                       FRONT REAR Brake Pads for KTM 690 R Enduro 2008-
                                                                       2012
                                                                       $27.49

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Oct 28 – Nov 17
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1430295676017                                                                                                                                                          1/1
10/8/2020                                               Case: 1:20-cv-06677FitsDocument
                                                                                KTM SX 65 2009-2011 2012 2013
                                                                                            #: 11 Filed:      2014 2015 Front
                                                                                                           11/10/20     Page  Or 51
                                                                                                                                 Rearof
                                                                                                                                     Brake
                                                                                                                                        400Pads | eBay #:600
                                                                                                                                             PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Brakes & Suspension > Brake Pads >
                                                                                                                                                                                                                                       | Add to Watchlist
                                                       See more Fits KTM SX 85 2003-2004 2005 2006 2007 2008 2...




           Check if this part fits your vehicle              Contact the seller



                                                                                                   Fits KTM SX 65 2009-2011 2012 2013 2014 2015 Front
                                                                                                                                                                                                         Shop with confidence
                                                                                                   Or Rear Brake Pads
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                     Be the first to write a review.
                                                                                                                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                       Condition: New


                                                                                                                                                                                                         Seller information
                                                                                                            Price:    US $5.99                                       Buy It Now                          mototalk2011 (607      )
                                                                                                                                                                                                         88.9% Positive feedback

                                                                                                                                                                    Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                  Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items

                                                                                                           2-year protection plan from SquareTrade - $2.99


                                                                                                        Free shipping                 30-day returns               Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: FuJian, China
                                                                                                                        Ships to: United States

                                                                                                          Delivery:           Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                Have one to sell?         Sell now
                                                                                                                              Please note the delivery estimate is greater than 13 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                        Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                 See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     Front + Rear Ceramic Brake               Rear Organic Brake Pads                 Front + Rear Ceramic Brake              Front + Rear Organic Brake                 Front + Rear Organic Brake                    Front + Rear Organic Brake
     Pads 2009-2015 KTM 250…                  2009-2015 KTM 250 SX Se…                Pads 2012-2015 KTM 350…                 Pads 2009-2015 KTM 250…                    Pads 2009-2015 KTM 450…                       Pads 2009-2015 KTM 150 S…
     $16.86                                   $10.63                                  $17.09                                  $14.52                                     $14.43                                        $14.62
     $23.99                                   $10.99                                  $23.99                                  $18.99                                     $18.99                                        $18.99
     Free shipping                            Free shipping                           Free shipping                           Free shipping                              Free shipping                                 Free shipping
     Seller 99.7% positive                    Seller 99.7% positive                   Seller 99.7% positive                   Seller 99.7% positive                      Seller 99.7% positive                         Seller 99.7% positive




    Sponsored items from this seller                                                                                                                                                                                         Feedback on our suggestions




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Fits-KTM-SX-65-2009-2011-2012-2013-2014-2015-Front-Or-Rear-Brake-Pads/173968564942?hash=item288155a2ce:g:10IAAOSw4e1dMA5m                                                                                                         1/4
10/8/2020                                                                         Fits#:
                                                        Case: 1:20-cv-06677 Document  KTM11RCFiled:
                                                                                              125 2014 2015 Rear Brake
                                                                                                     11/10/20    Page  Pads
                                                                                                                         52| eBay
                                                                                                                              of 400 PageID #:601
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Brakes & Suspension > Brake Pads                                                                                        | Add to Watchlist




           Check if this part fits your vehicle              Contact the seller



                                                                                                   Fits KTM RC 125 2014 2015 Rear Brake Pads
                                                                                                                                                                                                        Shop with confidence
                                                                                                        Condition: New                                                                                         eBay Money Back Guarantee
                                                                                                                                                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more

                                                                                                            Price:    US $7.49                                      Buy It Now

                                                                                                                                                                                                        Seller information
                                                                                                                                                                   Add to cart                          mototalk2011 (607      )
                                                                                                                                                                                                        88.9% Positive feedback

                                                                                                                                                                 Add to Watchlist
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller

                                                                                                           1-year accident protection plan from SquareTrade - $5.99                                     Visit store
                                                                                                                                                                                                        See other items

                                                                                                         Free shipping               30-day returns               Longtime member


                                                                                                         Shipping: FREE ePacket delivery from China | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: FuJian, China
                                                                                                                       Ships to: United States


                                                                                                          Delivery:          Estimated between Tue. Oct. 20 and Sat. Nov. 21

                                                                                                                             Please note the delivery estimate is greater than 7 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.
                                Have one to sell?         Sell now
                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     Front & Rear Brake Pads for              Rear Sintered Brake Pads fit            Rear Brake Pads For KTM SX             Front + Rear Organic Brake                 Front Brake Pads for KTM                      EBC Carbon X Brake Pads
     KTM Duke RC 125 200 250…                 BMW HUSABERG FE…                        XC EXC SXF XCF XCW…                    Pads 2014-2015 KTM 1190…                   Duke 125 200 250 390 4T…                      Rear #FA368X…
     $12.69                                   $11.96                                  $12.57                                 $17.86                                     $7.19                                         $30.56
     $16.92                                   Free shipping                           Free shipping                          $25.99                                     $9.59                                         Free shipping
     Free shipping                            Seller 99.6% positive                   New                                    Free shipping                              + $1.50 shipping                              Seller 99.6% positive
     Seller 99.6% positive                                                                                                   Seller 99.6% positive                      Seller 99.6% positive




    Sponsored items from this seller                                                                                                                                                                                        Feedback on our suggestions




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/Fits-KTM-RC-125-2014-2015-Rear-Brake-Pads/173823899814?hash=item2878b638a6:g:65UAAOSw3bBcf0My                                                                                                                                    1/4
10/1/2020                                                                Fit For
                                                        Case: 1:20-cv-06677      KTM 1050 1190
                                                                              Document      #: 1290 SUPER ADVENTURE
                                                                                               11 Filed:            RC8 Starter
                                                                                                          11/10/20 Page    53Solenoid
                                                                                                                                of 400Relay | eBay #:602
                                                                                                                                       PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                     Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Electrical & Ignition > Relays                                                                                            | Add to Watchlist



       The seller is away until Oct 04, 2020. If you buy this item, expect a delay in shipping.




           This fits a KTM                    Select Year



                                                                                                                  Fit For KTM 1050 1190 1290 SUPER
                                                                                                                                                                                                           Shop with confidence
                                                                                                                  ADVENTURE RC8 Starter Solenoid Relay
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                      1 viewed per hour
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                     Condition: New

                                                                                                                   Compatibili See compatible vehicles
                                                                                                                          ty:                                                                              Seller information
                                                                                                                                                                                                           movingvinson-tan8816 (1114       )
                                                                                                                                                                                                           97.7% Positive feedback

                                                                                                                         Price:    US $9.95                               Buy It Now
                                                                                                                                                                                                               Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                         Add to cart
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items

                                                                                                                          Best                                           Make Offer
                                                                                                                         Offer:

                                                                                                                                                                       Add to Watchlist



                                                                                                                                               Longtime member


                                                                                                                      Shipping: $2.19 Standard SpeedPAK from China/Hong
                                                                                                                                     Kong/Taiwan | See details
                                                                                                                                     International shipment of items may be subject to customs
                                            Have one to sell?         Sell now                                                       processing and additional charges.
                                                                                                                                     Item location: Guangzhou, Guangdong, China
                                                                                                                                     Ships to: Worldwide See exclusions


                                                                                                                       Delivery:           Estimated between Thu. Oct. 29 and Wed.
                                                                                                                                           Nov. 18
                                                                                                                                           Please note the delivery estimate is greater than 18
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                     Payments:



                                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                                                Earn up to 5x points when you use your
                                                                                                                                                eBay Mastercard. Learn more

                                                                                                                       Returns: Seller does not accept returns |               See details




    Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




     Starter Solenoid Relay for               Starter Solenoid Relay For                Starter Relay Solenoid For                Starter Solenoid Relay for                Starter Solenoid Relay for                   Starter Solenoid Relay
     HONDA VTR1000 VT1100C…                   Honda CB400SF 92-97…                      YAMAHA RAPTOR 90…                         Honda ATC200 ES / M / E…                  SUZUKI VL800 T / Z / C…                      Ignition Switch For Honda…
     $7.99                                    $8.99                                     $9.39                                     $7.99                                     $7.99                                        $6.99
     Free shipping                            Free shipping                             Free shipping                             Free shipping                             Free shipping                                $9.32
     New                                      New                                       New                                       New                                       New                                          + $2.99 shipping
                                                                                                                                                                                                                         Almost gone




    Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions

                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Fit-For-KTM-1050-1190-1290-SUPER-ADVENTURE-RC8-Starter-Solenoid-Relay/114438372037?fits=Make%3AKTM&hash=item1aa50efac5:g:8K4AAOSwLTZfUN8C                                                                                           1/4
10/1/2020                                                         Fit For
                                                 Case: 1:20-cv-06677      KTM 1050 1190
                                                                       Document      #: 1290 SUPER ADVENTURE
                                                                                        11 Filed:            RC8 Starter
                                                                                                   11/10/20 Page    54Solenoid
                                                                                                                         of 400Relay | eBay #:603
                                                                                                                                PageID




     Fit For KTM LC8 Adventure             Fit For 2005-2007 Suzuki           Fit For Yamaha RAPTOR          Fit For Honda VTR1000F          Fit For 2000-2016 Suzuki    Fit for 1993-1999 Honda
     950/990 Supermoto…                    KingQuad LT-A700X Starte…          YFM250 FM700R YFM125R…         RVT1000R Starter Solenoi…       GSXR600 GSXR750…            CBR900RR Starter Solenoi…
     $9.35                                 $9.35                              $9.35                          $9.35                           $9.35                       $9.33
     $9.95                                 $9.95                              $9.95                          $9.95                           $9.95                       $9.93
     + $3.99 shipping                      + $3.99 shipping                   + $3.99 shipping               + $3.99 shipping                + $3.99 shipping            + $3.99 shipping




    Description            Shipping and payments                                                                                                                                            Report item



                                                                                                                                                                   eBay item number: 114438372037
      Seller assumes all responsibility for this listing.


            Compatibility
            Please choose your vehicle’s details for specific results.

             Year               Make       Model         Submodel
              -Select-          -Select-   -Select-       -Select-                    Go


            [show all compatible vehicles]


                  This part is compatible with 15 vehicle(s) matching KTM.


             Notes       Year                            Make                              Model                           Submodel
                         2016                            KTM                               1190                            Adventure
                         2016                            KTM                               1190                            Adventure R
                         2015                            KTM                               1190                            Adventure
                         2015                            KTM                               1190                            Adventure R
                         2015                            KTM                               1190                            RC8R
                         2014                            KTM                               1190                            Adventure
                         2014                            KTM                               1190                            Adventure R
                         2012                            KTM                               1190                            RC8R
                         2011                            KTM                               1190                            RC8
                         2011                            KTM                               1190                            RC8R
                         2010                            KTM                               1190                            RC8
                         2010                            KTM                               1190                            RC8R
                         2009                            KTM                               1190                            RC8
                         2008                            KTM                               1190                            RC8
                         2015                            KTM                               1290                            Super Adventure

            Portions of the information contained in this table have been provided by movingvinson-tan8816



            Item specifics
            Condition:                             New                                                       Brand:                      Unbranded
            Surface Finish:                        Matte                                                     Non-Domestic Product:       No
            Country/Region of Manufacture:         China                                                     Warranty:                   90 Day
            Placement on Vehicle:                  Left, Right, Front, Rear                                  Custom Bundle:              No
            Modified Item:                         No                                                        Manufacturer Part Number:   Does Not Apply
            UPC:                                   Does not apply




                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Fit-For-KTM-1050-1190-1290-SUPER-ADVENTURE-RC8-Starter-Solenoid-Relay/114438372037?fits=Make%3AKTM&hash=item1aa50efac5:g:8K4AAOSwLTZfUN8C                                        2/4
10/1/2020                                                     Fit For
                                             Case: 1:20-cv-06677      KTM 1050 1190
                                                                   Document      #: 1290 SUPER ADVENTURE
                                                                                    11 Filed:            RC8 Starter
                                                                                               11/10/20 Page    55Solenoid
                                                                                                                     of 400Relay | eBay #:604
                                                                                                                            PageID
      Features:
      Selection of high-quality oxygen-free pure copper

      The material has less impurities and better conductivity. The plastic parts are made of genuine PA66.PBT, high temperature and heat resistance

      Edge, pure oxygen-free copper enameled wire, high-tech winding turns, stable magnetic flux, guaranteed
      Error-free startup, durable, high-flow impact resistance, up to 10,000 closures, power
      Full, touch-off, trustworthy!

      Description:
      Specifications:
      Material: plastic + metal
      Product size: 70*60*50mm/2.76*2.36*1.97in

      Replace for OEM Part numbers
      ER2484RE142DM

      Applicable motorcycles:
      Fit for: KTM 58211058000
      KTM 1050 ADVENTURE ABS 2015-2016
      KTM 1050 ADVENTURE ABS (EU) 2015-2016
      KTM 1190 ADVENTURE ABS GREY 2013-2016
      KTM 1190 ADVENTURE ABS ORANGE 2013-2015
      KTM 1190 ADVENTURE R ABS 2013-2015
      KTM 1190 ADVENTURE ABS GREY (AU) 2013
      KTM 1190 ADVENTURE ABS ORANGE (AU) 2013
      KTM 1190 ADVENTURE R ABS (AU) 2013
      KTM 1190 ADVENTURE ABS GREY (FR) 2013-2015
      KTM 1190 ADVENTURE ABS GREY (EU) 2013-2016
      KTM 1190 ADVENTURE R ABS (EU) 2013-2016
      KTM 1190 RC 8 BLACK 2009
      KTM 1190 RC 8 ORANGE 2008-2009
      KTM 1190 RC 8 R 2009
      KTM 1190 RC 8 WHITE 2009
      KTM 1190 RC8 BLACK 2010
      KTM 1190 RC8 ORANGE 2010
      KTM 1190 RC8 R BLACK 2011
      KTM 1190 RC8 R WHITE 2011
      KTM 1190 RC8 WHITE 2010
      KTM 1190 RC8-R 2010
      KTM1190 RC8R TRACK 2012 2012
      KTM 1290 SUPER ADVENTURE WH A 2015
      KTM 1290 SUPER ADVENTURE WH ABS 15 2015


      Included:
      1 X Motorcycle Start Relay


      Notes:
      Please allow 0-2mm error due to manual measurement, thanks for understanding.
      Due to the difference between different monitors, the picture may not reflect the actual color of the item. Please understand, thank you!

      Function: Use a small current to control the starting relay, which can supply power to the starter, thereby increasing the starting current and protecting the ignition switch




   Sponsored items based on your recent views 1/3                                                                                                                   Feedback on our suggestions




                                                                                                                                                                                        Feedback


     Motorcycle Gear Shift Case       1 Pcs Black Universal        Fit For KTM LC8 Adventure     Motorcycle Gear Lever         Motorcycle Gear Shift Lever    Motorcycle Rubber Shift
     Protectors Covers Lever…         Motorcycle Rubber Shifter…   950/990 Supermoto…            Rubber Shift Sock Boot…       Cover Rubber Sock Boot…        Lever Sock Cover Boot…
     $3.46                            $0.99                        $9.35                         $3.48                         $3.49                          $3.49
     $3.68                            + $1.15 shipping             $9.95                         $3.70                         $3.71                          $3.71
     + $3.99 shipping                 New                          + $3.99 shipping              + $3.99 shipping              + $3.99 shipping               + $3.99 shipping
     New                                                           New                           New                           New                            New


https://www.ebay.com/itm/Fit-For-KTM-1050-1190-1290-SUPER-ADVENTURE-RC8-Starter-Solenoid-Relay/114438372037?fits=Make%3AKTM&hash=item1aa50efac5:g:8K4AAOSwLTZfUN8C                                3/4
10/1/2020                                                                Fit For
                                                        Case: 1:20-cv-06677      KTM 1050 1190
                                                                              Document      #: 1290 SUPER ADVENTURE
                                                                                               11 Filed:            RC8 Starter
                                                                                                          11/10/20 Page    56Solenoid
                                                                                                                                of 400Relay | eBay #:605
                                                                                                                                       PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                     Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Electrical & Ignition > Relays                                                                                            | Add to Watchlist



       The seller is away until Oct 04, 2020. If you buy this item, expect a delay in shipping.




           This fits a KTM                    Select Year



                                                                                                                  Fit For KTM 1050 1190 1290 SUPER
                                                                                                                                                                                                           Shop with confidence
                                                                                                                  ADVENTURE RC8 Starter Solenoid Relay
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                      1 viewed per hour
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                     Condition: New

                                                                                                                   Compatibili See compatible vehicles
                                                                                                                          ty:                                                                              Seller information
                                                                                                                                                                                                           movingvinson-tan8816 (1114       )
                                                                                                                                                                                                           97.7% Positive feedback

                                                                                                                         Price:    US $9.95                               Buy It Now
                                                                                                                                                                                                               Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                         Add to cart
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items

                                                                                                                          Best                                           Make Offer
                                                                                                                         Offer:

                                                                                                                                                                       Add to Watchlist



                                                                                                                                               Longtime member


                                                                                                                      Shipping: $2.19 Standard SpeedPAK from China/Hong
                                                                                                                                     Kong/Taiwan | See details
                                                                                                                                     International shipment of items may be subject to customs
                                            Have one to sell?         Sell now                                                       processing and additional charges.
                                                                                                                                     Item location: Guangzhou, Guangdong, China
                                                                                                                                     Ships to: Worldwide See exclusions


                                                                                                                       Delivery:           Estimated between Thu. Oct. 29 and Wed.
                                                                                                                                           Nov. 18
                                                                                                                                           Please note the delivery estimate is greater than 18
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                     Payments:



                                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                                                Earn up to 5x points when you use your
                                                                                                                                                eBay Mastercard. Learn more

                                                                                                                       Returns: Seller does not accept returns |               See details




    Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




     Starter Solenoid Relay for               Starter Solenoid Relay For                Starter Relay Solenoid For                Starter Solenoid Relay for                Starter Solenoid Relay for                   Starter Solenoid Relay
     HONDA VTR1000 VT1100C…                   Honda CB400SF 92-97…                      YAMAHA RAPTOR 90…                         Honda ATC200 ES / M / E…                  SUZUKI VL800 T / Z / C…                      Ignition Switch For Honda…
     $7.99                                    $8.99                                     $9.39                                     $7.99                                     $7.99                                        $6.99
     Free shipping                            Free shipping                             Free shipping                             Free shipping                             Free shipping                                $9.32
     New                                      New                                       New                                       New                                       New                                          + $2.99 shipping
                                                                                                                                                                                                                         Almost gone




    Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions

                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Fit-For-KTM-1050-1190-1290-SUPER-ADVENTURE-RC8-Starter-Solenoid-Relay/114438372037?fits=Make%3AKTM&hash=item1aa50efac5:g:8K4AAOSwLTZfUN8C                                                                                           1/3
10/1/2020                                                              Fit For
                                                      Case: 1:20-cv-06677      KTM 1050 1190
                                                                            Document      #: 1290 SUPER ADVENTURE
                                                                                             11 Filed:            RC8 Starter
                                                                                                        11/10/20 Page    57Solenoid
                                                                                                                              of 400Relay | eBay #:606
                                                                                                                                     PageID




     Fit For KTM LC8 Adventure               Fit For 2005-2007 Suzuki                  Fit For Yamaha RAPTOR                    Fit For Honda VTR1000F                    Fit For 2000-2016 Suzuki                  Fit for 1993-1999 Honda
     950/990 Supermoto…                      KingQuad LT-A700X Starte…                 YFM250 FM700R YFM125R…                   RVT1000R Starter Solenoi…                 GSXR600 GSXR750…                          CBR900RR Starter Solenoi…
     $9.35                                   $9.35                                     $9.35                                    $9.35                                     $9.35                                     $9.33
     $9.95                                   $9.95                                     $9.95                                    $9.95                                     $9.95                                     $9.93
     + $3.99 shipping                        + $3.99 shipping                          + $3.99 shipping                         + $3.99 shipping                          + $3.99 shipping                          + $3.99 shipping




    Description           Shipping and payments                                                                                                                                                                                                Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: Guangzhou, Guangdong, China
            Shipping to: Worldwide
            Excludes: APO/FPO, Alaska/Hawaii, US Protectorates, Africa, Georgia, PO Box

            Change country:      United States                                                                                                      60440                  Get Rates
                                                                                                                                     ZIP Code:


              Shipping and handling           To                          Service                                                                                 Delivery*

              US $2.19                        United States               Standard SpeedPAK from China/Hong Kong/Taiwan                                           Estimated between Thu. Oct. 29 and Wed. Nov. 18
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              Return policy details

              Seller does not offer returns.

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.


            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback


     Motorcycle Gear Shift Case              1 Pcs Black Universal                     Fit For KTM LC8 Adventure                Motorcycle Gear Lever                     Motorcycle Gear Shift Lever               Motorcycle Rubber Shift
     Protectors Covers Lever…                Motorcycle Rubber Shifter…                950/990 Supermoto…                       Rubber Shift Sock Boot…                   Cover Rubber Sock Boot…                   Lever Sock Cover Boot…
     $3.46                                   $0.99                                     $9.35                                    $3.48                                     $3.49                                     $3.49
     $3.68                                   + $1.15 shipping                          $9.95                                    $3.70                                     $3.71                                     $3.71
     + $3.99 shipping                        New                                       + $3.99 shipping                         + $3.99 shipping                          + $3.99 shipping                          + $3.99 shipping
     New                                                                               New                                      New                                       New                                       New


https://www.ebay.com/itm/Fit-For-KTM-1050-1190-1290-SUPER-ADVENTURE-RC8-Starter-Solenoid-Relay/114438372037?fits=Make%3AKTM&hash=item1aa50efac5:g:8K4AAOSwLTZfUN8C                                                                                           2/3
10/1/2020                                                                                 Feedback
                                                   Case: 1:20-cv-06677 Document #: 11 Filed:       Profile Page 58 of 400 PageID #:607
                                                                                             11/10/20
                 Hi! Sign in or register    Daily Deals      Brand Outlet     Help & Contact                                                                                  Sell     Watchlist        My eBay


                                           Shop by
                                           category                  Search for anything                                                                     All Categories                             Search            Advanced



                 Home         Community         Feedback forum            Feedback profile



                 Feedback profile


                                            movingvinson-tan8816 (1114               )                                                                                                          Member Quick Links
                                            Positive Feedback (last 12 months): 97.7%                                                                                                           Contact member
                                            Member since: Feb-24-16 in China                                                                                                                    View items for sale
                                                                                                                                                                                                View seller's Store




                 Feedback ratings                                                                       Detailed seller ratings

                                                 1 month         6 months          12 months                     Average for the last 12 months

                            Positive                  7              44                  186                     Accurate description                                         Reasonable shipping cost
                                                                                                                             (161)                                                        (169)
                            Neutral                   0               1                  3
                                                                                                                 Shipping speed                                               Communication
                            Negative                  0               2                  5                                   (162)                                                      (163)



                          All received Feedback                                    Received as buyer                                     Received as seller                                           Left for others

                 5 Feedback received (viewing 1-5)                                                                                                                                                      Revised Feedback: 3


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                            Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (5)                            12 Months


                   FEEDBACK                                                                                                                    FROM                                                       WHEN

                                                          Detailed item information is not available for the following items because the feedback is over 90 days old.


                          Item was broken when i received it and the company is refusing to refund me                                          Buyer: l***2 (34 )                                         Past 6 months




                                                                                                                                                                                                                                     Comment?
                          Rear Hard Seat Cover Cowl Fairing Part For Honda Interceptor VFR 800 1998-2001                                       AU $63.98 (Best offer was accepted)                        Reciprocal feedback
                          (#114054569660)


                               Reply by movingvinson-tan8816. Left within past 6 months.
                               Are we not discussing how to refund and return the goods???


                          Wrong seat sent , told seller wrong type insisted it was right very disapointed                                      Buyer: r***e (385 )                                        Past 6 months
                          Front Rider Driver Pillion Seat Cushion Fit For Motorcycle Honda CBR600RR 05-06                                      AU $ 69.45                                                 Reciprocal feedback
                          (#113303883962)


                               Reply by movingvinson-tan8816.Left within past 6 months.
                               Ours is just a picture error, not a product error...It really suits your bike


                          A+                                                                                                                   Buyer: s***f (492 )                                        Past year
                          Motorcycle Black Headlight Mount Brackets Fork For Harley Cafe Racer 26mm-                                           AU $ 10.43                                                 Reciprocal feedback
                          36mm (#112395282361)


                          Stuck with part does not fit, cannot afford to return to china BAD SELLER!!!!!!!                                     Buyer: l***g (598 )                                        Past year
                          Front Shock Absorber Fork Brace Balanced Device Fit For Kawasaki ZRX1100                                             AU $ 42.36                                                 Reciprocal feedback
                          ZRX1200 (#113236309839)


                          Way too long to arrive, can’t use it as it doesn’t line up properly                                                  Buyer: r***r (16 )                                         Past year
                          Colorful Racing Windshield/Windscreen For Honda CBR1000RR 2004-2007 05 06                                            AU $ 34.76                                                 Reciprocal feedback
                          (#112539963488)



                 Page 1 of 1
                                                                                                                          1



                                                  Member Quick Links                      Contact member                          Suggested Next                  Leave Feedback
                                                                                          View items for sale                                                     Reply to received Feedback
                                                                                          View seller's Store                                                     Follow up to given Feedback
                                                                                                                                                                  Request feedback revision




                 About eBay      Announcements        Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/movingvinson-tan8816?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                1/2
10/1/2020                                                Case: 1:20-cv-06677 Document #: 11movingvinson-tan8816
                                                                                            Filed: 11/10/20onPage
                                                                                                                eBay 59 of 400 PageID #:608

         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                               Sell      Watchlist           My eBay


                                    Shop by
                                    category                   Search for anything                                                                                                   All Categories                                  Search           Advanced



         movingvinson-tan8816's profile



                                                                       movingvinson-tan8816 (1114 )                                                                                Items for sale            Visit store          Contact
                                                                       97.7% positive feedback

                                                                                                                   We are a professional motorcycle company dedicated to providing high quality products
                                                                           Save
                                                                                                                   and excellent service. Our mission is to serve you wholeheartedly! If you have any
                                                                                                                   questions, please feel free to contact us!



                                      Feedback ratings                                                                                                                                                                 See all feedback

                                                           161         Item as described                    186                 3                   5                            Very quick delivery and good quality.
                                                                                                                                                                                 Sep 28, 2020
                                                           163         Communication                    Positive           Neutral              Negative
                                                           162         Shipping time

                                                           169         Shipping charges                         Feedback from the last 12 months



                                   88 Followers | 10 Reviews | Member since: Feb 24, 2016 |             China



         Items for sale(1459)                                                                                                                                                                                                                     See all items




            A variety of si...                                A variety of si...                                A variety of si...                                   A variety of si...                                     A variety of si...
            US $16.90                        10d left         US $14.94                      10d left           US $14.94                           10d left         US $14.94                          10d left            US $14.94                  10d left




         Reviews (10)                                                                                                                                                                                                                            See all reviews



                            Radiator Fan Switch for Honda VFR700F                                               Front + Rear Brake Pads For Honda                                                       Voltage Regulator Rectifier for Suzuki
                            VFR750F CBR600 CBR1000 GL1500                                                       ST1100 ST1300 NRX1800 VTX1800                                                           GSX650 SV650/1000 GSXR600/750/1000
                            PC800 VT600                                                                         Motorcycle New                                                                          SFV650

                                                                       Sep 12, 2017                                                                            Jul 31, 2017                                                                      Aug 14, 2017

            Great                                                                            Great                                                                                        Great
            Great                                                                            Great                                                                                        Great




            About eBay       Announcements       Community         Security Center     Resolution Center        Seller Center        Policies     Affiliates    Help & Contact       Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/movingvinson-tan8816?_trksid=p2047675.l2559                                                                                                                                                                                               1/1
10/1/2020                                                 Case: 1:20-cv-06677 Document #: 11Forward
                                                                                              Filed:Motorcycle
                                                                                                      11/10/20 | eBay Stores 60 of 400 PageID #:609
                                                                                                                    Page
                           Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist     My eBay


                                                         Shop by
                                                         category              Search this Store                                                                          This Store                        Search             Advanced



                           eBay      eBay Stores       Forward Motorcycle




                                                                    Forward Motorcycle
                                                                    88 followers movingvinson-tan8816 (1114      ) 97.7%

                                                                    Wholesale sell and Accept custom modified motorcycle accessories Honda, Yamaha, Suzuki, Kawasaki, Ducati, Aprilia, BMW, KTM ,Harley-Davidson Motorcycles Parts And Accessories , mot

                                                                        Save this seller




                           Category

                           All                                                All Listings   Auction    Buy It Now                                                                                    Time: ending soonest

                           Other                                            1-48 of 159 Results

                                                                                                   A variety of size M10 Stainle Steel Extended Brake Line Fit Universal Motorcycle

                                                                                                   $14.08 to $16.90                                                                                                     From China
                                                                                                   Was: $14.98
                                                                                                   $11.99 shipping



                                                                                                   8mm CNC Swing Arm Sliders Spools For Suzuki GSXR600/750 SV650 SV1000S TL1000R/S

                                                                                                   $6.48                                                                                                                From China
                                                                                                   Was: $6.89                                                                                                         Brand: Suzuki
                                                                                                   $3.99 shipping



                                                                                                   Ignition Key Blank Uncut keys fit for Harley Sportster 1200 883 X48 XL XLH

                                                                                                   $3.53 to $10.39                                                                                                      From China
                                                                                                   Was: $3.75
                                                                                                   $3.99 shipping



                                                                                                   Blank Key Uncut Fit For Yamaha YZF R1 R6 FZ1 FZ6 XJR1300 MT01/03 Tmax

                                                                                                   $3.53                                                                                                                From China
                                                                                                   Was: $3.75
                                                                                                   $3.99 shipping



                                                                                                   Blank Key Uncut Fit For Yamaha YZF R1 R6 R15 FZ1 FZ6 XJR1300 XJ6 MT09 Tmax

                                                                                                   $4.46 to $13.18                                                                                                      From China
                                                                                                   Was: $4.74
                                                                                                   $3.99 shipping



                                                                                                   Blank Key Uncut Fit For Aprilia RS125 250 RSV4 Tuono Dorsoduro 750 1200 ETV1000

                                                                                                   $3.56 to $11.60                                                                                                      From China
                                                                                                   Was: $3.79
                                                                                                   $3.99 shipping



                                                                                                   Blank Key Uncut Blade Embryo Fit For Ducati 696 748 749 848 999 1098 Monster

                                                                                                   $3.56 to $11.60                                                                                                      From China
                                                                                                   Was: $3.79
                                                                                                   $3.99 shipping



                                                                                                   Blank Key Uncut Blade Embryo Fit For KTM125 KTM250 EX250 KTM390 KTM690 KTM990

                                                                                                   $8.92 to $19.64                                                                                                      From China
                                                                                                   Was: $9.49
                                                                                                   $3.99 shipping



                                                                                                   Blank Key Uncut Fit For Suzuki GSX GSX-R 600/750/1000/1300 SV650 DL Hayabusa

                                                                                                   $3.56 to $10.59                                                                                                      From China
                                                                                                   Was: $3.79
                                                                                                   $3.99 shipping



                                                                                                   Blank Key Uncut Fit For Yamaha YZF R1 R6 R15 FZ1 FZ6 XJR1300 XJ6 MT09 Tmax

                                                                                                   $3.56 to $10.59                                                                                                      From China
                                                                                                   Was: $3.79
                                                                                                   $3.99 shipping



                                                                                                   Blank Key Uncut Fit For BMW F800 S1000rr R1100 R1150 R1200 K1200 K1300

                                                                                                   $5.35 to $17.85                                                                                                      From China
                                                                                                   Was: $5.69
                                                                                                   $3.99 shipping



                                                                                                   Blank Key Uncut Blade Embryo Fit For Honda CBR 919 929 954 250 600 750 1000 1300

                                                                                                   $3.56 to $10.59                                                                                                      From China
                                                                                                   Was: $3.79
                                                                                                   $3.99 shipping



                                                                                                   Blank Key Uncut Fit For Aprilia RS125 250 RSV4 Tuono Dorsoduro 750 1200 ETV1000

                                                                                                   $3.56 to $11.60                                                                                                      From China
                                                                                                   Was: $3 79
https://www.ebay.com/str/movingvinsontan8816?_dmd=1&rt=nc                                                                                                                                                                                            1/4
10/1/2020                                  Case: 1:20-cv-06677 Document #: 11Forward
                                                                               Filed:Motorcycle
                                                                                       11/10/20 | eBay Stores 61 of 400 PageID #:610
                                                                                                     Page
                                                                 Was: $3.79
                                                                 $3.99 shipping



                                                                 Left Slot Blank Blade Motorcycle Uncut Key Fit For Kawasaki

                                                                 $3.52 to $10.68                                                                    From China
                                                                 Was: $3.79
                                                                 $3.99 shipping



                                                                 Left / Right Slot Blank Blade Motorcycle Uncut Key Fit For Yamaha

                                                                 $3.56 to $10.46                                                                    From China
                                                                 Was: $3.79
                                                                 $3.99 shipping



                                                                 Blank Key Uncut Blade Embryo Fit For DUCATI 696 796 748 848 916 996 1098 1198

                                                                 $8.92 to $22.32                                                                    From China
                                                                 Was: $9.49
                                                                 $3.99 shipping



                                                                 10pcs 5mm Motorcycle Windshield Fairing Bolts Windscreen Screws Nuts + Allen Key

                                                                 $5.32                                                                              From China
                                                                 Was: $5.66
                                                                 $3.99 shipping



                                                                 Blank Key Uncut Fit For Yamaha YZF R1 R6 FZ1 FZ6 XJR1300 MT09 Tmax XMAX NMAX

                                                                 $3.53                                                                              From China
                                                                 Was: $3.75
                                                                 $3.99 shipping



                                                                 New Motorcycle Ignition Blank Key Uncut Fit For Honda Goldwing GL1800 2001-2018

                                                                 $6.69 to $11.52                                                                    From China
                                                                 Was: $7.12
                                                                 $3.99 shipping



                                                                 Left / Right Slot Blank Blade Motorcycle Uncut Key Fit For Yamaha

                                                                 $3.56 to $10.46                                                                    From China
                                                                 Was: $3.79
                                                                 $3.99 shipping



                                                                 Blank Key Uncut Fit For Yamaha YZF R1 R6 FZ1 FZ6 XJR1300 FZ8 MT09 Tmax Nmax XMAX

                                                                 $3.56 to $10.46                                                                    From China
                                                                 Was: $11.13
                                                                 $3.99 shipping



                                                                 New Keys Blade Blank Uncut Key Fit For Yamaha YZF R3 R25 YZF-R3 YZF-R25

                                                                 $3.95 to $11.57                                                                    From China
                                                                 Was: $4.20
                                                                 $3.99 shipping



                                                                 New Windshield Fit For 1990-1992 Kawasaki ZZR1100 ZZR1100C ZX11 ZX-11 Windscreen

                                                                 $33.02                                                                             From China
                                                                 Was: $35.13
                                                                 $24.99 shipping
                                                                 or Best Offer

                                                                 For KLX 125 110R 450R KX250 KLR650 Hand Guards Handle Protector Shield

                                                                 $28.19                                                                             From China
                                                                 Was: $29.99
                                                                 Free shipping



                                                                 Fit For CBR CRF CMX NT MSX X-ADV Tire Rim Valve Wheel Stem Caps Dust Cover

                                                                 $3.94 to $10.11                                                                    From China
                                                                 Was: $4.19
                                                                 $3.99 shipping



                                                                 7/8" 22mm Bar End Side Mirrors Fit For Ninja 300 400 650 Z900 Rear View Mirror

                                                                 $16.72                                                                             From China
                                                                 Was: $17.79
                                                                 $11.99 shipping



                                                                 7/8" 22mm Universal Motorcycle Aluminum Handle Bar End Side Rearview Mirrors

                                                                 $16.72                                                                             From China
                                                                 Was: $17.79
                                                                 $11.99 shipping



                                                                 Fit For Suzuki GSXR 600 750 1000 1300 SV RGV TL Complete Fairing Bolt Screws Kit

                                                                 $22.52                                                                             From China
                                                                 Was: $23.96
                                                                 $11.99 shipping



                                                                 7/8" 22mm Bar End Side Mirrors Fit For KTM 125 200 390 690 790 Rear View Mirror

                                                                 $16.72                                                                             From China
                                                                 Was: $17.79
                                                                 $11.99 shipping



                                                                 7/8" 22mm Bar End Side Mirrors Fit For CB CBR CRF MSX X-ADV NT Rear View Mirror

                                                                 $16.72                                                                             From China
                                                                 Was: $17.79
                                                                 $11.99 shipping



                                                                 7/8" 22mm Bar End Rear Mirrors Motorbike Scooters Rearview Mirror Side Mirrors

                                                                 $16.72                                                                             From China
                                                                 W    $17 79
https://www.ebay.com/str/movingvinsontan8816?_dmd=1&rt=nc                                                                                                        2/4
10/1/2020                                  Case: 1:20-cv-06677 Document #: 11Forward
                                                                               Filed:Motorcycle
                                                                                       11/10/20 | eBay Stores 62 of 400 PageID #:611
                                                                                                     Page
                                                                 Was: $17.79
                                                                 $11.99 shipping



                                                                 Rearview Bracket fit for NMAX 155 125 150 Side Mirror Adapter Fixed Stent Holder

                                                                 $62.44                                                                             From China
                                                                 Was: $66.43
                                                                 Free shipping
                                                                 or Best Offer

                                                                 Rearview Bracket fit for XMAX 300 400 250 125 Side Mirrors Fixed Stent Holder

                                                                 $62.44                                                                             From China
                                                                 Was: $66.43
                                                                 Free shipping
                                                                 or Best Offer

                                                                 Fuel Tank Decal Pad Gas Cap Sticker Protector Fit For Honda CBR 600 1000 1100XX

                                                                 $5.23                                                                              From China
                                                                 Was: $5.56
                                                                 $3.99 shipping
                                                                 or Best Offer

                                                                 Fuel Tank Decal Pad Gas Cap Sticker Protector For Suzuki GSXR1000 600 750 1300

                                                                 $5.23                                                                              From China
                                                                 Was: $5.56
                                                                 $3.99 shipping
                                                                 or Best Offer

                                                                 Fuel Tank Decal Pad Gas Cap Sticker Protector For Honda Yamaha suzuki Kawasaki

                                                                 $5.23                                                                              From China
                                                                 Was: $5.56
                                                                 $3.99 shipping
                                                                 or Best Offer

                                                                 For all Yamaha Bike YZF R1 R6 FZ Sticker Fuel Tank Decal Pad Gas Cap Protector

                                                                 $5.28                                                                              From China
                                                                 Was: $5.62
                                                                 $3.99 shipping
                                                                 or Best Offer

                                                                 New Fuel Gas Tank pad Decals Sticker Fit For Suzuki Bandit GSF 400 600 1200 1250

                                                                 $5.28                                                                              From China
                                                                 Was: $5.62
                                                                 $3.99 shipping
                                                                 or Best Offer

                                                                 Fuel Tank Decal Pad Gas Cap Sticker Protector For Kawasaki Ninja 250 300 500 ZX-

                                                                 $5.28                                                                              From China
                                                                 Was: $5.62
                                                                 $3.99 shipping
                                                                 or Best Offer

                                                                 3D Motorcycle Gas Fuel Tank Pad Sticker Decals Motorbike Devil Logo Protector

                                                                 $4.95                                                                              From China
                                                                 Was: $5.27
                                                                 $3.99 shipping
                                                                 or Best Offer

                                                                 19cm 3D Motorcycle Decal Gas Oil Fuel Tank Pad Protector Skull Universal Racing

                                                                 $5.23                                                                              From China
                                                                 Was: $5.56
                                                                 $3.99 shipping
                                                                 or Best Offer

                                                                 Fishbone Motorcycle Tank Pad Gel Oil Gas Fuel Tank Protector Sticker Decal

                                                                 $5.28                                                                              From China
                                                                 Was: $5.62
                                                                 $3.99 shipping



                                                                 For Kawasaki Ninja 250 300 500 ZX- Fuel Tank Decal Pad Gas Cap Sticker Protector

                                                                 $5.28                                                                              From China
                                                                 Was: $5.62
                                                                 $3.99 shipping
                                                                 or Best Offer

                                                                 Fuel Tank Decal Pad Gas Cap Sticker Protector For Honda Suzuki Kawasaki Yamaha

                                                                 $5.28                                                                              From China
                                                                 Was: $5.62
                                                                 $3.99 shipping
                                                                 or Best Offer

                                                                 Fuel Tank Decal Pad Gas Cap Sticker Protector For Yamaha YZF R1 R25 R3 R6 FZ1

                                                                 $5.28                                                                              From China
                                                                 Was: $5.62
                                                                 $3.99 shipping



                                                                 Fuel Tank Decal Pad Gas Cap Sticker Protector For Kawasaki Ninja ZX6R ZX7R ZX12R

                                                                 $5.28                                                                              From China
                                                                 Was: $5.62
                                                                 $3.99 shipping



                                                                 Moto Gas Tank Pad Protector Decal Sticker Fit For Suzuki GSXR 600 750 1000 1300

                                                                 $4.96 to $5.23                                                                     From China
                                                                 Was: $5.56
                                                                 $3.99 shipping



                                                                 Fuel Tank Decal Pad Sticker Fit For Kawasaki Ninja 300 Z800 Z1000 Z750 ZX- 6R 9R

                                                                 $5.56                                                                              From China
                                                                 Was: $5.92
                                                                 $3.99 shipping
                                                                 or Best Offer




                                                                                                          1     2     3     4

https://www.ebay.com/str/movingvinsontan8816?_dmd=1&rt=nc                                                                                                        3/4
10/1/2020                                           Case: 1:20-cv-06677 Document Items
                                                                                 #: 11forFiled:
                                                                                         sale by movingvinson-tan8816
                                                                                                 11/10/20 Page |63    eBay
                                                                                                                         of 400 PageID #:612
   Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                              Sell    Watchlist       My eBay


                              Shop by
                              category             KTM 1050                                                                                                                   All Categories                           Search

                                                                                                                                                                                               Include description
                                                  Items for sale from movingvinson-tan8816 (1114                       )      |         Save this seller | Show results from all sellers




   Categories
                                                       All Listings     Auction      Buy It Now                                                                                            Sort: Best Match             View:
   eBay Motors
    Motorcycle Electrical & Ignition                1 result for KTM 1050              Save this search
    Relays

                                                                                                                 Fit For KTM 1050 1190 1290 SUPER ADVENTURE RC8 Starter Solenoid
                                                                                                       NEW LISTING
   Format                             see all                                                         Relay (Fits: KTM)
         All Listings                                                                                 Brand New
         Auction
         Buy It Now                                                                                   $9.95                                                   From China
                                                                                                      or Best Offer
   Brand                              see all                                                         +$2.19 shipping
                                                                                                         Watch
   Warranty                           see all

   Guaranteed Delivery                see all
         No Preference
         1 Day Shipping
                                                                                                                                                                                                                     Tell us what you think
         2 Day Shipping
         3 Day Shipping
         4 Day Shipping


   Condition                          see all
         New   (1)



   Price
   $            to $


   Item Location                      see all
         Default
         Within
          100 miles     of 60440

         US Only
         North America
         Worldwide


   Delivery Options                   see all
         Free shipping


   Show only                          see all
         Free Returns
         Returns accepted
         Completed listings
         Sold listings
         Deals & Savings


   More refinements...



        Seller Information

       movingvinson-tan8816
       (1114     )
        Feedback rating: 1,114
        Positive Feedback: 97.7%
        Member since Feb-24-16 in
        Hong Kong


        Read feedback profile
        Add to my favorite sellers




       About eBay       Announcements         Community       Security Center      Resolution Center      Seller Center      Policies      Affiliates   Help & Contact        Site Map



       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




       *Learn about pricing

       This page was last updated: Oct-01 03:34. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_ssn=movingvinson-tan8816&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM+1050&_sacat=0                                                                                                            1/2
10/1/2020                                                                                            Checkout
                                                             Case: 1:20-cv-06677 Document #: 11 Filed:        | eBay Page 64 of 400 PageID #:613
                                                                                                       11/10/20
                                                                                                                                                  How do you like our checkout? Tell us what you think
                                                         Checkout                                                                                                           To add more items, go to cart.



                      Pay with                                                                                                      Subtotal (1 item)                                             $9.95
                                                                                                                                    Shipping                                                      $2.19
                                            New card                                                                                Tax*                                                          $0.76
                              0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                    Order total                                                $12.90

                                                                                                                                       *We're required by law to collect sales tax and applicable fees
                                                                                                                                       for certain tax authorities. Learn more


                               Special financing available.
                               Apply now. See terms
                                                                                                                                                              Confirm and pay

                                                                                                                                                         Select a payment option
                      Ship to

                      375 W Briarcliff Rd                                                                                                                         See details
                      Bolingbrook, IL 60440-3825
                      United States

                      Change




                      Review item and shipping

                      Seller: movingvinso... | Edit message
                      Message: Item Id: 114438372037 Buyer's Vehicle: KTM

                                                             Fit For KTM 1050 1190 1290 SUPER ADVENTURE RC8
                                                             Starter Solenoid Relay
                                                             $9.95
                                                             Quantity 1

                                                             Delivery
                                                             Est. delivery: Oct 29 – Nov 18
                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                             $2.19



                      Gift cards, coupons, eBay Bucks



                      Enter code:                                                    Apply




                      Donate to charity (optional)
                      MUSICARES FOUNDATION, INC.
                      Donate today and help MusiCares provide essential financial, health and emergency support
                      to the music community in times of crisis.



                      Select amount                         None




                   Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1427413135011                                                                                                                                                 1/1
10/19/2020                                                            Universal
                                                      Case: 1:20-cv-06677       Motorcycle PU
                                                                            Document        #:Leather Side Saddle
                                                                                               11 Filed:          Bags Luggage
                                                                                                             11/10/20    PageBag65ForofHarley
                                                                                                                                        400Kawasaki
                                                                                                                                              PageID| eBay
                                                                                                                                                        #:614
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                    Sell     Watchlist       My eBay


                              Shop by
                              category                  Search for anything                                                                                       All Categories                           Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                              | Add to Watchlist




    People who viewed this item also viewed

                           2x Universal                                Motorcycle                                   PU Leather Right                               Left Motorcycle                                   Motorcycle PU
                           Motorcycle PU…                              Saddlebag…                                   Side Saddle…                                   Side Saddle Ba…                                   Leather Side B…
                           $40.32                                      $28.99                                       $40.41                                         $28.49                                            $27.81
                           Free shipping                               + $1.50 shipping                             $42.99                                         $29.99                                            $31.96
                                                                                                                    Free shipping                                  + $1.50 shipping                                  Free shipping




            Check if this part fits your vehicle             Contact the seller



                                                                                            Universal Motorcycle PU Leather Side Saddle
                                                                                                                                                                                         Shop with confidence
                                                                                            Bags Luggage Bag For Harley Kawasaki
                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                your money back. Learn more
                                                                                               Condition: New

                                                                                                                      Buy 1             Buy 2                Buy 3                       Seller information
                                                                                                      Bulk
                                                                                                                    $41.99/ea          $41.15/ea           $40.73/ea                     mtparts4u (32245        )
                                                                                                  savings:
                                                                                                                                                                                         98% Positive feedback

                                                                                             Sale ends in: 01d 14h 06m
                                                                                                                                                                                             Save this Seller
                                                                                                 Quantity:      1         4 or more for $40.31/ea
                                                                                                                                                                                         Contact seller
                                                                                                              7 available / 3 sold                                                       Visit store
                                                                                                                                                                                         See other items

                                                                                                  Price:   US $41.99/ea                                Buy It Now
                                                                                                           US $46.65 (10% off)

                                                                                                                                                      Add to cart



                                  Have one to sell?         Sell now                         Best Offer:                                              Make Offer


                                                                                                                                                    Add to Watchlist



                                                                                                Free shipping              30-day returns                 6 watchers


                                                                                                Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                              Kong/Taiwan | See details
                                                                                                              International shipment of items may be subject to customs
                                                                                                              processing and additional charges.
                                                                                                              Item location: CHINA, China
                                                                                                              Ships to: Worldwide See exclusions


                                                                                                 Delivery:            Estimated between Thu. Nov. 12 and Wed.
                                                                                                                      Dec. 2
                                                                                                                      This item has an extended handling time and a delivery
                                                                                                                      estimate greater than 16 business days.
                                                                                                                      Please allow additional time if international delivery is
                                                                                                                      subject to customs processing.

                                                                                               Payments:



                                                                                                              Special financing available. | See terms and apply now

                                                                                                                         Earn up to 5x points when you use your
                                                                                                                         eBay Mastercard. Learn more

                                                                                                  Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Universal-Motorcycle-PU-Leather-Side-Saddle-Bags-Luggage-Bag-For-Harley-Kawasaki/401872345019?hash=item5d917557bb:g:WvwAAOSwmXVdU2u9                                                                               1/3
10/19/2020                                                    Universal
                                              Case: 1:20-cv-06677       Motorcycle PU
                                                                    Document        #:Leather Side Saddle
                                                                                       11 Filed:          Bags Luggage
                                                                                                     11/10/20    PageBag66ForofHarley
                                                                                                                                400Kawasaki
                                                                                                                                      PageID| eBay
                                                                                                                                                #:615




     Pair Motorcycle Saddle            Brown Universal                  7/8'' 22mm Aluminum          Universal Motorcycle          Universal Handlebars 7/8''   Saddlemen Saddlebag
     Bags Pu Leather Side To…          Motorcycle Saddlebag P…          Universal Motorcycle…        Retro Front Fender…           22mm Drag Bar…               Pak Pack Soft Liner Bag…
     $53.99                            $42.67                           $25.19                       $32.14                        $26.73                       $46.61
     $59.99                            $47.41                           $27.99                       $35.71                        $29.70                       $51.79
     + $5.00 shipping                  + $3.00 shipping                 + $5.00 shipping             + $5.00 shipping              + $3.00 shipping             + $5.00 shipping




    Description         Shipping and payments                                                                                                                                      Report item



                                                                                                                                                      eBay item number: 401872345019
      Seller assumes all responsibility for this listing.

      Last updated on Oct 08, 2020 00:13:32 PDT View all revisions

         Item specifics
         Condition:                         New                                                   Country/Region of Manufacture:     China
         Color:                             Black                                                 Luggage & Saddlebag Part Type:     Saddle Bag
         Manufacturer Part Number:          Does Not Apply                                        Surface Finish:                    black
         Brand:                             Unbranded                                             Bundle Listing:                    Yes
         Warranty:                          Yes                                                   UPC:                               Does not apply



                                       luckybluemoon2011
                                                                                                                              Search within store
                                       mtparts4u (32245       ) 98%
                                           Sign up for newsletter

                                                                                                                              Visit Store: luckybluemoon2011



                                       Items On Sale        Motor Jacket Protector   Handguards      Lock      Pull Starter


      Condition:Brand New

      Color:Black

      Material:PU Leather

      Size: 28(L)x11(W)x21(H)CM

      These Saddlebags Can Store tools, papers and any other documents or something important.

      They are all weather proof and resistant to water or heat and provide safety to soft luggage from heat exhausts or rain.

      Easy to install and use.

      Placement on Location: both rear sides(left and right)

      Fitment:

      for Harley models application,also apply to other cruiser/bobber/chopper models like Honda/Suzuki/Kawasaki/Yamaha/Ducati/KTM etc.

      Package included: 2 x bag

      Note:

      1. Please allow 0.5-1 inch difference due to manual measurement.(1 inch=2.54cm)

      2. The color of the actual items may slightly different from the listing images due to different computer screen, thanks for your understanding.




                                                                                                                                                                                        Feedback
    Sponsored items based on your recent views 1/3                                                                                                                  Feedback on our suggestions




https://www.ebay.com/itm/Universal-Motorcycle-PU-Leather-Side-Saddle-Bags-Luggage-Bag-For-Harley-Kawasaki/401872345019?hash=item5d917557bb:g:WvwAAOSwmXVdU2u9                                     2/3
10/19/2020                                                          Universal
                                                    Case: 1:20-cv-06677       Motorcycle PU
                                                                          Document        #:Leather Side Saddle
                                                                                             11 Filed:          Bags Luggage
                                                                                                           11/10/20    PageBag67ForofHarley
                                                                                                                                      400Kawasaki
                                                                                                                                            PageID| eBay
                                                                                                                                                      #:616




     A Set 36-58L Big Capacity              2Pcs Universal Motorcycle              2x Universal Motorcycle                 2x PU Leather Side Saddle              7/8in 22mm Dual           7/8" 22mm Dual Hydraulic
     waterproof motorcycle…                 Soft PU Leather Side Bag…              PU Leather Saddlebags…                  Bags Luggage Storage…                  Hydraulic Brake Master…   Front Brake Master…
     $70.29                                 $53.90                                 $40.32                                  $43.66                                 $39.50                    $51.20
     $73.99                                 $59.89                                 Free shipping                           $46.95                                 $43.89                    $56.89
     + shipping                             Free shipping                          New                                     Free shipping                          Free shipping             Free shipping
     New                                    New                                                                            6m left                                Seller 99.1% positive     New




   Explore more sponsored options: Color

    Brown




     Motorcycle Saddle Bags                 Saddlebags Motorcycle                  Motorcycle Leather Side                 Motorcycle PU Leather                  2x Brown Motorcycle
     Two Brown Leather Side…                Pouch Brown Leather Tw…                Saddle Bags For Honda…                  Brown Saddlebags Side…                 Saddle Bags Side Pouch…
     $57.00                                 $49.40                                 $72.53                                  $47.99                                 $94.01
     Free shipping                          $52.00                                 + $1.59 shipping                        Free shipping                          Free shipping
     Last one                               + $30.00 shipping
                                            Almost gone




    More from this seller 1/2                                                                                                                                                                   Feedback on our suggestions




     Pair Motorcycle Saddle                 Black Universal                        Brown Universal                         Universal Saddle Bag                   Motorcycle Black Left     Black Universal PU Leather
     Bags Pu Leather Side To…               Motorcycle Bike PU…                    Motorcycle Saddlebag P…                 Support Bars Mount…                    Luagge Side Bag PU…       Motorcycle Tool Bag…
     $53.99                                 $24.53                                 $42.67                                  $32.40                                 $37.33                    $52.15
     $59.99                                 $27.25                                 $47.41                                  $36.00                                 $41.48                    $57.94
     + shipping                             + shipping                             + shipping                              + shipping                             + shipping                + shipping




 Back to search results                                                                                                                                                                                        Return to top
 More to explore : Gray PU Leather Universal Fit Covers, Black PU Leather Universal Fit Covers, Kawasaki ATV, Side-by-Side & UTV Racks & Luggage for Kawasaki,
 ATV, Side-by-Side & UTV Racks & Luggage for Kawasaki, PU Leather Car Covers, QuadBoss ATV, Side-by-Side & UTV Racks & Luggage for Kawasaki,
 Kawasaki Motorcycle Side Stands for Kawasaki, Great Day Inc ATV, Side-by-Side & UTV Racks & Luggage for Kawasaki, Motorcycle Side Fairings for Kawasaki,
 Motorcycle Side Stands for Kawasaki




     About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact     Site Map


     Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice                                                         Feedback




https://www.ebay.com/itm/Universal-Motorcycle-PU-Leather-Side-Saddle-Bags-Luggage-Bag-For-Harley-Kawasaki/401872345019?hash=item5d917557bb:g:WvwAAOSwmXVdU2u9                                                                 3/3
10/19/2020                                                            Universal
                                                      Case: 1:20-cv-06677       Motorcycle PU
                                                                            Document        #:Leather Side Saddle
                                                                                               11 Filed:          Bags Luggage
                                                                                                             11/10/20    PageBag68ForofHarley
                                                                                                                                        400Kawasaki
                                                                                                                                              PageID| eBay
                                                                                                                                                        #:617
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                    Sell     Watchlist       My eBay


                              Shop by
                              category                  Search for anything                                                                                       All Categories                           Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                              | Add to Watchlist




    People who viewed this item also viewed

                           2x Universal                                Motorcycle                                   PU Leather Right                               Left Motorcycle                                   Motorcycle PU
                           Motorcycle PU…                              Saddlebag…                                   Side Saddle…                                   Side Saddle Ba…                                   Leather Side B…
                           $40.32                                      $28.99                                       $40.41                                         $28.49                                            $27.81
                           Free shipping                               + $1.50 shipping                             $42.99                                         $29.99                                            $31.96
                                                                                                                    Free shipping                                  + $1.50 shipping                                  Free shipping




            Check if this part fits your vehicle             Contact the seller



                                                                                            Universal Motorcycle PU Leather Side Saddle
                                                                                                                                                                                         Shop with confidence
                                                                                            Bags Luggage Bag For Harley Kawasaki
                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                your money back. Learn more
                                                                                               Condition: New

                                                                                                                      Buy 1             Buy 2                Buy 3                       Seller information
                                                                                                      Bulk
                                                                                                                    $41.99/ea          $41.15/ea           $40.73/ea                     mtparts4u (32245        )
                                                                                                  savings:
                                                                                                                                                                                         98% Positive feedback

                                                                                             Sale ends in: 01d 14h 06m
                                                                                                                                                                                             Save this Seller
                                                                                                 Quantity:      1         4 or more for $40.31/ea
                                                                                                                                                                                         Contact seller
                                                                                                              7 available / 3 sold                                                       Visit store
                                                                                                                                                                                         See other items

                                                                                                  Price:   US $41.99/ea                                Buy It Now
                                                                                                           US $46.65 (10% off)

                                                                                                                                                      Add to cart



                                  Have one to sell?         Sell now                         Best Offer:                                              Make Offer


                                                                                                                                                    Add to Watchlist



                                                                                                Free shipping              30-day returns                 6 watchers


                                                                                                Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                              Kong/Taiwan | See details
                                                                                                              International shipment of items may be subject to customs
                                                                                                              processing and additional charges.
                                                                                                              Item location: CHINA, China
                                                                                                              Ships to: Worldwide See exclusions


                                                                                                 Delivery:            Estimated between Thu. Nov. 12 and Wed.
                                                                                                                      Dec. 2
                                                                                                                      This item has an extended handling time and a delivery
                                                                                                                      estimate greater than 16 business days.
                                                                                                                      Please allow additional time if international delivery is
                                                                                                                      subject to customs processing.

                                                                                               Payments:



                                                                                                              Special financing available. | See terms and apply now

                                                                                                                         Earn up to 5x points when you use your
                                                                                                                         eBay Mastercard. Learn more

                                                                                                  Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Universal-Motorcycle-PU-Leather-Side-Saddle-Bags-Luggage-Bag-For-Harley-Kawasaki/401872345019?hash=item5d917557bb:g:WvwAAOSwmXVdU2u9                                                                               1/3
10/19/2020                                                             Universal
                                                       Case: 1:20-cv-06677       Motorcycle PU
                                                                             Document        #:Leather Side Saddle
                                                                                                11 Filed:          Bags Luggage
                                                                                                              11/10/20    PageBag69ForofHarley
                                                                                                                                         400Kawasaki
                                                                                                                                               PageID| eBay
                                                                                                                                                         #:618




     Pair Motorcycle Saddle                   Brown Universal                      7/8'' 22mm Aluminum                    Universal Motorcycle                   Universal Handlebars 7/8''             Saddlemen Saddlebag
     Bags Pu Leather Side To…                 Motorcycle Saddlebag P…              Universal Motorcycle…                  Retro Front Fender…                    22mm Drag Bar…                         Pak Pack Soft Liner Bag…
     $53.99                                   $42.67                               $25.19                                 $32.14                                 $26.73                                 $46.61
     $59.99                                   $47.41                               $27.99                                 $35.71                                 $29.70                                 $51.79
     + $5.00 shipping                         + $3.00 shipping                     + $5.00 shipping                       + $5.00 shipping                       + $3.00 shipping                       + $5.00 shipping




    Description               Shipping and payments                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: CHINA, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Argentina, Bolivia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname,
             Uruguay, Venezuela, Albania, Andorra, Belarus, Gibraltar, Guernsey, Iceland, Jersey, Macedonia, Malta, Moldova, Montenegro, San Marino, Svalbard and Jan Mayen, Vatican City
             State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Sri Lanka, Tajikistan,
             Turkmenistan, Uzbekistan, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, United Arab Emirates, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas,
             Barbados, Belize, British Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica,
             Martinique, Montserrat, Netherlands Antilles, Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands,
             Virgin Islands (U.S.), American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea,
             Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Indonesia, Laos, Philippines, Vietnam, Bermuda, Greenland, Saint
             Pierre and Miquelon

             Quantity:    1                 Change country:      United States                                                 ZIP Code:      60440                 Get Rates


               Shipping and               Each additional
                                                                 To                 Service                                                                             Delivery*
               handling                   item


               Free shipping              Free                   United             Standard SpeedPAK from China/Hong Kong/Taiwan                                       Estimated between Thu. Nov. 12 and Wed. Dec. 2
                                                                 States

               US $20.00                  US $15.00              United             Expedited Shipping from China/Hong Kong/Taiwan to                                   Estimated between Wed. Oct. 28 and Wed. Nov.
                                                                 States             worldwide                                                                           4
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery
                times may vary, especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.


               Taxes

               Taxes may be applicable at checkout. Learn more



             Return policy
               After receiving the item, contact seller within                                                              Return shipping

               30 days                                                                                                      Buyer pays for return shipping

             Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




             Payment details
              Payment methods




                                                                                         Special financing available
                                                                                         Select PayPal Credit at checkout to have the option to pay over time.

                                                                                         Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                         purchases of $99 or more. Other offers may also be available.

                                                                                         Interest will be charged to your account from the purchase date if the
                                                                                         balance is not paid in full within 6 months. Minimum monthly payments are
                                                                                         required. Subject to credit approval. See terms

                                                                                         The PayPal Credit account is issued by Synchrony Bank.



                                                                                                                                                                                                                                     Feedback




    Sponsored items based on your recent views 1/3                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/Universal-Motorcycle-PU-Leather-Side-Saddle-Bags-Luggage-Bag-For-Harley-Kawasaki/401872345019?hash=item5d917557bb:g:WvwAAOSwmXVdU2u9                                                                                 2/3
10/19/2020                                          Case: 1:20-cv-06677 Document #: 11 Filed:Feedback ProfilePage 70 of 400 PageID #:619
                                                                                               11/10/20
                 Hi! Sign in or register      Daily Deals   Brand Outlet    Help & Contact                                                                Sell   Watchlist      My eBay


                                               Shop by
                                               category                 Search for anything                                              All Categories                        Search             Advanced



                 Home        Community         Feedback forum      Feedback profile



                 Feedback profile


                                           mtparts4u (32245         )                                                                                                  Member Quick Links
                                           Positive Feedback (last 12 months): 98%                                                                                     Contact member
                                           Member since: Mar-29-11 in China                                                                                            View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                     View seller's Store
                                                                 Consistently delivers outstanding customer service.
                                                                 Learn more



                 Feedback ratings                                                              Detailed seller ratings

                                                  1 month       6 months        12 months            Average for the last 12 months

                            Positive                 99            660                1162            Accurate description                                Reasonable shipping cost
                                                                                                                   (1071)                                             (1130)
                            Neutral                   1            10                 16
                                                                                                      Shipping speed                                      Communication
                            Negative                  1            17                 24                           (1077)                                             (1064)




                           All received Feedback                                 Received as buyer                           Received as seller                               Left for others

                 24 Feedback received (viewing 1-24)                                                                                                                           Revised Feedback: 141


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                       Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                               Negative (24)                        12 Months



                   FEEDBACK                                                                                                    FROM                                               WHEN

                          Did not fit my Harley davidson 2008 softtail deluxe                                                  Buyer: m***n (14 )                                 Past month
                          (Private listing)                                                                                                                                       Reciprocal feedback




                                                                                                                                                                                                             Comment?
                          verry bad                                                                                            Buyer: p***j (43 )                                 Past 6 months
                          (Private listing)                                                                                                                                       Reciprocal feedback


                              Reply by mtparts4u. Left within past 6 months.
                              I am sorry , if any problem please write to me before left feedback


                          poorly packaged. broken when i received it.                                                          Buyer: o***m (3)                                   Past 6 months
                          Motorcycle Silver LED Skull Head Light Headlight Lamp Cafe Racer Cruiser Touring                     US $146.00                                         Reciprocal feedback
                          (#192894232453)


                              Reply by mtparts4u.Left within past 6 months.

                              I am sorry , if any problem please write to me before left feedback


                          Says it is for a RVF400, but arrives with CBR engraved on it???                                      Buyer: p***4 (257 )                                Past 6 months
                          Motorcycle Keyless Fuel Gas Tank Cap Cover For Honda CBR 600RR 1000RR RVF 400                        US $20.48 (Best offer was accepted)                Reciprocal feedback
                          (#312617726853)


                              Reply by mtparts4u. Left within past 6 months.
                              I am sorry , if any problem please write to me before left feedback


                          Only one light works                                                                                 Buyer: o***j (30 )                                 Past 6 months
                          Silver Motorcycle Skull Headlight Head Light Lamp LED Universal For Harley BMW                       US $125.11                                         Reciprocal feedback
                          (#193547574154)


                              Reply by mtparts4u.Left within past 6 months.

                              I am sorry , if any problem please write to me before left feedback


                          Worse company to buy from bad customer service.                                                      Buyer: m***v (81 )                                 Past 6 months
                          Motorcycle Spike Air Cleaner Kit Intake Filter For Honda Shadow Spirit 750 ACE                       US $85.73                                          Reciprocal feedback
                          (#312484859509)


                              Reply by mtparts4u. Left within past 6 months.

                              I am sorry , if any problem please write to me before left feedback


                          Very hesitant to help return. Had to ship items separately back, double cost                         Buyer: e***4 (55 )                                 Past 6 months
                          Red Motorcycle Universal Headlight Fairing kit for Honda CR80R CR125R CRF230F                        US $29.98                                          Reciprocal feedback
                          (#401511569126)


                              Reply by mtparts4u.Left within past 6 months.
                              I am sorry , if any problem please write to me before left feedback




https://www.ebay.com/fdbk/feedback_profile/mtparts4u?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                  1/3
10/19/2020                                                                              mtparts4u
                                                 Case: 1:20-cv-06677 Document #: 11 Filed:        on eBay
                                                                                           11/10/20     Page 71 of 400 PageID #:620
                       Hi! Sign in or register    Daily Deals        Brand Outlet   Help & Contact                                                             Sell      Watchlist         My eBay


                                                   Shop by
                                                   category                   Search for anything                                             All Categories                               Search                Advanced



                       mtparts4u's profile



                                                           mtparts4u (32245             )                                                                             Items for sale        Visit store       Contact
                                                           98% positive feedback

                                                                                                                          Based in China, mtparts4u has been an eBay member since Mar 29, 2011
                                                                Save




                             Feedback ratings                                                                                                                                                         See all feedback

                                                 1,071     Item as described                         1,162           16              24                          thank you
                                                                                                                                                                 Oct 12, 2020
                                                 1,064     Communication                         Positive       Neutral          Negative
                                                 1,077     Shipping time

                                                 1,130     Shipping charges                            Feedback from the last 12 months



                         962 Followers | 0 Reviews | Member since: Mar 29, 2011 |            China



                       Items for sale(496)                                                                                                                                                                  See all items




                         Waterproof Univ...                                 Motorbike Vinta...                                Black Motorcycl...                                     MP3 USB SD Blue...
                         US $9.96                          9h left          US $38.69                          9h left        US $38.69                          9h left             US $45.29                     11h left




                         About eBay      Announcements        Community        Security Center       Resolution Center     Seller Center    Policies    Affiliates       Help & Contact      Site Map


                         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/mtparts4u?_trksid=p2047675.l2559                                                                                                                                                                     1/1
10/19/2020                                             Case: 1:20-cv-06677 Document #: 11luckybluemoon2011
                                                                                           Filed: 11/10/20 | eBay Stores72 of 400 PageID #:621
                                                                                                               Page
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                Sell   Watchlist   My eBay


                                     Shop by
                                     category               Search this Store                                                                    This Store                       Search           Advanced



     eBay       eBay Stores      luckybluemoon2011




                                             luckybluemoon2011
                                             962 followers mtparts4u (32245        ) 98.0%

                                             Welcome to my eBay Store. Please add me to your list of favorite sellers and visit often. Thank you for your business.

                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                        Best Match

     Handle bar                                       1-48 of 452 Results
     Motor Seat
                                                                             Pair Motorcycle Saddle Bags Pu Leather Side Tool Bag Luggage For Harley Touring
     Windscreen

     Headlight Assemblies                                                    $53.99                                                                                                         From China
                                                                             Was: $59.99
     Fairing Stay Bracket
                                                                             $5.00 shipping
     Heat Shield                                                             or Best Offer
     Plastic Kit
                                                                             2x Universal Motorcycle Saddle Bags Side Luggage Bag For Harley Honda Kawasaki
     US Store

     Chain Guard                                                             $40.55                                                                                                         From China

     Footrest                                                                Was: $45.05
                                                                             $4.00 shipping
     Tag Bracket
                                                                             or Best Offer
     Tail Lights

     Gas Tank
                                                                             Black Universal PU Leather Motorcycle Tool Bag Luggage Saddlebags Chopper Custom

     Clock                                                                   $52.15                                                                                                         From China
     USB Charger                                                             Was: $57.94
                                                                             $3.00 shipping
     Risers
                                                                             or Best Offer
     Handguards

     Instruments & Cases Covers                                              2x Motorcycle Black Saddle Bags PU Leather Motorbike Side Tool Bag Luggage ATV

     Air Filter                                                              $45.41                                                                                                         From China
     Spot Lights                                                             Was: $50.45

     Other                                                                   Free shipping
                                                                             or Best Offer

     Condition                          see all
                                                                             Universal PU Leather Right Side Saddlebag Saddle Bag Storage Tool Pouches Bobber
           New
                                                                             $31.68                                                                                                         From China

     Price                                                                   Was: $35.20
                                                                             $5.00 shipping
           Under $35.00                                                      or Best Offer
           $35.00 to $75.00
           Over $75.00                                                       Brown Universal Motorcycle Saddlebag PU Leather saddle Motorbike bag Tool Bag
     $               - $
                                                                             $42.67                                                                                                         From China
                                                                             Was: $47.41
     Buying Format                      see all
                                                                             $3.00 shipping
           All Listings                                                      or Best Offer
           Best Offer
                                                                             1'' 25mm Motorcycle Black Tracker Drag Handlebar Bars Universal For Harley Honda
           Auction
           Buy It Now                                                        $48.15                                                                                                         From China
           Classified Ads                                                    Was: $53.50
                                                                             $2.00 shipping
     Item Location                      see all
                                                                             or Best Offer
                                                                             14 watching
     Delivery Options                   see all
                                                                             Custom Motorcycle Exhaust Muffler Pipe Silence Universal For Harley Kawasaki KTM
           Free Shipping
           Free In-store Pickup                                              $50.68                                                                                                         From China
                                                                             Was: $56.31
     Show only                          see all                              $5.00 shipping

           Returns Accepted                                                  or Best Offer

           Completed Items
                                                                             Black Leathe Eagle Right side Saddlebag Saddle Bag Motorcycle For Harley Touring
           Sold Items
           Deals & Savings                                                   $32.01                                                                                                         From China
           Authorized Seller                                                 Was: $35.57
           Authenticity Verified                                             $5.00 shipping
                                                                             or Best Offer
     More refinements...
                                                                             Black Hump Vintage Cafe Racer Seat Saddle Motorcycle For Suzuki GS Yamaha XJ CB

                                                                             $45.89                                                                                                         From China
                                                                             Was: $50.99
                                                                             $3.00 shipping

https://www.ebay.com/str/luckybluemoon2011?_sop=12&_dmd=1&rt=nc                                                                                                                                               1/5
10/19/2020                                 Case: 1:20-cv-06677 Document #: 11luckybluemoon2011
                                                                               Filed: 11/10/20 | eBay Stores73 of 400 PageID #:622
                                                                                                   Page
                                                              or Best Offer
                                                              34 watching

                                                              7/8'' 22mm Aluminum Universal Motorcycle Handlebars Drag Bar For Harley Kawasaki

                                                              $25.19                                                                             From China
                                                              Was: $27.99
                                                              $5.00 shipping
                                                              or Best Offer

                                                              Chrome Universal 7/8" 22mm Handlebars Hight-Rise Drag Bar For Kawasaki Yamaha

                                                              $26.75                                                                             From China
                                                              Was: $29.72
                                                              $5.00 shipping
                                                              or Best Offer

                                                              Motorcycle Side Luggage Rack Mount National Flag w/Pole Flag For Harley Honda

                                                              $21.55                                                                             From China
                                                              Was: $23.94
                                                              $5.00 shipping



                                                              Universal 7/8'' 22mm Chrome Drag Handlebar Front Handle Bar For Harley Kawasaki

                                                              $57.30                                                                             From China
                                                              Was: $63.67
                                                              $3.00 shipping
                                                              or Best Offer

                                                              Universal Tapered Shorty Exhaust Pipe Silencer Muffler For Honda Yamaha Kawasaki

                                                              $50.68                                                                             From China
                                                              Was: $56.31
                                                              $5.00 shipping
                                                              or Best Offer

                                                              Chrome Handlebar Bar 1″ 25mm Motorcycle For Honda Rebel 250 Shadow VT750C 1100C

                                                              $31.29                                                                             From China
                                                              Was: $34.77
                                                              $2.00 shipping
                                                              or Best Offer
                                                              8 watching

                                                              Universal Motorcycle Retro Front Fender Mudguard For GN125 GS125 Kawasaki Honda

                                                              $32.14                                                                             From China
                                                              Was: $35.71
                                                              $5.00 shipping
                                                              or Best Offer
                                                              10 watching

                                                              Universal 1" 25mm Motorcycle Drag HandleBar For Harley Softail Sportster FLST

                                                              $48.02                                                                             From China
                                                              Was: $53.36
                                                              $5.00 shipping
                                                              or Best Offer

                                                              7/8'' 22mm Drag Motorcycle Vintage Handlebar Bars For Yamaha Kawasaki Suzuki BMW

                                                              $48.16                                                                             From China
                                                              Was: $53.51
                                                              $3.00 shipping
                                                              or Best Offer
                                                              12 watching

                                                              Windscreen Windshield Trim For Harley Electra Street Glide CVO Touring 2014 - UP

                                                              $17.86                                                                             From China
                                                              Was: $19.84
                                                              Free shipping
                                                              or Best Offer

                                                              Motorcycle Brown PU Leather Tool Bag Luggage Saddlebag Cruiser Chopper Bobber

                                                              $49.01                                                                             From China
                                                              Was: $54.46
                                                              $3.00 shipping
                                                              or Best Offer

                                                              9" Rear Fender Extension Stretched Bag Fillers For Harley FLHT FLHR Street Glide

                                                              $44.60                                                                             From China
                                                              Was: $49.56
                                                              $5.00 shipping
                                                              or Best Offer

                                                              Vintage Hump Motorcycle Custom Cafe Racer Leather Seat Saddle For Honda CB CL

                                                              $45.89                                                                             From China
                                                              Was: $50.99
                                                              $3.00 shipping
                                                              or Best Offer
https://www.ebay.com/str/luckybluemoon2011?_sop=12&_dmd=1&rt=nc                                                                                               2/5
10/19/2020                                Case: 1:20-cv-06677 Document #: 11luckybluemoon2011
                                                                              Filed: 11/10/20 | eBay Stores74 of 400 PageID #:623
                                                                                                  Page
                                                              o   est O e

                                                              Universal Chrome 7/8" 22mm Handlebar Motorcycle Drag Style Bar Handle bar Bobber

                                                              $24.63                                                                             From China
                                                              Was: $27.99
                                                              $2.00 shipping
                                                              or Best Offer
                                                              8 watching

                                                              Motorcycle Cafe Racer Seat Vintage Hump For Kawasaki Suzuki Yamaha Honda Touring

                                                              $45.89                                                                             From China
                                                              Was: $50.99
                                                              $3.00 shipping
                                                              or Best Offer
                                                              11 watching

                                                              Motorcycle Vintage Alligator Leather Cafe Racer Hump Saddle Seat For BMW Honda

                                                              $44.09                                                                             From China
                                                              Was: $48.99
                                                              $3.00 shipping
                                                              or Best Offer

                                                              Motorcycle Short Sissy Bar Backrest For Harley XL1200X Sportster 1200 883 04-16

                                                              $65.23                                                                             From China
                                                              Was: $72.48
                                                              $5.00 shipping
                                                              or Best Offer

                                                              7/8" Drag Handlebar Bar 22mm Handle Bar Motorcycle For Honda Kawasaki Yamaha BMW

                                                              $33.44                                                                             From China
                                                              Was: $37.16
                                                              $3.00 shipping
                                                              or Best Offer

                                                              Universal 7/8" 22mm Aluminium Motorcycle Handlebar Handle bar For Honda Yamaha

                                                              $22.73                                                                             From China
                                                              Was: $25.25
                                                              $5.00 shipping
                                                              or Best Offer
                                                              13 watching

                                                              Universal Black Hump Cafe Racer Seat For Yamaha XJ750 XS400 XT225 SR500 RD400 60

                                                              $38.69                                                                             From China
                                                              Was: $42.99
                                                              $5.00 shipping
                                                              or Best Offer
                                                              39 sold

                                                              Universal 7" Headlight Windshield Fairing Screen Cafe Racer For Harley Kawasaki

                                                              $105.42                                                                            From China
                                                              Was: $119.80
                                                              $5.00 shipping



                                                              Black Alligator Leather Motorcycle Cafe Racer Seat Flat Saddle For Kawasaki W650

                                                              $44.09                                                                             From China
                                                              Was: $48.99
                                                              $3.00 shipping
                                                              or Best Offer

                                                              1"25mm Drag Z-Bars Handlebars Motorcycle Universal Handle Bar For Harley Honda

                                                              $225.02                                                                            From China
                                                              Was: $250.02
                                                              $5.00 shipping
                                                              or Best Offer

                                                              Motorcycle "Shorty" Megaphone Slip-on Mufflers Exhaust Pipes For Honda Kawasaki

                                                              $67.92                                                                             From China
                                                              Was: $75.47
                                                              $5.00 shipping
                                                              or Best Offer

                                                              Motorcycle Exhaust Link Pipe Middle Connecting Tubes For Kawasaki ZX10R 2008-17

                                                              $46.61                                                                             From China
                                                              Was: $51.79
                                                              $5.00 shipping
                                                              or Best Offer

                                                              7/8" 22mm Motocross Black Drag Handlebar Z Bar For Harley Honda Yamaha Kawasaki

                                                              $218.41                                                                            From China
                                                              Was: $242.68
                                                              $5.00 shipping
                                                              or Best Offer

https://www.ebay.com/str/luckybluemoon2011?_sop=12&_dmd=1&rt=nc                                                                                               3/5
10/19/2020                                             Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                           Filed:       by mtparts4u
                                                                                                    11/10/20         | eBay75 of 400 PageID #:624
                                                                                                                  Page
        Hi! Sign in or register         Daily Deals   Brand Outlet   Help & Contact                                                                                                    Sell   Watchlist       My eBay


                                         Shop by
                                         category          Saddle Bags                                                                                                All Categories                          Search                Advanced


                                                                                                                                                                                                      Include description
                                                       Items for sale from mtparts4u (32245         )      |       Save this seller | Show results from all sellers




        Categories
                                                           All Listings   Auction     Buy It Now                                                                                                 Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Luggage                        50 results for Saddle Bags         Save this search
         Motorcycle Saddlebags &
         Accessories
         Motorcycle Luggage
                                                                                                   Universal Motorcycle PU Leather Side Saddle Bags Luggage Bag For Harley Kawasaki
                                                                                                   Brand New
         Motorcycle Onboard Tool Bags &
         Repair Kits
         Motorcycle Tank Bags                                                                      $41.99                                                   From China
         Fewer                                                                                     Was: $46.65
                                                                                                   or Best Offer
                                                                                                   Free Shipping
        Format                              see all                                                10% off
               All Listings                                                                             Watch
               Auction
               Buy It Now


        Brand                               see all
                                                                                                   Pair Motorcycle Saddle Bags Pu Leather Side Tool Bag Luggage For Harley Touring
                                                                                                   Brand New
        Warranty                            see all

                                                                                                   $53.99                                                   From China
        Guaranteed Delivery                 see all
                                                                                                   Was: $59.99
               No Preference                                                                       or Best Offer
               1 Day Shipping                                                                      +$5.00 shipping
               2 Day Shipping
                                                                                                   10% off
               3 Day Shipping
                                                                                                        Watch
               4 Day Shipping


        Condition                           see all
               New   (50)
                                                                                                   2x Motorcycle Black Saddle Bags PU Leather Motorbike Side Tool Bag Luggage ATV
        Price                                                                                      Brand New

              Under $35.00
                                                                                                   $45.41                                                   From China
              Over $35.00
                                                                                                   Was: $50.45
        $             to $                                                                         or Best Offer
                                                                                                   Free Shipping
        Item Location                       see all                                                10% off
               Default                                                                                  Watch
               Within
                100 miles     of 60440                                                             Motorcycle PU Leather Saddle Bags Luggage Black Left+Right Side Tool Bag Custom
               US Only                                                                             Brand New
               North America
               Worldwide                                                                           $51.22                                                   From China
                                                                                                   Was: $56.91
        Delivery Options                    see all                                                or Best Offer
                                                                                                   Free Shipping
               Free shipping
                                                                                                   10% off
                                                                                                        Watch
        Show only                           see all
               Free Returns
               Returns accepted
               Completed listings
               Sold listings                                                                       2x Universal Saddle Bags Rider Motorbike Panniers Luggage Bag Cruiser Chopper
               Deals & Savings                                                                     Brand New


        More refinements...                                                                        $38.90                                                   From China
                                                                                                   Was: $43.22
                                                                                                   or Best Offer
                                                                                                   Free Shipping
              Seller Information
                                                                                                   10% off
             mtparts4u (32245       )                                                                   Watch
              Feedback rating: 32,245
              Positive Feedback: 98%
              Member since Mar-29-11 in
              Hong Kong
                                                                                                   Saddlebags Organizer Saddle Bag Wall Tool Case Hard Bags Storage For Harley FLHX
                                                                                                   Brand New
              Read feedback profile
              Add to my favorite sellers
                                                                                                   $60.80                                                   From China
                                                                                                   Was: $67.56
                                                                                                   or Best Offer
                                                                                                   Free Shipping
                                                                                                   10% off
                                                                                                        Watch




                                                         Motorcycle Black Left Luagge Side Bag PU Leather Saddle Bag Saddlebags Tool Bag
                                                         Brand New




https://www.ebay.com/sch/m.html?_ssn=mtparts4u&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Saddle+Bags&_sacat=0                                                                                                                     1/8
10/19/2020                                                   Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                       11/10/20| eBayPage 76 of 400 PageID #:625

                                                                                                                                                  How do you like our checkout? Tell us what you think
                                                         Checkout

                      Pay with                                                                                                      Subtotal (1 item)                                           $41.99
                                                                                                                                    Shipping                                                      Free
                                            New card                                                                                Tax*                                                          $2.62
                              0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                    Order total                                                $44.61

                                                                                                                                       *We're required by law to collect sales tax and applicable fees
                                                                                                                                       for certain tax authorities. Learn more


                               Special financing available.
                               Apply now. See terms
                                                                                                                                                              Confirm and pay

                                                                                                                                                         Select a payment option
                      Ship to

                      375 W Briarcliff Rd                                                                                                                         See details
                      Bolingbrook, IL 60440-3825
                      United States

                      Change




                      Review item and shipping

                      Seller: mtparts4u | Message to seller

                                                             Universal Motorcycle PU Leather Side Saddle Bags
                                                             Luggage Bag For Harley Kawasaki
                                                             $41.99
                                                             $46.65

                                                             Quantity     1


                                                             Delivery

                                                                   Est. delivery: Nov 12 – Dec 2
                                                                   Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                   Free

                                                                   Est. delivery: Oct 28 – Nov 4
                                                                   Expedited Shipping from China/Hong Kong/Taiwan to
                                                                   worldwide
                                                                   $20.00



                                                             Save up to 10%



                      Gift cards, coupons, eBay Bucks



                      Enter code:                                                    Apply




                      Donate to charity (optional)
                      North Shore Animal League America
                      Join our no-kill mission and save homeless animals--donate $1 to NSALA.



                      Select amount                         None




                   Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1438888612011                                                                                                                                              1/1
10/6/2020                                                                    12V White Universal
                                                        Case: 1:20-cv-06677 Document      #: 11Headlight
                                                                                                 Filed: Headlamp
                                                                                                         11/10/20Fairing
                                                                                                                     Pagekit for77
                                                                                                                                Honda
                                                                                                                                   of KTM
                                                                                                                                      400| eBay
                                                                                                                                           PageID #:626
                                                                                                                                                                                                    Sell     Watchlist       My eBay              2
  Hi          !          Daily Deals      Brand Outlet       Help & Contact


                         Shop by
                         category                     Search for anything                                                                                                          All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                | Add to Watchlist




           Check if this part fits your vehicle                         Select Vehicle



                                                                                                                 12V White Universal Headlight Headlamp
                                                                                                                                                                                                           Shop with confidence
                                                                                                                 Fairing kit for Honda KTM
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                   Condition: New

                                                                                                                                             Buy 1                  Buy 2                                  Seller information
                                                                                                                           Bulk
                                                                                                                                         $ 30.77 / she           $ 30.15 / she                             mtparts4world (11746       )
                                                                                                                       savings:
                                                                                                                                                                                                           98.9% Positive feedback

                                                                                                                                             Buy 3
                                                                                                                                         $ 29.85 / she                                                         Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                  Compatibili See compatible vehicles
                                                                                                                         ty:                                                                               See other items

                                                                                                                     Sale ends 01d 04h 10m
                                                                                                                            in:
                                                                                                                     Quantity:       1         4 or more for $29.54/ea

                                                                                                                                    More than 10 available
                                                                                                                                    12 sold / See feedback



                                                                                                                    Price:    US $30.77/ea                                Buy It Now
                                                                                                                              US $34.19 (10% off)
                                            Have one to sell?         Sell now
                                                                                                                                                                         Add to cart




                                                                                                                         Best                                            Make Offer
                                                                                                                        Offer:

                                                                                                                                                                       Add to Watchlist



                                                                                                                         1-year accident protection plan from
                                                                                                                         SquareTrade - $5.99


                                                                                                                      100% buyer
                                                                                                                                               Free shipping              30-day returns
                                                                                                                      satisfaction

                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                    Kong/Taiwan | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: Shenzhen, China
                                                                                                                                    Ships to: Worldwide See exclusions

                                                                                                                      Delivery:            Estimated between Mon. Nov. 2 and Fri.
                                                                                                                                           Nov. 20
                                                                                                                                           This item has an extended handling time and a
                                                                                                                                           delivery estimate greater than 18 business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




                                                                                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/12V-White-Universal-Headlight-Headlamp-Fairing-kit-for-Honda-KTM/391723023377                                                                                                                                                      1/5
10/6/2020                                                             12V White Universal
                                                 Case: 1:20-cv-06677 Document      #: 11Headlight
                                                                                          Filed: Headlamp
                                                                                                  11/10/20Fairing
                                                                                                              Pagekit for78
                                                                                                                         Honda
                                                                                                                            of KTM
                                                                                                                               400| eBay
                                                                                                                                    PageID #:627




     Universal Motorcross                  12v White Motorcycle           White Headlight Head Lamp           Front Headlight Assembly    E8 Emark LED Headlight For   Headlight Head Lamp Light
     Headlights Head light…                Universal Headlight Fairing…   Light StreetFighter For KT…         Headlamp For KTM EXC-…      KTM Husqvarna EXC XCF…       Streetfighter For KTM EXC…
     $21.13                                $29.26                         $28.80                              $27.50                      $60.15                       $22.99
     $22.72                                $33.25                         Free shipping                       $29.89                      $63.99                       Free shipping
     Free shipping                         Free shipping                  Almost gone                         + $3.99 shipping            Free shipping                Almost gone
     Seller 99.2% positive                 New                                                                New                         New




    Sponsored items from this seller 1/2                                                                                                                                     Feedback on our suggestions




     5.75''Universal Motorcycle            Green Universal Headlight      Black Universal Headlight           Chrome Universal            Universal 12V LED Bullet     Universal Black Motorcycle
     Grill Mesh Front Headlight…           Headlamp for Kawasaki…         Headlamp for Yamaha…                Motorcycle Retro Round…     Motorcycle Head Light…       Grill Headlight Lamp…
     $36.67                                $30.77                         $30.77                              $28.46                      $144.49                      $51.94
     $40.74                                $34.19                         $34.19                              $31.62                      $160.55                      $57.71
     Free shipping                         Free shipping                  Free shipping                       Free shipping               Free shipping                Free shipping
                                           Almost gone




    Description            Shipping and payments                                                                                                                                           Report item



                                                                                                                                                                eBay item number: 391723023377
      Seller assumes all responsibility for this listing.

      Last updated on Sep 29, 2020 22:59:13 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year               Make       Model           Submodel
              -Select-          -Select-   -Select-         -Select-             Go


            [show all compatible vehicles]


                This part is compatible with 506 vehicle(s).


             Notes       Year                                 Make                                    Model                                 Submodel
                         2002                                 Honda                                   CR80R                                 --
                         2001                                 Honda                                   CR80R                                 --
                         2000                                 Honda                                   CR80R                                 --
                         1999                                 Honda                                   CR80R                                 --
                         1998                                 Honda                                   CR80R                                 --
                         1997                                 Honda                                   CR80R                                 --
                         1996                                 Honda                                   CR80R                                 --
                         1995                                 Honda                                   CR80R                                 --
                         1994                                 Honda                                   CR80R                                 --
                         1993                                 Honda                                   CR80R                                 --
                         1992                                 Honda                                   CR80R                                 --
                         1991                                 Honda                                   CR80R                                 --
                         1990                                 Honda                                   CR80R                                 --
                         1989                                 Honda                                   CR80R                                 --
                         1988                                 Honda                                   CR80R                                 --
                         1987                                 Honda                                   CR80R                                 --
                         1986                                 Honda                                   CR80R                                 --
                         1985                                 Honda                                   CR80R                                 --
                         1983                                 Honda                                   CR80R                                 --
                                                                                                                                                                                                 Feedback
                         1982                                 Honda                                   CR80R                                 --

            Page 1 of 26                                                                      1 2 3 4 5 6 7 8 9 10

            Portions of the information contained in this table have been provided by mtparts4world



            Item specifics
          Condition:                           New                                                     Brand:                            Unbranded
https://www.ebay.com/itm/12V-White-Universal-Headlight-Headlamp-Fairing-kit-for-Honda-KTM/391723023377                                                                                                     2/5
10/6/2020                                                         12V White Universal
                                             Case: 1:20-cv-06677 Document      #: 11Headlight
                                                                                      Filed: Headlamp
                                                                                              11/10/20Fairing
                                                                                                          Pagekit for79
                                                                                                                     Honda
                                                                                                                        of KTM
                                                                                                                           400| eBay
                                                                                                                                PageID #:628
            Condition:                        New                                                        Brand:                      Unbranded
            Warranty:                         Yes                                                        Manufacturer Part Number:   Does not apply
            Country/Region of Manufacture:    China                                                      Placement on Vehicle:       Front
            Diameter:                         11" W                                                      Surface Finish:             white
            UPC:                              Does not apply


            goldyear2012
                                                                                                                                                      Visit Store: goldyear2012
            mtparts4world (11746   ) 98.9%
               Sign up for newsletter




      Categories                             Feature:
                                                    Fit most Dirt Bikes, Streetfighters style and Custom Motorcycles
                                                    Material: ABS piastic
                                                    Bulb: 12V/35W
                                                    Transparent lens cover to protect lights
                                                    The position of the mounting points allow enough room for the brake cable

                                                    Plenty of room for instruments


                                                    Color:White(If   you need other colors, you can select in our store)
                                                    Quantity: 1 piece


                                             Package include:
                                                    1 x Street Fighter Head Light




                                                                                                                                                                                  Feedback




          Side Mirrors &
          accessories
https://www.ebay.com/itm/12V-White-Universal-Headlight-Headlamp-Fairing-kit-for-Honda-KTM/391723023377                                                                                  3/5
10/6/2020                                                                  12V White Universal
                                                      Case: 1:20-cv-06677 Document      #: 11Headlight
                                                                                               Filed: Headlamp
                                                                                                       11/10/20Fairing
                                                                                                                   Pagekit for80
                                                                                                                              Honda
                                                                                                                                 of KTM
                                                                                                                                    400| eBay
                                                                                                                                         PageID #:629




     2Pcs Motorcycle 12V LED                  10MM 8MM Motorcycles                      Universal Motorcycle LED                  12v White Motorcycle                  Headlight Headlamp Fairing     Motorcycle 12v 35W
     Turn Signal Light Motorbik…              Screws Nut Cap For…                       Front Headlight Headlamp…                 Universal Headlight Fairing…          Kit For KTM XC Honda XR…       Universal Headlight Fairing…
     $14.74                                   $11.27                                    $36.47                                    $29.26                                $16.81                         $22.79
     $16.38                                   $11.99                                    $38.80                                    $33.25                                $17.69                         $25.90
     Free shipping                            Free shipping                             Free shipping                             Free shipping                         + $3.50 shipping               Free shipping
     New                                      New                                       New                                       New                                   Seller 99.8% positive          New




   Explore more sponsored options: Brand

    KTM                                                                                                                                Honda




     Motorcycle KTM Dirt Bike               White Front Head Lamp                   2020 Supermoto LED                                 Dirt Bike Streetfighter             LED Conversion Headlight
     Sports Headlight Fairing…              Headlight Accessories fo…               Headlight Mask For KTM…                            Enduro LED Headlight For…           Lamp(4x6" Bulb) for Hond…
     $21.11                                 $27.73                                  $75.67                                             $29.30                              $39.81
     + $16.00 shipping                      Free shipping                           $80.50                                             $31.50                              $56.87
     Last one                                                                       Free shipping                                      Free shipping                       Free shipping
                                                                                                                                                                           Popular




    More from this seller 1/2                                                                                                                                                                                Feedback on our suggestions




     5.75''Universal Motorcycle               Green Universal Headlight                 Black Universal Headlight                 Chrome Universal                      Universal 12V LED Bullet       Universal Black Motorcycle
     Grill Mesh Front Headlight…              Headlamp for Kawasaki…                    Headlamp for Yamaha…                      Motorcycle Retro Round…               Motorcycle Head Light…         Grill Headlight Lamp…
     $36.67                                   $30.77                                    $30.77                                    $28.46                                $144.49                        $51.94
     $40.74                                   $34.19                                    $34.19                                    $31.62                                $160.55                        $57.71
     + shipping                               + shipping                                + shipping                                + shipping                            + shipping                     + shipping
                                              Almost gone




 Back to search results                                                                                                                                                                                                     Return to top
 More to explore : Universal Fit Motorcycle Fairings/Body Work Kits for KTM, Universal Fit Motorcycle Fairings/Body Work Kits for Honda, Universal Fit Motorcycle Fairings & Bodywork for KTM,
 Universal Fit ABS Plastic Motorcycle Fairings/Body Work Kits for KTM, Motorcycle Fairings/Body Work Kits for KTM, Motorcycle Front Headlight Fairings for Honda,
 Universal Sport Bike Fit Motorcycle Fairings/Body Work Kits for Honda, Unbranded Motorcycle Front Headlight Fairings for Honda, Universal Fit Motorcycle Bolt Kits for KTM,
 Motorcycle Fairings/Body Work Kits for Honda




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/12V-White-Universal-Headlight-Headlamp-Fairing-kit-for-Honda-KTM/391723023377                                                                                                                                     5/5
10/6/2020                                                                    12V White Universal
                                                        Case: 1:20-cv-06677 Document      #: 11Headlight
                                                                                                 Filed: Headlamp
                                                                                                         11/10/20Fairing
                                                                                                                     Pagekit for81
                                                                                                                                Honda
                                                                                                                                   of KTM
                                                                                                                                      400| eBay
                                                                                                                                           PageID #:630
                                                                                                                                                                                                    Sell     Watchlist       My eBay              2
  Hi          !          Daily Deals      Brand Outlet       Help & Contact


                         Shop by
                         category                     Search for anything                                                                                                          All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                | Add to Watchlist




           Check if this part fits your vehicle                         Select Vehicle



                                                                                                                 12V White Universal Headlight Headlamp
                                                                                                                                                                                                           Shop with confidence
                                                                                                                 Fairing kit for Honda KTM
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                   Condition: New

                                                                                                                                             Buy 1                  Buy 2                                  Seller information
                                                                                                                           Bulk
                                                                                                                                         $ 30.77 / she           $ 30.15 / she                             mtparts4world (11746       )
                                                                                                                       savings:
                                                                                                                                                                                                           98.9% Positive feedback

                                                                                                                                             Buy 3
                                                                                                                                         $ 29.85 / she                                                         Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                  Compatibili See compatible vehicles
                                                                                                                         ty:                                                                               See other items

                                                                                                                     Sale ends 01d 04h 10m
                                                                                                                            in:
                                                                                                                     Quantity:       1         4 or more for $29.54/ea

                                                                                                                                    More than 10 available
                                                                                                                                    12 sold / See feedback



                                                                                                                    Price:    US $30.77/ea                                Buy It Now
                                                                                                                              US $34.19 (10% off)
                                            Have one to sell?         Sell now
                                                                                                                                                                         Add to cart




                                                                                                                         Best                                            Make Offer
                                                                                                                        Offer:

                                                                                                                                                                       Add to Watchlist



                                                                                                                         1-year accident protection plan from
                                                                                                                         SquareTrade - $5.99


                                                                                                                      100% buyer
                                                                                                                                               Free shipping              30-day returns
                                                                                                                      satisfaction

                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                    Kong/Taiwan | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: Shenzhen, China
                                                                                                                                    Ships to: Worldwide See exclusions

                                                                                                                      Delivery:            Estimated between Mon. Nov. 2 and Fri.
                                                                                                                                           Nov. 20
                                                                                                                                           This item has an extended handling time and a
                                                                                                                                           delivery estimate greater than 18 business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




                                                                                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/12V-White-Universal-Headlight-Headlamp-Fairing-kit-for-Honda-KTM/391723023377                                                                                                                                                      1/4
10/6/2020                                                                      12V White Universal
                                                          Case: 1:20-cv-06677 Document      #: 11Headlight
                                                                                                   Filed: Headlamp
                                                                                                           11/10/20Fairing
                                                                                                                       Pagekit for82
                                                                                                                                  Honda
                                                                                                                                     of KTM
                                                                                                                                        400| eBay
                                                                                                                                             PageID #:631




     Universal Motorcross                       12v White Motorcycle                   White Headlight Head Lamp                Front Headlight Assembly                  E8 Emark LED Headlight For                Headlight Head Lamp Light
     Headlights Head light…                     Universal Headlight Fairing…           Light StreetFighter For KT…              Headlamp For KTM EXC-…                    KTM Husqvarna EXC XCF…                    Streetfighter For KTM EXC…
     $21.13                                     $29.26                                 $28.80                                   $27.50                                    $60.15                                    $22.99
     $22.72                                     $33.25                                 Free shipping                            $29.89                                    $63.99                                    Free shipping
     Free shipping                              Free shipping                          Almost gone                              + $3.99 shipping                          Free shipping                             Almost gone
     Seller 99.2% positive                      New                                                                             New                                       New




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




     5.75''Universal Motorcycle                 Green Universal Headlight              Black Universal Headlight                Chrome Universal                          Universal 12V LED Bullet                  Universal Black Motorcycle
     Grill Mesh Front Headlight…                Headlamp for Kawasaki…                 Headlamp for Yamaha…                     Motorcycle Retro Round…                   Motorcycle Head Light…                    Grill Headlight Lamp…
     $36.67                                     $30.77                                 $30.77                                   $28.46                                    $144.49                                   $51.94
     $40.74                                     $34.19                                 $34.19                                   $31.62                                    $160.55                                   $57.71
     Free shipping                              Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping
                                                Almost gone




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: Shenzhen, China
            Shipping to: Worldwide
            Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, South America, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, United Arab Emirates, Yemen, Anguilla,
            Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala,
            Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and
            Caicos Islands, Virgin Islands (U.S.), American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea,
            Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Cambodia, Philippines, Bermuda, Mexico, Saint Pierre and Miquelon, Albania, Belarus, Cyprus, Gibraltar,
            Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Malta, Moldova, Montenegro, San Marino, Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic,
            Bangladesh, Bhutan, China, Georgia, India, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan

            Quantity:    1                 Change country:        United States                                                      ZIP Code:      60106                  Get Rates


              Shipping and handling        Each additional item     To                  Service                                                                                  Delivery*

              Free shipping                Free                     United States       Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Mon. Nov. 2 and Fri. Nov. 20

              US $20.00                    US $15.00                United States       Expedited Shipping from China/Hong Kong/Taiwan to worldwide                              Estimated between Mon. Oct. 19 and Mon. Oct. 26
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods
                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/12V-White-Universal-Headlight-Headlamp-Fairing-kit-for-Honda-KTM/391723023377                                                                                                                                                       2/4
10/6/2020                                                                             Feedback
                                               Case: 1:20-cv-06677 Document #: 11 Filed:       Profile Page 83 of 400 PageID #:632
                                                                                         11/10/20
                                                                                                                                                              Sell   Watchlist      My eBay           2
                  Hi        !          Daily Deals    Brand Outlet    Help & Contact


                                       Shop by
                                       category                Search for anything                                                           All Categories                        Search             Advanced



                 Home      Community        Feedback forum      Feedback profile



                 Feedback profile


                                        mtparts4world (11746          )                                                                                                    Member Quick Links
                                        Positive Feedback (last 12 months): 98.9%                                                                                          Contact member
                                        Member since: May-28-12 in China                                                                                                   View items for sale
                                        Top-rated seller: One of eBay's most reputable sellers.                                                                            View seller's Store
                                                             Consistently delivers outstanding customer service.
                                                             Learn more



                 Feedback ratings                                                                 Detailed seller ratings

                                              1 month        6 months        12 months                   Average for the last 12 months

                          Positive               44            307                 606                   Accurate description                                 Reasonable shipping cost
                                                                                                                      (552)                                               (577)
                          Neutral                 0              4                 9
                                                                                                         Shipping speed                                       Communication
                          Negative                0              4                 6                                  (553)                                               (545)




                         All received Feedback                                   Received as buyer                              Received as seller                                Left for others

                 6 Feedback received (viewing 1-6)                                                                                                                                   Revised Feedback: 45


                 Search Feedback received as seller with an item title or ID:                                                                        Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                  Negative (6)                          12 Months



                   FEEDBACK                                                                                                       FROM                                                WHEN

                        I have bought alot of parts for my bikes everyone gives a sticker 2 advertise 4                           Buyer: h***o (17 )                                  Past 6 months
                        1" Flame Control Reservoir Brake Clutch Levers For Harley Choppers Dyna Glide                             US $81.34                                           Reciprocal feedback




                                                                                                                                                                                                                 Comment?
                        (#390710138012)


                            Reply by mtparts4world. Left within past 6 months.

                            I am sorry , if have problem, please write to me before left feedback, thanks


                        I haven't received my order so don't give a date. If you don't respected.                                 Buyer: 5***8 (3)                                    Past 6 months
                        Motorcycle Chrome Air Cleaner Intake Filter Kit For Honda Shadow Aero 750 VT750                           US $96.94                                           Reciprocal feedback
                        (#392058615632)


                            Reply by mtparts4world.Left within past 6 months.
                            because of Covid-19, most of flights was canceled, so the parcels was delayed


                                                          Detailed item information is not available for the following items because the feedback is over 90 days old.


                        Awesome                                                                                                   Buyer: 6***6 (520 )                                 Past 6 months
                        (Private listing)                                                                                                                                             Reciprocal feedback


                            Reply by mtparts4world. Left within past 6 months.
                            I am sorry , if have problem, please write to me before left feedback, thanks


                        Wasn't as wide as expected                                                                                Buyer: -***7 (8)                                    Past 6 months
                        Universal Motorcycle Silver Wheel Protector Short Front Fender Mudguard Fairing                           US $13.54                                           Reciprocal feedback
                        (#392583173387)


                            Reply by mtparts4world.Left within past 6 months.
                            I am sorry , if have problem, please write to me before left feedback, thanks


                        Wrong color delivered. Too weak battery. Practically not working. Poor quality.                           Buyer: a***n (33 )                                  Past year
                        Womens Men Silicone Band Digital LED Bracelet Wristwatch Sports Running Watches                           US $2.75                                            Reciprocal feedback
                        (#392119716011)


                        Doesn't fit z650 as advertised..seller & did want to send proper Bracket..                                Buyer: f***r (146 )                                 Past year
                        Motorcycle Rear Wheel Fender Mudguard Splash Guard Mudflap For Kawasaki Z650 800                          US $29.99                                           Reciprocal feedback
                        (#283658097988)



                 Page 1 of 1
                                                                                                                1



                                                 Member Quick Links                      Contact member               Suggested Next             Leave Feedback
                                                                                         View items for sale                                     Reply to received Feedback
                                                                                         View seller's Store                                     Follow up to given Feedback
                                                                                                                                                 Request feedback revision

https://www.ebay.com/fdbk/feedback_profile/mtparts4world?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                  1/2
10/6/2020                                                                                   mtparts4world
                                                       Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20on eBay
                                                                                                               Page 84 of 400 PageID #:633
                                                                                                                                                                                                  Sell      Watchlist         My eBay          2
            Hi           !         Daily Deals     Brand Outlet     Help & Contact


                                    Shop by
                                    category                  Search for anything                                                                                                All Categories                               Search            Advanced



         mtparts4world's profile



                                                                    mtparts4world (11746               )                                                                       Items for sale            Visit store         Contact
                                                                    98.9% positive feedback

                                                                                                                           Based in China, mtparts4world has been an eBay member since May 28, 2012
                                                                        Save




                                      Feedback ratings                                                                                                                                                             See all feedback

                                                         552        Item as described                      606                 9                  6                           Awsome!
                                                                                                                                                                              Oct 05, 2020
                                                         545        Communication                      Positive          Neutral              Negative
                                                         553        Shipping time

                                                         577        Shipping charges                           Feedback from the last 12 months



                                  534 Followers | 0 Reviews | Member since: May 28, 2012 |             China



         Items for sale(3633)                                                                                                                                                                                                                See all items




             2X CNC Front Ax...                             Motorcycle Rear...                                 Motorcycle Rear...                                2x Front Axle N...                                     1" 25mm Handleb...
             US $15.08                       7m left        US $10.67                       10m left           US $10.67                         10m left        US $12.93                         11m left             US $25.87                  14m left




            About eBay       Announcements       Community        Security Center     Resolution Center        Seller Center       Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/mtparts4world                                                                                                                                                                                                                        1/1
10/6/2020                                                                                    goldyear2012
                                                          Case: 1:20-cv-06677 Document #: 11 Filed:       | eBay Stores
                                                                                                     11/10/20     Page 85 of 400 PageID #:634
                                                                                                                                                                   Sell   Watchlist     My eBay          2
      Hi            !             Daily Deals     Brand Outlet   Help & Contact


                                  Shop by
                                  category                 Search this Store                                                                          This Store                        Search            Advanced



     eBay      eBay Stores      goldyear2012




                                                goldyear2012
                                                534 followers mtparts4world (11746         ) 98.9%

                                                Please add me to your list of favorite sellers and come again. I offer Turn Lights, Motor Mirrors, Tail Lights, Hand Grips, Motor Boots, and Hand Guards.

                                                    Save this seller




     Category

     All                                                  All Listings   Auction     Buy It Now                                                                                   Time: ending soonest

     Side Mirrors & accessories                         1-48 of 3,009 Results
     Heat Shield
                                                                                  Motorcycle Rear Axle Nut Cover Cap For Harley Dyna Fatboy Road Glide FLHR FLHX
     Carburetors

     Pull Starter                                                                 $12.93                                                                                                           From China
                                                                                  Was: $14.37
     Hand Guards
                                                                                  Free shipping
     Fender & Plastic Kits                                                        or Best Offer
     Brake Clutch Levers
                                                                                  Black CNC Front+Rear Axle Cover Cap Nut Bolt Kit For Harley Breakout FXSB Dyna
     Turn Lights

     Tail Lights                                                                  $20.26                                                                                                           From China

     Bar Ends                                                                     Was: $22.51
                                                                                  Free shipping
     Hand Grips
                                                                                  or Best Offer
     Boots                                                                        10 watching
     Rear Seat & Springs & Bracket
                                                                                  custom wedding topper bobble head dolls people figurine handmade by polymer clay
     Windscreen

     Air Filter                                                                   $103.03                                                                                                          From China
                                                                                  Was: $114.48
     Fluid Cap
                                                                                  Free shipping
     Ignition Switch & Lock                                                       or Best Offer
     CDI COIL
                                                                                  Universal Red LED Rear Fender Brake Tail Light For Yamaha Suzuki Kawasaki Honda
     Gas Tank

     Head Lights & Cover                                                          $12.75                                                                                                           From China

     Spot Lights                                                                  Was: $14.17
                                                                                  Free shipping
     Handlebar Clocks

     Handle bar
                                                                                  Pair Motorcycle Bike Aluminum Lowering Link For 1987-2007 Kawasaki KL KLR 650
     Speedomter Cover & Case

     Switch & Covers                                                              $21.29                                                                                                           From China
     Linkage                                                                      Was: $23.65
                                                                                  Free shipping
     Foot peg
                                                                                  or Best Offer
     Handlebar Risers

     USB Charger                                                                  Motorcycle Inner Fairing Speaker Enclosure Cover For Harley Street Glide FLHTK

     Lowering kits                                                                $83.11                                                                                                           From China
     Light fork bracket                                                           Was: $92.35
                                                                                  $5.00 shipping
     Stickers & Tank Pads
                                                                                  or Best Offer
     Saddle Bag & Bracket

     Horn & Cover                                                                 7/8 ”22mm Handlebar Hand Grips Motorcycle For Honda CBR1000RR Yamaha FZR YZF 600

     Flasher                                                                      $21.55                                                                                                           From China
     Front Axle Nut Cover                                                         Was: $23.94
     US Store                                                                     Free shipping

     Other

                                                                                  Universal 7/8" 22mm Handlebars Drag Cross Bar Drilled Hole For Honda Yamaha BMW

                                                                                  $51.24                                                                                                           From China
                                                                                  Was: $56.93
                                                                                  $5.00 shipping



                                                                                  Motorcycle Rearview Mirrors Integrate Turn Signal For 2004-2008 Aprilia RSV 1000

                                                                                  $71.17                                                                                                           From China
                                                                                  Was: $79.08
                                                                                  Free shipping
                                                                                  or Best Offer

                                                                                  2X Chrome CNC Front Axle Nut Cover Bolt Kit Motorcycle For Harley Dyna Fatboy

                                                                                  $15.08                                                                                                           From China
                                                                                  Was: $16.76
                                                                                  Free shipping
                                                                                    B   t Off
https://www.ebay.com/str/goldyear2012                                                                                                                                                                                1/4
10/6/2020                                                                  goldyear2012
                                        Case: 1:20-cv-06677 Document #: 11 Filed:       | eBay Stores
                                                                                   11/10/20     Page 86 of 400 PageID #:635
                                                      or Best Offer

                                                      Black Forward Control Foot Pegs Levers Linkages For 14-17 Harley XL1200X XL883N

                                                      $172.54                                                                            From China
                                                      Was: $191.71
                                                      $5.00 shipping
                                                      or Best Offer

                                                      1" 25mm Handlebar Hand Grips W/ Throttle Boss For Harley Dyna Motorcycle Cruiser

                                                      $28.03                                                                             From China
                                                      Was: $31.14
                                                      Free shipping
                                                      or Best Offer

                                                      Glasses Sunglasses Holder Pack Package Touring Dirt bike Scooter Motorcycle ATV

                                                      $10.03                                                                             From China
                                                      Was: $11.15
                                                      Free shipping
                                                      or Best Offer

                                                      Motorcycle Metal Chrome Bates Bottom Mount Headlight Spot Light For Harley 883

                                                      $60.00                                                                             From China
                                                      Was: $66.67
                                                      Free shipping
                                                      or Best Offer

                                                      Black Front Windshield Windscreen For Suzuki TL1000R 1998-2003 1999 Motorcycle

                                                      $24.31                                                                             From China
                                                      Was: $27.01
                                                      $5.00 shipping
                                                      or Best Offer

                                                      8pcs Motorcycle Clutch Friction Plate Kit For Harley Sportster XL1200 L Touring

                                                      $32.35                                                                             From China
                                                      Was: $35.94
                                                      Free shipping



                                                      5pcs Motorcycle Clutch Friction Plate Discs Kit For Honda CRF250M CRF250L 12-17

                                                      $24.79                                                                             From China
                                                      Was: $27.55
                                                      Free shipping
                                                      or Best Offer

                                                      Front Upper Stay Fairing Headlight Bracket For Yamaha YZF-R6 2006-2007 YZF-R6s

                                                      $35.58                                                                             From China
                                                      Was: $39.53
                                                      $5.00 shipping
                                                      or Best Offer

                                                      Black Upper Stay Fairing Headlight Bracket For Yamaha YZF-R6 2008-2014 Motorbike

                                                      $35.56                                                                             From China
                                                      Was: $39.51
                                                      $5.00 shipping
                                                      or Best Offer

                                                      Clutch Fibre Friction Disc Kit Motorcycles Engine For Honda CBR250R 2008-2017

                                                      $29.39                                                                             From China
                                                      Was: $32.65
                                                      Free shipping



                                                      Upper Stay Fairing Headlight Bracket Front For Suzuki GSX-R 600 750 2006 - 2007

                                                      $33.43                                                                             From China
                                                      Was: $37.15
                                                      $5.00 shipping
                                                      or Best Offer

                                                      Motorcycle Chrome Aluminum 7/8" Handle Bar End Side Rear View Mirrors Offroad

                                                      $33.95                                                                             From China
                                                      Was: $37.72
                                                      Free shipping
                                                      or Best Offer

                                                      Motorcycle Black Upper Stay Cowl Bracket Fairing For 2005-2006 Suzuki GSX-R 1000

                                                      $35.57                                                                             From China
                                                      Was: $39.52
                                                      $5.00 shipping
                                                      or Best Offer

                                                      Universal 4 x 40mm Air Filters Cleaner For Honda Yamaha Suzuki Bobber Motorcycle

                                                      $26.50                                                                             From China
                                                      W    $29 44
https://www.ebay.com/str/goldyear2012                                                                                                                 2/4
10/6/2020                                                                  goldyear2012
                                        Case: 1:20-cv-06677 Document #: 11 Filed:       | eBay Stores
                                                                                   11/10/20     Page 87 of 400 PageID #:636
                                                      Was: $29.44
                                                      Free shipping



                                                      Motorcycle Chrome Aluminum 7/8" Side Rear View Mirrors Handle Bar End Universal

                                                      $33.95                                                                             From China
                                                      Was: $37.72
                                                      Free shipping
                                                      or Best Offer

                                                      8 pcs Motorcycle Drivetrain Engines Clutch Plates Kit For Yamaha YZ125 2000-2018

                                                      $21.55                                                                             From China
                                                      Was: $23.94
                                                      Free shipping



                                                      Motorcycle Clutch Friction And Steel Plates Discs Kit For Yamaha XP530 TMAX 530

                                                      $57.14                                                                             From China
                                                      Was: $63.49
                                                      Free shipping



                                                      12v Custom Bullet Amber Turn Signal Lights Motorcycle Dual Sport bike Cruiser

                                                      $13.04                                                                             From China
                                                      Was: $14.49
                                                      Free shipping
                                                      or Best Offer

                                                      7/8" 22mm Drag Handlebar Bars Motorcycle For Yamaha FZR600R XT250 YZ250 YZF R6

                                                      $53.23                                                                             From China
                                                      Was: $59.15
                                                      $5.00 shipping
                                                      or Best Offer

                                                      Universal 7/8" 22mm Drag Style Bar Handlebar Custom Dirt bike For Harley Touring

                                                      $53.23                                                                             From China
                                                      Was: $59.15
                                                      $5.00 shipping
                                                      or Best Offer

                                                      Universal Black 7/8" 22mm Drag Style Bar Handlebar For Honda Yamaha Suzuki BMW

                                                      $53.23                                                                             From China
                                                      Was: $59.15
                                                      $5.00 shipping
                                                      or Best Offer

                                                      1" 25mm Diameter Drag Bar Handlebar Motorcycle For Harley Honda Yamaha Kawasaki

                                                      $53.23                                                                             From China
                                                      Was: $59.15
                                                      $5.00 shipping
                                                      or Best Offer

                                                      Motorcycle Universal Exhaust Pipe Muffler Silencer Black For Harley Yamaha Honda

                                                      $41.26                                                                             From China
                                                      Was: $45.84
                                                      Free shipping
                                                      or Best Offer

                                                      Universal Motorcycle 8mm 10mm Round Side Mirrors For Harley Softail 883 Suzuki

                                                      $33.96                                                                             From China
                                                      Was: $37.73
                                                      Free shipping
                                                      or Best Offer

                                                      Chrome 9" Exhaust Muffler Heat Shield Cover Heel Guard Motorcycle Touring ATV

                                                      $15.29                                                                             From China
                                                      Was: $16.99
                                                      Free shipping



                                                      Chrome Exhaust Muffler Heat Shield Cover Heel Guard Motorcycle For Harley Honda

                                                      $11.34                                                                             From China
                                                      Was: $12.60
                                                      Free shipping



                                                      Universal Motorcycle High Low Beam LED Headlight Lamp Street Bike Dual Sport

                                                      $27.89                                                                             From China
                                                      Was: $30.99
                                                      Free shipping
                                                      or Best Offer

                                                      Custom Red Front Left Camera Support Bracket For BMW R1200 GS LC ADV 2014-2018

https://www.ebay.com/str/goldyear2012                                                                                                                 3/4
10/6/2020                                                                                      ItemsFiled:
                                                               Case: 1:20-cv-06677 Document #: 11    for sale 11/10/20
                                                                                                              by mtparts4world
                                                                                                                          Page | eBay
                                                                                                                                    88 of 400 PageID #:637
                                                                                                                                                                                             Sell   Watchlist       My eBay               2
            Hi             !         Daily Deals            Brand Outlet   Help & Contact


                                      Shop by
                                      category                  ktm                                                                                                         All Categories                         Search                 Advanced


                                                                                                                                                                                                            Include description
                                                               Items for sale from mtparts4world (11746          )       |      Save this seller | Show results from all sellers




        Categories
                                                                   All Listings   Auction    Buy It Now                                                                                                 Sort: Best Match          View:
        eBay Motors
            Other Motorcycle Handlebars,                         221 results for ktm        Save this search
            Grips & Levers
            Motorcycle Fairings & Bodywork
            Other Motorcycle Accessories                           Find your Motorcycle
            Motorcycle Silencers, Mufflers &                                                                                                                                         Clear selections
            Baffles
            Motorcycle Parts

                                                                                                                                                                                         0
            More

                                                                   Make & Model                                Year From / To                Distance
                                                                                                                                                                                   matching results
        Format                                    see all           KTM                                        Year From                      Any Distance of
                 All Listings                                       Any Model                                  Year To                        60106                                  Find Results
                 Auction
                 Buy It Now
                                                                                                          Black Tank Traction Pad Side Fuel Gas Grip Decal For 2012-2016 KTM 200/ 390 DUKE (Fits:
                                                                                                          KTM)
        Guaranteed Delivery                       see all
                                                                                                          Brand New
                 No Preference
                 1 Day Shipping                                                                           $15.08                                                    From China
                 2 Day Shipping                                                                           Was: $16.76
                 3 Day Shipping                                                                                                                                     Seller: mtparts4world (11,739) 98.9%
                                                                                                          or Best Offer
                 4 Day Shipping
                                                                                                          Free Shipping
                                                                                                          10% off
        Condition                                 see all
                                                                                                               Watch
                 New   (221)



        Price
                                                                                                          Motorcycle Silver 10mm Swing Arm Spools Sliders Stand For Kawasaki Ninja KTM 690
                 Under $15.00
                                                                                                          Brand New
                 $15.00 - $35.00
                 Over $35.00
                                                                                                          $8.62                                                     From China
        $                to $                                                                             Was: $9.58
                                                                                                                                                                    Seller: mtparts4world (11,739) 98.9%
                                                                                                          or Best Offer
        Item Location                             see all                                                 Free Shipping
                 Default                                                                                  10% off
                 Within                                                                                        Watch
                   100 miles    of 60106

                 US Only
                 North America
                 Worldwide
                                                                                                          Exhaust Muffler Pipe Heat Shield Cover Heel Guard Motorcycle For Kawasaki Yamaha (Fits: KTM)
                                                                                                          Brand New
        Delivery Options                          see all
                 Free shipping                                                                            $13.58                                                    From China
                                                                                                          Was: $15.09
                                                                                                                                                                    Seller: mtparts4world (11,739) 98.9%
        Show only                                 see all                                                 or Best Offer
                                                                                                          Free Shipping
                 Free Returns
                                                                                                          10% off
                 Returns accepted
                 Completed listings                                                                            Watch
                 Sold listings
                 Deals & Savings


        More refinements...                                                                               Motorcycle Blue 10mm Swing Arm Spools Sliders Stand For Kawasaki Yamaha KTM 690
                                                                                                          Brand New


                 Seller Information                                                                       $7.79                                                     From China
                                                                                                          Was: $8.66
                                                                                                                                                                    Seller: mtparts4world (11,744) 98.9%
             mtparts4world (11746             )                                                           Buy It Now
                 Feedback rating: 11,746                                                                  Free Shipping
                 Positive Feedback: 98.9%                                                                 10% off
                 Member since May-28-12 in
                                                                                                               Watch
                 Hong Kong


                 Read feedback profile
                 Add to my favorite sellers
                 Visit seller's eBay Store!                                                               10mm Swing Arm Spools Sliders Stand For Kawasaki Z750R Yamaha YZF750 KTM 690 SM
                     goldyear2012                                                                         Brand New

                                                                                                          $8.62                                                     From China
                                                                                                          Was: $9.58
        Sponsored items for you                                                                                                                                     Seller: mtparts4world (11,739) 98.9%
                                                                                                          or Best Offer
                                                                                                          Free Shipping
                                                                                                          10% off
                                                                                                               Watch




                                                                 Blue CNC Gear Shifter Shift Lever Tip For KTM 125-530 SX EXC XCF XC XCW SXF SMR (Fits: KTM)
                                                                 Brand New


                    12V White Universal
                    Headlight Headla...
                    $30.77
                    Buy It Now
                    Free shipping


https://www.ebay.com/sch/m.html?_ssn=mtparts4world&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                               1/23
10/6/2020                                                                 ItemsFiled:
                                          Case: 1:20-cv-06677 Document #: 11    for sale 11/10/20
                                                                                         by mtparts4world
                                                                                                     Page | eBay
                                                                                                               89 of 400 PageID #:638

                                                                               $8.18                                     From China
                                                                               Was: $9.09
                                                                                                                         Seller: mtparts4world (11,739) 98.9%
                                                                               Buy It Now
                                                                               Free Shipping
                                                                               10% off
                                                                                 Watch




              2Pcs Motorcycle 12V LED
              Turn Signal L...

              $14.74
                                                                               Motorcycle Rear Brake Pedal Step Tip Plate For KTM 250 350 450 SXF XCF XC XC-W
              Buy It Now
              Free shipping                                                    Brand New

                                                                               $12.59                                    From China
                                                                               Was: $13.99
                                                                                                                         Seller: mtparts4world (11,739) 98.9%
                                                                               Buy It Now
                                                                               Free Shipping
                                                                               10% off




              10MM 8MM Motorcycles                                             Motorcycle Brake Pedal Step Plate Shifter Shift Lever Tip For KTM 250/350/450
              Screws Nut Cap F...                                              Brand New
              $11.27
              Buy It Now                                                       $20.69                                    From China
              Free shipping                                                    Was: $22.99
                                                                                                                         Seller: mtparts4world (11,739) 98.9%
                                                                               Buy It Now
                                                                               Free Shipping
                                                                               10% off




                                                                               Universal 10mm CNC Billet Swingarm Stand Spools Slider For Kawasaki Yamaha KTM
                                                                               Brand New

              Universal Motorcycle LED
              Front Headli...
                                                                               $11.84                                    From China
                                                                               Was: $13.16
              $36.47                                                                                                     Seller: mtparts4world (11,739) 98.9%
                                                                               Buy It Now
              Buy It Now
                                                                               Free Shipping
              Free shipping
                                                                               10% off
                                                                                 Watch




                                                                               Motorcycle Rear Brake Shifter Shift Lever Tip For KTM 250/350/450 SXF/XCF
                                                                               Brand New

                                                                               $12.59                                    From China
                                                                               Was: $13.99
                                                                                                                         Seller: mtparts4world (11,739) 98.9%
              12v White Motorcycle                                             Buy It Now
              Universal Headli...                                              Free Shipping
              $29.26                                                           10% off
              Buy It Now
              Free shipping




                                                                               Motorcycle Red Air Filter Dual Foam Sponge For KTM EXC XC SX-F SX Off Road
                                                                               Brand New

                                                                               $10.17                                    From China
                                                                               Was: $11.30
                                                                                                                         Seller: mtparts4world (11,739) 98.9%
                                                                               Buy It Now
                                                                               Free Shipping
                                                                               10% off
              Universal Dirt Bike 12V
                                                                                 Watch
              Headlight Hea...

              $29.99
              Buy It Now


                                                                               Black CNC Gear Shifter Shift Lever Tip For KTM 690 SUPERMOTOR ENDURO DUKE 990
                                                                               SX (Fits: KTM)
                                                                               Brand New

                                                                               $8.18                                     From China
                                                                               Was: $9.09
                                                                                                                         Seller: mtparts4world (11,739) 98.9%
                                                                               Buy It Now
                                                                               Free Shipping
                                                                               10% off

              Headlight Headlamp
                                                                                 Watch
              Fairing Kit For KT...

              $16.81
              Buy It Now                   12V White Universal Headlight Headlamp Fairing kit for Honda KTM
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=mtparts4world&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                          2/23
10/6/2020                                                                 ItemsFiled:
                                          Case: 1:20-cv-06677 Document #: 11    for sale 11/10/20
                                                                                         by mtparts4world
                                                                                                     Page | eBay
                                                                                                               90 of 400 PageID #:639

                                                                               $30.77                                    From China
                                                                               Was: $34.19
              $14.88                                                                                                     Seller: mtparts4world (11,739) 98.9%
              Buy It Now                                                       or Best Offer
              Free shipping                                                    Free Shipping
                                                                               10% off
                                                                                  Watch




                                                                               Exhaust Middle Pipe Connect Link Tube Motorcycle For KTM 125 250 390 SX XC XC-F (Fits:
                                                                               KTM)
                                                                               Brand New
              For Yamaha 2004
              Kawasaki KFX400 MINI ...
                                                                               $39.12                                    From China
              $10.29                                                           Was: $43.47
              Buy It Now
                                                                                                                         Seller: mtparts4world (11,744) 98.9%
                                                                               or Best Offer
              Free shipping
                                                                               Free Shipping
                                                                               10% off
                                                                                  Watch




                                                                               Mmotorcycle Aluminium Brake Lever Gear Shifting Lever For KTM DUKE 125 200 390 (Fits: KTM)
                                                                               Brand New

                                                                               $24.51                                    From China
                                                                               Was: $27.23
                                                                                                                         Seller: mtparts4world (11,739) 98.9%
              4Pcs Bike Motorcycle 12V                                         or Best Offer
              LED Turn Sig...                                                  Free Shipping
              $16.90                                                           10% off
              Buy It Now                                                          Watch
              Free shipping




                                                                               LED Turn Signal Lights Indicator For KTM 950 85 690 660 65 640 Supermoto Enduro (Fits: KTM)
                                                                               Brand New

                                                                               $11.96                                    From China
                                                                               Was: $13.29
                                                                                                                         Seller: mtparts4world (11,739) 98.9%
                                                                               or Best Offer
                                                                               Free Shipping
                                                                               79 Sold
              CNC Front Wheel Axle
                                                                               10% off
              Cap Slider Fork ...
                                                                                  Watch
              $22.70
              Buy It Now
              Free shipping
                                                                               Motorcycle Bike Enduro Fender LED Brake Stop Rear Tail Lights For Honda BMW KTM
                                                                               Brand New

                                                                               $12.93                                    From China
                                                                               Was: $14.37
                                                                                                                         Seller: mtparts4world (11,743) 98.9%
                                                                               Buy It Now
                                                                               Free Shipping
                                                                               10% off
                                                                                  Watch


              Aluminum Motorcycles
              Side Engine Clut...
              $17.15                                                           Motorcycle LED Turn Signal Lights Indicator For KTM 620 660 690 Victory Arlen (Fits: KTM)
              Buy It Now
                                                                               Brand New
              Free shipping

                                                                               $11.86                                    From China
                                                                               Was: $13.18
                                                                                                                         Seller: mtparts4world (11,739) 98.9%
                                                                               Buy It Now
                                                                               Free Shipping
                                                                               10% off
                                                                                  Watch




              Alloy 10MM Swingarm                                              Motorcycle Black Digital Mount Clock For KTM 105 1190 150 175 200 125 144 990 (Fits: KTM)
              Fairing Spool Sta...                                             Brand New
              $13.99
              Buy It Now
                                                                               $10.67                                    From China
              Free shipping                                                    Was: $11.86
                                                                                                                         Seller: mtparts4world (11,739) 98.9%
                                                                               or Best Offer
                                                                               +$5.00 shipping
                                                                               10% off
                                                                                  Watch




                                           Motorcycle Oil Cap Parts Billet Fuel Tank Cover For KTM Duke 200 125 390 11-16
                                           Brand New

              Headlight Headlamp
              StreetFighter For ...
              $40.76
              Buy It Now
              Free shipping

https://www.ebay.com/sch/m.html?_ssn=mtparts4world&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                       3/23
10/6/2020                                                                                                Checkout
                                                                 Case: 1:20-cv-06677 Document #: 11 Filed:        | eBay Page 91 of 400 PageID #:640
                                                                                                           11/10/20
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $30.77
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.92
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $32.69

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: mtparts4world | Message to seller

                                                                       12V White Universal Headlight Headlamp Fairing kit for
                                                                       Honda KTM
                                                                       $30.77
                                                                       $34.19


                                                                       Quantity     1


                                                                       Delivery

                                                                             Est. delivery: Nov 2 – Nov 20
                                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                             Free

                                                                             Est. delivery: Oct 19 – Oct 26
                                                                             Expedited Shipping from China/Hong Kong/Taiwan to
                                                                             worldwide
                                                                             $20.00



                                                                       Save up to 10%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1430577307015                                                                                                                                                       1/1
10/6/2020                                                                 Motorcycle
                                                          Case: 1:20-cv-06677        Silver 10mm#:
                                                                                 Document       Swing
                                                                                                   11Arm Spools
                                                                                                      Filed:    Sliders Stand
                                                                                                             11/10/20         For Kawasaki
                                                                                                                            Page    92 ofNinja
                                                                                                                                           400KTM 690 | eBay
                                                                                                                                               PageID     #:641
                                                                                                                                                                                                    Sell     Watchlist         My eBay             2
  Hi            !          Daily Deals      Brand Outlet       Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                        All Categories                             Search               Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                        | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                                  Motorcycle Silver 10mm Swing Arm Spools
                                                                                                                                                                                                           Shop with confidence
                                                                                                                  Sliders Stand For Kawasaki Ninja KTM 690
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                    Condition: New

                                                                                                                                             Buy 1                Buy 2                                    Seller information
                                                                                                                           Bulk
                                                                                                                                         $ 8.62 / she          $ 8.45 / she                                mtparts4world (11746        )
                                                                                                                       savings:
                                                                                                                                                                                                           98.9% Positive feedback

                                                                                                                                            Buy 3
                                                                                                                                         $ 8.36 / she                                                          Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                     Sale ends 01d 03h 48m
                                                                                                                            in:                                                                            See other items

                                                                                                                     Quantity:       1         4 or more for $8.28/ea

                                                                                                                                    More than 10 available / 2 sold



                                                                                                                       Price:    US $8.62/ea                              Buy It Now
                                                                                                                                 US $9.58 (10% off)

                                                                                                                                                                         Add to cart


                                              Have one to sell?         Sell now
                                                                                                                         Best                                            Make Offer
                                                                                                                        Offer:

                                                                                                                                                                       Add to Watchlist


                                                                                                                                                                              Longtime
                                                                                                                     Free shipping             30-day returns
                                                                                                                                                                              member

                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                    Kong/Taiwan | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: Shenzhen, China
                                                                                                                                    Ships to: Worldwide See exclusions

                                                                                                                      Delivery:            Estimated between Mon. Nov. 2 and Fri.
                                                                                                                                           Nov. 20
                                                                                                                                           This item has an extended handling time and a
                                                                                                                                           delivery estimate greater than 18 business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




   Similar sponsored items 1/2                                                                                                                                                                                                   Feedback on our suggestions




       For Kawasaki Ninja ZX 6R 9R              8/10mm Motorcycle                       10mm Swing Arm Spools                    For Kawasaki KTM Yamaha                    10mm Swing Arm Spools                        10mm Motorcycle Swing
       10R 12R Motorcycle Swing…                Swingarm Swing Arm Spoo…                Sliders Fits Kawasaki Ninja…             Motorcycle Billet 10mm…                    Sliders For KTM…                             Arm Spools Sliders For…
       $7.79                                    $3.79                                   $7.79                                    $11.50                                     $7.79                                        $7.79
       Free shipping                            $3.99                                   Free shipping                            Free shipping                              Free shipping                                Free shipping
       Seller 99.6% positive                    + $1.50 shipping                        Seller 99.7% positive                    New                                        Seller 99.7% positive                        Seller 99.5% positive         Feedback
                                                New




   Sponsored items from this seller 1/2                                                                                                                                                                                          Feedback on our suggestions

https://www.ebay.com/itm/Motorcycle-Silver-10mm-Swing-Arm-Spools-Sliders-Stand-For-Kawasaki-Ninja-KTM-690/392196498581?hash=item5b50bba495:g:ocUAAOSwPVFcGbLr                                                                                                  1/4
10/6/2020                                                                Motorcycle
                                                          Case: 1:20-cv-06677       Blue 10mm Swing
                                                                                Document       #: 11Arm Spools 11/10/20
                                                                                                      Filed:   Sliders Stand Page
                                                                                                                             For Kawasaki
                                                                                                                                    93 of Yamaha
                                                                                                                                            400 KTM 690 | eBay
                                                                                                                                                 PageID    #:642
                                                                                                                                                                                                    Sell     Watchlist         My eBay             2
  Hi            !          Daily Deals      Brand Outlet       Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                        All Categories                             Search               Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                        | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                                  Motorcycle Blue 10mm Swing Arm Spools
                                                                                                                                                                                                           Shop with confidence
                                                                                                                  Sliders Stand For Kawasaki Yamaha KTM 690
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                    Condition: New

                                                                                                                                             Buy 1                 Buy 2                                   Seller information
                                                                                                                           Bulk
                                                                                                                                         $ 7.79 / she          $ 7.63 / she                                mtparts4world (11746        )
                                                                                                                       savings:
                                                                                                                                                                                                           98.9% Positive feedback

                                                                                                                                             Buy 3
                                                                                                                                         $ 7.56 / she                                                          Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                     Sale ends 01d 03h 48m
                                                                                                                            in:                                                                            See other items

                                                                                                                     Quantity:       1         4 or more for $7.48/ea

                                                                                                                                    More than 10 available



                                                                                                                       Price:    US $7.79/ea                              Buy It Now
                                                                                                                                 US $8.66 (10% off)

                                                                                                                                                                         Add to cart


                                              Have one to sell?         Sell now                                                                                       Add to Watchlist


                                                                                                                                                                              Longtime
                                                                                                                     Free shipping             30-day returns
                                                                                                                                                                              member

                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                    Kong/Taiwan | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: Shenzhen, China
                                                                                                                                    Ships to: Worldwide See exclusions


                                                                                                                      Delivery:            Estimated between Mon. Nov. 2 and Fri.
                                                                                                                                           Nov. 20
                                                                                                                                           This item has an extended handling time and a
                                                                                                                                           delivery estimate greater than 18 business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




   Similar sponsored items 1/2                                                                                                                                                                                                   Feedback on our suggestions




       For Kawasaki Ninja ZX 6R 9R              8/10mm Motorcycle                       Motorcycle Silver 10mm                  For Kawasaki KTM Yamaha                     10mm Swing Arm Spools                        10mm Swing Arm Spools
       10R 12R Motorcycle Swing…                Swingarm Swing Arm Spoo…                Swing Arm Spools Sliders…               Motorcycle Billet 10mm…                     Sliders Fits Kawasaki Ninja…                 Sliders For KTM…
       $7.79                                    $3.79                                   $8.62                                   $11.50                                      $7.79                                        $7.79
       Free shipping                            $3.99                                   $9.58                                   Free shipping                               Free shipping                                Free shipping
       Seller 99.6% positive                    + $1.50 shipping                        Free shipping                           New                                         Seller 99.7% positive                        Seller 99.7% positive
                                                New                                     New


                                                                                                                                                                                                                                                       Feedback




   Sponsored items from this seller 1/2                                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Blue-10mm-Swing-Arm-Spools-Sliders-Stand-For-Kawasaki-Yamaha-KTM-690/283731630304?hash=item420fb918e0:g:P14AAOSwajRZcBtu                                                                                                   1/4
10/7/2020                                                                A Set
                                                        Case: 1:20-cv-06677    black for most #:
                                                                            Document          motorcycle side saddle
                                                                                                 11 Filed:           bag 36-58L
                                                                                                               11/10/20     PageBig Capacity waterproof
                                                                                                                                     94 of 400          | eBay #:643
                                                                                                                                                   PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                         Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                                            | Add to Watchlist




    People who viewed this item also viewed

                           A Set 36-58L Big                               2X 36-58L                                      A pair 36-58L Big                                   58L Pair Universal                                 Motorcycle Rear
                           Capacity…                                      Motorcycle Side…                               Capacity…                                           Motorcycle Side…                                   Tail Seat Back…
                           $73.99                                         $76.43                                         $99.55                                              $76.53                                             $25.35
                           + shipping                                     Free shipping                                  + shipping                                          Free shipping                                      $26.68
                                                                                                                                                                                                                                + $4.99 shipping




           This fits a KTM                    Select Year



    SAVE UP TO 16% WHEN YOU BUY MORE
                                                                                            A Set black for most motorcycle side saddle bag 36-58L
                                                                                                                                                                                                       Shop with confidence
                                                                                            Big Capacity waterproof
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                   Condition: New

                                                                                                                         Buy 1               Buy 2                Buy 3                                Seller information
                                                                                               Bulk savings:
                                                                                                                       $99.69/ea           $93.71/ea            $87.73/ea                              muoo-54 (806       )
                                                                                                                                                                                                       98.5% Positive feedback

                                                                                             Compatibility: See compatible vehicles
                                                                                                                                                                                                           Save this Seller
                                                                                                    Quantity:      1         4 or more for $83.74/ea
                                                                                                                                                                                                       Contact seller
                                                                                                                  More than 10 available / 1 sold                                                      Visit store
                                                                                                                                                                                                       See other items


                                                                                                      Price:    US $99.69/ea                                       Buy It Now
                                                                                                                No Interest if paid in full in
                                                                                                                6 mo on $99+*
                                                                                                                                                                   Add to cart


                                  Have one to sell?         Sell now
                                                                                                Best Offer:                                                        Make Offer


                                                                                                                                                                 Add to Watchlist



                                                                                                   Free shipping                   30-day returns                      13 watchers


                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                  See details
                                                                                                                  International shipment of items may be subject to customs processing and
                                                                                                                  additional charges.
                                                                                                                  Item location: shenzhen, China
                                                                                                                  Ships to: Worldwide See exclusions

                                                                                                    Delivery:            Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                         Please note the delivery estimate is greater than 13 business days.
                                                                                                                         Please allow additional time if international delivery is subject to
                                                                                                                         customs processing.

                                                                                                   Payments:



                                                                                                                  *No Interest if paid in full in 6 months on $99+. | See terms and apply
                                                                                                                  now

                                                                                                                            Earn up to 5x points when you use your eBay
                                                                                                                            Mastercard. Learn more

                                                                                                     Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                                   Feedback




     36-58L wateerproof                       Waterproof Motorcycle                   Waterproof HD FOR Android                 13x Multifunction Repair Tool             Projector 6000K/3000K                      LED BLACK Headlight DRL
     Motorcycle Trunk Big…                    Pannier Luggage Saddle…                 PC Endoscope Borescope…                   Allen Key Hex Socket…                     LED Headlight Hi-Lo Black …                High Low Halo For 1965-198…
     $99.88                                   $99.59                                  $10.99                                    $13.79                                    $59.37                                     $95.99
     + shipping                               + shipping                              + shipping                                + shipping                                $74.21                                     + shipping
                                                                                                                                                                          + shipping


https://www.ebay.com/itm/A-Set-black-for-most-motorcycle-side-saddle-bag-36-58L-Big-Capacity-waterproof/183931549499?fits=Make%3AKTM&hash=item2ad32cb73b:g:jJ0AAOSw6ZBdZMXo                                                                                 1/4
10/7/2020                                                            A Set
                                                    Case: 1:20-cv-06677    black for most #:
                                                                        Document          motorcycle side saddle
                                                                                             11 Filed:           bag 36-58L
                                                                                                           11/10/20     PageBig Capacity waterproof
                                                                                                                                 95 of 400          | eBay #:644
                                                                                                                                               PageID



    Description             Shipping and payments                                                                                                                                        Report item



                                                                                                                                                                   eBay item number: 183931549499
      Seller assumes all responsibility for this listing.

      Last updated on Sep 26, 2020 22:56:28 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year                Make         Model        Submodel
              -Select-           -Select-     -Select-      -Select-                Go


            [show all compatible vehicles]


                   This part is compatible with 1224 vehicle(s) matching KTM.


             Notes        Year                                   Make                               Model                                    Submodel
                          2018                                   KTM                                50                                       SX
                          2018                                   KTM                                50                                       SX Mini
                          2017                                   KTM                                50                                       SX
                          2017                                   KTM                                50                                       SX Mini
                          2016                                   KTM                                50                                       SX
                          2016                                   KTM                                50                                       SX Mini
                          2015                                   KTM                                50                                       SX
                          2015                                   KTM                                50                                       SX Mini
                          2014                                   KTM                                50                                       SX
                          2014                                   KTM                                50                                       SX Mini
                          2013                                   KTM                                50                                       SX
                          2013                                   KTM                                50                                       SX Mini
                          2013                                   KTM                                50                                       SXS
                          2012                                   KTM                                50                                       SX
                          2012                                   KTM                                50                                       SX Mini
                          2012                                   KTM                                50                                       SXS
                          2011                                   KTM                                50                                       SX
                          2011                                   KTM                                50                                       SX Mini
                          2011                                   KTM                                50                                       SXS
                          2010                                   KTM                                50                                       SX

            Page 1 of 62                                                                        1 2 3 4 5 6 7 8 9 10

            Portions of the information contained in this table have been provided by muoo-54



            Item specifics
            Condition:                  New                                                                 Brand:                                Unbranded
            Type:                       Saddle Bags                                                         Manufacturer Part Number:             Does not apply
            Package included:           2x bag with rain cover                                              Color:                                Black
            Material:                   oxford cloth & carbon fiber                                         Warranty:                             1 Year
            Fit:                        Honda,Aprilia,Ducati,Buell,Kawasaki,, Harley-Davidson,BMW           Country/Region of Manufacture:        China
            Herstellernummer:           nicht zutreffend                                                    UPC:                                  Does not apply
            Bundle Listing:             Yes                                                                 EAN:                                  Does not apply
            Hersteller:                 No-Name                                                             Placement on Vehicle:                 Left, Right




                                                                                                                                                                                              Feedback




https://www.ebay.com/itm/A-Set-black-for-most-motorcycle-side-saddle-bag-36-58L-Big-Capacity-waterproof/183931549499?fits=Make%3AKTM&hash=item2ad32cb73b:g:jJ0AAOSw6ZBdZMXo                            2/4
10/7/2020                                                   A Set
                                           Case: 1:20-cv-06677    black for most #:
                                                               Document          motorcycle side saddle
                                                                                    11 Filed:           bag 36-58L
                                                                                                  11/10/20     PageBig Capacity waterproof
                                                                                                                        96 of 400          | eBay #:645
                                                                                                                                      PageID
       You may like


                       15%                         20%                         15%                          15%                          15%                           15%
                          Off                         Off                         Off                          Off                          Off                           Off




      Para BMW 328i 325xi 330xi   For BMW 328i 325xi 330xi     Para Benz GL450 07-2012     For Benz GL450 07-12 E320    6x K9 Combo H7 H11 LED       6x K9 Combo H7 H11 LED
      02-2006 Combo K9 LED…       2002-2006 Combo LED…         E320 08-2009 K9 Kit de…     08-2009 6x K9 LED Hi/Lo…     Headlight Fog Light Bulbs…   Faros antiniebla Bombillas…
      $56.09 $65.99               $53.43 $66.79                $56.09 $65.99               $58.55 $68.88                $58.21 $68.48                $56.09 $65.99

      1Set 36-58L Big Capacity Motorcycle Pannier Luggage Saddle Bag universal Black
      Specification :
      Condition : 100% Brand new
      Product name : motorcycle side saddle bag
      Material : oxford cloth & carbon fiber
      Color : black
      Size: Single Size Only
      Waterproof : yes
      Total package volume : 58L
      Placement on vehicle : rear / right / left
      Fitment : universal for most motorcycle
      Quantity : 1 pair
      Feature :
      1.Side bag with genuine waterproof housing, large-area night reflective design, ideal for long trips,
      can be adapted to a variety of weather conditions.
      2.The total package volume around 36L- 58L. Unilateral maximum capacity of 29L, the highest
      unilateral heavy 3KG. Almost any type of helmet down.
      3.Making ample space for all your tools and other essentials.
      **Fixing soft board is not included inside the package.
      Package included :
      1 x motorcycle side saddle bag ( left&right )
      Note :
      1.We provide clear pictures, measurements where possible. Please check as much as possible to
      make sure the item is the one that you need.
      2.Please allow 0.5-1 inch difference due to manual measurement.(1inch=2.54cm).
      3.There is Instruction Included In This Kit.Professional Installation Is Highly Recommended!
      4.Please note that some countries will have custom duty or tax for certain items. It is the buyer's
      responsibility to pay all endued custom duty or tax. We are not responsible for any custom duty or
      tax since our price do not include this charge.

       You may like




      36-58L wateerproof          Waterproof Motorcycle
      Motorcycle Trunk Big…       Pannier Luggage Saddle Ba…
      $99.88                      $99.59




                                                                                                                                                                                               Feedback



   Sponsored items based on your recent views 1/3                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/A-Set-black-for-most-motorcycle-side-saddle-bag-36-58L-Big-Capacity-waterproof/183931549499?fits=Make%3AKTM&hash=item2ad32cb73b:g:jJ0AAOSw6ZBdZMXo                              3/4
10/7/2020                                                                A Set
                                                        Case: 1:20-cv-06677    black for most #:
                                                                            Document          motorcycle side saddle
                                                                                                 11 Filed:           bag 36-58L
                                                                                                               11/10/20     PageBig Capacity waterproof
                                                                                                                                     97 of 400          | eBay #:646
                                                                                                                                                   PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                         Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                                            | Add to Watchlist




    People who viewed this item also viewed

                           A Set 36-58L Big                               2X 36-58L                                      A pair 36-58L Big                                   58L Pair Universal                                 Motorcycle Rear
                           Capacity…                                      Motorcycle Side…                               Capacity…                                           Motorcycle Side…                                   Tail Seat Back…
                           $73.99                                         $76.43                                         $99.55                                              $76.53                                             $25.35
                           + shipping                                     Free shipping                                  + shipping                                          Free shipping                                      $26.68
                                                                                                                                                                                                                                + $4.99 shipping




           This fits a KTM                    Select Year



    SAVE UP TO 16% WHEN YOU BUY MORE
                                                                                            A Set black for most motorcycle side saddle bag 36-58L
                                                                                                                                                                                                       Shop with confidence
                                                                                            Big Capacity waterproof
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                   Condition: New

                                                                                                                         Buy 1               Buy 2                Buy 3                                Seller information
                                                                                               Bulk savings:
                                                                                                                       $99.69/ea           $93.71/ea            $87.73/ea                              muoo-54 (806       )
                                                                                                                                                                                                       98.5% Positive feedback

                                                                                             Compatibility: See compatible vehicles
                                                                                                                                                                                                           Save this Seller
                                                                                                    Quantity:      1         4 or more for $83.74/ea
                                                                                                                                                                                                       Contact seller
                                                                                                                  More than 10 available / 1 sold                                                      Visit store
                                                                                                                                                                                                       See other items


                                                                                                      Price:    US $99.69/ea                                       Buy It Now
                                                                                                                No Interest if paid in full in
                                                                                                                6 mo on $99+*
                                                                                                                                                                   Add to cart


                                  Have one to sell?         Sell now
                                                                                                Best Offer:                                                        Make Offer


                                                                                                                                                                 Add to Watchlist



                                                                                                   Free shipping                   30-day returns                      13 watchers


                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                  See details
                                                                                                                  International shipment of items may be subject to customs processing and
                                                                                                                  additional charges.
                                                                                                                  Item location: shenzhen, China
                                                                                                                  Ships to: Worldwide See exclusions

                                                                                                    Delivery:            Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                         Please note the delivery estimate is greater than 13 business days.
                                                                                                                         Please allow additional time if international delivery is subject to
                                                                                                                         customs processing.

                                                                                                   Payments:



                                                                                                                  *No Interest if paid in full in 6 months on $99+. | See terms and apply
                                                                                                                  now

                                                                                                                            Earn up to 5x points when you use your eBay
                                                                                                                            Mastercard. Learn more

                                                                                                     Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                                   Feedback




     36-58L wateerproof                       Waterproof Motorcycle                   Waterproof HD FOR Android                 13x Multifunction Repair Tool             Projector 6000K/3000K                      LED BLACK Headlight DRL
     Motorcycle Trunk Big…                    Pannier Luggage Saddle…                 PC Endoscope Borescope…                   Allen Key Hex Socket…                     LED Headlight Hi-Lo Black …                High Low Halo For 1965-198…
     $99.88                                   $99.59                                  $10.99                                    $13.79                                    $59.37                                     $95.99
     + shipping                               + shipping                              + shipping                                + shipping                                $74.21                                     + shipping
                                                                                                                                                                          + shipping


https://www.ebay.com/itm/A-Set-black-for-most-motorcycle-side-saddle-bag-36-58L-Big-Capacity-waterproof/183931549499?fits=Make%3AKTM&hash=item2ad32cb73b:g:jJ0AAOSw6ZBdZMXo                                                                                 1/3
10/7/2020                                                                  A Set
                                                          Case: 1:20-cv-06677    black for most #:
                                                                              Document          motorcycle side saddle
                                                                                                   11 Filed:           bag 36-58L
                                                                                                                 11/10/20     PageBig Capacity waterproof
                                                                                                                                       98 of 400          | eBay #:647
                                                                                                                                                     PageID



    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: shenzhen, China
            Shipping to: Worldwide
            Excludes: APO/FPO, Africa, Middle East, South America, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Cayman Islands, Costa Rica, Dominica,
            Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia,
            Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru,
            New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong,
            Indonesia, Laos, Macau, Taiwan, Vietnam, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, Russian Federation, France, Guernsey, Jersey, Macedonia, Malta, Spain, Svalbard and Jan
            Mayen, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Japan, Kazakhstan, Korea, South, Kyrgyzstan, Maldives, Mongolia, Nepal,
            Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan

            Quantity:    1                 Change country:          United States                                                    ZIP Code:      60440                  Get Rates


              Shipping and handling          Each additional item         To                   Service                                                                      Delivery*

              Free shipping                  Free                         United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                Estimated between Wed. Oct. 28 and Tue. Nov. 17

              US $59.99                      Free                         United States        Expedited Shipping from outside US                                           Estimated between Tue. Oct. 13 and Fri. Oct. 16
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                             Special financing available
                                                                                             Select PayPal Credit at checkout to have the option to pay over time.

                                                                                             Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                             purchases of $99 or more. Other offers may also be available.

                                                                                             Interest will be charged to your account from the purchase date if the balance is
                                                                                             not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                             to credit approval. See terms

                                                                                             The PayPal Credit account is issued by Synchrony Bank.


            Seller's payment instructions
            ATTENTION!! Please DOUBLE CHECK your shipping address BEFORE submitting a payment. All buyers are responsible for providing a CURRENT and VALID shipping address. We ONLY send
            package to the address provided in your payment. thanks for your understanding. AutoGoody




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




     Motorcycle Rear Tail Seat                  Universal Motorcycle                      A Set 36-58L Big Capacity             2X 36-58L Motorcycle Side                 Motorcycle Rear Tail Seat                 Waterproof Motorcycle Rear
     Tank Bag Saddle Helmet…                    Backpack Tank Case…                       waterproof motorcycle sid…            Saddle Luggage Bag Helm…                  Back Saddle Helmet…                       Tail Seat Bag Saddle Helm…
     $60.16                                     $68.76                                    $73.99                                $76.43                                    $25.35                                    $56.90
     Free shipping                              $80.89                                    + shipping                            Free shipping                             $26.68                                    Free shipping
     New                                        Free shipping                             New                                   New                                       + $4.99 shipping                          New
                                                New                                                                                                                       New                                                                       Feedback




   Explore more sponsored options:

https://www.ebay.com/itm/A-Set-black-for-most-motorcycle-side-saddle-bag-36-58L-Big-Capacity-waterproof/183931549499?fits=Make%3AKTM&hash=item2ad32cb73b:g:jJ0AAOSw6ZBdZMXo                                                                                  2/3
10/7/2020                                                                                  Feedback
                                                    Case: 1:20-cv-06677 Document #: 11 Filed:       Profile Page 99 of 400 PageID #:648
                                                                                              11/10/20
                 Hi! Sign in or register      Daily Deals   Brand Outlet    Help & Contact                                                                 Sell   Watchlist      My eBay


                                           Shop by
                                           category                 Search for anything                                                   All Categories                        Search             Advanced



                 Home        Community         Feedback forum       Feedback profile



                 Feedback profile


                                           muoo-54 (806         )                                                                                                       Member Quick Links
                                           Positive Feedback (last 12 months): 98.5%                                                                                    Contact member
                                           Member since: Mar-31-19 in China                                                                                             View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                      View seller's Store
                                                                 Consistently delivers outstanding customer service.
                                                                 Learn more



                 Feedback ratings                                                              Detailed seller ratings

                                                  1 month       6 months        12 months            Average for the last 12 months

                            Positive                 119            613                815            Accurate description                                 Reasonable shipping cost
                                                                                                                   (771)                                               (832)
                            Neutral                   1              9                 11
                                                                                                      Shipping speed                                       Communication
                            Negative                  2              9                 12                          (796)                                               (779)




                           All received Feedback                                 Received as buyer                           Received as seller                                Left for others

                 12 Feedback received (viewing 1-12)                                                                                                                               Revised Feedback: 4


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                               Negative (12)                         12 Months



                   FEEDBACK                                                                                                    FROM                                                WHEN

                          junk lights, only worked for one day. the end of the light fell off.                                 Buyer: j***u (178 )                                 Past month
                          (Private listing)                                                                                                                                        Reciprocal feedback




                                                                                                                                                                                                              Comment?
                          Perfect transaction.                                                                                 Buyer: i *** y ( 77 )                               Past month
                          (Private listing)                                                                                                                                        Reciprocal feedback


                          I would like to swap them for white ones. 2016 kia forte lx 1.8                                      Buyer: 9***9 (8)                                    Past 6 months
                          (Private listing)                                                                                                                                        Reciprocal feedback


                          I did not receive the item as described                                                              Buyer: o***d (185 )                                 Past 6 months
                          (Private listing)                                                                                                                                        Reciprocal feedback


                          very soft materials b                                                                                Buyer: n***n (91 )                                  Past 6 months
                          4PCs Car Door Trim Removal Tool Pry Panel Dash Radio Body Clip Installer Kit                         US $4.99 (Best offer was accepted)                  Reciprocal feedback
                          (#184366853433)


                              Reply by muoo-54. Left within past 6 months.

                              Can remove trim,moldings,door skins and panels,dash bezels etc,not car radio.


                          Didn’t fit my truck like it said in the listing I wouldn’t buy these waste of $$                     Buyer: 0***a (76 )                                  Past 6 months
                          For Chevy Suburban Tahoe 2007-2014 6X LED Headlight Fog Light Bulbs Kit 6000K                        US $39.48 (Best offer was accepted)                 Reciprocal feedback
                          (#184362461538)


                          It’s the worst tape isn’t easy to put on and I had to throw away                                     Buyer: 0***a (60 )                                  Past 6 months
                          (Private listing)                                                                                                                                        Reciprocal feedback


                              Reply by muoo-54.Left within past 6 months.
                              Buyer didn't know how to use it. Full refunded and no need to return item.


                                                             Detailed item information is not available for the following items because the feedback is over 90 days old.


                          One of the lights did not work seller did not fix issue.                                             Buyer: z***f (96 )                                  Past 6 months
                          Car Atmosphere Neon Lights Foot Strip 9LED Wireless music control 7color RGB kit                     US $89.00                                           Reciprocal feedback
                          (#183913508194)


                          received package damaged,took pics,no reply since then                                               Buyer: e***w (219 )                                 Past 6 months
                          Blue LED Boat Light Deck Waterproof 12v Bow Trailer Pontoon Lights Kit Marine                        US $9.49                                            Reciprocal feedback
                          (#184040552704)


                          came early but item was defect didnt last a week im very disappointed!!                              Buyer: b***9 (32 )                                  Past year
                          LED Headlight 3D Bulb 30000LM For Hyundai Sonata 2002-2008 Como Hi/Lo Beam white                     US $49.93 (Best offer was accepted)                 Reciprocal feedback
                          (#184101384058)




https://www.ebay.com/fdbk/feedback_profile/muoo-54?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                     1/2
10/7/2020                                               Case: 1:20-cv-06677 Document #: 11 Filed:muoo-54 on eBay
                                                                                                   11/10/20    Page 100 of 400 PageID #:649
         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                         Sell      Watchlist          My eBay


                                    Shop by
                                    category                   Search for anything                                                                                             All Categories                                Search            Advanced



        muoo-54's profile



                                                                       muoo-54 (806 )                                                                                        Items for sale            Visit store         Contact
                                                                       98.5% positive feedback

                                                                                                                                   Based in China, muoo-54 has been an eBay member since Mar 31, 2019
                                                                          Save




                                      Feedback ratings                                                                                                                                                           See all feedback

                                                           771         Item as described                    815               11              12                            Product received in good time and condition
                                                           779         Communication                    Positive        Neutral           Negative                          and actually fit the vehicle listed.
                                                                                                                                                                            Oct 05, 2020
                                                           796         Shipping time

                                                           832         Shipping charges                       Feedback from the last 12 months



                                   24 Followers | 0 Reviews | Member since: Mar 31, 2019 |          China



        Items for sale(218)                                                                                                                                                                                                                See all items




            2X 90 Degree An...                                Lot Of 50pc ATV...                             7mm Lens 2 in 1...                                For Suzuki Moto...                                     2PC 12V Car Int...
            US $5.99                          5h left         US $12.88                      10h left        US $9.99                            1d left       US $12.99                           1d left            US $8.65                   1d left




            About eBay      Announcements        Community        Security Center      Resolution Center      Seller Center    Policies     Affiliates     Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/muoo-54?_trksid=p2047675.l2559                                                                                                                                                                                                    1/1
10/7/2020                                                                                   muoo-54
                                                      Case: 1:20-cv-06677 Document #: 11 Filed:     | eBay Stores
                                                                                                11/10/20     Page 101 of 400 PageID #:650
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                Sell   Watchlist     My eBay


                                   Shop by
                                   category              Search this Store                                                                       This Store                         Search            Advanced



     eBay      eBay Stores       muoo-54




                                              muoo-54
                                              24 followers muoo-54 (806           ) 98.5%


                                                  Save this seller




     Category

     All                                               All Listings   Auction       Buy It Now                                                                                Time: ending soonest

     Other                                            1-48 of 264 Results

                                                                             2X 90 Degree Angle Tyre Valve Extension Motorbike Adaptor Motorcycle Car Auto

                                                                             $5.99                                                                                                             From China




                                                                             Lot Of 50pc ATV Retainer Clips 8mm Push Pin Splash Guard Body Panel For Polaris

                                                                             $12.88                                                                                                            From China
                                                                             or Best Offer




                                                                             2X DIY carbon fiber Laptop Notebook Sleeve Case film For 15-15.6" HP Dell

                                                                             $17.69
                                                                             $99.99 shipping
                                                                             or Best Offer



                                                                             7mm Lens 2 in 1 USB LED Inspection Camera Endoscope Borescope For Android PC

                                                                             $9.99                                                                                                             From China
                                                                             or Best Offer




                                                                             For Suzuki Motorcycle Multifunction Repair Tool Kit Allen Key Hex Socket Wrench

                                                                             $12.99                                                                                                            From China




                                                                             For Toyota 4Runner 2001-2019 LED Reverse Backup Light 921 912 6000K Super Bright

                                                                             $13.99                                                                                                            From China
                                                                             or Best Offer




                                                                             2PC 12V Car Interior COB LED Strip Lights Bar Lamp WHITE for Van Caravan US

                                                                             $8.65                                                                                                             From China
                                                                             or Best Offer




                                                                             Super Bright White Canbus LED Bulb For Car Backup Reverse Light 921 T10 W5W

                                                                             $8.37                                                                                                             From China
                                                                             or Best Offer




                                                                             6pcs LED Headlight Fog Light Bulbs 6K For GMC Sierra 1500 2500 3500 HD 2007-2014

                                                                             $59.99                                                                                                            From China
                                                                             Was: $74.99
                                                                             or Best Offer



                                                                             6X LED Headlight Bulb Fog Lights+High/Low Beam Headlight For Toyota Venza 09-16

                                                                             $31.99
                                                                             Was: $39.99




https://www.ebay.com/str/muoo54                                                                                                                                                                                  1/4
10/7/2020                                                               muoo-54
                                  Case: 1:20-cv-06677 Document #: 11 Filed:     | eBay Stores
                                                                            11/10/20     Page 102 of 400 PageID #:651
                                                HOT 3X Bicycle Chain Cleaner Cycling Repair Tool Brushes Scrubber Wash MTB Trim

                                                $5.99                                                                                From China




                                                for BMW 1 3 5 7 Series X3 X5 X6 1X 86mm Ultra Blue Emblem LED Background Light

                                                $9.69                                                                                From China
                                                or Best Offer




                                                1SET Blue 82mm Badge Background LED LAMP Emblem Logo sticker Colorful brightness

                                                $9.99                                                                                From China
                                                or Best Offer




                                                2X White Switchback LED Turn Signal Light Bulbs For Chevy Silverado 1500 2500

                                                $10.59                                                                               From China
                                                or Best Offer




                                                6Pcs LED Snowmobile Underglow Custom LED Neon Accent Lighting BRIGHT WHITE DC12V

                                                $14.78                                                                               From China
                                                Was: $16.79
                                                or Best Offer



                                                FIT Dodge Ram 1500 1994-2010 2x 3157 Switchback LED Front Turn Signal Light Bulb

                                                $9.67                                                                                From China
                                                Was: $10.99                                                                        Brand: Dodge
                                                or Best Offer



                                                1X 82mm Ultra Blue Emblem LED Background Light for BMW 1 3 5 7 Series X3 X5 X6

                                                $11.99                                                                               From China
                                                or Best Offer




                                                1x 12v Blue COB LED Strip Light For Car Trunk Cargo Area Interior Illumination

                                                $7.94                                                                                From China
                                                or Best Offer




                                                4D Premium Gloss Carbon Fiber Vinyl Sticker Wrap Decal Sheet Bubble Free Film

                                                $5.27                                                                                From China
                                                Was: $5.99
                                                or Best Offer



                                                Premium 3D Gloss Carbon Fiber Vinyl Sticker Wrap Decal Sheet Bubble Free Film

                                                $5.27                                                                                From China
                                                Was: $5.99




                                                2PCS Plug & Play Super Bright 12 volt White LED Accent Lights Waterproof for RVs

                                                $7.43                                                                                From China
                                                or Best Offer




                                                4PCS Switchback Turn Signal Light+Parking LED Bulbs For Ford Mustang 2015 2016

                                                $28.79                                                                               From China
                                                or Best Offer




                                                For 2015-2017 Ford Mustang Switchback Turn Signal Light&Parking LED Bulbs

                                                $23.75                                                                               From China
                                                Was: $26.99
                                                or Best Offer



                                                1x Black Adjustable Car Auto Windshield Wiper Arm Puller Removal Metal Hand Tool

                                                $10.87                                                                               From China
                                                or Best Offer


https://www.ebay.com/str/muoo54                                                                                                                   2/4
10/7/2020                                                               muoo-54
                                  Case: 1:20-cv-06677 Document #: 11 Filed:     | eBay Stores
                                                                            11/10/20     Page 103 of 400 PageID #:652

                                                FIT For Chevy Silverado 1500 2500 White/Amber Switchback LED Turn Signal Light

                                                $16.98




                                                2Pcs White 3156 3157 LED Reverse Backup Light Bulb For Ford Mustang2015-2018

                                                $12.99                                                                              From China
                                                or Best Offer




                                                2x 3157 COB LED Turn Signal Light Bulb Super White For Dodge Caliber Tail Lights

                                                $13.46                                                                              From China
                                                or Best Offer




                                                3D Waterproof Carbon Fiber Vinyl Car Wrap Sheet Roll Film Decal Paper DIY RED

                                                $5.63                                                                               From China
                                                Was: $5.99




                                                6x Combo 9005 9006 LED Headlight 880 Fog Light Bulb For Chevy Tahoe 2001-2006

                                                $62.80
                                                Was: $73.88
                                                or Best Offer



                                                Combo 9005+9006+880 LED Headlight Fog Bulbs 6000K For GMC Yukon Denali 2004-2005

                                                $62.52
                                                Was: $73.55
                                                or Best Offer



                                                6x Combo LED Headlights 880 Fog Bulbs Kit 6000K For GMC Yukon SLT 2000-2006

                                                $62.47
                                                Was: $73.49
                                                or Best Offer



                                                9005 9006 880 LED Headlights Bulbs Kit+Fog Light For 2002 GMC Yukon XL 1500 2500

                                                $62.47
                                                Was: $73.49
                                                or Best Offer



                                                9005 9006 LED Headlight Hi/Lo Beam 899 Fog 6x Bulbs For Nissan Titan 2004-2015

                                                $62.62
                                                Was: $73.67
                                                or Best Offer



                                                6x Combo CREE LED Headlights Fog Bulbs 6000K white For Nissan Armada 2005-2010

                                                $62.55
                                                Was: $73.59
                                                or Best Offer



                                                Herramienta de kit de recorte de audio de radio estéreo para automóvil 11X

                                                $12.99
                                                $99.99 shipping
                                                or Best Offer



                                                COB 12V White LED Strip lamp For Car Trunk Cargo Area Interior Illumination 1set

                                                $6.99                                                                               From China
                                                or Best Offer




                                                Blue Fits For Infiniti G37 2008-2015 T10 & 31MM LED Interior Light Package Kit

                                                $8.42                                                                               From China
                                                Was: $10.53                                                                        Brand: Infiniti
                                                or Best Offer



                                                11pcs For Acura TSX 2004-2008 LED Lights Interior Package Bright White Kit

                                                $6.65                                                                               From China
                                                Was: $7.56                                                                         Brand: Acura
https://www.ebay.com/str/muoo54                                                                                                                      3/4
10/7/2020                                             Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                         Filed:        by muoo-54
                                                                                                   11/10/20       | eBay104 of 400 PageID #:653
                                                                                                                Page
        Hi! Sign in or register        Daily Deals   Brand Outlet      Help & Contact                                                                                                            Sell   Watchlist       My eBay


                                      Shop by
                                      category         saddle bag                                                                                                               All Categories                          Search                    Advanced


                                                                                                                                                                                                                Include description
                                                      Items for sale from muoo-54 (806                 )      |       Save this seller | Show results from all sellers




        Categories
                                                             All Listings   Auction       Buy It Now                                                                                                       Sort: Best Match              View:
        eBay Motors
            Other Motorcycle Luggage                    3 results for saddle bag              Save this search


        Format                             see all                                                         A Set black for most motorcycle side saddle bag 36-58L Big Capacity waterproof
               All Listings                                                                                Brand New
               Auction
               Buy It Now                                                                                  $99.69                                                    From China
                                                                                                           or Best Offer

        Brand                              see all                                                         Free Shipping
                                                                                                              Watch
        Warranty                           see all

        Guaranteed Delivery                see all
               No Preference
               1 Day Shipping
               2 Day Shipping                                                                              36-58L wateerproof Motorcycle Trunk Big Capacity black Luggage Saddle Bag 1 set
               3 Day Shipping
                                                                                                           Brand New
               4 Day Shipping
                                                                                                           $99.88                                                    From China
        Condition                          see all                                                         or Best Offer
               New   (3)                                                                                   Free Shipping
                                                                                                              Watch
        Price
        $             to $


        Item Location                      see all
               Default
               Within                                                                                      Waterproof Motorcycle Pannier Luggage Saddle Bag Side Seat 36-58L Universalblack
                100 miles      of 60440                                                                    Brand New
               US Only
               North America                                                                               $99.59                                                    From China
               Worldwide                                                                                   or Best Offer
                                                                                                           Free Shipping
        Delivery Options                   see all                                                            Watch

               Free shipping


        Show only                          see all
               Free Returns
               Returns accepted
               Completed listings                                                                                                                                                                                                     Tell us what you think
               Sold listings
               Deals & Savings


        More refinements...



              Seller Information

             muoo-54 (806         )
              Feedback rating: 806
              Positive Feedback: 98.5%
              Member since Mar-31-19 in
              Hong Kong


              Read feedback profile
              Add to my favorite sellers
              Visit seller's eBay Store!
                  muoo-54




        About eBay           Announcements       Community      Security Center     Resolution Center      Seller Center      Policies    Affiliates    Help & Contact         Site Map



        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




        *Learn about pricing

        This page was last updated: Oct-07 00:23. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_ssn=muoo-54&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=saddle+bag+&_sacat=0                                                                                                                                       1/1
10/7/2020                                                    Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                       11/10/20| eBayPage 105 of 400 PageID #:654

                                                                                                                                                      How do you like our checkout? Tell us what you think
                                                             Checkout

                          Pay with                                                                                                      Subtotal (1 item)                                           $99.69
                                                                                                                                        Shipping                                                       Free
                                                New card                                                                                Tax*                                                          $5.86
                                                            Add a credit or debit card
                                                                                                                                        Discount                                                     -$5.98
                                  0000   0000 0000   0000




                                                                                                                                        Order total                                                $99.57

                                                                                                                                           *We're required by law to collect sales tax and applicable fees
                                                                                                                                           for certain tax authorities. Learn more

                                   No Interest if paid in full in 6 months.
                                   Apply now. See terms
                                                                                                                                                                  Confirm and pay


                          Ship to                                                                                                                            Select a payment option

                          375 W Briarcliff Rd
                          Bolingbrook, IL 60440-3825                                                                                                                  See details
                          United States

                          Change




                          Review item and shipping

                          Seller: muoo-54 | Edit message
                          Message: Item Id: 183931549499 Buyer's Vehicle: KTM

                                                                 A Set black for most motorcycle side saddle bag 36-58L Big
                                                                 Capacity waterproof
                                                                 $99.69

                                                                 Quantity       1


                                                                 Delivery

                                                                       Est. delivery: Oct 28 – Nov 17
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free

                                                                       Est. delivery: Oct 13 – Oct 16
                                                                       Expedited Shipping from outside US
                                                                       $59.99



                                                                 Extra 6% off


                          Offer applied: Extra 6% off                                                                 -$5.98



                          Gift cards, coupons, eBay Bucks



                          Enter code:                                                    Apply




                          Donate to charity (optional)
                          Musicians On Call
                          Support Musicians On Call and help deliver the healing power of music to hospital patients




                          Select amount                         None




                       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1431409563011                                                                                                                                                  1/1
10/8/2020                                                                     KTM REDBULL
                                                        Case: 1:20-cv-06677 Document      Factory
                                                                                      #: 11       Racing
                                                                                             Filed:      Logo T shirtPage
                                                                                                      11/10/20        Men's Short
                                                                                                                             106Sleeve | eBay
                                                                                                                                  of 400   PageID #:655
  Hi        !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell      Watchlist               My eBay


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                                    Search                        Advanced


        Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                                     | Add to Watchlist



                                                                                                                 Ads by
                                                                                                    Stop seeing this ad            Why this ad?


                                                                                                     KTM REDBULL Factory Racing Logo T shirt Men's
                                                                                                                                                                                                          Shop with confidence
                                                                                                     Short Sleeve
                                                                                                                                                                                                                    eBay Money Back Guarantee
                                                                                                          Condition: New with tags                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                    your money back. Learn more
                                                                                                       Size (Men's):      - Select -

                                                                                                              Colour:     - Select -
                                                                                                                                                                                                          Seller information
                                                                                                                                                                                                          na-5222 (18           )
                                                                                                           Quantity:       1              3 available / 7 sold
                                                                                                                                                                                                          100% Positive feedback


                                                                                                                                                                                                               Save this Seller
                                                                                                              Price:    US $15.99                                     Buy It Now
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                                                          See other items
                                                                                                                                                                     Add to cart

                                                                                                                                                                                                          CERTIFIEDAds by
                                                                                                                                                                                                                   PRE-OWNED,
                                                                                                                                                                   Add to Watchlist                       RE-IMAGINED.
                                                                                                                                                                                                                           Stop seeing this ad
                                                                                                                                                                                                          CERTIFIED PRE-OWNED CADILLAC SRX



                                                                                                                                                                                                          1.9%
                                                                                                                                                                       100% positive                                          Why
                                                                                                          30-day returns                 8 watchers                                                                            APRthis ad?
                                                                                                                                                                                                                                   1 FOR 60 MONTHS
                                                                                                                                                                         feedback                                                   FOR QUALIFIED BUYERS
                                                                                                                                                                                                          1. Monthly payment is $17.48 for every $1,000 you finance. Example
                                                                                                                                                                                                          down payment for SRX is: 9.3%. Some customers may not qualify.
                                                                                                           Shipping: $5.50 Economy Shipping from outside US | See details                                 Not available with leases and some other offers. Take retail delivery
                                                                                                                                                                                                          by 11/2/20.
                                                                                                                         International shipment of items may be subject to customs                        Dealership availability and hours of operation are subject to
                                                                                                                                                                                                          change in accordance with all federal and local laws and
                                                                                                                         processing and additional charges.                                               restrictions.
                                                                                                                         Item location: Nanjing, China
                                                                                                                                                                                                          1-YEAR / UNLIMITED MILE LIMITED
                                                                                                                         Ships to: Worldwide See exclusions
                                                                                                                                                                                                          WARRANTY2
                                                                                                                                                                                                                                                  SEARCH INVENTORY
                                                                                                            Delivery:          Estimated between Wed. Oct. 28 and Thu. Dec.                               CERTIFIED    PRE-OWNED
                                                                                                                                                                                                          ROLLOVER FOR WARRANTY DETAILSCADILLAC SRX

                                                                                                                               24
                                                                                                                               Please note the delivery estimate is greater than 12 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                Have one to sell?          Sell now                                       Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                            Returns: 30 day returns. Buyer pays for return shipping |
                                                                                                                         See details




   Similar sponsored items 1/2                                                                                                                                                                                                        Feedback on our suggestions




       KTM Racing Motocross MX                 Primitive Skate Men's Dirty P            Caterpillar Men's Trademark            Volcom Men's Black &                       DC Shoes Skid Marks Logo                         Volcom Men's Sonic Green
       SX Logo Race Tee T-Shirt                Seasons Short Sleeve T Shi…              S/S T-Shirt S01                        Orange Striped S/S T-Shirt…                #2 Men's T-Shirt Black S-…                       Flexure Crew L/S T-Shirts…
       $14.00                                  $27.95                                   $14.00                                 $16.00                                     $22.00                                           $17.50
       Free shipping                           Free shipping                            $20.00                                 $20.00                                     Free shipping                                    $25.00
       New                                     Last one                                 Free shipping                          Free shipping                              New                                              Free shipping
                                                                                        Seller 99.7% positive                  Seller 99.7% positive                                                                       Seller 99.7% positive




   Related sponsored items                                                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/KTM-REDBULL-Factory-Racing-Logo-T-shirt-Mens-Short-Sleeve/313041749006                                                                                                                                                                                   1/5
10/8/2020                                                            KTM REDBULL
                                               Case: 1:20-cv-06677 Document      Factory
                                                                             #: 11       Racing
                                                                                    Filed:      Logo T shirtPage
                                                                                             11/10/20        Men's Short
                                                                                                                    107Sleeve | eBay
                                                                                                                         of 400   PageID #:656




     Suzuki GSXR T Shirt Men             Adidas T-shirt Mens Small          Redbull Records Men’s           RedBull KTM Shirt L
     Size 2XL Factory Effex Blac…        Redbull New York Graphic…          AwolNation Short Sleeve T…
     $14.99                              $16.19                             $16.14                          $27.99
     + $4.99 shipping                    $17.99                             $18.99                          Free shipping
                                         + $4.95 shipping                   Free shipping                   Last one




    Description          Shipping and payments                                                                                                                     Report item



                                                                                                                                             eBay item number: 313041749006
      Seller assumes all responsibility for this listing.

      Last updated on Sep 16, 2020 20:54:27 PDT View all revisions

            Item specifics
            Condition:         New with tags: A brand-new, unused, and unworn item (including                 Size:           S-3XL
                               handmade items) in the original packaging (such as the original box or
                               bag) and/or with the original tags attached. See all condition definitions
            Color:             Multicolor                                                                     Department:     Men
            Vintage:           No                                                                             Style:          Basic Tee
            Sleeve Length:     Short Sleeve                                                                   Material:       100% Cotton
            Brand:             Gildan                                                                         Type:           T-Shirt
            Size Type:         Regular




                                                                                                                                                                        Feedback




https://www.ebay.com/itm/KTM-REDBULL-Factory-Racing-Logo-T-shirt-Mens-Short-Sleeve/313041749006                                                                                  2/5
10/8/2020                                                        KTM REDBULL
                                           Case: 1:20-cv-06677 Document      Factory
                                                                         #: 11       Racing
                                                                                Filed:      Logo T shirtPage
                                                                                         11/10/20        Men's Short
                                                                                                                108Sleeve | eBay
                                                                                                                     of 400   PageID #:657
                                                                                    PRODUCT DETAILS :
                                                                                       PLEASE READ CORRECTLY


            Our great t-shirt is made of 100% preshrunk cotton from biggest and number one "TEXTILE FACTORY ", high-quality and softstyle cotton.
                                                                            Standard fit.
                Our t-shirt will be printed using high performance digital printing technology in full color with durable photo quality reproduction.
                                                      4.5 oz. 100% Softstyle Cotton, Standard Fit, High Quality
                                                       Very Comfortable and Looks Great with a pair of Jeans
                                                             Never worn, brand new and factory sealed.
                                                                      Sealed in plastic wrap.

                                                                                                   HOW TO ORDER :

                                                                                         Available size : S, M, L, XL, and 2XL.

                                                                                             To Choose t shirt size




                                                                              PLEASE READ BEFORE CHOOSE YOUR T SHIRT SIZE :

                                                                              We have 2 warehouse with different t shirt measurement

                                                                                       Men's Gildan T-shirt (USA Size)

                                                                                             Sizes：S,M, L, XL, 2XL

                                                                                           Standard American Size

                                                                                    Material：100% cotton gildan t-shirt



                                                                                           We are not work on Saturday and Sunday.

                                                                                        SHIPPING AND HANDLING :

                                                                The items will shipped within 2 to 3 days after payment received.

                               Shipping times for USA Address Standart Shipping it takes 11 - 23 business days USA shipment by UPS or USPS

                          Shipping times for Outside USA Address (Worldwide) it takes 15 - 30 business days for shipment by Registered Post Mail.

                                                                              Sometimes, it takes up to 30 business days.

                                                       Please be patient when awaiting shipment (TRACKING NUMBER AVAILABLE)



                                                                                                      PAYMENT :

                                                                                           We only accept paypal for payment.



                                                                                                      FEEDBACK :

                                        We are appreciated positive feedback from our buyers. I just started my ebay business, so Positive Feedback was very important for me.
                               If you not satisfied with our product and services please do not leave negative/neutral feedback before Give us an opportunity to resolve the problem first.

                                                                                                   RETURN POLICY :
                                                   we can issue you a full refund if the items was not delivered or the items was damage due the shipment process.

                                                                                                      CONTACT US :
                                                       If you have any question, please feel a free to contact me .We will answer your questions at the same day.



                                                                                                       Thank you.

                                                                                                 Money Back Guarante




                                                                                                                                                                                                                  Feedback




   Sponsored items based on your recent views 1/3                                                                                                                                             Feedback on our suggestions




https://www.ebay.com/itm/KTM-REDBULL-Factory-Racing-Logo-T-shirt-Mens-Short-Sleeve/313041749006                                                                                                                             3/5
10/8/2020                                                         KTM REDBULL
                                            Case: 1:20-cv-06677 Document      Factory
                                                                          #: 11       Racing
                                                                                 Filed:      Logo T shirtPage
                                                                                          11/10/20        Men's Short
                                                                                                                 109Sleeve | eBay
                                                                                                                      of 400   PageID #:658




     KTM T-SHIRT Ready to Race       KTM T-SHIRT Ready to Race      KTM Racing Motocross MX       DC Shoes Skid Marks Logo     RED BULL ENERGY DRINK        Men's RedBull Racing Match
     Inspired Motorcycles T-shi…     Inspired Motorcycles Size …    SX Logo Race Tee T-Shirt      #2 Men's T-Shirt Black S-…   RACING BULL LOGO MEN'…       Form Short Sleeve T Shirt
     $13.99                          $13.80                         $14.00                        $22.00                       $16.99                       $13.99
     + $5.99 shipping                + $5.95 shipping               Free shipping                 Free shipping                + $3.99 shipping             + $9.99 shipping
     New                             New                            New                           New                          Seller 100% positive         New




   Explore more sponsored options: Brand

   Alpinestars                                                        DC Shoes                                          More      Nike                                                  More




     Alpinestars Men's Blaze       Alpinestars Men's Blaze             DC Shoes Skid Marks        DC Shoes Skid Marks               Nike Sportswear Miami All   🆕 Nike Men's
     Classic Short Sleeve T…       Classic Short Sleeve T…             Logo #2 Men's T-Shirt…     Logo Men's T-Shirt                Over Print T-Shirt Blue…    Sportswear Washed T-…
     $18.99                        $18.99                              $22.00                     $22.00                            $25.99                      $29.99
     Free shipping                 Free shipping                       Free shipping              Free shipping                     Free shipping               Free shipping




   Explore more sponsored options: Color

   Black




     OZZY OSBOURNE THE               Rare!! Ozzfest Concert Tour    New T Shirt Petronas
     ULTIMATE SIN BLACK…             Short Sleeve Black Unisex…     Formula 1 100%AMG 3D…
     $16.14                          $16.14                         $31.99
     $16.99                          $16.99                         + $11.99 shipping
     + $4.99 shipping                + $4.99 shipping




   People who viewed this item also viewed 1/2                                                                                                                      Feedback on our suggestions




     Fox Racing Men T Shirt          Red Bull KTM Racing Team       DC SHOES MENS MCXCIV          KTM Racing Motocross MX      RedBull KTM Shirt L          Monster Energy Mens XL
                                     Logo T-Shirt, Mens             LONG SLEEVES LOGO T…          SX Logo Race Tee T-Shirt                                  Short Sleeve Black T-Shirt…
     $14.00                          $27.69                         $11.50                        $14.00                       $27.99                       $19.95                      Feedback
     + $3.99 shipping                Free shipping                  $23.00                        Free shipping                Free shipping                Free shipping
                                                                    Free shipping                 Popular                      Last one




 Back to search results                                                                                                                                                            Return to top

https://www.ebay.com/itm/KTM-REDBULL-Factory-Racing-Logo-T-shirt-Mens-Short-Sleeve/313041749006                                                                                                   4/5
10/8/2020                                                                     KTM REDBULL
                                                        Case: 1:20-cv-06677 Document      Factory
                                                                                      #: 11       Racing
                                                                                             Filed:      Logo T shirtPage
                                                                                                      11/10/20        Men's Short
                                                                                                                             110Sleeve | eBay
                                                                                                                                  of 400   PageID #:659
  Hi        !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell      Watchlist               My eBay


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                                    Search                        Advanced


        Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                                     | Add to Watchlist




                                                                                                     KTM REDBULL Factory Racing Logo T shirt Men's
                                                                                                                                                                                                          Shop with confidence
                                                                                                     Short Sleeve
                                                                                                                                                                                                                    eBay Money Back Guarantee
                                                                                                          Condition: New with tags                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                    your money back. Learn more
                                                                                                       Size (Men's):      - Select -

                                                                                                              Colour:     - Select -
                                                                                                                                                                                                          Seller information
                                                                                                                                                                                                          na-5222 (18           )
                                                                                                           Quantity:       1              3 available / 7 sold
                                                                                                                                                                                                          100% Positive feedback


                                                                                                                                                                                                               Save this Seller
                                                                                                              Price:    US $15.99                                     Buy It Now
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                                                          See other items
                                                                                                                                                                     Add to cart

                                                                                                                                                                                                          CERTIFIEDAds by
                                                                                                                                                                                                                   PRE-OWNED,
                                                                                                                                                                   Add to Watchlist                       RE-IMAGINED.
                                                                                                                                                                                                                           Stop seeing this ad
                                                                                                                                                                                                          CERTIFIED PRE-OWNED CADILLAC SRX



                                                                                                                                                                                                          1.9%
                                                                                                                                                                       100% positive                                          Why
                                                                                                          30-day returns                 8 watchers                                                                            APRthis ad?
                                                                                                                                                                                                                                   1 FOR 60 MONTHS
                                                                                                                                                                         feedback                                                   FOR QUALIFIED BUYERS
                                                                                                                                                                                                          1. Monthly payment is $17.48 for every $1,000 you finance. Example
                                                                                                                                                                                                          down payment for SRX is: 9.3%. Some customers may not qualify.
                                                                                                           Shipping: $5.50 Economy Shipping from outside US | See details                                 Not available with leases and some other offers. Take retail delivery
                                                                                                                                                                                                          by 11/2/20.
                                                                                                                         International shipment of items may be subject to customs                        Dealership availability and hours of operation are subject to
                                                                                                                                                                                                          change in accordance with all federal and local laws and
                                                                                                                         processing and additional charges.                                               restrictions.
                                                                                                                         Item location: Nanjing, China
                                                                                                                                                                                                          1-YEAR / UNLIMITED MILE LIMITED
                                                                                                                         Ships to: Worldwide See exclusions
                                                                                                                                                                                                          WARRANTY2
                                                                                                                                                                                                                                                  SEARCH INVENTORY
                                                                                                            Delivery:          Estimated between Wed. Oct. 28 and Thu. Dec.                               CERTIFIED    PRE-OWNED
                                                                                                                                                                                                          ROLLOVER FOR WARRANTY DETAILSCADILLAC SRX

                                                                                                                               24
                                                                                                                               Please note the delivery estimate is greater than 12 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                Have one to sell?          Sell now                                       Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                            Returns: 30 day returns. Buyer pays for return shipping |
                                                                                                                         See details




   Similar sponsored items 1/2                                                                                                                                                                                                        Feedback on our suggestions




       KTM Racing Motocross MX                 Primitive Skate Men's Dirty P            Caterpillar Men's Trademark            Volcom Men's Black &                       DC Shoes Skid Marks Logo                         Volcom Men's Sonic Green
       SX Logo Race Tee T-Shirt                Seasons Short Sleeve T Shi…              S/S T-Shirt S01                        Orange Striped S/S T-Shirt…                #2 Men's T-Shirt Black S-…                       Flexure Crew L/S T-Shirts…
       $14.00                                  $27.95                                   $14.00                                 $16.00                                     $22.00                                           $17.50
       Free shipping                           Free shipping                            $20.00                                 $20.00                                     Free shipping                                    $25.00
       New                                     Last one                                 Free shipping                          Free shipping                              New                                              Free shipping
                                                                                        Seller 99.7% positive                  Seller 99.7% positive                                                                       Seller 99.7% positive




   Related sponsored items                                                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/KTM-REDBULL-Factory-Racing-Logo-T-shirt-Mens-Short-Sleeve/313041749006                                                                                                                                                                                   1/4
10/8/2020                                                                        KTM REDBULL
                                                           Case: 1:20-cv-06677 Document      Factory
                                                                                         #: 11       Racing
                                                                                                Filed:      Logo T shirtPage
                                                                                                         11/10/20        Men's Short
                                                                                                                                111Sleeve | eBay
                                                                                                                                     of 400   PageID #:660




     Suzuki GSXR T Shirt Men                    Adidas T-shirt Mens Small              Redbull Records Men’s                    RedBull KTM Shirt L
     Size 2XL Factory Effex Blac…               Redbull New York Graphic…              AwolNation Short Sleeve T…
     $14.99                                     $16.19                                 $16.14                                   $27.99
     + $4.99 shipping                           $17.99                                 $18.99                                   Free shipping
                                                + $4.95 shipping                       Free shipping                            Last one




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: Nanjing, China
            Shipping to: Worldwide
            Excludes: Africa, Central America and Caribbean, Russian Federation, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Czech Republic, Estonia,
            France, Gibraltar, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Netherlands, Norway, Poland, Romania, San
            Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Japan, Korea, South,
            Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Israel, Jordan, Kuwait, Lebanon, Oman, Qatar, United Arab Emirates, Yemen,
            American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu,
            Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Malaysia, Philippines, Singapore, Taiwan, Vietnam, Bermuda, Greenland,
            Saint Pierre and Miquelon, Argentina, Bolivia, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela

            Quantity:    1                 Change country:       United States                                                       ZIP Code:      60106                  Get Rates


              Shipping and handling                   To                         Service                                                               Delivery*

              US $5.50                                United States              Economy Shipping from outside US                                      Estimated between Wed. Oct. 28 and Thu. Dec. 24
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                              Refund will be given as                                                       Return shipping

              30 days                                                                      Money back                                                                    Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/KTM-REDBULL-Factory-Racing-Logo-T-shirt-Mens-Short-Sleeve/313041749006                                                                                                                                                              2/4
10/8/2020                                                  Case: 1:20-cv-06677 Document #: 11 Filed:na-5222 on eBayPage 112 of 400 PageID #:661
                                                                                                      11/10/20
            Hi        !           Daily Deals      Brand Outlet    Help & Contact                                                                                                                 Sell    Watchlist          My eBay


                                    Shop by
                                    category                     Search for anything                                                                                             All Categories                               Search           Advanced



         na-5222's profile



                                                                      na-5222 (18 )                                                                                                                Items for sale           Contact
                                                                      100% positive feedback

                                                                                                                              Based in Indonesia, na-5222 has been an eBay member since May 23, 2018
                                                                          Save




                                       Feedback ratings                                                                                                                                                         See all feedback

                                                            13        Item as described                     16                0                  0                           Great grafics on t shirt at a fair price.
                                                                                                                                                                             Oct 05, 2020
                                                            13        Communication                     Positive       Neutral               Negative
                                                            13        Shipping time

                                                            13        Shipping charges                        Feedback from the last 12 months



                                   1 Follower | 0 Reviews | Member since: May 23, 2018 |          Indonesia



         Items for sale(1441)                                                                                                                                                                                                              See all items




             Hot T shirt Boa...                               Hot T shirt Boa...                             Hot T shirt Boa...                                 Hot T shirt Boa...                                    Hot T shirt Boa...
             US $15.99                          18h left      US $15.99                      18h left        US $15.99                           18h left       US $15.99                           18h left          US $15.99                 18h left




            About eBay       Announcements          Community      Security Center    Resolution Center       Seller Center       Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/na-5222?_trksid=p2047675.l2559                                                                                                                                                                                                    1/1
10/8/2020                                               Case: 1:20-cv-06677 Document #: 11 Items for sale
                                                                                            Filed:        by na-5222
                                                                                                     11/10/20        | eBay 113 of 400 PageID #:662
                                                                                                                   Page
            Hi          !            Daily Deals   Brand Outlet   Help & Contact                                                                                       Sell   Watchlist       My eBay


                                       Shop by
                                       category               Search for anything                                                                     All Categories                          Search                Advanced


                                                                                                                                                                                      Include description
                                                        Items for sale from na-5222 (18       ) |     Save this seller




        Categories
                                                            All Listings   Auction   Buy It Now                                                                                  Sort: Best Match           View:
        Clothing, Shoes & Accessories
            Men's T-Shirts                                1,441 results        Save this search


        Format                                see all                                               KTM REDBULL Factory Racing Logo T shirt Men's Short Sleeve
                 All Listings                                                                       Brand New
                 Auction
                 Buy It Now                                                                         $15.99 to $23.99                            From China
                                                                                                    Buy It Now

        Guaranteed Delivery                   see all                                               +$5.50 shipping
                                                                                                    2+ Watching
                 No Preference
                 1 Day Shipping
                 2 Day Shipping
                 3 Day Shipping
                 4 Day Shipping


        Condition                             see all                                               NEW LISTING   new se racing logo gildan t shirt short sleeve sz S-2XL
                 New   (1,441)                                                                      Brand New

        Price                                                                                       $20.99                                      From China

        $               to $
                                                                                                    Buy It Now
                                                                                                    +$5.50 shipping
        Item Location                         see all
                 Default
                 Within
                  100 miles      of 60106

                 US Only
                 North America                                                                      NEW LISTING   Z71 Off Road Chevy Colorado Logo Short Sleeve Black T-Shirt Size S to 2XL
                 Worldwide
                                                                                                    Brand New

        Delivery Options                      see all
                                                                                                    $15.99                                      From China
                 Free shipping                                                                      Buy It Now
                                                                                                    +$5.50 shipping
        Show only                             see all
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings

                                                                                                    HJC Helmets Racing Logo Tee Short Sleeve T-Shirt
        More refinements...
                                                                                                    Brand New

                                                                                                    $15.99 to $23.99                            From China
                 Seller Information                                                                 Buy It Now
                                                                                                    +$5.50 shipping
             na-5222 (18         )
                 Feedback rating: 18
                 Positive Feedback: 100%
                 Member since May-23-18 in
                 United States


                 Read feedback profile
                 Add to my favorite sellers                                                         NEW LISTING   RARE MAVIC Bike Sport Racing Logo GILDAN T-Shirt Size S to 2XL
                                                                                                    Brand New


        Sponsored items for you                                                                     $15.99                                      From China
                                                                                                    Buy It Now
                                                                                                    +$5.50 shipping




                                                                                                    Hot MaiNe NorDiQues Logo Men T shirt Short Sleeve
                                                                                                    Brand New
                    KTM T-SHIRT Ready to
                    Race Inspired Mo...
                                                                                                    $15.99 to $23.99                            From China
                                                                                                    Buy It Now
                    $13.99
                                                                                                    +$5.50 shipping
                    Buy It Now




                                                          T shirt se racing beastmode - BMX Logo Men's Clothing Tee Short Sleeve
                                                          Brand New



                    KTM T-SHIRT Ready to
                    Race Inspired Mo...


https://www.ebay.com/sch/na-5222/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                                            1/8
10/8/2020                                Case: 1:20-cv-06677 Document #: 11 Items for sale
                                                                             Filed:        by na-5222
                                                                                      11/10/20        | eBay 114 of 400 PageID #:663
                                                                                                    Page
              $13.80
              Buy It Now                                                  $15.99 to $23.99                           From China
                                                                          Buy It Now
                                                                          +$5.50 shipping




              KTM Racing Motocross                                        Hot Hills Logo Tee Short sleeve T shirt Sz USA
              MX SX Logo Race ...
                                                                          Brand New
              $14.00
              Buy It Now                                                  $15.99 to $23.99                           From China
              Free shipping
                                                                          Buy It Now
              Popular
                                                                          +$5.50 shipping




                                                                           NEW LISTING   Marzocchi bomber Motorcycle Company Logo Men's Black T-Shirt Size S to 2XL
                                                                          Brand New


              DC Shoes Skid Marks
                                                                          $15.99                                     From China

              Logo #2 Men's T-S...                                        Buy It Now
                                                                          +$5.50 shipping
              $22.00
              Buy It Now
              Free shipping




                                                                           NEW LISTING   This is Costco Wholesale Logo gildan mens T Shirt To SZ S-2XL
                                                                          Brand New

                                                                          $15.99                                     From China
                                                                          Buy It Now
                                                                          +$5.50 shipping
              Fox Racing Men’s Short
              Sleeve Tee T S...

              $13.59
              Buy It Now




                                                                          Fob Logo Short Sleeve T shirt S-3XL
                                                                          Brand New

                                                                          $15.99 to $23.99                           From China
                                                                          Buy It Now
                                                                          +$5.50 shipping



              RED BULL ENERGY
              DRINK RACING BULL
              $16.99
              Buy It Now


                                                                          BMX INNOVATIONS SE LOS ANGELES LOGO SHORT SLEEVE T SHIRT Men's Clothing S-3XL
                                                                          Brand New

                                                                          $15.99 to $23.99                           From China
                                                                          Buy It Now
                                                                          +$5.50 shipping




              TROY LEE DESIGNS
              2020 Team TLD KTM T-...

              $30.00
              Buy It Now                                                  Dancummins Buick Cheve T shirt short sleeve
              Free shipping
                                                                          Brand New
              Almost gone

                                                                          $15.99 to $23.99                           From China
                                                                          Buy It Now
                                                                          +$5.50 shipping




                                           RVCA Men's Cold Soul Logo Short Sleeve T Shirt S-3XL
              TUNICA new dad hats
              women & men baseb...         Brand New

              $12.82
              Buy It Now
              Free shipping




https://www.ebay.com/sch/na-5222/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                   2/8
10/8/2020                                Case: 1:20-cv-06677 Document #: 11 Items for sale
                                                                             Filed:        by na-5222
                                                                                      11/10/20        | eBay 115 of 400 PageID #:664
                                                                                                    Page

                                                                        $15.99 to $23.99                        From China
                                                                        Buy It Now
                                                                        +$5.50 shipping




              $13.99
              Buy It Now




                                                                        M&P Smith Wesson FIREARM MILITARY WEAPONS T-SHIRT Short Sleeve SZ S-2XL
                                                                        Brand New

                                                                        $20.99                                  From China
                                                                        Buy It Now

              KTM T-SHIRT Ready to
                                                                        +$5.50 shipping
              Race Inspired Mo...

              $15.99
              Buy It Now
              Free shipping




                                                                        Hot Item !! Air New ZealanD T shirt Short Sleeve
                                                                        Brand New

                                                                        $15.99 to $23.99                        From China
                                                                        Buy It Now
                                                                        +$5.50 shipping



              CZ USA Pistol Rifle
              Hunting Tactical ...

              $13.99
              Buy It Now

                                                                        Limited Edition Bushnell Logo Tee Short sleeve T shirt Variation & Colors
                                                                        Brand New

                                                                        $15.99 to $23.99                        From China
                                                                        Buy It Now
                                                                        +$5.50 shipping




              Hoosier Racing Tire logo
              racing shirt...

              $11.99                                                    Hot T shirt Boards Of Canada Logo Men's Clothing Tee Short Sleeve
              Buy It Now
                                                                        Brand New

                                                                        $15.99 to $23.99                        From China
                                                                        Buy It Now
                                                                        +$5.50 shipping




              KTM RACING T-Shirt
              Motocross MX SX Bi...                                     HUMMINBIRD Logo Men's Clothing T-shirt
              $13.95                                                    Brand New
              Buy It Now
                                                                        $15.99 to $23.99                        From China
                                                                        Buy It Now
                                                                        +$5.50 shipping




                                                                        Gravely Tr4ctor Logo Tee Short Sleeve T-Shirt Sz S-3XL
              KTM Racing Motocross                                      Brand New
              MX SX Logo Race ...
              $11.99                                                    $15.99 to $23.99                        From China

              Buy It Now                                                Buy It Now
                                                                        +$5.50 shipping




                                           NEW GOODYEAR Tire Rubber Company T shirt Men's Short Sleeve SZ s-2XL
                                           Brand New




https://www.ebay.com/sch/na-5222/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                 3/8
10/8/2020                                               Case: 1:20-cv-06677 Document #: 11 Items for sale
                                                                                            Filed:        by na-5222
                                                                                                     11/10/20        | eBay 116 of 400 PageID #:665
                                                                                                                   Page
            Hi          !            Daily Deals   Brand Outlet   Help & Contact                                                                                                   Sell   Watchlist       My eBay


                                       Shop by
                                       category          KTM                                                                                                      All Categories                          Search                    Advanced


                                                                                                                                                                                                  Include description
                                                        Items for sale from na-5222 (18       ) |       Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction    Buy It Now                                                                                              Sort: Best Match             View:
        Clothing, Shoes & Accessories
            Men's T-Shirts                                36 results for KTM         Save this search


        Format                                see all       Find your Motorcycle
                 All Listings                                                                                                                                              Clear selections
                 Auction
                 Buy It Now


        Guaranteed Delivery                   see all
                                                                                                                                                                               0
                                                            Make & Model                                Year From / To                 Distance
                 No Preference                                                                                                                                        matching results
                                                             KTM                                         Year From                      Any Distance of
                 1 Day Shipping
                 2 Day Shipping                              Any Model                                   Year To                        60106-1445                         Find Results
                 3 Day Shipping
                 4 Day Shipping                                                                     KTM REDBULL Factory Racing Logo T shirt Men's Short Sleeve
                                                                                                    Brand New
        Condition                             see all
                 New   (36)                                                                         $15.99 to $23.99                                       From China
                                                                                                    Buy It Now                                             Brand: Gildan
        Price                                                                                       +$5.50 shipping
        $               to $
                                                                                                    2+ Watching


        Item Location                         see all
                 Default
                 Within
                  100 miles      of 60106

                 US Only                                                                                                                                                                                                Tell us what you think

                 North America
                 Worldwide


        Delivery Options                      see all
                 Free shipping


        Show only                             see all
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...



                 Seller Information

             na-5222 (18         )
                 Feedback rating: 18
                 Positive Feedback: 100%
                 Member since May-23-18 in
                 United States


                 Read feedback profile
                 Add to my favorite sellers




        Sponsored items for you




                    KTM T-SHIRT Ready to
                    Race Inspired Mo...
                    $13.99
                    Buy It Now




                    KTM T-SHIRT Ready to
                    Race Inspired Mo...


https://www.ebay.com/sch/m.html?_odkw=&_ssn=na-5222&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM+&_sacat=0                                                                                                                  1/4
10/8/2020                                                        Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBayPage 117 of 400 PageID #:666

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $15.99
                                                                                                                                             Shipping                                                     $5.50
                                                     New card                                                                                Tax*                                                          $1.34
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $22.83

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: na-5222 | Message to seller

                                                                       KTM REDBULL Factory Racing Logo T shirt Men's Short
                                                                       Sleeve
                                                                       Colour: Black, Size (Men's): S
                                                                       $15.99

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Oct 28 – Dec 24
                                                                       Economy Shipping from outside US
                                                                       $5.50



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432008241015                                                                                                                                                       1/1
10/13/2020                                                            Soft Rubber
                                                       Case: 1:20-cv-06677        Seat Cover For
                                                                              Document       #: KTM 350 EXC-F/SX-F
                                                                                                 11 Filed: 11/10/2050 SXPage
                                                                                                                         250 EXC-F
                                                                                                                               118200ofEXC
                                                                                                                                        400450/200SXF
                                                                                                                                             PageID| eBay
                                                                                                                                                      #:667
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Seats & Seat Parts > Other Seat Parts                                                                                   | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                                Soft Rubber Seat Cover For KTM 350 EXC-
                                                                                                                                                                                                        Shop with confidence
                                                                                                                F/SX-F 50 SX 250 EXC-F 200 EXC
                                                                                                                450/200SXF                                                                                     eBay Money Back Guarantee
                                                                                                                                                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                                  Condition: New

                                                                                                                 Compatibili See compatible vehicles
                                                                                                                        ty:                                                                             Seller information
                                                                                                                                                                                                        nanalu66880 (161       )
                                                                                                                        Color:     - Select -
                                                                                                                                                                                                        99% Positive feedback

                                                                                                                    Quantity:       1            Last one / 1 sold
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                      Price:     US $14.99                             Buy It Now                       Visit store
                                                                                                                                                                                                        See other items
                                                                                                                                                                      Add to cart


                                                                                                                                                                     Add to Watchlist



                                                                                                                  Free shipping and returns                   Longtime member


                                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                  Kong/Taiwan | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                            Have one to sell?         Sell now                                                    Item location: shipping to worldwide with tracking service,
                                                                                                                                  China
                                                                                                                                  Ships to: Worldwide See exclusions


                                                                                                                    Delivery:           Estimated between Tue. Nov. 3 and Mon.
                                                                                                                                        Nov. 23
                                                                                                                                        Please note the delivery estimate is greater than 14
                                                                                                                                        business days.
                                                                                                                                        Please allow additional time if international delivery
                                                                                                                                        is subject to customs processing.

                                                                                                                  Payments:



                                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                                           Earn up to 5x points when you use your
                                                                                                                                           eBay Mastercard. Learn more

                                                                                                                     Returns: Free 30 day returns |          See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     Soft Rubber Seat Cover For               Soft Rubber Seat Cover For               Soft Rubber Seat Cover For              Soft Rubber Seat Cover For                Motocross Rubber Gripper                     For KTM SX XC EXC XC-W
     KTM 350 EXC-F/SX-F 50 S…                 KTM 350 EXC-F/SX-F 50 S…                 KTM 350 EXC-F/SX-F 50 S…                KTM 350 EXC-F/SX-F 50 S…                  Soft Seat Cover For Honda…                   SX-F 85 105 125 150 200 25…
     $12.99                                   $14.99                                   $14.99                                  $14.99                                    $11.00                                       $12.99
     Free shipping                            + $3.00 shipping                         + $3.00 shipping                        + $3.00 shipping                          $11.70                                       Free shipping
     New                                      Almost gone                              Seller 99.1% positive                   New                                       + $6.20 shipping                             New
                                                                                                                                                                         New




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/Soft-Rubber-Seat-Cover-For-KTM-350-EXC-F-SX-F-50-SX-250-EXC-F-200-EXC-450-200SXF/174153335560?fits=Make%3AKTM&hash=item288c590308:g:ylMAAOSw6FheGt12                                                                             1/5
10/13/2020                                                          Soft Rubber
                                                     Case: 1:20-cv-06677        Seat Cover For
                                                                            Document       #: KTM 350 EXC-F/SX-F
                                                                                               11 Filed: 11/10/2050 SXPage
                                                                                                                       250 EXC-F
                                                                                                                             119200ofEXC
                                                                                                                                      400450/200SXF
                                                                                                                                           PageID| eBay
                                                                                                                                                    #:668




     Motorcycle Seat Cover For              For Kawasaki KLX250 KX85                 For Yamaha TTR110E TTR125           For Suzuki DRZ125 RM85/L                  For Honda CR125R CR250R                   For BMW F800GS Prevent
     Kawasaki KLX125 KX85 Sof…              KLX125 KX85 KLX125 KX65…                 TTR125E TTR125L TTR50E…             RMZ250 RMZ450 DRZ125L…                    CR500R CR80R CRF100F…                     bask Cushion cover Heat…
     $14.99                                 $14.99                                   $14.99                              $14.99                                    $14.99                                    $21.99
     + $3.00 shipping                       + $3.00 shipping                         + $3.00 shipping                    + $3.00 shipping                          + $3.00 shipping                          + $3.00 shipping




    Description            Shipping and payments                                                                                                                                                                                      Report item



                                                                                                                                                                                                   eBay item number: 174153335560
      Seller assumes all responsibility for this listing.

      Last updated on Oct 12, 2020 01:49:52 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make        Model               Submodel
              -Select-          -Select-    -Select-             -Select-                     Go


         [show all compatible vehicles]




               This part is compatible with 791 vehicle(s) matching KTM.


             Notes       Year                                      Make                                       Model                                            Submodel
                         2018                                      KTM                                        50                                                  SX
                         2018                                      KTM                                        50                                                  SX Mini
                         2017                                      KTM                                        50                                                  SX
                         2017                                      KTM                                        50                                                  SX Mini
                         2016                                      KTM                                        50                                                  SX
                         2016                                      KTM                                        50                                                  SX Mini
                         2015                                      KTM                                        50                                                  SX
                         2015                                      KTM                                        50                                                  SX Mini
                         2014                                      KTM                                        50                                                  SX
                         2014                                      KTM                                        50                                                  SX Mini
                         2013                                      KTM                                        50                                                  SX
                         2013                                      KTM                                        50                                                  SX Mini
                         2013                                      KTM                                        50                                                  SXS
                         2012                                      KTM                                        50                                                  SX
                         2012                                      KTM                                        50                                                  SX Mini
                         2012                                      KTM                                        50                                                  SXS
                         2011                                      KTM                                        50                                                  SX
                         2011                                      KTM                                        50                                                  SX Mini
                         2011                                      KTM                                        50                                                  SXS
                         2010                                      KTM                                        50                                                  SX

         Page 1 of 40                                                                                       1 2 3 4 5 6 7 8 9 10

         Portions of the information contained in this table have been provided by nanalu66880



         Item specifics
         Condition:                New                                                                       Brand:                                       Unbranded
         Primary Color:            AS THE PHOTOS                                                             Country/Region of Manufacture:               China
         size:                     82cm x 48cm                                                               Manufacturer Part Number:                    ZD-AS-52
         Type:                     Seat Cover                                                                Material:                                    Leather
         Warranty:                 90 Day                                                                    Placement on Vehicle:                        Rear




                                                                                                                                                                                                                                                Feedback


       For Kawasaki Z650 #style 1 Rim           For Kawasaki ninja 400 Cool wheel     For Kawasaki ER-6N ER6N #style 1   For kawasaki Z750 #style 4 Cool           For Kawasaki Z900 #style 3               For Kawasaki Z750 Fashion wheel
       Decal motorcycle wheel sticker #LU       protector motorcycle wheel sticker    Stripes Sticker motorcycle wheel   wheel stickers Stripes Sticker Rim        Motorcycle accessories Stripes Sticker   protector Cool wheel stickers #LU
       13.99 USD                                13.99 USD                             13.99 USD                          13.99 USD                                 13.99 USD                                13.99 USD

       Free shipping                            Free shipping                         Free shipping                      Free shipping                             Free shipping                            Free shipping




https://www.ebay.com/itm/Soft-Rubber-Seat-Cover-For-KTM-350-EXC-F-SX-F-50-SX-250-EXC-F-200-EXC-450-200SXF/174153335560?fits=Make%3AKTM&hash=item288c590308:g:ylMAAOSw6FheGt12                                                                         2/5
10/13/2020                                                      Soft Rubber
                                                 Case: 1:20-cv-06677        Seat Cover For
                                                                        Document       #: KTM 350 EXC-F/SX-F
                                                                                           11 Filed: 11/10/2050 SXPage
                                                                                                                   250 EXC-F
                                                                                                                         120200ofEXC
                                                                                                                                  400450/200SXF
                                                                                                                                       PageID| eBay
                                                                                                                                                #:669




       For Kawasaki Z1000 #style 1 Stereo   For kawasaki Z1000 #style 4 Fashion   Aluminum Tool Box Rear Seat Left   For Kawasaki ninja 400 #style 3         For Kawasaki Z650 Motorcycle wheel    For Kawasaki Z750 #style 2 Stripes
       Rubber rim pasters Cool wheel        wheel protector motorcycle wheel      Side Mount Case For BMW R1200GS    Motorcycle accessories motorcycle rim   paster motorcycle rim protector #Lu   Sticker Stereo Rubber rim pasters #lu
       13.99 USD                            13.99 USD                             55.0 USD                           13.99 USD                               13.99 USD                             13.99 USD

       Free shipping                        Free shipping                         Free shipping                      Free shipping                           Free shipping                         Free shipping




                                                         Soft Rubber Seat Cover For KTM 350 EXC-F/SX-F 50 SX 250 EXC-F 200 EXC 450/200SXF




             Product Description




             Payment


             We accept PayPal only.
             We only ship item to your PayPal verified address.
             Payment must be cleared within 3 days from the date of purchase.

             Shipping


             Item will be shipped within 3 business days after payment is cleared, excluding weekends and public holidays.
             we only ship to PayPal confirmed address. For international buyers, we only ship to PayPal verified users. So before bidding, please kindly
             verify your PayPal account.
             We ship this item via USPS or EMS or China Post Air Mail. If you want faster shipping way like DHL, UPS, FedEx. ..Please contact us before
             making payment.
             A tracking No. is provided once the item is dispatched. The checking URL as below:
             For DHL is https://www.dhl.com/en.html
             For USPS is https://www.usps.com
             For EMS is https://www.11183.com.cn/english.html
             For China Post is https://www.17track.net/en/
             The price does not cover any applicable tax or duty that might be charged by your customs. Buyers are responsible for such charges.
             Delivery time as below:                                                                                                                                                                                                 Feedback
             country Shipping days (Except International Holidays)
             5~7 8~15 16~20 21~25 26~30 >40
             USA 10.2% 80.2% 6.5% 3.1% 0.0% refund
             UK 6.9% 63.1% 19.2% 7.5% 3.3% refund
             Canada 2.0% 45.0% 31.3% 17.7% 4.0% refund
             Australia 21.5% 52.1% 16.3% 5.2% 4.9% refund
             Brazil/Russia 0.5% 12.1% 43.3% 28.1% 16.0% refund
             Note: Brazil will take much longer than other countries, so the refund time is up to 55 days. Economy Shipping like China Post will take much
https://www.ebay.com/itm/Soft-Rubber-Seat-Cover-For-KTM-350-EXC-F-SX-F-50-SX-250-EXC-F-200-EXC-450-200SXF/174153335560?fits=Make%3AKTM&hash=item288c590308:g:ylMAAOSw6FheGt12                                                              3/5
10/13/2020                                                           Soft Rubber Seat Cover For
                                                                                            #: KTM 350 EXC-F/SX-F
                                                       Case:
                                                          g 1:20-cv-06677    Document           11 Filed:       p 50 SXPage
                                                                                                          11/10/20      250 EXC-F
                                                                                                                            y 121200
                                                                                                                                   ofEXC
                                                                                                                                      400y450/200SXF
                                                                                                                                                pp g| eBay
                                                                                                                                            PageID     #:670
             longer delivery time, so for items shipped by China Post the return time is up to 55 days.

             Returns


                If you have any questions, please feel free to email our service specialists 24 Hours a Day, 7 Days a Week. We will reply you ASAP.
                Return/refund is accepted within 30 days after the buyer receives the item. NO exchange will be accepted after 30 days from the date when the item is received.
                We pays for return freight.

             Please contact us first before returning your product!!!

             Warranty&Guarantee


                We focus on high quality products, 3 Months Warranty. Buy in confidence!
                If you are not satisfied with the item, please contact us for replacement or money back.
                If the item is defective within 3 months, we will send you a replacement without any extra charge, or offer a full refund after we receive the defective item.

             Enjoy your shopping here!

             Contact us


             Contact us through ebay message in English
             If you have any questions, our Customer Service staffs welcome you to email us. We strive to answer all questions and resolve any problems
             as quickly as possible.
             Business Hours: BeiJing Time GMT+8:00)
             Monday-Friday 9:00-22:00
             Saturday-Sunday 9:00-17:00
             Note:
             1.We try our best to reply to your emails as soon as possible, however, due to high volume of daily incoming emails and time zone difference,
             we may not be able to reply your emails immediately. Please allow 1 business days for us to response. If you do not receive any reply from us,
             please check your email ensuring your mailbox has not reached full size.
             2.Due to some ISP SPAM filter settings, you may not be able to receive our replies; if you have problems receiving our emails, you may need
             to use a different email account to contact us.
             3.Please give us the opportunity to resolve any problem. We understand the concerns and frustrations you might have, and will try our best to
             resolve the issues. Please email us before leaving any negative feedback or open any dispute on PayPal.
             4.We care about our valued customers, and will always try to help you. So if you have any problems, please e-mail us immediately.



             Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




       For Aprilia RSV4 R Tuono V4 2009-         For Triumph Triple Street Speed        For Triumph Tiger 1050 2006-2012       For Ducati 748 916 996 998 Fashion     For Kawasaki Z1000 2010-2013          For Suzuki GSXR 600 GSXR 750
       2011 Decals 3D Sticker Motorcycle         Daytona Motorcycle Accessories Fuel    Motorcycle Tank Sticker Tank Pad       Tank Sticker Tank Pad Protector        Decals 3D Sticker Motorcycle Tank     2006-2017 Fuel Tank Protector
       18.0 USD                                  18.0 USD                               18.0 USD                               18.0 USD                               18.0 USD                              18.0 USD

       Free shipping                             Free shipping                          Free shipping                          Free shipping                          Free shipping                         Free shipping




       For Ducati Monster 1993 - 2008            For Triumph Speed Triple 1050 2005 -   For Yamaha Fazer 600 1000 FZS Fuel     For Ducati Monster 600 1000 1993 -     For Triumph Speed Triple 1050 2005-   For Yamaha YZF R1 R6 Motorcycle
       Motorcycle sticker Fish Bone Sticker      2016 Fuel Tank Protector Fuel Tank     Tank Sticker Motorcycle sticker Fuel   2008 Fuel Tank Pad Decals 3D Sticker   2016 Fuel Tank Protector Motorcycle   Accessories Fashion Tank Sticker
       18.0 USD                                  18.0 USD                               18.99 USD                              18.0 USD                               18.0 USD                              18.0 USD

       Free shipping                             Free shipping                          Free shipping                          Free shipping                          Free shipping                         Free shipping




                                                                                                                                                                                                                                            Feedback




       For Honda CBR1100XX Blackbird             For Yamaha FJR 1300 Decals 3D Tank     For KTM RC8R 1190 V2 2008-15           For Yamaha MT09 2013-2015 Fashion      For Suzuki GSXR 600 GSXR 750          For Yamaha Fazer 600 1000 FZS Fish
       1996 - 08 Stereo Rubber Tank Sticker      Pad Fuel Tank Protector Fuel Tank      Motorcycle sticker Decals 3D Sticker   Tank Sticker Fish Bone Sticker         2007 Fish Bone Sticker Motorcycle     Bone Sticker Fuel Tank Sticker
       18.0 USD                                  18.0 USD                               18.0 USD                               18.0 USD                               18.0 USD                              18.0 USD

       Free shipping                             Free shipping                          Free shipping                          Free shipping                          Free shipping                         Free shipping
https://www.ebay.com/itm/Soft-Rubber-Seat-Cover-For-KTM-350-EXC-F-SX-F-50-SX-250-EXC-F-200-EXC-450-200SXF/174153335560?fits=Make%3AKTM&hash=item288c590308:g:ylMAAOSw6FheGt12                                                                     4/5
10/13/2020                                           Case:          Soft Rubber
                                                           1:20-cv-06677        Seat Cover For
                                                                            Document       #: KTM 350 EXC-F/SX-F
                                                                                               11 Filed: 11/10/2050 SXPage
                                                                                                                       250 EXC-F
                                                                                                                             122200ofEXC
                                                                                                                                      400450/200SXF
                                                                                                                                           PageID   | eBay
                                                                                                                                                       #:671
               pp g                                   pp g                       pp g                         pp g                           pp g                                                                       pp g




       Motorcycle Tank Sticker Free Shipping    For Suzuki GSXR 1000 2007 Decals        For Suzuki GSXR 600 GSXR 750             For Triumph Speed Triple 1050 2005 -    Universal Elastic Mesh Net trunk Bag   For Ducati 848 1098 1198 Fashion
       4 Styles High quality                    3D Tank Pad Tank Pad Protector          GSXR 1000 Fashion Tank Sticker Fish      2016 Fuel Tank Pad Tank Pad             Car organizer Seat Back Storage Mesh   Tank Sticker Fuel Tank Sticker
       18.0 USD                                 18.0 USD                                18.0 USD                                 18.0 USD                                5.99 USD                               18.0 USD

       Free shipping                            Free shipping                           Free shipping                            Free shipping                           Free shipping                          Free shipping




       For Kawasaki ZX10R 2010 - 2015           Fuel Tank Sticker 3 Style Motorcycle    For Suzuki GSXR 600 GSXR 750             For Ducati Sport Classic 1000 Fish      For Honda VFR1200X Crosstourer         For Yamaha YZF R1 R6 Decals 3D
       2011 2012 2013 2014 Motorcycle Tank      Sticker Corse Factoryracing             GSXR 1000 Motorcycle sticker Tank        Bone Sticker Decals 3D Sticker          2012 - 2014 Tank Pad Protector Fuel    Sticker Fashion Tank Sticker Tank Pad
       18.0 USD                                 18.0 USD                                18.0 USD                                 18.0 USD                                18.0 USD                               18.0 USD

       Free shipping                            Free shipping                           Free shipping                            Free shipping                           Free shipping                          Free shipping




   Sponsored items based on your recent views 1/3                                                                                                                                                                        Feedback on our suggestions




     For KTM RC8 1190 2008 -                   For KTM 1290 Super                      For KTM DUKE RC fashion                   For KTM CR EXC WRF                       For KTM RC8 1190 2008 -                For KTM RC8R 1190 V2
     2015 Fuel Tank Protector…                 Adventure S 2017 2018 Tan…              motorcycle mudguard…                      Enduro tail light Motorcycl…             2015 Fuel Tank Sticker…                2008-15 Motorcycle sticke…
     $18.00                                    $18.00                                  $48.00                                    $10.00                                   $18.00                                 $18.00
     + $3.00 shipping                          + $3.00 shipping                        + $3.00 shipping                          + $3.00 shipping                         + $3.00 shipping                       + $3.00 shipping
     New                                       New                                     New                                       New                                      New                                    New




 Back to search results                                                                                                                                                                                                                     Return to top
 More to explore : KTM EXC, KTM EXC Motorcycles, 450 EXC Motorcycle Repair Manuals & Literature, Davico 49 States Exc California Catalytic Converters for Ford F-150,
 250 EXC Motorcycle Repair Manuals & Literature, Davico 49 States Exc California Car & Truck Exhausts & Parts for BMW, Davico 49 States Exc California Car & Truck Catalytic Converters for Honda,
 Davico 49 States Exc California Car & Truck Exhausts & Exhaust Parts for Chevrolet, Davico 49 States Exc California Car & Truck Catalytic Converters for Jeep,
 Davico 49 States Exc California Car & Truck Exhausts & Parts for Mazda




        About eBay      Announcements          Community      Security Center     Resolution Center      Seller Center     Policies    Affiliates   Help & Contact      Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Soft-Rubber-Seat-Cover-For-KTM-350-EXC-F-SX-F-50-SX-250-EXC-F-200-EXC-450-200SXF/174153335560?fits=Make%3AKTM&hash=item288c590308:g:ylMAAOSw6FheGt12                                                                            5/5
10/13/2020                                                            Soft Rubber
                                                       Case: 1:20-cv-06677        Seat Cover For
                                                                              Document       #: KTM 350 EXC-F/SX-F
                                                                                                 11 Filed: 11/10/2050 SXPage
                                                                                                                         250 EXC-F
                                                                                                                               123200ofEXC
                                                                                                                                        400450/200SXF
                                                                                                                                             PageID| eBay
                                                                                                                                                      #:672
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Seats & Seat Parts > Other Seat Parts                                                                                   | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                                Soft Rubber Seat Cover For KTM 350 EXC-
                                                                                                                                                                                                        Shop with confidence
                                                                                                                F/SX-F 50 SX 250 EXC-F 200 EXC
                                                                                                                450/200SXF                                                                                     eBay Money Back Guarantee
                                                                                                                                                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                                  Condition: New

                                                                                                                 Compatibili See compatible vehicles
                                                                                                                        ty:                                                                             Seller information
                                                                                                                                                                                                        nanalu66880 (161       )
                                                                                                                        Color:     - Select -
                                                                                                                                                                                                        99% Positive feedback

                                                                                                                    Quantity:       1            Last one / 1 sold
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                      Price:     US $14.99                             Buy It Now                       Visit store
                                                                                                                                                                                                        See other items
                                                                                                                                                                      Add to cart


                                                                                                                                                                     Add to Watchlist



                                                                                                                  Free shipping and returns                   Longtime member


                                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                  Kong/Taiwan | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                            Have one to sell?         Sell now                                                    Item location: shipping to worldwide with tracking service,
                                                                                                                                  China
                                                                                                                                  Ships to: Worldwide See exclusions


                                                                                                                    Delivery:           Estimated between Tue. Nov. 3 and Mon.
                                                                                                                                        Nov. 23
                                                                                                                                        Please note the delivery estimate is greater than 14
                                                                                                                                        business days.
                                                                                                                                        Please allow additional time if international delivery
                                                                                                                                        is subject to customs processing.

                                                                                                                  Payments:



                                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                                           Earn up to 5x points when you use your
                                                                                                                                           eBay Mastercard. Learn more

                                                                                                                     Returns: Free 30 day returns |          See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     Soft Rubber Seat Cover For               Soft Rubber Seat Cover For               Soft Rubber Seat Cover For              Soft Rubber Seat Cover For                Motocross Rubber Gripper                     For KTM SX XC EXC XC-W
     KTM 350 EXC-F/SX-F 50 S…                 KTM 350 EXC-F/SX-F 50 S…                 KTM 350 EXC-F/SX-F 50 S…                KTM 350 EXC-F/SX-F 50 S…                  Soft Seat Cover For Honda…                   SX-F 85 105 125 150 200 25…
     $12.99                                   $14.99                                   $14.99                                  $14.99                                    $11.00                                       $12.99
     Free shipping                            + $3.00 shipping                         + $3.00 shipping                        + $3.00 shipping                          $11.70                                       Free shipping
     New                                      Almost gone                              Seller 99.1% positive                   New                                       + $6.20 shipping                             New
                                                                                                                                                                         New




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/Soft-Rubber-Seat-Cover-For-KTM-350-EXC-F-SX-F-50-SX-250-EXC-F-200-EXC-450-200SXF/174153335560?fits=Make%3AKTM&hash=item288c590308:g:ylMAAOSw6FheGt12                                                                             1/3
10/13/2020                                                              Soft Rubber
                                                         Case: 1:20-cv-06677        Seat Cover For
                                                                                Document       #: KTM 350 EXC-F/SX-F
                                                                                                   11 Filed: 11/10/2050 SXPage
                                                                                                                           250 EXC-F
                                                                                                                                 124200ofEXC
                                                                                                                                          400450/200SXF
                                                                                                                                               PageID| eBay
                                                                                                                                                        #:673




     Motorcycle Seat Cover For                   For Kawasaki KLX250 KX85               For Yamaha TTR110E TTR125                For Suzuki DRZ125 RM85/L                  For Honda CR125R CR250R                   For BMW F800GS Prevent
     Kawasaki KLX125 KX85 Sof…                   KLX125 KX85 KLX125 KX65…               TTR125E TTR125L TTR50E…                  RMZ250 RMZ450 DRZ125L…                    CR500R CR80R CRF100F…                     bask Cushion cover Heat…
     $14.99                                      $14.99                                 $14.99                                   $14.99                                    $14.99                                    $21.99
     + $3.00 shipping                            + $3.00 shipping                       + $3.00 shipping                         + $3.00 shipping                          + $3.00 shipping                          + $3.00 shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: shipping to worldwide with tracking service, China
             Shipping to: Worldwide
             Excludes: Africa, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, United Arab Emirates, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands,
             Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles,
             Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, American Samoa, Cook Islands, Fiji, French Polynesia,
             Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam,
             Cambodia, Laos, Bermuda, Greenland, Saint Pierre and Miquelon, Bolivia, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay,
             Venezuela, Albania, Andorra, Belarus, Bulgaria, Estonia, Gibraltar, Guernsey, Jersey, Liechtenstein, Lithuania, Macedonia, Malta, Moldova, Monaco, Montenegro, San Marino, Serbia, Svalbard
             and Jan Mayen, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, Georgia, Kazakhstan, Kyrgyzstan, Mongolia, Nepal, Pakistan, Tajikistan, Turkmenistan,
             Uzbekistan

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling               To                      Service                                                                                   Delivery*

               Free shipping                       United States           Standard SpeedPAK from China/Hong Kong/Taiwan                                             Estimated between Tue. Nov. 3 and Mon. Nov. 23
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Seller pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Soft-Rubber-Seat-Cover-For-KTM-350-EXC-F-SX-F-50-SX-250-EXC-F-200-EXC-450-200SXF/174153335560?fits=Make%3AKTM&hash=item288c590308:g:ylMAAOSw6FheGt12                                                                                 2/3
10/13/2020                                        Case: 1:20-cv-06677 Document #: 11 Filed:Feedback
                                                                                            11/10/20Profile
                                                                                                          Page 125 of 400 PageID #:674
                 Hi! Sign in or register    Daily Deals     Brand Outlet      Help & Contact                                                                                  Sell     Watchlist         My eBay


                                           Shop by
                                           category                  Search for anything                                                                     All Categories                             Search             Advanced



                 Home        Community        Feedback forum         Feedback profile



                 Feedback profile


                                            nanalu66880 (161           )                                                                                                                        Member Quick Links
                                            Positive Feedback (last 12 months): 99%                                                                                                             Contact member
                                            Member since: Mar-09-16 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                  1 month        6 months          12 months                     Average for the last 12 months

                            Positive                 15              70                 113                      Accurate description                                         Reasonable shipping cost
                                                                                                                               (94)                                                       (100)
                            Neutral                   0               0                  0
                                                                                                                 Shipping speed                                               Communication
                            Negative                  0               0                  1                                    (92)                                                        (88)




                           All received Feedback                                    Received as buyer                                      Received as seller                                          Left for others

                 1 Feedback received (viewing 1-1)                                                                                                                                                         Revised Feedback: 0


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                             12 Months



                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                      Comment?
                          The product is delivery damage and the seller not response                                                           Buyer: l***o (1034 )                                        Past year
                          For Kawasaki Z750 Z800 z1000 Z800e Z1000SX ninja1000 versy1000 Grille Protector                                      US $25.99                                                   Reciprocal feedback
                          (#173952749296)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay      Announcements        Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/nanalu66880?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                         1/1
10/13/2020                                                                                      nanalu66880
                                                         Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20 on eBay
                                                                                                                Page 126 of 400 PageID #:675
         Hi! Sign in or register      Daily Deals        Brand Outlet     Help & Contact                                                                                                              Sell      Watchlist         My eBay


                                     Shop by
                                     category                    Search for anything                                                                                                 All Categories                                Search            Advanced



         nanalu66880's profile



                                                                        nanalu66880 (161 )                                                                                         Items for sale            Visit store         Contact
                                                                        99% positive feedback

                                                                                                                                Based in China, nanalu66880 has been an eBay member since Mar 09, 2016
                                                                           Save




                                       Feedback ratings                                                                                                                                                                See all feedback

                                                            94          Item as described                     113               0                  1                              Very good
                                                                                                                                                                                  Oct 12, 2020
                                                            88          Communication                     Positive       Neutral               Negative
                                                            92          Shipping time

                                                            100         Shipping charges                        Feedback from the last 12 months



                                   5 Followers | 0 Reviews | Member since: Mar 09, 2016 |            China



         Items for sale(2486)                                                                                                                                                                                                                    See all items




             For APRILIA CAP...                                For APRILIA CAP...                              For APRILIA CAP...                                    For APRILIA CAP...                                     For APRILIA CAP...
             US $13.99                         7h left         US $13.99                        7h left        US $13.99                               7h left       US $13.99                           7h left            US $13.99                  7h left




             About eBay      Announcements        Community        Security Center      Resolution Center       Seller Center       Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/nanalu66880?_trksid=p2047675.l2559                                                                                                                                                                                                      1/1
10/13/2020                                                                                   SpeedF1
                                                      Case: 1:20-cv-06677 Document #: 11 Filed:      | eBay Stores
                                                                                                11/10/20      Page 127 of 400 PageID #:676
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist     My eBay


                                   Shop by
                                   category              Search this Store                                                                          This Store                        Search            Advanced



     eBay       eBay Stores      SpeedF1




                                              SpeedF1
                                              5 followers nanalu66880 (161        ) 99.0%


                                                  Save this seller




     Category

     All                                                 Search this Store                                                     Search                                          Time: ending soonest

     Other

                                                       All Listings   Auction      Buy It Now


                                                      1-48 of 499 Results

                                                                             For APRILIA CAPONORD 1200 Motorcycle wheel sticker protector

                                                                             $13.99                                                                                                              From China
                                                                             $3.00 shipping




                                                                             For APRILIA RSV4 Rim Decal Motorcycle wheel paster motorcycle wheel sticker

                                                                             $13.99                                                                                                              From China
                                                                             $3.00 shipping




                                                                             Motorcycle wheel paster rim protector For APRILIA DORSODURO

                                                                             $13.98                                                                                                              From China
                                                                             $3.00 shipping




                                                                             2D Printing waterproof stickers Cool wheel stickers For Aprilia TUONO V4

                                                                             $13.98                                                                                                              From China
                                                                             $3.00 shipping




                                                                             For Aprilia TUONO V4 all year Motorcycle wheel paster

                                                                             $13.99                                                                                                              From China
                                                                             $3.00 shipping




                                                                             For Aprilia RS Stereo Rubber rim pasters Cool wheel stickers Stripes Sticker

                                                                             $13.99                                                                                                              From China
                                                                             $3.00 shipping
                                                                             2 watching



                                                                             motorcycle wheel sticker Fashion wheel protector For Aprilia SHIVER 750

                                                                             $13.98                                                                                                              From China
                                                                             $3.00 shipping




                                                                             For Aprilia SHIVER 750 New Style Rim Decal Stripes Sticker Cool wheel stickers

                                                                             $13.99                                                                                                              From China
                                                                             $3.00 shipping




                                                                             For Aprilia CAPONORD Motorcycle accessories Stripes Sticker#lu

                                                                             $13.99                                                                                                              From China
                                                                             $3.00 shipping




                                                                             2D Printing Fashion waterproof wheel protector Stripes Sticker For Aprilia RS

                                                                             $13.98                                                                                                              From China
https://www.ebay.com/str/speedf1                                                                                                                                                                                   1/4
10/13/2020                                                                SpeedF1
                                   Case: 1:20-cv-06677 Document #: 11 Filed:      | eBay Stores
                                                                             11/10/20      Page 128 of 400 PageID #:677
                                                  $3.00 shipping




                                                  For BMW R1200GS seat scooter Heat insulation Cushion cover seat cover

                                                  $21.99                                                                         From China
                                                  $3.00 shipping                                                                 Brand: BMW




                                                  For BMW F800GS Motorcycle seat cover seat scooter Cushion cover

                                                  $22.00                                                                         From China
                                                  $3.00 shipping                                                                 Brand: BMW
                                                  1 watching



                                                  For BMW F800GS Prevent bask Cushion cover Heat insulation seat scooter

                                                  $21.99                                                                         From China
                                                  $3.00 shipping                                                                 Brand: BMW




                                                  For BMW R1200GS/ADV 2013-18 Guard Protector Frame Infill Panel Set

                                                  $15.59                                                                         From China
                                                  $3.00 shipping                                                                 Brand: BMW
                                                  4 watching



                                                  Fashion wheel protector Motorcycle accessories Rim Decal

                                                  $13.99                                                                         From China
                                                  $3.00 shipping




                                                  For BMW C650GT Stereo Rubber rim pasters Motorcycle accessories

                                                  $13.99                                                                         From China
                                                  $3.00 shipping                                                                 Brand: BMW




                                                  Fashion wheel protector motorcycle wheel sticker For BMW C650 Sport

                                                  $13.98                                                                         From China
                                                  $3.00 shipping                                                                 Brand: BMW




                                                  For BMW F800R Rim Decal Motorcycle wheel paster motorcycle wheel sticker

                                                  $13.99                                                                         From China
                                                  $3.00 shipping                                                                 Brand: BMW




                                                  For BMW K1600GTL motorcycle rim protector Rim Decal motorcycle wheel sticker

                                                  $13.99                                                                         From China
                                                  $3.00 shipping                                                                 Brand: BMW




                                                  For BMW F800GT Stereo Rubber rim pasters motorcycle wheel sticker

                                                  $13.99                                                                         From China
                                                  $3.00 shipping                                                                 Brand: BMW




                                                  waterproof wheel stickers Stereo Rubber rim Sticker For BMW S1000R

                                                  $13.98                                                                         From China
                                                  $3.00 shipping                                                                 Brand: BMW




                                                  For BMW S1000XR Rim Decal motorcycle wheel sticker Stereo Rubber rim pasters

                                                  $14.52 to $16.52                                                               From China
                                                  $3.00 shipping                                                                 Brand: BMW




                                                  BMW G310R Stripes Sticker Motorcycle accessories Rim Decal

                                                  $13.99                                                                         From China
                                                  $3.00 shipping                                                                 Brand: BMW




                                                  2D Printing Motorcycle wheel paster motorcycle rim protector For BMW R1200GS

https://www.ebay.com/str/speedf1                                                                                                              2/4
10/13/2020                                                                SpeedF1
                                   Case: 1:20-cv-06677 Document #: 11 Filed:      | eBay Stores
                                                                             11/10/20      Page 129 of 400 PageID #:678
                                                  $13.98                                                                               From China
                                                  $3.00 shipping                                                                      Brand: BMW




                                                  For BMW S1000RR #2 Style motorcycle rim protector Fashion wheel protector#lu

                                                  $13.99 to $15.99                                                                     From China
                                                  $3.00 shipping                                                                      Brand: BMW
                                                  1 watching



                                                  For Aprilia TUONO V4 #2 Style Motorcycle wheel paster Motorcycle accessories

                                                  $13.99                                                                               From China
                                                  $3.00 shipping




                                                  For Aprilia DORSODURO #2 Style Cool wheel stickers Stereo Rubber rim pasters

                                                  $13.99                                                                               From China
                                                  $3.00 shipping




                                                  For APRILIA SHIVER 750 #2 Style Rim Decal Fashion wheel protector

                                                  $13.99                                                                               From China
                                                  $3.00 shipping




                                                  For Aprilia SXV 550 Model Motorcycle accessories Motorcycle wheel paster

                                                  $13.99                                                                               From China
                                                  $3.00 shipping




                                                  For APRILIA Dorsoduro 1200 #4 Style Motorcycle wheel paster

                                                  $13.99                                                                               From China
                                                  $3.00 shipping




                                                  For Aprilia RSV4 #3 Style Rim Decal Stripes Sticker Stereo Rubber rim pasters

                                                  $13.99                                                                               From China
                                                  $3.00 shipping




                                                  For Benelli TRK 502X TRK502X 2017 2018 Motorcycle Tank Sticker Fuel Tank Sticker

                                                  $18.00                                                                               From China
                                                  $3.00 shipping




                                                  For Ducati Motorcycle Accessories Exhaust hood Silencer protector

                                                  $8.99                                                                                From China
                                                  $3.00 shipping                                                                     Brand: Ducati




                                                  For Ducati Exhaust tail Exhaust hood 5 colors Exhaust ring Round Oval protector

                                                  $8.99                                                                                From China
                                                  $3.00 shipping                                                                     Brand: Ducati




                                                  For BMW Exhaust tail Motorcycle Accessories Exhaust hood Exhaust ring

                                                  $8.99                                                                                From China
                                                  $3.00 shipping                                                                      Brand: BMW




                                                  For BMW Motorcycle Accessories Exhaust hood Exhaust tail Silencer protector

                                                  $8.99                                                                                From China
                                                  $3.00 shipping                                                                      Brand: BMW




                                                  motorcycle rim protector motorcycle wheel sticker For APRILIA RSV4

                                                  $13.98                                                                               From China
                                                  $3.00 shipping




https://www.ebay.com/str/speedf1                                                                                                                     3/4
10/13/2020                                           Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                          Filed:      by nanalu66880
                                                                                                   11/10/20     Page | eBay
                                                                                                                         130 of 400 PageID #:679
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                                        Sell   Watchlist       My eBay


                                   Shop by
                                   category            KTM                                                                                                               All Categories                          Search                Advanced


                                                                                                                                                                                                         Include description
                                                      Items for sale from nanalu66880 (161              )       |     Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction      Buy It Now                                                                                                    Sort: Best Match           View:
        eBay Motors
         Motorcycle Decals & Stickers                   86 results for KTM           Save this search
         Motorcycle Fairings & Bodywork
         More
                                                          Find your Motorcycle
                                                                                                                                                                                Clear selections
        Format                             see all
               All Listings
               Auction
               Buy It Now
                                                                                                                                                                                     0
                                                          Make & Model                                      Year From / To              Distance
                                                                                                                                                                             matching results
                                                           KTM                                              Year From                     Any Distance of
        Guaranteed Delivery                see all
                                                           Any Model                                        Year To                      60106                                  Find Results
               No Preference
               1 Day Shipping
               2 Day Shipping                                                                       For KTM DUKE RC fashion motorcycle mudguard Motorcycle Accessories (Fits: KTM)
               3 Day Shipping                                                                       Brand New
               4 Day Shipping
                                                                                                    $48.00                                                     From China
        Condition                          see all                                                  Buy It Now                                                 Brand: KTM
              New   (86)                                                                            Free Shipping
                                                                                                    Free Returns
        Price                                                                                       2+ Watching

        $             to $


        Item Location                      see all
               Default
               Within                                                                               For KTM 1290 Super Adventure S 2017 2018 Tank Pad Protector
                100 miles     of 60106                                                              Brand New

               US Only
               North America
                                                                                                    $18.00                                                     From China
                                                                                                    Buy It Now
               Worldwide
                                                                                                    Free Shipping
                                                                                                    Free Returns
        Delivery Options                   see all
                                                                                                    1+ Watching
              Free shipping


        Show only                          see all
              Free Returns
              Returns accepted
                                                                                                    For KTM DUKE 690 KTM DUKE 790 motorcycle wheel sticker Stereo Rubber rim pasters
              Completed listings
              Sold listings                                                                         Brand New
              Deals & Savings
                                                                                                    $13.99                                                     From China
                                                                                                    Buy It Now
        More refinements...
                                                                                                    Free Shipping
                                                                                                    Free Returns
                                                                                                    1+ Watching
              Seller Information

             nanalu66880 (161         )
              Feedback rating: 161
              Positive Feedback: 99%
              Member since Mar-09-16 in                                                             For KTM RC8 1190 2008 - 2015 Fuel Tank Protector Fuel Tank Pad
              Hong Kong
                                                                                                    Brand New

              Read feedback profile                                                                 $18.00                                                     From China
              Add to my favorite sellers                                                            Buy It Now
                                                                                                    Free Shipping
                                                                                                    Free Returns




                                                                                                    rim protector For 2017 KTM 1290 SUPER ADV R/S/T #style 1 motorcycle rim sticker
                                                                                                    Brand New

                                                                                                    $13.99 to $15.99                                           From China
                                                                                                    Buy It Now
                                                                                                    Free Shipping
                                                                                                    Free Returns
                                                                                                    3+ Watching




                                                        For KTM CR EXC WRF Enduro tail light Motorcycle Accessories plastic light
                                                        Brand New




https://www.ebay.com/sch/m.html?_ssn=nanalu66880&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                              1/8
10/13/2020                              Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                             Filed:      by nanalu66880
                                                                                      11/10/20     Page | eBay
                                                                                                            131 of 400 PageID #:680

                                                                             $10.00                                    From China
                                                                             Buy It Now                                Brand: KTM
                                                                             Free Shipping
                                                                             Free Returns
                                                                             1+ Watching




                                                                             For KTM RC8R 1190 V2 2008-15 Motorcycle sticker Decals 3D Sticker
                                                                             Brand New

                                                                             $18.00                                    From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             Free Returns




                                                                             For KTM RC #style Motorcycle accessories Rim Decal Cool wheel stickers
                                                                             Brand New

                                                                             $13.99                                    From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             Free Returns
                                                                             1+ Watching




                                                                             For KTM RC 125 200 250 390 #style 3 Stereo Rubber rim pasters
                                                                             Brand New

                                                                             $13.99                                    From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             Free Returns




                                                                             For KTM DUKE 125 250 390 790 1290s #style 1 Stereo Rubber rim pasters
                                                                             Brand New

                                                                             $13.98 to $15.98                          From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             Free Returns




                                                                             For KTM DUKE #style 1 Rim Decal Fashion wheel protector Stripes Sticker
                                                                             Brand New

                                                                             $13.98 to $15.98                          From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             Free Returns
                                                                             2+ Watching




                                                                             For KTM RC #style 1 motorcycle rim protector Rim Decal motorcycle wheel sticker
                                                                             Brand New

                                                                             $13.99                                    From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             Free Returns




                                          For KTM DUKE #style 3 Stereo Rubber rim pasters Rim Decal Cool wheel stickers
                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=nanalu66880&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                           2/8
10/13/2020                              Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                             Filed:      by nanalu66880
                                                                                      11/10/20     Page | eBay
                                                                                                            132 of 400 PageID #:681

                                                                             $13.99                                    From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             Free Returns
                                                                             1+ Watching




                                                                             For KTM DUKE 2018 #style 4 Rim Decal Stereo Rubber rim pasters Stripes Sticker
                                                                             Brand New

                                                                             $13.99                                    From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             Free Returns




                                                                             For KTM Tail light Rear Fender LED light LED Tail Light Motorcycle Accessories
                                                                             Brand New

                                                                             $10.00                                    From China
                                                                             Buy It Now                                Brand: KTM
                                                                             Free Shipping
                                                                             Free Returns



                                                                             Soft Rubber Seat Cover For KTM 350 EXC-F/SX-F 50 SX 250 EXC-F 200 EXC 450/200SXF (Fits:
                                                                             KTM)
                                                                             Brand New

                                                                             $14.99                                    From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             Free Returns
                                                                             1+ Watching




                                                                             For Honda CR125R CR250R CR500R CR80R CRF100F CRF125F CRF150F Soft Seat Cover
                                                                             Top (Fits: KTM)
                                                                             Brand New

                                                                             $14.99                                    From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             Free Returns




                                          Results matching fewer words

                                                                             For Honda CRF Motorcycle Accessories Enduro tail light Motorcycle Light
                                                                             Brand New

                                                                             $10.00                                    From China
                                                                             Buy It Now                                Brand: Honda
                                                                             Free Shipping
                                                                             Free Returns
                                                                             11+ Sold




                                                                             For SUZUKI Motorcycle Accessories LED light plastic light Tail light Rear Fender
                                                                             Brand New

                                                                             $10.00                                    From China
                                                                             Buy It Now                                Brand: Suzuki
                                                                             Free Shipping
                                                                             Free Returns
                                                                             1+ Watching

                                                                             4.2L Stainless Tool Box For BMW R1200GS LC Adventure Left Side Bracket 2004-2019
                                                                             Brand New

                                                                             $54.99                                         FAST 'N FREE
                                                                             Buy It Now                                Estimated Delivery Mon, Oct. 19
                                                                             Free Shipping                             Brand: AMS
                                                                             Free Returns
                                                                             Only 1 left!
                                                                             2 Watching
                                                                                Watch



https://www.ebay.com/sch/m.html?_ssn=nanalu66880&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                   3/8
10/13/2020                                                       Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 133 of 400 PageID #:682
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $14.99
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $0.94
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $15.93

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: nanalu66880 | Edit message
                               Message: Item Id: 174153335560 Buyer's Vehicle: KTM

                                                                       Soft Rubber Seat Cover For KTM 350 EXC-F/SX-F 50 SX
                                                                       250 EXC-F 200 EXC 450/200SXF
                                                                       Color: Orange
                                                                       $14.99
                                                                       Quantity 1

                                                                       Delivery
                                                                       Est. delivery: Nov 3 – Nov 23
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1434146380012                                                                                                                                                       1/1
10/13/2020                                                                 For KTM DUKE #:
                                                       Case: 1:20-cv-06677 Document     RC11
                                                                                           fashion motorcycle
                                                                                               Filed:         mudguard
                                                                                                        11/10/20       Motorcycle
                                                                                                                    Page    134Accessories | eBay
                                                                                                                                  of 400 PageID   #:683
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                 Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                       All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                    | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                               For KTM DUKE RC fashion motorcycle
                                                                                                                                                                                                       Shop with confidence
                                                                                                               mudguard Motorcycle Accessories
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                 Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:

                                                                                                                     Model:       - Select -                                                           Seller information
                                                                                                                                                                                                       nanalu66880 (161       )

                                                                                                                   Quantity:                    1 available / 3 sold                                   99% Positive feedback
                                                                                                                                  1

                                                                                                                                                                                                           Save this Seller
                                                                                                                     Price:    US $48.00                              Buy It Now                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                                                                                     Add to cart                       See other items



                                                                                                                                                                    Add to Watchlist


                                                                                                                Free shipping and                                         Longtime
                                                                                                                                             12 watchers
                                                                                                                     returns                                              member

                                                                                                                  Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                 Kong/Taiwan | See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: shipping to worldwide with tracking service,
                                            Have one to sell?        Sell now                                                    China
                                                                                                                                 Ships to: Worldwide See exclusions

                                                                                                                   Delivery:           Estimated between Tue. Nov. 3 and Mon.
                                                                                                                                       Nov. 23
                                                                                                                                       Please note the delivery estimate is greater than 14
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                 Payments:



                                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                    Returns: Free 30 day returns |          See details




    Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     For KTM DUKE RC fashion                  HOT Front and Rear Heel                 Moto Front and Rear Heel                FOR KTM DUKE 125 250 390                  Wheel Cover Guard Rear                       Rear Fender Extender
     motorcycle mudguard Rea…                 Protective Cover Guard Fo…              Protective Cover Guard Fo…              2017 2018 2019 Front /Rear…               Hugger Fender Mudguard…                      Mudguard For KTM DUKE…
     $48.00                                   $51.29                                  $51.29                                  $31.49                                    $48.39                                       $50.04
     + $3.00 shipping                         $56.99                                  $56.99                                  $34.99                                    $54.99                                       $54.99
     Seller 99.1% positive                    Free shipping                           Free shipping                           Free shipping                             + $7.99 shipping                             + $7.99 shipping
                                              New                                     New                                     New                                       Seller 99.1% positive                        Seller 99.2% positive




    Sponsored items from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




                                                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/For-KTM-DUKE-RC-fashion-motorcycle-mudguard-Motorcycle-Accessories/173978251828?fits=Make%3AKTM&hash=item2881e97234:g:I1YAAOSwHgtdPBW0                                                                                          1/8
10/13/2020                                                                   For KTM RC8
                                                       Case: 1:20-cv-06677 Document    #:1190
                                                                                          112008  - 2015
                                                                                              Filed:     Fuel Tank Protector
                                                                                                      11/10/20      Page Fuel135Tank
                                                                                                                                  of Pad
                                                                                                                                     400| eBay
                                                                                                                                           PageID #:684
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Decals, Emblems & Flags > Decals & Stickers                                                                       | Add to Watchlist


                                                                                                                For KTM RC8 1190 2008 - 2015 Fuel Tank
                                                                                                                                                                                                        Shop with confidence
                                                                                                                Protector Fuel Tank Pad
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                                  Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                                       Color:      - Select -


                                                                                                                   Quantity:                     Last one / 2 sold
                                                                                                                                   1                                                                    Seller information
                                                                                                                                                                                                        nanalu66880 (161       )
                                                                                                                                                                                                        99% Positive feedback
                                                                                                                      Price:    US $18.00                              Buy It Now
                                                                                                                                                                                                            Save this Seller

                                                                                                                                                                      Add to cart                       Contact seller
                                                                                                                                                                                                        Visit store

                                                                                                                                                                     Add to Watchlist                   See other items




                                                                                                                  Free shipping and returns                   Longtime member


                                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                  Kong/Taiwan | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                                                                                                                  Item location: shipping to worldwide with tracking service,
                                                                                                                                  China
                                                                                                                                  Ships to: Worldwide See exclusions

                                                                                                                    Delivery:           Estimated between Tue. Nov. 3 and Mon.
                                            Have one to sell?         Sell now
                                                                                                                                        Nov. 23
                                                                                                                                        Please note the delivery estimate is greater than 14
                                                                                                                                        business days.
                                                                                                                                        Please allow additional time if international delivery
                                                                                                                                        is subject to customs processing.

                                                                                                                  Payments:



                                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                                           Earn up to 5x points when you use your
                                                                                                                                           eBay Mastercard. Learn more

                                                                                                                     Returns: Free 30 day returns |          See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     3D Fuel Tank Pad Cap                     For KTM RC8 1190 2008 -                 3D Gas Fuel Tank Pad                     3D Gas Tank Pad Protector                 3D Gas Fuel Tank Pad                         Gas Cap Tank Pad Stickers
     Protector Stickers Decals…               2015 Fuel Tank Sticker…                 Stickers Decals for KTM…                 Sticker Decal for KTM Sup…                Protector Stickers Decal fo…                 Decals for KTM 1190 RC8…
     $12.72                                   $18.00                                  $14.37                                   $13.52                                    $12.72                                       $11.92
     $15.90                                   + $3.00 shipping                        $16.90                                   $16.90                                    $15.90                                       $14.90
     Free shipping                            New                                     Free shipping                            Free shipping                             Free shipping                                Free shipping
     New                                                                              New                                      New                                       New                                          New




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                Feedback
     For Honda VFR1200X                       For BMW R1250GS Tank Pad                For Honda VFR 800 V4                     For Ducati 848 1098 1198                  For KTM 1290 Super                           For Suzuki Hayabusa
     Crosstourer 2012 - 2014…                 Protector Fuel Tank…                    Interceptor 1998 - 2012 Tan…             Tank Pad Protector Fuel Ta…               Adventure S 2017 2018 Tan…                   GSX1300R Fuel Tank…
     $18.00                                   $18.00                                  $18.00                                   $18.00                                    $18.00                                       $18.00
     + $3.00 shipping                         + $3.00 shipping                        + $3.00 shipping                         + $3.00 shipping                          + $3.00 shipping                             + $3.00 shipping




                                                                                                                                                                                                                                          Report item
https://www.ebay.com/itm/For-KTM-RC8-1190-2008-2015-Fuel-Tank-Protector-Fuel-Tank-Pad/173950355012?hash=item28803fc644:g:rs4AAOSw3G1dGeR-                                                                                                                 1/6
10/9/2020                                                                  MEN
                                                         Case: 1:20-cv-06677   01 - Ken Roczen
                                                                             Document       #: MX
                                                                                               11Rider Stickerbomb
                                                                                                  Filed:           Motocross
                                                                                                            11/10/20   Page  KTM RACING
                                                                                                                               136      T-SHIRT
                                                                                                                                    of 400      | eBay #:685
                                                                                                                                            PageID
                                                                                                                                                                                                  Sell     Watchlist         My eBay           1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                           All Categories                        Search             Advanced


         Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                      | Add to Watchlist



                                                                                                                  Ads by
                                                                                                     Stop seeing this ad             Why this ad?


                                                                                   MEN 01 - Ken Roczen MX Rider Stickerbomb Motocross KTM
                                                                                                                                                                                                         Shop with confidence
                                                                                   RACING T-SHIRT
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                            Condition: New without tags                                                                                        Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                            Size Type:       Regular

                                                                                          Size (Men's):      - Select -
                                                                                                                                                                                                         Seller information
                                                                                                                                                                                                         nanang_0 (2 )
                                                                                              Quantity:      1                    1 available

                                                                                                                                                                                                            Save this Seller

                                                                                                Price:    US $25.00                                                 Buy It Now
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                                                         See other items

                                                                                                                                                                    Add to cart
                                                                                                                                                                                                                   Ads by
                                                                                                                                                                  Add to Watchlist                                 Stop seeing this ad

                                                                                                                                                                                                                        Why this ad?
                                                                                                                             Longtime member


                                                                                             Shipping: $9.99 Economy Shipping from outside US | See details
                       Have one to sell?         Sell now                                                   International shipment of items may be subject to customs processing and additional
                                                                                                            charges.
                                                                                                            Item location: Bandung, default, Indonesia
                                                                                                            Ships to: Worldwide

                                                                                              Delivery:           Estimated between Thu. Oct. 22 and Wed. Nov. 25
                                                                                                                  Please note the delivery estimate is greater than 8 business days.
                                                                                                                  Please allow additional time if international delivery is subject to customs
                                                                                                                  processing.

                                                                                            Payments:



                                                                                                            Special financing available. | See terms and apply now

                                                                                                                     Earn up to 5x points when you use your eBay Mastercard®.
                                                                                                                     Learn more

                                                                                               Returns: 14 day returns. Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Motocross and Supercross                 Ken Roczen Motocross                     NWOT TOKYO GHOUL Ken                     Street Fighter Men's T-Shirt               Anime Tokyo Ghoul Kaneki                  Ken Roczen Slant Unisex
       Champion Ken 94 Roczen…                  Supercross Racer Logo…                   Kaneki Double Sided…                     Ryu v Ken Classic Gamer…                   Ken Black T-Shirt Men…                    Tee S - 3XL
       $12.30                                   $14.99                                   $27.99                                   $19.99                                     $15.19                                    $21.95
       $12.95                                   $19.99                                   + $4.75 shipping                         $24.99                                     $15.99                                    + $5.99 shipping
       + $5.99 shipping                         + $4.99 shipping                         Last one                                 Free shipping                              + $2.50 shipping                          Seller 100% positive
       New                                      Seller 99.1% positive                                                             Seller 99.7% positive                      Seller 99.1% positive




       Description          Shipping and payments                                                                                                                                                                                          Report item



                                                                                                                                                                                                           eBay item number: 302212922252
        Seller assumes all responsibility for this listing.


            Item specifics
            Condition:                                     New without tags: A brand-new, unused, and unworn item (including                        Brand:           Unbranded
                                                           handmade items) that is not in original packaging or may be missing
                                                           original packaging materials (such as the original box or bag). The
                                                           original tags may not be attached. See all condition definitions
            Sleeve Length:                                 Short Sleeve                                                                             Style:           Graphic Tee
            Country/Region of Manufacture:                 Hong Kong                                                                                Material:        Polyester




https://www.ebay.com/itm/MEN-01-Ken-Roczen-MX-Rider-Stickerbomb-Motocross-KTM-RACING-T-SHIRT/302212922252                                                                                                                                                  1/3
10/9/2020                                                         MEN
                                                Case: 1:20-cv-06677   01 - Ken Roczen
                                                                    Document       #: MX
                                                                                      11Rider Stickerbomb
                                                                                         Filed:           Motocross
                                                                                                   11/10/20   Page  KTM RACING
                                                                                                                      137      T-SHIRT
                                                                                                                           of 400      | eBay #:686
                                                                                                                                   PageID
                                                                                                DESCRIPTION



              -   Material : 100% HIGH QUALITY POLYESTER

              -   Short Sleeve

              -   Machine Washable

              -   Image Duration: 1 Years


                                                                                                 Men's Apparel
                                        M           L       XL       2XL       3XL
                          Chest       37-39"     40-42"    43-45"    46-48"    49-51"
                          Waist       31"-33"    34"-36"   37"-39"   40"-42"   43"-45"




                                                                                                SHIPPING
      We will use Registered                       Air Mail shipping, this shipping is with tracking number for your order.

      Due to this, 2 day handling time is limited for us.

      So we need 3 days to prepare your order and uploading                                           tracking number.

      It takes about 15-25 days to arrive you.

      Due to bad weather or some other reasons, sometime it will delay during shipping,in this case,it takes 20-30
      days to arrive.


                                                                                         RETURN POLICY
      Exchange or refund are accepted.

      The returning item should be kept in its original condition.
      Buyer is responsible for return shipping charges.

      Any question, please feel free to contact us.
      We left positive feedback for you after receiving payment.
      Your feedback is very important for us, positive feedback and 5 Score DSR is highly appreciated.




   Sponsored items based on your recent views 1/2                                                                                                                   Feedback on our suggestions




     1 Set Fairing Plastic Body for    Motorcycle Air Filter Cover       KTM Racing Hoodie 2020         Hoodie KTM Sweatshirt      Fairing Plastic Body for   Orange Plastic Fairing
     KTM50 KTM SX 50 JUNIOR…           Protector Protection Skins…       Men Women's Shirt 3D…          Racing Team Alpinestars…   KTM50 KTM SX 50 JUNIOR…    Fender Kit For KTM50 KTM…
     $27.26                            $10.58                            $34.99                         $64.48                     $27.26                     $34.28
     Free shipping                     Free shipping                     + $9.99 shipping               + $11.60 shipping          Free shipping              $48.28
     New                               New                               Seller 100% positive           New                        New                        Free shipping
                                                                                                                                                              Seller 99.6% positive




   People who viewed this item also viewed 1/2                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/MEN-01-Ken-Roczen-MX-Rider-Stickerbomb-Motocross-KTM-RACING-T-SHIRT/302212922252                                                                                         2/3
10/9/2020                                                                      MEN
                                                             Case: 1:20-cv-06677   01 - Ken Roczen
                                                                                 Document       #: MX
                                                                                                   11Rider Stickerbomb
                                                                                                      Filed:           Motocross
                                                                                                                11/10/20   Page  KTM RACING
                                                                                                                                   138      T-SHIRT
                                                                                                                                        of 400      | eBay #:687
                                                                                                                                                PageID
                                                                                                                                                                                                      Sell     Watchlist         My eBay             1
  Hi         !           Daily Deals      Brand Outlet           Help & Contact


                               Shop by
                               category                 Search for anything                                                                                                               All Categories                        Search               Advanced


         Back to search results | Listed in category:        Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                      | Add to Watchlist



                                                                                                                      Ads by
                                                                                                         Stop seeing this ad             Why this ad?


                                                                                       MEN 01 - Ken Roczen MX Rider Stickerbomb Motocross KTM
                                                                                                                                                                                                             Shop with confidence
                                                                                       RACING T-SHIRT
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                  Condition: New without tags                                                                                      Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                  Size Type:     Regular

                                                                                              Size (Men's):      - Select -
                                                                                                                                                                                                             Seller information
                                                                                                                                                                                                             nanang_0 (2 )
                                                                                                   Quantity:     1                    1 available

                                                                                                                                                                                                                Save this Seller

                                                                                                     Price:    US $25.00                                                 Buy It Now
                                                                                                                                                                                                             Contact seller
                                                                                                                                                                                                             See other items

                                                                                                                                                                         Add to cart
                                                                                                                                                                                                                       Ads by
                                                                                                                                                                      Add to Watchlist                                 Stop seeing this ad

                                                                                                                                                                                                                            Why this ad?
                                                                                                                                 Longtime member


                                                                                                   Shipping: $9.99 Economy Shipping from outside US | See details
                        Have one to sell?        Sell now                                                       International shipment of items may be subject to customs processing and additional
                                                                                                                charges.
                                                                                                                Item location: Bandung, default, Indonesia
                                                                                                                Ships to: Worldwide

                                                                                                   Delivery:          Estimated between Thu. Oct. 22 and Wed. Nov. 25
                                                                                                                      Please note the delivery estimate is greater than 8 business days.
                                                                                                                      Please allow additional time if international delivery is subject to customs
                                                                                                                      processing.

                                                                                                  Payments:



                                                                                                                Special financing available. | See terms and apply now

                                                                                                                         Earn up to 5x points when you use your eBay Mastercard®.
                                                                                                                         Learn more

                                                                                                    Returns: 14 day returns. Buyer pays for return shipping |               See details




   Similar sponsored items 1/2                                                                                                                                                                                                   Feedback on our suggestions




       Motocross and Supercross                 Ken Roczen Motocross                         NWOT TOKYO GHOUL Ken                     Street Fighter Men's T-Shirt               Anime Tokyo Ghoul Kaneki                  Ken Roczen Slant Unisex
       Champion Ken 94 Roczen…                  Supercross Racer Logo…                       Kaneki Double Sided…                     Ryu v Ken Classic Gamer…                   Ken Black T-Shirt Men…                    Tee S - 3XL
       $12.30                                   $14.99                                       $27.99                                   $19.99                                     $15.19                                    $21.95
       $12.95                                   $19.99                                       + $4.75 shipping                         $24.99                                     $15.99                                    + $5.99 shipping
       + $5.99 shipping                         + $4.99 shipping                             Last one                                 Free shipping                              + $2.50 shipping                          Seller 100% positive
       New                                      Seller 99.1% positive                                                                 Seller 99.7% positive                      Seller 99.1% positive




       Description             Shipping and payments                                                                                                                                                                                              Report item



        Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: Bandung, default, Indonesia
            Shipping to: Worldwide


            Quantity:      1               Change country:            United States                                                        ZIP Code:      60106                   Get Rates


                 Shipping and handling                  To                              Service                                                              Delivery*

                 US $9.99                               United States                   Economy Shipping from outside US                                     Estimated between Thu. Oct. 22 and Wed. Nov. 25
                  * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                  especially during peak periods.




https://www.ebay.com/itm/MEN-01-Ken-Roczen-MX-Rider-Stickerbomb-Motocross-KTM-RACING-T-SHIRT/302212922252                                                                                                                                                       1/3
10/9/2020                                                                 MEN
                                                        Case: 1:20-cv-06677   01 - Ken Roczen
                                                                            Document       #: MX
                                                                                              11Rider Stickerbomb
                                                                                                 Filed:           Motocross
                                                                                                           11/10/20   Page  KTM RACING
                                                                                                                              139      T-SHIRT
                                                                                                                                   of 400      | eBay #:688
                                                                                                                                           PageID
              Handling time

              Will usually ship within 2 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                             Refund will be given as                                                 Return shipping

              14 days                                                                     Money back                                                              Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                          Special financing available
                                                                                          Select PayPal Credit at checkout to have the option to pay over time.

                                                                                          Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                          purchases of $99 or more. Other offers may also be available.

                                                                                          Interest will be charged to your account from the purchase date if the balance is
                                                                                          not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                          to credit approval. See terms

                                                                                          The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/2                                                                                                                                                        Feedback on our suggestions




     1 Set Fairing Plastic Body for             Motorcycle Air Filter Cover           KTM Racing Hoodie 2020                 Hoodie KTM Sweatshirt                 Fairing Plastic Body for        Orange Plastic Fairing
     KTM50 KTM SX 50 JUNIOR…                    Protector Protection Skins…           Men Women's Shirt 3D…                  Racing Team Alpinestars…              KTM50 KTM SX 50 JUNIOR…         Fender Kit For KTM50 KTM…
     $27.26                                     $10.58                                $34.99                                 $64.48                                $27.26                          $34.28
     Free shipping                              Free shipping                         + $9.99 shipping                       + $11.60 shipping                     Free shipping                   $48.28
     New                                        New                                   Seller 100% positive                   New                                   New                             Free shipping
                                                                                                                                                                                                   Seller 99.6% positive




   People who viewed this item also viewed 1/2                                                                                                                                                           Feedback on our suggestions




     Ken Roczen MX Rider                        Ken Roczen MX Rider                   Racing MX Stickerbomb                  MX Moto Stickerbomb                   New Popular Ken Roczen          Motocross Racing
     Stickerbomb Motocross T…                   Stickerbomb Motocross T-…             Fullprint T-Shirt                      Racing Tshirt Polyester Tee…          AMA MotoX Racing Men's…         Stickerbomb MX Riders Te…
     $19.49                                     $18.25                                $19.99                                 $19.49                                $17.99                          $29.99
     + $9.51 shipping                           + $8.75 shipping                      + $6.51 shipping                       + $9.51 shipping                      + $7.99 shipping                + $3.51 shipping




 Back to search results                                                                                                                                                                                                    Return to top
 More to explore : Riders T-Shirts for Men, Rider T-Shirts for Men, MX T-Shirts for Men, Unit Riders Men's T-Shirts, Easy Rider T-Shirts for Men, MX Basic T-Shirts for Men, MX Solid T-Shirts for Men,
 Fox Racing T-Shirts for Men, Men's T-Shirts, Vintage Drag Racing T Shirts In Men's T-Shirts




        About eBay        Announcements          Community      Security Center   Resolution Center     Seller Center   Policies   Affiliates   Help & Contact   Site Map


https://www.ebay.com/itm/MEN-01-Ken-Roczen-MX-Rider-Stickerbomb-Motocross-KTM-RACING-T-SHIRT/302212922252                                                                                                                              2/3
10/9/2020                                                                                      nanang_0
                                                        Case: 1:20-cv-06677 Document #: 11 Filed:       on eBay
                                                                                                  11/10/20    Page 140 of 400 PageID #:689
                                                                                                                                                                                               Sell   Watchlist         My eBay          1
            Hi       !          Daily Deals      Brand Outlet      Help & Contact


                                    Shop by
                                    category                    Search for anything                                                                                           All Categories                            Search               Advanced



        nanang_0's profile



                                                                     nanang_0 (2)                                                                                                               Items for sale        Contact


                                                                                                                              Based in Indonesia, nanang_0 has been an eBay member since Sep 23, 2016
                                                                         Save




                                      Feedback ratings                                                                                                                                                       See all feedback


                                                            0                   0                      0                                                       IPerfect....thanks...very honest as well...
                                                                                                                                                               Mar 20, 2017
                                                        Positive            Neutral             Negative

                                                                   Feedback from the last 12 months



                                  2 Followers | 0 Reviews | Member since: Sep 23, 2016 |              Indonesia



        Items for sale(59)                                                                                                                                                                                                             See all items




             BLACK SABBATH N...                              BLACK SABBATH N...                               BLACK SABBATH N...                             BLACK SABBATH R...                                   BLACK SABBATH R...
             US $35.00                        3d left        US $25.00                        3d left         US $30.00                        3d left       US $35.00                            3d left         US $25.00                    3d left




            About eBay      Announcements        Community         Security Center    Resolution Center       Seller Center     Policies   Affiliates    Help & Contact     Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/nanang_0?_trksid=p2047675.l2559                                                                                                                                                                                                 1/1
10/9/2020                                               Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                            Filed:       by nanang_0
                                                                                                     11/10/20        | eBay141 of 400 PageID #:690
                                                                                                                  Page
                                                                                                                                                                 Sell   Watchlist       My eBay               1
            Hi          !           Daily Deals    Brand Outlet   Help & Contact


                                      Shop by
                                      category                Search for anything                                                               All Categories                          Search                    Advanced


                                                                                                                                                                                Include description
                                                        Items for sale from nanang_0 (2) |        Save this seller




        Categories
                                                            All Listings   Auction   Buy It Now                                                                            Sort: Best Match           View:
        Clothing, Shoes & Accessories
            Men's T-Shirts                                59 results       Save this search


        Format                                see all                                             MEN06 - Ken Block Skull FIRE BLADE KTM RACING T-SHIRT FULLPRINT
                 All Listings                                                                     New (Other)
                 Auction
                 Buy It Now                                                                       $25.00 to $35.00                        From Indonesia
                                                                                                  Buy It Now

        Guaranteed Delivery                   see all                                             +$9.99 shipping

                 No Preference
                 1 Day Shipping
                 2 Day Shipping
                                                                                                  MEN 01 - Ken Roczen MX Rider Stickerbomb Motocross KTM RACING T-SHIRT
                 3 Day Shipping                                                                   New (Other)
                 4 Day Shipping
                                                                                                  $25.00 to $35.00                        From Indonesia

        Condition                             see all                                             Buy It Now
                                                                                                  +$9.99 shipping
                 New   (59)


        Price
                                                                                                  MEN 31 - Racing Ken Block RACING T-SHIRT FULLPRINT
        $               to $
                                                                                                  New (Other)

        Item Location                         see all
                                                                                                  $25.00 to $35.00                        From Indonesia
                 Default                                                                          Buy It Now
                 Within                                                                           +$9.99 shipping
                  100 miles     of 60106

                 US Only
                 North America                                                                    MEN 09 - Ken Block Monster Rally Gymkhana DC Skull RACING T-SHIRT
                 Worldwide                                                                        New (Other)


        Delivery Options                      see all                                             $25.00 to $35.00                        From Indonesia
                                                                                                  Buy It Now
                 Free shipping
                                                                                                  +$9.99 shipping

        Show only                             see all
                 Free Returns
                                                                                                  MEN 25 - Ken Block 43 RACING T-SHIRT FULLPRINT
                 Returns accepted
                                                                                                  New (Other)
                 Completed listings
                 Sold listings
                 Deals & Savings
                                                                                                  $25.00 to $35.00                        From Indonesia
                                                                                                  Buy It Now
                                                                                                  +$9.99 shipping
        More refinements...


                                                                                                  MEN METALLLICA ROCK BAND T-SHIRT FULLPRINT
                 Seller Information                                                               New (Other)
             nanang_0 (2)
                 Feedback rating: 2
                                                                                                  $25.00 to $35.00                        From Indonesia

                 Member since Sep-23-16 in                                                        Buy It Now
                 United States                                                                    +$9.99 shipping


                 Read feedback profile
                 Add to my favorite sellers                                                       BLACK SABBATH NEW FULLPRINT T-SHIRT FOR MENS
                                                                                                  New (Other)

                                                                                                  $25.00 to $35.00                        From Indonesia
        Sponsored items for you                                                                   Buy It Now
                                                                                                  +$9.99 shipping




                                                                                                  MEN Zombified Carnage Slaughter and Death T-SHIRT FULLPRINT
                                                                                                  New (Other)

                    1 Set Fairing Plastic Body
                                                                                                  $25.00 to $35.00                        From Indonesia
                    for KTM50 ...
                                                                                                  Buy It Now
                    $27.26                                                                        +$9.99 shipping
                    Buy It Now
                    Free shipping


                                                                                                  black sabbath heaven and hell T-shirt
                                                                                                  New (Other)

                                                                                                  $13.00 to $17.00                        From Indonesia
                                                                                                  Buy It Now
                                                                                                  +$10.00 shipping




                    Motorcycle Air Filter Cover
                    Protector...
                                                          COLDPLAY NEW FULLPRINT T-SHIRT FOR MENS
                    $10.58
https://www.ebay.com/sch/nanang_0/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                                         1/3
10/9/2020                                   Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                Filed:       by nanang_0
                                                                                         11/10/20        | eBay142 of 400 PageID #:691
                                                                                                      Page
              Buy It Now                                                  New (Other)
              Free shipping

                                                                          $25.00 to $35.00                   From Indonesia
                                                                          Buy It Now
                                                                          +$9.99 shipping




              KTM Racing Hoodie 2020
              Men Women's Sh...                                           BLACK SABBATH ROCK METAL NEW FULLPRINT T-SHIRT FOR MENS
              $34.99                                                      New (Other)
              Buy It Now
                                                                          $25.00 to $35.00                   From Indonesia
                                                                          Buy It Now
                                                                          +$9.99 shipping




                                                                          MEN 09 - Ken Block Monster Rally Gymkhana DC Skull RACING T-SHIRT FULLPRINT
              Fairing Plastic Body for                                    New (Other)
              KTM50 KTM SX...

              $27.26                                                      $25.00 to $35.00                   From Indonesia
              Buy It Now                                                  Buy It Now
              Free shipping                                               +$9.99 shipping



                                                                                                                                                  Tell us what you think




              Orange Plastic Fairing
              Fender Kit For...

              $34.28
              Buy It Now
              Free shipping




              Fairing Fender Kits For
              KTM50 MTK50 M...
              $34.40
              Buy It Now
              Free shipping




              Motorcycle Air Filter Cover
              Skins For...

              $10.96
              Buy It Now
              Free shipping




              Motorcycle Air Filter Sand
              Cover Cap ...
              $11.11
              Buy It Now
              Free shipping




https://www.ebay.com/sch/nanang_0/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                       2/3
10/9/2020                                               Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                            Filed:       by nanang_0
                                                                                                     11/10/20        | eBay143 of 400 PageID #:692
                                                                                                                  Page
                                                                                                                                                                                Sell   Watchlist       My eBay                  1
            Hi          !           Daily Deals    Brand Outlet   Help & Contact


                                      Shop by
                                      category           KTM                                                                                                   All Categories                          Search                       Advanced


                                                                                                                                                                                               Include description
                                                        Items for sale from nanang_0 (2) |         Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction    Buy It Now                                                                                          Sort: Best Match              View:
        Clothing, Shoes & Accessories
            Men's T-Shirts                                10 results for KTM         Save this search


        Format                                see all       Find your Motorcycle
                 All Listings                                                                                                                                         Clear selections
                 Auction
                 Buy It Now


        Guaranteed Delivery                   see all
                                                                                                                                                                           0
                                                            Make & Model                                Year From / To                Distance
                 No Preference                                                                                                                                     matching results
                                                             KTM                                        Year From                      Any Distance of
                 1 Day Shipping
                 2 Day Shipping                              Any Model                                  Year To                        60106-1445                     Find Results
                 3 Day Shipping
                 4 Day Shipping                                                                     MEN 01 - Ken Roczen MX Rider Stickerbomb Motocross KTM RACING T-SHIRT
                                                                                                    New (Other)
        Condition                             see all
                 New   (10)                                                                         $25.00 to $35.00                                     From Indonesia
                                                                                                    Buy It Now
        Price                                                                                       +$9.99 shipping
        $               to $


        Item Location                         see all                                               MEN06 - Ken Block Skull FIRE BLADE KTM RACING T-SHIRT FULLPRINT
                                                                                                    New (Other)
                 Default
                 Within
                                of 60106
                                                                                                    $25.00 to $35.00                                     From Indonesia
                  100 miles
                                                                                                    Buy It Now
                 US Only                                                                            +$9.99 shipping
                 North America
                 Worldwide

                                                                                                                                                                                                                     Tell us what you think
        Delivery Options                      see all
                 Free shipping


        Show only                             see all
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...



                 Seller Information

             nanang_0 (2)
                 Feedback rating: 2
                 Member since Sep-23-16 in
                 United States


                 Read feedback profile
                 Add to my favorite sellers




        Sponsored items for you




                    1 Set Fairing Plastic Body
                    for KTM50 ...

                    $27.26
                    Buy It Now
                    Free shipping




                    Motorcycle Air Filter Cover
                    Protector...
                    $10.58
https://www.ebay.com/sch/m.html?_odkw=&_ssn=nanang_0&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM+&_sacat=0                                                                                                               1/3
10/9/2020                                      Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                         11/10/20| eBayPage 144 of 400 PageID #:693

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $25.00
                                                                                                                                             Shipping                                                     $9.99
                                                                                                                                             Tax*                                                          $2.19


                                                                                                                                             Order total                                                $37.18

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                       Special financing available.
                                       Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: nanang_0 | Message to seller

                                                         MEN 01 - Ken Roczen MX Rider Stickerbomb Motocross
                                                         KTM RACING T-SHIRT
                                                         Size Type: Regular, Size (Men's): M
                                                         $25.00
                                                         Quantity 1

                                                         Delivery
                                                         Est. delivery: Oct 22 – Nov 25
                                                         Economy Shipping from outside US
                                                         $9.99



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                             Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients




                               Select amount           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432579960015                                                                                                                                                       1/1
10/9/2020                                               Case: 1:20-cv-06677MEN06 - Ken Block
                                                                            Document      #:Skull
                                                                                             11 FIRE  BLADE
                                                                                                  Filed:    KTM RACING
                                                                                                         11/10/20  PageT-SHIRT
                                                                                                                          145FULLPRINT | eBay
                                                                                                                               of 400 PageID  #:694
                                                                                                                                                                                                   Sell     Watchlist        My eBay            1
  Hi                   Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                        | Add to Watchlist




                                                                                                     MEN06 - Ken Block Skull FIRE BLADE KTM RACING
                                                                                                                                                                                                          Shop with confidence
                                                                                                     T-SHIRT FULLPRINT
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                          Condition: New without tags                                                                           Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                          Size Type:      Regular

                                                                                                       Size (Men's):      - Select -
                                                                                                                                                                                                          Seller information
                                                                                                                                                                                                          nanang_0 (2 )
                                                                                                           Quantity:       1              1 available

                                                                                                                                                                                                             Save this Seller

                                                                                                              Price:    US $25.00                                     Buy It Now
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                                                          See other items

                                                                                                                                                                      Add to cart


                                                                                                                                                                   Add to Watchlist



                                                                                                              Longtime member                                    12 watchers


                                                                                                           Shipping: $9.99 Economy Shipping from outside US | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Bandung, default, Indonesia
                                                                                                                         Ships to: Worldwide

                                                                                                            Delivery:          Estimated between Thu. Oct. 22 and Wed. Nov. 25
                                Have one to sell?          Sell now
                                                                                                                               Please note the delivery estimate is greater than 8 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                          Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                            Returns: 14 day returns. Buyer pays for return shipping |
                                                                                                                         See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       DC Shoes Mens Graphic T-                Street Fighter Men's T-Shirt             DC Shoes Mens Graphic T-               DC Shoes Mens Graphic T-                   DC Shoes X Ken Block                          Anime Tokyo Ghoul Kaneki
       Shirt Small White Ken Bloc…             Ryu v Ken Classic Gamer…                 Shirt Small White Ken Bloc…            Shirt Small White Ken Bloc…                Men's #43 Racing T-Shirt…                     Ken Long Sleeve Black T-…
       $34.99                                  $19.99                                   $34.99                                 $34.99                                     $34.99                                        $21.99
       Free shipping                           $24.99                                   Free shipping                          Free shipping                              + $5.99 shipping                              Free shipping
       Last one                                Free shipping                            Last one                               Seller 99.6% positive                      Seller 100% positive                          New
                                               Seller 99.7% positive




   Related sponsored items                                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/MEN06-Ken-Block-Skull-FIRE-BLADE-KTM-RACING-T-SHIRT-FULLPRINT/302212951854?hash=item465d4baf2e:g:sRoAAOSwnHZYksjP                                                                                                                  1/3
10/19/2020                                            Case: 1:20-cv-0667754830206000
                                                                           Document  cylinder headFiled:
                                                                                          #: 11    ktm exc\sx 2011-2016 Page
                                                                                                          11/10/20      husqvarne
                                                                                                                               146te 250
                                                                                                                                      of 2014-2016 | eBay #:695
                                                                                                                                          400 PageID
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                 Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                       All Categories                          Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Engines & Engine Parts > Other Engines & Engine Parts >
                                                                                                                                                                                                                                    | Add to Watchlist
                                                      See more 13-14 KTM 250 SX Engine Motor Cyliner Head Cov...




            Check if this part fits your vehicle             Contact the seller



                                                                                            54830206000 cylinder head ktm exc\sx 2011-2016
                                                                                                                                                                                                      Shop with confidence
                                                                                            husqvarne te 250 2014-2016
                                                                                                                                                                                                            eBay Money Back Guarantee
                                                                                                  Condition: New other (see details)                                                                        Get the item you ordered or get
                                                                                                                                                                                                            your money back. Learn more
                                                                                                                   “after sand plast and repair at millennium technologieslike
                                                                                                                   new”

                                                                                                                                                                                                      Seller information
                                                                                                                                                                                                      natiabukrat (647      )
                                                                                                      Price:    US $160.00                                         Buy It Now                         100% Positive feedback
                                                                                                                No Interest if paid in full in
                                                                                                                6 mo on $99+*                                                                            Save this Seller
                                                                                                                                                                   Add to cart
                                                                                                                                                                                                      Contact seller

                                                                                                                                                                  Add to Watchlist                    See other items



                                                                                                   Limited time
                                                                                                                                 Longtime member                       No returns
                                                                                                    remaining

                                                                                                    Shipping: $50.00 Expedited Shipping from outside US | See details
                                                                                                                    Item location: moshav tzlafon, Israel
                                                                                                                    Ships to: Worldwide


                                  Have one to sell?        Sell now                                 Delivery: Estimated between Tue. Oct. 27 and Thu. Oct. 29

                                                                                                  Payments:



                                                                                                                    *No Interest if paid in full in 6 months on $99+. | See terms and apply
                                                                                                                    now

                                                                                                                             Earn up to 5x points when you use your eBay
                                                                                                                             Mastercard. Learn more

                                                                                                     Returns: Seller does not accept returns |               See details




    Related sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




     Athena Cylinder Head                     1x ABS Dirt Bike Headlight              Stator Generator Fits KTM                 BREMBO FRNT BRAKE                          Ajusa 10124120 Head Gasket               Athena Cylinder Head
     Gasket fits Husqvarna TE…                Head Lamp Fits Husqvarna…               250 300 EXC XC TE 2007-…                  CALIPER MASTER CYLIND…                     fits Toyota 2.0L 2.2L Diesel…            Gasket fits Husqvarna TE…
     $55.53                                   $34.40                                  $52.99                                    $289.89                                    $59.99                                   $32.26
     + $11.64 shipping                        $36.99                                  Free shipping                             + shipping                                 + $42.21 shipping                        + $11.64 shipping
     Last one                                 + $4.00 shipping




    Description            Shipping and payments                                                                                                                                                                                        Report item



                                                                                                                                                                                                         eBay item number: 183961623165
      Seller assumes all responsibility for this listing.

      Last updated on Sep 18, 2020 11:58:39 PDT View all revisions

          Item specifics
             Condition:       New other (see details)
             Seller Notes:    “after sand plast and repair at millennium technologieslike new”
          Manufacturer Part Number:              54830206000                                                                                 Brand:         KTM
          UPC:                                   Does not apply


      after sand plast and repair at millennium technologieslike new
      its a sx head -hi comp head.                                                                                                                                                                                                            Feedback
      fit also exc models for better top end power




https://www.ebay.com/itm/54830206000-cylinder-head-ktm-excsx-2011-2016-husqvarne-te-250-2014-2016/183961623165?hash=item2ad4f79a7d:g:FxkAAOSwWwBdgnp~                                                                                                   1/2
10/19/2020                                          Case: 1:20-cv-0667754830206000
                                                                         Document  cylinder headFiled:
                                                                                        #: 11    ktm exc\sx 2011-2016 Page
                                                                                                        11/10/20      husqvarne
                                                                                                                             147te 250
                                                                                                                                    of 2014-2016 | eBay #:696
                                                                                                                                        400 PageID



   Sponsored items based on your recent views 1/4                                                                                                                                                       Feedback on our suggestions




     1 Pair PU Leather Waterproof            1PCS Universal Motorcycle                 PU Motorcycle Password                    PU Leather Motorcycle                 1X Left Side Motorcycle    Left Motorcycle Side Saddle
     Motorcycle Side Saddleba…               Side Saddle Bag PU Leathe…                Lock Anti-theft Saddle Bag…               Saddlebag Luggage Saddl…              Saddlebag Luggage Saddl…   Bag Pannier Tool Bags PU…
     $68.30                                  $39.77                                    $59.85                                    $59.85                                $28.98                     $28.49
     $75.89                                  $50.99                                    $72.99                                    $72.99                                + $1.50 shipping           $29.99
     Free shipping                           Free shipping                             Free shipping                             Free shipping                         New                        + $1.50 shipping
     New                                     New                                       Last one                                  New                                                              New




   People were also interested in




     Tusk Flywheel Puller                    SAS Valve Removal kit with                KTM 690 SMC/Enduro/Duke                   KTM 300-550 XC MX MXC                 Hot Cams/HotCams           2017 14-17 KTM 390 Duke
     Remover 26mm KTM 250…                   Block Off plates KTM 1190…                08-18 Carbon Fiber Clutch…                EXC 555/565 Motor Clutc…              8.90mm Complete Valve…     Engine Motor Runs Warran…
     $19.96                                  $46.90                                    $79.95                                    $789.99                               $47.99                     $1,487.95
     + $39.00 shipping                       + $15.90 shipping                         Free shipping                             + $69.55 shipping                     $60.55                     $1,599.95
     Almost gone                             Popular                                                                             Almost gone                           + $23.78 shipping          + $1,400.00 shipping




 Back to search results | See More Details about "13-14 KTM 250 SX Engine Motor Cyliner Head Cover 54830..."                                                                                                             Return to top
 More to explore : Motorcycle Cylinder Barrels for 2016 KTM 250, Cylinder Works Motorcycle Parts for 2016 KTM 250, Fenders for 2016 KTM 250, Seats for 2016 KTM 250,
 Cylinder Heads & Parts for 2016 Ford Transit-250, Fairings & Bodywork for 2016 KTM 250, Gas Tanks for 2016 KTM 250, Motorcycle Cylinder Heads & Valve Covers for KTM 250,
 Motorcycle Headlight Assemblies for 2016 KTM 250, Motorcycle Triple Trees for 2016 KTM 250




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                             Feedback




https://www.ebay.com/itm/54830206000-cylinder-head-ktm-excsx-2011-2016-husqvarne-te-250-2014-2016/183961623165?hash=item2ad4f79a7d:g:FxkAAOSwWwBdgnp~                                                                                 2/2
10/19/2020                                                 Case: 1:20-cv-0667754830206000
                                                                                Document  cylinder headFiled:
                                                                                               #: 11    ktm exc\sx 2011-2016 Page
                                                                                                               11/10/20      husqvarne
                                                                                                                                    148te 250
                                                                                                                                           of 2014-2016 | eBay #:697
                                                                                                                                               400 PageID
 Hi! Sign in or register       Daily Deals    Brand Outlet           Help & Contact                                                                                                                    Sell     Watchlist         My eBay


                               Shop by
                               category                     Search for anything                                                                                                          All Categories                          Search             Advanced


       Back to search results | Listed in category:        eBay Motors > Parts & Accessories > Motorcycle Parts > Engines & Engine Parts > Other Engines & Engine Parts >
                                                                                                                                                                                                                                            | Add to Watchlist
                                                           See more 13-14 KTM 250 SX Engine Motor Cyliner Head Cov...




            Check if this part fits your vehicle                  Contact the seller



                                                                                                 54830206000 cylinder head ktm exc\sx 2011-2016
                                                                                                                                                                                                              Shop with confidence
                                                                                                 husqvarne te 250 2014-2016
                                                                                                                                                                                                                    eBay Money Back Guarantee
                                                                                                       Condition: New other (see details)                                                                           Get the item you ordered or get
                                                                                                                                                                                                                    your money back. Learn more
                                                                                                                        “after sand plast and repair at millennium technologieslike
                                                                                                                        new”

                                                                                                                                                                                                              Seller information
                                                                                                                                                                                                              natiabukrat (647      )
                                                                                                           Price:    US $160.00                                              Buy It Now                       100% Positive feedback
                                                                                                                     No Interest if paid in full in
                                                                                                                     6 mo on $99+*                                                                               Save this Seller
                                                                                                                                                                             Add to cart
                                                                                                                                                                                                              Contact seller

                                                                                                                                                                         Add to Watchlist                     See other items



                                                                                                        Limited time
                                                                                                                                      Longtime member                           No returns
                                                                                                         remaining

                                                                                                         Shipping: $50.00 Expedited Shipping from outside US | See details
                                                                                                                         Item location: moshav tzlafon, Israel
                                                                                                                         Ships to: Worldwide


                                   Have one to sell?            Sell now                                 Delivery: Estimated between Tue. Oct. 27 and Thu. Oct. 29

                                                                                                       Payments:



                                                                                                                         *No Interest if paid in full in 6 months on $99+. | See terms and apply
                                                                                                                         now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard. Learn more

                                                                                                          Returns: Seller does not accept returns |                  See details




    Related sponsored items 1/2                                                                                                                                                                                                   Feedback on our suggestions




     Athena Cylinder Head                     1x ABS Dirt Bike Headlight                   Stator Generator Fits KTM                 BREMBO FRNT BRAKE                             Ajusa 10124120 Head Gasket               Athena Cylinder Head
     Gasket fits Husqvarna TE…                Head Lamp Fits Husqvarna…                    250 300 EXC XC TE 2007-…                  CALIPER MASTER CYLIND…                        fits Toyota 2.0L 2.2L Diesel…            Gasket fits Husqvarna TE…
     $55.53                                   $34.40                                       $52.99                                    $289.89                                       $59.99                                   $32.26
     + $11.64 shipping                        $36.99                                       Free shipping                             + shipping                                    + $42.21 shipping                        + $11.64 shipping
     Last one                                 + $4.00 shipping




    Description            Shipping and payments                                                                                                                                                                                                Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: moshav tzlafon, Israel
             Shipping to: Worldwide

             Change country:      United States                                                                                                          60440                     Get Rates
                                                                                                                                          ZIP Code:


               Shipping and handling                  To                             Service                                                                     Delivery*

               US $50.00                              United States                  Expedited Shipping from outside US                                          Estimated between Tue. Oct. 27 and Thu. Oct. 29
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.
                                                                                                                                                                                                                                                      Feedback

               Handling time

               Will usually ship within 2 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



https://www.ebay.com/itm/54830206000-cylinder-head-ktm-excsx-2011-2016-husqvarne-te-250-2014-2016/183961623165?hash=item2ad4f79a7d:g:FxkAAOSwWwBdgnp~                                                                                                           1/3
10/19/2020                                          Case: 1:20-cv-0667754830206000
                                                                         Document  cylinder headFiled:
                                                                                        #: 11    ktm exc\sx 2011-2016 Page
                                                                                                        11/10/20      husqvarne
                                                                                                                             149te 250
                                                                                                                                    of 2014-2016 | eBay #:698
                                                                                                                                        400 PageID
         Return policy
              Return policy details

              Seller does not offer returns.

         Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.


         Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                       Feedback on our suggestions




     1 Pair PU Leather Waterproof            1PCS Universal Motorcycle                 PU Motorcycle Password                    PU Leather Motorcycle                 1X Left Side Motorcycle    Left Motorcycle Side Saddle
     Motorcycle Side Saddleba…               Side Saddle Bag PU Leathe…                Lock Anti-theft Saddle Bag…               Saddlebag Luggage Saddl…              Saddlebag Luggage Saddl…   Bag Pannier Tool Bags PU…
     $68.30                                  $39.77                                    $59.85                                    $59.85                                $28.98                     $28.49
     $75.89                                  $50.99                                    $72.99                                    $72.99                                + $1.50 shipping           $29.99
     Free shipping                           Free shipping                             Free shipping                             Free shipping                         New                        + $1.50 shipping
     New                                     New                                       Last one                                  New                                                              New




   People were also interested in




     Tusk Flywheel Puller                    SAS Valve Removal kit with                KTM 690 SMC/Enduro/Duke                   KTM 300-550 XC MX MXC                 Hot Cams/HotCams           2017 14-17 KTM 390 Duke
     Remover 26mm KTM 250…                   Block Off plates KTM 1190…                08-18 Carbon Fiber Clutch…                EXC 555/565 Motor Clutc…              8.90mm Complete Valve…     Engine Motor Runs Warran…
     $19.96                                  $46.90                                    $79.95                                    $789.99                               $47.99                     $1,487.95
     + $39.00 shipping                       + $15.90 shipping                         Free shipping                             + $69.55 shipping                     $60.55                     $1,599.95
     Almost gone                             Popular                                                                             Almost gone                           + $23.78 shipping          + $1,400.00 shipping




 Back to search results | See More Details about "13-14 KTM 250 SX Engine Motor Cyliner Head Cover 54830..."                                                                                                             Return to top
 More to explore : Motorcycle Cylinder Barrels for 2016 KTM 250, Cylinder Works Motorcycle Parts for 2016 KTM 250, Fenders for 2016 KTM 250, Seats for 2016 KTM 250,
 Cylinder Heads & Parts for 2016 Ford Transit-250, Fairings & Bodywork for 2016 KTM 250, Gas Tanks for 2016 KTM 250, Motorcycle Cylinder Heads & Valve Covers for KTM 250,
 Motorcycle Headlight Assemblies for 2016 KTM 250, Motorcycle Triple Trees for 2016 KTM 250




                                                                                                                                                                                                                             Feedback
        About eBay       Announcements       Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/54830206000-cylinder-head-ktm-excsx-2011-2016-husqvarne-te-250-2014-2016/183961623165?hash=item2ad4f79a7d:g:FxkAAOSwWwBdgnp~                                                                                 2/3
10/19/2020                                                                                     natiabukrat
                                                        Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20 on eBay
                                                                                                                Page 150 of 400 PageID #:699
         Hi! Sign in or register      Daily Deals       Brand Outlet     Help & Contact                                                                                                         Sell   Watchlist       My eBay


                                        Shop by
                                        category                   Search for anything                                                                                         All Categories                           Search       Advanced



         natiabukrat's profile



                                                                       natiabukrat (647 )                                                                                                        Items for sale       Contact
                                                                       100% positive feedback

                                                                                                                                Based in Israel, natiabukrat has been an eBay member since Dec 25, 2010
                                                                          Save




                                       Feedback ratings                                                                                                                                                       See all feedback


                                                            19                   0                    0                                                         Good buyer, prompt payment, valued customer,
                                                        Positive             Neutral             Negative                                                       highly recommended.
                                                                                                                                                                Aug 31, 2020
                                                                   Feedback from the last 12 months



                                   1 Follower | 0 Reviews | Member since: Dec 25, 2010 |           Israel



         Items for sale(1)                                                                                                                                                                                                       See all items




             54830206000 cyl...
             US $160.00                      50m left




             About eBay      Announcements        Community        Security Center     Resolution Center      Seller Center     Policies    Affiliates   Help & Contact    Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/natiabukrat?_trksid=p2047675.l2559                                                                                                                                                                                      1/1
10/19/2020                                            Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                          Filed:       by natiabukrat
                                                                                                   11/10/20      Page | eBay
                                                                                                                           151 of 400 PageID #:700
        Hi! Sign in or register        Daily Deals    Brand Outlet     Help & Contact                                                                                                            Sell   Watchlist       My eBay


                                          Shop by
                                          category               Search for anything                                                                                            All Categories                          Search                    Advanced


                                                                                                                                                                                                                Include description
                                                       Items for sale from natiabukrat (647               ) |       Save this seller




        Categories
                                                            All Listings    Auction       Buy It Now                                                                                                       Sort: Best Match              View:
        eBay Motors
         Other Motorcycle Engines & Parts                1 results          Save this search


        Format                              see all                                                       54830206000 cylinder head ktm excsx 2011-2016 husqvarne te 250 2014-2016
               All Listings                                                                               New (Other)
               Auction
               Buy It Now                                                                                 $160.00                                                     From Israel
                                                                                                          Buy It Now

        Guaranteed Delivery                 see all                                                       +$50.00 shipping
                                                                                                                Watch
               No Preference
               1 Day Shipping
               2 Day Shipping
               3 Day Shipping
               4 Day Shipping


        Condition                           see all                                                                                                                                                                                   Tell us what you think
               New   (1)


        Price
        $             to $


        Item Location                       see all
               Default
               Within
                100 miles      of 60440

               US Only
               North America
               Worldwide


        Delivery Options                    see all
               Free shipping


        Show only                           see all
               Free Returns
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...



              Seller Information

             natiabukrat (647      )
              Feedback rating: 647
              Positive Feedback: 100%
              Member since Dec-25-10 in
              United States


              Read feedback profile
              Add to my favorite sellers




        About eBay           Announcements      Community      Security Center      Resolution Center       Seller Center     Policies     Affiliates   Help & Contact         Site Map



        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




        *Learn about pricing

        This page was last updated: Oct-18 11:01. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/natiabukrat/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                                                                        1/1
10/19/2020                                            Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                          Filed:       by natiabukrat
                                                                                                   11/10/20      Page | eBay
                                                                                                                           152 of 400 PageID #:701
        Hi! Sign in or register        Daily Deals    Brand Outlet     Help & Contact                                                                                                            Sell    Watchlist       My eBay


                                          Shop by
                                          category          ktm                                                                                                                 All Categories                           Search                    Advanced


                                                                                                                                                                                                                 Include description
                                                       Items for sale from natiabukrat (647               ) |       Save this seller | Show results from all sellers




        Categories
                                                            All Listings    Auction       Buy It Now                                                                                                         Sort: Best Match             View:
        eBay Motors
         Other Motorcycle Engines & Parts                1 result for ktm           Save this search


        Format                              see all        Find your Motorcycle
               All Listings                                                                                                                                                               Clear selections
               Auction
               Buy It Now


        Guaranteed Delivery                 see all
                                                                                                                                                                                              0
                                                            Make & Model                                        Year From / To                Distance
               No Preference                                                                                                                                                         matching results
                                                             KTM                                                Year From                       Any Distance of
               1 Day Shipping
               2 Day Shipping                                Any Model                                          Year To                         60440                                     Find Results
               3 Day Shipping
               4 Day Shipping                                                                             54830206000 cylinder head ktm excsx 2011-2016 husqvarne te 250 2014-2016
                                                                                                          New (Other)
        Condition                           see all
               New   (1)                                                                                  $160.00                                                      From Israel
                                                                                                          Buy It Now                                                   Brand: KTM
        Price                                                                                             +$50.00 shipping

        $             to $                                                                                      Watch


        Item Location                       see all
               Default
               Within
                100 miles      of 60440

               US Only                                                                                                                                                                                                                 Tell us what you think

               North America
               Worldwide


        Delivery Options                    see all
               Free shipping


        Show only                           see all
               Free Returns
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...



              Seller Information

             natiabukrat (647      )
              Feedback rating: 647
              Positive Feedback: 100%
              Member since Dec-25-10 in
              United States


              Read feedback profile
              Add to my favorite sellers




        About eBay           Announcements      Community      Security Center      Resolution Center       Seller Center     Policies     Affiliates   Help & Contact         Site Map



        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




        *Learn about pricing

        This page was last updated: Oct-18 11:04. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_odkw=&_ssn=natiabukrat&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                              1/1
10/19/2020                                                  Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                      11/10/20| eBay
                                                                                                                   Page 153 of 400 PageID #:702
                                                                                                                                                  How do you like our checkout? Tell us what you think
                                                         Checkout

                      Pay with                                                                                                      Subtotal (1 item)                                          $160.00
                                                                                                                                    Shipping                                                    $50.00
                                            New card                                                                                Tax*                                                        $13.13
                              0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                    Order total                                              $223.13

                                                                                                                                       *We're required by law to collect sales tax and applicable fees
                                                                                                                                       for certain tax authorities. Learn more


                               No Interest if paid in full in 6 months.
                               Apply now. See terms
                                                                                                                                                              Confirm and pay

                                                                                                                                                         Select a payment option
                      Ship to

                      375 W Briarcliff Rd                                                                                                                         See details
                      Bolingbrook, IL 60440-3825
                      United States

                      Change




                      Review item and shipping

                      Seller: natiabukrat | Message to seller

                                                             54830206000 cylinder head ktm exc\sx 2011-2016
                                                             husqvarne te 250 2014-2016
                                                             $160.00
                                                             Quantity 1

                                                             Delivery
                                                             Est. delivery: Oct 27 – Oct 29
                                                             Expedited Shipping from outside US
                                                             $50.00



                      Gift cards, coupons, eBay Bucks



                      Enter code:                                                    Apply




                      Donate to charity (optional)
                      North Shore Animal League America
                      Join our no-kill mission and save homeless animals--donate $1 to NSALA.



                      Select amount                         None




                   Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1438956013011                                                                                                                                             1/1
10/7/2020                                                                Motorcycle
                                                       Case: 1:20-cv-06677 Document Air Filter#:
                                                                                               Fairing Dust Protection
                                                                                                 11 Filed:     11/10/20CoversPage
                                                                                                                             for 1290154
                                                                                                                                     Superof
                                                                                                                                          Adventure R | eBay #:703
                                                                                                                                             400 PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                               All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work
                                                                                                                                                                                                                                             | Add to Watchlist
                                                       eBay Motors > Parts & Accessories > Motorcycle Parts > Air Intake & Fuel Delivery > Air Filters




           Check if this part fits your vehicle                          Select Vehicle



    SAVE UP TO 11% WHEN YOU BUY MORE
                                                                                                       Motorcycle Air Filter Fairing Dust Protection Covers
                                                                                                                                                                                                               Shop with confidence
                                                                                                       for 1290 Super Adventure R
                                                                                                                                                                                                                      eBay Money Back Guarantee
                                                                                                                                                                                                                      Get the item you ordered or get
                                                                                                                                                                                                                      your money back. Learn more
                                                                                                           Condition: New

                                                                                                                                      Buy 1                   Buy 2                                            Seller information
                                                                                                        Bulk savings:
                                                                                                                                  $ 42.38 / she           $ 40.68 / she                                        nawensonparts (40       )
                                                                                                                                                                                                               97.6% Positive feedback

                                                                                                       Compatibility See compatible vehicles
                                                                                                                                                                                                                  Save this Seller
                                                                                                                    :
                                                                                                                                                                                                               Contact seller
                                                                                                             Quantity:        1
                                                                                                                                                                                                               See other items
                                                                                                                            2 available



                                                                                                                Price:    US $42.38/ea                                     Buy It Now


                                                                                                                                                                          Add to cart




                                                                                                         Best Offer:                                                      Make Offer


                                                                                                                                                                        Add to Watchlist



                                                                                                                                            Free shipping


                                Have one to sell?         Sell now                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                            Kong/Taiwan | See details
                                                                                                                            International shipment of items may be subject to customs
                                                                                                                            processing and additional charges.
                                                                                                                            Item location: Guangzhou, China
                                                                                                                            Ships to: Worldwide See exclusions

                                                                                                              Delivery:             Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                                    Please note the delivery estimate is greater than 14 business
                                                                                                                                    days.
                                                                                                                                    Please allow additional time if international delivery is subject
                                                                                                                                    to customs processing.

                                                                                                            Payments:



                                                                                                                            Special financing available. | See terms and apply now

                                                                                                                                       Earn up to 5x points when you use your eBay
                                                                                                                                       Mastercard. Learn more

                                                                                                              Returns: 14 day Buyer pays for return shipping |                  See details




    Similar sponsored items 1/2                                                                                                                                                                                                    Feedback on our suggestions




     TOP Moto Radiator Guard                  LQ Radiator Guard cover                   Complete Fairing & Screen                   200x Complete Fairing Bolt                 White Front Fender Number                     Motorcycle Fairing Bolts For
     Grille Cover For KTM 1290…               Protection For KTM 1290…                  Bolt Kit For KTM 1190…                      Kit body screws Clips For…                 Plate Fairings For KTM 250…                   KTM 200 250 390 690 990…
     $49.99                                   $49.99                                    $32.79                                      $26.39                                     $73.50                                        $28.79
     Free shipping                            Free shipping                             $36.43                                      $29.99                                     $78.19                                        $31.99
     New                                      New                                       Free shipping                               + $3.99 shipping                           + $3.50 shipping                              Free shipping
                                                                                        New                                         Seller 99.1% positive                      Seller 99.1% positive                         New
                                                                                                                                                                                                                                                       Feedback




    Sponsored items from this seller 1/2                                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Air-Filter-Fairing-Dust-Protection-Covers-for-1290-Super-Adventure-R/402298179313?&shqty=1&isGTR=1#shId                                                                                                                      1/3
10/7/2020                                                         Motorcycle
                                                Case: 1:20-cv-06677 Document Air Filter#:
                                                                                        Fairing Dust Protection
                                                                                          11 Filed:     11/10/20CoversPage
                                                                                                                      for 1290155
                                                                                                                              Superof
                                                                                                                                   Adventure R | eBay #:704
                                                                                                                                      400 PageID




     Aluminum Motorcycle Air              Motorcycle Air Cleaner              Chrome Motorcycle                      Motorcycle Frame Plug Kit     Protective Frame End Caps    Motorcycle Tail Light Trim
     Intake Cover Intake Grille…          Element Replacement Filte…          Swingarm Pivot Covers…                 Aluminum Frame End Caps…      Crash Bar Plugs Decoracti…   ABS Plastic Fairing…
     $27.99                               $6.99                               $34.38                                 $36.99                        $6.99                        $31.99
     + $1.99 shipping                     + $1.99 shipping                    + $1.99 shipping                       + $1.99 shipping              + $1.99 shipping             + $1.99 shipping




    Description            Shipping and payments                                                                                                                                                     Report item



                                                                                                                                                                        eBay item number: 402298179313
      Seller assumes all responsibility for this listing.

      Last updated on Sep 16, 2020 23:47:23 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year           Make          Model          Submodel
              -Select-      -Select-      -Select-        -Select-                     Go


            [show all compatible vehicles]


                This part is compatible with 7 vehicle(s).


             Notes       Year                          Make                              Model                                 Submodel
                         2020                          KTM                               1290                                  Super Adventure R
                         2020                          KTM                               1290                                  Super Adventure S
                         2019                          KTM                               1290                                  Super Adventure R
                         2019                          KTM                               1290                                  Super Adventure S
                         2018                          KTM                               1290                                  Super Adventure R
                         2018                          KTM                               1290                                  Super Adventure S
                         2017                          KTM                               1290                                  Super Adventure R

            Portions of the information contained in this table have been provided by nawensonparts



            Item specifics
            Condition:                       New                                                              Modified Item:                       No
            Type:                            Motorcycle air filter dust protection                            Country/Region of Manufacture:       China
            Color:                           Orange                                                           Custom Bundle:                       No
            Manufacturer Part Number:        Does Not Apply                                                   Holes:                               NO
            Placement on Vehicle:            Front                                                            Material:                            plastic, sponge
            Brand:                           Nawenson                                                         Fit:                                 Custom Fit
            Non-Domestic Product:            No                                                               Number of Pieces:                    1 pair
            Warranty:                        60 Day                                                           UPC:                                 708111922531


      The default color of this product here is Orange. If you need other colors (4 colors in total), please leave us a message about your choice, then we will send
      the correct color for you. Orange color will be sent if no message is left for us. Thanks!

      Motorcycle air filter dust protection
      A great supplement for your motorcycle when riding in dusty areas or riding in regions with high sand levels
      Help to extend the life of the main air filter.
      Upgrade the look of the front end of your motorcycle
      Easy to install and disassemble for regular cleaning
      4 choices available in color as pictures shown

      Condition: new
      Material: plastic, sponge
      Color: 4 choices, as pictures shown
      Quantity: 1 pair

      Fitment:
      For 1290 Super Adventure R 2017-2020
      For 1290 Super Adventure S 2018-2020


      Payment:

      1.we accept payment by Paypal only!

      2. Payment should be completed within 7 days after order is made. Or, an unpaid case will be issued in order to cancel the transaction. Please contact us if you can not make the payment in time.

      3. The eCheck from PayPal will only be processed once the payment is cleared.

      4. Our price does not include any Duties, Value Added Taxes, Customs Clearance Fees and other charges. These charges are borne by buyers if they are needed. So, please check with your custom
      office to learn what additional costs will be needed before bidding or buying. If the parcel is returned due to buyer’s refusal to pay for the above-mentioned charges, it will not be shipped again
      unless buyer completes those charges and pay for those return and resend costs Buyer can not cancel the order or request refund due to this
                                                                                                                                                                                                           Feedback




    Sponsored items based on your recent views 1/2                                                                                                                                     Feedback on our suggestions


https://www.ebay.com/itm/Motorcycle-Air-Filter-Fairing-Dust-Protection-Covers-for-1290-Super-Adventure-R/402298179313?&shqty=1&isGTR=1#shId                                                                          2/3
10/7/2020                                                              Motorcycle
                                                     Case: 1:20-cv-06677 Document Air Filter#:
                                                                                             Fairing Dust Protection
                                                                                               11 Filed:     11/10/20CoversPage
                                                                                                                           for 1290156
                                                                                                                                   Superof
                                                                                                                                        Adventure R | eBay #:705
                                                                                                                                           400 PageID




     Nos Rear Shock Absorber                  10Set 17MM Motorcycle                     Pair Carbon Fiber Front                   WP Performance Front                  KTM DUKE 200 390 RC          Nos Rear Shock Absorber
     Shocker Suspension Fits…                 Quick Release D-RING 1/4…                 Brake Disc Cooling Air…                   Suspension Fork KTM Duk…              REAR SHOCK ABSORBER…         Shocker Suspension for KT…
     $158.39                                  $23.10                                    $90.24                                    $629.99                               $171.32                      $162.00
     $175.99                                  $26.55                                    $94.99                                    $699.99                               + $4.54 shipping             $186.21
     Free shipping                            Free shipping                             + $19.99 shipping                         Free shipping                         Seller 100% positive         Free shipping
     New                                      New                                       New                                       New                                                                New




   Explore more sponsored options: Material

    Stainless Steel




     Contrast Cut Billet                      250pc Bolt Kit KTM SX EX
     Aluminum Air Cleaner Inta…               EXC XC 50 65 85 105 150…
     $80.74                                   $49.99
     $84.99                                   + $27.00 shipping
     Free shipping                            Popular




    More from this seller 1/2                                                                                                                                                                              Feedback on our suggestions




     Aluminum Motorcycle Air                  Motorcycle Air Cleaner                    Chrome Motorcycle                         Motorcycle Frame Plug Kit             Protective Frame End Caps    Motorcycle Tail Light Trim
     Intake Cover Intake Grille…              Element Replacement Filte…                Swingarm Pivot Covers…                    Aluminum Frame End Caps…              Crash Bar Plugs Decoracti…   ABS Plastic Fairing…
     $27.99                                   $6.99                                     $34.38                                    $36.99                                $6.99                        $31.99
     + shipping                               + shipping                                + shipping                                + shipping                            + shipping                   + shipping




 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                                                   Return to top
 More to explore : Motorcycle Air Filters for KTM 1290, Fairings & Bodywork for KTM 1290, Motorcycle Air Filters for 2015 KTM 1290, BMC Motorcycle Intake Air Filters for KTM 1290,
 Motorcycle Air Filters for 2014 KTM 1290, Motorcycle Air Intake Covers & Fairings for Honda, Motorcycle Air Intake Covers & Fairings for Harley-Davidson,
 Motorcycle Air Intake Covers & Fairings for Triumph, Plastic Motorcycle Air Intake Covers & Fairings for Honda, Unbranded Motorcycle Air Intake Covers & Fairings for Honda




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/Motorcycle-Air-Filter-Fairing-Dust-Protection-Covers-for-1290-Super-Adventure-R/402298179313?&shqty=1&isGTR=1#shId                                                                                              3/3
10/7/2020                                                                Motorcycle
                                                       Case: 1:20-cv-06677 Document Air Filter#:
                                                                                               Fairing Dust Protection
                                                                                                 11 Filed:     11/10/20CoversPage
                                                                                                                             for 1290157
                                                                                                                                     Superof
                                                                                                                                          Adventure R | eBay #:706
                                                                                                                                             400 PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                               All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work
                                                                                                                                                                                                                                             | Add to Watchlist
                                                       eBay Motors > Parts & Accessories > Motorcycle Parts > Air Intake & Fuel Delivery > Air Filters




           Check if this part fits your vehicle                          Select Vehicle



    SAVE UP TO 11% WHEN YOU BUY MORE
                                                                                                       Motorcycle Air Filter Fairing Dust Protection Covers
                                                                                                                                                                                                               Shop with confidence
                                                                                                       for 1290 Super Adventure R
                                                                                                                                                                                                                      eBay Money Back Guarantee
                                                                                                                                                                                                                      Get the item you ordered or get
                                                                                                                                                                                                                      your money back. Learn more
                                                                                                           Condition: New

                                                                                                                                      Buy 1                   Buy 2                                            Seller information
                                                                                                        Bulk savings:
                                                                                                                                  $ 42.38 / she           $ 40.68 / she                                        nawensonparts (40       )
                                                                                                                                                                                                               97.6% Positive feedback

                                                                                                       Compatibility See compatible vehicles
                                                                                                                                                                                                                  Save this Seller
                                                                                                                    :
                                                                                                                                                                                                               Contact seller
                                                                                                             Quantity:        1
                                                                                                                                                                                                               See other items
                                                                                                                            2 available



                                                                                                                Price:    US $42.38/ea                                     Buy It Now


                                                                                                                                                                          Add to cart




                                                                                                         Best Offer:                                                      Make Offer


                                                                                                                                                                        Add to Watchlist



                                                                                                                                            Free shipping


                                Have one to sell?         Sell now                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                            Kong/Taiwan | See details
                                                                                                                            International shipment of items may be subject to customs
                                                                                                                            processing and additional charges.
                                                                                                                            Item location: Guangzhou, China
                                                                                                                            Ships to: Worldwide See exclusions

                                                                                                              Delivery:             Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                                    Please note the delivery estimate is greater than 14 business
                                                                                                                                    days.
                                                                                                                                    Please allow additional time if international delivery is subject
                                                                                                                                    to customs processing.

                                                                                                            Payments:



                                                                                                                            Special financing available. | See terms and apply now

                                                                                                                                       Earn up to 5x points when you use your eBay
                                                                                                                                       Mastercard. Learn more

                                                                                                              Returns: 14 day Buyer pays for return shipping |                  See details




    Similar sponsored items 1/2                                                                                                                                                                                                    Feedback on our suggestions




     TOP Moto Radiator Guard                  LQ Radiator Guard cover                   Complete Fairing & Screen                   200x Complete Fairing Bolt                 White Front Fender Number                     Motorcycle Fairing Bolts For
     Grille Cover For KTM 1290…               Protection For KTM 1290…                  Bolt Kit For KTM 1190…                      Kit body screws Clips For…                 Plate Fairings For KTM 250…                   KTM 200 250 390 690 990…
     $49.99                                   $49.99                                    $32.79                                      $26.39                                     $73.50                                        $28.79
     Free shipping                            Free shipping                             $36.43                                      $29.99                                     $78.19                                        $31.99
     New                                      New                                       Free shipping                               + $3.99 shipping                           + $3.50 shipping                              Free shipping
                                                                                        New                                         Seller 99.1% positive                      Seller 99.1% positive                         New
                                                                                                                                                                                                                                                       Feedback




    Sponsored items from this seller 1/2                                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Air-Filter-Fairing-Dust-Protection-Covers-for-1290-Super-Adventure-R/402298179313?&shqty=1&isGTR=1#shId                                                                                                                      1/3
10/7/2020                                                                 Motorcycle
                                                        Case: 1:20-cv-06677 Document Air Filter#:
                                                                                                Fairing Dust Protection
                                                                                                  11 Filed:     11/10/20CoversPage
                                                                                                                              for 1290158
                                                                                                                                      Superof
                                                                                                                                           Adventure R | eBay #:707
                                                                                                                                              400 PageID




     Aluminum Motorcycle Air                    Motorcycle Air Cleaner                 Chrome Motorcycle                        Motorcycle Frame Plug Kit                 Protective Frame End Caps                 Motorcycle Tail Light Trim
     Intake Cover Intake Grille…                Element Replacement Filte…             Swingarm Pivot Covers…                   Aluminum Frame End Caps…                  Crash Bar Plugs Decoracti…                ABS Plastic Fairing…
     $27.99                                     $6.99                                  $34.38                                   $36.99                                    $6.99                                     $31.99
     + $1.99 shipping                           + $1.99 shipping                       + $1.99 shipping                         + $1.99 shipping                          + $1.99 shipping                          + $1.99 shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: Guangzhou, China
            Shipping to: Worldwide
            Excludes: Africa, Central America and Caribbean, Oceania, South America, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Turkey, United Arab Emirates, Yemen, Brunei
            Darussalam, Cambodia, Laos, Bermuda, Canada, Greenland, Saint Pierre and Miquelon, Albania, Andorra, Bosnia and Herzegovina, Gibraltar, Guernsey, Jersey, Liechtenstein, Macedonia,
            Malta, Moldova, Monaco, Norway, San Marino, Svalbard and Jan Mayen, Sweden, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India,
            Kazakhstan, Kyrgyzstan, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


              Shipping and handling              To                       Service                                                                                 Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                           Estimated between Thu. Oct. 29 and Wed. Nov. 18
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              14 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/2                                                                                                                                                                          Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Motorcycle-Air-Filter-Fairing-Dust-Protection-Covers-for-1290-Super-Adventure-R/402298179313?&shqty=1&isGTR=1#shId                                                                                                                  2/3
10/7/2020                                          Case: 1:20-cv-06677 Document #: 11 Filed:Feedback ProfilePage 159 of 400 PageID #:708
                                                                                              11/10/20
                 Hi! Sign in or register      Daily Deals   Brand Outlet      Help & Contact                                                                                  Sell     Watchlist        My eBay


                                           Shop by
                                           category                  Search for anything                                                                     All Categories                             Search            Advanced



                 Home        Community         Feedback forum        Feedback profile



                 Feedback profile


                                            nawensonparts (40             )                                                                                                                     Member Quick Links
                                            Positive Feedback (last 12 months): 97.6%                                                                                                           Contact member
                                            Member since: Oct-23-19 in China                                                                                                                    View items for sale




                 Feedback ratings                                                                       Detailed seller ratings

                                                  1 month        6 months          12 months                     Average for the last 12 months

                            Positive                  5              36                 43                       Accurate description                                         Reasonable shipping cost
                                                                                                                               (40)                                                        (40)
                            Neutral                   0               1                  1
                                                                                                                 Shipping speed                                               Communication
                            Negative                  1               1                  1                                    (40)                                                        (41)




                           All received Feedback                                    Received as buyer                                      Received as seller                                          Left for others

                 1 Feedback received (viewing 1-1)                                                                                                                                                         Revised Feedback: 0


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                            12 Months



                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                          Some items are unavailable                                                                                           Buyer: 0***0 (21 )                                          Past month
                          (Private listing)                                                                                                                                                                Reciprocal feedback




                                                                                                                                                                                                                                     Comment?
                 Page 1 of 1
                                                                                                                          1



                                                      Member Quick Links                      Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                                                                                                 Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay      Announcements        Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/nawensonparts?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                      1/1
10/7/2020                                                                                     nawensonparts
                                                        Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20  on eBay
                                                                                                                Page 160 of 400 PageID #:709
         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                             Sell   Watchlist          My eBay


                                    Shop by
                                    category                    Search for anything                                                                                                All Categories                             Search            Advanced



        nawensonparts's profile



                                                                       nawensonparts (40 )                                                                                                           Items for sale         Contact
                                                                       97.6% positive feedback

                                                                                                                      Nawenson is an energetic brand that committed to provide motorcycle enthusiasts with
                                                                          Save
                                                                                                                      awesome parts and accessories. With close cooperation with manufacturers, we are
                                                                                                                      able to offer products with preferential prices and good quality and offer the lates



                                      Feedback ratings                                                                                                                                                            See all feedback

                                                           40          Item as described                       43                1                  1                           Some items are unavailable
                                                                                                                                                                                Oct 05, 2020
                                                           41          Communication                       Positive         Neutral             Negative
                                                           40          Shipping time

                                                           40          Shipping charges                          Feedback from the last 12 months



                                   2 Followers | 0 Reviews | Member since: Oct 23, 2019 |            China



        Items for sale(52)                                                                                                                                                                                                                  See all items




            CNC Motorcycle ...                                New Lock Set fo...                                Motocross Exhau...                                 Frame Plug Kit ...                                  Front Fender Mo...
            US $16.00                         1h left         US $15.68                          2h left        US $12.99                           23h left       US $15.99                           1d left         US $16.99                  1d left




            About eBay      Announcements        Community        Security Center      Resolution Center         Seller Center       Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/nawensonparts?_trksid=p2047675.l2559                                                                                                                                                                                               1/1
10/7/2020                                                                             Items
                                                      Case: 1:20-cv-06677 Document #: 11    for sale11/10/20
                                                                                          Filed:    by nawensonparts
                                                                                                               Page  | eBay
                                                                                                                        161 of 400 PageID #:710
        Hi! Sign in or register        Daily Deals    Brand Outlet    Help & Contact                                                                               Sell   Watchlist       My eBay


                                     Shop by
                                     category                Search for anything                                                                  All Categories                          Search                Advanced


                                                                                                                                                                                  Include description
                                                       Items for sale from nawensonparts (40           ) |      Save this seller




        Categories
                                                           All Listings   Auction      Buy It Now                                                                            Sort: Best Match           View:
        eBay Motors
            Motorcycle Fairings & Bodywork               52 results        Save this search
            Other Motorcycle Parts
            Motorcycle Parts
                                                                                                    Motorcycle Air Filter Fairing Dust Protection Covers for 1290 Super Adventure R
            Other Motorcycle Body & Frame
                                                                                                    Brand New
            Motorcycle Air Filters
            More                                                                                    $42.38                                  From China
                                                                                                    or Best Offer
                                                                                                    Free Shipping
        Format                              see all
                                                                                                       Watch
               All Listings
               Auction
               Buy It Now


        Guaranteed Delivery                 see all
               No Preference
               1 Day Shipping
                                                                                                    Motorcycle Frame Plug Kit Aluminum Frame End Caps for R1250GS Adventure 2019
               2 Day Shipping                                                                       Brand New
               3 Day Shipping
               4 Day Shipping                                                                       $36.99                                  From China
                                                                                                    or Best Offer
        Condition                           see all                                                 Free Shipping
                                                                                                    4 Watching
               New     (52)
                                                                                                       Watch

        Price

               Under $15.00
               $15.00 - $35.00
               Over $35.00
        $                to $
                                                                                                    Chrome Motorcycle Swingarm Pivot Covers Fairing Accessories for Gold Wing GL1800
                                                                                                    Brand New
        Item Location                       see all
                                                                                                    $34.38                                  From China
               Default
                                                                                                    or Best Offer
               Within
                                                                                                    Free Shipping
                   100 miles    of 60106
                                                                                                       Watch
               US Only
               North America
               Worldwide


        Delivery Options                    see all
               Free shipping
                                                                                                    Universal Motorcycle Pipe Guard Flexible Exhaust Heat Shield for Off-road Bikes
                                                                                                    Brand New
        Show only                           see all
               Free Returns                                                                         $40.88                                  From China
               Returns accepted                                                                     or Best Offer
               Completed listings                                                                   Free Shipping
               Sold listings                                                                        3 Watching
               Deals & Savings
                                                                                                       Watch

        More refinements...



               Seller Information                                                                   Motorcycle Handlebar Riser Handlebar Adapter Rolocation Brackets for Z900RS
             nawensonparts (40         )                                                            Brand New
               Feedback rating: 40
               Positive Feedback: 97.6%
                                                                                                    $57.99                                  From China

               Member since Oct-23-19 in                                                            or Best Offer
               Hong Kong                                                                            Free Shipping
                                                                                                       Watch
               Read feedback profile
               Add to my favorite sellers




                                                                                                    Motorcycle Front Fender Vent Trim Side Panel Vent Trim Kit for Gold Wing GL1800
                                                                                                    Brand New

                                                                                                    $57.99                                  From China
                                                                                                    or Best Offer
                                                                                                    Free Shipping
                                                                                                       Watch




                                                         Motorcycle Chain Guide Block Plastic Protector Kit for CRF250R/450RX/KX250F/450F
                                                         Brand New




https://www.ebay.com/sch/nawensonparts/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                                  1/8
10/7/2020                                                                Items
                                         Case: 1:20-cv-06677 Document #: 11    for sale11/10/20
                                                                             Filed:    by nawensonparts
                                                                                                  Page  | eBay
                                                                                                           162 of 400 PageID #:711

                                                                            $23.99                                  From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                            2 Watching
                                                                               Watch




                                                                            Aluminum Motorcycle Air Intake Cover Intake Grille Guard Filter for R Nine T R9T
                                                                            Brand New

                                                                            $27.99                                  From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                               Watch




                                                                            Hydraulic Master Cylinder Brake Lever Clutch Handle for Motorcycle under 500CC
                                                                            Brand New

                                                                            $58.99                                  From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                               Watch




                                                                            Front Aerodynamic Winglet Decoractive Spoiler Fairing for Ninja 400/250 18-2020
                                                                            Brand New

                                                                            $24.99                                  From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                               Watch




                                                                            Speedometer Bezel Gauge Ring Tachometer Odometer Trim Cover for BMW R Nine T R9T
                                                                            Brand New

                                                                            $32.38                                  From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                            4 Watching
                                                                               Watch




                                                                            Motorcycle Brake Fluid Reservoir Cover Clutch Tank Cap Set for XDiavel/S Diavel
                                                                            Brand New

                                                                            $44.99                                  From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                            3 Watching
                                                                               Watch




                                                                            Motorcycle Front Fender ABS Plastic Short Mudguard for V7 Ⅲ Racer/Stone/Special
                                                                            Brand New

                                                                            $35.38                                  From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                               Watch




                                           Motorcycle Engine Stabilizer Link CNC Aluminum Accessories for Road Glide/King
                                           Brand New




https://www.ebay.com/sch/nawensonparts/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                      2/8
10/7/2020                                                                Items
                                         Case: 1:20-cv-06677 Document #: 11    for sale11/10/20
                                                                             Filed:    by nawensonparts
                                                                                                  Page  | eBay
                                                                                                           163 of 400 PageID #:712

                                                                            $26.99                                 From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                            3 Watching
                                                                               Watch




                                                                            Motorcycle Front Engine Mount Bracket CNC Aluminum Accessories for Electra/Road
                                                                            Brand New

                                                                            $30.99                                 From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                            5 Watching
                                                                               Watch




                                                                            Magnetic Mount Motorcycle Gas Tank Bag Storage Pack for Sport Bike Street Bike
                                                                            Brand New

                                                                            $27.99                                 From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                            5 Watching
                                                                               Watch




                                                                            Universal Motorcycle Tail Bag Rear Luggage Rack Storage Pack Helmet Bag Trunk
                                                                            Brand New

                                                                            $37.38                                 From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                            2 Watching
                                                                               Watch




                                                                            Motorcycle Tail Light Trim ABS Plastic Fairing Accessories for Gold Wing GL1800
                                                                            Brand New

                                                                            $31.99                                 From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                               Watch




                                                                            Motorcycle Gas Tank Bag Black Storage Pack Magnetic Mount for Metallic Tank
                                                                            Brand New

                                                                            $25.99                                 From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                               Watch




                                                                            Universal Motorcycle Windscreen Extension Spoiler deflector Adjustable Aerofoil
                                                                            Brand New

                                                                            $19.99                                 From China
                                                                            or Best Offer
                                                                            Free Shipping
                                                                            13 Sold
                                                                               Watch




                                           Motorcycle Speedometer Bezel Gauge Ring Tachometer Trim Cover for R Nine T R9T
                                           Brand New




https://www.ebay.com/sch/nawensonparts/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                     3/8
10/7/2020                                                                            Items
                                                     Case: 1:20-cv-06677 Document #: 11    for sale11/10/20
                                                                                         Filed:    by nawensonparts
                                                                                                              Page  | eBay
                                                                                                                       164 of 400 PageID #:713
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                                    Sell   Watchlist       My eBay


                                     Shop by
                                     category          Ktm                                                                                                           All Categories                          Search                Advanced


                                                                                                                                                                                                     Include description
                                                      Items for sale from nawensonparts (40              ) |      Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction      Buy It Now                                                                                                Sort: Best Match           View:
        eBay Motors
            Motorcycle Fairings & Bodywork              1 results for Ktm          Save this search
            Other Motorcycle Parts
            More
                                                          Find your Motorcycle
                                                                                                                                                                            Clear selections
        Format                             see all
               All Listings
               Auction
               Buy It Now
                                                                                                                                                                                 0
                                                          Make & Model                                   Year From / To                Distance
                                                                                                                                                                         matching results
                                                           KTM                                            Year From                     Any Distance of
        Guaranteed Delivery                see all
                                                           Any Model                                      Year To                       60106                               Find Results
               No Preference
               1 Day Shipping
               2 Day Shipping                                                                         Motorcycle Air Filter Fairing Dust Protection Covers for 1290 Super Adventure R (Fits: KTM)
               3 Day Shipping                                                                         Brand New
               4 Day Shipping
                                                                                                      $42.38                                                  From China
        Condition                          see all                                                    or Best Offer
               New     (8)                                                                            Free Shipping
                                                                                                         Watch
        Price
        $                to $


        Item Location                      see all
               Default
               Within
                   100 miles    of 60106

               US Only
               North America
               Worldwide


        Delivery Options                   see all
               Free shipping


        Show only                          see all
               Free Returns
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...



              Seller Information

             nawensonparts (40        )
              Feedback rating: 40
              Positive Feedback: 97.6%
              Member since Oct-23-19 in
              Hong Kong


              Read feedback profile
              Add to my favorite sellers




https://www.ebay.com/sch/m.html?_odkw=&_ssn=nawensonparts&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=Ktm&_sacat=0                                                                                                          1/3
10/7/2020                                                        Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBayPage 165 of 400 PageID #:714

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $42.38
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $2.65
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $45.03

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: nawensonparts | Message to seller

                                                                       Motorcycle Air Filter Fairing Dust Protection Covers for
                                                                       1290 Super Adventure R
                                                                       $42.38

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Oct 29 – Nov 18
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Reflections of Trinity
                               Help children, seniors and others in COVID-19 crisis with food and basic needs.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1430146237012                                                                                                                                                       1/1
10/9/2020                                                              1 Pair Shorty/Long
                                                       Case: 1:20-cv-06677    Document    CNC#:
                                                                                              Brake
                                                                                                11 Clutch
                                                                                                    Filed:Levers For KTM Page
                                                                                                            11/10/20     390 Duke/RC390
                                                                                                                                166 of2013-2017 US | eBay
                                                                                                                                        400 PageID      #:715
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                     Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                           Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                    | Add to Watchlist




    People who viewed this item also viewed

                           CNC Clutch&Brake                               177mm Set Clutch                               For KTM 390                                           CNC Short Clutch                                   CNC Long Brake
                           Levers For KTM…                                Brake Levers For…                              Duke/RC390 201…                                       Brake Levers For…                                  Clutch Levers For…
                           $24.54                                         $18.99                                         $24.29                                                $21.27                                             $19.59
                           $28.87                                         $19.99                                         $26.99                                                $31.28                                             $21.06
                           Free shipping                                  Free shipping                                  Free shipping                                         Free shipping                                      Free shipping




           Check if this part fits your vehicle                         Select Vehicle



    SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                    1 Pair Shorty/Long CNC Brake Clutch Levers For KTM
                                                                                                                                                                                                           Shop with confidence
                                                                                                    390 Duke/RC390 2013-2017 US
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                            Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                              Lever:     - Select -                                                                        Seller information
                                                                                                                                                                                                           neverland_cover (31780       )
                                                                                                      Lever Color:       - Select -                                                                        98.4% Positive feedback


                                                                                                           Adjuster      - Select -
                                                                                                                                                                                                               Save this Seller
                                                                                                             Color:
                                                                                                                                                                                                           Contact seller
                                                                                                                                Buy 1               Buy 2                 Buy 3                            Visit store
                                                                                                     Bulk savings:
                                                                                                                              $27.99/ea           $26.59/ea             $25.75/ea                          See other items


                                                                                                          Quantity:       1

                                                                                                                        3 available / 8 sold



                                                                                                             Price:    US $27.99/ea                                    Buy It Now


                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                         Free shipping                 30-day returns                Longtime member
                                Have one to sell?         Sell now
                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:            Estimated between Fri. Oct. 30 and Thu. Nov. 19

                                                                                                                                Please note the delivery estimate is greater than 13 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                  See details




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/1-Pair-Shorty-Long-CNC-Brake-Clutch-Levers-For-KTM-390-Duke-RC390-2013-2017-US/113660535688                                                                                                                                         1/5
10/9/2020                                                        1 Pair Shorty/Long
                                                 Case: 1:20-cv-06677    Document    CNC#:
                                                                                        Brake
                                                                                          11 Clutch
                                                                                              Filed:Levers For KTM Page
                                                                                                      11/10/20     390 Duke/RC390
                                                                                                                          167 of2013-2017 US | eBay
                                                                                                                                  400 PageID      #:716




     1 Pair Shorty/Long CNC               2x Shorty/Long Aluminum              2x Adjustable Shorty/Long       1 Pair Short&Long CNC                  1Pair Adjustable CNC            1 Pair CNC Front Brake &
     Brake Clutch Levers For KT…          CNC Brake Clutch Levers…             CNC Brake Clutch Levers…        Brake Clutch Levers For…               Short/Long Brake Clutch…        Clutch Pivot Levers Fits…
     $27.99                               $27.99                               $25.99                          $25.99                                 $20.99                          $22.99
     Free shipping                        Free shipping                        Free shipping                   Free shipping                          Free shipping                   Free shipping




    Description            Shipping and payments                                                                                                                                                        Report item



                                                                                                                                                                               eBay item number: 113660535688
      Seller assumes all responsibility for this listing.

      Last updated on Sep 22, 2020 09:01:31 PDT View all revisions

            Compatibility
            To confirm that this part fits your vehicle, please choose a vehicle from the "My Garage" list OR enter your vehicle’s details below.

            My Garage                                                   Year          Make         Model         Submodel
              Select a vehicle                                           -Select-     -Select-     -Select-       -Select-                       Go

            Go to My Garage
            [show all compatible vehicles]


                  This part is compatible with 10 vehicle(s).


              Notes      Year                                Make                                     Model                                       Submodel
                         2016                                 KTM                                     125                                         SX
                         2015                                 KTM                                     125                                         SX
                         2014                                 KTM                                     125                                         SX
                         2015                                 KTM                                     200                                         XCW
                         2014                                 KTM                                     200                                         XCW
                         2016                                 KTM                                     390                                         Duke
                         2016                                 KTM                                     390                                         RC
                         2015                                 KTM                                     390                                         Duke
                         2015                                 KTM                                     390                                         RC
                         2013                                 KTM                                     690                                         Duke

            Portions of the information contained in this table have been provided by neverland_cover



            Item specifics
            Condition:                                      New                                                  Brand:                                       NEVERLAND
            EAN:                                            Does not apply                                       Manufacturer Part Number:                    Does not apply
            Material:                                       Billet Aluminum                                      Placement on Vehicle:                        Rear
            Fit for:                                        KTM                                                  Surface Finish:                              CNC
            Fit for#1:                                      390 Duke/RC390                                       Warranty:                                    1 Year
            fit for#3:                                      RC125/125 Duke                                       Color:                                       Multi-Colored
            Fit for#2:                                      200 Duke/RC200                                       Country/Region of Manufacture:               China
            Handle Bars, Levers & Mirror Part Type::        Lever                                                UPC:                                         Does not apply


                                        wangyionline1980
                                                                                                                                                      Search within store
                                        neverland_cover (31780        ) 98.4%
                                             Sign up for newsletter

                                                                                                                                                      Visit Store: wangyionline1980



                                        Items On Sale       Car Cover        Motorcycle Cover     ATV/UTV Cover       Bike Cover       BBQ Grill Cover


       You may like




      CNC Pivot Brake Clutch Lever         Pivot Brake Clutch Lever For         Pair CNC Brake Clutch Lever     Short CNC Brake Clutch                Adjustable Short/Long CNC       Shorty/Long Clutch Brake
      For Suzuki RM85 RM125/2…             Honda CR80R/85R CRF15…               For Suzuki DL650/V-STRO…        Lever For Suzuki SFV650…              Clutch Brake Lever For…         Lever for Honda CB919 02-…
      $17.99                               $27.99                               $25.99                          $23.99                                $25.99                          $25.99




                                                                                         H       Ab    tU     FAQ        R t       F    db   k        C   t     t
https://www.ebay.com/itm/1-Pair-Shorty-Long-CNC-Brake-Clutch-Levers-For-KTM-390-Duke-RC390-2013-2017-US/113660535688                                                                                                  2/5
10/9/2020                                                 1 Pair Shorty/Long
                                          Case: 1:20-cv-06677    Document    CNC#:
                                                                                 Brake
                                                                                   11 Clutch
                                                                                       Filed:Levers For KTM Page
                                                                                               11/10/20     390 Duke/RC390
                                                                                                                   168 of2013-2017 US | eBay
                                                                                                                           400 PageID      #:717
                                                                           Home      About Us      FAQ     Return      Feedback   Contact-us




                                                      Fast Shipping✔High Quality✔30 days Return Policy Money Back✔

                      Specification:
                      High quality T6061-T6 aluminum CNC finish
                      Package including brake lever and clutch lever
                      Fully 6 positions adjustable
                      Short Lever Lenth:14.7cm/5.8inch
                      Long Lever Lenth: 17.7cm/7inch
                      Perfect fit and no modification is needed, no install instructions included.

                      Fitments:

                            Brand                       Model                                    Year
                       For KTM                390 Duke/RC390                              2013-2017
                       For KTM                200 Duke/RC200                              2014-2016
                       For KTM                RC125/125 Duke                              2014-2017


                      Note:
                      Please check if the model and the year fit your bike before you make the order

                      Package included:
                      2 X Brake Clutch Levers(Left and Right)



                         Store Categories               Shipping Policy       Payment Method         Returns Policy       Tax & Duty    Contact Us
                      Car Cover
                      ATV/UTV Cover ▸                   1.All items will be shipped by USPS,Airmail Parcel ,UPS ,DHL,TNT,EMS and TOLL(Supply bulk orders).
                      Motorcycle Cover                  2.We will ship the item via different shipping method depending on order amount , order weight and the
                                                        country
                      Bike Cover
                                                        3.You can choose the more fast shipping method by paying more shipping charge.
                      BBQ Grill Cover                   4.Please kindly check before you brought the item whether you can wait for it.
                      Furniture Cover                   5.Please provide us your telephone number and correct shipping address since it is very important for the
                      Lawn Mower Cover                  item delivery to you successfully.
                      Golf Cart Cover                   6.We only ship the item to the confirmed paypal address, if you need to change the shipping address you
                      Exterior Auto Parts ▸             must add it to your paypal account before sending payment.
                      Interior Auto Parts ▸             7.Delivery time depends on destination and other factors, it may takes up to 30 days. If you don`t receive the
                      Motorcycle Parts ▸                item after 30 days, please contact us, we`ll investigate and solve the delivery problem.
                      AUTO LED LIGHTING BULB            8.Please do not open case or leave bad feedback for us before contact. We will really appreciate that.
                                                        9.Shipping details:
                      Boat Cover
                      Other




       HOT SALE !!




https://www.ebay.com/itm/1-Pair-Shorty-Long-CNC-Brake-Clutch-Levers-For-KTM-390-Duke-RC390-2013-2017-US/113660535688                                                     3/5
10/9/2020                                                 1 Pair Shorty/Long
                                          Case: 1:20-cv-06677    Document    CNC#:
                                                                                 Brake
                                                                                   11 Clutch
                                                                                       Filed:Levers For KTM Page
                                                                                               11/10/20     390 Duke/RC390
                                                                                                                   169 of2013-2017 US | eBay
                                                                                                                           400 PageID      #:718




      4x4 Utility Vehicle Storage    Utility Vehicle Storage Cover   XXXL Waterproof ATV Cover      Full Car SUV Cover Outdoor     Waterproof Full Car Cover       M-XXXL ATV Cover
      Cover Double Row Seats Fi…     Waterproof For Can-Am…          Universal For Can-Am…          Dust Protection Waterproof…    w/Zipper For Land Rover…        Waterproof Sun Rain Dust…
      $109.99                        $70.99                          $32.99                         $33.99                         $38.99                          $22.99




   Sponsored items based on your recent views 1/3                                                                                                                        Feedback on our suggestions




     For KTM 990 SMR SMT            For KTM DUKE 125 200 390         For KTM 125Duke 200Duke       1 Pair Shorty/Long CNC         Brake Clutch Levers Handle      CNC Long Brake Clutch
     2009-2013 10MM Stand…          690 790 Motorcycle…              Motorcycle Folding…           Brake Clutch Levers For KT…    Grip Set For KTM RC8 R R…       Levers For KTM 390…
     $9.99                          $9.99                            $28.69                        $27.99                         $30.91                          $19.59
     Free shipping                  Free shipping                    $34.99                        Free shipping                  $32.88                          $21.06
     Seller 99.4% positive          Seller 99.4% positive            Free shipping                 New                            Free shipping                   Free shipping
                                                                     Seller 99.4% positive                                        New                             New




   Explore more sponsored options:




     for KTM RC 125 200 390         Pair 7/8'' Motorcycle Master     Folding Extendable Brake      Folding Extendable Brake       Universal 7/8'' 22mm            MZS short Clutch Brake
     Duke 2017 2018 2019…           Cylinder Hydraulic Brake…        Clutch Levers For KTM DU…     Clutch Levers For KTM DU…      Motorcycle Front Brake…         Levers For Kawasaki…
     $24.50                         $36.99                           $29.43                        $25.46                         $29.59                          $27.08
     Free shipping                  Free shipping                    $31.99                        $28.29                         $36.99                          $31.86
                                                                     Free shipping                 + $3.99 shipping               Free shipping                   Free shipping
                                                                                                                                  Popular                         Almost gone




   More from this seller 1/2                                                                                                                                             Feedback on our suggestions




     Black CNC Pivot Brake          Black CNC Pivot Brake            Black CNC Pivot Brake         Green CNC Pivot Brake          Pivot Brake Clutch Levers       1 Pair 40MM Fork Tube CNC
     Clutch Levers For Yamaha…      Clutch Levers for Suzuki…        Clutch Levers For Yamaha…     Clutch Levers For Yamaha…      For Yamaha YZ125/250 15-…       Handle Bar Clip On Racing…
     $24.99                         $24.99                           $24.99                        $24.99                         $23.99                          $26.99
     + shipping                     + shipping                       + shipping                    + shipping                     + shipping                      + shipping




 Back to search results                                                                                                                                                                 Return to top
 More to explore : Other Motorcycle KTM Duke 390s, Brake Cylinders for 2017 KTM 390, Motorcycle Handlebars, Grips & Levers for 2017 KTM 390, Grips for 2017 KTM 390,
 Motorcycle Shift Levers for KTM 390, Brake Pads for KTM 390, Unbranded Motorcycle Shift Levers for KTM 390, Motorcycle Handlebars, Grips & Levers for KTM 390, EBC Brake Pads for KTM 390,
 Other Motorcycle Handlebars, Grips & Levers for KTM 390

https://www.ebay.com/itm/1-Pair-Shorty-Long-CNC-Brake-Clutch-Levers-For-KTM-390-Duke-RC390-2013-2017-US/113660535688                                                                                   4/5
10/9/2020                                                              1 Pair Shorty/Long
                                                       Case: 1:20-cv-06677    Document    CNC#:
                                                                                              Brake
                                                                                                11 Clutch
                                                                                                    Filed:Levers For KTM Page
                                                                                                            11/10/20     390 Duke/RC390
                                                                                                                                170 of2013-2017 US | eBay
                                                                                                                                        400 PageID      #:719
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                     Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                           Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                    | Add to Watchlist




    People who viewed this item also viewed

                           CNC Clutch&Brake                               177mm Set Clutch                               For KTM 390                                           CNC Short Clutch                                   CNC Long Brake
                           Levers For KTM…                                Brake Levers For…                              Duke/RC390 201…                                       Brake Levers For…                                  Clutch Levers For…
                           $24.54                                         $18.99                                         $24.29                                                $21.27                                             $19.59
                           $28.87                                         $19.99                                         $26.99                                                $31.28                                             $21.06
                           Free shipping                                  Free shipping                                  Free shipping                                         Free shipping                                      Free shipping




           Check if this part fits your vehicle                         Select Vehicle



    SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                    1 Pair Shorty/Long CNC Brake Clutch Levers For KTM
                                                                                                                                                                                                           Shop with confidence
                                                                                                    390 Duke/RC390 2013-2017 US
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                            Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                              Lever:     - Select -                                                                        Seller information
                                                                                                                                                                                                           neverland_cover (31780       )
                                                                                                      Lever Color:       - Select -                                                                        98.4% Positive feedback


                                                                                                           Adjuster      - Select -
                                                                                                                                                                                                               Save this Seller
                                                                                                             Color:
                                                                                                                                                                                                           Contact seller
                                                                                                                                Buy 1               Buy 2                 Buy 3                            Visit store
                                                                                                     Bulk savings:
                                                                                                                              $27.99/ea           $26.59/ea             $25.75/ea                          See other items


                                                                                                          Quantity:       1

                                                                                                                        3 available / 8 sold



                                                                                                             Price:    US $27.99/ea                                    Buy It Now


                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                         Free shipping                 30-day returns                Longtime member
                                Have one to sell?         Sell now
                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:            Estimated between Fri. Oct. 30 and Thu. Nov. 19

                                                                                                                                Please note the delivery estimate is greater than 13 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                  See details




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/1-Pair-Shorty-Long-CNC-Brake-Clutch-Levers-For-KTM-390-Duke-RC390-2013-2017-US/113660535688                                                                                                                                         1/3
10/9/2020                                                               1 Pair Shorty/Long
                                                        Case: 1:20-cv-06677    Document    CNC#:
                                                                                               Brake
                                                                                                 11 Clutch
                                                                                                     Filed:Levers For KTM Page
                                                                                                             11/10/20     390 Duke/RC390
                                                                                                                                 171 of2013-2017 US | eBay
                                                                                                                                         400 PageID      #:720




     1 Pair Shorty/Long CNC                     2x Shorty/Long Aluminum                   2x Adjustable Shorty/Long             1 Pair Short&Long CNC                     1Pair Adjustable CNC                      1 Pair CNC Front Brake &
     Brake Clutch Levers For KT…                CNC Brake Clutch Levers…                  CNC Brake Clutch Levers…              Brake Clutch Levers For…                  Short/Long Brake Clutch…                  Clutch Pivot Levers Fits…
     $27.99                                     $27.99                                    $25.99                                $25.99                                    $20.99                                    $22.99
     Free shipping                              Free shipping                             Free shipping                         Free shipping                             Free shipping                             Free shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: Guangzhou, China
            Shipping to: Worldwide
            Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Middle East, Southeast Asia, South America, Bermuda, Greenland, Mexico, Saint Pierre and
            Miquelon, Russian Federation, Albania, Andorra, Austria, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Estonia, Germany, Gibraltar, Greece, Guernsey, Iceland,
            Ireland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Netherlands, Romania, San Marino, Serbia, Slovakia, Slovenia, Spain, Svalbard
            and Jan Mayen, Sweden, Switzerland, Ukraine, United Kingdom, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kazakhstan, Korea,
            South, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands,
            Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, PO Box

            Quantity:    1                 Change country:          United States                                                    ZIP Code:      60106                  Get Rates


              Shipping and handling          Each additional item         To                   Service                                                                       Delivery*

              Free shipping                  Free                         United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                 Estimated between Fri. Oct. 30 and Thu. Nov. 19

              US $25.99                      US $24.99                    United States        Expedited Shipping from outside US                                            Estimated between Thu. Oct. 15 and Tue. Oct. 20
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                             Special financing available
                                                                                             Select PayPal Credit at checkout to have the option to pay over time.

                                                                                             Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                             purchases of $99 or more. Other offers may also be available.

                                                                                             Interest will be charged to your account from the purchase date if the balance is
                                                                                             not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                             to credit approval. See terms

                                                                                             The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/1-Pair-Shorty-Long-CNC-Brake-Clutch-Levers-For-KTM-390-Duke-RC390-2013-2017-US/113660535688                                                                                                                                         2/3
10/9/2020                                        Case: 1:20-cv-06677 Document #: 11 Filed:Feedback ProfilePage 172 of 400 PageID #:721
                                                                                            11/10/20
                 Hi! Sign in or register    Daily Deals   Brand Outlet    Help & Contact                                                                    Sell   Watchlist      My eBay


                                           Shop by
                                           category              Search for anything                                                       All Categories                         Search                Advanced



                 Home        Community       Feedback forum      Feedback profile



                 Feedback profile


                                           neverland_cover (31780          )                                                                                             Member Quick Links
                                           Positive Feedback (last 12 months): 98.4%                                                                                     Contact member
                                           Member since: Oct-12-10 in China                                                                                              View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                       View seller's Store
                                                               Consistently delivers outstanding customer service.
                                                               Learn more



                 Feedback ratings                                                             Detailed seller ratings

                                                1 month       6 months         12 months              Average for the last 12 months

                            Positive               210          1869               4806               Accurate description                                  Reasonable shipping cost
                                                                                                                   (4290)                                               (4417)
                            Neutral                   3           22                45
                                                                                                      Shipping speed                                        Communication
                            Negative                  5           35                80                             (4341)                                               (4429)




                           All received Feedback                                  Received as buyer                          Received as seller                                 Left for others

                 80 Feedback received (viewing 1-25)                                                                                                                             Revised Feedback: 159


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                         Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                               Negative (80)                          12 Months



                   FEEDBACK                                                                                                    FROM                                                 WHEN

                          Terrible product!!! Can't get refund...beware overseas junk!!!..                                     Buyer: m***k (2850 )                                 Past month
                          NEVERLAND Waterproof Utility Vehicle UTV Cover 4x4 For Kawasaki Mule SX XC SE                        US $48.59                                            Reciprocal feedback




                                                                                                                                                                                                                   Comment?
                          (#223823213570)


                              Reply by neverland_cover. Left within past month.

                              sorry,please back to us


                          No where near as described, dont waste the money,                                                    Buyer: s***s (301 )                                  Past month
                          Utility Vehicle Cover Waterproof For CFMOTO ZFORCE 500 800 Trail EX 950 Sport                        US $62.99                                            Reciprocal feedback
                          (#223761762031)


                              Reply by neverland_cover. Left within past month.
                              hi,sorry the item could not meet ur expectation,any issue,contact to solve


                          Cover did not fit, so tried to return it. Seller says not to send it back.                           Buyer: w***s (67 )                                   Past month
                          Extra Large Universal SUV Full Car Cover All Weather Protection Dust Breathable                      US $34.19                                            Reciprocal feedback
                          (#192857399908)


                              Reply by neverland_cover. Left within past month.
                              so sorry,please back to us


                          Product doesnt fit my Mule as advertised. Seller wants me to resell or give away                     Buyer: e***e (121 )                                  Past month
                          Utility Vehicle Storage Cover Waterproof For Kawasaki Mule 4000 4010 Trans SE                        US $83.84                                            Reciprocal feedback
                          (#223469904540)


                              Reply by neverland_cover. Left within past month.

                              sorry for this misunderstanding for you.back to us


                          Garbage. Brackets are installed crooked and seller wants me to fix it. AVOID!                        Buyer: o***7 (250 )                                  Past month
                          110cm Universal Lightweight Aluminum Rear Hatch Car Trunk GT Wing Racing Spoiler                     US $104.99                                           Reciprocal feedback
                          (#113851917608)


                              Reply by neverland_cover. Left within past month.
                              sorry please back to us, we will solve your problem.


                          this cover was made cheap I thought was getting a good quality material                              Buyer: i***4 (5)                                     Past month
                          XXXL Black&Silver Motorcycle Cover For Honda Goldwing GL1800 1500 1200 1000 1100                     US $31.99                                            Reciprocal feedback
                          (#192717721924)


                              Reply by neverland_cover. Left within past month.
                              sorry please back to us, we will solve your problem.


                          Was perfect size if you had two sportsmen’s lined up in a row                                        Buyer: j***o (346 )                                  Past 6 months
                          Custom 190T Waterproof ATV Cover Storage UV Protector For Polaris Sportsman 450                      US $34.19                                            Reciprocal feedback
                          (#223350910361)


https://www.ebay.com/fdbk/feedback_profile/neverland_cover?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                  1/3
10/9/2020                                                                                 neverland_cover
                                                     Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20  on eBay
                                                                                                             Page 173 of 400 PageID #:722
    Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                             Sell      Watchlist           My eBay


                               Shop by
                               category                  Search for anything                                                                                                                 All Categories                              Search


    neverland_cover's profile



                                                                 neverland_cover (31780                  )                                                                  Items for sale           Visit store          Contact
                                                                 98.4% positive feedback

                                                                                                                         Based in China, neverland_cover has been an eBay member since Oct 12, 2010
                                                                    Save




                                 Feedback ratings                                                                                                                                                              See all feedback

                                                     4,290       Item as described                       4,806               45              80                            Great price for the product! Fast shipping!!! Will
                                                                                                                                                                           definitely buy from again!
                                                     4,429       Communication                       Positive         Neutral            Negative
                                                                                                                                                                           Oct 05, 2020
                                                     4,341       Shipping time

                                                     4,417       Shipping charges                            Feedback from the last 12 months



                              570 Followers | 0 Reviews | Member since: Oct 12, 2010 |               China



    Items for sale(2459)                                                                                                                                                                                                                   See all items




      3 Buttons Remot...                                NEVERLAND XL Bl...                                   SUV Full Car Co...                               Custom Waterpro...                                    Utility Vehicle...
      US $13.99                         2h left         US $23.39                          4h left           US $33.99                          6h left       US $18.99                          6h left            US $59.99                     6h left




      About eBay      Announcements        Community         Security Center     Resolution Center           Seller Center    Policies     Affiliates     Help & Contact      Site Map


      Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/neverland_cover                                                                                                                                                                                                                    1/1
10/9/2020                                                                                neverland_cover
                                                      Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20| eBayPage
                                                                                                                Stores 174 of 400 PageID #:723

     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                               Sell   Watchlist   My eBay


                                   Shop by
                                   category              Search this Store                                                                       This Store                      Search             Advanced



     eBay      eBay Stores       neverland_cover




                                              neverland_cover
                                              570 followers neverland_cover (31780       ) 98.4%

                                              Best Quality, Best Services, Best Prices!! Welcome to my eBay Shop. We sell various cover products mainly in the market, ATV covers, UTV covers,
                                              Motorcycle covers, Bike covers, BBQ covers, Furniture covers, Lawn Mower covers, Car covers,Boat Covers, Wheel trie covers and other Auto accessories
                                              etc. Just contact us for more!! Many products are in the local warehouse, so it's fast for you to receive the goods.Please add us to your list of favourite
                                              sellers and come again. Thank you for your business.

                                                  Save this seller                                                                                                                              Show less 



     Category

     All                                              Featured Items
     Car Cover

     ATV/UTV Cover

     Motorcycle Cover

     Bike Cover

     BBQ Grill Cover

     Furniture Cover

     Lawn Mower Cover

     Golf Cart Cover

     Exterior Auto Parts                              Custom Waterproof ATV                   SUV Full Car Cover         NEVERLAND XXXL
     Interior Auto Parts                              Cover Storage 4x4 For…                  Waterproof Anti-UV Rain…   Waterproof Motorcycle Rai…

     Motorcycle Parts                                 $26.99                                  See Price                  $28.99
                                                      $29.99 | 10% OFF                                                   Trending at $29.32
     AUTO LED LIGHTING BULB

     Boat Cover

     Parasol Banana Umbrella Cover

     Other
                                                       All Listings   Auction     Buy It Now                                                                                       Best Match

                                                      1-48 of 1,163 Results

                                                                              1 Pair Shorty/Long CNC Brake Clutch Levers For KTM 390 Duke/RC390 2013-2017 US

                                                                              $27.99                                                                                                       From China
                                                                              Free shipping                                                                                          Brand: Neverland




                                                                              1 Pair Shorty/Long CNC Brake Clutch Levers For KTM 200 Duke/RC200 2014 2015 2016

                                                                              $27.99                                                                                                       From China
                                                                              Free shipping                                                                                          Brand: Neverland




                                                                              SidexSide Utility Vehicle Storage Cover For POLARIS RZR XP 900 1000 XP Turbo EPS

                                                                              $53.24                                                                                                 Brand: Neverland
                                                                              Was: $70.99
                                                                              Free shipping
                                                                              or Best Offer

                                                                              XL 420D Oxford Car Cover Waterproof Dust Protector For Toyota 4Runner Highlander

                                                                              $60.99                                                                                                 Brand: Neverland
                                                                              Free shipping
                                                                              or Best Offer



                                                                              Waterproof Bicycle Cover Bike Sun/Rain/Snow/Dust Proof UV Protector For 3 Bikes
                                                                                              51 product ratings

                                                                              $17.84                                                                                                 Brand: Neverland
                                                                              Was: $20.99
                                                                              Free shipping
                                                                              or Best Offer

https://www.ebay.com/str/wangyionline1980?_dmd=1&rt=nc                                                                                                                                                         1/5
10/9/2020                                                                     neverland_cover
                                           Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20| eBayPage
                                                                                                     Stores 175 of 400 PageID #:724

                                                          XXXL ATV Cover Waterproof Dust Protection Silver For Yamaha Raptor 660R 700 700R

                                                          $28.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          Utility Vehicle Storage Cover Waterproof For Can-Am Maverick X3 XDS XMR Turbo

                                                          $53.24                                                                             Brand: Neverland
                                                          Was: $70.99
                                                          Free shipping
                                                          or Best Offer

                                                          XXXL Waterproof ATV Cover Universal For Can-Am Outlander 450 570 650 850 1000R
                                                                          26 product ratings

                                                          $32.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer

                                                          Utility Vehicle Cover Storage Waterproof For Honda Pioneer 500 700 700-4 Deluxe

                                                          $59.84                                                                             Brand: Neverland
                                                          Was: $62.99
                                                          Free shipping
                                                          or Best Offer

                                                          Side-by-Side Utility Vehicle Storage Cover Waterproof For Kawasaki Teryx 750 800

                                                          $70.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          SUV Full Car Cover Waterproof Outdoor Protector For Toyota Land Cruiser 4Runner

                                                          $40.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          Motorcycle Cover waterproof Heavy Duty For Winter Outside Storage XXL Snow Rain
                                                                          32 product ratings

                                                          $29.60                                                                             Brand: Neverland
                                                          Was: $32.89
                                                          Free shipping
                                                          or Best Offer

                                                          Utility Vehicle Cover SxS Waterproof For Polaris Ranger XP 1000 900 800 Premium

                                                          $59.84                                                                             Brand: Neverland
                                                          Was: $62.99
                                                          Free shipping
                                                          or Best Offer

                                                          Extra Large Universal SUV Full Car Cover All Weather Protection Dust Breathable

                                                          $37.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          NEVERLAND Waterproof Utility Vehicle UTV Cover 4x4 For Polaris RZR 570 800 900

                                                          $42.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          NEVERLAND XL Motorcycle Cover Waterproof For Harley Davidson Sportster 1200 883

                                                          $24.29                                                                             Brand: Neverland
                                                          Was: $26.99
                                                          Free shipping
                                                          or Best Offer

                                                          Double Row Seat Cover Utility Vehicle Storage Fit Polaris RZR XP 4 Turbo S4 1000

                                                          $101.19                                                                            Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          4x4 Utility Vehicle Storage Cover Double Row Seats Fits Can-Am Maverick X3 Max R

                                                          $98.99                                                                             Brand: Neverland
                                                          Was: $109.99
                                                          Free shipping
                                                          or Best Offer

                                                          Waterproof Full ATV Cover 4x4 Storage Black For Polaris Sportsman 550 EFI XP 570

                                                          $33.99                                                                             Brand: Neverland
                                                          Free shipping
https://www.ebay.com/str/wangyionline1980?_dmd=1&rt=nc                                                                                                          2/5
10/9/2020                                                                     neverland_cover
                                           Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20| eBayPage
                                                                                                     Stores 176 of 400 PageID #:725
                                                          Free shipping
                                                          or Best Offer



                                                          Full SUV Car Cover Waterproof Sun UV Snow Dust Rain Scratch Resistant Protection

                                                          $45.99                                                                             Brand: Neverland
                                                          Free shipping




                                                          NEVERLAND Utility Vehicle Storage Cover SXS Waterproof For Yamaha WOLVERINE X4

                                                          $62.09                                                                             Brand: Neverland
                                                          Was: $68.99
                                                          Free shipping
                                                          or Best Offer

                                                          NEVERLAND 2 Row Seats Utility Vehicle Cover For Polaris RZR XP 4 S4 900 1000 US
                                                                          3 product ratings

                                                          $95.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer
                                                          Only 2 left

                                                          XXXL Orange Motorcycle Cover For Harley Davidson Road Glide King Ultra Limited

                                                          $32.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          Waterproof SUV Car Cover Outdoor Dust Sun Protection For Jeep Wrangler Unlimited

                                                          $40.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          XXXL Motorcycle Cover Waterproof Heavy Duty For Winter Outside Storage Snow Rain
                                                                          11 product ratings

                                                          $29.60                                                                             Brand: Neverland
                                                          Was: $32.89
                                                          Free shipping
                                                          or Best Offer

                                                          Utility Vehicle Cover Storage Waterproof For Polaris RZR S 570 800 900 1000 EPS

                                                          $59.84                                                                             Brand: Neverland
                                                          Was: $62.99
                                                          Free shipping
                                                          or Best Offer

                                                          3XL Orange Motorcycle Cover Waterproof For Harley Davidson Electra Glide Ultra

                                                          $33.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          4x4 Utility Vehicle Storage Cover Waterproof For Yamaha YXZ 1000R SS SE EPS

                                                          $53.17                                                                             Brand: Neverland
                                                          Was: $70.89
                                                          Free shipping
                                                          or Best Offer

                                                          NEVERLAND XXXL Waterproof Quad ATV Cover For Polaris Touring 550 570 850 XP 1000

                                                          $35.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          L Waterproof Motorcycle Cover For Yamaha YZF R1 R6 R6S R1M R3 R7 1000R 600R 700R

                                                          $20.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          Utility Vehicle Storage Cover SidexSide Waterproof For Honda Talon 1000X 1000R

                                                          $59.99                                                                             Brand: Neverland
                                                          Free shipping
                                                          or Best Offer



                                                          M Full Car Cover Waterproof 420D Oxford Snow All Weather Dust Protection For SUV

                                                          $54.99                                                                             Brand: Neverland
                                                          Free shipping




https://www.ebay.com/str/wangyionline1980?_dmd=1&rt=nc                                                                                                          3/5
10/9/2020                                            Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                                     11 Filed:      by neverland_cover
                                                                                                                 Page| eBay
                                                                                                                        177 of 400 PageID #:726
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                                 Sell    Watchlist       My eBay


                                    Shop by
                                    category           ktm                                                                                                        All Categories                           Search                Advanced


                                                                                                                                                                                                   Include description
                                                      Items for sale from neverland_cover (31780             )      |    Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction      Buy It Now                                                                                               Sort: Best Match          View:
        eBay Motors
            Other Motorcycle Accessories                136 results for ktm          Save this search
            Other Motorcycle Handlebars,
            Grips & Levers
            Motorcycle Fairings & Bodywork                Find your Motorcycle
            Motorcycle Covers & Tarpaulins                                                                                                                                  Clear selections
            Other ATV, Side-by-Side & UTV
            Parts & Accessories

                                                                                                                                                                                0
            More

        See all categories                                Make & Model                                  Year From / To             Distance
                                                                                                                                                                       matching results
                                                           KTM                                          Year From                   Any Distance of
        Format                             see all
                                                           Any Model                                    Year To                     60106                                   Find Results
               All Listings
               Auction
                                                                                                   Bling Kit CNC Billet Block For KTM SX SXF EXC F 125 200 250 300 350 400 450 505 (Fits: KTM)
               Buy It Now
                                                                                                   Brand New

        Guaranteed Delivery                see all
                                                                                                   $58.99                                                 From China
               No Preference                                                                       or Best Offer                                          Brand: Neverland
               1 Day Shipping                                                                      Free Shipping
               2 Day Shipping
                                                                                                   4 Watching
               3 Day Shipping
                                                                                                        Watch
               4 Day Shipping


        Condition                          see all
               New     (136)



        Price                                                                                      1 Pair CNC Foot Pegs Rests Pedals For KTM EXC SX SXF XC XCW XCF EXCF Motorcycle (Fits:
                                                                                                   KTM)
        $                to $
                                                                                                   Brand New

        Item Location                      see all
                                                                                                   $46.99                                                 From China
               Default                                                                             or Best Offer                                          Brand: Neverland
               Within
                                                                                                   Free Shipping
                   100 miles    of 60106
                                                                                                        Watch
               US Only
               North America
               Worldwide


        Delivery Options                   see all
                                                                                                   1 Pair Shorty/Long CNC Brake Clutch Levers For KTM 390 Duke/RC390 2013-2017 US (Fits:
               Free shipping                                                                       KTM)
                                                                                                   Brand New
        Show only                          see all
               Free Returns                                                                        $27.99                                                 From China
               Returns accepted                                                                    Buy It Now                                             Brand: Neverland
               Completed listings                                                                  Free Shipping
               Sold listings
               Deals & Savings


        More refinements...


                                                                                                   XL Orange Motorcycle Cover Bike Waterproof Outdoor Rain Dust For KTM Duke 390
              Seller Information                                                                   Brand New

             neverland_cover (31780        )
                                                                                                   $23.99                                                 Save up to 10% when you buy more
                                                                                                   or Best Offer                                          Brand: Neverland
              Feedback rating: 31,780
                                                                                                   Free Shipping
              Positive Feedback: 98.4%
              Member since Oct-12-10 in                                                                 Watch
              Hong Kong


              Read feedback profile
              Add to my favorite sellers


                                                                                                   Dust Bike Motorcycle Cover For Kawasaki Ninja 250 250R 300 500 650 650R 1000 US (Fits: KTM)
                                                                                                   Brand New

                                                                                                   $19.99                                                 Save up to 10% when you buy more
                                                                                                   or Best Offer                                          Brand: Neverland
                                                                                                   Free Shipping
                                                                                                        Watch




                                                        XXL 210D Oxford Motorcycle Cover Waterproof Bike Outdoor For Harley Yamaha KTM
                                                        Brand New




https://www.ebay.com/sch/m.html?_ssn=neverland_cover&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                    1/8
10/9/2020                                                   Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                      11/10/20| eBayPage 178 of 400 PageID #:727


                                                                                                                                           How do you like our checkout? Tell us what you think
                                                  Checkout

               Pay with                                                                                                      Subtotal (1 item)                                           $27.99
                                                                                                                             Shipping                                                       Free
                                     New card                                                                                Tax*                                                          $1.75
                       0000   0000 0000   0000   Add a credit or debit card

                                                                                                                             Order total                                                $29.74

                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                for certain tax authorities. Learn more


                        Special financing available.
                        Apply now. See terms
                                                                                                                                                       Confirm and pay

                                                                                                                                                  Select a payment option
               Ship to

               1001 Foster Ave                                                                                                                             See details
               Bensenville, IL 60106-1445
               United States

               Change




               Review item and shipping

               Seller: neverland_c... | Edit message
               Message: Item Id: 113660535688 Buyer's Vehicle: KTM

                                                      1 Pair Shorty/Long CNC Brake Clutch Levers For KTM 390
                                                      Duke/RC390 2013-2017 US
                                                      Adjuster Color: Black, Lever: Short, Lever Color: Orange
                                                      $27.99

                                                      Quantity     1


                                                      Delivery

                                                             Est. delivery: Oct 30 – Nov 19
                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                             Free

                                                             Est. delivery: Oct 15 – Oct 20
                                                             Expedited Shipping from outside US
                                                             $25.99



               Gift cards, coupons, eBay Bucks



               Enter code:                                                    Apply




               Donate to charity (optional)
               Reflections of Trinity
               Help children, seniors and others in COVID-19 crisis with food and basic needs.




               Select amount                         None




            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1440998881013                                                                                                                                       1/1
10/9/2020                                                              Bling Kit
                                                       Case: 1:20-cv-06677       CNC Billet Block
                                                                             Document         #: For
                                                                                                  11 KTM  SX SXF
                                                                                                      Filed:     EXC F 125Page
                                                                                                              11/10/20     200 250179
                                                                                                                                   300 350
                                                                                                                                        of 400
                                                                                                                                           400450PageID
                                                                                                                                                  505 | eBay#:728

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                 Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                         Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Other Tire & Wheel Parts
                                                                                                                                                                                                                                     | Add to Watchlist
                                                       eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work




           This fits a KTM                    Select Year



    SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                    Bling Kit CNC Billet Block For KTM SX SXF EXC F 125
                                                                                                                                                                                                       Shop with confidence
                                                                                                    200 250 300 350 400 450 505
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                         Condition: New

                                                                                                                                Buy 1               Buy 2                                              Seller information
                                                                                                      Bulk savings:
                                                                                                                              $58.99/ea           $56.04/ea                                            neverland_cover (31780        )
                                                                                                                                                                                                       98.4% Positive feedback

                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :                                                                                        Save this Seller

                                                                                                           Quantity:      1                                                                            Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                                         2 available / 1 sold
                                                                                                                                                                                                       See other items



                                                                                                             Price:    US $58.99/ea                                   Buy It Now


                                                                                                                                                                     Add to cart




                                                                                                      Best Offer:                                                    Make Offer


                                                                                                                                                                    Add to Watchlist



                                                                                                          Free shipping                30-day returns               Longtime member


                                Have one to sell?         Sell now                                        Shipping: FREE Expedited Shipping from China/Hong
                                                                                                                         Kong/Taiwan to worldwide | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: United States See exclusions

                                                                                                           Delivery: Estimated between Thu. Oct. 15 and Thu. Oct. 22
                                                                                                                         Please allow additional time if international delivery is subject to
                                                                                                                         customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     KTM Orange CNC                           19" Motorcycle Rear Spokes               Fast Rear Wheel Axle                     21" Front Spokes Nipples Kit               CNC Billet Orange Fuel                    Moose 19" Stainless Spoke
     Motorcycle Spoke Wrench…                 Nipples Kit For KTM EXC S…               Spacers Washer Aluminum…                 For KTM SX SXF XC XCW…                     Petrol Tank Cap Spoke…                    Kit for KTM 1998-20 125 25…
     $13.99                                   $43.58                                   $22.99                                   $42.50                                     $20.53                                    $69.95
     + $4.00 shipping                         Free shipping                            $25.54                                   Free shipping                              $21.84                                    Free shipping
     Seller 100% positive                     New                                      Free shipping                            New                                        Free shipping                             Seller 99.5% positive
                                                                                       Seller 99.4% positive                                                               Seller 99.7% positive




    Sponsored items from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




https://www.ebay.com/itm/Bling-Kit-CNC-Billet-Block-For-KTM-SX-SXF-EXC-F-125-200-250-300-350-400-450-505/223453715491?fits=Make%3AKTM&hash=item3406e11c23:g:jRYAAOSwGrVckSAk                                                                             1/4
10/9/2020                                                        1 Pair CNC
                                                  Case: 1:20-cv-06677       Foot Pegs Rests
                                                                          Document      #: Pedals For KTM
                                                                                            11 Filed:     EXC SX SXF
                                                                                                        11/10/20     XC XCW
                                                                                                                   Page     XCF
                                                                                                                          180 ofEXCF
                                                                                                                                 400Motorcycle
                                                                                                                                     PageID| eBay
                                                                                                                                               #:729
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                   Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                         Search

       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Footrests, Pedals & Pegs > Foot Pegs & Pedal Pads >                                                        Add to Watchlist
                                                       See more 1 Pair CNC Foot Pegs Rests Pedals for KTM EXC ...
                                                                                                                                                                                                                                         |



           This fits a KTM                    Select Year



    SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                     1 Pair CNC Foot Pegs Rests Pedals For KTM
                                                                                                                                                                                         Shop with confidence
                                                                                                     EXC SX SXF XC XCW XCF EXCF Motorcycle
                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                     Be the first to write a review.
                                                                                                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                your money back. Learn more


                                                                                                       Condition: New
                                                                                                                                                                                         Seller information
                                                                                                                             Buy 1               Buy 2                                   neverland_cover (31780      )
                                                                                                              Bulk
                                                                                                                           $46.99/ea           $44.64/ea                                 98.4% Positive feedback
                                                                                                          savings:


                                                                                                                             Buy 3                                                           Save this Seller

                                                                                                                           $43.23/ea                                                     Contact seller
                                                                                                                                                                                         Visit store
                                                                                                                                                                                         See other items
                                                                                                     Compatibili See compatible vehicles
                                                                                                            ty:
                                                                                                         Quantity:     1

                                                                                                                      3 available



                                                                                                      Price:    US $46.99/ea                              Buy It Now


                                                                                                                                                          Add to cart




                                                                                                            Best                                          Make Offer
                                                                                                           Offer:

                                                                                                                                                        Add to Watchlist
                                Have one to sell?         Sell now

                                                                                                                                                              Longtime
                                                                                                        Free shipping           30-day returns
                                                                                                                                                              member

                                                                                                        Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Guangzhou, China
                                                                                                                      Ships to: Worldwide See exclusions


                                                                                                         Delivery:           Estimated between Thu. Oct. 29 and
                                                                                                                             Wed. Nov. 18
                                                                                                                             Please note the delivery estimate is greater than 12
                                                                                                                             business days.
                                                                                                                             Please allow additional time if international delivery
                                                                                                                             is subject to customs processing.

                                                                                                       Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your
                                                                                                                                eBay Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |
                                                                                                                      See details




    Similar sponsored items 1/2                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/1-Pair-CNC-Foot-Pegs-Rests-Pedals-For-KTM-EXC-SX-SXF-XC-XCW-XCF-EXCF-Motorcycle/223453630072?fits=Make%3AKTM&hash=item3406dfce78:g:8OgAAOSwDXFckQQP                                                             1/4
10/16/2020                                                             Orange
                                                       Case: 1:20-cv-06677    CNC Motorbike
                                                                            Document      #:Short
                                                                                             11 Clutch
                                                                                                  Filed:Brake Levers ForPage
                                                                                                          11/10/20       KTM Duke
                                                                                                                              181 RCof
                                                                                                                                     125400
                                                                                                                                         200 390 UK | eBay
                                                                                                                                             PageID      #:730
 Hello. Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                                Sell     Watch List         My eBay


                              Shop by
                              category                  Search for anything                                                                                                                        All Categories                              Search

         Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Brake Levers                                                                                              | Watch this item




   People who viewed this item also viewed

                          For KTM DUKE                                     Adjust Folding                                  For KTM DUKE 125                                    Motorcycle Alu                                      Foldable
                          125/200/390 201…                                 Brake Clutch…                                   200 390 2011-201…                                   Brake Clutch…                                       Extendable Brake…
                          £17.99                                           £29.99                                          £23.99                                              £23.99                                              £24.99
                          + £3.99 P&P                                      Free P&P                                        Free P&P                                            Free P&P                                            + £2.00 P&P




                                                                                                     Orange CNC Motorbike Short Clutch Brake Levers
                 NE                                                                                                                                                                                       Shop with confidence
             O
         T                                                                                           For KTM Duke RC 125 200 390 UK
   L   AS
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or your
                                                                                                          Condition: New                                                                                         money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :
                                                                                                                                      Last one / 1 sold                                                  Seller information
                                                                                                           Quantity:       1
                                                                                                                                                                                                         neverland-gbp (72021              )
                                                                                                                                                                                                         98.8% Positive Feedback

                                                                                                              Price:
                                                                                                                        £16.99                                        Buy it now                             Save this seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                    Add to basket                        Visit Shop
                                                                                                                                                                                                         See other items

                                                                                                       Best Offer:                                                                                       Registered as a business seller
                                                                                                                                                                      Make offer


                                                                                                                                                                    Watch this item



                                                                                                        Last one available          Long-time member                   30-day returns



                                     Mouse over image to zoom

                                                                                                         Collect 17 Nectar points Redeem your points | Conditions


                                                                                                            Postage: £5.99 Economy SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International postage of items may be subject to customs
                                                                                                                          processing and additional charges.
                                Have one to sell? Sell it yourself                                                        Item location: Guangzhou, China
                                                                                                                          Posts to: Worldwide See exclusions

                                                                                                            Delivery: Estimated between Tue. 1 Dec. and Tue. 22 Dec.
                                                                                                                          Seller sends within 5 days after receiving cleared payment.
                                                                                                                          Please allow additional time if international delivery is subject to
                                                                                                                          customs processing.


                                                                                                          Payments:

                                                                                                            Returns: 30 days refund, buyer pays return postage |                    See details




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




       2x 320mm 12.5" Rear Gas                 2pcs 15" 380mm                          2x 320mm Motor Rear                     Novsight H1 LED Headlight                   15" 380mm Motor Rear                         Black Shock Bolt Cover Kit
       Shock Absorbers Gas Fit…                Motorcycle Shock…                       Shock Absorbers Gas…                    Xenon Bulbs 72W 9000LM…                     Shock Absorbers Gas Air…                     For Harley 2004-Later Dyn…
       £79.99                                  £89.99                                  £95.99                                  £16.99                                      £89.99                                       £6.66
       + £4.99 P&P                             + £49.99 P&P                            + £45.99 P&P                            + £2.99 P&P                                 + £50.00 P&P                                 + £2.99 P&P
                                               Last one                                                                                                                    Last one                                     Almost gone



                                                                                                                                                                                                                                                  Report item
       Description            Postage and payments


                                                                                                                                                                                                                  eBay item number: 274401037111
   Seller assumes all responsibility for this listing.

   Last updated on 12 Oct, 2020 20:02:50 BST View all revisions

         Compatibility
         Please choose your vehicle's details for specific results.

             Make                                Model            CCM              Submodel                      Year                             StreetName
https://www.ebay.co.uk/itm/Orange-CNC-Motorbike-Short-Clutch-Brake-Levers-For-KTM-Duke-RC-125-200-390-UK/274401037111                                                                                                                                           1/6
10/16/2020                                                    Orange
                                              Case: 1:20-cv-06677    CNC Motorbike
                                                                   Document      #:Short
                                                                                    11 Clutch
                                                                                         Filed:Brake Levers ForPage
                                                                                                 11/10/20       KTM Duke
                                                                                                                     182 RCof
                                                                                                                            125400
                                                                                                                                200 390 UK | eBay
                                                                                                                                    PageID      #:731
         -Select-                           -Select-     -Select-        -Select-                   -Select-                  -Select-                      Check compatibility

      Select your vehicle’s Make and Name to see if your vehicle fits

      This item fits with these vehicles:

      [show all compatible vehicles]

        Notes             Make                         Model                        CCM                          Submodel                            Year                         StreetName
                    KTM                      Duke                          125                      --                                   2018                          --

                    KTM                      Duke                          125                      --                                   2017                          --

                    KTM                      Duke                          125                      --                                   2016                          --

                    KTM                      Duke                          125                      --                                   2015                          --

                    KTM                      Duke                          125                      --                                   2014                          --

                    KTM                      Duke                          125                      --                                   2013                          --

                    KTM                      Duke                          125                      --                                   2012                          --

                    KTM                      Duke                          125                      --                                   2011                          --

                    KTM                      Duke                          200                      --                                   2017                          --

                    KTM                      Duke                          200                      --                                   2016                          --

                    KTM                      Duke                          200                      --                                   2015                          --

                    KTM                      Duke                          200                      --                                   2014                          --

                    KTM                      Duke                          200                      --                                   2013                          --

                    KTM                      Duke                          200                      --                                   2012                          --

                    KTM                      Duke                          390                      --                                   2018                          --

                    KTM                      Duke                          390                      --                                   2017                          --

                    KTM                      Duke                          390                      --                                   2016                          --

                    KTM                      Duke                          390                      --                                   2015                          --

                    KTM                      Duke                          390                      --                                   2014                          --

                    KTM                      Duke                          390                      --                                   2013                          --


      Portions of the information contained in this table have been provided by neverland-gbp




      Item specifics
      Condition:           New: A brand-new, unused, unopened and undamaged item in                       Brand:                         NEVERLAND
                           original retail packaging (where packaging is applicable). If the item
                           comes direct from a manufacturer, it may be delivered in non-retail
                           packaging, such as a plain or unprinted box or plastic bag. See the
                           seller's listing for full details. See all condition definitions
      Lever:               Short                                                                          Manufacturer Part Number:      Does not apply
      Lever Color:         Orange                                                                         UPC:                           Does not apply
      Adjuster Color:      Black                                                                          EAN:                           Does not apply
      Fit for1:            For KTM 390 Duke/RC390 2013-2017                                               Material:                      Billet Aluminum
      Fit for2:            For KTM 200 Duke/RC200 2014-2016                                               Placement on Vehicle:          Front
      Fit for3:            For KTM RC125/125 Duke 2014-2017                                               Surface Finish:                CNC



                                   Neverland-England
                                   neverland-gbp (72021        ) 98.8%
                                                                                                                                                     Search within shop

                                       Sign up for newsletter


                                                                                                                                                     Visit shop: Neverland-England


                                   Items On Sale       Car Cover     Motorcycle Cover       ATV/UTV Cover             Bike Cover   BBQ Grill Cover



     Seller Recommend




   Universal Red 7/8" Motor Bikes      Blue 7/8" Universal Adjustable       CNC Pivot Clutch Brake Lever         Short Clutch Brake Levers for   Short Brake Clutch Lever For        Pair Pivot Brake Clutch Levers
   Brake Clutch Lever Master…          Motorcycle Brake Clutch…             Gold fit For Suzuki…                 Yamaha YZF R1 2004-2008 …       Suzuki GSX650F/1250…                For Honda CR80R/85R 1983…
   £27.99                              £22.99                               £15.99                               £14.99                          £17.99                              £16.99




   Brake Clutch Pivot Levers Set       Long Brake Clutch Lever              For Honda CBR900RR                   Pair 7/8" 22mm Motorbike        Red Folding Extendable Brake        Short Brake Clutch Levers for
   fit For Suzuki…                     GSX1250 F/SA/ABS 2010-…              Fireblade 1993-99 CB919…             Brake Clutch Levers Master…     Clutch Levers For Yamaha Y…         Honda CB599 /CB600…
   £14.49                              £17.99                               £20.99                               £21.99                          £24.99                              £16.99


https://www.ebay.co.uk/itm/Orange-CNC-Motorbike-Short-Clutch-Brake-Levers-For-KTM-Duke-RC-125-200-390-UK/274401037111                                                                                            2/6
10/16/2020                                                  Orange
                                            Case: 1:20-cv-06677    CNC Motorbike
                                                                 Document      #:Short
                                                                                  11 Clutch
                                                                                       Filed:Brake Levers ForPage
                                                                                               11/10/20       KTM Duke
                                                                                                                   183 RCof
                                                                                                                          125400
                                                                                                                              200 390 UK | eBay
                                                                                                                                  PageID      #:732

                      eBay Shop           Über uns     Kontaktieren uns        Bewertung




                       Store Categories                 Orange CNC Motorbike Short Clutch Brake Levers For KTM Duke RC 125 200 390 UK
                                                      Note
                       Autozubehör
                                                      International Buyers – Please Note:
                                                         Import duties, taxes and charges are not included in the item price or shipping charges. Customs
                       Motorradzubehör
                                                      Clear Charges are
                                                         not included,You will be responsible for the charges.
                       Other                             Please check with your country’s customs office to determine what these additional costs will be
                                                      prior to bidding / buying.




                                                        Specification:
                                                        High quality T6061-T6 aluminum CNC finish
                                                        Package including brake lever and clutch lever
                                                        Color:Orange Lever,Black Adjuster
                                                        Fully 6 positions adjustable
                                                        Short Lever Lenth:14.7cm/5.8inch
                                                        Long Lever Lenth: 17.7cm/7inch
                                                        Perfect fit and no modification is needed, no install instructions included.

                                                        Fitments:
                                                        For KTM 390 Duke/RC390 2013-2017
                                                        For KTM 200 Duke/RC200 2014-2016
                                                        For KTM RC125/125 Duke 2014-2017

                                                        Note:
                                                        Please check if the model and the year fit your bike before you make the order

                                                        Package included:
                                                        2 X Brake Clutch Levers(Left and Right)

                                                        Versandart       Zahlung       Versprechen        Service


                                                        1. All items will be shipped by USPS, Airmail Parcel ,UPS ,DHL,TNT,EMS ,TOLL .We will ship the item via
                                                        different shipping method by order amount and order weight .Different way will have different shipping charges.

                                                        2. If you choose the express shipping method, Please offer us your telephone number or your order will be
                                                        delayed since the courier will need it for the delivery.

https://www.ebay.co.uk/itm/Orange-CNC-Motorbike-Short-Clutch-Brake-Levers-For-KTM-Duke-RC-125-200-390-UK/274401037111                                                     3/6
10/16/2020                                                               Orange
                                                         Case: 1:20-cv-06677    CNC Motorbike
                                                                              Document      #:Short
                                                                                               11 Clutch
                                                                                                    Filed:Brake Levers ForPage
                                                                                                            11/10/20       KTM Duke
                                                                                                                                184 RCof
                                                                                                                                       125400
                                                                                                                                           200 390 UK | eBay
                                                                                                                                               PageID      #:733
                                                                       3 Delivery time depends on destination and the shipping method that you choose, also affected by the custom
                                                                       clearance and other factors.

                                                                       Please kindly check the delivery time and allow enough time for the delivery. Any problem for the delivery, please
                                                                       kindly contact us first before open case or leave bad feedback. We believe we can work you together to make the
                                                                       transaction best. Thanks!

                                                                       Here is the shipping details:

                                                                       And for every parcel, if you have not received it within 30 days, Please contact us first, we will arrange to resend
                                                                       or refund to you.

                                                                       Please do not open case or leave bad feedback for us before contact. We will really appreciate that.



     Buyers also like




   Black Pivot Brake                 CNC Pivot Brake                Orange CNC Pivot          Orange CNC Pivot              Red Pivot Brake Clutch        Blue CNC Pivot Clutch         Fit Yamaha YZF R1             Orange CNC Pivot
   Clutch Lever For…                 Clutch Levers For…             Brake Clutch Levers…      Brake Clutch Levers…          Levers Set Fit For…           Brake Lever For…              02-2003 R6 FZ1…               Brake Clutch Levers…
   £16.99                            £16.99                         £14.99                    £14.99                        £13.99                        £15.99                        £24.99                        £14.99




       Business seller information
       XITAO WU
       Shitao Wang
       2nd Floor, No 83 building,Huangbian ErHeng Road ,
       510400 GuangZhou, Guangdong
       China

               Phone: 8613719355845
               Email: motorzone888@hotmail.com

       VAT number: GB 268236580


       Returns policy
             After receiving the item, cancel the purchase within                                                           Return postage


             30 days                                                                                                        Buyer pays return postage

       Take a look at our Returning an item help page for more details. You're covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.

       The buyer is responsible for return postage costs.


             Return policy details

             Returns accepted
             Most purchases from business sellers are protected by the Consumer Contract Regulations 2013 which give you the right to cancel the purchase within 14 days after the day you receive the item. Find out more about your
             rights as a buyer and exceptions .




   Sponsored items based on your recent views 1/3                                                                                                                                                              Feedback on our suggestions




     Orange Short Brake Clutch                   For KTM DUKE 125 200 390           Foldable Extendable Brake             CNC Keyless Fuel Gas Tank              1 Set Black Fuel Gas Tank              CNC Folding Brake Clutch
     Levers For KTM Duke RC…                     2011-2014 Motorcycle…              Clutch Levers for KTM Duk…            Cap For KTM Super Duke…                Cap Bolts For 950…                     Levers for KTM Duke 390…
     £17.99                                      £23.99                             £24.99                                £18.99                                 £15.88                                 £23.98
     + £3.99 P&P                                 Free P&P                           + £2.00 P&P                           + £2.50 P&P                            + £7.00 P&P                            Free P&P
     New                                         New                                Seller 99.7% positive                 Seller 99.1% positive                  Last one                               Seller 99.2% positive




   Explore more sponsored options: Colour

   Orange




https://www.ebay.co.uk/itm/Orange-CNC-Motorbike-Short-Clutch-Brake-Levers-For-KTM-Duke-RC-125-200-390-UK/274401037111                                                                                                                        4/6
10/16/2020                                                    Orange
                                              Case: 1:20-cv-06677    CNC Motorbike
                                                                   Document      #:Short
                                                                                    11 Clutch
                                                                                         Filed:Brake Levers ForPage
                                                                                                 11/10/20       KTM Duke
                                                                                                                     185 RCof
                                                                                                                            125400
                                                                                                                                200 390 UK | eBay
                                                                                                                                    PageID      #:734




     For KTM DUKE 125/200/390           For KTM DUKE 125 200 390              For KTM DUKE 125 200 390               Foldable Extendable Brake         Hydraulic Brake Clutch
     2011-2018 Short Brake…             2011-2014 Motorcycle…                 690 R SMC RC8 CNC…                     Clutch Lever Set for KTM…         Master Cylinder Levers For…
     £17.99                             £23.99                                £23.99                                 £24.99                            £35.99
     + £3.99 P&P                        Free P&P                              + £8.00 P&P                            + £2.00 P&P                       + £20.00 P&P
                                                                              Almost gone




   People who viewed this item also viewed 1/2                                                                                                                                             Feedback on our suggestions




     For KTM DUKE 125/200/390           Adjust Folding Brake Clutch           For KTM DUKE 125 200 390               Motorcycle Alu Brake              Foldable Extendable Brake     Folding Extend Brake Clutch
     2011-2018 Short Brake…             Levers Handle Grips Set fo…           2011-2014 Motorcycle…                  Clutch Levers Folding…            Clutch Lever Set for KTM…     Levers For KTM…
     £17.99                             £29.99                                £23.99                                 £23.99                            £24.99                        £23.59
     + £3.99 P&P                        Free P&P                              Free P&P                               Free P&P                          + £2.00 P&P                   + £3.99 P&P
                                                                                                                     Last one




   More from this seller 1/2                                                                                                                                                               Feedback on our suggestions




     Orange CNC Pivot Brake             Orange CNC Pivot Brake                Orange CNC Pivot Brake                 Short Brake Clutch CNC            fit For Suzuki GSX650F        Short Brake Clutch Levers fit
     Clutch Levers For Suzuki…          Clutch Levers For Suzuki…             Clutch Levers for Honda…               Levers for Suzuki GSR600…         GSX1250 GSX1400…              for Suzuki…
     £15.99                             £14.99                                £14.99                                 £16.99                            £17.49                        £16.99
     + P&P                              + P&P                                 + P&P                                  + P&P                             + P&P                         + P&P
                                                                                                                     Last one                          Last one                      Last one



                                          Ad ils.be▼
                                         Professional tension levers - Large stock and fast delivery - Discover our products
                                         Tension levers = adjustable levers = lever handles. To increase tension on lashing chains. Tension a ship’s
                                         container lashing with lashing bars in combination with turn buckles. Large Stock. Best Price. 40 Years Of
             Visit Website               Experience. Types: Twistlocks, Cornercastings, Decksockets and D-rings, Elephant Foot Socket, Carlashing,
                                         Lashing Bars, Turnbuckles, Lashing Chains, Bridgefittings, Weblashing.
                                         +32 3 234 28 80
                                           Products    About Us
                                           Contact Us


                                          Ad pricecat.co.uk▼
                                         KTM Lever - KTM Lever - pricecat.co.uk
             Visit Website               Compare KTM Lever in All Categories of Product. Search Now!

                                           Motorcycle Parts       Car Wheels and Tyres
                                           Car Tuning and Styling Car Accessories


                                          Ad sale-r.com▼

             Visit Website               KTM Duke 125 Levers up to 75% off - Compare Prices & Save - sale-r.com
                                         Now or never: KTM Duke 125 Levers sale. Free UK Delivery on Eligible Orders. View Offers.



                                          Ad ktm-bike-parts.com▼
                                         KTM Motorcycle Bike Parts - KTM Genuine Parts - ktm-bike-parts.com
             Visit Website
                                         Need KTM Parts? Buy With Confidence – Fast and reliable DHL world-wide delivery. View Online Part Diagrams.
                                         Easy to read diagrams. Secure on-line Payment. Genuine KTM Parts. Worldwide delivery by DHL.



 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to previous page                                                                                                                                                                                    Return to top
 More to explore: Motorcycle Clutch Levers for KTM Duke, Motorcycle Brake Levers for KTM Duke, Motorcycle Brake Levers for 2017 KTM Duke, Motorcycle Brake Levers for KTM Duke II,
 Unbranded Motorcycle Brake Levers for KTM Duke, Motorcycle Handlebars, Grips & Levers for KTM Duke, Yamaha Xt 125 Clutch Lever, Brake Discs for KTM Duke, KTM Motorcycle Clutch Levers,
 Motorcycle Clutch Levers for KTM




https://www.ebay.co.uk/itm/Orange-CNC-Motorbike-Short-Clutch-Brake-Levers-For-KTM-Duke-RC-125-200-390-UK/274401037111                                                                                                    5/6
10/16/2020                                                       Orange
                                                 Case: 1:20-cv-06677    CNC Motorbike
                                                                      Document      #:Short
                                                                                       11 Clutch
                                                                                            Filed:Brake Levers ForPage
                                                                                                    11/10/20       KTM Duke
                                                                                                                        186 RCof
                                                                                                                               125400
                                                                                                                                   200 390 UK | eBay
                                                                                                                                       PageID      #:735
 Hello. Sign in or register     Daily Deals     Brand Outlet      Help & Contact                                                                                                 Sell     Watch List         My eBay


                              Shop by
                              category                Search for anything                                                                                                         All Categories                              Search

       Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Brake Levers                                                                               | Watch this item




    People who viewed this item also viewed

                        For KTM DUKE                                  Adjust Folding                               For KTM DUKE                                     Motorcycle Alu                                   Foldable
                        125/200/390…                                  Brake Clutch…                                125 200 390…                                     Brake Clutch…                                    Extendable…
                        £17.99                                        £29.99                                       £23.99                                           £23.99                                           £24.99
                        + £3.99 P&P                                   Free P&P                                     Free P&P                                         Free P&P                                         + £2.00 P&P




                                                                                                   Orange CNC Motorbike Short Clutch Brake
            NE                                                                                                                                                                           Shop with confidence
           O
      ST                                                                                           Levers For KTM Duke RC 125 200 390 UK
    LA                                                                                                                                                                                          eBay Money Back Guarantee
                                                                                                                                                                                                Get the item you ordered or your
                                                                                                     Condition: New                                                                             money back. Learn more
                                                                                                   Compatibili See compatible vehicles
                                                                                                          ty:
                                                                                                                                   Last one / 1 sold                                    Seller information
                                                                                                       Quantity:       1
                                                                                                                                                                                        neverland-gbp (72021              )
                                                                                                                                                                                        98.8% Positive Feedback

                                                                                                         Price:
                                                                                                                   £16.99                                Buy it now                         Save this seller
                                                                                                                                                                                        Contact seller
                                                                                                                                                       Add to basket                    Visit Shop
                                                                                                                                                                                        See other items

                                                                                                          Best                                                                          Registered as a business seller
                                                                                                                                                         Make offer
                                                                                                         Offer:

                                                                                                                                                       Watch this item


                                                                                                          Last one                 Long-time
                                                                                                                                                         30-day returns
                                                                                                          available                 member


                                    Mouse over image to zoom

                                                                                                       Collect 17 Nectar points
                                                                                                       Redeem your points | Conditions


                                                                                                       Postage: £5.99 Economy SpeedPAK from
                                                                                                                     China/Hong Kong/Taiwan | See details
                                                                                                                     International postage of items may be subject to customs
                               Have one to sell? Sell it yourself                                                    processing and additional charges.
                                                                                                                     Item location: Guangzhou, China
                                                                                                                     Posts to: Worldwide See exclusions

                                                                                                       Delivery: Estimated between Tue. 1 Dec. and Tue. 22
                                                                                                                     Dec.
                                                                                                                     Seller sends within 5 days after receiving cleared

                                                                                                                     payment.
                                                                                                                     Please allow additional time if international delivery is
                                                                                                                     subject to customs processing.


                                                                                                     Payments:

                                                                                                        Returns: 30 days refund, buyer pays return postage |
                                                                                                                     See details




    Sponsored items from this seller 1/2                                                                                                                                                                      Feedback on our suggestions




     2x 320mm 12.5" Rear Gas              2pcs 15" 380mm                         2x 320mm Motor Rear                  Novsight H1 LED Headlight                15" 380mm Motor Rear                     Black Shock Bolt Cover Kit
     Shock Absorbers Gas Fit…             Motorcycle Shock…                      Shock Absorbers Gas…                 Xenon Bulbs 72W 9000L…                   Shock Absorbers Gas Ai…                  For Harley 2004-Later…
     £79.99                               £89.99                                 £95.99                               £16.99                                   £89.99                                   £6.66
     + £4.99 P&P                          + £49.99 P&P                           + £45.99 P&P                         + £2.99 P&P                              + £50.00 P&P                             + £2.99 P&P
                                          Last one                                                                                                             Last one                                 Almost gone



                                                                                                                                                                                                                                 Report item
     Description              Postage and payments


https://www.ebay.co.uk/itm/Orange-CNC-Motorbike-Short-Clutch-Brake-Levers-For-KTM-Duke-RC-125-200-390-UK/274401037111                                                                                                                          1/3
10/16/2020                                                         Orange
                                                   Case: 1:20-cv-06677    CNC Motorbike
                                                                        Document      #:Short
                                                                                         11 Clutch
                                                                                              Filed:Brake Levers ForPage
                                                                                                      11/10/20       KTM Duke
                                                                                                                          187 RCof
                                                                                                                                 125400
                                                                                                                                     200 390 UK | eBay
                                                                                                                                         PageID      #:736

   Seller assumes all responsibility for this listing.

        Postage and packaging

        Item location: Guangzhou, China

        Postage to: Worldwide

        Excludes: Africa, Central America and Caribbean, Middle East, South East Asia, South America, Russian Federation, Albania, Andorra, Bosnia and Herzegovina, Bulgaria, Croatia,
        Republic of, Cyprus, Estonia, Germany, Gibraltar, Greece, Guernsey, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Romania,
        San Marino, Serbia, Slovakia, Slovenia, Spain, Svalbard and Jan Mayen, Sweden, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China,
        Georgia, India, Kazakhstan, Korea, South, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, American Samoa, Cook Islands, Fiji, French
        Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and
        Futuna, Western Samoa, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, PO Box

        Change country:        United States                                                                                     Get rates


             Postage and packaging       Each additional item       To                     Service                                                                    Delivery*


                                                                                                                                                                      Estimated between Tue. 1 Dec. and Tue. 22 Dec.
             £5.99                       Free                       United States          Economy SpeedPAK from China/Hong Kong/Taiwan
                                                                                                                                                                      Seller sends within 5 days after receiving cleared payment.


                                                                                                                                                                      Estimated between Mon. 2 Nov. and Wed. 18 Nov.
             £49.99                      Free                       United States          Express delivery (Express Int'l Postage)
                                                                                                                                                                      Seller sends within 5 days after receiving cleared payment.

              * You’ll see an estimated delivery date based on the seller’s dispatch time and delivery service. Delivery times may vary, especially during peak periods and will depend on when your payment clears.



             Domestic dispatch time


             Will usually dispatch within 5 working days of receiving cleared payment.




        Payment details
         Payment methods




        Seller's payment instructions
        We only accept payments via PayPal on our eBay Store. Therefore payment will follow immediately after using Buy it Now. eBay and PayPal will guide you through that process




    Sponsored items based on your recent views 1/3                                                                                                                                                            Feedback on our suggestions




     Orange Short Brake                      For KTM DUKE 125 200                  Foldable Extendable Brake              CNC Keyless Fuel Gas                   1 Set Black Fuel Gas Tank              CNC Folding Brake Clutch
     Clutch Levers For KTM…                  390 2011-2014 Motorcycl…              Clutch Levers for KTM…                 Tank Cap For KTM Super…                Cap Bolts For 950…                     Levers for KTM Duke 390…
     £17.99                                  £23.99                                £24.99                                 £18.99                                 £15.88                                 £23.98
     + £3.99 P&P                             Free P&P                              + £2.00 P&P                            + £2.50 P&P                            + £7.00 P&P                            Free P&P
     New                                     New                                   Seller 99.7% positive                  Seller 99.1% positive                  Last one                               Seller 99.2% positive




    Explore more sponsored options: Colour

    Orange




     For KTM DUKE                            For KTM DUKE 125 200                  For KTM DUKE 125 200                   Foldable Extendable Brake              Hydraulic Brake Clutch
     125/200/390 2011-2018…                  390 2011-2014 Motorcycl…              390 690 R SMC RC8 CN…                  Clutch Lever Set for KTM…              Master Cylinder Levers…
     £17.99                                  £23.99                                £23.99                                 £24.99                                 £35.99
     + £3.99 P&P                             Free P&P                              + £8.00 P&P                            + £2.00 P&P                            + £20.00 P&P
                                                                                   Almost gone




    People who viewed this item also viewed 1/2                                                                                                                                                               Feedback on our suggestions



https://www.ebay.co.uk/itm/Orange-CNC-Motorbike-Short-Clutch-Brake-Levers-For-KTM-Duke-RC-125-200-390-UK/274401037111                                                                                                                       2/3
10/16/2020                                          Case: 1:20-cv-06677 Document #: 11 Filed:Feedback
                                                                                              11/10/20profile
                                                                                                            Page 188 of 400 PageID #:737
                  Hello. Sign in or register      Daily Deals    Brand Outlet    Help & Contact                                                              Sell    Watch List     My eBay


                                                Shop by
                                                category                Search for anything                                                     All Categories                       Search               Advanced



                 Home        Community          Feedback forum       Feedback profile



                 Feedback profile


                                               neverland-gbp (72021          )                                                                                              Member quick links
                                               Positive Feedback (last 12 months): 98.8%                                                                                    Contact member
                                               Member since: 16-Mar-10 in China                                                                                             View items for sale
                                               eBay Top-rated seller: One of eBay's most reputable sellers.                                                                 View seller's Shop
                                                                           Consistently delivers outstanding customer service.
                                                                           Learn more



                 Feedback ratings                                                                  Detailed seller ratings

                                                   1 month        6 months        12 months              Average for the last 12 months

                             Positive                 336           1538             3023                 Accurate description                                   Reasonable postage cost
                                                                                                                       (2705)                                                (2852)
                             Neutral                   3              10                29
                                                                                                          Delivery time                                          Communication
                             Negative                  8              21                41                                (2751)                                             (2761)




                            All received Feedback                                  Received as buyer                               Received as seller                              Left for others

                 41 Feedback received (viewing 1-25)                                                                                                                                Revised Feedback: 319


                 Search Feedback received as seller with an item title or ID:                                                                          Rating type:                        Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                    Negative (41)                      12 months



                    FEEDBACK                                                                                                         From                                              WHEN

                           I have purchased two and have opened them to use and the colours won’t change 🥴                           Buyer: e***t (28 )                                Past month
                           (Private listing)                                                                                                                                           Reciprocal Feedback




                                                                                                                                                                                                                     Comment?
                               Reply by neverland-gbp. Left within past month.

                               please back to us to solve it.


                           Not bright at all, they stay lit up when side lights and low bean are turned on                           Buyer: l***i (114 )                               Past month
                           (Private listing)                                                                                                                                           Reciprocal Feedback


                               Reply by neverland-gbp.Left within past month.

                               please back to us to solve it.


                           Don’t fit and although states Uk on listing from China and returns to China                               Buyer: o***1 (402 )                               Past month
                           (Private listing)                                                                                                                                           Reciprocal Feedback


                               Reply by neverland-gbp.Left within past month.

                               please back to us to solve it.


                           Cheep Chinese rubbish.fast but poor communication .Not road legal                                         Buyer: 5***1 (745 )                               Past month
                           (Private listing)                                                                                                                                           Reciprocal Feedback


                               Reply by neverland-gbp.Left within past month.
                               we have refunded the two orders once we receive the return parcel.


                           A1 Ebayer                                                                                                 Buyer: 5***1 (745 )                               Past month
                           (Private listing)                                                                                                                                           Reciprocal Feedback


                               Reply by neverland-gbp. Left within past month.
                               we have refunded the two orders once we receive the return parcel.


                           Definitely not bright enough for headlights, asked for a refund.                                          Buyer: b***m (564 )                               Past month
                           (Private listing)                                                                                                                                           Reciprocal Feedback


                               Reply by neverland-gbp.Left within past month.

                               please back to us to solve.


                           Sent the wrong item, bad communication, no free return.Not recommend this seller                          Buyer: u***r (409 )                               Past month
                           (Private listing)                                                                                                                                           Reciprocal Feedback


                               Reply by neverland-gbp.Left within past month.

                               please back to us to resolve it.


                           Product did not work 😔 then asked to jump through hoops for a refund                                      Buyer: s***i (382 )                               Past month
                           (Private listing)                                                                                                                                           Reciprocal Feedback




https://www.ebay.co.uk/fdbk/feedback_profile/neverland-gbp?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                    1/3
10/16/2020                                                                               neverland-gbp
                                                  Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20  on eBay
                                                                                                          Page 189 of 400 PageID #:738
    Hello. Sign in or register    Daily Deals    Brand Outlet     Help & Contact                                                                                                Sell    Watch List            My eBay


                                 Shop by
                                 category                 Search for anything                                                                                                    All Categories                         Search


    neverland-gbp's profile



                                                            neverland-gbp (72021                )                                                              Items for sale          Visit Shop            Contact
                                                            98.8% positive Feedback

                                                                                                        NEVERLAND is a Cross-Border Electronic Company that dedicates in design and
                                                                Save
                                                                                                        develop automotive and motorcycle accessories. Since its inception, is focused on
                                                                                                        quality, commitment to provide consumers with high quality products.



                                 Feedback ratings                                                                                                                                                 See all Feedback

                                                  2,705     Item as described                       3,023           29              41                        Thank you
                                                                                                                                                              12 Oct, 2020
                                                  2,761     Communication                    Positive          Neutral          Negative
                                                  2,751     Dispatch time

                                                  2,852     Postage                                   Feedback from the last 12 months



                             1,385 Followers | 0 Reviews | Member since: 16 Mar, 2010 |         China




      About eBay      Announcements       Community       Safety Centre     Resolution Centre       Seller Centre    VeRO: Protecting Intellectual Property   Policies       Help & Contact       Site Map


      Copyright © 1995-2020 eBay Inc. All Rights Reserved. User Agreement, Privacy, Cookies and AdChoice




https://www.ebay.co.uk/usr/neverland-gbp                                                                                                                                                                                         1/1
10/16/2020                                                                                  Neverland-gbp
                                                        Case: 1:20-cv-06677 Document #: 11 Filed:         | eBayPage
                                                                                                   11/10/20     Stores 190 of 400 PageID #:739

                     Hello. Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                          Sell    Watch List   My eBay


                                                    Shop by
                                                    category                Search for anything                                                                                All Categories                 Search


                     eBay       eBay Shops      Neverland-gbp




                                                           Neverland-gbp
                                                           1385 followers neverland-gbp (72021                  ) 98.8%

                                                           NEVERLAND is a Cross-Border Electronic Company that dedicates in design and develop automotive and motorcycle accessories. Since its inception, is focused on quality, commi

                                                                   Save this seller                 Contact seller




                     Category

                     All                                                 Search this shop                                                      Search                                                Best Match

                     Car Modification Parts

                     Car Covers
                                                                        All listings     Auction    Buy it now
                     Car LED Light

                     Motorcycle Parts                                 1-48 of 652 results

                     Health & Beauty
                                                                                                 Orange CNC Motorbike Short Clutch Brake Levers For KTM Duke RC 125 200 390 UK
                     Other
                                                                                                 £16.99                                                                                                       From China

                     Condition                        see all                                    £5.99 postage                                                                                          Brand: Neverland
                                                                                                 or Best Offer
                           New                                                                   Only 1 left.

                     Price                                                                       Black CNC Short Brake Clutch Lever For Yamaha YZF R1 R6 02-03 FZ1 FAZER R6S
                           Under £11.00
                                                                                                 £16.99                                                                                                       From China
                           £11.00 to £25.00
                                                                                                 £5.99 postage                                                                                          Brand: Neverland
                           Over £25.00
                                                                                                 or Best Offer
                     £               - £                                                         Only 1 left.


                     Buying format                    see all                                    Short Brake Clutch Levers fit for Suzuki TL1000R/SV1000/S/Bandit 650S/GSX1400 UK

                           All listings                                                          £16.99                                                                                                       From China
                           Best Offer                                                            £4.99 postage                                                                                          Brand: Neverland
                           Auction                                                               or Best Offer
                           Buy it now                                                            Only 1 left.
                           Classified Ads
                                                                                                 Short Motorcycle Clutch&Brake Lever For Yamaha YZF R1/R6 FZ1 FAZER 2002 2003 UK
                     Item location                    see all
                                                                                                 £17.99                                                                                                       From China
                           Default                                                               £5.99 postage                                                                                          Brand: Neverland
                           UK Only                                                               or Best Offer
                           European Union
                           Worldwide
                                                                                                 Short Brake Clutch Levers For Suzuki GSF1200 BANDIT 2001-06 SV1000/S GSX650F UK
                     Delivery options                 see all
                                                                                                 £16.99                                                                                                       From China
                           Free postage                                                          £5.99 postage                                                                                          Brand: Neverland
                           Free Click & Collect                                                  or Best Offer


                     Show only                        see all
                                                                                                 fit For Suzuki GSX650F GSX1250 GSX1400 SV1000/S CNC Short Brake Clutch Levers
                           Returns accepted
                           Completed items                                                       £17.49                                                                                                       From China
                           Sold items                                                            £5.99 postage                                                                                          Brand: Neverland
                           Deals & savings                                                       or Best Offer
                           Authorised seller                                                     Only 1 left.
                           Authenticity verified
                                                                                                 Short Brake Clutch Levers for Honda CB599 /CB600 HORNET 1998-2006/ CB919 02-07
                     More refinements...
                                                                                                 £16.99                                                                                                       From China
                                                                                                 £5.99 postage                                                                                          Brand: Neverland
                                                                                                 or Best Offer



                                                                                                 CNC Pivot Brake Clutch Levers For Yamaha WR250F WR450F 2001-2015 WR400F 2000

                                                                                                 £15.99                                                                                                       From China
                                                                                                 £49.99 postage                                                                                         Brand: Neverland
                                                                                                 or Best Offer
                                                                                                 Only 1 left.

                                                                                                 Titanium Pivot Brake Clutch Lever for Honda CR125R/250R 04-07 CRF250X CRF450X UK

                                                                                                 £13.99                                                                                                       From China
                                                                                                 £49.99 postage                                                                                         Brand: Neverland
                                                                                                 or Best Offer
                                                                                                 Only 1 left.

                                                                                                 Short Brake Clutch Lever For Honda ST1300 / ST1300A 2003-2007 / VFR800 1998-2001

                                                                                                 £16.99                                                                                                       From China
                                                                                                 £1.99 postage                                                                                          Brand: Neverland
                                                                                                 or Best Offer



                                                                                                 Orange CNC Pivot Brake Clutch Levers For Suzuki RM125/250 1996-2003

                                                                                                 £14.99                                                                                                       From China

https://www.ebay.co.uk/str/neverlandengland?_dmd=1&rt=nc                                                                                                                                                                            1/4
10/16/2020                                                                      Neverland-gbp
                                            Case: 1:20-cv-06677 Document #: 11 Filed:         | eBayPage
                                                                                       11/10/20     Stores 191 of 400 PageID #:740
                                                                £5.99 postage                                                                            Brand: Neverland
                                                                or Best Offer



                                                                Short Brake Clutch Lever For Suzuki GSX650F/1250 F/SA/ABS GSF1250/1200 BANDIT UK

                                                                £17.99                                                                                         From China
                                                                £5.99 postage                                                                            Brand: Neverland
                                                                or Best Offer
                                                                Only 1 left.

                                                                Short Brake Clutch Levers for Suzuki GSXR 600 750 06-10 GSXR 1000 05-06 K5 K6

                                                                £19.99                                                                                         From China
                                                                £49.99 postage
                                                                or Best Offer
                                                                Only 1 left.

                                                                24" 100% Fiber Hair Hairdressing Training Head Mannequin Makeup Doll with Clamp

                                                                £19.99                                                                                         From China
                                                                £1.99 postage                                                                      Brand: Neverland Beauty
                                                                or Best Offer



                                                                Orange CNC Pivot Brake Clutch Levers For Suzuki DRZ400S DRZ400SM 00-15 DR250R UK

                                                                £15.99                                                                                         From China
                                                                £49.99 postage
                                                                or Best Offer



                                                                Pair 7/8" 22mm Motorbike Brake Clutch Levers Master Cylinder Reservoir Black

                                                                £21.99                                                                                         From China
                                                                £49.99 postage                                                                           Brand: Neverland
                                                                or Best Offer
                                                                Only 1 left.

                                                                CNC Pivot Brake Clutch Levers Fit For KTM 65SX/XC 85SX/XC 2004-2011 Dirt Bike UK

                                                                £14.99                                                                                         From China
                                                                £5.99 postage                                                                            Brand: Neverland
                                                                or Best Offer
                                                                Only 1 left.

                                                                Pivot Brake& Clutch Levers Set For Honda CR125R/250R 1992-03 CRF150R/450R CR500R

                                                                £15.99                                                                                         From China
                                                                £5.99 postage                                                                            Brand: Neverland
                                                                or Best Offer



                                                                CNC Brake Clutch Pivot Lever For KTM 450 EXC SX SX-F SX-R XC-F SMR XC-W 2013 UK

                                                                £15.99                                                                                         From China
                                                                £49.99 postage                                                                           Brand: Neverland
                                                                or Best Offer



                                                                Pivot Brake Clutch Levers For Yamaha XT250X WR250R/X TTR250 93-97 TTR125/LW Blue

                                                                £16.69                                                                                         From China
                                                                £5.99 postage                                                                            Brand: Neverland
                                                                or Best Offer



                                                                Motorcycle CNC Handlebar Grip Brake Lever Security Caps-Lock Anit Theft Black UK

                                                                £18.99                                                                                         From China
                                                                £5.99 postage
                                                                or Best Offer
                                                                4 watching

                                                                Blue Motorcycle Brake Clutch Short Levers fit for Suzuki 600/750 KATANA 1998-06

                                                                £15.99                                                                                         From China
                                                                £4.99 postage                                                                            Brand: Neverland
                                                                or Best Offer



                                                                24" Real Hair Hairdressing Mannequin Training Head Practice Doll with Braid Set
                                                                                10 product ratings

                                                                £26.99                                                                                         From China
                                                                £2.99 postage                                                                      Brand: Neverland Beauty
                                                                or Best Offer

                                                                Titanium Pivot Brake Clutch Levers For Honda XR250/MOTARD 95-2007 CRM250R/AR UK

                                                                £16.99                                                                                         From China
                                                                £5.99 postage                                                                            Brand: Neverland
                                                                or Best Offer



                                                                Gold CNC Pivot Brake Clutch Levers for Honda CRF250R 2007-2016 CRF450R 2007-2016

                                                                £14.99                                                                                         From China
                                                                £5.99 postage                                                                            Brand: Neverland
                                                                or Best Offer



                                                                Blue CNC Short Brake Clutch Lever For Suzuki SV650 99-09 DL650/V-STROM 04-10 UK

                                                                £16.99                                                                                         From China
                                                                £4.99 postage                                                                            Brand: Neverland
                                                                or Best Offer



                                                                Motorcycle CNC Pivot Brake Clutch Levers for Honda XR650R 2000-06 XR250R XR400R

                                                                £16.99                                                                                         From China
                                                                £49.99 postage                                                                           Brand: Neverland
                                                                or Best Offer



https://www.ebay.co.uk/str/neverlandengland?_dmd=1&rt=nc                                                                                                                     2/4
10/16/2020                                                                      Neverland-gbp
                                            Case: 1:20-cv-06677 Document #: 11 Filed:         | eBayPage
                                                                                       11/10/20     Stores 192 of 400 PageID #:741

                                                                Blue CNC Pivot Brake Clutch Levers For Suzuki RMZ250 2007-2017 RMZ450 2005-2017

                                                                £17.49                                                                                  From China
                                                                £49.99 postage                                                                     Brand: Neverland
                                                                or Best Offer



                                                                Titanium CNC Pivot Brake Clutch Levers For Suzuki RM125/250 1992-2003

                                                                £14.99                                                                                  From China
                                                                £5.99 postage




                                                                Red CNC Pivot Brake Clutch Levers For Suzuki RM125/250 1992-2003

                                                                £14.99                                                                                  From China
                                                                £5.99 postage                                                                      Brand: Neverland




                                                                Gold CNC Pivot Brake Clutch Levers For Honda CRF250L/M 2012-2015

                                                                £14.99                                                                                  From China
                                                                £5.99 postage
                                                                Only 1 left.



                                                                Motorbike Tank Pad Protector Sticker Carbon Fiber Look for Yamaha YZF R1 R6 R6S

                                                                £2.99                                                                                   From China
                                                                £5.99 postage




                                                                Pair CNC Pivot Brake Clutch Levers For Honda XR250/ XR400/CRM250R/CRM250AR UK

                                                                £17.99                                                                                  From China
                                                                £49.99 postage                                                                     Brand: Neverland
                                                                or Best Offer



                                                                Universal Gold 7/8" 22mm Short Brake Clutch Levers Master Cylinder Reservoir UK

                                                                £21.99                                                                                  From China
                                                                £5.99 postage                                                                      Brand: Neverland
                                                                or Best Offer



                                                                Red Dirt Bike Pivot Brake Clutch Levers For Suzuki DR250R 1997-2000 DRZ400S UK

                                                                £13.99                                                                                  From China
                                                                £5.99 postage
                                                                or Best Offer
                                                                Only 1 left.

                                                                10/20/30/50M 5050 RGB LED Strip Light +24 Button IR Bluetooth Controller UK Plug

                                                                £49.99 to £145.99                                                                       From China
                                                                £45.99 postage
                                                                3 watching



                                                                7/8" 22mm Universal Motorcycle Brake Clutch Master Cylinder Levers Set Silver UK

                                                                £19.99                                                                                  From China
                                                                £5.99 postage                                                                      Brand: Neverland
                                                                or Best Offer



                                                                Pair Long Brake Clutch Lever For Suzuki SV1000/S 2003-2007 GSX1400 2001-2007 UK

                                                                £17.99                                                                                  From China
                                                                £5.99 postage                                                                      Brand: Neverland
                                                                or Best Offer
                                                                Only 1 left.

                                                                Black Gents Mens Hair Comb Mustache Pocket Folding Leather Wooden Beard Grooming

                                                                £10.99                                                                                  From China
                                                                £5.99 postage
                                                                or Best Offer



                                                                24" 90% Real Hair Training Head Hairdressing Dummy Mannequin Doll with Clamp

                                                                £22.99                                                                                  From China
                                                                £49.99 postage
                                                                or Best Offer



                                                                Aquarium Fish Tank Over Head LED Light 28-117cm 5050 SMD LED Lighting White+Blue

                                                                £25.99 to £56.89                                                                        From China
                                                                £49.99 postage




                                                                2x Pivot CNC Brake Clutch Lever For Honda XR400MOTARD 2005-2008 CRM250R/AR 94-98

                                                                £16.99                                                                                  From China
                                                                £5.99 postage                                                                      Brand: Neverland
                                                                or Best Offer



                                                                CNC Pivot Brake Clutch Levers Set fit For Suzuki DRZ400S DRZ400SM 00-15 DR250R

                                                                £16.99                                                                                  From China
                                                                £49.99 postage                                                                     Brand: Neverland
                                                                or Best Offer



                                                                Pivot Brake Clutch Levers For Honda CR125R/250R CR80R/85 CRF150R CRF450R CRF125F

                                                                £16.99                                                                                  From China

https://www.ebay.co.uk/str/neverlandengland?_dmd=1&rt=nc                                                                                                              3/4
10/16/2020                                                                                  Neverland-gbp
                                                        Case: 1:20-cv-06677 Document #: 11 Filed:         | eBayPage
                                                                                                   11/10/20     Stores 193 of 400 PageID #:742

                     Hello. Sign in or register      Daily Deals     Brand Outlet   Help & Contact                                                                 Sell    Watch List   My eBay


                                                    Shop by
                                                    category                Search for anything                                                                    All Categories                 Search


                    eBay       eBay Shops       Neverland-gbp




                                                           Neverland-gbp
                                                           1385 followers neverland-gbp (72021         ) 98.8%

                                                           NEVERLAND is a Cross-Border Electronic Company that dedicates in design and develop automotive and motorcycle accessories. Since its inception, is focused on quality, commi

                                                                   Save this seller              Contact seller




                    Category

                    All

                    Motorcycle Parts

                        Swingarm Sliders Spools

                        Other Parts

                    Other


                    Condition                         see all

                          New


                    Price

                    £               - £


                    Buying format                     see all

                          All listings
                          Best Offer
                          Auction
                          Buy it now
                          Classified Ads


                    Item location                     see all

                          Default
                          UK Only
                          European Union
                          Worldwide


                    Delivery options                  see all

                          Free postage
                          Free Click & Collect


                    Show only                         see all

                          Returns accepted
                          Completed items
                          Sold items
                          Deals & savings
                          Authorised seller
                          Authenticity verified


                    More refinements...




https://www.ebay.co.uk/str/neverlandengland?_dmd=1&rt=nc&_bkw=ktm                                                                                                                                                                   1/2
10/16/2020                                                                                         Neverland-gbp
                                                               Case: 1:20-cv-06677 Document #: 11 Filed:         | eBayPage
                                                                                                          11/10/20     Stores 194 of 400 PageID #:743




                                                                               ktm                                                                                     Search                         Best Match




                                                                              All listings     Auction        Buy it now


                                                                             1-13 of 13 results

                                                                                                       Orange CNC Motorbike Short Clutch Brake Levers For KTM Duke RC 125 200 390 UK (Fits: KTM)

                                                                                                       £16.99                                                                                                From China
                                                                                                       £5.99 postage                                                                                   Brand: Neverland
                                                                                                       or Best Offer
                                                                                                       Only 1 left.

                                                                                                       CNC Brake Clutch Pivot Lever For KTM 450 EXC SX SX-F SX-R XC-F SMR XC-W 2013 UK (Fits: KTM)

                                                                                                       £15.99                                                                                                From China
                                                                                                       £49.99 postage                                                                                  Brand: Neverland
                                                                                                       or Best Offer



                                                                                                       CNC Pivot Brake Clutch Levers Fit For KTM 65SX/XC 85SX/XC 2004-2011 Dirt Bike UK (Fits: KTM)

                                                                                                       £14.99                                                                                                From China
                                                                                                       £5.99 postage                                                                                   Brand: Neverland
                                                                                                       or Best Offer
                                                                                                       Only 1 left.

                                                                                                       Silver CNC Pivot Brake Clutch Levers For KTM 250EXC/EXC-F/SX/XC 300EXC 06-13

                                                                                                       £14.99                                                                                                From China
                                                                                                       £5.99 postage




                                                                                                       Black Brake Clutch Pivot Levers Set For KTM SX65 SX 65 2004-2011 2010 2009 UK (Fits: KTM)

                                                                                                       £13.99                                                                                                From China
                                                                                                       £5.99 postage                                                                                   Brand: Neverland
                                                                                                       or Best Offer



                                                                                                       CNC Hand Guards Brake Lever Altronguard For Honda Yamaha Suzuki BMW Kawasaki KTM
                                                                                                                        2 product ratings

                                                                                                       £20.99                                                                                                From China
                                                                                                       £5.99 postage                                                                                   Brand: Neverland
                                                                                                       or Best Offer
                                                                                                       Only 1 left.

                                                                                                       2pcs Motorcycle 16 LED Turn Signal Indicator Light For Honda KTM Universal Amber

                                                                                                       £6.66                                                                                                 From China
                                                                                                       £2.99 postage                                                                                   Brand: Neverland




                                                                                                       2pcs Motorcycle 3 LED Turn Signal Indicator Light For Harley KTM Universal Amber

                                                                                                       £4.59                                                                                                 From China
                                                                                                       £2.99 postage                                                                                   Brand: Neverland




                                                                                                       8MM CNC Swingarm Spools Sliders For Honda CBR 600 954 1000 RR Orange KTM

                                                                                                       £3.28                                                                                                 From China
                                                                                                       £5.99 postage                                                                                   Brand: Neverland
                                                                                                       Only 1 left.



                                                                                                       2X Motorcycle 12V 9 LED Turn Signal Indicators Lights For Harley KTM Universal

                                                                                                       £4.49                                                                                                 From China
                                                                                                       £2.99 postage                                                                                   Brand: Neverland




                                                                                                       8MM CNC Silver Swing Arm Spools Sliders For Honda CBR 600 954 1000 RR Gold KTM

                                                                                                       £3.99                                                                                                 From China
                                                                                                       £5.99 postage                                                                                   Brand: Neverland
                                                                                                       Only 1 left.



                                                                                                       CNC Pivot Brake Clutch Lever Set fit For KTM 250 EXC/EXC-F/SX/XC 300EXC 2006-13 (Fits: KTM)

                                                                                                       £15.99                                                                                                From China
                                                                                                       £49.99 postage                                                                                  Brand: Neverland
                                                                                                       or Best Offer
                                                                                                       Only 1 left.

                                                                                                       Black Brake Clutch Pivot Levers Set For KTM SX65 SX 65 2004-2011 2010 2009 (Fits: KTM)

                                                                                                       £14.99                                                                                                From China
                                                                                                       £5.99 postage                                                                                   Brand: Neverland
                                                                                                       or Best Offer




  About eBay     Announcements        Community      Safety Centre     Resolution Centre      Seller Centre     VeRO: Protecting Intellectual Property   Policies   Help & Contact   Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. User Agreement, Privacy, Cookies and AdChoice




https://www.ebay.co.uk/str/neverlandengland?_dmd=1&rt=nc&_bkw=ktm                                                                                                                                                         2/2
10/16/2020                                  Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                      11/10/20| eBay
                                                                                                   Page 195 of 400 PageID #:744

                                                                                                                           How do you like our checkout? Tell us what you think
                                  Checkout

             Review item and postage                                                                           Subtotal (1 item)                                          £16.99
                                                                                                               Postage                                                      £5.99
             Seller: neverland-gbp | Message to seller
                                                                                                               Tax*                                                         £1.44
                                       Orange CNC Motorbike Short Clutch Brake Levers For KTM
                                       Duke RC 125 200 390 UK
                                                                                                               Order total                                               £24.42
                                       £16.99
                                       Quantity 1                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                 for certain tax authorities. Learn more
                                       Postage

                                             Est. delivery: 1 – 22 Dec                                                                Confirm and pay
                                             Economy SpeedPAK from China/Hong Kong/Taiwan
                                             £5.99
                                                                                                                                   Select a payment option
                                             Est. delivery: 2 – 18 Nov
                                             Express Int'l Postage
                                             £49.99
                                                                                                                                          See details



             Post to

             100 W Roosevelt Ave
             Bensenville, IL 60106
             United States


             Change




             Pay with




                     Credit or debit card




             Add vouchers



              Enter code:                                          Apply




          Copyright © 1995-2020 eBay Inc. All Rights Reserved. User Agreement, Privacy, Cookies and AdChoice




https://pay.ebay.co.uk/rgxo?action=view&sessionid=1137569430                                                                                                                        1/1
10/16/2020                                                          CNC Brake
                                                     Case: 1:20-cv-06677      Clutch Pivot Lever
                                                                           Document        #: 11ForFiled:
                                                                                                    KTM 450 EXC SX SX-F
                                                                                                          11/10/20      SX-R XC-F
                                                                                                                     Page    196SMR   XC-WPageID
                                                                                                                                  of 400  2013 UK | eBay
                                                                                                                                                    #:745
 Hello. Sign in or register     Daily Deals     Brand Outlet      Help & Contact                                                                                                                Sell     Watch List         My eBay


                              Shop by
                              category                Search for anything                                                                                                                        All Categories                              Search

       Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Brake Levers >
                                                                                                                                                                                                                                             | Watch this item
                                                     See more Blue CNC Pivot Clutch Brake Lever for KTM 250 ...



                                                                                                   CNC Brake Clutch Pivot Lever For KTM 450 EXC SX
                                                                                                                                                                                                        Shop with confidence
                                                                                                   SX-F SX-R XC-F SMR XC-W 2013 UK
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                                     Be the first to write a review.
                                                                                                                                                                                                               Get the item you ordered or your
                                                                                                                                                                                                               money back. Learn more
                                                                                                       Condition: New
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :                                                                                      Seller information
                                                                                                                                                                                                       neverland-gbp (72021              )
                                                                                                                                                                                                       98.8% Positive Feedback
                                                                                                            Price:
                                                                                                                     £15.99                                         Buy it now
                                                                                                                                                                                                           Save this seller
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                  Add to basket
                                                                                                                                                                                                       Visit Shop
                                                                                                                                                                                                       See other items
                                                                                                     Best Offer:
                                                                                                                                                                    Make offer                         Registered as a business seller



                                                                                                                                                                  Watch this item



                                                                                                            Long-time member                                 30-day returns




                                    Mouse over image to zoom

                                                                                                      Collect 16 Nectar points Redeem your points | Conditions


                                                                                                         Postage: £49.99 Express delivery | See details
                                                                                                                        International postage of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, China
                                                                                                                        Posts to: Worldwide See exclusions
                               Have one to sell? Sell it yourself
                                                                                                         Delivery: Estimated between Wed. 28 Oct. and Fri. 13 Nov.
                                                                                                                        Seller sends within 2 days after receiving cleared payment.
                                                                                                                        Please allow additional time if international delivery is subject to
                                                                                                                        customs processing.


                                                                                                       Payments:

                                                                                                          Returns: 30 days refund, buyer pays return postage |                    See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     CNC Pivot Clutch Brake                   Pivot Brake Clutch Levers              Billet Pivot Clutch Brake               Billet Clutch Brake Lever For               Fit KTM 250 300 350 450                      Pivot Clutch Brake Lever For
     Lever For KTM SX SXF XC…                 For KTM SX SX-F XC XC-F…               Lever For KTM EXC SXF…                  KTM EXC EXCF XCW XCF…                       500 SX EXC/F XCW 2014-…                      KTM SX XC EXC XCW SXF…
     £13.37                                   £13.95                                 £14.92                                  £12.88                                      £15.69                                       £12.33
     Free P&P                                 + £20.00 P&P                           Free P&P                                Free P&P                                    Free P&P                                     Free P&P
     New                                      Seller 99.8% positive                  New                                     New                                         New                                          Almost gone




   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




     2x 320mm 12.5" Rear Gas                  2pcs 15" 380mm                         2x 320mm Motor Rear                     Novsight H1 LED Headlight                   15" 380mm Motor Rear                         Black Shock Bolt Cover Kit
     Shock Absorbers Gas Fit…                 Motorcycle Shock…                      Shock Absorbers Gas…                    Xenon Bulbs 72W 9000LM…                     Shock Absorbers Gas Air…                     For Harley 2004-Later Dyn…
     £79.99                                   £89.99                                 £95.99                                  £16.99                                      £89.99                                       £6.66
     + £4.99 P&P                              + £49.99 P&P                           + £45.99 P&P                            + £2.99 P&P                                 + £50.00 P&P                                 + £2.99 P&P
                                              Last one                                                                                                                   Last one                                     Almost gone



                                                                                                                                                                                                                                                Report item
     Description              Postage and payments
https://www.ebay.co.uk/itm/CNC-Brake-Clutch-Pivot-Lever-For-KTM-450-EXC-SX-SX-F-SX-R-XC-F-SMR-XC-W-2013-UK/274297633914?fits=UKM_Make%3AKTM&epid=9033784232&hash=item3fdd69bc7a:g:0sU…                                                                        1/5
10/16/2020                                                           CNC Pivot
                                                     Case: 1:20-cv-06677       Brake Clutch
                                                                          Document        #:Levers Fit For KTM
                                                                                             11 Filed:         65SX/XC 85SX/XC
                                                                                                            11/10/20   Page 1972004-2011 Dirt Bike
                                                                                                                                    of 400         UK | eBay
                                                                                                                                              PageID      #:746
 Hello. Sign in or register     Daily Deals     Brand Outlet      Help & Contact                                                                                                               Sell     Watch List         My eBay


                              Shop by
                              category                Search for anything                                                                                                                       All Categories                              Search

       Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Brake Levers                                                                                             | Watch this item


                                                                                                   CNC Pivot Brake Clutch Levers Fit For KTM
              NE                                                                                                                                                                                       Shop with confidence
          O
     ST                                                                                            65SX/XC 85SX/XC 2004-2011 Dirt Bike UK
   LA                                                                                                                                                                                                         eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or your
                                                                                                       Condition: New                                                                                         money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :
                                                                                                                                   Last one / 1 sold                                                  Seller information
                                                                                                         Quantity:       1
                                                                                                                                                                                                      neverland-gbp (72021              )
                                                                                                                                                                                                      98.8% Positive Feedback

                                                                                                           Price:
                                                                                                                     £14.99                                        Buy it now                             Save this seller
                                                                                                                                                                                                      Contact seller
                                                                                                                                                                 Add to basket                        Visit Shop
                                                                                                                                                                                                      See other items

                                                                                                     Best Offer:                                                                                      Registered as a business seller
                                                                                                                                                                   Make offer


                                                                                                                                                                 Watch this item



                                                                                                     Last one available          Long-time member                   30-day returns



                                    Mouse over image to zoom

                                                                                                      Collect 15 Nectar points Redeem your points | Conditions


                                                                                                         Postage: £5.99 Economy SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International postage of items may be subject to customs
                                                                                                                       processing and additional charges.
                               Have one to sell? Sell it yourself                                                      Item location: Guangzhou, China
                                                                                                                       Posts to: Worldwide See exclusions

                                                                                                         Delivery: Estimated between Tue. 1 Dec. and Tue. 22 Dec.
                                                                                                                       Seller sends within 5 days after receiving cleared payment.
                                                                                                                       Please allow additional time if international delivery is subject to
                                                                                                                       customs processing.


                                                                                                       Payments:

                                                                                                          Returns: 30 days refund, buyer pays return postage |                   See details




   Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     Pivot Brake Clutch Levers Fit            CNC Pivot Clutch Brake                 Billet Pivot Clutch Brake               Fit KTM 250 300 350 450                    Billet Pivot Clutch Brake                    CNC Clutch Brake Lever For
     For KTM 65SX/XC 85SX/X…                  Lever For KTM SX SXF XC…               Lever For KTM EXC SXF…                  500 SX EXC/F XCW 2014-…                    Lever For KTM SX XC 65/8…                    KTM 400 250 XC-…
     £10.99                                   £13.37                                 £14.92                                  £15.69                                     £12.35                                       £16.79
     + £1.99 P&P                              Free P&P                               Free P&P                                Free P&P                                   Free P&P                                     Free P&P
     Seller 99.2% positive                    New                                    New                                     New                                        New                                          New




   Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     2x 320mm 12.5" Rear Gas                  2x 320mm Motor Rear                    15" 380mm Motor Rear                    2pcs 15" 380mm                             Motorcycle 380mm 15''                        Novsight H1 LED Headlight
     Shock Absorbers Gas Fit…                 Shock Absorbers Gas…                   Shock Absorbers Gas Air…                Motorcycle Shock…                          Gokart Quad ATV Rear…                        Xenon Bulbs 72W 9000LM…
     £79.99                                   £95.99                                 £89.99                                  £89.99                                     £109.99                                      £16.99
     + £4.99 P&P                              + £45.99 P&P                           + £50.00 P&P                            + £49.99 P&P                               + £45.99 P&P                                 + £2.99 P&P
                                                                                     Last one                                Last one



                                                                                                                                                                                                                                               Report item

https://www.ebay.co.uk/itm/CNC-Pivot-Brake-Clutch-Levers-Fit-For-KTM-65SX-XC-85SX-XC-2004-2011-Dirt-Bike-UK/372976843199?fits=UKM_Make%3AKTM&hash=item56d726f9bf:g:bYkAAOSw3xJXoJ9K                                                                          1/5
10/22/2020                                                            Long CNC
                                                      Case: 1:20-cv-06677      Brake Clutch#:
                                                                            Document       Levers
                                                                                              11 For KTM 990
                                                                                                  Filed:     SuperDuke
                                                                                                         11/10/20      2005-2012
                                                                                                                     Page    198690
                                                                                                                                  ofDuke
                                                                                                                                     4002008-2011
                                                                                                                                          PageID  | eBay
                                                                                                                                                     #:747
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                       All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                  | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                   Long CNC Brake Clutch Levers For KTM 990
                                                                                                                                                                                                        Shop with confidence
                                                                                                   SuperDuke 2005-2012 690 Duke 2008-2011
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                                                        Last one / 3 sold                                               Seller information
                                                                                                         Quantity:       1
                                                                                                                                                                                                        neverland-motor (49733        )
                                                                                                                                                                                                        97.8% Positive feedback

                                                                                                            Price:    US $22.98                                     Buy It Now
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                   Add to cart
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items

                                                                                                     Best Offer:                                                   Make Offer


                                                                                                                                                                 Add to Watchlist



                                                                                                    More than 74% sold            Last item available                Free shipping


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                          Delivery:          Estimated between Thu. Nov. 12 and Wed. Dec. 2

                               Have one to sell?         Sell now                                                            Please note the delivery estimate is greater than 14 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     For KTM 690 SMC / SMC- R                 Fits KTM 690 Duke Super                CNC Modified Brake Clutch               FXCNC 3D Rhombus Brake                     For KTM 990 Superduke                         Fits KTM 990 SuperDuke
     / Duke/R 2012-2013 Short…                Duke 990 CNC Folding…                  Lever For KTM DUKE 125 2…               Clutch Lever For KTM 690…                  RC/8R Extending Clutch…                       2005-2012 690 Duke 2008…
     $20.67                                   $31.99                                 $31.50                                  $27.04                                     $25.52                                        $28.99
     $23.49                                   $35.54                                 $35.00                                  $32.98                                     $36.99                                        $32.21
     + $0.50 shipping                         + $15.00 shipping                      Free shipping                           Free shipping                              + $0.50 shipping                              + $15.00 shipping
     Almost gone                              New                                    New                                     New                                        New                                           New




    Sponsored items from this seller                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Long-CNC-Brake-Clutch-Levers-For-KTM-990-SuperDuke-2005-2012-690-Duke-2008-2011/283685396328?fits=Make%3AKTM&hash=item420cf79f68:g:yvoAAOSwj1VchyD2                                                                              1/5
10/22/2020                                                           Long CNC
                                                     Case: 1:20-cv-06677      Brake Clutch#:
                                                                           Document       Levers
                                                                                             11 For KTM 990
                                                                                                 Filed:     SuperDuke
                                                                                                        11/10/20      2005-2012
                                                                                                                    Page    199690
                                                                                                                                 ofDuke
                                                                                                                                    4002008-2011
                                                                                                                                         PageID  | eBay
                                                                                                                                                    #:748




     For HONDA CRF230F                         CNC Rearset Foot Pegs              Stripe Leather Rear
     CRF150F 2003-18…                          Rest Racing Fit For Suzuki…        Passenger Pad Seat For…
     $17.99                                    $109.99                            $99.99
     + $2.99 shipping                          Free shipping                      Free shipping




    Description            Shipping and payments                                                                                                                                                 Report item



                                                                                                                                                                          eBay item number: 283685396328
      Seller assumes all responsibility for this listing.

      Last updated on Sep 22, 2020 21:23:08 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make           Model           Submodel
              -Select-          -Select-       -Select-         -Select-                  Go


         [show all compatible vehicles]


               This part is compatible with 13 vehicle(s) matching KTM.


             Notes       Year                                    Make                                Model                               Submodel
                         2011                                    KTM                                 690                                 Duke
                         2010                                    KTM                                 690                                 Duke
                         2009                                    KTM                                 690                                 Duke
                         2008                                    KTM                                 690                                 Duke
                         2011                                    KTM                                 990                                 Super Duke
                         2010                                    KTM                                 990                                 Super Duke
                         2009                                    KTM                                 990                                 Super Duke
                         2008                                    KTM                                 990                                 Super Duke
                         2007                                    KTM                                 990                                 Super Duke
                         2006                                    KTM                                 990                                 Super Duke
                         2005                                    KTM                                 990                                 Super Duke
                         2015                                    KTM                                 1290                                Super Duke R
                         2014                                    KTM                                 1290                                Super Duke R


         Portions of the information contained in this table have been provided by neverland-motor



         Item specifics
         Condition:                        New                                                               Brand:                        NEVERLAND
         Lever Color:                      Orange                                                            Manufacturer Part Number:     Does not apply
         Adjuster Color:                   Black                                                             Placement on Vehicle:         Left, Right, Front
         Season:                           All                                                               Surface Finish:               CNC
         Packaged Included:                2 X Brake Clutch Levers                                           Warranty:                     1 Year
         Fit for1:                         For KTM RC8 / R 2009-2015                                         UPC:                          Does not apply
         Fit for2:                         For KTM 1290 Super Duke R 2014-2015                               EAN:                          Does not apply
         Fit for3:                         For KTM 990 SuperDuke 2005-2012                                   Material:                     Billet Aluminum
         Fit for4:                         For KTM 690 Duke 2008-2011                                        Lever:                        Long


                                             Neverland-Motor
                                                                                                                                                    Search within store
                                             neverland-motor (49733        ) 97.8%
                                                 Sign up for newsletter

                                                                                                                                                    Visit Store: Neverland-Motor



                                             Items On Sale       Brake Clutch Levers     Motorcycle Cover     ATV/UTV Cover      Bike Cover      BBQ Grill Cover



       HOT SALE




      Motorcycle 7/8'' 22mm            7/8" 22mm CNC                    Motorcycle Mirror Block
      Brake Clutch Master…             Universal Motorcycle…            Base Plates For Yama…
      $37.99                           $29.99                           $13.98



                                                    Home                                          About us                               Contact us                                Feedback
https://www.ebay.com/itm/Long-CNC-Brake-Clutch-Levers-For-KTM-990-SuperDuke-2005-2012-690-Duke-2008-2011/283685396328?fits=Make%3AKTM&hash=item420cf79f68:g:yvoAAOSwj1VchyD2                                   2/5
10/22/2020                                                  Long CNC
                                            Case: 1:20-cv-06677      Brake Clutch#:
                                                                  Document       Levers
                                                                                    11 For KTM 990
                                                                                        Filed:     SuperDuke
                                                                                               11/10/20      2005-2012
                                                                                                           Page    200690
                                                                                                                        ofDuke
                                                                                                                           4002008-2011
                                                                                                                                PageID  | eBay
                                                                                                                                           #:749




                        Store Categories                  Note
                                                          International Buyers – Please Note:
                         Motorcycle Parts ▸                  Import duties, taxes and charges are not included in the item price or shipping charges. Customs Clear Charges
                                                          are not included,You will be responsible for the charges.
                         Interior Auto Par…                  Please check with your country’s customs office to determine what these additional costs will be prior to bidding
                                                          / buying.
                         Exterior Auto Par…
                                                                                                                 Picture Show
                         Honda Fairing ▸

                         Suzuki Fairing ▸

                         Yamaha Fairing ▸

                         Kawasaki Fairing ▸

                         Ducati Fairing ▸

                         Apparel & Protect…

                         Cell & Pad Access…

                         Health & Beauty

                         ATVs ▸

                         Fashion Bags

                         Clothing, Shoes & …

                         Mobile Phone Acc…

                         Car LED Light ▸

                         Harley

                         Other




                                                                                                                Description

                                                            Specification:
                                                            Conditions: 100% Brand New
                                                            Material: High quality T6061-T6 Aluminum CNC Finish
                                                            Adjustment: Fully 6 positions adjustable
                                                            Color: Show as picture
                                                            Length: 17.7cm
                                                            Perfect fit and no modification is needed, no install instructions included.
                                                            Fitments:

                                                                  Brand                            Model                                   Year
                                                             For KTM             RC8 / R                                    2009-2015
                                                             For KTM             1290 Super Duke R                          2014-2015
                                                             For KTM             990 SuperDuke                              2005-2012
                                                             For KTM             690 Duke                                   2008-2011

                                                            Package included:
                                                            2 X Brake Clutch Levers




https://www.ebay.com/itm/Long-CNC-Brake-Clutch-Levers-For-KTM-990-SuperDuke-2005-2012-690-Duke-2008-2011/283685396328?fits=Make%3AKTM&hash=item420cf79f68:g:yvoAAOSwj1VchyD2     3/5
10/22/2020                                               Long CNC
                                         Case: 1:20-cv-06677      Brake Clutch#:
                                                               Document       Levers
                                                                                 11 For KTM 990
                                                                                     Filed:     SuperDuke
                                                                                            11/10/20      2005-2012
                                                                                                        Page    201690
                                                                                                                     ofDuke
                                                                                                                        4002008-2011
                                                                                                                             PageID  | eBay
                                                                                                                                        #:750




                                                                                                                                Shipping

                                                           Shipping            Payment         Terms of sales            Contact us




                                                                                                                                                         Flat shipping [no tracking]
                                                                                                        Europe,ASIA,
                                                           Economy Delivery                                                                              By China Post, Hong Kong Post，Singapore           20-31 business days
                                                                                                        USA,CANADA,AUSTRALIA,NEW ZEALAND
                                                                                                                                                         Post etc.
                                                                                                                                                         Registered Mail [w/tracking]
                                                                                                        Europe,ASIA,
                                                           Standard Delivery                                                                             By China Post, Hong Kong Post，Singapore           20-31 business days
                                                                                                        USA,CANADA,AUSTRALIA,NEW ZEALAND
                                                                                                                                                         Post etc.
                                                                                                                                                         Registered Mail [w/tracking]
                                                           Epacket Delivery                             USA                                                                                                10-18 business days
                                                                                                                                                         By USPS
                                                                                                        Europe,ASIA,                                     Express shipping [w/tracking]
                                                           Expedited Delivery                                                                                                                               3-7 business days
                                                                                                        USA,CANADA,AUSTRALIA,NEW ZEALAND                 By DHL,TNT,TOLL,UPS,EMS etc.
                                                                                                                                                         Flat shipping [no tracking]
                                                                                                        Europe,ASIA,
                                                           Standard Int'l Flat Rate Postage                                                              By China Post, Hong Kong Post，Singapore           20-31 business days
                                                                                                        USA,CANADA,AUSTRALIA,NEW ZEALAND
                                                                                                                                                         Post etc.

                                                                  1.Our shipping fee is original USPS shipping rate, not include the cost of handing, packaging and related manpower costs.
                                                                  • 2.Our items are shipped out within 2 business day after your payment has been completed.(Sat, Sun and Public holidays are not included)
                                                                  • 3.Orders from the United States will be shipped out with USPS first class,Sure Post or Priority Mail. The shipment usually takes 2-6 business
                                                                  days(exclude Saturday, Sunday and Public Holidays).
                                                                  • Orders outside the United States will be shipped out with USPS First-Class Mail International. Usually it takes 2-5 weeks.
                                                                  Local pick up is not available.




       You may like




      Motorcycle Mirror Block   Green Long CNC Clutch   NEVERLAND CNC Pivot
https://www.ebay.com/itm/Long-CNC-Brake-Clutch-Levers-For-KTM-990-SuperDuke-2005-2012-690-Duke-2008-2011/283685396328?fits=Make%3AKTM&hash=item420cf79f68:g:yvoAAOSwj1VchyD2                                                     4/5
10/22/2020                                                          Long CNC
                                                    Case: 1:20-cv-06677      Brake Clutch#:
                                                                          Document       Levers
                                                                                            11 For KTM 990
                                                                                                Filed:     SuperDuke
                                                                                                       11/10/20      2005-2012
                                                                                                                   Page    202690
                                                                                                                                ofDuke
                                                                                                                                   4002008-2011
                                                                                                                                        PageID  | eBay
                                                                                                                                                   #:751
            y                                  g
      Base Plates For Yama…           Brake Levers For…                 Brake Clutch Lever for…
      $13.98                          $22.98                            $19.99




   Sponsored items based on your recent views 1/4                                                                                                                                                        Feedback on our suggestions




     Pair 320mm 12.5'' Eye to Eye            STYLE REAR VIEW MIRROR                    CLUTCH CABLE Suitable For                 CNC Pivot Brake Clutch                CNC Pivot Brake Clutch      CNC Dirt Brake Clutch Pivot
     Rear Air Shock Absorber…                RH & LH for KTM DUKE 20…                  KTM RC 390 MODEL 2015…                    Lever Air Vent for KTM 250…           Lever Air Vent for KTM…     Levers For KTM 350 SX-F…
     $139.99                                 $45.45                                    $37.37                                    $19.62                                $19.62                      $21.59
     Free shipping                           Free shipping                             Free shipping                             $21.10                                $21.10                      $23.99
     Almost gone                             Last one                                  New                                       Free shipping                         Free shipping               + $5.99 shipping
                                                                                                                                 Seller 99.5% positive                 Seller 99.5% positive       New




   More from this seller 1/2                                                                                                                                                                             Feedback on our suggestions




     Orange CNC Pivot Brake                  CNC Long Blue Brake Clutch                Black CNC Pivot Brake                     Motorcycle CNC Blue Pivot             CNC Aluminum Gold Brake     Pair CNC Billet Pivot Brake
     Clutch Levers For KTM…                  Lever For Suzuki GSXR600…                 Clutch Levers For Suzuki…                 Brake Clutch Levers For…              Clutch Levers for Suzuki…   Clutch Levers For Suzuki…
     $20.89                                  $17.99                                    $17.99                                    $17.99                                $17.99                      $17.99
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                  + shipping
                                                                                       Almost gone




 Back to search results                                                                                                                                                                                                 Return to top
 More to explore : Motorcycle Clutch Levers for KTM 690, Motorcycle KTM Duke 690s, Motorcycle Brake Levers for KTM 690, Motorcycle Brake Levers for KTM 990,
 Motorcycle Shift Levers for 2008 KTM 990, Motorcycle Shift Levers for KTM 690, Motorcycle Clutch Plates for KTM 690, Motorcycle Shift Levers for KTM 990, Clutch Master Cylinders for KTM 690,
 Brake Cylinders for KTM 690




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Long-CNC-Brake-Clutch-Levers-For-KTM-990-SuperDuke-2005-2012-690-Duke-2008-2011/283685396328?fits=Make%3AKTM&hash=item420cf79f68:g:yvoAAOSwj1VchyD2                                                           5/5
10/22/2020                                                            Long CNC
                                                      Case: 1:20-cv-06677      Brake Clutch#:
                                                                            Document       Levers
                                                                                              11 For KTM 990
                                                                                                  Filed:     SuperDuke
                                                                                                         11/10/20      2005-2012
                                                                                                                     Page    203690
                                                                                                                                  ofDuke
                                                                                                                                     4002008-2011
                                                                                                                                          PageID  | eBay
                                                                                                                                                     #:752
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                       All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                  | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                   Long CNC Brake Clutch Levers For KTM 990
                                                                                                                                                                                                        Shop with confidence
                                                                                                   SuperDuke 2005-2012 690 Duke 2008-2011
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                                                        Last one / 3 sold                                               Seller information
                                                                                                         Quantity:       1
                                                                                                                                                                                                        neverland-motor (49733        )
                                                                                                                                                                                                        97.8% Positive feedback

                                                                                                            Price:    US $22.98                                     Buy It Now
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                   Add to cart
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items

                                                                                                     Best Offer:                                                   Make Offer


                                                                                                                                                                 Add to Watchlist



                                                                                                    More than 74% sold            Last item available                Free shipping


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                          Delivery:          Estimated between Thu. Nov. 12 and Wed. Dec. 2

                               Have one to sell?         Sell now                                                            Please note the delivery estimate is greater than 14 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     For KTM 690 SMC / SMC- R                 Fits KTM 690 Duke Super                CNC Modified Brake Clutch               FXCNC 3D Rhombus Brake                     For KTM 990 Superduke                         Fits KTM 990 SuperDuke
     / Duke/R 2012-2013 Short…                Duke 990 CNC Folding…                  Lever For KTM DUKE 125 2…               Clutch Lever For KTM 690…                  RC/8R Extending Clutch…                       2005-2012 690 Duke 2008…
     $20.67                                   $31.99                                 $31.50                                  $27.04                                     $25.52                                        $28.99
     $23.49                                   $35.54                                 $35.00                                  $32.98                                     $36.99                                        $32.21
     + $0.50 shipping                         + $15.00 shipping                      Free shipping                           Free shipping                              + $0.50 shipping                              + $15.00 shipping
     Almost gone                              New                                    New                                     New                                        New                                           New




    Sponsored items from this seller                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Long-CNC-Brake-Clutch-Levers-For-KTM-990-SuperDuke-2005-2012-690-Duke-2008-2011/283685396328?fits=Make%3AKTM&hash=item420cf79f68:g:yvoAAOSwj1VchyD2                                                                              1/3
10/22/2020                                                               Long CNC
                                                         Case: 1:20-cv-06677      Brake Clutch#:
                                                                               Document       Levers
                                                                                                 11 For KTM 990
                                                                                                     Filed:     SuperDuke
                                                                                                            11/10/20      2005-2012
                                                                                                                        Page    204690
                                                                                                                                     ofDuke
                                                                                                                                        4002008-2011
                                                                                                                                             PageID  | eBay
                                                                                                                                                        #:753




     For HONDA CRF230F                           CNC Rearset Foot Pegs                  Stripe Leather Rear
     CRF150F 2003-18…                            Rest Racing Fit For Suzuki…            Passenger Pad Seat For…
     $17.99                                      $109.99                                $99.99
     + $2.99 shipping                            Free shipping                          Free shipping




    Description             Shipping and payments                                                                                                                                                                                               Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: Guangzhou, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Middle East, Southeast Asia, South America, American Samoa, Cook Islands, Fiji, French
             Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna,
             Western Samoa, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, Russian Federation, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus,
             Estonia, Gibraltar, Greece, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Romania, San Marino, Serbia, Slovakia,
             Slovenia, Spain, Svalbard and Jan Mayen, Sweden, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kazakhstan, Korea,
             South, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, PO Box

             Change country:       United States                                                                                                     60106                  Get Rates
                                                                                                                                      ZIP Code:


               Shipping and handling          Each additional item     To                       Service                                                                       Delivery*

               Free shipping                  Free                     United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                 Estimated between Thu. Nov. 12 and Wed. Dec. 2

               US $23.99                      US $20.00                United States            Expedited Shipping from outside US                                            Estimated between Tue. Oct. 27 and Fri. Oct. 30
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 2 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.


          Seller's payment instructions
          We only accept payments via PayPal on our eBay Store. Therefore payment will follow immediately after using Buy it Now. eBay and PayPal will guide you through that process




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/Long-CNC-Brake-Clutch-Levers-For-KTM-990-SuperDuke-2005-2012-690-Duke-2008-2011/283685396328?fits=Make%3AKTM&hash=item420cf79f68:g:yvoAAOSwj1VchyD2                                                                                  2/3
10/22/2020                                         Case: 1:20-cv-06677 Document #: 11 Filed:Feedback
                                                                                             11/10/20Profile
                                                                                                           Page 205 of 400 PageID #:754
                 Hi! Sign in or register      Daily Deals   Brand Outlet   Help & Contact                                                                 Sell   Watchlist      My eBay


                                               Shop by
                                               category               Search for anything                                                All Categories                        Search             Advanced



                 Home        Community         Feedback forum      Feedback profile



                 Feedback profile


                                           neverland-motor (49733          )                                                                                           Member Quick Links
                                           Positive Feedback (last 12 months): 97.8%                                                                                   Contact member
                                           Member since: Jul-04-09 in China                                                                                            View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                     View seller's Store
                                                                 Consistently delivers outstanding customer service.
                                                                 Learn more



                 Feedback ratings                                                               Detailed seller ratings

                                                  1 month       6 months       12 months             Average for the last 12 months

                            Positive                 15            327               1231             Accurate description                                Reasonable shipping cost
                                                                                                                   (1084)                                             (1143)
                            Neutral                   0            15                 31
                                                                                                      Shipping speed                                      Communication
                            Negative                  0            14                 31                           (1095)                                             (1100)




                           All received Feedback                                Received as buyer                            Received as seller                               Left for others

                 31 Feedback received (viewing 1-25)                                                                                                                           Revised Feedback: 225


                 Search Feedback received as seller with an item title or ID:                                                                    Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                               Negative (31)                        12 Months



                   FEEDBACK                                                                                                    FROM                                               WHEN

                          your filter said for my motorcycle would fit no way not good.                                        Buyer: u***s (38 )                                 Past 6 months
                          (Private listing)                                                                                                                                       Reciprocal feedback




                                                                                                                                                                                                             Comment?
                              Reply by neverland-motor. Left within past 6 months.

                              hi,any question about itemc,could contact us to solve 1st.thx


                          These levers are not designed for a Suzuki DRZ125L.                                                  Buyer: h***i (431 )                                Past 6 months
                          Pair CNC Pivot Clutch Brake Levers For Suzuki RM125/250 2004-2008 RM85 DRZ125L                       US $17.99                                          Reciprocal feedback
                          (#293435574514)


                              Reply by neverland-motor.Left within past 6 months.

                              Hi, pls. contact us first, and we will check and solve for you.


                          Shocks are longer than described                                                                     Buyer: i***t (213 )                                Past 6 months
                          US Red 320mm Air Supension Shock Absorbers For Universal Motorcycle Replacement                      US $79.99 (Best offer was accepted)                Reciprocal feedback
                          (#353104027983)


                              Reply by neverland-motor. Left within past 6 months.
                              Hi, pls. contact us first, and we will check and solve for you.


                                                             Detailed item information is not available for the following items because the feedback is over 90 days old.


                          Ordered shocks springs bent they do not want to send new one am returning produc                     Buyer: b***a (88 )                                 Past 6 months
                          (Private listing)                                                                                                                                       Reciprocal feedback


                              Reply by neverland-motor.Left within past 6 months.
                              Hi,plz don not wory, we will check and solve it for you


                          Hope I recieve this item I paid already                                                              Buyer: c***c (23 )                                 Past 6 months
                          (Private listing)                                                                                                                                       Reciprocal feedback


                              Reply by neverland-motor. Left within past 6 months.

                              Hi, pls. contact us first, and we will check and solve for you asap.


                          This distributor is a scammer.                                                                       Buyer: f***s (426 )                                Past 6 months
                          2Pcs 11" 280mm Motorcycle Rear Shock Absorbers Air Damper Suspension Round Hole                      US $59.99                                          Reciprocal feedback
                          (#352609576372)


                              Reply by neverland-motor.Left within past 6 months.

                              Hi, pls. contact us first, and we will check and solve for you.


                          Junk led. Don’t waste you money. High and low are reversed on mine. Junk                             Buyer: 2***2 (239 )                                Past 6 months
                          (Private listing)                                                                                                                                       Reciprocal feedback




https://www.ebay.com/fdbk/feedback_profile/neverland-motor?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                            1/3
10/22/2020                                                                                     neverland-motor
                                                         Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20   on Page
                                                                                                                  eBay 206 of 400 PageID #:755

         Hi! Sign in or register      Daily Deals        Brand Outlet     Help & Contact                                                                                                               Sell      Watchlist         My eBay


                                        Shop by
                                        category                    Search for anything                                                                                               All Categories                               Search              Advanced



         neverland-motor's profile



                                                                        neverland-motor (49733                 )                                                                    Items for sale            Visit store        Contact
                                                                        97.8% positive feedback

                                                                                                                       Thank you for visiting our eBay store. We offer quality parts, LED headlight bulbs,
                                                                            Save
                                                                                                                       accessories for your auto&motorcycle. Please feel free to browse our store selections
                                                                                                                       and contact us with your product questions. Dealers are welcome.



                                       Feedback ratings                                                                                                                                                                 See all feedback

                                                            1,084       Item as described                       1,231              31              31                              Thank u its exactly what I wanted
                                                                                                                                                                                   Oct 12, 2020
                                                            1,100       Communication                       Positive         Neutral           Negative
                                                            1,095       Shipping time

                                                            1,143       Shipping charges                            Feedback from the last 12 months



                                   1,370 Followers | 6 Reviews | Member since: Jul 04, 2009 |               China



         Items for sale(28)                                                                                                                                                                                                                        See all items




             Stripe Leather ...                                For HONDA CRF23...                                  For HONDA CRF23...                                  For HONDA CRF23...                                    For HONDA CRF23...
             US $99.99                         1d left         US $17.99                          3d left          US $17.99                           3d left         US $17.99                          3d left            US $17.99                   3d left




         Reviews (6)                                                                                                                                                                                                                              See all reviews



                            Pair 320mm 12.5'' Eye to Eye Rear Air                                                  Wind Air Deflectors Windshields For                                                   2x Smoke Turn Signal Light Lens Cover
                            Shock Absorber Suspension Damper                                                       Harley Touring FLHR FLHT FLHX 1996-                                                   Plastic For Harley Dyna Softail
                            Universal                                                                              2013 ABS                                                                              FLST/FLSTC

                                                                        Aug 06, 2018                                                                             Jul 26, 2018                                                                     Aug 21, 2018

             good deal for me, Very nice quality, and quick shipping                          High Quality                                                                              Great for turn signal replacement
             time
                                                                                              Good quality, Highly recommend                                                            I purchased these to change from smoke to red with
             They are a direct fit onto a 1974 DT100. I should                                                                                                                          running a run turn brake module. Good clarity for the
             imagine that they would fit the entire line up of Yamaha                                                                                                                   lenses and installed in just a few minutes. They seem to
             DT’s ride height was restored and shocks seem quite                                                                                                                        be good quality and fit snugly in the bullet signal
             firm even fo a heavier rider. Although these shocks look                                                                                                                   housing. I put about 100 miles on the bike today and no
             far from stock and original they look pretty good. Shocks                                                                                                                  issue...Read full review
             a...Read full review


                                                                                                                                                                                        1 of 1 found this helpful




             About eBay      Announcements        Community         Security Center     Resolution Center          Seller Center    Policies     Affiliates       Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/neverland-motor?_trksid=p2047675.l2559                                                                                                                                                                                                     1/1
10/22/2020                                                                                  Neverland-Motor
                                                         Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20| eBay Stores 207 of 400 PageID #:756
                                                                                                                 Page
                      Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                               Sell   Watchlist      My eBay


                                                      Shop by
                                                      category               Search this Store                                                                               This Store                          Search


                      eBay       eBay Stores      Neverland-Motor




                                                              Neverland-Motor
                                                              1370 followers neverland-motor (49733           ) 97.8%

                                                              Thank you for visiting our eBay store. We offer quality parts and accessories for your motorcycle or power-sports equipment. Please feel free to browse our store selections and conta

                                                                   Save this seller




                      Category

                      All                                              Featured Items
                      Motorcycle Parts

                      Car LED Light

                      Harley

                      Motorcycle--Brake Clutch Lever


                      Condition                          see all

                            New


                      Price
                                                                       Rear Set For Suzuki                    Motorcycle 7/8'' 22mm Brake
                            Under $150.00
                                                                       GSXR600 GSXR750…                       Clutch Master Cylinder…
                            Over $150.00
                                                                       $99.99                                 $37.99
                      $               - $
                                                                       Trending at $69.98                     Trending at $35.99

                      Buying Format                      see all

                            All Listings
                            Best Offer
                                                                        All Listings   Auction     Buy It Now                                                                                     Time: newly listed
                            Auction
                            Buy It Now                                 1-20 of 20 Results
                            Classified Ads
                                                                                               NEW LISTING   NOVSIGHT 2PCS 36mm 2835 SMD LED License Plate Interior Truck Lights Bulbs White
                      Item Location                      see all
                                                                                              $8.37                                                                                                             From China
                                                                                              Free shipping
                      Delivery Options                   see all

                            Free Shipping
                            Free In-store Pickup
                                                                                              CNC Rearset Foot Peg Rear Set For Suzuki GSXR600 GSXR750 2006-2010 Black&Silver

                      Show only                          see all                              $119.99                                                                                                           From China
                            Returns Accepted                                                  Free shipping                                                                                               Brand: Neverland
                            Completed Items
                            Sold Items
                            Deals & Savings
                                                                                              For Suzuki GSXR 1000 07 08 GSXR1000 2007 2008 Rearsets Foot pegs Rear set Black
                            Authorized Seller
                            Authenticity Guarantee                                            $119.99                                                                                                           From China
                                                                                              Free shipping                                                                                               Brand: Neverland
                      More refinements...                                                     Only 1 left!



                                                                                              NEVERLAND Adjustable Rearset Foot pegs Rear Set For SUZUKI GSX-R1000 2007 2008

                                                                                              $119.99                                                                                                           From China
                                                                                              Free shipping                                                                                               Brand: Neverland




                                                                                              Rear Set Footpeg Footrest Motorcycle Adjustable For Kawasaki Z1000 ABS 2011-2016

                                                                                              $119.99                                                                                                           From China
                                                                                              Free shipping                                                                                               Brand: Neverland




                                                                                              Black Rearset Rear set Foot peg Footrest For Kawasaki NINJA ZX6R 2005 2006-2008

                                                                                              $99.99                                                                                                            From China
                                                                                              Free shipping                                                                                               Brand: Neverland




                                                                                              For Yamaha R1 YZF-R1 2007 2008 CNC Rearsets Foot pegs Rear set Footrest Black

                                                                                              $119.99                                                                                                           From China
                                                                                              Free shipping                                                                                               Brand: Neverland




                                                                                              Blue Rear Sets Rearset Foot Peg Rest For Honda CBR600RR 2003-2006 1000RR 2004-07
                                                                                                               1 product rating

                                                                                              $119.99                                                                                                           From China
                                                                                              Free shipping                                                                                               Brand: Neverland
                                                                                              Only 1 left!

                                                                                              Gold Rear Sets Rearsets Footpegs Rest For Honda CBR600RR 2003-2006 1000RR 04-07
                                                                                                               1 product rating

https://www.ebay.com/str/neverlandmotor?_dmd=1&rt=nc                                                                                                                                                                                             1/2
10/22/2020                                                                                           Neverland-Motor
                                                                  Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20| eBay Stores 208 of 400 PageID #:757
                                                                                                                          Page
                                                                                                              $119.99                                                                                 From China
                                                                                                              Free shipping                                                                      Brand: Neverland



                                                                                                              Black CNC Aluminum Motor Rearset Footpegs Rear Set fit for Honda CBR600RR 03-06
                                                                                                                                1 product rating

                                                                                                              $119.99                                                                                 From China
                                                                                                              Free shipping                                                                      Brand: Neverland



                                                                                                              Multi-Color Rear Set Rearset Foot Peg Rest For Honda CBR600RR 03-06 1000RR 04-07
                                                                                                                                1 product rating

                                                                                                              $119.99                                                                                 From China
                                                                                                              Free shipping                                                                      Brand: Neverland



                                                                                                              Rearset Foot Pegs Rear set Footrests For Honda CBR1000RR CBR 1000 RR 2008-2014

                                                                                                              $119.99                                                                                 From China
                                                                                                              Free shipping                                                                      Brand: Neverland




                                                                                                              CNC Aluminum Rear Set Rearset Footrest Pedal for Suzuki GSX-R600/750 2011-2019

                                                                                                              $109.99                                                                                 From China
                                                                                                              Free shipping                                                                      Brand: Neverland




                                                                                                              For Suzuki GSXR600 2011- 2019 2015 2014 2013 2012 GSX-R 600 Rearsets Foot Pegs

                                                                                                              $109.99                                                                                 From China
                                                                                                              Free shipping                                                                      Brand: Neverland




                                                                                                              Rearset Foot Peg Rear Sets Footrest For 2006-2010 Suzuki GSX-R600 GSXR-750 06-10

                                                                                                              $129.99                                                                                 From China
                                                                                                              Free shipping                                                                      Brand: Neverland
                                                                                                              or Best Offer



                                                                                                              CNC Rearset Foot Pegs Rest Racing Fit For Suzuki GSXR600/750/1000 SV650/S Silver

                                                                                                              $109.99                                                                                 From China
                                                                                                              Free shipping                                                                      Brand: Neverland




                                                                                                              For HONDA CRF230F CRF150F 2003-18 Motorcycle Dirt Bike Pivot Brake Clutch Levers

                                                                                                              $17.99                                                                                  From China
                                                                                                              $2.99 shipping                                                                     Brand: Neverland




                                                                                                              Stripe Leather Rear Passenger Pad Seat For Harley Sportster Iron XL883N 14-19

                                                                                                              $99.99                                                                                  From China
                                                                                                              Free shipping                                                                      Brand: Neverland
                                                                                                              or Best Offer



                                                                                                              Pair 320mm 12.5'' Eye to Eye Rear Air Shock Absorber Suspension Damper Universal
                                                                                                                                5 product ratings

                                                                                                              $139.99                                                                                 From China
                                                                                                              Free shipping                                                                      Brand: Neverland
                                                                                                              54 sold

                                                                                                              Rear Set For Suzuki GSXR600 GSXR750 GSXR1000 SV650 Footpeg Shift Adjust Rearsets
                                                                                                              The official shop to sell NEVERLAND product√Fast Ship√

                                                                                                              $99.99                                                                                  From China
                                                                                                              Only 2 left                                                                        Brand: Neverland




  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/neverlandmotor?_dmd=1&rt=nc                                                                                                                                                                2/2
10/22/2020                                                                           Items
                                                     Case: 1:20-cv-06677 Document #: 11    for sale11/10/20
                                                                                         Filed:    by neverland-motor
                                                                                                               Page| eBay
                                                                                                                      209 of 400 PageID #:758
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                                 Sell    Watchlist       My eBay


                                         Shop by
                                         category         KTM                                                                                                     All Categories                           Search                Advanced


                                                                                                                                                                                                   Include description
                                                      Items for sale from neverland-motor (49733             )      |    Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                                Sort: Best Match          View:
        eBay Motors
         Other Motorcycle Handlebars,                   100 results for KTM          Save this search
         Grips & Levers
         Other Motorcycle Accessories
         Motorcycle Fairings & Bodywork                   Find your Motorcycle
         Motorcycle Shocks                                                                                                                                                  Clear selections
         Motorcycle Parts
         More

                                                                                                                                                                                0
                                                          Make & Model                                  Year From / To             Distance
        Format                             see all                                                                                                                     matching results
                                                           KTM                                          Year From                   Any Distance of
               All Listings
               Auction                                     Any Model                                    Year To                     60106                                   Find Results
               Buy It Now
                                                                                                   Long CNC Brake Clutch Levers For KTM 990 SuperDuke 2005-2012 690 Duke 2008-2011 (Fits:
        Guaranteed Delivery                see all                                                 KTM)
               No Preference                                                                       Brand New
               1 Day Shipping
               2 Day Shipping                                                                      $22.98                                                 From China
               3 Day Shipping                                                                      or Best Offer                                          Brand: Neverland
               4 Day Shipping                                                                      Free Shipping
                                                                                                   Only 1 left!
        Condition                          see all                                                      Watch
               New   (100)



        Price

              Under $35.00                                                                         Orange CNC Bling Cylinder Tank Caps Axle Block Steering Stem Nut Kit Fit For KTM
              Over $35.00                                                                          Brand New
        $             to $
                                                                                                   $39.99                                                 Brand: Neverland
        Item Location                      see all                                                 or Best Offer
                                                                                                   Free Shipping
               Default
               Within                                                                                   Watch

                100 miles     of 60106

               US Only
               North America
               Worldwide


        Delivery Options                   see all                                                 CNC Rear Brake Disc Guard Protector For KTM 125 200 250 300 450 SX EXC 2003-2014 (Fits:
                                                                                                   KTM)
               Free shipping
                                                                                                   Brand New

        Show only                          see all
                                                                                                   $49.99                                                 From China
               Free Returns                                                                        Buy It Now                                             Brand: Neverland
               Returns accepted                                                                    Free Shipping
               Completed listings
                                                                                                        Watch
               Sold listings
               Deals & Savings


        More refinements...

                                                                                                   CNC Titanium Pivot Brake Clutch Levers For KTM 250EXC-F/SX-F/XC-F 300/400/525EXC (Fits:
                                                                                                   KTM)
              Seller Information
                                                                                                   Brand New
             neverland-motor (49733        )
                                                                                                   $17.99                                                 From China
              Feedback rating: 49,733                                                              or Best Offer                                          Brand: Neverland
              Positive Feedback: 97.8%                                                             Free Shipping
              Member since Jul-04-09 in                                                                 Watch
              Hong Kong


              Read feedback profile
              Add to my favorite sellers

                                                                                                   Orange CNC Pivot Brake Clutch Levers For KTM 250EXC-F/SX-F/XC-F 300/400/525EXC (Fits:
                                                                                                   KTM)
                                                                                                   Brand New

                                                                                                   $20.89                                                 From China
                                                                                                   or Best Offer                                          Brand: Neverland
                                                                                                   Free Shipping
                                                                                                        Watch




                                                        2x 57mm Wide Fat Foot Peg Footrest for For KTM 125-200 SX/EXC 1998-2015 65/85 SX (Fits: KTM)
                                                        Brand New




https://www.ebay.com/sch/m.html?_ssn=neverland-motor&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                    1/8
10/22/2020                                                       Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 210 of 400 PageID #:759
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $22.98
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.44
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $24.42

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: neverland-m... | Edit message
                               Message: Item Id: 283685396328 Buyer's Vehicle: KTM

                                                                       Long CNC Brake Clutch Levers For KTM 990 SuperDuke
                                                                       2005-2012 690 Duke 2008-2011
                                                                       $22.98
                                                                       Quantity 1

                                                                       Delivery

                                                                             Est. delivery: Nov 12 – Dec 2
                                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                             Free

                                                                             Est. delivery: Oct 27 – Oct 30
                                                                             Expedited Shipping from outside US
                                                                             $23.99



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               North Shore Animal League America
                               Join our no-kill mission and save homeless animals--donate $1 to NSALA.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1440042253012                                                                                                                                                       1/1
10/22/2020                                                           CNC Titanium
                                                      Case: 1:20-cv-06677         Pivot Brake
                                                                            Document       #:Clutch Levers For
                                                                                              11 Filed:        KTM 250EXC-F/SX-F/XC-F
                                                                                                           11/10/20    Page 211 of300/400/525EXC
                                                                                                                                      400 PageID | eBay
                                                                                                                                                    #:760
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                     Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                         All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                     | Add to Watchlist




            This fits a KTM                   Select Year



    SAVE UP TO 12% WHEN YOU BUY MORE
                                                                                                   CNC Titanium Pivot Brake Clutch Levers For KTM
                                                                                                                                                                                                          Shop with confidence
                                                                                                   250EXC-F/SX-F/XC-F 300/400/525EXC
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                       Condition: New

                                                                                                                               Buy 1              Buy 2                                                   Seller information
                                                                                                    Bulk savings:
                                                                                                                             $17.99/ea          $17.09/ea                                                 neverland-motor (49733        )
                                                                                                                                                                                                          97.8% Positive feedback

                                                                                                   Compatibility See compatible vehicles
                                                                                                                :                                                                                             Save this Seller

                                                                                                         Quantity:       1                                                                                Contact seller
                                                                                                                                                                                                          Visit store
                                                                                                                       2 available / 4 sold
                                                                                                                                                                                                          See other items



                                                                                                            Price:    US $17.99/ea                                    Buy It Now


                                                                                                                                                                     Add to cart




                                                                                                     Best Offer:                                                     Make Offer


                                                                                                                                                                   Add to Watchlist


                                                                                                       Limited quantity
                                                                                                                                   More than 66% sold                  Free shipping
                                                                                                          remaining

                               Have one to sell?         Sell now                                        Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions


                                                                                                          Delivery:            Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                               Please note the delivery estimate is greater than 15 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                  See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     CNC Pivot Brake Clutch                   CNC Pivot Brake Clutch                 CNC Pivot Foldable Brake                  Billet Pivot Foldable Brake                CNC Pivot Brake Clutch                        Billet Brake Clutch Levers
     Levers Foldable for KTM 25…              Lever For KTM 530 525 50…              Clutch Lever Air Vent for…                Clutch Levers for KTM SX…                  Levers Foldable for KTM 12…                   Air Vent for KTM 125-500 S…
     $16.53                                   $12.59                                 $20.72                                    $16.06                                     $17.20                                        $17.94
     $17.58                                   $13.99                                 $22.52                                    $17.46                                     $18.50                                        $19.50
     Free shipping                            + $5.00 shipping                       Free shipping                             Free shipping                              Free shipping                                 Free shipping
     Seller 99.5% positive                    New                                    Seller 99.2% positive                     Seller 99.2% positive                      Seller 99.5% positive                         Seller 99.2% positive




    Sponsored items from this seller                                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/CNC-Titanium-Pivot-Brake-Clutch-Levers-For-KTM-250EXC-F-SX-F-XC-F-300-400-525EXC/283691334795?fits=Make%3AKTM&hash=item420d523c8b:g:rkQAAOSwfV9d3YRf                                                                               1/5
10/22/2020                                                            OrangeDocument
                                                      Case: 1:20-cv-06677   CNC Pivot Brake
                                                                                          #:Clutch Levers For
                                                                                             11 Filed:        KTM 250EXC-F/SX-F/XC-F
                                                                                                           11/10/20   Page 212 of300/400/525EXC
                                                                                                                                     400 PageID | eBay
                                                                                                                                                   #:761
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                     Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                         All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                     | Add to Watchlist




            This fits a KTM                   Select Year



    SAVE UP TO 12% WHEN YOU BUY MORE
                                                                                                   Orange CNC Pivot Brake Clutch Levers For KTM
                                                                                                                                                                                                          Shop with confidence
                                                                                                   250EXC-F/SX-F/XC-F 300/400/525EXC
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                       Condition: New

                                                                                                                               Buy 1               Buy 2                 Buy 3                            Seller information
                                                                                                    Bulk savings:
                                                                                                                             $20.89/ea           $19.85/ea             $19.22/ea                          neverland-motor (49733        )
                                                                                                                                                                                                          97.8% Positive feedback

                                                                                                   Compatibility See compatible vehicles
                                                                                                                :                                                                                             Save this Seller

                                                                                                         Quantity:       1                                                                                Contact seller
                                                                                                                                                                                                          Visit store
                                                                                                                       3 available                                                                        See other items



                                                                                                            Price:    US $20.89/ea                                    Buy It Now


                                                                                                                                                                     Add to cart




                                                                                                     Best Offer:                                                     Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                        Free shipping                  30-day returns               Longtime member


                               Have one to sell?         Sell now                                        Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions


                                                                                                          Delivery:            Estimated between Thu. Nov. 12 and Wed. Dec. 2

                                                                                                                               Please note the delivery estimate is greater than 14 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                  See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     CNC Pivot Brake Clutch                   CNC Pivot Foldable Brake               CNC Pivot Brake Clutch                    CNC Brake Clutch Lever                     Billet Pivot Foldable Brake                   CNC Clutch Brake Levers
     Levers Foldable for KTM 25…              Clutch Lever Air Vent for…             Lever For KTM 530 525 50…                 Orange Air Vent for KTM S…                 Clutch Levers for KTM SX…                     For KTM 400 250 XC-…
     $16.53                                   $20.72                                 $12.59                                    $20.64                                     $16.06                                        $23.99
     $17.58                                   $22.52                                 $13.99                                    $21.96                                     $17.46                                        Free shipping
     Free shipping                            Free shipping                          + $5.00 shipping                          Free shipping                              Free shipping                                 Seller 99% positive
     Seller 99.5% positive                    Seller 99.2% positive                  New                                       New                                        Seller 99.2% positive




    Sponsored items from this seller                                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/Orange-CNC-Pivot-Brake-Clutch-Levers-For-KTM-250EXC-F-SX-F-XC-F-300-400-525EXC/283916663105?fits=Make%3AKTM&hash=item421ac07941:g:i0AAAOSwUM5e6QjD                                                                                 1/5
10/14/2020                                                            CNC Gold
                                                       Case: 1:20-cv-06677     Pivot Brake Clutch
                                                                           Document         #: 11 Levers For KTM
                                                                                                    Filed:       250/300/350/450/500EXC
                                                                                                             11/10/20    Page 213 ofXC-W4002014-2016
                                                                                                                                            PageID| eBay
                                                                                                                                                     #:762
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                       All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                                CNC Gold Pivot Brake Clutch Levers For KTM
                                                                                                                                                                                                        Shop with confidence
                                                                                                                250/300/350/450/500EXC XC-W 2014-
                                                                                                                2016                                                                                           eBay Money Back Guarantee
                                                                                                                                                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                                  Condition: New

                                                                                                                Compatibili See compatible vehicles
                                                                                                                       ty:                                                                              Seller information
                                                                                                                                                                                                        neverland-usa (67494       )
                                                                                                                                                                                                        97.3% Positive feedback
                                                                                                                      Price:    US $22.98                              Buy It Now
                                                                                                                                                                                                            Save this Seller

                                                                                                                                                                      Add to cart                       Contact seller
                                                                                                                                                                                                        Visit store

                                                                                                                                                                    Add to Watchlist                    See other items



                                                                                                                                                                           Longtime
                                                                                                                   Free shipping            30-day returns
                                                                                                                                                                           member

                                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                  Kong/Taiwan | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                                                                                                                  Item location: Guangzhou, China
                                                                                                                                  Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                                    Delivery:           Estimated between Tue. Nov. 3 and Mon.
                                            Have one to sell?         Sell now                                                          Nov. 23
                                                                                                                                        Please note the delivery estimate is greater than 14
                                                                                                                                        business days.
                                                                                                                                        Please allow additional time if international delivery
                                                                                                                                        is subject to customs processing.

                                                                                                                  Payments:



                                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                                           Earn up to 5x points when you use your
                                                                                                                                           eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                  See details




    Similar sponsored items




    EXC LOGO CNC Pivot                      CNC Pivot Brake Clutch                   Brake Clutch Levers For KTM               CNC Pivot Brake Clutch                     CNC Pivot Brake Clutch                      CNC Pivot Foldable Brake
    Brake Clutch Levers For…                Levers For KTM 250 300 40…               250 300 350 450 500 SX…                   Levers For KTM 530 500 45…                 Levers Foldable for KTM 25…                 Clutch Lever For KTM SX SX…
    $17.90                                  $15.00                                   $14.90                                    $17.90                                     $16.53                                      $15.50
    $19.89                                  Free shipping                            Free shipping                             $19.89                                     $17.58                                      Free shipping
    + $0.99 shipping                        New                                      New                                       + $0.99 shipping                           Free shipping                               Almost gone
    New                                                                                                                        New                                        Seller 99.6% positive




    Sponsored items from this seller




    CNC Silver Pivot Brake                  Black CNC Short Brake                    CNC Long Clutch Brake                     CNC Short Brake Clutch                     Blue CNC Brake Clutch                       Long CNC Blue ClutchFeedback
                                                                                                                                                                                                                                           Brake
    Clutch Levers For Honda…                Clutch Levers For Suzuki…                Levers For Yamaha YZF R1…                 Silver Levers Green Adjuste…               Levers For Kawasaki ZZR60…                  Levers For Yamaha FJR 130…
    $22.98                                  $17.99                                   $17.99                                    $17.99                                     $17.99                                      $17.99
    Free shipping                           Free shipping                            Free shipping                             Free shipping                              Free shipping                               Free shipping
                                            Last one                                                                           Last one                                   Last one




https://www.ebay.com/itm/CNC-Gold-Pivot-Brake-Clutch-Levers-For-KTM-250-300-350-450-500EXC-XC-W-2014-2016/274360997117?fits=Make%3AKTM&hash=item3fe13094fd:g:dkYAAOSwP7ldoDJW                                                                            1/5
10/14/2020                                                    CNC Gold
                                               Case: 1:20-cv-06677     Pivot Brake Clutch
                                                                   Document         #: 11 Levers For KTM
                                                                                            Filed:       250/300/350/450/500EXC
                                                                                                     11/10/20    Page 214 ofXC-W4002014-2016
                                                                                                                                    PageID| eBay
                                                                                                                                             #:763
    Description         Shipping and payments                                                                                                                                                         Report item



                                                                                                                                                                            eBay item number: 274360997117
      Seller assumes all responsibility for this listing.

      Last updated on Aug 09, 2020 11:50:27 PDT View all revisions

         Compatibility
         To confirm that this part fits your vehicle, please choose a vehicle from the "My Garage" list OR enter your vehicle’s details below.

         My Garage                                                      Year        Make             Model      Submodel
             Select a vehicle                                            -Select-   -Select-         -Select-    -Select-                       Go

         Go to My Garage
         [show all compatible vehicles]


               This part is compatible with 44 vehicle(s) matching KTM.


             Notes    Year                             Make                                  Model                                  Submodel
                      2016                             KTM                                   250                                    XC
                      2016                             KTM                                   250                                    XCF-W
                      2016                             KTM                                   250                                    XCW
                      2015                             KTM                                   250                                    SX
                      2015                             KTM                                   250                                    SXF
                      2015                             KTM                                   250                                    XC
                      2015                             KTM                                   250                                    XCF-W
                      2015                             KTM                                   250                                    XCW
                      2014                             KTM                                   250                                    SX
                      2014                             KTM                                   250                                    SXF
                      2014                             KTM                                   250                                    XC
                      2014                             KTM                                   250                                    XCF-W
                      2014                             KTM                                   250                                    XCW
                      2016                             KTM                                   300                                    XC
                      2016                             KTM                                   300                                    XC-W Six Days
                      2016                             KTM                                   300                                    XCW
                      2015                             KTM                                   300                                    XC
                      2015                             KTM                                   300                                    XCW
                      2014                             KTM                                   300                                    XC
                      2014                             KTM                                   300                                    XCW

         Page 1 of 3                                                                                            1 2 3

         Portions of the information contained in this table have been provided by neverland-usa



         Item specifics
         Condition:          New                                                                      Brand:                             NEVERLAND
         Fit for7:           For KTM 300XC-W 2014-2016                                                Manufacturer Part Number:          ZE-L83MR83M
         Fit for8:           For KTM 300XC 2014                                                       Color:                             Gold
         Fit for9:           For KTM 350EXC 2014-2015                                                 UPC:                               Does not apply
         Fit for10:          For KTM 350EXC-F 2014-2015                                               EAN:                               Does not apply
         Fit for11:          For KTM 450EXC 2014-2016                                                 Material:                          Billet Aluminum
         Fit for12:          For KTM 450SMR 2014-2015                                                 Packaged Included:                 1 Pair Brake Clutch Lever
         Fit for13:          For KTM 450SX/SX-F/SX-R 2014-2015                                        Fit for1:                          For KTM 250EXC/EXC-F(SIX DAYS) 2014-2016
         Fit for14:          For KTM 450XC-F 2014                                                     Fit for2:                          For KTM 250SX-F 2016
         Fit for15:          For KTM 450XC-W/XCR-W(SIX DAYS) 2014-2015                                Fit for3:                          For KTM 250XCF-W 2014
         Fit for16:          For KTM 500EXC/XC-W 14-16                                                Fit for4:                          For KTM 250SX 2014
         Fit for17:          For HUSQVARNA TE250 2014-2016                                            Fit for5:                          For KTM 300EXC 2014-2015
         Fit for18:          For HUSQVARNA TE300 2014-2016                                            Fit for6:                          For KTM 250XC-W 2014-2016


                                       neverland-usa
                                                                                                                                                     Search within store
                                       neverland-usa (67494      ) 97.3%
                                           Sign up for newsletter

                                                                                                                                                     Visit Store: neverland-usa



                                       Items On Sale        Car Cover      Motorcycle Cover        ATV/UTV Cover     Bike Cover          BBQ Grill Cover



       HOT！！！




                                                                                                                                                                                                            Feedback


      Green CNC Pivot Brake Clutch           Blue CNC Pivot Brake Clutch            7/8'' Brake Clutch Master              CNC Black Pivot Brake Clutch          Black Pivot Brake Clutch Levers   CNC Blue Pivot Bra
      Levers fit for Kawasaki KX125…         Levers For Yamaha YZ125/250…           Cylinder Reservoir Levers For…         Levers Aluminum Fit For Yama…         For Kawasaki KX65 00-18 KX8…      Levers Aluminum F
      $17.99                                 $17.99                                 $29.99                                 $23.99                                $17.99                            $23.99




https://www.ebay.com/itm/CNC-Gold-Pivot-Brake-Clutch-Levers-For-KTM-250-300-350-450-500EXC-XC-W-2014-2016/274360997117?fits=Make%3AKTM&hash=item3fe13094fd:g:dkYAAOSwP7ldoDJW                                       2/5
10/14/2020                                              CNC Gold
                                         Case: 1:20-cv-06677     Pivot Brake Clutch
                                                             Document         #: 11 Levers For KTM
                                                                                      Filed:       250/300/350/450/500EXC
                                                                                               11/10/20    Page 215 ofXC-W4002014-2016
                                                                                                                              PageID| eBay
                                                                                                                                       #:764




                                   Home                                     Return                                     Contact us                                     Feedback

                    Store Categories


                 Car Cover
                                                                Note
                                                                International Buyers – Please Note:
                 ATV/UTV Cover ▸                                   Import duties, taxes and charges are not included in the item price or shipping charges. Customs Clear Charges are not
                                                                included,You will be responsible for the charges.
                 Motorcycle Cover                                  Please check with your country’s customs office to determine what these additional costs will be prior to bidding /
                                                                buying.

                 Bike Cover

                 BBQ Grill Cover                                                                                Picture Show
                 Furniture Cover

                 Interior Auto Parts ▸

                 Exterior Auto Parts ▸

                 Car Keyless Entry Remotes…

                 ATV-Parts ▸

                 Motorcycle Parts ▸

                 Harley parts ▸

                 Car LED Light ▸

                 Other




                                                                                                                 Description

                                                 Specification:
                                                 Conditions: 100% Brand New
                                                 Material: Top quality T6065-T6 aluminum CNC Machined
                                                 Color: Gold
                                                 Levers: 3 fingers
                                                 Features：Ultra precision machine cut for super light weight construction, high precision and quality.
                                                 Direct replacement for stock levers. No modification!
                                                 Others: Perfect fit and no modification is needed, no install instructions included
                                                 Fitments:
                                                 For KTM 250EXC/EXC-F(SIX DAYS) 2014-2016
                                                 For KTM 250SX-F 2016
                                                 For KTM 250SX 2014
                                                 For KTM 250XCF-W 2014
                                                 For KTM 250XC-W 2014-2016
                                                 For KTM 300EXC 2014-2015                                                                                                              Feedback

                                                 For KTM 300XC 2014
                                                 For KTM 300XC-W 2014-2016
                                                 For KTM 350EXC 2014-2015
                                                 For KTM 350EXC-F 2014-2015
                                                 For KTM 450EXC 2014-2016
                                                 For KTM 450SMR 2014-2015
                                                 For KTM 450SX/SX-F/SX-R 2014-2015
https://www.ebay.com/itm/CNC-Gold-Pivot-Brake-Clutch-Levers-For-KTM-250-300-350-450-500EXC-XC-W-2014-2016/274360997117?fits=Make%3AKTM&hash=item3fe13094fd:g:dkYAAOSwP7ldoDJW                3/5
10/14/2020                                                CNC Gold
                                           Case: 1:20-cv-06677     Pivot Brake Clutch
                                                               Document         #: 11 Levers For KTM
                                                                                        Filed:       250/300/350/450/500EXC
                                                                                                 11/10/20    Page 216 ofXC-W4002014-2016
                                                                                                                                PageID| eBay
                                                                                                                                         #:765
                                                 For KTM 450SX/SX F/SX R 2014 2015
                                                 For KTM 450XC-F 2014
                                                 For KTM 450XC-W/XCR-W(SIX DAYS) 2014-2015
                                                 For KTM 500EXC/XC-W 14-16
                                                 For HUSQVARNA TE250 2014-2016
                                                 For HUSQVARNA TE300 2014-2016
                                                 For HUSQVARNA FC250 2014-2015
                                                 For HUSQVARNA FE250-501 2014-2016
                                                   Ordering Instructions:
                                                   Please contact us and let us know that. (Please don't compare your levers with pictures, sometimes the pictures are not the same mode
                                                   as the tittle, just buy it according to the tittle)

                                                   Package included:
                                                   brake lever and clutch lever (1 set)




                                                                                                                   Shipping
                                                 Shipping Policy        Terms of Sale      Returns Policy       Payment Method


                                                   Online method            Countries             Shipping method          Delivery time

                                                                                      Flat shipping [no tracking]
                                                                   Europe,ASIA,USA,CA
                                                                   NADA,                                                  20-
                                                 Economy Delivery                     By China Post, Hong Kong
                                                                                                                          31 business day
                                                                   AUSTRALIA,NEW ZE Post，                                 s
                                                                   ALAND
                                                                                      Singapore Post etc.
                                                                                      Registered Mail [w/tracking]
                                                                   Europe,ASIA,USA,CA
                                                                   NADA,                                                  20-
                                                                                      By China Post, Hong Kong
                                                 Standard Delivery                                                        31 business day
                                                                   AUSTRALIA,NEW ZE Post，                                 s
                                                                   ALAND
                                                                                      Singapore Post etc.
                                                                                                                          10-
                                                                                             Registered Mail [w/tracking]
                                                 Epacket Delivery     USA                                                 18 business day
                                                                                             By USPS
                                                                                                                          s
                                                                   Europe,ASIA,USA,CA Express shipping [w/trackin
                                                 Expedited Deliver NADA,              g]                          3-
                                                 y                                    By DHL,TNT,TOLL,UPS,EM 7 business days
                                                                   AUSTRALIA,NEW ZE
                                                                                      S etc.
                                                                   ALAND
                                                                                        Flat shipping [no tracking]
                                                                     Europe,ASIA,USA,CA
                                                 Standard Int'l Flat NADA,              By China Post, Hong Kong 20-
                                                                                                                    31 business day
                                                 Rate Postage        AUSTRALIA,NEW ZE Post，                         s
                                                                     ALAND
                                                                                        Singapore Post etc.



                                                 • 1.Our shipping fee is original USPS shipping rate, not include the cost of handing, packaging and related manpower costs.
                                                 • 2.Our items are shipped out within 2 business day after your payment has been completed.(Sat, Sun and Public holidays are not
                                                 included)
                                                 • 3.Orders from the United States will be shipped out with USPS first class,Sure Post or Priority Mail. The shipment usually takes 2-6
                                                 business days(exclude Saturday, Sunday and Public Holidays).
                                                 • Orders outside the United States will be shipped out with USPS First-Class Mail International. Usually it takes 2-5 weeks.


                                                 • Local pick up is not available.


       You may like




      Black Pivot Brake Clutch    CNC Blue Pivot Brake
      Levers For Kawasaki KX6…    Clutch Levers Aluminum F…
      $17.99                      $23.99




                                                                                                                                                                                     Feedback



    Sponsored items based on your recent views




https://www.ebay.com/itm/CNC-Gold-Pivot-Brake-Clutch-Levers-For-KTM-250-300-350-450-500EXC-XC-W-2014-2016/274360997117?fits=Make%3AKTM&hash=item3fe13094fd:g:dkYAAOSwP7ldoDJW              4/5
10/14/2020                                                            CNC Gold
                                                       Case: 1:20-cv-06677     Pivot Brake Clutch
                                                                           Document         #: 11 Levers For KTM
                                                                                                    Filed:       250/300/350/450/500EXC
                                                                                                             11/10/20    Page 217 ofXC-W4002014-2016
                                                                                                                                            PageID| eBay
                                                                                                                                                     #:766
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                       All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                                CNC Gold Pivot Brake Clutch Levers For KTM
                                                                                                                                                                                                        Shop with confidence
                                                                                                                250/300/350/450/500EXC XC-W 2014-
                                                                                                                2016                                                                                           eBay Money Back Guarantee
                                                                                                                                                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                                  Condition: New

                                                                                                                Compatibili See compatible vehicles
                                                                                                                       ty:                                                                              Seller information
                                                                                                                                                                                                        neverland-usa (67494       )
                                                                                                                                                                                                        97.3% Positive feedback
                                                                                                                      Price:    US $22.98                              Buy It Now
                                                                                                                                                                                                            Save this Seller

                                                                                                                                                                      Add to cart                       Contact seller
                                                                                                                                                                                                        Visit store

                                                                                                                                                                    Add to Watchlist                    See other items



                                                                                                                                                                           Longtime
                                                                                                                   Free shipping            30-day returns
                                                                                                                                                                           member

                                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                  Kong/Taiwan | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                                                                                                                  Item location: Guangzhou, China
                                                                                                                                  Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                                    Delivery:           Estimated between Tue. Nov. 3 and Mon.
                                            Have one to sell?         Sell now                                                          Nov. 23
                                                                                                                                        Please note the delivery estimate is greater than 14
                                                                                                                                        business days.
                                                                                                                                        Please allow additional time if international delivery
                                                                                                                                        is subject to customs processing.

                                                                                                                  Payments:



                                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                                           Earn up to 5x points when you use your
                                                                                                                                           eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                  See details




    Similar sponsored items




    EXC LOGO CNC Pivot                      CNC Pivot Brake Clutch                   Brake Clutch Levers For KTM               CNC Pivot Brake Clutch                     CNC Pivot Brake Clutch                      CNC Pivot Foldable Brake
    Brake Clutch Levers For…                Levers For KTM 250 300 40…               250 300 350 450 500 SX…                   Levers For KTM 530 500 45…                 Levers Foldable for KTM 25…                 Clutch Lever For KTM SX SX…
    $17.90                                  $15.00                                   $14.90                                    $17.90                                     $16.53                                      $15.50
    $19.89                                  Free shipping                            Free shipping                             $19.89                                     $17.58                                      Free shipping
    + $0.99 shipping                        New                                      New                                       + $0.99 shipping                           Free shipping                               Almost gone
    New                                                                                                                        New                                        Seller 99.6% positive




    Sponsored items from this seller




    CNC Silver Pivot Brake                  Black CNC Short Brake                    CNC Long Clutch Brake                     CNC Short Brake Clutch                     Blue CNC Brake Clutch                       Long CNC Blue ClutchFeedback
                                                                                                                                                                                                                                           Brake
    Clutch Levers For Honda…                Clutch Levers For Suzuki…                Levers For Yamaha YZF R1…                 Silver Levers Green Adjuste…               Levers For Kawasaki ZZR60…                  Levers For Yamaha FJR 130…
    $22.98                                  $17.99                                   $17.99                                    $17.99                                     $17.99                                      $17.99
    Free shipping                           Free shipping                            Free shipping                             Free shipping                              Free shipping                               Free shipping
                                            Last one                                                                           Last one                                   Last one




https://www.ebay.com/itm/CNC-Gold-Pivot-Brake-Clutch-Levers-For-KTM-250-300-350-450-500EXC-XC-W-2014-2016/274360997117?fits=Make%3AKTM&hash=item3fe13094fd:g:dkYAAOSwP7ldoDJW                                                                            1/3
10/14/2020                                                              CNC Gold
                                                         Case: 1:20-cv-06677     Pivot Brake Clutch
                                                                             Document         #: 11 Levers For KTM
                                                                                                      Filed:       250/300/350/450/500EXC
                                                                                                               11/10/20    Page 218 ofXC-W4002014-2016
                                                                                                                                              PageID| eBay
                                                                                                                                                       #:767
    Description             Shipping and payments                                                                                                                                                                                               Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guangzhou, China
             Shipping to: Americas, Europe, Asia, Australia
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Middle East, Southeast Asia, South America, American Samoa, Cook Islands, Fiji, French
             Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna,
             Western Samoa, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, Russian Federation, Albania, Andorra, Austria, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of,
             Cyprus, Czech Republic, Estonia, Gibraltar, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Romania, San Marino,
             Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Sweden, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kazakhstan,
             Korea, South, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, PO Box

             Change country:       United States                                                                                                     60106                  Get Rates
                                                                                                                                      ZIP Code:


               Shipping and handling              To                       Service                                                                                  Delivery*

               Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Tue. Nov. 3 and Mon. Nov. 23

               US $39.99                          United States            Expedited Shipping from outside US                                                       Estimated between Mon. Oct. 19 and Thu. Oct. 22
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 2 business days of receiving cleared payment.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views




    Front Rear Fork Wheel                     Shock Absorber 360mm                    For KTM 250 XC-W XCF-W                      For KTM 450 EXC EXC-R                         For KTM 450 SX-F XC-F XC-               Nos Rear Shock Absorber
    Frame Slider Crash…                       370mm 380mm 410mm…                      EXC EXC-F 2014-2020 Pivot…                  EXC-F 2014-2020 Pivot…                        W SXF EXC SX 2014-2020…                 Shocker Suspension for KT…
    $35.59                                    $139.99                                 $11.95                                      $11.07                                        $18.87                                  $163.97
    + $11.00 shipping                         + $36.59 shipping                       $22.99                                      $21.29                                        $36.29                                  $188.47
    New                                       New                                     + $0.50 shipping                            + $0.50 shipping                              + $0.50 shipping                        Free shipping
                                                                                      New                                         New                                           New                                     New




    More from this seller

                                                                                                                                                                                                                                                     Feedback




    CNC Titanium Pivot Brake                  Black CNC Pivot Brake                   Blue CNC Pivot Brake Clutch                 Gold CNC Short Brake                          CNC Orange Pivot Brake                  Titanium CNC Pivot Brake

https://www.ebay.com/itm/CNC-Gold-Pivot-Brake-Clutch-Levers-For-KTM-250-300-350-450-500EXC-XC-W-2014-2016/274360997117?fits=Make%3AKTM&hash=item3fe13094fd:g:dkYAAOSwP7ldoDJW                                                                                 2/3
10/14/2020                                       Case: 1:20-cv-06677 Document #: 11 Filed:Feedback
                                                                                           11/10/20Profile
                                                                                                         Page 219 of 400 PageID #:768
                 Hi! Sign in or register    Daily Deals   Brand Outlet       Help & Contact                                                                Sell   Watchlist      My eBay


                                           Shop by
                                           category              Search for anything                                                      All Categories                        Search             Advanced



                 Home        Community       Feedback forum       Feedback profile



                 Feedback profile


                                           neverland-usa (67494          )                                                                                              Member Quick Links
                                           Positive Feedback (last 12 months): 97.3%                                                                                    Contact member
                                           Member since: Mar-10-10 in China                                                                                             View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                      View seller's Store
                                                               Consistently delivers outstanding customer service.
                                                               Learn more



                 Feedback ratings                                                              Detailed seller ratings

                                                1 month       6 months           12 months             Average for the last 12 months

                            Positive               79            779                2180               Accurate description                                Reasonable shipping cost
                                                                                                                    (1910)                                             (2013)
                            Neutral                   0           18                 34
                                                                                                       Shipping speed                                      Communication
                            Negative                  4           33                 55                             (1917)                                             (1972)




                           All received Feedback                                   Received as buyer                          Received as seller                               Left for others

                 55 Feedback received (viewing 1-25)                                                                                                                            Revised Feedback: 331


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                Negative (55)                        12 Months



                   FEEDBACK                                                                                                     FROM                                               WHEN

                          Parts were wrong. Seller did not want to issue return label, complaint filed!!!!                      Buyer: 1***3 (173 )                                Past month
                          Motorcycle 7/8'' Brake Clutch Master Cylinder Reservoir Levers Universal Black                        US $29.99                                          Reciprocal feedback




                                                                                                                                                                                                              Comment?
                          (#274360262814)


                              Reply by neverland-usa. Left within past month.

                              please back to us to solve it.


                          Yes give me excuses item paid for i don't want a refund got item at great price                       Buyer: n***j (332 )                                Past month
                          Plug-In Driver Backrest Pad Pocket Kit For Harley Touring Road King Glide 97-17                       US $56.00 (Best offer was accepted)                Reciprocal feedback
                          (#372879623035)


                              Reply by neverland-usa. Left within past month.
                              please back to us to solve it.


                          I've contacted seller and they refuse to send missing parts.                                          Buyer: d***1 (747 )                                Past month
                          2x 420mm Rear Shock Absorbers Suspension For Motorcycle ATV Gokart Quad Titanium                      US $89.99                                          Reciprocal feedback
                          (#372766168699)


                              Reply by neverland-usa.Left within past month.
                              please back to us to solve it.


                          Was sent wrong part and company failed to fix issue ask me to sell for them                           Buyer: 1***2 (50 )                                 Past month
                          For Suzuki GSXR 600 GSXR 750 2000/05 1000 2001/04 SV 650 S Rearset Foot Pegs                          US $99.99                                          Reciprocal feedback
                          (#273289903038)


                              Reply by neverland-usa.Left within past month.

                              please back to us to solve your poblem.


                          Never received the item                                                                               Buyer: k***e (327 )                                Past 6 months
                          Rear Black Mudguard Fender For Harley Sportster Solo Bobber Chopper Cafe Racer                        US $19.99                                          Reciprocal feedback
                          (#392471205722)


                              Reply by neverland-usa. Left within past 6 months.
                              We will check it and solve the problem for you.


                          This company falsely advertises parts that don't fit.. .Forget about a refund                         Buyer: _***h (24 )                                 Past 6 months
                          Pair Motorcycle 13.5'' 340mm Rear Gas Damper Shock Absorbers For Honda Kawasaki                       US $159.99                                         Reciprocal feedback
                          (#392728339607)


                              Reply by neverland-usa.Left within past 6 months.
                              We will check it and solve the problem for you.


                          Item arrived scratched cheap packaging and quality disappointed                                       Buyer: n***l (342 )                                Past 6 months
                          12.5" 320mm Adjustable Air Shock Absorbers Suspension For Honda Scooter Quad ATV                      US $74.99                                          Reciprocal feedback
                          (#392470743543)


https://www.ebay.com/fdbk/feedback_profile/neverland-usa?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                               1/3
10/14/2020                                                                                          neverland-usa
                                                             Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20  on eBay
                                                                                                                      Page 220 of 400 PageID #:769
         Hi! Sign in or register           Daily Deals       Brand Outlet     Help & Contact                                                                                                             Sell      Watchlist          My eBay


                                          Shop by
                                          category                  Search for anything                                                                                                 All Categories                                Search             Advanced



         neverland-usa's profile



                                                                            neverland-usa (67494                )                                                                     Items for sale            Visit store         Contact
                                                                            97.3% positive feedback

                                                                                                                                   Based in China, neverland-usa has been an eBay member since Mar 10, 2010
                                                                               Save




                                            Feedback ratings                                                                                                                                                              See all feedback

                                                                1,910       Item as described                        2,180             34              55                            super fast shipping
                                                                                                                                                                                     Oct 12, 2020
                                                                1,972       Communication                       Positive        Neutral            Negative
                                                                1,917       Shipping time

                                                                2,013       Shipping charges                           Feedback from the last 12 months



                                         1,857 Followers | 11 Reviews | Member since: Mar 10, 2010 |                China



         Items for sale(72)                                                                                                                                                                                                                          See all items




             15 3/4" 400mm A...                                    15" 380mm Motor...                                 2Pcs 11" 280mm ...                                1pair 13.5" 340...                                     Pair 15" 380mm ...
             US $159.99                            1d left         US $159.99                         1d left         US $149.99                          1d left       US $155.99                          1d left            US $159.99                  1d left




         Reviews (11)                                                                                                                                                                                                                               See all reviews



                             Black 7/8" CNC Motorcycle Front Brake                                                    CNC Rear Set Rearsets Kit Fit Suzuki                                                 7/8" Motorcycle Hydraulic Master Cylinder
                             Clutch Master Cylinder Lever Set                                                         GSXR600 GSXR750 2006 07 08 09 10                                                     Reservoir Brake Clutch Lever Black
                             Reservoir                                                                                NEVERLAND

                                                                            Jul 24, 2018                                                                          Sep 20, 2018                                                                      Sep 16, 2018

             Great                                                                                AWESOME REARSET                                                                         Great transaction
             Fits like original equipment                                                         AWESOME REARSET                                                                         Product as described




             1 of 1 found this helpful




             About eBay       Announcements           Community         Security Center     Resolution Center          Seller Center    Policies     Affiliates     Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/neverland-usa?_trksid=p2047675.l2559                                                                                                                                                                                                         1/1
10/14/2020                                        Case: 1:20-cv-06677 Document NEVERLAND US OFFICIAL
                                                                               #: 11 Filed: 11/10/20 STORE
                                                                                                       Page| eBay
                                                                                                               221Stores
                                                                                                                     of 400 PageID #:770
                                     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                              Sell   Watchlist   My eBay


                                                                   Shop by
                                                                   category              Search this Store                                                                      This Store                      Search           Advanced



                                     eBay      eBay Stores       NEVERLAND US OFFICIAL STORE




                                                                              NEVERLAND US OFFICIAL STORE
                                                                              1857 followers neverland-usa (67494       ) 97.3%

                                                                              Neverland-motor.com ( Guangzhou Wangyi Trade Co., Ltd.) Established in 2010, Guangzhou, China . Our business was start from Ebay. we sells motorcycle parts and accessories on Ebay since 2010, we have ser

                                                                                  Save this seller




                                     Category

                                     All                                              Featured Items
                                     Interior Auto Parts

                                     Car Keyless Entry
                                     Remotes/Fobs

                                     Motorcycle Parts

                                     Car LED Light




                                                                                      14'' Man 90% Real Hair                For Suzuki GSXR 600 GSXR    12.5" 320mm Adjustable Air
                                                                                      Training Head Mannequin…              750 2000/05 1000 2001/04…   Shock Absorbers…
                                                                                      $39.99                                $99.99                      $74.99
                                                                                                                                                        $149.99 | 50% OFF




                                                                                         Search this Store                                                   Search                                              Best Match




                                                                                       All Listings   Auction     Buy It Now


                                                                                      1-48 of 73 Results

                                                                                                             15.75" 400mm Rear Shock Absorber Suspension Round End For Suzuki KTM Black&Gold

                                                                                                             $149.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland




                                                                                                             Rearset Footpeg Rear Set Footrest For DUCATI Monster 696 08-14 Monster 796 10-14

                                                                                                             $129.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland
                                                                                                             Only 1 left!



                                                                                                             16.9" 430mm Rear Shock Absorber Suspension Round End For Suzuki Honda Black&Gold

                                                                                                             $149.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland




                                                                                                             12.5'' 320mm Silver Rear Shock Absorbers Suspension Round End For Honda Suzuki

                                                                                                             $139.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland




                                                                                                             340mm Rear Shock Absorber Suspension Round End For Honda Yamaha Suzuki ATV Quad

                                                                                                             $139.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland




                                                                                                             13.4'' 340mm Black Rear Shock Absorbers Suspension Round End For Honda Kawasaki

                                                                                                             $139.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland
                                                                                                             Only 1 left!



                                                                                                             415mm Rear Shock Absorber Air Fork Suspension Clevis End For Suzuki Black&Gold

                                                                                                             $149.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland




                                                                                                             430mm Rear Shock Absorbers Suspension 10mm Thickness Universal Motorcycle Quads

                                                                                                             $159.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland




                                                                                                             For Suzuki GSXR600 GSXR750 2011-2019 2016 CNC Foot pegs Rearsets Rear Set Black

                                                                                                             $119.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland




                                                                                                             320mm Rear Shock Absorber Suspension Round End For Honda Yamaha Suzuki ATV Quad

                                                                                                             $139.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland
                                                                                                             Only 1 left!



                                                                                                             11" 280mm Rear Air Shock Absorber Suspension Round End For Honda ATV Quad Gokart

                                                                                                             $159.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland




                                                                                                             340mm Black Rear Shock Absorbers Suspension 7mm Thickness Universal Motorcycle

                                                                                                             $159.99                                                                                                      From China
                                                                                                             Free shipping                                                                                          Brand: Neverland

https://www.ebay.com/str/neverlandusa?_dmd=1&rt=nc                                                                                                                                                                                                                                   1/3
10/14/2020                                 Case: 1:20-cv-06677 Document NEVERLAND US OFFICIAL
                                                                        #: 11 Filed: 11/10/20 STORE
                                                                                                Page| eBay
                                                                                                        222Stores
                                                                                                              of 400 PageID #:771

                                                                   12.5'' 320mm Black Rear Shock Absorbers Suspension Round End For Honda Kawasaki

                                                                   $139.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland
                                                                   Only 1 left!



                                                                   13.4'' 340mm Silver Rear Shock Absorbers Suspension Round End For Suzuki Yamaha

                                                                   $139.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   NEVERLAND Rear Sets B-Style For Suzuki GSXR600 GSXR750 2006-2010 Foot pegs Rest

                                                                   $109.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   370mm Black Rear Shock Absorbers Suspension 7mm Thickness Universal Motorcycle

                                                                   $159.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   Rearset Foot Peg Rear Set Footrest Adjustable For MV AGUSTA F4/F4 1000 2010-2014

                                                                   $119.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   13" 330mm Rear Air Shock Absorber Suspension Round End For Honda ATV Quad Gokart

                                                                   $159.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   12.5" 320mm Yellow Rear Shock Absorbers Suspension 7mm Spring Thickness For KTM

                                                                   $159.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   Black Rearset Rear Set Footpegs For 2006 - 2010 SUZUKI GSXR 600 / 750 07 08 09

                                                                   $119.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   12'' 305mm Yellow Rear Shock Absorbers Suspension 8mm Spring Thickness For KTM

                                                                   $159.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   5202 H16 LED Headlight Bulbs For 2007-2015 Chevy Silverado 1500 White 6500K 50W

                                                                   $40.43                                                                                  From China
                                                                   Free shipping




                                                                   12'' 305mm Black Rear Shock Absorbers Suspension 8mm Spring Thickness ATV Quads

                                                                   $159.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   15" 380mm Motor Rear Shock Absorbers Air Suspension For Yamaha Honda Suzuki

                                                                   $159.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   CNC Rearsets Rear Sets For Suzuki GSX-R600 GSX-R750 2006 2007 2008 2009 2010 Red

                                                                   $109.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   15" 380mm Motorcycle Rear Shock Absorbers Gas Suspension For Kawasaki BMW Harley

                                                                   $159.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   13.5" 340mm Motorcycle Shock Absorbers Suspension For Honda Suzuki Kawasaki KTM

                                                                   $149.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   360mm Black Rear Shock Absorbers Suspension 7mm Thickness Universal Motorcycle

                                                                   $159.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   1pair 13.5" 340mm Rear Shock Absorber Gas Suspension Motor Quad Universal Sliver

                                                                   $155.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland
                                                                   Only 1 left!



                                                                   Universal 280mm 11 Inch Motorcycle ATV Rear Air Shock Absorbers For BMW Suzuki

                                                                   $149.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   Rearset Footpegs Rear Set Footrest Adjustable Fit For YAMAHA VMAX 1700 2009-2019

                                                                   $119.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   420mm Rear Shock Absorbers Suspension 12mm Thickness Universal Motorcycle Quads

                                                                   $159.99                                                                                 From China
                                                                   Free shipping                                                                      Brand: Neverland




                                                                   CNC Foot pegs Footrests Rearsets Rear Set Fit For Suzuki GSXR600 750 2006-2010

                                                                   $109 99
https://www.ebay.com/str/neverlandusa?_dmd=1&rt=nc                                                                                                                       2/3
10/14/2020                                                                        Case: 1:20-cv-06677 Document NEVERLAND US OFFICIAL
                                                                                                               #: 11 Filed: 11/10/20 STORE
                                                                                                                                       Page| eBay
                                                                                                                                               223Stores
                                                                                                                                                     of 400 PageID #:772
                                                                                                                                                  $109.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                  CNC Rearset Footpegs Rear Set For SUZUKI GSXR 600/750 GSXR600 GSXR750 2011-2019

                                                                                                                                                  $119.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                  2Pcs 11" 280mm Motor Rear Shock Absorber Air Suspension For Honda Yamaha New

                                                                                                                                                  $149.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                  Rearset Rear Set Foot Pegs Rest Footrest For Suzuki GSXR 600/750 2006-2010 07 08

                                                                                                                                                  $109.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                  NIGHTEYE H1 LED Headlight 72W 9000LM Conversion Kit 6500K Replace Halogen Bulbs

                                                                                                                                                  $22.88                                                                                  From China
                                                                                                                                                  Free shipping                                                                       Brand: Nighteye
                                                                                                                                                  Only 1 left!



                                                                                                                                                  NOVSIGHT Pair 50W 10000LM H7 Car LED Headlight Bulbs Conversion Kit 6500K White

                                                                                                                                                  $29.75                                                                                  From China
                                                                                                                                                  Free shipping
                                                                                                                                                  Only 1 left!



                                                                                                                                                  Rearset Foot Pegs Pedal Fit For Suzuki GSXR 600 GSXR 750 K6 Rear Sets 2006-2010
                                                                                                                                                                 1 product rating

                                                                                                                                                  $109.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland



                                                                                                                                                  12.5" 320mm Black Rear Shock Absorbers Suspension 7mm Spring Thickness ATV Quads

                                                                                                                                                  $159.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                  Steering Damper Stabilizer w/Bracket For Suzuki GSXR750 GSXR600 K4 2004 2005

                                                                                                                                                  $179.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                  15 3/4" 400mm Shock Absorbers For Yamaha YFZ 450 Raptor 700 660 Banshee ATV

                                                                                                                                                  $159.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                  Motorcycle 240mm 9'' Rear Gas Shock Absorber Suspension Damper Karting ATV Quads

                                                                                                                                                  $109.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                  Pair 15" 380mm Motorcycle Rear Air Shock Absorbers Suspension For Kawasaki Honda

                                                                                                                                                  $159.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                  11" 280mm Rear Air Shock Absorbers For ATV Street Bikes Kawasaki Round Gray

                                                                                                                                                  $149.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland
                                                                                                                                                  Only 1 left!



                                                                                                                                                  Rearset Rear Set Footrests For 2006 2007 2008 2009-2019 Suzuki GSXR600 GSXR750

                                                                                                                                                  $119.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                  Rearset Foot Pegs Rear Set Footrest Adjustable Fit For Honda CBR600RR 2013-2016

                                                                                                                                                  $119.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                  340mm Yellow Rear Shock Absorbers Suspension 7mm Thickness Universal Motorcycle

                                                                                                                                                  $159.99                                                                                 From China
                                                                                                                                                  Free shipping                                                                      Brand: Neverland




                                                                                                                                                                                               1     2




  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact     Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/neverlandusa?_dmd=1&rt=nc                                                                                                                                                                                                      3/3
10/14/2020                                                                                Items
                                                         Case: 1:20-cv-06677 Document #: 11     for sale
                                                                                             Filed:      by neverland-usa
                                                                                                       11/10/20     Page  | eBay
                                                                                                                             224 of 400 PageID #:773
        Hi! Sign in or register       Daily Deals        Brand Outlet   Help & Contact                                                                                                    Sell   Watchlist       My eBay


                                    Shop by
                                    category               KTM                                                                                                           All Categories                         Search                 Advanced


                                                                                                                                                                                                         Include description
                                                          Items for sale from neverland-usa (67494            )       |      Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction     Buy It Now                                                                                                  Sort: Best Match          View:
        eBay Motors
         Other Motorcycle Handlebars,                       168 results for KTM          Save this search
         Grips & Levers
         Motorcycle Fairings & Bodywork
         Other Motorcycle Accessories                         Find your Motorcycle
         Motorcycle Shocks                                                                                                                                                        Clear selections
         Motorcycle Parts
         More

                                                                                                                                                                                      0
                                                              Make & Model                                  Year From / To                Distance
        Format                                 see all                                                                                                                          matching results
                                                               KTM                                          Year From                      Any Distance of
               All Listings
               Auction                                         Any Model                                    Year To                        60106                                  Find Results
               Buy It Now
                                                                                                       CNC Motorcycle Rear Disc Brake Guard For KTM XCW XCF EXC EXC-F 2013-2019 Orange (Fits:
        Guaranteed Delivery                    see all                                                 KTM)
               No Preference                                                                           Brand New
               1 Day Shipping
               2 Day Shipping                                                                          $24.98                                                    From China
               3 Day Shipping                                                                          Buy It Now                                                Brand: Neverland
               4 Day Shipping                                                                          Free Shipping
                                                                                                            Watch
        Condition                              see all
               New   (168)



        Price

              Under $35.00                                                                             For KTM SX SXF EXC F 125 200 250 300 350 400 450 505 Bling Kits Cover Axle Block
              Over $35.00                                                                              Brand New
        $             to $
                                                                                                       $39.99                                                    Brand: Neverland
        Item Location                          see all                                                 or Best Offer
                                                                                                       Free Shipping
               Default
               Within                                                                                       Watch

                100 miles     of 60106

               US Only
               North America
               Worldwide


        Delivery Options                       see all                                                 CNC Motorcycle Rear Disc Brake Guard For KTM XCW XCF EXC EXC-F 2013-2019 Silver (Fits:
                                                                                                       KTM)
               Free shipping
                                                                                                       Brand New

        Show only                              see all
                                                                                                       $24.98                                                    From China
               Free Returns                                                                            Buy It Now                                                Brand: Neverland
               Returns accepted                                                                        Free Shipping
               Completed listings
                                                                                                            Watch
               Sold listings
               Deals & Savings


        More refinements...

                                                                                                       CNC Motorcycle Rear Disc Brake Guard For KTM XCW XCF-W EXC EXC-F 2013-2019
                                                                                                       Black (Fits: KTM)
              Seller Information
                                                                                                       Brand New
             neverland-usa (67494          )
              Feedback rating: 67,494                                                                  $24.98                                                    From China
              Positive Feedback: 97.3%                                                                 Buy It Now                                                Brand: Neverland
              Member since Mar-10-10 in                                                                Free Shipping
              Hong Kong                                                                                Only 1 left!
                                                                                                            Watch
              Read feedback profile
              Add to my favorite sellers


                                                                                                       Black CNC Pivot Brake Clutch Levers for KTM 125EXC/125SX/144SX/200EXC/XC-W 05-08 (Fits:
                                                                                                       KTM)
                                                                                                       Brand New

                                                                                                       $22.98                                                    From China
                                                                                                       Buy It Now                                                Brand: Neverland
                                                                                                       Free Shipping
                                                                                                            Watch




                                                            Orange Motorcycle Billet Foot Pegs Footrest For KTM EXC SX SXF XC XCW XCF EXCF (Fits: KTM)
                                                            Brand New




https://www.ebay.com/sch/m.html?_ssn=neverland-usa&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1312&_nkw=KTM&_sacat=0                                                                                                                            1/8
10/14/2020                                                               Items
                                        Case: 1:20-cv-06677 Document #: 11     for sale
                                                                            Filed:      by neverland-usa
                                                                                      11/10/20     Page  | eBay
                                                                                                            225 of 400 PageID #:774

                                                                              $26.99                                     Brand: Neverland
                                                                              or Best Offer
                                                                              Free Shipping
                                                                                 Watch




                                                                              CNC Gold Pivot Brake Clutch Levers For KTM 250/300/350/450/500EXC XC-W 2014-2016 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $22.98                                     From China
                                                                              Buy It Now                                 Brand: Neverland
                                                                              Free Shipping
                                                                                 Watch




                                                                              CNC Red Pivot Brake Clutch Levers For KTM 250/300/350/450/500 EXC XC-W 2014-2016 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $22.98                                     From China
                                                                              Buy It Now                                 Brand: Neverland
                                                                              Free Shipping
                                                                                 Watch




                                                                              Titanium CNC Pivot Brake Clutch Levers fit for KTM 125-525 SX/EXC/XC 2005-2008 (Fits: KTM)
                                                                              Brand New

                                                                              $22.98                                     From China
                                                                              Buy It Now                                 Brand: Neverland
                                                                              Free Shipping
                                                                                 Watch




                                                                              Silver CNC Pivot Brake Clutch Levers fit for KTM 125-525 SX/EXC/XC 2005-2008 (Fits: KTM)
                                                                              Brand New

                                                                              $22.98                                     From China
                                                                              Buy It Now                                 Brand: Neverland
                                                                              Free Shipping
                                                                                 Watch




                                                                              Billet MX Wide Foot Pegs For KTM SX125 SX150 SXF250 SXF350 SXF450 2016 Orange (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $38.98                                     From China
                                                                              Buy It Now                                 Brand: Neverland
                                                                              Free Shipping
                                                                                 Watch




                                                                              CNC Green Pivot Brake Clutch Levers For KTM 250/300/350/450/500 EXC XC-W 14-16 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $22.99                                     From China
                                                                              Buy It Now                                 Brand: Neverland
                                                                              Free Shipping
                                                                                 Watch




                                           1x Motorcycle 11'' 280mm Rear Shock Absorber Air Suspension Round For Honda KTM (Fits: KTM)
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=neverland-usa&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1312&_nkw=KTM&_sacat=0                                                     2/8
10/14/2020                                                       Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 226 of 400 PageID #:775
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $22.98
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.44
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $24.42

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: neverland-usa | Edit message
                               Message: Item Id: 274360997117 Buyer's Vehicle: KTM

                                                                       CNC Gold Pivot Brake Clutch Levers For KTM
                                                                       250/300/350/450/500EXC XC-W 2014-2016
                                                                       $22.98
                                                                       Quantity 1

                                                                       Delivery

                                                                             Est. delivery: Nov 3 – Nov 23
                                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                             Free

                                                                             Est. delivery: Oct 19 – Oct 22
                                                                             Expedited Shipping from outside US
                                                                             $39.99



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1434740030012                                                                                                                                                       1/1
10/14/2020                                                            Black CNC
                                                       Case: 1:20-cv-06677      Pivot Brake Clutch
                                                                             Document        #: 11Levers for KTM
                                                                                                    Filed:       125EXC/125SX/144SX/200EXC/XC-W
                                                                                                              11/10/20   Page 227 of 400 PageID 05-08 | eBay
                                                                                                                                                         #:776
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                       All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                                Black CNC Pivot Brake Clutch Levers for KTM
                                                                                                                                                                                                        Shop with confidence
                                                                                                                125EXC/125SX/144SX/200EXC/XC-W 05-
                                                                                                                08                                                                                             eBay Money Back Guarantee
                                                                                                                                                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                                  Condition: New

                                                                                                                Compatibili See compatible vehicles
                                                                                                                       ty:                                                                              Seller information
                                                                                                                                                                                                        neverland-usa (67494       )
                                                                                                                                                                                                        97.3% Positive feedback
                                                                                                                      Price:    US $22.98                              Buy It Now
                                                                                                                                                                                                            Save this Seller

                                                                                                                                                                      Add to cart                       Contact seller
                                                                                                                                                                                                        Visit store

                                                                                                                                                                    Add to Watchlist                    See other items



                                                                                                                                                                           Longtime
                                                                                                                   Free shipping            30-day returns
                                                                                                                                                                           member

                                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                  Kong/Taiwan | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                                                                                                                  Item location: Guangzhou, China
                                                                                                                                  Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                                    Delivery:           Estimated between Tue. Nov. 3 and Mon.
                                            Have one to sell?         Sell now                                                          Nov. 23
                                                                                                                                        Please note the delivery estimate is greater than 14
                                                                                                                                        business days.
                                                                                                                                        Please allow additional time if international delivery
                                                                                                                                        is subject to customs processing.

                                                                                                                  Payments:



                                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                                           Earn up to 5x points when you use your
                                                                                                                                           eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                  See details




    Similar sponsored items




    EXC LOGO CNC Pivot                      Folding Extendable Brake                 Brake Clutch Levers For KTM               CNC Pivot Brake Clutch                     CNC Billet Pivot Foldable                   CNC Pivot Foldable Brake
    Brake Clutch Levers For…                Clutch Levers For KTM DUK…               250 300 350 450 500 SX…                   Levers For KTM 250 300 40…                 Brake Clutch Levers For KT…                 Clutch Lever For KTM SX SX…
    $17.90                                  $29.99                                   $14.90                                    $15.00                                     $15.50                                      $15.50
    $19.89                                  Free shipping                            Free shipping                             Free shipping                              Free shipping                               Free shipping
    + $0.99 shipping                        New                                      New                                       New                                        New                                         Almost gone
    New




    Sponsored items from this seller




    Black CNC Short Brake                   Black Pivot Brake Clutch                 CNC Silver Pivot Brake                    CNC Long Clutch Brake                      CNC Short Brake Clutch                      Blue CNC Brake ClutchFeedback
    Clutch Levers For Suzuki…               Levers For Kawasaki KX65…                Clutch Levers For Honda…                  Levers For Yamaha YZF R1…                  Silver Levers Green Adjuste…                Levers For Kawasaki ZZR60…
    $17.99                                  $17.99                                   $22.98                                    $17.99                                     $17.99                                      $17.99
    Free shipping                           Free shipping                            Free shipping                             Free shipping                              Free shipping                               Free shipping
    Last one                                Last one                                                                                                                      Last one                                    Last one




https://www.ebay.com/itm/Black-CNC-Pivot-Brake-Clutch-Levers-for-KTM-125EXC-125SX-144SX-200EXC-XC-W-05-08/373047121106?fits=Make%3AKTM&hash=item56db5754d2:g:xpkAAOSwnNBXbNbL                                                                            1/5
10/14/2020                                                            CNC Red
                                                       Case: 1:20-cv-06677    Pivot Brake Clutch
                                                                            Document       #: 11 Levers For KTM
                                                                                                    Filed:      250/300/350/450/500
                                                                                                             11/10/20    Page 228   EXC
                                                                                                                                      ofXC-W
                                                                                                                                         4002014-2016
                                                                                                                                             PageID| eBay
                                                                                                                                                      #:777
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                       All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                                CNC Red Pivot Brake Clutch Levers For KTM
                                                                                                                                                                                                        Shop with confidence
                                                                                                                250/300/350/450/500 EXC XC-W 2014-
                                                                                                                2016                                                                                           eBay Money Back Guarantee
                                                                                                                                                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                                  Condition: New

                                                                                                                Compatibili See compatible vehicles
                                                                                                                       ty:                                                                              Seller information
                                                                                                                                                                                                        neverland-usa (67494       )
                                                                                                                                                                                                        97.3% Positive feedback
                                                                                                                      Price:    US $22.98                              Buy It Now
                                                                                                                                                                                                            Save this Seller

                                                                                                                                                                      Add to cart                       Contact seller
                                                                                                                                                                                                        Visit store

                                                                                                                                                                    Add to Watchlist                    See other items



                                                                                                                                                                           Longtime
                                                                                                                   Free shipping            30-day returns
                                                                                                                                                                           member

                                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                  Kong/Taiwan | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                                                                                                                  Item location: Guangzhou, China
                                                                                                                                  Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                                    Delivery:           Estimated between Tue. Nov. 3 and Mon.
                                            Have one to sell?         Sell now                                                          Nov. 23
                                                                                                                                        Please note the delivery estimate is greater than 14
                                                                                                                                        business days.
                                                                                                                                        Please allow additional time if international delivery
                                                                                                                                        is subject to customs processing.

                                                                                                                  Payments:



                                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                                           Earn up to 5x points when you use your
                                                                                                                                           eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                  See details




    Similar sponsored items




    EXC LOGO CNC Pivot                      CNC Pivot Brake Clutch                   Brake Clutch Levers For KTM               CNC Pivot Brake Clutch                     CNC Pivot Brake Clutch                      CNC Pivot Foldable Brake
    Brake Clutch Levers For…                Levers For KTM 250 300 40…               250 300 350 450 500 SX…                   Levers For KTM 530 500 45…                 Levers Foldable for KTM 25…                 Clutch Lever For KTM SX SX…
    $17.90                                  $15.00                                   $14.90                                    $17.90                                     $16.53                                      $15.50
    $19.89                                  Free shipping                            Free shipping                             $19.89                                     $17.58                                      Free shipping
    + $0.99 shipping                        New                                      New                                       + $0.99 shipping                           Free shipping                               Almost gone
    New                                                                                                                        New                                        Seller 99.6% positive




    Sponsored items from this seller




    CNC Long Clutch Brake                   CNC Short Clutch Brake                   CNC Silver Pivot Brake                    Black CNC Short Brake                      Long Clutch Brake Levers for                CNC Short Brake Clutch
                                                                                                                                                                                                                                           Feedback
    Levers For Yamaha YZF R…                Levers For Yamaha YZF R1…                Clutch Levers For Honda…                  Clutch Levers For Suzuki…                  Kawasaki GPZ500S/EX500…                     Silver Levers Green Adjuste…
    $17.99                                  $17.99                                   $22.98                                    $17.99                                     $17.99                                      $17.99
    Free shipping                           Free shipping                            Free shipping                             Free shipping                              Free shipping                               Free shipping
                                                                                                                               Last one                                   Last one                                    Last one




https://www.ebay.com/itm/CNC-Red-Pivot-Brake-Clutch-Levers-For-KTM-250-300-350-450-500-EXC-XC-W-2014-2016/373047204077?fits=Make%3AKTM&hash=item56db5898ed:g:8mwAAOSwYu9doCzN                                                                            1/5
10/15/2020                                                           KTM
                                                    Case: 1:20-cv-06677  Moto Biker Hand
                                                                        Document      #: Gloves for Riding
                                                                                         11 Filed:         Bikes/Motorcycles/Cycles
                                                                                                       11/10/20      Page 229 of    (Orange,
                                                                                                                                       400 Large) | eBay#:778
                                                                                                                                             PageID
 Hi! Sign in or register      Daily Deals     Brand Outlet    Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                              Shop by
                              category                Search for anything                                                                                                     All Categories                             Search              Advanced


       Back to home page | Listed in category:    eBay Motors > Parts & Accessories > Apparel & Merchandise > Motorcycle Street Gear > Gloves                                                                                       | Add to Watchlist




    People who viewed this item also viewed

                           KTM Riding Gloves                            KTM Riding Gloves                             Motorcycle /                                        New Motorcycle                                     KTM Racing
                           (Orange Black,…                              (Orange Black,…                               Cycling Gloves…                                     KTM REDBULL…                                       Powerwear…
                           $39.99                                       $37.99                                        $12.97                                              $99.00                                             $54.99
                           + $5.00 shipping                             $39.99                                        + $35.71 shipping                                   Free shipping                                      + $35.35 shipping
                                                                        + $9.99 shipping




    SAVE UP TO 5%                   See all eligible items


                                                                                                 K T M Moto Biker Hand Gloves for Riding
                                                                                                                                                                                                      Shop with confidence
                                                                                                 Bikes/Motorcycles/Cycles (Orange, Large)
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                     Condition: New with tags                                                                                Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                   Sale ends in: 01d 09h 28m

                                                                                                       Quantity:      1                2 available
                                                                                                                                                                                                      Seller information
                                                                                                                                                                                                      newgenlifestyle_collection (19     )
                                                                                                                                                                                                      95% Positive feedback
                                                                                                         Price:    US $30.03                                      Buy It Now
                                                                                                                   US $31.61 (5% off)
                                                                                                                                                                                                          Save this Seller
                                                                                                                                                                 Add to cart                          Contact seller
                                                                                                                                                                                                      Visit store
                                                                                                                                                                                                      See other items
                                                                                                   Best Offer:                                                   Make Offer


                                                                                                                                                               Add to Watchlist



                                                                                                             Free shipping                                30-day returns


                                                                                                       Shipping: FREE Mail Service from India | See details
                                                                                                                     International shipment of items may be subject to customs
                                                                                                                     processing and additional charges.
                                                                                                                     Item location: DELHI, DELHI, India
                                                                                                                     Ships to: Worldwide

                                                                                                       Delivery:           Estimated between Wed. Nov. 25 and Thu. Dec. 17

                                                                                                                           Please note the delivery estimate is greater than 28 business
                                                                                                                           days.
                                                                                                                           Please allow additional time if international delivery is subject
                                Have one to sell?       Sell now                                                           to customs processing.

                                                                                                      Payments:



                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your eBay
                                                                                                                              Mastercard. Learn more

                                                                                                        Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




     Open Face with Peak                      Autofy Sonex Camouflage               Sonex Tycoon Universal                 Steelbird Air SBA-2 Full Face              New Xtra Large Micro Fiber                    Biking Hub Bike Rear Brake
     Helmet Size (XL)62 CM…                   Side Bag and Metal Clip fo…           Side Bag with Two Plastic…             Helmet (Black, Large)                      Drying Towel Free Shippin…                    Shoe (Set of 2) for Suzuki…
     $193.47                                  $43.69                                $29.49                                 $147.25                                    $47.99                                        $29.85
     $203.65                                  $45.99                                $31.04                                 $155.00                                    Free shipping                                 Free shipping
     Free shipping                            Free shipping                         Free shipping                          Free shipping




    Description             Shipping and payments                                                                                                                                                                                       Report item



                                                                                                                                                                                                         eBay item number: 312997559541
      Seller assumes all responsibility for this listing.

      Last updated on Oct 12, 2020 06:45:13 PDT View all revisions

          Item specifics

https://www.ebay.com/itm/K-T-M-Moto-Biker-Hand-Gloves-for-Riding-Bikes-Motorcycles-Cycles-Orange-Large/312997559541                                                                                                                                     1/3
10/15/2020                                                  KTM
                                           Case: 1:20-cv-06677  Moto Biker Hand
                                                               Document      #: Gloves for Riding
                                                                                11 Filed:         Bikes/Motorcycles/Cycles
                                                                                              11/10/20      Page 230 of    (Orange,
                                                                                                                              400 Large) | eBay#:779
                                                                                                                                    PageID
         Condition:                     New with tags                                               Size:                            L
         Displayed Make:                KTM                                                         Gender:                          Unisex Adult
         Color:                         Orange                                                      Modified Item:                   No
         Manufacturer Part Number:      Does Not Apply                                              Country/Region of Manufacture:   India
         Brand:                         Unbranded                                                   Custom Bundle:                   No
         UPC:                           Does not apply



      Product description
      Size:Large

      While ordering pls conform the size and then order. To ride your bike without any hassle, you need proper biking gloves. therefore, in order to ride in a safe man
      without any discomfort, you can take a look at the ktm motorcross gloves. this pair of gloves comes in black,orange colour that makes them look quite stylish. th
      from ktm ensure proper and powerful grip as well as control that would let you ride with pleasure.

             While ordering pls confirm the size and then order
             To ride your bike without any hassle, you need proper biking gloves
             Therefore, in order to ride in a safe manner and without any discomfort, you can take a look at the ktm motorcross gloves
             This pair of gloves comes in black, orange colour that makes them look quite stylish
             These gloves from ktm ensure proper and powerful grip as well as control that would let you ride with pleasure




    Sponsored items based on your recent views                                                                                                                   Feedback on our suggestions




     MC MX Rear Brake Disc            KTM Riding Gloves (Orange       MC MX Rear Brake Disc            MC MX Front Brake Disc        MC MX Front Brake Disc
     Rotor For KTM EXC 525 EX…        Black, Large)                   Rotor For SUZUKI RM 125 /…       Rotor For SUZUKI RM 65 0…     Rotor For KTM EGS 400 EX…
     $49.80                           $39.99                          $49.80                           $49.80                        $49.80
     + $50.00 shipping                + $5.00 shipping                + $50.00 shipping                + $50.00 shipping             + $50.00 shipping
     New                              Seller 100% positive            New                              New                           Last one




   Explore more sponsored options: Color

    Black




     KTM Riding Gloves (Orange        New Motorcycle KTM              KTM Motorcycle /
     Black, Large)                    REDBULL motogp leather…         Motorbike Motogp Race…
     $37.99                           $99.00                          $166.00
     $39.99                           Free shipping                   Free shipping
     + $9.99 shipping




    More from this seller 1/2                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/K-T-M-Moto-Biker-Hand-Gloves-for-Riding-Bikes-Motorcycles-Cycles-Orange-Large/312997559541                                                                            2/3
10/15/2020                                                           KTM
                                                    Case: 1:20-cv-06677  Moto Biker Hand
                                                                        Document      #: Gloves for Riding
                                                                                         11 Filed:         Bikes/Motorcycles/Cycles
                                                                                                       11/10/20      Page 231 of    (Orange,
                                                                                                                                       400 Large) | eBay#:780
                                                                                                                                             PageID
 Hi! Sign in or register      Daily Deals     Brand Outlet    Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                              Shop by
                              category                Search for anything                                                                                                     All Categories                             Search              Advanced


       Back to home page | Listed in category:    eBay Motors > Parts & Accessories > Apparel & Merchandise > Motorcycle Street Gear > Gloves                                                                                       | Add to Watchlist




    People who viewed this item also viewed

                           KTM Riding Gloves                            KTM Riding Gloves                             Motorcycle /                                        New Motorcycle                                     KTM Racing
                           (Orange Black,…                              (Orange Black,…                               Cycling Gloves…                                     KTM REDBULL…                                       Powerwear…
                           $39.99                                       $37.99                                        $12.97                                              $99.00                                             $54.99
                           + $5.00 shipping                             $39.99                                        + $35.71 shipping                                   Free shipping                                      + $35.35 shipping
                                                                        + $9.99 shipping




    SAVE UP TO 5%                   See all eligible items


                                                                                                 K T M Moto Biker Hand Gloves for Riding
                                                                                                                                                                                                      Shop with confidence
                                                                                                 Bikes/Motorcycles/Cycles (Orange, Large)
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                     Condition: New with tags                                                                                Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                   Sale ends in: 01d 09h 28m

                                                                                                       Quantity:      1                2 available
                                                                                                                                                                                                      Seller information
                                                                                                                                                                                                      newgenlifestyle_collection (19     )
                                                                                                                                                                                                      95% Positive feedback
                                                                                                         Price:    US $30.03                                      Buy It Now
                                                                                                                   US $31.61 (5% off)
                                                                                                                                                                                                          Save this Seller
                                                                                                                                                                 Add to cart                          Contact seller
                                                                                                                                                                                                      Visit store
                                                                                                                                                                                                      See other items
                                                                                                   Best Offer:                                                   Make Offer


                                                                                                                                                               Add to Watchlist



                                                                                                             Free shipping                                30-day returns


                                                                                                       Shipping: FREE Mail Service from India | See details
                                                                                                                     International shipment of items may be subject to customs
                                                                                                                     processing and additional charges.
                                                                                                                     Item location: DELHI, DELHI, India
                                                                                                                     Ships to: Worldwide

                                                                                                       Delivery:           Estimated between Wed. Nov. 25 and Thu. Dec. 17

                                                                                                                           Please note the delivery estimate is greater than 28 business
                                                                                                                           days.
                                                                                                                           Please allow additional time if international delivery is subject
                                Have one to sell?       Sell now                                                           to customs processing.

                                                                                                      Payments:



                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your eBay
                                                                                                                              Mastercard. Learn more

                                                                                                        Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




     Open Face with Peak                      Autofy Sonex Camouflage               Sonex Tycoon Universal                 Steelbird Air SBA-2 Full Face              New Xtra Large Micro Fiber                    Biking Hub Bike Rear Brake
     Helmet Size (XL)62 CM…                   Side Bag and Metal Clip fo…           Side Bag with Two Plastic…             Helmet (Black, Large)                      Drying Towel Free Shippin…                    Shoe (Set of 2) for Suzuki…
     $193.47                                  $43.69                                $29.49                                 $147.25                                    $47.99                                        $29.85
     $203.65                                  $45.99                                $31.04                                 $155.00                                    Free shipping                                 Free shipping
     Free shipping                            Free shipping                         Free shipping                          Free shipping




    Description             Shipping and payments                                                                                                                                                                                       Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: DELHI, DELHI, India
             Shipping to: Worldwide
https://www.ebay.com/itm/K-T-M-Moto-Biker-Hand-Gloves-for-Riding-Bikes-Motorcycles-Cycles-Orange-Large/312997559541                                                                                                                                     1/3
10/15/2020                                                                KTM
                                                         Case: 1:20-cv-06677  Moto Biker Hand
                                                                             Document      #: Gloves for Riding
                                                                                              11 Filed:         Bikes/Motorcycles/Cycles
                                                                                                            11/10/20      Page 232 of    (Orange,
                                                                                                                                            400 Large) | eBay#:781
                                                                                                                                                  PageID

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling                       To                             Service                                              Delivery*

               Free shipping                               United States                  Mail Service from India                              Estimated between Wed. Nov. 25 and Thu. Dec. 17
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.


          Seller's payment instructions
          Buyer is responsible for all applicable import duty & taxes within their respective country and it's not included in our shipping and handling fees.




    Sponsored items based on your recent views                                                                                                                                                                               Feedback on our suggestions




     MC MX Rear Brake Disc                       KTM Riding Gloves (Orange              MC MX Rear Brake Disc                    MC MX Front Brake Disc                    MC MX Front Brake Disc
     Rotor For KTM EXC 525 EX…                   Black, Large)                          Rotor For SUZUKI RM 125 /…               Rotor For SUZUKI RM 65 0…                 Rotor For KTM EGS 400 EX…
     $49.80                                      $39.99                                 $49.80                                   $49.80                                    $49.80
     + $50.00 shipping                           + $5.00 shipping                       + $50.00 shipping                        + $50.00 shipping                         + $50.00 shipping
     New                                         Seller 100% positive                   New                                      New                                       Last one




   Explore more sponsored options: Color

    Black




     KTM Riding Gloves (Orange                   New Motorcycle KTM                     KTM Motorcycle /
     Black, Large)                               REDBULL motogp leather…                Motorbike Motogp Race…
     $37.99                                      $99.00                                 $166.00
     $39.99                                      Free shipping                          Free shipping
     + $9.99 shipping



https://www.ebay.com/itm/K-T-M-Moto-Biker-Hand-Gloves-for-Riding-Bikes-Motorcycles-Cycles-Orange-Large/312997559541                                                                                                                                        2/3
10/15/2020                                          Case: 1:20-cv-06677 Document #: 11 Filed:Feedback
                                                                                              11/10/20Profile
                                                                                                            Page 233 of 400 PageID #:782
                  Hi! Sign in or register      Daily Deals   Brand Outlet      Help & Contact                                                                                  Sell     Watchlist         My eBay


                                                Shop by
                                                category                   Search for anything                                                                All Categories                             Search             Advanced



                  Home        Community         Feedback forum        Feedback profile



                  Feedback profile


                                             newgenlifestyle_collection (19            )                                                                                                         Member Quick Links
                                             Positive Feedback (last 12 months): 95%                                                                                                             Contact member
                                             Member since: Aug-08-19 in India                                                                                                                    View items for sale
                                                                                                                                                                                                 View seller's Store




                  Feedback ratings                                                                        Detailed seller ratings

                                                   1 month        6 months          12 months                      Average for the last 12 months

                             Positive                  2               6                   20                      Accurate description                                        Reasonable shipping cost
                                                                                                                                 (21)                                                       (21)
                             Neutral                   1               1                   1
                                                                                                                   Shipping speed                                              Communication
                             Negative                  1               1                   1                                    (21)                                                       (21)




                            All received Feedback                                    Received as buyer                                      Received as seller                                          Left for others

                  1 Feedback received (viewing 1-1)                                                                                                                                                         Revised Feedback: 0


                  Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                             12 Months



                    FEEDBACK                                                                                                                    FROM                                                        WHEN

                           No good                                                                                                              Buyer: r***p (38 )                                          Past month
                           (Private listing)                                                                                                                                                                Reciprocal feedback




                                                                                                                                                                                                                                       Comment?
                  Page 1 of 1
                                                                                                                           1



                                                       Member Quick Links                       Contact member                      Suggested Next                Leave Feedback
                                                                                                View items for sale                                               Reply to received Feedback
                                                                                                View seller's Store                                               Follow up to given Feedback
                                                                                                                                                                  Request feedback revision




                  About eBay      Announcements        Community       Security Center         Resolution Center    Seller Center    Policies    Affiliates    Help & Contact         Site Map


                  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/newgenlifestyle_collection?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                           1/1
10/15/2020                                               Case: 1:20-cv-06677 Document #: 11newgenlifestyle_collection
                                                                                            Filed: 11/10/20 Page      on eBay
                                                                                                                            234 of 400 PageID #:783
         Hi! Sign in or register      Daily Deals        Brand Outlet     Help & Contact                                                                                                              Sell      Watchlist          My eBay


                                        Shop by
                                        category                   Search for anything                                                                                               All Categories                                Search          Advanced



         newgenlifestyle_collection's profile



                                                                        newgenlifestyle_collection (19 )                                                                           Items for sale            Visit store         Contact
                                                                        95% positive feedback

                                                                                                                     Based in India, newgenlifestyle_collection has been an eBay member since Aug 08,
                                                                           Save
                                                                                                                     2019




                                       Feedback ratings                                                                                                                                                                See all feedback

                                                            21          Item as described                     20                1                  1                              No good
                                                                                                                                                                                  Oct 12, 2020
                                                            21          Communication                     Positive         Neutral             Negative
                                                            21          Shipping time

                                                            21          Shipping charges                        Feedback from the last 12 months



                                   5 Followers | 0 Reviews | Member since: Aug 08, 2019 |            India



         Items for sale(2225)                                                                                                                                                                                                                   See all items




             K T M Moto Bike...                                Matt Grey Open ...                              Open Face with ...                                    Steelbird Air S...                                     New Xtra Large...
             US $30.03                         1d left         US $168.24                       4d left        US $193.47                              4d left       US $147.25                          4d left            US $47.99                 5d left




             About eBay      Announcements        Community        Security Center      Resolution Center       Seller Center       Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/newgenlifestyle_collection?_trksid=p2047675.l2559                                                                                                                                                                                      1/1
10/15/2020                                                                                   newgenlifestyle
                                                         Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20  | eBayPage
                                                                                                                    Stores 235 of 400 PageID #:784
                                           Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                    Sell   Watchlist     My eBay


                                                                           Shop by
                                                                           category               Search this Store                                                                         This Store                        Search            Advanced



                                           eBay       eBay Stores      newgenlifestyle




                                                                                   newgenlifestyle
                                                                                   5 followers newgenlifestyle_collection (19        ) 95.0%

                                                                                   We are one of the leading traders and exporters from India. We are into the trade since last few years. We strictly aim at building trust among the online buyers. We believe in 100% customer satisfaction that's w

                                                                                        Save this seller




                                           Category

                                           All                                               All Listings   Auction     Buy It Now                                                                                      Time: ending soonest

                                           HEALTH & BEAUTY                                  1-48 of 1,185 Results
                                           SPORTS
                                                                                                                    DEALBOX Toung Cleaner/Oral Dental C Cleaner Brush Scraper Pack of 2
                                           PHYSIOTHAREPY

                                           TOOLS                                                                    $21.46                                                                                                                From India
                                                                                                                    Was: $22.59
                                           SHAMPO & SHOAP
                                                                                                                    Free shipping
                                           TEA & COFFEE                                                             or Best Offer
                                           KEY CHAIN
                                                                                                                    Old Spice Lather Shaving Cream Original /Musk /Fresh Lime 70 gm each (Pack of 4)
                                           BAGS

                                           Essential Oil                                                            $26.50                                                                                                                From India

                                           Attar Perfume                                                            Was: $27.89
                                                                                                                    Free shipping
                                           Cricket Bat
                                                                                                                    or Best Offer
                                           STATIONARY
                                                                                                                    Neko Daily Hygiene Soap Green 100 g (Pack of 4)
                                           beauty

                                           shampoo                                                                  $31.79                                                                                                                From India
                                           baby product                                                             Was: $33.46
                                                                                                                    Free shipping
                                           AUTO PARTS
                                                                                                                    or Best Offer
                                           Spices

                                           TOOTH PASTE                                                              New Reckeweg Berberis Vulgaris 1X (Q) 20ml Free Shipping @US

                                           BELTS                                                                    $25.00                                                                                                                From India
                                           FOOD ITEMS                                                               Free shipping

                                           general product                                                          or Best Offer

                                           Decoration item

                                           Other                                                                    New Balance TC1260 Lower Body protection Thigh Pad @US

                                                                                                                    $68.10                                                                                                                From India
                                           Condition                          see all
                                                                                                                    Was: $71.68
                                                 New                                                                Free shipping

                                           Price
                                                                                                                    M_F Genius Virat Kohli Popular Willow Cricket Bat with Ball Full Size
                                                 Under $35.00
                                                 Over $35.00                                                        $73.36                                                                                                                From India
                                           $               - $                                                      Was: $77.22
                                                                                                                    Free shipping
                                           Buying Format                      see all

                                                 All Listings                                                       Cricket Bat Safety Anti Crack Water Proof And Repair Doctor Tape @US
                                                 Best Offer
                                                 Auction
                                                                                                                    $24.45                                                                                                                From India
                                                                                                                    Was: $25.74
                                                 Buy It Now
                                                                                                                    Free shipping
                                                 Classified Ads
                                                                                                                    or Best Offer

                                           Item Location                      see all
                                                                                                                    New Junior Combo Cricket Kit (Bat Size: 5) @US

                                           Delivery Options                   see all                               $84.77                                                                                                                From India
                                                                                                                    Was: $89.23
                                                 Free Shipping
                                                                                                                    Free shipping
                                                 Free In-store Pickup
                                                                                                                    or Best Offer

                                           Show only                          see all                               Leather Club Cricket Ball White,Pack of 5 @US
                                                 Returns Accepted
                                                                                                                    $75.80                                                                                                                From India
                                                 Completed Items
                                                                                                                    Was: $79.79
                                                 Sold Items
                                                                                                                    Free shipping
                                                 Deals & Savings
                                                                                                                    or Best Offer
                                                 Authorized Seller
                                                 Authenticity Verified                                              100% Pure Organic Green Coffee Beans - 100 Gm (Decaffeinated & Unroasted) @US

                                           More refinements...                                                      $28.50                                                                                                                From India
                                                                                                                    Was: $30.00
                                                                                                                    Free shipping
                                                                                                                    or Best Offer

                                                                                                                    T-20 Virat Kohli Poplar Willow Tennis Ball Cricket Bat @US

                                                                                                                    $76.62                                                                                                                From India
                                                                                                                    Was: $80.65
                                                                                                                    Free shipping



                                                                                                                    Maggi Masala A Magic 6Gm Pack Of 20 @CA

                                                                                                                    $17.89                                                                                                                From India
                                                                                                                    $25.88 shipping




                                                                                                                    DSC Condor Flite Cricket Thigh Pad Boys Right hand @US

                                                                                                                    $78.25                                                                                                                From India
                                                                                                                    Was: $82.37
                                                                                                                    Free shipping
                                                                                                                    or Best Offer

                                                                                                                    New Kaya Skin Clinic Intense Hydration Body Lotion 200ml Instantly Absorbed @US

                                                                                                                    $27.08                                                                                                                From India
                                                                                                                    Was: $28.50
                                                                                                                    Free shipping



                                                                                                                    New Hightop Leather Cricket Ball (Red) - Pack of 12 @US

                                                                                                                    $139.71                                                                                                               From India
                                                                                                                    Was: $147.06
                                                                                                                    Free shipping
                                                                                                                    or Best Offer

                                                                                                                    Crazy Bouncy Jumping Balls Pack for Kids (Multicolour Set of 36) Pack of 2 @CA

                                                                                                                    $32.73                                                                                                                From India
                                                                                                                    $25.88 shipping




                                                                                                                    Right Hand Thigh Guard for Cricket Large Size @US

                                                                                                                    $75.80                                                                                                                From India
                                                                                                                    Was: $79.79
                                                                                                                    Free shipping
                                                                                                                    or Best Offer
https://www.ebay.com/str/newgenlifestyle                                                                                                                                                                                                                                                           1/3
10/15/2020                                                                     newgenlifestyle
                                           Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20  | eBayPage
                                                                                                      Stores 236 of 400 PageID #:785
                                                                    or Best Offer

                                                                    Moon Bounce Ball Set- 2 Pieces randome Color Will Ship @CA

                                                                    $31.20                                                                             From India
                                                                    $25.88 shipping




                                                                    DSC Intense Pro Cricket Thigh Pad Mens Right Multicolour @US

                                                                    $89.66                                                                             From India
                                                                    Was: $94.38
                                                                    Free shipping



                                                                    SUGAR Cosmetics Arch Arrival Brow Definer 02 Taupe Tom (Grey-Brown, 0.35 g) @CA

                                                                    $24.35                                                                             From India
                                                                    $25.88 shipping




                                                                    Green coffee Powder for Weight Loss 100% Natural with Lemon & Ginger in 500 gm

                                                                    $69.82                                                                             From India
                                                                    Was: $73.50
                                                                    Free shipping
                                                                    or Best Offer

                                                                    GREAT MASTER CRICKET BAT REPAIR COMBO PACK Original Top Brandad High Qualitiy@CA

                                                                    $35.01                                                                             From India
                                                                    $25.88 shipping




                                                                    Vaadi Herbals Super Value Luxurious Saffron Skin Whitening Therap Soap,75g 6 Pcs

                                                                    $27.71                                                                             From India
                                                                    Was: $29.17
                                                                    Free shipping
                                                                    or Best Offer

                                                                    Donic Double Bat Cover Texas Table Tennis Cover Color May Vary @CA

                                                                    $34.63                                                                             From India
                                                                    $25.88 shipping




                                                                    Vaadi Herbals Enchanting Rose Soap with Mulberry Extractl, 75gms x 6

                                                                    $27.71                                                                             From India
                                                                    Was: $29.17
                                                                    Free shipping
                                                                    or Best Offer

                                                                    PSM Ishihara Vision Test Book for Colour Deficiency 38 Plates with User Manual

                                                                    $50.13                                                                             From India
                                                                    Was: $52.77
                                                                    Free shipping
                                                                    or Best Offer

                                                                    New Ishihara Test Chart Books For Color Deficiency 38 Plates With Manual

                                                                    $51.49                                                                             From India
                                                                    Was: $54.20
                                                                    Free shipping
                                                                    or Best Offer

                                                                    New JSB N03 Peak Flow Meter for Adults (White-Blue) Measurement of Asthma Levels

                                                                    $33.83                                                                             From India
                                                                    Was: $35.61
                                                                    Free shipping
                                                                    or Best Offer

                                                                    Rossmax Peak Flow Meter (Adult, White) Usage Breath checking @US

                                                                    $33.43                                                                             From India
                                                                    Was: $35.19
                                                                    Free shipping
                                                                    or Best Offer

                                                                    2X Hollywood Secrets 100% Pure Organic Green Coffee Bean Powder Weight Loss

                                                                    $26.09                                                                             From India
                                                                    Was: $27.46
                                                                    Free shipping



                                                                    New Shrestha Green Coffee, 100% Natural 225g A Natural Weight Loss Supplement

                                                                    $21.87                                                                             From India
                                                                    Was: $23.02
                                                                    Free shipping
                                                                    or Best Offer

                                                                    New Omorose Orange Peel Powder 100 Gms 100% Pure & Natural @US

                                                                    $21.85                                                                             From India
                                                                    Was: $23.00
                                                                    Free shipping
                                                                    or Best Offer

                                                                    Solimo Cricket Batting Gloves Youth (Color May Vary) @US

                                                                    $48.90                                                                             From India
                                                                    Was: $51.47
                                                                    Free shipping



                                                                    Cricket Wind Balls Best Quality Test Cricket Ball for Plastic- Combo of 6 Pc @US

                                                                    $35.86                                                                             From India
                                                                    Was: $37.75
                                                                    Free shipping
                                                                    or Best Offer

                                                                    Flink F1 Tournament Grade Nylon Shuttlecock @US

                                                                    $45.65                                                                             From India
                                                                    Was: $48.05
                                                                    Free shipping
                                                                    or Best Offer

                                                                    New Leather Cricket Shot Practice Hanging Ball String MultiColor @US

                                                                    $27.71                                                                             From India
                                                                    Was: $29.17
                                                                    Free shipping
                                                                    or Best Offer

                                                                    Kara Wipes Nail Polish Remover + Vitamin Removes Nail Polish Rose 30 Pcs

                                                                    $24.44                                                                             From India
                                                                    Was: $25.73
                                                                    Free shipping
                                                                    or Best Offer

                                                                    K T M Moto Biker Hand Gloves for Riding Bikes/Motorcycles/Cycles (Orange, Large)

                                                                    $30.03                                                                             From India

https://www.ebay.com/str/newgenlifestyle                                                                                                                            2/3
10/15/2020                                                                                                            newgenlifestyle
                                                                                  Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20  | eBayPage
                                                                                                                                             Stores 237 of 400 PageID #:786
                                                                                                                                                  Was: $31.61
                                                                                                                                                  Free shipping
                                                                                                                                                  or Best Offer

                                                                                                                                                  SKYVEDA ORGANICS Green Coffee Beans Powder for Weight Loss Boost METABOLISM @US

                                                                                                                                                  $33.10                                                                                 From India
                                                                                                                                                  Was: $34.84
                                                                                                                                                  Free shipping
                                                                                                                                                  2 watching

                                                                                                                                                  Organic India Tulsi Green Tea Lemon Ginger 25 Tea Bags

                                                                                                                                                  $19.94                                                                                 From India
                                                                                                                                                  Was: $20.99
                                                                                                                                                  Free shipping
                                                                                                                                                  or Best Offer

                                                                                                                                                  Organic India Tulsi Chai Masala Tea Bags 91g (Pack of 25) 100% pure & Natural

                                                                                                                                                  $20.89                                                                                 From India
                                                                                                                                                  Was: $21.99
                                                                                                                                                  Free shipping
                                                                                                                                                  or Best Offer

                                                                                                                                                  Teamonk Turmeric Green Tea Long Leaf 100 Grams

                                                                                                                                                  $22.42                                                                                 From India
                                                                                                                                                  Was: $23.60
                                                                                                                                                  Free shipping
                                                                                                                                                  or Best Offer

                                                                                                                                                  Organic India Tulsi Green Tea Classic 25 Tea Bags 100% Pure & Natural

                                                                                                                                                  $22.42                                                                                 From India
                                                                                                                                                  Was: $23.60
                                                                                                                                                  Free shipping
                                                                                                                                                  or Best Offer

                                                                                                                                                  Rubber Cricket Batting Tee Multi-Color Pack of 4 @us

                                                                                                                                                  $35.86                                                                                 From India
                                                                                                                                                  Was: $37.75
                                                                                                                                                  Free shipping
                                                                                                                                                  or Best Offer

                                                                                                                                                  New Tournament Carrom Striker (Multicolour) Free Shipping @US

                                                                                                                                                  $23.75                                                                                 From India
                                                                                                                                                  Was: $25.00
                                                                                                                                                  Free shipping
                                                                                                                                                  or Best Offer

                                                                                                                                                  Vicky Cricket Rubber Play Ball, Pack of 20 multicolour @US

                                                                                                                                                  $92.92                                                                                 From India
                                                                                                                                                  Was: $97.81
                                                                                                                                                  Free shipping
                                                                                                                                                  or Best Offer

                                                                                                                                                  Goldiee Heeng Tadaka Jar, 2 X 100 g @US

                                                                                                                                                  $42.37                                                                                 From India
                                                                                                                                                  Was: $44.60
                                                                                                                                                  Free shipping
                                                                                                                                                  or Best Offer

                                                                                                                                                  Pond's Moisturizing Cold Cream, 100ml (pack of 2) @US

                                                                                                                                                  $42.37                                                                                 From India
                                                                                                                                                  Was: $44.60                                                                          Brand: Pond's
                                                                                                                                                  Free shipping
                                                                                                                                                  or Best Offer




                                                                                                                                                                           1   2     3      4    5       6     7    8     9       10




  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact    Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/newgenlifestyle                                                                                                                                                                                                               3/3
10/15/2020                                                 Case: 1:20-cv-06677 Document Items
                                                                                         #: 11for Filed:
                                                                                                  sale by newgenlifestyle_collection
                                                                                                           11/10/20 Page 238         | eBay
                                                                                                                                         of 400 PageID #:787
        Hi! Sign in or register           Daily Deals      Brand Outlet    Help & Contact                                                                                                        Sell    Watchlist       My eBay


                                               Shop by
                                               category          KTM                                                                                                            All Categories                          Search                     Advanced


                                                                                                                                                                                                                 Include description
                                                            Items for sale from newgenlifestyle_collection (19               )       |      Save this seller | Show results from all sellers




        Categories
                                                                 All Listings    Auction    Buy It Now                                                                                                       Sort: Best Match             View:
        eBay Motors
         Motorcycle Gloves                                    1 result for KTM         Save this search


        Format                                   see all        Find your Motorcycle
               All Listings                                                                                                                                                               Clear selections
               Auction
               Buy It Now


        Guaranteed Delivery                      see all
                                                                                                                                                                                              0
                                                                 Make & Model                                 Year From / To                  Distance
               No Preference                                                                                                                                                        matching results
                                                                  KTM                                          Year From                       Any Distance of
               1 Day Shipping
               2 Day Shipping                                     Any Model                                    Year To                         60106                                      Find Results
               3 Day Shipping
               4 Day Shipping                                                                             K T M Moto Biker Hand Gloves for Riding Bikes/Motorcycles/Cycles (Orange, Large)
                                                                                                          Brand New
        Condition                                see all
               New     (1)                                                                                $30.03                                                     From India
                                                                                                          Was: $31.61
        Price                                                                                             or Best Offer

        $                  to $
                                                                                                          Free Shipping
                                                                                                          5% off
        Item Location                            see all                                                      Watch

               Default
               Within                                         Results matching fewer words
                   100 miles        of 60106

               US Only                                                                                    Sonex Tycoon Universal Side Bag with Two Plastic Locks for All Bikes (Black) @US
               North America
                                                                                                          Brand New
               Worldwide

                                                                                                          $29.49                                                     From India
        Delivery Options                         see all                                                  Was: $31.04
               Free shipping                                                                              Buy It Now
                                                                                                          Free Shipping
        Show only                                see all                                                  5% off

               Free Returns                                                                                   Watch
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings
                                                                                                          Autofy Sonex Camouflage Side Bag and Metal Clip for All Bikes (Green) @US
                                                                                                          Brand New
        More refinements...
                                                                                                          $43.69                                                     From India
                                                                                                          Was: $45.99
              Seller Information                                                                          Buy It Now
                                                                                                          Free Shipping
             newgenlifestyle_collection
                                                                                                          5% off
             (19       )
                                                                                                              Watch
              Feedback rating: 19
              Positive Feedback: 95%
              Member since Aug-08-19 in
              India
                                                                                                                                                                                                                                       Tell us what you think
              Read feedback profile
              Add to my favorite sellers




        About eBay                Announcements      Community      Security Center   Resolution Center    Seller Center      Policies    Affiliates    Help & Contact         Site Map



        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




        *Learn about pricing

        This page was last updated: Oct-14 18:33. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_ssn=newgenlifestyle_collection&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                             1/1
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 239 of 400 PageID #:788
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $30.03
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.88
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $31.91

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: newgenlifes... | Message to seller

                                                                       K T M Moto Biker Hand Gloves for Riding
                                                                       Bikes/Motorcycles/Cycles (Orange, Large)
                                                                       $30.03
                                                                       $31.61


                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Nov 25 – Dec 17
                                                                       Mail Service from India
                                                                       Free



                                                                       Save up to 5%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435399306012                                                                                                                                                       1/1
10/15/2020                                                                1190
                                                        Case: 1:20-cv-06677    Adventure & R#:
                                                                            Document         Adv
                                                                                               11Front Lamp 11/10/20
                                                                                                   Filed:   Headlight Guards
                                                                                                                        Page Protector
                                                                                                                                 240Cover  For KTM
                                                                                                                                       of 400      | eBay #:789
                                                                                                                                               PageID
                                                                                                                                                                                                    Sell     Watchlist         My eBay           2
  Hi         !          Daily Deals       Brand Outlet      Help & Contact


                               Shop by
                               category                  Search for anything                                                                                                        All Categories                            Search             Advanced


         Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                    | Add to Watchlist




            Check if this part fits your vehicle                         Select Vehicle



       SAVE UP TO 5%                 See all eligible items

                                                                                                     1190 Adventure & R Adv Front Lamp Headlight
                                                                                                                                                                                                           Shop with confidence
                                                                                                     Guards Protector Cover For KTM
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                      Compatibility See compatible vehicles
                                                                                                                   :

                                                                                                                                           2 available / 4 sold                                            Seller information
                                                                                                            Quantity:      1
                                                                                                                                                                                                           newlucky_us (1311      )
                                                                                                                                                                                                           97.4% Positive feedback

                                                                                                              Price:    US $43.27                                      Buy It Now
                                                                                                                                                                                                               Save this Seller
                                                                                                                        US $45.55 (5% off)
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                      Add to cart
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items

                                                                                                       Best Offer:                                                    Make Offer


                                                                                                                                                                    Add to Watchlist


                                                                                                         Limited quantity
                                                                                                                                    More than 66% sold                  Free shipping
                                                                                                            remaining

                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: guangzhou, China
                                                                                                                          Ships to: Worldwide See exclusions

                                                                                                            Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                 Have one to sell?         Sell now                                                             Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                          Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Headlight Guard Cover                    Headlight Headlamp Guard                CNC Front Headlight Grille             Motorcycle Headlight                        For KTM 1090 Adventure R                      Front Lamp Headlight
       Headlamp ProtectIon for…                 Kit Protection Cover For…               Guard Cover Protector For…             Protection Guard Cover Ki…                  1190 Adventure 1290 Super…                    Guards Protector Cover Fo…
       $55.00                                   $39.95                                  $41.79                                 $55.99                                      $14.99                                        $43.89
       Free shipping                            $42.50                                  $43.99                                 + $3.99 shipping                            Free shipping                                 $46.20
       Seller 100% positive                     + $6.99 shipping                        + $6.00 shipping                       New                                         Seller 99.6% positive                         Free shipping
                                                Seller 99.5% positive                   New                                                                                                                              New




    Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/1190-Adventure-R-Adv-Front-Lamp-Headlight-Guards-Protector-Cover-For-KTM/183522993850                                                                                                                                               1/6
10/15/2020                                                            1190
                                                    Case: 1:20-cv-06677    Adventure & R#:
                                                                        Document         Adv
                                                                                           11Front Lamp 11/10/20
                                                                                               Filed:   Headlight Guards
                                                                                                                    Page Protector
                                                                                                                             241Cover  For KTM
                                                                                                                                   of 400      | eBay #:790
                                                                                                                                           PageID




     Front Fork Guides Fork                 Front Brake Caliper                   Front Brake Disc Cover W/            Front Axle Fork Wheel               Radiator Protector Guard           Front Fender Beak Extension
     Guards Cover Protector Fo…             Protector Cover Guard For…            Mounting For KTM 125-530…            Protector Crash Sliders Ca…         Grill Cover For Kawasaki…          Wheel Cover For BMW…
     $10.00                                 $23.74                                $21.84                               $25.64                              $20.89                             $27.54
     + $20.00 shipping                      $24.99                                $22.99                               $26.99                              $21.99                             $28.99
                                            Free shipping                         Free shipping                        Free shipping                       Free shipping                      Free shipping




    Description            Shipping and payments                                                                                                                                                                    Report item



                                                                                                                                                                                       eBay item number: 183522993850
      Seller assumes all responsibility for this listing.

      Last updated on Oct 06, 2020 20:24:51 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year            Make           Model            Submodel
              -Select-       -Select-       -Select-          -Select-                         Go


         [show all compatible vehicles]


                   This part is compatible with 12 vehicle(s).


             Notes       Year                               Make                                    Model                                Submodel
                         2018                               KTM                                     1090                                 Adventure R
                         2017                               KTM                                     1090                                 Adventure R
                         2016                               KTM                                     1190                                 Adventure
                         2016                               KTM                                     1190                                 Adventure R
                         2015                               KTM                                     1190                                 Adventure
                         2015                               KTM                                     1190                                 Adventure R
                         2015                               KTM                                     1190                                 RC8R
                         2014                               KTM                                     1190                                 Adventure
                         2014                               KTM                                     1190                                 Adventure R
                         2014                               KTM                                     1190                                 RC8R
                         2016                               KTM                                     1290                                 Super Adventure
                         2015                               KTM                                     1290                                 Super Adventure


         Portions of the information contained in this table have been provided by newlucky_us



         Item specifics
         Condition:             New                                                                         Placement on Vehicle:                 Front
         Warranty:              6 Month                                                                     Type:                                 Headlight Protector
         Fitment 2:             For KTM 1050 Adventure 2015-2018                                            Manufacturer Part Number:             Does Not Apply
         Fitment 3:             For KTM 1090 Adventure /R/L 2016-2018                                       Fitment:                              For KTM 1190 Adventure/ R 2013-2018
         Fitment 4:             For KTM 1290 Super Adventure 2015-2016                                      Country/Region of Manufacture:        China
         Brand:                 GIDIBII                                                                     UPC:                                  Does Not Apply



       You may like
                f                                      f                                   f                                                                      f                                     f
              of                                    of                                   of                                                                     of                                 of
         5%                                    5%                                   5%                                                                     5%                                 5%




         Aluminum Fender Eliminator Lic        Fender Eliminator License Plate      Luggage Saddlebag Side Bags          Triple Tree Stem Yoke Fork Cen    Radiator Grille Protector Guard    CNC Triple Tree Stem Yoke For
         ense Plate Holder For KAWASA          Holder LED Light For Kawasaki        Triangle Bag For BMW R1200G          ter Cover For SUZUKI Hayabus      For KAWASAKI NINJA 300 400/        k Cover Cap For Suzuki Hayabu
         KI Z 1000 14-17 Z1000R                Z125/PRO 2015-2019                   S R1250GS F750GS F850GS              a GSX1300R 08-20 Black            Z400 18-20 Aluminium               sa GSX1300R 08-20 New
         22.56 USD                             21.61 USD                            21.84 USD                            9.99 USD                          19.94 USD                          21.84 USD
         Buy it now                            Buy it now                           Buy it now                           Buy it now                        Buy it now                         Buy it now
         Free shipping                         Free shipping                        Free shipping                        Free shipping                     Free shipping




         For SUZUKI Hayabusa GSX 13            ABS Hard Bags Billet Saddleba        Hard Bags Billet Saddlebag CN        3D Hex Engraved Exhaust Han       Oil Filler Cap Engine Plug For B   Clutch Brake Cylinder Bar Clam
         00R 99-20 Brake Clutch Master         g Latch Covers for Harley Tourin     C Latch Covers for Harley Touri      ger Peg For SUZUKI GSX1300        MW R nine T R1200GS R1200          p Cover For KTM EXC EXCF 25
         Cylinder Clamp Cover                  g 1994 2013                          ng 1994 2013                         R Hayabusa 1999 2020 Black        R R1250GS R1250R/RT/ST             0 530 SX SX F SXS F 85
https://www.ebay.com/itm/1190-Adventure-R-Adv-Front-Lamp-Headlight-Guards-Protector-Cover-For-KTM/183522993850                                                                                                                    2/6
10/15/2020                                                       1190
                                               Case: 1:20-cv-06677    Adventure & R#:
                                                                   Document         Adv
                                                                                      11Front Lamp 11/10/20
                                                                                          Filed:   Headlight Guards
                                                                                                               Page Protector
                                                                                                                        242Cover  For KTM
                                                                                                                              of 400      | eBay #:791
                                                                                                                                      PageID
         Cylinder Clamp Cover               g 1994-2013                        ng 1994-2013            R Hayabusa 1999-2020 Black   R R1250GS R1250R/RT/ST   0-530 SX SX-F SXS-F 85
         10.99 USD                          17.99 USD                          17.99 USD               7.59 USD                     10.99 USD                9.99 USD
         Buy it now                         Buy it now                         Buy it now              Buy it now                   Buy it now               Buy it now
                                            Free shipping                      Free shipping                                        Free shipping            Free shipping




                                                            1190 Adventure & R Adv Front Lamp Headlight Guards Protector Cover For KTM




             Product Description


             Protect your expensive KTM 1190 headlight assembly with a strong laser-cut stainless steel grid. The design accents the unique styling of the
             1190 Adventure or Adventure R and looks great with a black powder coated finish. The mounting brackets are available in black.
             This quick-release headlight guard for the KTM 1190 Adventure or ADV R removes instantly for easy access to clean dust or dirt off the
             headlight assembly to maximize light output.
             Laser-cut stainless steel grid construction with black powder coated finish
             Design accents the unique styling of the KTM 1190 Adventure
             Quick-release mounts allow you to remove guard to clean the light surface
             Critical protection for the expensive headlight assembly

             Fitment:
             For KTM 1050 Adventure 2015-2018
             For KTM 1090 Adventure /R/L 2016-2018
             For KTM 1190 Adventure/ R 2013-2018
             For KTM 1290 Super Adventure 2015-2016
             (NOTE: Does NOT fit 2017 & newer 1290 Super Adventure R, S, T.)

             Please check the size before you buy.

             Payment



             We only accept Paypal payment.
             All payments should be received within 7 working days after auction has ended. Non-paying bidders will be reported to ebay. If you can not
             pay in time, plz contact us!


             Delivery details


              AREA                  SHIPPING TERMS                              SHIPPING TIME

                                                                                08-20 DAYS
                                    E-PACKET SpeedPAK
              USA
                                    EXPRESS(UPS/TNT/EMS/FEDEX)
                                                                                3 7 DAYS
https://www.ebay.com/itm/1190-Adventure-R-Adv-Front-Lamp-Headlight-Guards-Protector-Cover-For-KTM/183522993850                                                                        3/6
10/15/2020                                                               1190
                                                       Case: 1:20-cv-06677    Adventure & R#:
                                                                           Document         Adv
                                                                                              11Front Lamp 11/10/20
                                                                                                  Filed:   Headlight Guards
                                                                                                                       Page Protector
                                                                                                                                243Cover  For KTM
                                                                                                                                      of 400      | eBay #:792
                                                                                                                                              PageID
                                                                                       3-7 DAYS
              UK，RUSSIA     CHINA POST，SpeedPAK                                        15-20 DAYS
              AUSTRALIA，    E-PACKET                                                   7-25 DAYS
              CANADA        EXPRESS(UPS/TNT/EMS/FEDEX)                                 3-7 DAYS
                            CHINA POST                                                 10-30 DAYS
              ASIA
                            EXPRESS(UPS/TNT/EMS/FEDEX)                                 3-15 DAYS
                            CHINA POST                                                 15-30 DAYS
              EUROPE
                            EXPRESS(UPS/TNT/EMS/FEDEX)                                  3-15 DAYS
                            CHINA POST                                                 40-90 DAYS
              SOUTH AMERICA
                            EXPRESS(UPS/TNT/EMS/FEDEX)                                 7- 20DAYS

                    We ship the package within 24 hours after receiving clear payment
                    We ship to PayPal's address ONLY. Please make sure your address in PayPal is matched with your shipping address before you pay.
                    If you need quickly shipping ,please contact us for extra postage before you making a clear payment .
                    Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer's responsibility. Please
                    check with your country's customs office to determine what these additional costs will be prior to bidding/buying.


             Terms of sales



             1. There are no refund will be given of all transactions. If the items are defective or we send the wrong items, these the only cases we can return
             the items. If you think our item is not good enough to make you satisfy, we just sent you the correct item, but you want the refund, that's ok, you can
             sent us the item back, (the freight should be charged by yourself) and when we get the item back, we will give you the refund;

             2. All defective situations must be reported and please provide the relevant photos to us within 3 days upon receipt of the items. After our
             confirmation, we will sent you a new correct item or make the refund for you. If there are any problems before you left the negative feedback, we will
             try our best to solve it with you. Customer's satisfactions & feedback are important to us.

             3. All returned items must be marked with the eBay ID; buyer's email address; item number and returning reasons. We will deal with your problems
             as soon as possible. (If you haven't provided the relevant messages to us, we will handle it in 5 working days.)

             4. If buyers have problems caused by your personal reasons, the responsibilities should be bear by buyer.


             About us



             Welcome to our store.
             If you have any questions, please email us directly!
             Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer's responsibility.
             Customers should consult Customs in their own country about these additional charges prior to purchasing.

             Contact us


             1. Please feel free for any questions, all the emails will be replied within 1-2
             business days. If you didn’t receive any mail, maybe it’s in the junk mail fold.
             2. We are online between 9：00-18：00 Beijing Time, Monday to Saturday.


             Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




       GIDIBII RECOMEND
                f                                                                            f                                                                f                                  f
              of                                                                           of                                                               of                              of
         5%                                                                           5%                                                               5%                              5%




         Luggage Saddlebag Side Bags               Oil Filler Cap Engine Plug For B   Transmission Rolling Cover for   ABS Front Fender Extender Spl   Brake Clutch levers for BMW R   Extendable Foldable Brake Clut
         Triangle Bag For BMW R1200G               MW R nine T R1200GS R1200          BMW C650GT C600 / C650 Sp        ash Guard For BMW F850GS A      NINE T K1600GT/GTL R1200G       ch levers for BMW F700GS F80
         S R1250GS F750GS F850GS                   R R1250GS R1250R/RT/ST             ort Black/Blue/Red/Grey          DV 2018-2020 Black              S/R/RT R1250GS/R/RS NEW         0GS/GT/S/R/ST F650GS
         21.84 USD                                 10.99 USD                          193.79 USD                       12.99 USD                       30.39 USD                       30.39 USD
         Buy it now                                Buy it now                         Buy it now                       Buy it now                      Buy it now                      Buy it now
         Free shipping                             Free shipping                      Free shipping                    Free shipping                   Free shipping                   Free shipping




https://www.ebay.com/itm/1190-Adventure-R-Adv-Front-Lamp-Headlight-Guards-Protector-Cover-For-KTM/183522993850                                                                                                          4/6
10/15/2020                                                                1190
                                                        Case: 1:20-cv-06677    Adventure & R#:
                                                                            Document         Adv
                                                                                               11Front Lamp 11/10/20
                                                                                                   Filed:   Headlight Guards
                                                                                                                        Page Protector
                                                                                                                                 244Cover  For KTM
                                                                                                                                       of 400      | eBay #:793
                                                                                                                                               PageID



    SAVE UP TO 5%                           See all eligible items
 Save up to 5.0%
 Marked down item price reflects all savings. Items provided by newlucky_us                                                                                                              All promotional offers from newlucky_us




                                                                                                                                                                                                                                           See all



       Hydraulic Brake Lever &                             Aerodynamics Winglet Front                             Black Brake Clutch Levers               One Pcs Adjustable Brake             1Pcs Motor Adjustable
       Clutch Lever For Harley                             Fairing For Kawasaki Ninja                             For Victory                             Levers For Victory                   Clutch Levers For Victory
       Street Glide Special FLHXS                          300 250 MotoGP STYLE                                   KINGPIN/KINGPIN                         JACKPOT/NESS JACKPOT                 CROSS COUNTRY GUNNER
       2014                                                                                                       TOURING/KINGPIN LOW                     KINGPIN Motor                        HIGH BALL

       Was:                   US $39.99                    Was:                    US $58.99                      Was:             US $44.99              Was:            US $25.50            Was:                 US $26.99
       Now:                 US $37.99                      Now:                 US $56.04                         Now:            US $42.74               Now:           US $24.22             Now:              US $25.64


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                       You can change quantities in your cart.
       Offer conditions|Learn about pricing




    Sponsored items based on your recent views 1/4                                                                                                                                                              Feedback on our suggestions




     Fits KTM 1290 Super Duke                   Fits KTM 1190 1050 Adv KTM                   CNC Front Headlight Grille               Front Headlight Lamp             Short Brake Clutch Levers       For KTM DUKE 200 390
     R/1190/1290 Adv CNC Fro…                   1290 Super Adv New Plasti…                   Guard Cover Protector For…               Protector Guard Cover For…       for KTM 390 Duke/RC390…         RC125 RC200 RC390 2014…
     $0.99                                      $38.99                                       $41.79                                   $39.89                           $21.99                          $25.24
     + $12.00 shipping                          $43.32                                       $43.99                                   Free shipping                    $23.15                          $26.85
     New                                        + $12.00 shipping                            + $6.00 shipping                         Seller 99.5% positive            Free shipping                   Free shipping
                                                New                                          New                                                                       Seller 99.7% positive           Last one




   Explore more sponsored options: Placement on Vehicle

    Rear




     CNC Aluminum Rear Brake                    NEW CNC REAR GRAB                            MOJO KTM Bling Kit - CNC                 Motorcycle Rear Seat
     Disc Guard Gear Shifter…                   HANDLE FOR KTM EXC 125…                      Billet Anodized Aluminum |…              Extension Bracket Luggag…
     $30.44                                     $19.99                                       $129.95                                  $62.00
     $32.04                                     $24.99                                       Free shipping                            $68.89
     Free shipping                              + $0.99 shipping                             Popular                                  Free shipping
     Popular                                    Popular                                                                               Popular




    More from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




https://www.ebay.com/itm/1190-Adventure-R-Adv-Front-Lamp-Headlight-Guards-Protector-Cover-For-KTM/183522993850                                                                                                                                   5/6
10/15/2020                                                                1190
                                                        Case: 1:20-cv-06677    Adventure & R#:
                                                                            Document         Adv
                                                                                               11Front Lamp 11/10/20
                                                                                                   Filed:   Headlight Guards
                                                                                                                        Page Protector
                                                                                                                                 245Cover  For KTM
                                                                                                                                       of 400      | eBay #:794
                                                                                                                                               PageID
                                                                                                                                                                                                    Sell     Watchlist         My eBay           2
  Hi         !          Daily Deals       Brand Outlet      Help & Contact


                               Shop by
                               category                  Search for anything                                                                                                        All Categories                            Search             Advanced


         Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                    | Add to Watchlist




            Check if this part fits your vehicle                         Select Vehicle



       SAVE UP TO 5%                 See all eligible items

                                                                                                     1190 Adventure & R Adv Front Lamp Headlight
                                                                                                                                                                                                           Shop with confidence
                                                                                                     Guards Protector Cover For KTM
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                      Compatibility See compatible vehicles
                                                                                                                   :

                                                                                                                                           2 available / 4 sold                                            Seller information
                                                                                                            Quantity:      1
                                                                                                                                                                                                           newlucky_us (1311      )
                                                                                                                                                                                                           97.4% Positive feedback

                                                                                                              Price:    US $43.27                                      Buy It Now
                                                                                                                                                                                                               Save this Seller
                                                                                                                        US $45.55 (5% off)
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                      Add to cart
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items

                                                                                                       Best Offer:                                                    Make Offer


                                                                                                                                                                    Add to Watchlist


                                                                                                         Limited quantity
                                                                                                                                    More than 66% sold                  Free shipping
                                                                                                            remaining

                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: guangzhou, China
                                                                                                                          Ships to: Worldwide See exclusions

                                                                                                            Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                 Have one to sell?         Sell now                                                             Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                          Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Headlight Guard Cover                    Headlight Headlamp Guard                CNC Front Headlight Grille             Motorcycle Headlight                        For KTM 1090 Adventure R                      Front Lamp Headlight
       Headlamp ProtectIon for…                 Kit Protection Cover For…               Guard Cover Protector For…             Protection Guard Cover Ki…                  1190 Adventure 1290 Super…                    Guards Protector Cover Fo…
       $55.00                                   $39.95                                  $41.79                                 $55.99                                      $14.99                                        $43.89
       Free shipping                            $42.50                                  $43.99                                 + $3.99 shipping                            Free shipping                                 $46.20
       Seller 100% positive                     + $6.99 shipping                        + $6.00 shipping                       New                                         Seller 99.6% positive                         Free shipping
                                                Seller 99.5% positive                   New                                                                                                                              New




    Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/1190-Adventure-R-Adv-Front-Lamp-Headlight-Guards-Protector-Cover-For-KTM/183522993850                                                                                                                                               1/4
10/15/2020                                                                 1190
                                                         Case: 1:20-cv-06677    Adventure & R#:
                                                                             Document         Adv
                                                                                                11Front Lamp 11/10/20
                                                                                                    Filed:   Headlight Guards
                                                                                                                         Page Protector
                                                                                                                                  246Cover  For KTM
                                                                                                                                        of 400      | eBay #:795
                                                                                                                                                PageID




     Front Fork Guides Fork                      Front Brake Caliper                    Front Brake Disc Cover W/                Front Axle Fork Wheel                     Radiator Protector Guard                  Front Fender Beak Extension
     Guards Cover Protector Fo…                  Protector Cover Guard For…             Mounting For KTM 125-530…                Protector Crash Sliders Ca…               Grill Cover For Kawasaki…                 Wheel Cover For BMW…
     $10.00                                      $23.74                                 $21.84                                   $25.64                                    $20.89                                    $27.54
     + $20.00 shipping                           $24.99                                 $22.99                                   $26.99                                    $21.99                                    $28.99
                                                 Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: guangzhou, China
             Shipping to: Worldwide
             Excludes: US Protectorates, APO/FPO, Alaska/Hawaii, Africa, Central America and Caribbean, Oceania, Brunei Darussalam, Macau, Taiwan, Bermuda, Greenland, Mexico, Saint Pierre and
             Miquelon, Bolivia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Suriname, Venezuela, Albania, Andorra, Bulgaria, Croatia, Republic of, Cyprus, Estonia,
             Gibraltar, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Macedonia, Malta, Moldova, Monaco, Romania, San Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Vatican City State,
             Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan,
             Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Yemen, PO Box

             Quantity:    1                 Change country:        United States                                                      ZIP Code:      60106                  Get Rates


               Shipping and handling        Each additional item     To                   Service                                                                                  Delivery*

               Free shipping                Free                     United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Thu. Nov. 5 and Wed. Nov. 25

               US $55.00                    Free                     United States        Expedited Shipping from China/Hong Kong/Taiwan to worldwide                              Estimated between Thu. Oct. 22 and Thu. Oct. 29
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 5%                            See all eligible items
 Save up to 5.0%
 Marked down item price reflects all savings. Items provided by newlucky_us                                                                                                                       All promotional offers from newlucky_us



                                                                                                                                                                                                                                                      See all




       Hydraulic Brake Lever &                              Aerodynamics Winglet Front                   Black Brake Clutch Levers                        One Pcs Adjustable Brake                         1Pcs Motor Adjustable
       Clutch Lever For Harley                              Fairing For Kawasaki Ninja                   For Victory                                      Levers For Victory                               Clutch Levers For Victory

https://www.ebay.com/itm/1190-Adventure-R-Adv-Front-Lamp-Headlight-Guards-Protector-Cover-For-KTM/183522993850                                                                                                                                                2/4
10/15/2020                                      Case: 1:20-cv-06677 Document #: 11 Filed:Feedback
                                                                                          11/10/20Profile
                                                                                                        Page 247 of 400 PageID #:796
                                                                                                                                                                  Sell   Watchlist      My eBay           2
                  Hi      !           Daily Deals       Brand Outlet           Help & Contact


                                            Shop by
                                            category                       Search for anything                                                   All Categories                         Search                Advanced



                 Home     Community         Feedback forum         Feedback profile



                 Feedback profile


                                          newlucky_us (1311                )                                                                                                   Member Quick Links
                                          Positive Feedback (last 12 months): 97.4%                                                                                            Contact member
                                          Member since: Jul-17-16 in China                                                                                                     View items for sale
                                          Top-rated seller: One of eBay's most reputable sellers.                                                                              View seller's Store
                                                                 Consistently delivers outstanding customer service.
                                                                 Learn more



                 Feedback ratings                                                                   Detailed seller ratings

                                               1 month          6 months               12 months            Average for the last 12 months

                          Positive                  12             137                     252              Accurate description                                  Reasonable shipping cost
                                                                                                                         (222)                                                (235)
                          Neutral                   0                  2                    2
                                                                                                            Shipping speed                                        Communication
                          Negative                  0                  5                    7                            (221)                                                (216)




                         All received Feedback                                          Received as buyer                          Received as seller                                 Left for others

                 7 Feedback received (viewing 1-7)                                                                                                                                        Revised Feedback: 6


                 Search Feedback received as seller with an item title or ID:                                                                           Rating type:                         Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                     Negative (7)                           12 Months


                   FEEDBACK                                                                                                          FROM                                                 WHEN

                        These snapped in half first time I tried to use them.                                                        Buyer: o***i (20 )                                   Past 6 months
                        Wheel Removal Spanner For Honda Africa Twin CRF1000L/ ADV 16-20 Change Tool Kit                              US $27.20                                            Reciprocal feedback




                                                                                                                                                                                                                         Comment?
                        (#184309564012)


                              Reply by newlucky_us. Left within past 6 months.

                              pls contact us before feedback, we can help you! thanks


                        I have not received my refund yet                                                                            Buyer: a***n (6)                                     Past 6 months
                        Motorcycle Parts Helmet Lock + Key Set For Kawasaki VN650 Vulcan S 2015-2017 16                              US $17.00                                            Reciprocal feedback
                        (#183997546018)


                              Reply by newlucky_us.Left within past 6 months.
                              pls contact us before feedback, we can help you! thanks


                        Item was not shipped to me although it is mention free ship world wide !!!                                   Buyer: o***a (15 )                                   Past 6 months
                        4PCS Car Door Plastic Trim Panel Clip Dash Radio Removal Pry Tools Kit Plastic                               US $2.99                                             Reciprocal feedback
                        (#182331156808)


                              Reply by newlucky_us. Left within past 6 months.
                              pls contact us before feedback, we can help you! thanks


                        Do not buy Cheap Chinese tool not worth it                                                                   Buyer: 7***i (17 )                                   Past 6 months
                        Wheel Removal Spanner For Honda Africa Twin CRF1000L/ ADV 16-20 Change Tool Kit                              US $27.20                                            Reciprocal feedback
                        (#184309564012)


                              Reply by newlucky_us.Left within past 6 months.
                              pls contact us before feedback, we can help you!


                                                              Detailed item information is not available for the following items because the feedback is over 90 days old.


                        Deceptive advertising! These are NOT RUBBER! They are hard plastic! Do not buy!                              Buyer: the *** e ( 155 )                             Past 6 months
                        Rubber Black Replacement Windshield Bushing Grommet For Harley Softail Road King                             US $9.99                                             Reciprocal feedback
                        (#182404706518)


                        Poor quality, terrible customer service, they dont return your money                                         Buyer: 0***5 (39 )                                   Past year
                        Rear Drive Shaft Final Drive Housing Bottom For BMW R1200GS R NINET R9t 2014-17                              US $35.19                                            Reciprocal feedback
                        (#183912055511)


                        The article does not arrive on the established date                                                          Buyer: -***e (5)                                     Past year
                        New YAMAHA MT-25 MT-03 2015-2017 Red Motorcycle Head Cover Headlight Guard Kit                               US $48.29                                            Reciprocal feedback
                        (#183545222056)



                 Page 1 of 1
                                                                                                                   1


https://www.ebay.com/fdbk/feedback_profile/newlucky_us?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                            1/2
10/15/2020                                                                                       newlucky_us
                                                          Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20 on eBay
                                                                                                                 Page 248 of 400 PageID #:797
                                                                                                                                                                                                  Sell      Watchlist         My eBay          2
         Hi           !           Daily Deals      Brand Outlet    Help & Contact


                                        Shop by
                                        category                  Search for anything                                                                                            All Categories                                Search              Advanced



         newlucky_us's profile



                                                                     newlucky_us (1311 )                                                                                       Items for sale            Visit store         Contact
                                                                     97.4% positive feedback

                                                                                                                               Thank you for coming to our shop! In the coming year, you will be more lucky!
                                                                         Save




                                       Feedback ratings                                                                                                                                                            See all feedback

                                                           222       Item as described                       252               2                  7                           Fantastic protection for 2018 r1200gsa
                                                                                                                                                                              Oct 12, 2020
                                                           216       Communication                       Positive        Neutral              Negative
                                                           221       Shipping time

                                                           235       Shipping charges                          Feedback from the last 12 months



                                   42 Followers | 0 Reviews | Member since: Jul 17, 2016 |           China



         Items for sale(2005)                                                                                                                                                                                                                See all items




             Motorcycle Fron...                              Motorcycle Fron...                               Fork Oil Seal K...                                 Motorcycle Rear...                                     Rear Fender and...
             US $16.99                          8m left      US $16.59                         8m left        US $8.99                            11m left       US $119.69                        15m left             US $142.49                 17m left




             About eBay      Announcements         Community      Security Center      Resolution Center       Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/newlucky_us?_trksid=p2047675.l2559                                                                                                                                                                                                   1/1
10/15/2020                                                                                  newlucky_1
                                                      Case: 1:20-cv-06677 Document #: 11 Filed:        | eBay Stores
                                                                                                 11/10/20     Page 249 of 400 PageID #:798
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist     My eBay


                                     Shop by
                                     category               Search this Store                                                                       This Store                        Search            Advanced



     eBay       eBay Stores      newlucky_1




                                             newlucky_1
                                             42 followers newlucky_us (1311       ) 97.4%

                                             Happy New Year! Welcome to our store. This is a Professional motorcycle accessories shop. We are serious about making products.

                                                  Save this seller




     Category

     All                                              Featured Items
     Body & Frame

     Brake Clutch Lever

     Scratch Screen Protection

     Turn Signal light

     Tail lamp

     Head light

     Universal light

     Turn Signal Lenses

     lights Cover                                     Chain Oiler Motorcycle                  Universal Rear Seat Tool Box   Hand Wind Handguards Kit       CNC Brake Clutch Reservoir
     Radiator Grille Guard Cover                      Lubrication System For…                 5 Liters ABS Plastic For BM…   Set For SUZUKI DL1000 V-…      Cover Master Cylinder…

     Screws Swingarm Spools Slider                    $37.04                                  $56.61                         $48.44                         $4.69
                                                      $38.99 | 5% OFF                         $59.59 | 5% OFF                $50.99 | 5% OFF
     Anti-slip Sticker

     Universal

     Other parts

     Voltage Regulator Rectifier
                                                       All Listings   Auction     Buy It Now                                                                                    Time: ending soonest
     BMW R 1200
                                                      1-48 of 1,171 Results
     BMW

     Honda                                                                    Front Fork Guides Fork Guards Cover Protector For Kawasaki KDX250/KDX200/KLX650

     Yamaha                                                                   $10.00 to $37.99                                                                                                   From China
     Kawasaki                                                                 $2.00 shipping

     SUZUKI

     kTM

     Harley                                                                   Aerodynamic Winglet Windshield For KAWASAKI NINJA 250 300 MOTOGP STYLE 2019 2017

     Ducati                                                                   $56.04                                                                                                             From China
     Victory                                                                  Was: $58.99
     Aprilia                                                                  $0.99 shipping
                                                                              or Best Offer
     Windshield WindScreen
                                                                              Only 1 left!
     Fender Mudguard

     Auto parts                                                               Aerodynamics Winglet Front Fairing For Kawasaki Ninja 300 250 MotoGP STYLE

     Other                                                                    $56.04                                                                                                             From China
                                                                              Was: $58.99
     Condition                          see all                               $0.99 shipping
                                                                              Only 2 left
           New

                                                                              Aerodynamics Winglet Front Fairing For Kawasaki Ninja 250 300 MotoGP STYLE Green
     Price

           Under $15.00                                                       $56.04                                                                                                             From China

           $15.00 to $35.00                                                   Was: $58.99

           Over $35.00                                                        $0.99 shipping
                                                                              Only 1 left!
     $               - $
                                                                              Motorcycle Radiator Grill Grille Guard Cover For BMW R NINET 2014 2015 2016 2017
     Buying Format                      see all
                                                                              $34.00                                                                                                             From China
           All Listings
                                                                              Was: $35.79                                                                                                       Brand: BMW
           Best Offer
                                                                              $0.99 shipping
           Auction
                                                                              or Best Offer
           Buy It Now
                                                                              Motorcycle Radiator Grill Grille Guard Cover For BMW R NINET 2014 2017 15 16 New
https://www.ebay.com/str/newlucky1                                                                                                                                                                                 1/5
10/15/2020                                                                       newlucky_1
                                           Case: 1:20-cv-06677 Document #: 11 Filed:        | eBay Stores
                                                                                      11/10/20     Page 250 of 400 PageID #:799
                                                          Motorcycle Radiator Grill Grille Guard Cover For BMW R NINET 2014-2017 15 16 New
         Classified Ads

                                                          $34.00                                                                                 From China
     Item Location               see all
                                                          Was: $35.79                                                                           Brand: BMW
                                                          $0.99 shipping
     Delivery Options            see all                  or Best Offer

         Free Shipping
                                                          Motorcycle Headlight Bezel Trim Ring For BMW R Nine T 2014 2015 2016 2017
         Free In-store Pickup
                                                          $85.40                                                                                 From China
     Show only                   see all                  Was: $89.89                                                                           Brand: BMW
         Returns Accepted                                 $0.99 shipping
         Completed Items                                  or Best Offer

         Sold Items
                                                          CNC Grab Handle For KTM 150 XC 250 XCF 300 EXC 125 SX 350 EXC-F Rear Handrail
         Deals & Savings
         Authorized Seller                                $19.95                                                                                 From China
         Authenticity Verified                            $2.00 shipping                                                                         Brand: KTM

     More refinements...

                                                          CNC Grab Handle Rear Handrail For KTM 150 XC 250 XCF 300 EXC 125 SX 350 EXC-F

                                                          $19.95                                                                                 From China
                                                          $2.00 shipping




                                                          Motor Yellow KAWASAKI Z650 Z 650 2016-2017 Radiator Grille Guard Protector Cover

                                                          $39.89                                                                                 From China
                                                          Was: $41.99
                                                          $0.99 shipping
                                                          or Best Offer
                                                          Only 1 left!

                                                          For Kawasaki Z800 2013 2014 2015 Carbon Fiber Windshield Fairing Windscreen

                                                          $73.14                                                                                 From China
                                                          Was: $76.99
                                                          $0.99 shipping
                                                          or Best Offer

                                                          New ATV Motorcycle Gas Fuel Tank Cap Valve Vent Breather Hose Black Tube Cap CNC

                                                          $3.99                                                                                  From China
                                                          Free shipping
                                                          or Best Offer
                                                          Only 1 left!

                                                          New Motorcycle CNC ATV Gas Fuel Tank Cap Valve Vent Breather Hose Grey Tube Cap

                                                          $3.99                                                                                  From China
                                                          Free shipping
                                                          or Best Offer



                                                          Fit BMW S1000RR HP4 S1000R 2010-2016 Silver Brake Clutch Levers Left & Right

                                                          $48.44                                                                                 From China
                                                          Was: $50.99
                                                          $0.99 shipping
                                                          or Best Offer
                                                          Only 1 left!

                                                          Left Split Handlebar Handle Bar OEM For KAWASAKI Ninja 300 300R 250 250R EX250

                                                          $47.49                                                                                 From China
                                                          Was: $49.99                                                                        Brand: Kawasaki
                                                          Free shipping



                                                          Engine Standard Bore 64MM Piston And Ring Pin And Clips For Honda STEED400 NV400

                                                          $24.69                                                                                 From China
                                                          Was: $25.99
                                                          $0.99 shipping
                                                          or Best Offer
                                                          Only 1 left!

                                                          Black Brake Clutch Levers Adjustable For BMW R Ninet 2014-2019 2015 2018 2017 16

                                                          $37.99                                                                                 From China
                                                          Was: $39.99
                                                          $0.99 shipping
                                                          or Best Offer

                                                          Motorcycle Black Helmet Lock W/ Keys For Ducati Scrambler 400/800 2015-2018 2017

                                                          $15.99                                                                                 From China
                                                          $2.00 shipping
                                                          Only 1 left!



                                                          1/5 PC Blank Key Uncut Blade For Bombardier CAM-AM Motorcycle

                                                          $5 69 to $10 39                                                                        From China
https://www.ebay.com/str/newlucky1                                                                                                                             2/5
10/15/2020                                                                 newlucky_1
                                     Case: 1:20-cv-06677 Document #: 11 Filed:        | eBay Stores
                                                                                11/10/20     Page 251 of 400 PageID #:800
                                                    $5.69 to $10.39                                                                        From China
                                                    $0.99 shipping




                                                    Headlight Grille Guard Cover Protection For BMW R1200GS ADV LC 2013-2019 2015

                                                    $39.89                                                                                 From China
                                                    Was: $41.99
                                                    $0.99 shipping



                                                    3 Color Blank Blade Uncut key For BMW K1600GTL R1200RT LC R1200GS ADV S1000 2018

                                                    $6.87 to $21.67                                                                        From China
                                                    Free shipping
                                                    3 watching



                                                    3 Color Blank Blade Uncut key For BMW F800ST K1200R K1200S K1300S S1000RR K1200

                                                    $5.59 to $5.78                                                                         From China
                                                    Free shipping




                                                    Motorcycle Blank Key Uncut For BMW R850R R1100S R1100RS R1100GS R1100R R1100RT

                                                    $5.28 to $5.69                                                                         From China
                                                    Free shipping




                                                    Universal Extention Bracket +15mm For Motorbike Chain Oiler Kit Oiling System

                                                    $7.49                                                                                  From China
                                                    Free shipping
                                                    or Best Offer



                                                    Front Fender Extender Splash Guard Mudguard For BMW F750GS 2018-2020 2019

                                                    $11.99                                                                                 From China
                                                    $0.99 shipping                                                                        Brand: BMW
                                                    or Best Offer



                                                    Radiator Guard Grill Cover Oil Cooler Protector For KTM Duke 390 2017-2018 Motor

                                                    $27.54 to $28.49                                                                       From China
                                                    Was: $29.99
                                                    $0.99 shipping



                                                    Fork Oil Seal Kit 38x50x10.5mm For KTM Marzocchi 38 Moto Guzzi Suzuki Yamaha FZX

                                                    $6.99                                                                                  From China
                                                    $0.99 shipping                                                                         Brand: KTM
                                                    or Best Offer
                                                    Only 1 left!

                                                    Fork Oil Seal Kit 38x50x10.5mm For Aprilia AF1 125 Betor Cagiva ALA WRX Betor MM

                                                    $8.99                                                                                  From China
                                                    $0.99 shipping                                                                       Brand: Aprilia
                                                    or Best Offer



                                                    Fork Oil Seal Kit 38x50x10.5mm For Kawasaki KDX 200 250 420 KL KLR KX 125 KX KZ

                                                    $7.99                                                                                  From China
                                                    $0.99 shipping                                                                     Brand: Kawasaki
                                                    or Best Offer
                                                    Only 1 left!

                                                    Fork Oil Seal Kit 38x50x10.5mm For Ducati MHR 900 S2 DESMO 900 SHOWA 750 Gilera

                                                    $8.99                                                                                  From China
                                                    $0.99 shipping
                                                    or Best Offer



                                                    Intake Carburetor Interface Adapter For Honda CB250 JADE250 CBR250 MC14 MC17

                                                    $9.99                                                                                  From China
                                                    $0.99 shipping
                                                    or Best Offer



                                                    Traction Tank Pads Decal Anti-slip Sticker For Kawasaki Z800 2013-14 Motorcycle

                                                    $12.99                                                                                 From China
                                                    $0.99 shipping
                                                    or Best Offer



                                                    Carburetor Intake Manifold & interface Glue For Honda CB400VTEC 1999-2010 Motor
https://www.ebay.com/str/newlucky1                                                                                                                        3/5
10/15/2020                                            Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                           Filed:      by newlucky_us
                                                                                                    11/10/20     Page | eBay
                                                                                                                          252 of 400 PageID #:801
        Hi! Sign in or register       Daily Deals     Brand Outlet   Help & Contact                                                                                                          Sell   Watchlist       My eBay


                                          Shop by
                                          category         KTM                                                                                                              All Categories                          Search                Advanced


                                                                                                                                                                                                            Include description
                                                       Items for sale from newlucky_us (1311             )       |       Save this seller | Show results from all sellers




        Categories
                                                           All Listings   Auction      Buy It Now                                                                                                      Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Parts                          94 results for KTM           Save this search
         Motorcycle Fairings & Bodywork
         Other Motorcycle Handlebars,
         Grips & Levers                                    Find your Motorcycle
         Other Motorcycle Accessories                                                                                                                                              Clear selections
         Motorcycle Parts
         More

                                                                                                                                                                                        0
                                                           Make & Model                                  Year From / To                  Distance
        Format                              see all                                                                                                                             matching results
                                                            KTM                                              Year From                     Any Distance of
               All Listings
               Auction                                      Any Model                                        Year To                      60106                                    Find Results
               Buy It Now
                                                                                                     1190 Adventure & R Adv Front Lamp Headlight Guards Protector Cover For KTM (Fits: KTM)
        Guaranteed Delivery                 see all                                                  Brand New
               No Preference
               1 Day Shipping                                                                        $43.27                                                     From China
               2 Day Shipping                                                                        Was: $45.55
               3 Day Shipping                                                                        or Best Offer
               4 Day Shipping                                                                        Free Shipping
                                                                                                     8 Watching
        Condition                           see all                                                  5% off
               New   (94)                                                                                Watch


        Price

              Under $15.00                                                                           1/5 PC Blank Key Uncut Blade For KTM DUKE 125 250 390 690 990 (Fits: KTM)
              $15.00 - $35.00                                                                        Brand New
              Over $35.00
        $             to $                                                                           $5.69 to $12.27                                            From China
                                                                                                     Buy It Now                                                 Brand: KTM
        Item Location                       see all                                                  Free Shipping

               Default
               Within
                100 miles     of 60106

               US Only
               North America
               Worldwide
                                                                                                     CNC Grab Handle For KTM 150 XC 250 XCF 300 EXC 125 SX 350 EXC-F Rear Handrail (Fits:
        Delivery Options                    see all                                                  KTM)
               Free shipping                                                                         Brand New


        Show only                           see all
                                                                                                     $19.95                                                     From China
                                                                                                     Buy It Now                                                 Brand: KTM
               Free Returns                                                                          Free Shipping
               Returns accepted
                                                                                                         Watch
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...
                                                                                                     1/5 PC Blank Key Uncut Blade For KTM 1050 RC8R 1190 1290 Motorcycle (Fits: KTM)
                                                                                                     Brand New

              Seller Information
                                                                                                     $6.16 to $13.21                                            From China
             newlucky_us (1311        )                                                              Buy It Now                                                 Brand: KTM
              Feedback rating: 1,311                                                                 Free Shipping
              Positive Feedback: 97.4%
              Member since Jul-17-16 in
              Hong Kong


              Read feedback profile
              Add to my favorite sellers

                                                                                                     CNC Grab Handle Rear Handrail For KTM 150 XC 250 XCF 300 EXC 125 SX 350 EXC-F (Fits:
                                                                                                     KTM)
                                                                                                     Brand New

                                                                                                     $19.95                                                     From China
                                                                                                     Buy It Now
                                                                                                     Free Shipping
                                                                                                         Watch




                                                         M10 Screws Swingarm Spools Slider For Para KTM 690 Supermoto Enduro R DUKE 2013 (Fits: KTM)
                                                         Brand New




https://www.ebay.com/sch/m.html?_ssn=newlucky_us&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                 1/8
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 253 of 400 PageID #:802
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $43.27
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $2.70
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $45.97

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: newlucky_us | Message to seller

                                                                       1190 Adventure & R Adv Front Lamp Headlight Guards
                                                                       Protector Cover For KTM
                                                                       $43.27
                                                                       $45.55


                                                                       Quantity     1


                                                                       Delivery

                                                                             Est. delivery: Nov 5 – Nov 25
                                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                             Free

                                                                             Est. delivery: Oct 22 – Oct 29
                                                                             Expedited Shipping from China/Hong Kong/Taiwan to
                                                                             worldwide
                                                                             $55.00



                                                                       Save up to 5%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436514790015                                                                                                                                                       1/1
10/15/2020                                                             CNC Grab
                                                       Case: 1:20-cv-06677      Handle For KTM
                                                                            Document           150Filed:
                                                                                           #: 11  XC 250 XCF 300 EXC Page
                                                                                                         11/10/20    125 SX 350
                                                                                                                            254 EXC-F Rear Handrail
                                                                                                                                  of 400   PageID   | eBay
                                                                                                                                                        #:803
                                                                                                                                                                                                   Sell     Watchlist         My eBay           2
  Hi         !         Daily Deals       Brand Outlet      Help & Contact


                              Shop by
                              category                  Search for anything                                                                                                        All Categories                            Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                    | Add to Watchlist




            This fits a KTM                    Select Year



                                                                                                    CNC Grab Handle For KTM 150 XC 250 XCF 300 EXC
                                                                                                                                                                                                          Shop with confidence
                                                                                                    125 SX 350 EXC-F Rear Handrail
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                                                          10 available                                                    Seller information
                                                                                                           Quantity:      1
                                                                                                                                                                                                          newlucky_us (1311      )
                                                                                                                                                                                                          97.4% Positive feedback

                                                                                                             Price:    US $19.95                                      Buy It Now
                                                                                                                                                                                                              Save this Seller

                                                                                                                                                                                                          Contact seller
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items
                                                                                                                                                                   Add to Watchlist



                                                                                                          Free shipping                30-day returns               Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou,Guangdong, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                                                                                                               Please note the delivery estimate is greater than 15 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.


                                Have one to sell?         Sell now                                       Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Handrail Rear Grab Handle               CNC Handrail Rear Grab                  NEW CNC REAR GRAB                      XC-F 250 350 NEW CNC                        CNC Billet Rear Grab                          NEW CNC REAR GRAB
       CNC For KTM 150 XC 250…                 Handle For KTM 150 XC 25…               HANDLE FOR KTM EXC 125…                REAR GRAB HANDLE FOR…                       Handle For KTM 125 150 20…                    HANDLE FOR KTM EXC 125…
       $17.76                                  $17.72                                  $19.99                                 $19.99                                      $19.99                                        $11.42
       $18.69                                  $18.65                                  $24.99                                 $24.99                                      $22.21                                        $12.69
       Free shipping                           Free shipping                           + $0.99 shipping                       + $0.99 shipping                            + $0.99 shipping                              + $0.99 shipping
       New                                     Seller 99.5% positive                   New                                    New                                         New                                           New




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/CNC-Grab-Handle-For-KTM-150-XC-250-XCF-300-EXC-125-SX-350-EXC-F-Rear-Handrail/184292996906?fits=Make%3AKTM&hash=item2ae8b7f72a:g:sLQAAOSwS4VexMpj                                                                                  1/5
10/15/2020                                                              Oil Filter
                                                        Case: 1:20-cv-06677        Plug Cap For KTM
                                                                                Document            125/200/390
                                                                                                #: 11           Duke RC 125/200/390
                                                                                                       Filed: 11/10/20     Page 255 450/500
                                                                                                                                         ofEXC
                                                                                                                                            4001050 ADV | eBay
                                                                                                                                                 PageID     #:804
                                                                                                                                                                                                    Sell     Watchlist         My eBay           2
  Hi         !          Daily Deals       Brand Outlet      Help & Contact


                               Shop by
                               category                  Search for anything                                                                                                        All Categories                            Search             Advanced


         Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                    | Add to Watchlist




            This fits a KTM                     Select Year



                                                                                                     Oil Filter Plug Cap For KTM 125/200/390 Duke RC
                                                                                                                                                                                                           Shop with confidence
                                                                                                     125/200/390 450/500 EXC 1050 ADV
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                      Compatibility See compatible vehicles
                                                                                                                   :

                                                                                                                                           Last one / 1 sold                                               Seller information
                                                                                                            Quantity:      1
                                                                                                                                                                                                           newlucky_us (1311      )
                                                                                                                                                                                                           97.4% Positive feedback

                                                                                                              Price:    US $10.99                                      Buy It Now
                                                                                                                                                                                                               Save this Seller

                                                                                                                                                                                                           Contact seller
                                                                                                                                                                      Add to cart
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items

                                                                                                       Best Offer:                                                    Make Offer


                                                                                                                                                                    Add to Watchlist



                                                                                                       More than 49% sold            Last item available                Free shipping


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Guangzhou,Guangdong, China
                                                                                                                          Ships to: Worldwide See exclusions


                                                                                                            Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                 Have one to sell?         Sell now                                                             Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                          Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Engine Oil Filter Cover Cap              CNC Engine Oil Filter Cover             CNC Rear Axle Blocks Chain             CNC Aluminum Engine Oil                     NiceCNC Oil Filter Cover                      Billet Kit For KTM 125 200
       For KTM 125 200 390 690…                 Cap For KTM 125 200 390…                Adjuster Fit For KTM RC 12…            Filter Cover Cap For KTM…                   Cap For KTM 1190 1290…                        390 Duke Oil Filter Cap…
       $9.45                                    $9.49                                   $12.80                                 $9.49                                       $9.99                                         $29.99
       $9.95                                    $9.99                                   Free shipping                          $9.99                                       Free shipping                                 Free shipping
       Free shipping                            Free shipping                           Last one                               Free shipping                               Seller 99.5% positive                         Seller 99.7% positive
       Seller 99.5% positive                    New                                                                            New




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Oil-Filter-Plug-Cap-For-KTM-125-200-390-Duke-RC-125-200-390-450-500-EXC-1050-ADV/183922443064?fits=Make%3AKTM&hash=item2ad2a1c338:g:OHkAAOSw3axelB7~                                                                                1/5
10/6/2020                                                               NewDocument
                                                       Case: 1:20-cv-06677 Motorcycle Scalable
                                                                                          #: 11brake clutch 11/10/20
                                                                                                  Filed:    levers for KTMPage
                                                                                                                           690 Duke
                                                                                                                                 256R 2014 2015 2016
                                                                                                                                       of 400        | eBay #:805
                                                                                                                                                PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                    | Add to Watchlist




    People who viewed this item also viewed

                           For KTM 690 Duke                               For KTM 690                                    For KTM 690 DUKE                                     Long Brake Clutch                                  Short Brake Clutch
                           R 2014-2017 2015…                              Duke/SMC/SMC…                                  / 690 SMC-R / 69…                                    Levers Fit KTM 69…                                 Levers For KTM…
                           $29.99                                         $25.99                                         $26.99                                               $32.26                                             $31.89
                           Free shipping                                  + $5.00 shipping                               $29.99                                               Free shipping                                      $33.89
                                                                                                                         + $2.99 shipping                                                                                        + $2.99 shipping




            Check if this part fits your vehicle              Contact the seller



                                                                                                    New Motorcycle Scalable brake clutch levers for
                                                                                                                                                                                                          Shop with confidence
                                                                                                    KTM 690 Duke R 2014 2015 2016
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                           Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                              Color:     - Select -


                                                                                                          Quantity:       1               3 available                                                     Seller information
                                                                                                                                                                                                          newyoutube (3066       )
                                                                                                                                                                                                          98.6% Positive feedback
                                                                                                             Price:    US $35.48                                      Buy It Now
                                                                                                                                                                                                              Save this Seller

                                                                                                                                                                     Add to cart                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                   Add to Watchlist                       See other items




                                                                                                         Free shipping                60-day returns                Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guang Zhou, Guang Dong, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Mon. Nov. 9 and Mon. Nov. 30

                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 23 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:
                                  Move
                                Have oneover        Sell
                                             photo to
                                         to sell?        now
                                                      zoom


                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                           Returns: 60 day Buyer pays for return shipping |                 See details




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




     Short Brake Clutch Lever For             2x Scalable brake clutch                CNC Racing Short Brake                   Moto Short Brake Clutch                    2pcs Long Brake Clutch                        Motorcycle Scalable brake
     KTM 690 Duke R 2014-2016…                levers for KAWASAKI NINJ…               Clutch Levers For KTM…                   Levers for BMW R1200GS…                    Levers fit BMW R NINE T…                      clutch levers for KAWASAK…
     $30.20                                   $35.48                                  $30.64                                   $24.23                                     $29.51                                        $35.47
     Free shipping                            Free shipping                           Free shipping                            Free shipping                              Free shipping                                 Free shipping




    Description             Shipping and payments                                                                                                                                                                                           Report item
                                                                                                                                                                                                                                                    Feedback


                                                                                                                                                                                                             eBay item number: 203122863175
      Seller assumes all responsibility for this listing.

      Last updated on Sep 29, 2020 23:36:09 PDT View all revisions

            Item specifics
            Condition:                           New                                                                  Brand:                                                   GZYF

https://www.ebay.com/itm/New-Motorcycle-Scalable-brake-clutch-levers-for-KTM-690-Duke-R-2014-2015-2016/203122863175                                                                                                                                         1/4
10/6/2020                                                     NewDocument
                                             Case: 1:20-cv-06677 Motorcycle Scalable
                                                                                #: 11brake clutch 11/10/20
                                                                                        Filed:    levers for KTMPage
                                                                                                                 690 Duke
                                                                                                                       257R 2014 2015 2016
                                                                                                                             of 400        | eBay #:806
                                                                                                                                      PageID
            Manufacturer Part Number:     TUBE-34YF072                                                Country/Region of Manufacture:             China
            Placement on Vehicle:         Left, Right                                                 Handle Bars, Levers & Mirror Part Type:    Levers
            Warranty:                     6 Month


            newyoutube
            newyoutube (3066    ) 98.6%                                                                                                                                        Visit Store: newyoutube

               Sign up for newsletter




      Categories                              You may like

            Motorcycle Parts


            Car & Truck Parts


            Bicycle Accessories


            Other                           Pair Handlebar Hand          Pair Moto long Brake         Moto Short Brake           Pair Short Brake Clutch   Handguards Protection      Pair Long Brake Clutch
                                            Grips for Harley-…           Clutch Levers for…           Clutch Lever for…          Levers for APRILIA…       Bracket Hand Guard…        Levers For MOTO…
                                            $15.73                       $26.29                       $24.23                     $24.23                    $40.67                     $32.49
                                            (https://www.ebay.com/itm/Pair-
                                                                    (https://www.ebay.com/itm/Pair-
                                                                                            (https://www.ebay.com/itm/Moto-
                                                                                                                    (https://www.ebay.com/itm/Pair-
                                                                                                                                            (https://www.ebay.com/itm/Handguards-
                                                                                                                                                                    (https://www.ebay.com
                                            Handlebar-Hand-         Moto-long-Brake-        Short-Brake-Clutch-     Short-Brake-Clutch-     Protection-Bracket-     Long-Brake-Clutch-
                                            Grips-for-Harley-       Clutch-Levers-for-      Lever-Kawasaki-         Levers-APRILIA-         Hand-Guard-Fits-        Levers-MOTO-
                                            Davidson-Sportster-     Honda-CBR600RR-         Ninja-ZX6R-Z1000-       RSV4-RSV4-              BMW-G310R-              GUZZI-V9-Bobber-
                                            883-XL883-              2007-2016-              2007-                   FACTORY-2009-           G3100GS-2017-           Roamer-
                                            2003-/202776045610) CBR1000RR-/202991342692)    2013-/203070269056) 2010-2015-                  2019-                   2016-/203081968387
                                                                                                                    2016-/203028862428) 2018-/202989077990)



                                                     Product Description

                                                   New Motorcycle Scalable brake clutch levers for KTM 690 Duke R 2014 2015 2016
                                                   Condition: Aftermarket 100% brand new
                                                   Material: High quality T6061-T6 aluminum
                                                   Finish: CNC Finish
                                                   Available position: Fully 6 positions adjustable
                                                   Reduces the chance of broken levers after a crash and looks Really Cool.


                                                   Fitment:
                                                   KTM 690 Duke R 2014-2016
                                                   This levers is extendable and foldable style:
                                                   Extendable: Approx. 4cm,runs on the function of personal preference settings, you can adjust the length according to your preference, longer or
                                                   shorter.
                                                   Foldable: 90 degrees,mainly works on broken protection when the bike going to crash, it can fold up automatically to decrease the least the
                                                   damage to your bike.


                                                   Please Note:
                                                   It does not fit a Hydraulic clutch.
                                                   No instruction included.


                                                   Package included: 1 pair brake clutch levers


                                                   Ordering Instructions: Please make sure that the model and the year of your bike,and if your bike has the OEM original brake cylinder and clutch
                                                   perch. we ship it the levers just as our title, if you need other model, pleasecontact us and let us know that.(Please don’t compare your levers with
                                                   our pictures, sometimes the pictures are not the same model as the title, just buy it according to the title)




                                                                                                                                                                                                           Feedback




https://www.ebay.com/itm/New-Motorcycle-Scalable-brake-clutch-levers-for-KTM-690-Duke-R-2014-2015-2016/203122863175                                                                                              2/4
10/6/2020                                                   NewDocument
                                           Case: 1:20-cv-06677 Motorcycle Scalable
                                                                              #: 11brake clutch 11/10/20
                                                                                      Filed:    levers for KTMPage
                                                                                                               690 Duke
                                                                                                                     258R 2014 2015 2016
                                                                                                                           of 400        | eBay #:807
                                                                                                                                    PageID




                                                  About Us
                                                 1. All our stock is located in China and all shipments will originate here. Your purchase will be shipped via standard airmail two or three days
                                                 after payment clears except those custom products.
                                                 2. Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer
                                                 responsibility.Please check with your country customs office to determine what these additional costs will be prior to bidding/buying.
                                                 3. Shipping to USA is via Speedpak or EMS or UPS or Fedex. Other shipments will be shipped from china by Speedpak or EMS or DHL or
                                                 Fedex. A tracking No. is provided once the item is dispatched. Delivery normally takes 7-20 business days if it can go smoothly through
                                                 customs.
                                                 4. We do not ship on holidays or weekends
                                                 5. You need to contact your local post office or customs department in the following cases:
                                                 Delivery mistake by the post office man
                                                 Delayed shipping due to customs detention
                                                 Delivery failure caused by wrong address


                                                  Payment
                                                 We only accept PayPal payment.


                                                  Returns
                                                 1. If you receive any damaged or defective items, we will exchange it as quickly as possible.
                                                 2. You must contact us within 7 days of delivery of the product to notify us of any defects.
                                                 3. You need to send a picture to prove the problems by using ebay's attaching files button
                                                 4. Items must be in original box and kept in good condition.
                                                 5. Buyer is responsible for return shipping cost if there isn't any problem with the product. No matter the item is free shipping or not, we pay
                                                 money for the shipping.You need to cover the actual shipping cost provided by us.


                                                  Contact Us
                                                 1.Do not hesitate to contact us anytime before and after your purchase, we are committed to your 100% customer satisfaction.
                                                 2.I am here and ready to assist you with any questions or concerns you might have before or after the purchase.
                                                 3.My goal is to make sure you are a happy customer and pleasant shopping with us.


                                                  Feedback
                                                 If you are satisfied with the purchase and our total service, your comment is very important in our business success. Please take a minute
                                                 to leave us a positive feedback with an overall Detailed Selling Rating (DSR) of 5.
                                                 Our eBay account setup auto feedback, so eBay system gives you automatically Positive feedback back after your positive feedback left.
                                                 If you plan to give us a neutral/negative feedback Or open ebay/paypal case, please write to us immediately so that we can do our best to
                                                 resolve your problem.




    Sponsored items based on your recent views 1/4                                                                                                                              Feedback on our suggestions




                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/New-Motorcycle-Scalable-brake-clutch-levers-for-KTM-690-Duke-R-2014-2015-2016/203122863175                                                                                           3/4
10/6/2020                                                            NewDocument
                                                    Case: 1:20-cv-06677 Motorcycle Scalable
                                                                                       #: 11brake clutch 11/10/20
                                                                                               Filed:    levers for KTMPage
                                                                                                                        690 Duke
                                                                                                                              259R 2014 2015 2016
                                                                                                                                    of 400        | eBay #:808
                                                                                                                                             PageID




     Motorcycle Keyless Gas                  Rear Exhaust Pipe Muffler                 Engine Oil Filter Cover Cap               Folding Adjustable Brake                 For KTM 690 Duke R 2014-        For KTM 690 Duke R 2014-
     Fuel Tank Cap Cover For…                Silencer Tube Set For KTM…                For KTM 125 200 390 690…                  Clutch Lever For KTM Supe…               2017 2015 2016 CNC Brake…       2017 2015 2016 CNC…
     $21.74                                  $28.99                                    $9.95                                     $34.28                                   $29.99                          $24.29
     $22.88                                  + $5.99 shipping                          Free shipping                             $37.67                                   Free shipping                   $26.99
     Free shipping                           Seller 99.5% positive                     Seller 99.4% positive                     Free shipping                            New                             Free shipping
     New                                                                                                                         New                                                                      New




   Explore more sponsored options: Brand

    KTM                                                                More             FXCNC                                                                    More         Kawasaki                                              More




     Short Brake Clutch Lever            For KTM 690 DUKE / 690                           For KTM 690                            FXCNC 3D Rhombus                              For Kawasaki KLX250 D-       MZS short Clutch Brake
     For KTM 690 Duke R 201…             SMC-R / 690 Enduro R…                            Duke/SMC/SMCR 2014-…                   Brake Clutch Lever For…                       TRACKER 250 2008-20…         Levers For Kawasaki…
     $30.20                              $26.99                                           $24.29                                 $28.03                                        $11.95                       $27.08
     Free shipping                       $29.99                                           $26.99                                 $32.98                                        $22.99                       $31.86
                                         + $2.99 shipping                                 Free shipping                          Free shipping                                 + $1.00 shipping             Free shipping
                                                                                                                                                                                                            Almost gone




    More from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




     Motorcycle Handlebar Brake              Pair Motorcycle Handlebar                 2pcs Motorcycle Handlebar                 Pair CNC Chrome Brake                    7/8" Clutch Brake Lever Fluid   Folding Extending Brake
     Clutch Levers For BMW…                  Brake Clutch Levers For…                  Riser Extender Adapter For…               Clutch Levers For HONDA…                 Reservoir kit For Honda…        Clutch Levers for BMW…
     $26.30                                  $26.27                                    $23.17                                    $13.77                                   $102.63                         $33.63
     + shipping                              + shipping                                + shipping                                + shipping                               + shipping                      + shipping




 Back to search results                                                                                                                                                                                                        Return to top
 More to explore : Motorcycle KTM Duke 690s, Motorcycle Clutch Levers for KTM 690, Motorcycle Brake Levers for 2016 KTM 690, Motorcycle Brake Levers for 2015 KTM 690,
 Motorcycle Brake Levers for 2014 KTM 690, Motorcycle Brake Levers for KTM 690, Motorcycle Shift Levers for KTM 690, Motorcycle Clutch Plates for KTM 690,
 Motorcycle Handlebars, Grips & Levers for KTM 690, Motorcycle Foot Levers Pads for KTM 690




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact      Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/New-Motorcycle-Scalable-brake-clutch-levers-for-KTM-690-Duke-R-2014-2015-2016/203122863175                                                                                                                           4/4
10/6/2020                                                               NewDocument
                                                       Case: 1:20-cv-06677 Motorcycle Scalable
                                                                                          #: 11brake clutch 11/10/20
                                                                                                  Filed:    levers for KTMPage
                                                                                                                           690 Duke
                                                                                                                                 260R 2014 2015 2016
                                                                                                                                       of 400        | eBay #:809
                                                                                                                                                PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




    People who viewed this item also viewed

                           For KTM 690 Duke                               For KTM 690                                    For KTM 690 DUKE                                    Long Brake Clutch                                  Short Brake Clutch
                           R 2014-2017 2015…                              Duke/SMC/SMC…                                  / 690 SMC-R / 69…                                   Levers Fit KTM 69…                                 Levers For KTM…
                           $29.99                                         $25.99                                         $26.99                                              $32.26                                             $31.89
                           Free shipping                                  + $5.00 shipping                               $29.99                                              Free shipping                                      $33.89
                                                                                                                         + $2.99 shipping                                                                                       + $2.99 shipping




           Check if this part fits your vehicle               Contact the seller



                                                                                                    New Motorcycle Scalable brake clutch levers for
                                                                                                                                                                                                         Shop with confidence
                                                                                                    KTM 690 Duke R 2014 2015 2016
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                              Color:     - Select -


                                                                                                          Quantity:       1              3 available                                                     Seller information
                                                                                                                                                                                                         newyoutube (3066       )
                                                                                                                                                                                                         98.6% Positive feedback
                                                                                                             Price:    US $35.48                                     Buy It Now
                                                                                                                                                                                                             Save this Seller

                                                                                                                                                                    Add to cart                          Contact seller
                                                                                                                                                                                                         Visit store

                                                                                                                                                                  Add to Watchlist                       See other items




                                                                                                         Free shipping                60-day returns               Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guang Zhou, Guang Dong, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Mon. Nov. 9 and Mon. Nov. 30

                                                                                                                              This item has an extended handling time and a delivery
                                                                                                                              estimate greater than 23 business days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                         Payments:
                                Have one to sell?         Sell now

                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 60 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     Short Brake Clutch Lever For             2x Scalable brake clutch                CNC Racing Short Brake                  Moto Short Brake Clutch                    2pcs Long Brake Clutch                        Motorcycle Scalable brake
     KTM 690 Duke R 2014-2016…                levers for KAWASAKI NINJ…               Clutch Levers For KTM…                  Levers for BMW R1200GS…                    Levers fit BMW R NINE T…                      clutch levers for KAWASAK…
     $30.20                                   $35.48                                  $30.64                                  $24.23                                     $29.51                                        $35.47
     Free shipping                            Free shipping                           Free shipping                           Free shipping                              Free shipping                                 Free shipping




    Description             Shipping and payments                                                                                                                                                                                          Report item
                                                                                                                                                                                                                                                   Feedback


      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: Guang Zhou, Guang Dong, China
            Shipping to: Worldwide



https://www.ebay.com/itm/New-Motorcycle-Scalable-brake-clutch-levers-for-KTM-690-Duke-R-2014-2015-2016/203122863175                                                                                                                                        1/3
10/6/2020                                                                NewDocument
                                                        Case: 1:20-cv-06677 Motorcycle Scalable
                                                                                           #: 11brake clutch 11/10/20
                                                                                                   Filed:    levers for KTMPage
                                                                                                                            690 Duke
                                                                                                                                  261R 2014 2015 2016
                                                                                                                                        of 400        | eBay #:810
                                                                                                                                                 PageID
            Excludes: APO/FPO, Alaska/Hawaii, US Protectorates, Africa, Central America and Caribbean, South America, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall
            Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia,
            Indonesia, Laos, Macau, Philippines, Singapore, Vietnam, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, Albania, Andorra, Bosnia and Herzegovina, Bulgaria, Cyprus, Estonia,
            Gibraltar, Guernsey, Iceland, Jersey, Liechtenstein, Macedonia, Malta, Moldova, Monaco, Montenegro, Romania, San Marino, Serbia, Svalbard and Jan Mayen, Vatican City State, Afghanistan,
            Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kyrgyzstan, Maldives, Mongolia, Nepal, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Jordan, Kuwait,
            Oman, Qatar, Saudi Arabia, United Arab Emirates, Yemen, PO Box

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


              Shipping and handling              To                       Service                                                                                 Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                           Estimated between Mon. Nov. 9 and Mon. Nov. 30
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will ship within 10 business days of receiving cleared payment. The seller has specified an extended handling time for this item.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              60 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/4                                                                                                                                                                          Feedback on our suggestions




     Motorcycle Keyless Gas                     Rear Exhaust Pipe Muffler              Engine Oil Filter Cover Cap              Folding Adjustable Brake                  For KTM 690 Duke R 2014-                  For KTM 690 Duke R 2014-
     Fuel Tank Cap Cover For…                   Silencer Tube Set For KTM…             For KTM 125 200 390 690…                 Clutch Lever For KTM Supe…                2017 2015 2016 CNC Brake…                 2017 2015 2016 CNC…
     $21.74                                     $28.99                                 $9.95                                    $34.28                                    $29.99                                    $24.29
     $22.88                                     + $5.99 shipping                       Free shipping                            $37.67                                    Free shipping                             $26.99
     Free shipping                              Seller 99.5% positive                  Seller 99.4% positive                    Free shipping                             New                                       Free shipping
     New                                                                                                                        New                                                                                 New




   Explore more sponsored options: Brand

    KTM                                                                 More            FXCNC                                                                 More             Kawasaki                                                         More




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/New-Motorcycle-Scalable-brake-clutch-levers-for-KTM-690-Duke-R-2014-2015-2016/203122863175                                                                                                                                       2/3
10/1/2020                                        Case: 1:20-cv-06677 Document #: 11 Filed:Feedback ProfilePage 262 of 400 PageID #:811
                                                                                            11/10/20
                 Hi! Sign in or register    Daily Deals   Brand Outlet   Help & Contact                                                                   Sell   Watchlist      My eBay


                                           Shop by
                                           category              Search for anything                                                     All Categories                         Search                Advanced



                 Home        Community       Feedback forum      Feedback profile



                 Feedback profile


                                           newyoutube (3036        )                                                                                                   Member Quick Links
                                           Positive Feedback (last 12 months): 98.7%                                                                                   Contact member
                                           Member since: Oct-20-15 in China                                                                                            View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                     View seller's Store
                                                               Consistently delivers outstanding customer service.
                                                               Learn more



                 Feedback ratings                                                            Detailed seller ratings

                                                1 month       6 months       12 months             Average for the last 12 months

                            Positive               270           847            1436                Accurate description                                  Reasonable shipping cost
                                                                                                                 (1241)                                               (1319)
                            Neutral                   2           9                 25
                                                                                                    Shipping speed                                        Communication
                            Negative                  7          14                 18                           (1246)                                               (1226)




                           All received Feedback                              Received as buyer                            Received as seller                                 Left for others

                 18 Feedback received (viewing 1-18)                                                                                                                             Revised Feedback: 13


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                       Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                              Negative (18)                         12 Months



                   FEEDBACK                                                                                                  FROM                                                 WHEN

                          This does not fit a ninja 250 I have 2010 model and this does not fit DO NOT BUY                   Buyer: s***s (5)                                     Past month
                          Red Rear Seat Cover Cowl Fairing ABS For Kawasaki Ninja ZX 250 R 2008 - 2012                       US $35.59                                            Reciprocal feedback




                                                                                                                                                                                                                 Comment?
                          (#203069353477)


                          Fake shimano pedals from china                                                                     Buyer: u***y (773 )                                  Past month
                          105 PD-5800 Carbon SPD-SL Road Bike Pedals w/ SM-SH11 Cleats Sport Black                           US $64.99                                            Reciprocal feedback
                          (#203066181161)


                          Came with cheap 3m tape and 3 little screws. Fell off within a day. Money wasted                   Buyer: i***i (15 )                                   Past month
                          For 2016-19 Honda Civic Front Bumper Lip Kit Spoiler Splitter Glossy Black 3 PCS                   US $51.29                                            Reciprocal feedback
                          (#203068988658)


                          Lousy quality, wrong tread                                                                         Buyer: a***u (4141 )                                 Past month
                          Front Fork Cap Preload Adjuster Bolts 33MM Aluminum for Honda CMX250 tb                            US $15.58                                            Reciprocal feedback
                          (#203052233561)


                          Lousy quality, wrong tread                                                                         Buyer: a***u (4141 )                                 Past month
                          Front Fork Cap Preload Adjuster Bolts 33MM Aluminum for Honda CMX250 tb                            US $18.31                                            Reciprocal feedback
                          (#203052233561)


                          The piece I got looks nothing like the picture it’s not real carbon fibre!                         Buyer: c***o (25 )                                   Past month
                          Carbon Fiber Rear Seat Cover Tail Cowl Fairing For Honda CBR 600RR F5 2007-2012                    US $29.25                                            Reciprocal feedback
                          (#203071502826)


                          Rip off! False advertising! No customer service!                                                   Buyer: l***2 (1266 )                                 Past month
                          Portable Flexible Mini Octopus Tripod Adjustable Phone/Camera Holder 17.5cm                        US $5.35                                             Reciprocal feedback
                          (#202988154707)


                          Not as described missing parts                                                                     Buyer: _***3 (2)                                     Past month
                          Replace Flip Key Fob Case Shell Uncut Blade For Honda Civic Fit HR-V XR-V                          US $7.60                                             Reciprocal feedback
                          (#202675653554)


                          Missing parts                                                                                      Buyer: 2***i (316 )                                  Past 6 months
                          1 Set Black Adjustable Rear Sets Foot Pegs Kit for Kawasaki 2016 2017 2018 Z125                    US $129.18 (Best offer was accepted)                 Reciprocal feedback
                          (#203002900786)


                          No                                                                                                 Buyer: u***3 (9)                                     Past 6 months
                          Red Interior Gear Shift Frame Cover Trim for Honda Civic 10TH GEN 2016-2018 17                     US $12.17                                            Reciprocal feedback
                          (#202573517021)


                          Item was late, broke during installation, bad item and seller,AVOID!                               Buyer: i***i (202 )                                  Past 6 months
                          Fuel Door Push Button Gas Oil Cap Tank For Harley-Davidson Electra Glide Chrome                    US $20.10                                            Reciprocal feedback
                          (#202984752241)




https://www.ebay.com/fdbk/feedback_profile/newyoutube?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                     1/2
10/1/2020                                                                                      newyoutube
                                                        Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20on eBay
                                                                                                               Page 263 of 400 PageID #:812
         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                              Sell      Watchlist          My eBay


                                    Shop by
                                    category                   Search for anything                                                                                                  All Categories                                 Search           Advanced



        newyoutube's profile



                                                                       newyoutube (3036 )                                                                                         Items for sale            Visit store          Contact
                                                                       98.7% positive feedback

                                                                                                                                    Based in China, newyoutube has been an eBay member since Oct 20, 2015
                                                                          Save




                                      Feedback ratings                                                                                                                                                                See all feedback

                                                           1,241       Item as described                       1,436               25              18                            Thanks
                                                                                                                                                                                 Sep 28, 2020
                                                           1,226       Communication                       Positive          Neutral           Negative
                                                           1,246       Shipping time

                                                           1,319       Shipping charges                            Feedback from the last 12 months



                                   127 Followers | 0 Reviews | Member since: Oct 20, 2015 |                China



        Items for sale(24372)                                                                                                                                                                                                                   See all items




            Pair Motorcycle...                                Pair Motorcycle...                                   Pair Motorcycle...                               Pair Motorcycle...                                     Pair Motorcycle...
            US $28.75                         8h left         US $26.29                          8h left           US $28.75                          8h left       US $28.75                           8h left            US $28.75                  8h left




            About eBay      Announcements        Community         Security Center     Resolution Center           Seller Center    Policies     Affiliates     Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/newyoutube                                                                                                                                                                                                                             1/1
10/1/2020                                                                                  newyoutube
                                                      Case: 1:20-cv-06677 Document #: 11 Filed:       | eBay Stores
                                                                                                11/10/20      Page 264 of 400 PageID #:813
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist     My eBay


                                   Shop by
                                   category              Search this Store                                                                          This Store                         Search           Advanced



     eBay      eBay Stores       newyoutube




                                              newyoutube
                                              127 followers newyoutube (3036         ) 98.7%


                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                    Time: ending soonest

     Motorcycle Parts                                 1-48 of 20,213 Results
     Car & Truck Parts
                                                                               Pair Motorcycle long Brake Clutch Levers for GSXR600 750 2006-2010 & GSXR1000
     Bicycle Accessories

     Other                                                                     $26.29 to $28.75                                                                                                  From China
                                                                               Free shipping                                                                                                    Brand: GZYF




                                                                               Radiator Coolant Reservoir Overflow Tank Bottle ABS For Honda CBR1000 2006 2007

                                                                               $33.89                                                                                                            From China
                                                                               Free shipping                                                                                                    Brand: GZYF
                                                                               or Best Offer



                                                                               Flowing LED Style MESH Fog Light Grille Set Fit Audi A4 B6 01-05 8E0807681 tb

                                                                               $49.81                                                                                                            From China
                                                                               Free shipping
                                                                               or Best Offer



                                                                               Fog Light Driving Light for Chevy Silverado Tahoe Suburban Avalanche 2007-2013

                                                                               $39.25                                                                                                            From China
                                                                               Free shipping
                                                                               or Best Offer



                                                                               Magneto Engine Generator Stator Coil for HONDA CBR900RR CBR929RR 2000-2001

                                                                               $54.63                                                                                                            From China
                                                                               Free shipping
                                                                               or Best Offer



                                                                               Silver Gas Cap Fuel Tank Cover Trim Sticker For Toyota C-HR CHR 2016 -2018 New

                                                                               $13.62                                                                                                            From China
                                                                               Free shipping




                                                                               Motor Front Foot Peg Step Frame Fittings Assembly Kit Yamaha YZF R1 2007 - 2008

                                                                               $41.90                                                                                                            From China
                                                                               Free shipping
                                                                               or Best Offer



                                                                               Carbon Fiber Car Window B Pillar Trim Cover For BMW 5 Series G38 2018 up

                                                                               $32.35                                                                                                            From China
                                                                               Free shipping
                                                                               or Best Offer



                                                                               2pcs Long Brake Clutch Levers for KTM 690 Duke R 2014 2015 2016 Double color

                                                                               $29.51 to $32.25                                                                                                  From China
                                                                               Free shipping                                                                                                    Brand: GZYF




                                                                               2pcs CNC Long Brake Clutch Levers fit KTM 690 SMC/SMC-R/Duke/Duke R 2012-2013

                                                                               $29.51 to $32.25                                                                                                  From China
                                                                               Free shipping                                                                                                    Brand: GZYF




https://www.ebay.com/str/newyoutube                                                                                                                                                                                1/4
10/1/2020                                                                  newyoutube
                                      Case: 1:20-cv-06677 Document #: 11 Filed:       | eBay Stores
                                                                                11/10/20      Page 265 of 400 PageID #:814
                                                     Pair Double color Long Brake Clutch Levers for KAWASAKI ZRX1100 / 1200 1999-2007

                                                     $29.51 to $31.69                                                                    From China
                                                     Free shipping                                                                      Brand: GZYF




                                                     Pair Double color Long Brake Clutch Levers for YAMAHA XJR 1300/Racer 2004-2016

                                                     $29.51 to $32.25                                                                    From China
                                                     Free shipping                                                                      Brand: GZYF




                                                     2pcs Double color Long Brake Clutch Levers for KTM RC8/R 2009-2016

                                                     $29.51 to $32.25                                                                    From China
                                                     Free shipping                                                                      Brand: GZYF




                                                     ZTTO Brake Disc Cool Floating Rotor for MTB Gravel Road Bike 203/180/160/140mm

                                                     $22.27 to $36.76                                                                    From China
                                                     Free shipping




                                                     ABS High Quality Gear Shift Knob Cover Trim For Porsche Cayenne 2018-2020 New

                                                     $24.34 to $29.54                                                                    From China
                                                     Free shipping




                                                     2x Motor long Brake Clutch Levers for Honda CBR954RR 02-03 & CBR600RR 2003-2006

                                                     $26.29 to $28.75                                                                    From China
                                                     Free shipping




                                                     Road Bike Bracket Aluminum Alloy Bicycle kettle Bottle Conversion Seat Adapter

                                                     $11.71 to $11.97                                                                    From China
                                                     Free shipping




                                                     ABS Gear Shift Knob Cover Trim For Porsche Panamera 971 Chassis G2 2017-2020

                                                     $24.34 to $29.54                                                                    From China
                                                     Free shipping




                                                     Footrest Rearset Foot Pegs Kit For Suzuki GSXS750 15-16/ GSR750 11-16 Adjustable

                                                     $128.93                                                                             From China
                                                     Free shipping                                                                      Brand: GZYF




                                                     ZTTO Cycling Plastics/Resin Handlebar Cap End Plug Handle bar Grips Bar End Cap

                                                     $8.43 to $8.92                                                                      From China
                                                     Free shipping




                                                     ZTTO Bicycle Grip Silicone Handlebar Grip Non-Slip Shock Absorption Cover Sleeve

                                                     $11.02 to $12.50                                                                    From China
                                                     Free shipping




                                                     CNC Rear Side Mirrors Rearview For Kawasaki Ninja ZX9R ZX6R Yamaha YZF R6 R1

                                                     $47.99 to $57.34                                                                    From China
                                                     Free shipping                                                                       Brand: MTL




                                                     ZTTO Rim Liner Bicycle Tire Puncture-Proof 700c/26/27.5/29 Inch Tape Pad Strips

                                                     $8.79 to $10.51                                                                     From China
                                                     Free shipping




                                                     Pair CNC Racing Short Brake Clutch Levers For Honda RVT1000RR RC51 2000 - 2006

                                                     $30.65 to $33.31                                                                    From China
                                                     Free shipping                                                                      Brand: GZYF


https://www.ebay.com/str/newyoutube                                                                                                                   2/4
10/1/2020                                                                  newyoutube
                                      Case: 1:20-cv-06677 Document #: 11 Filed:       | eBay Stores
                                                                                11/10/20      Page 266 of 400 PageID #:815

                                                     Car 5.8" HUD E350 OBD2 Head Up Display MPH Digital Speedometer Warning Alarm

                                                     $30.07                                                                              From China
                                                     Free shipping
                                                     or Best Offer



                                                     CNC Rear Side Mirrors Rearview For Suzuki GSXR1000 05-11 GSXR600 GSXR750 06-12

                                                     $47.99 to $57.34                                                                    From China
                                                     Free shipping                                                                       Brand: MTL




                                                     Fits Yamaha YZF R25/R3 2015-2016 Shock Front Fork Brace Stabilizer CNC Aluminum

                                                     $40.07 to $49.94                                                                    From China
                                                     Free shipping                                                                      Brand: GZYF




                                                     1 piece Carbon Fiber Remote Key Shell Cover Case For Alfa Romeo Giulia Stelvio

                                                     $36.05 to $36.27                                                                    From China
                                                     Free shipping




                                                     Pair Clip On Handlebar Replacement for 36MM Fork Tube Gold/Black/Sliver

                                                     $33.41 to $39.32                                                                    From China
                                                     Free shipping                                                                      Brand: GZYF




                                                     Engine Cover Crash Slider Protector for Yamaha FZ8 2012 Black Gold Silver tb

                                                     $39.75 to $48.10                                                                    From China
                                                     Free shipping                                                                      Brand: MTO




                                                     Real Carbon Fiber Remote Key Shell Cover Case For Audi A4 A5 S4 S5 Q5 Q7 TT

                                                     $29.16 to $29.70                                                                    From China
                                                     Free shipping




                                                     2x Chrome Rearview Side Mirror Cover Trim Decorate For Toyota C-HR CHR 2016-2018

                                                     $14.46                                                                              From China
                                                     Free shipping
                                                     or Best Offer



                                                     Carbon Fiber Remote Key Shell Cover Case For Chevy CamaroMalibu Cruze Spark Volt

                                                     $29.16 to $29.70                                                                    From China
                                                     Free shipping




                                                     LED Rear Tail Light Brake Turn Signal Lamp for 07-17 Jeep Wrangler JK EU Version

                                                     $85.56                                                                              From China
                                                     Free shipping
                                                     or Best Offer



                                                     7/8"Universal Clutch Brake Levers Master Cylinder Reservoir For Suzuki CNC Black

                                                     $79.60 to $153.97                                                                   From China
                                                     Free shipping




                                                     License Plate Holder Black License Plate Frame For SUZUKI GSX-R 600 08-10

                                                     $26.16                                                                              From China
                                                     Free shipping




                                                     Motor 7/8'' Handlebars Clip-On 31-53mm Fork Tube For Cafe Racer Universal

                                                     $33.39 to $38.67                                                                    From China
                                                     Free shipping                                                                      Brand: GZYF




                                                     1 new Carbon Fiber Remote Key Shell Cover For BMW X1 X5 X6 F48 F15 F16 X-Series

                                                     $29.16 to $29.70                                                                    From China
                                                     Free shipping
https://www.ebay.com/str/newyoutube                                                                                                                   3/4
10/6/2020                                               Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                             Filed:      by newyoutube
                                                                                                      11/10/20     Page| eBay
                                                                                                                            267 of 400 PageID #:816
        Hi! Sign in or register       Daily Deals       Brand Outlet   Help & Contact                                                                                                     Sell   Watchlist       My eBay


                                    Shop by
                                    category              ktm brake clutch                                                                                               All Categories                          Search                Advanced


                                                                                                                                                                                                         Include description
                                                         Items for sale from newyoutube (3066           )       |     Save this seller | Show results from all sellers




        Categories
                                                             All Listings   Auction     Buy It Now                                                                                                  Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Handlebars,                   417 results for ktm brake clutch          Save this search
            Grips & Levers

                                                                                                      New Motorcycle Scalable brake clutch levers for KTM 690 Duke R 2014 2015 2016
        Format                                see all                                                 Brand New
               All Listings
               Auction                                                                                $35.48 to $37.93                                        From China
               Buy It Now                                                                             Buy It Now
                                                                                                      Free Shipping
        Brand                                 see all
               GZYF (364)
               KTM (164)
               MTO (24)


        Warranty                              see all
               Unspecified Length     (292)                                                           Short Brake Clutch Lever For KTM 690 Duke R 2014-2016 2015 (Fits: KTM)
               6 Month (48)                                                                           Brand New
               1 Year (36)
               Not Specified (41)                                                                     $30.20 to $32.63                                        From China
                                                                                                      Buy It Now
        Guaranteed Delivery                   see all                                                 Free Shipping
               No Preference
               1 Day Shipping
               2 Day Shipping
               3 Day Shipping
               4 Day Shipping


        Condition                             see all
                                                                                                      Short Brake Clutch Lever For KTM RC125 Duke 200 RC200 2014-2015 390 RC390 13-16 (Fits:
               New   (417)
                                                                                                      KTM)
                                                                                                      Brand New
        Price
        $             to $                                                                            $30.19 to $32.63                                        From China
                                                                                                      Buy It Now
        Item Location                         see all                                                 Free Shipping
               Default
               Within
                100 miles     of 60106

               US Only
               North America
               Worldwide                                                                              Motorcycle Handlebar Brake Clutch Levers For KTM 690 Duke R 2014-2015
                                                                                                      Brand New
        Delivery Options                      see all
               Free shipping                                                                          $26.28                                                  From China
                                                                                                      or Best Offer
        Show only                             see all                                                 Free Shipping
                                                                                                            Watch
               Free Returns
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...                                                                           2x Motorcycle Foldable Brake Clutch Levers For KTM DUKE 125/200/390 2013-2015
                                                                                                      Brand New


              Seller Information                                                                      $33.61                                                  From China
                                                                                                      or Best Offer
             newyoutube (3066         )                                                               Free Shipping
              Feedback rating: 3,066                                                                        Watch
              Positive Feedback: 98.6%
              Member since Oct-20-15 in
              Hong Kong


              Read feedback profile
              Add to my favorite sellers
              Visit seller's eBay Store!                                                              Long Brake Clutch Levers For KTM 690 SMC/SMC-R/Duke/Duke R 2012-2013 (Fits: KTM)
                  newyoutube                                                                          Brand New

                                                                                                      $32.48 to $34.76                                        From China
                                                                                                      Buy It Now
                                                                                                      Free Shipping




                                                           Pair Short Brake Clutch Levers for KTM 1190 Adventure/R 2013 2014 2015 2016 NEW (Fits: KTM)
                                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=newyoutube&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm+brake+clutch&_sacat=0                                                                                                                  1/8
10/6/2020                                                   Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                      11/10/20| eBayPage 268 of 400 PageID #:817


                                                                                                                                           How do you like our checkout? Tell us what you think
                                                  Checkout                                                                                                           To add more items, go to cart.



               Pay with                                                                                                      Subtotal (1 item)                                           $35.48
                                                                                                                             Shipping                                                       Free
                                     New card                                                                                Tax*                                                          $2.22
                       0000   0000 0000   0000   Add a credit or debit card

                                                                                                                             Order total                                                $37.70

                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                for certain tax authorities. Learn more


                        Special financing available.
                        Apply now. See terms
                                                                                                                                                       Confirm and pay

                                                                                                                                                  Select a payment option
               Ship to

               1001 Foster Ave                                                                                                                             See details
               Bensenville, IL 60106-1445
               United States

               Change




               Review item and shipping

               Seller: newyoutube | Message to seller

                                                      New Motorcycle Scalable brake clutch levers for KTM 690
                                                      Duke R 2014 2015 2016
                                                      Color: Blue
                                                      $35.48

                                                      Quantity     1


                                                      Delivery
                                                      Est. delivery: Nov 9 – Nov 30
                                                      Standard SpeedPAK from China/Hong Kong/Taiwan
                                                      Free



               Gift cards, coupons, eBay Bucks



               Enter code:                                                    Apply




               Donate to charity (optional)
               Musicians On Call
               Support Musicians On Call and help deliver the healing power of music to hospital patients



               Select amount                         None




            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1438952181013                                                                                                                                          1/1
10/1/2020                                                             Rear Swingarm
                                                       Case: 1:20-cv-06677          Swing Arm
                                                                             Document      #: Protector
                                                                                              11 Filed: for KTM EXC 125-500
                                                                                                             11/10/20   Page12-19269
                                                                                                                                  Husqvarna
                                                                                                                                      of 400TC FC blue | eBay
                                                                                                                                               PageID      #:818
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




           This fits a KTM                    Select Year



                                                                                                   Rear Swingarm Swing Arm Protector for KTM EXC
                                                                                                                                                                                                        Shop with confidence
                                                                                                   125-500 12-19 Husqvarna TC FC blue
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                                                        5 available                                                     Seller information
                                                                                                         Quantity:      1
                                                                                                                                                                                                        newyoutube (3036        )
                                                                                                                                                                                                        98.7% Positive feedback

                                                                                                            Price:    US $19.24                                     Buy It Now
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                   Add to cart
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items

                                                                                                     Best Offer:                                                   Make Offer


                                                                                                                                                                 Add to Watchlist



                                                                                                        Free shipping and returns                         Longtime member


                                                                                                         Shipping: FREE ePacket delivery from China | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guang Zhou, Guang Dong, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                          Delivery:          Estimated between Fri. Oct. 23 and Wed. Nov. 25

                                                                                                                             This item has an extended handling time and a delivery
                                                                                                                             estimate greater than 14 business days.
                                Have one to sell?         Sell now
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: Free 60 day returns |          See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     Rear Swingarm Swing Arm                  Rear Swingarm Swing Arm                 Rear Swingarm Swing Arm               Rear Swingarm Swing Arm                     Swingarm Protector KTM                        Swingarm Swing Arm
     Protector for KTM EXC 125-…              Protector For KTM EXC 125…              Protector for KTM EXC 125-…           Protector for KTM EXC EX…                   EXC-F 250 350 2012-2019…                      Protector for KTM EXC EX…
     $19.19                                   $20.55                                  $19.24                                $22.84                                      $19.73                                        $22.72
     Free shipping                            Free shipping                           Free shipping                         $24.56                                      $20.99                                        $24.43
     Last one                                 New                                     New                                   Free shipping                               Free shipping                                 Free shipping
                                                                                                                            Seller 99.1% positive                       Seller 99.7% positive                         Seller 99.3% positive




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/Rear-Swingarm-Swing-Arm-Protector-for-KTM-EXC-125-500-12-19-Husqvarna-TC-FC-blue/203115601950?fits=Make%3AKTM&hash=item2f4aa2201e:g:mcMAAOSwVOBfbECZ                                                                             1/5
10/6/2020                                                                    Short Brake#:
                                                       Case: 1:20-cv-06677 Document      Clutch
                                                                                           11 Lever For11/10/20
                                                                                                Filed: KTM 690 Duke R 2014-2016
                                                                                                                  Page    270 of2015 | eBay
                                                                                                                                   400   PageID #:819
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




           This fits a KTM                    Select Year



                                                                                                    Short Brake Clutch Lever For KTM 690 Duke R 2014-
                                                                                                                                                                                                         Shop with confidence
                                                                                                    2016 2015
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                              Color:     - Select -                                                                      Seller information
                                                                                                                                                                                                         newyoutube (3066        )

                                                                                                          Quantity:                      More than 10 available                                          98.6% Positive feedback
                                                                                                                          1

                                                                                                                                                                                                             Save this Seller
                                                                                                             Price:    US $30.20                                     Buy It Now                          Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart                          See other items



                                                                                                                                                                  Add to Watchlist



                                                                                                         Free shipping                60-day returns               Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guang Zhou, Guang Dong, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Mon. Nov. 2 and Fri. Nov. 20

                                                                                                                              This item has an extended handling time and a delivery
                                                                                                                              estimate greater than 18 business days.
                                                                                                                              Please allow additional time if international delivery is subject
                                Have one to sell?         Sell now                                                            to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 60 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     For KTM 690 DUKE / 690                   For KTM 690 SMC / 690                   Brake Clutch Hand Levers                For KTM 690 Duke R 2014-                   CNC Short Brake Clutch                        Adjustable Short Brake
     SMC-R / 690 Enduro R…                    DUKE / 690 LC4 /640 DUK…                for KTM 690 Duke/Enduro…                2017 2015 2016 CNC Brake…                  Lever For KTM 690 1050…                       Clutch Levers Motor Fit KT…
     $26.99                                   $26.99                                  $25.98                                  $29.99                                     $27.59                                        $26.33
     $29.99                                   $29.99                                  $28.87                                  Free shipping                              $29.99                                        Free shipping
     + $2.99 shipping                         + $2.99 shipping                        Free shipping                           New                                        + $3.99 shipping                              Seller 99% positive
     New                                      New                                     New                                                                                New




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Short-Brake-Clutch-Lever-For-KTM-690-Duke-R-2014-2016-2015/203107303871?fits=Make%3AKTM&hash=item2f4a2381bf:g:VB4AAOSwgiZfYH3E                                                                                                    1/5
10/8/2020                                                                    New Arrival !! Red
                                                         Case: 1:20-cv-06677 Document        #: Bull
                                                                                                11 KTM   Factory
                                                                                                     Filed:      Racing Gildan
                                                                                                             11/10/20      PageT-Shirt
                                                                                                                                   271 Short
                                                                                                                                          ofSleeve
                                                                                                                                             400 |PageID
                                                                                                                                                   eBay  #:820
  Hi         !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist          My eBay


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                              Search            Advanced


         Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                         | Add to Watchlist



                                                                                                                  Ads by
                                                                                                     Stop seeing this ad            Why this ad?


                                                                                                      New Arrival !! Red Bull KTM Factory Racing Gildan T-
                                                                                                                                                                                                           Shop with confidence
                                                                                                      Shirt Short Sleeve
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                           Condition: New with tags                                                                              Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                           Size Type:      Regular

                                                                                                                  Size:    - Select -
                                                                                                                                                                                                           Seller information
                                                                                                                                                                                                           ngadla_0 (12     )
                                                                                                                Color:     - Select -
                                                                                                                                                                                                           100% Positive feedback

                                                                                                            Quantity:       1              1 available
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                               Price:     US $25.00                                    Buy It Now                          See other items



                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                                  30-day returns                          100% positive feedback


                                                                                                            Shipping: $1.50 Economy Shipping from outside US | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Nanjing, China
                                                                                                                          Ships to: Worldwide See exclusions


                                                                                                             Delivery:          Estimated between Wed. Oct. 28 and Thu. Dec.
                                                                                                                                24
                                                                                                                                Please note the delivery estimate is greater than 12 business
                                                                                                                                days.
                                 Have one to sell?          Sell now                                                            Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                           Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                    Earn up to 5x points when you use your eBay
                                                                                                                                    Mastercard®. Learn more

                                                                                                             Returns: 30 day returns. Buyer pays for return shipping |
                                                                                                                          See details




    Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       T Shirt KTM Tee Racing                   Primitive Skate x Dragon Ball            KTM Racing Motocross MX                Bull Hardest Decisions -                   Primitive x Dragon Ball Z                     Primitive Skate x Dragon Ball
       Team Top Alpinestars…                    Z Men's Mecha Frieza Shor…               SX Logo Race Tee T-Shirt               Riding One Of The You'll…                  Men's Shadow Vegeta…                          Z Men's Mecha Frieza Shor…
       $38.68                                   $19.99                                   $14.00                                 $22.99                                     $35.95                                        $19.99
       + $11.60 shipping                        Free shipping                            Free shipping                          Free shipping                              Free shipping                                 Free shipping
       New                                      Seller 99.7% positive                    New                                    Seller 99% positive                        Seller 99.7% positive                         Seller 99.7% positive




    Related sponsored items                                                                                                                                                                                                     Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/New-Arrival-Red-Bull-KTM-Factory-Racing-Gildan-T-Shirt-Short-Sleeve/174433978827                                                                                                                                                     1/5
10/8/2020                                                          New Arrival !! Red
                                               Case: 1:20-cv-06677 Document        #: Bull
                                                                                      11 KTM   Factory
                                                                                           Filed:      Racing Gildan
                                                                                                   11/10/20      PageT-Shirt
                                                                                                                         272 Short
                                                                                                                                ofSleeve
                                                                                                                                   400 |PageID
                                                                                                                                         eBay  #:821




     RED BULL KTM FACTORY                Red Bull KTM Factory               No Bull Winston Shirt Men Xl          Red Bull Spect Racing        Red Bull Sporty Racing
     RACING NEW ERA 59FIFT…              Racing SnapBack. RARE              Racing Red White Nascar…              Sunglasses Mens Sport…       Mirrored Sunglasses RBR…
     $19.49                              $45.00                             $8.99                                 $29.99                       $25.00
     $29.99                              + $7.50 shipping                   $17.99                                + $9.99 shipping             + $9.99 shipping
     + $5.65 shipping                                                       + $4.99 shipping




    Description          Shipping and payments                                                                                                                                           Report item



                                                                                                                                                                   eBay item number: 174433978827
      Seller assumes all responsibility for this listing.

      Last updated on Sep 15, 2020 23:12:55 PDT View all revisions

            Item specifics
            Condition:               New with tags: A brand-new, unused, and unworn item (including                    Accents:      Logo
                                     handmade items) in the original packaging (such as the original box or
                                     bag) and/or with the original tags attached. See all condition definitions
            Type:                    T-Shirt                                                                           Department:   Men
            Year of Manufacture:     2020                                                                              Material:     Cotton
            Sleeve Length:           Short Sleeve                                                                      Pattern:      Solid
            Brand:                   Gildan                                                                            Fit:          Regular




                                                                                                                                                                                              Feedback




https://www.ebay.com/itm/New-Arrival-Red-Bull-KTM-Factory-Racing-Gildan-T-Shirt-Short-Sleeve/174433978827                                                                                              2/5
10/8/2020                                                       New Arrival !! Red
                                            Case: 1:20-cv-06677 Document        #: Bull
                                                                                   11 KTM   Factory
                                                                                        Filed:      Racing Gildan
                                                                                                11/10/20      PageT-Shirt
                                                                                                                      273 Short
                                                                                                                             ofSleeve
                                                                                                                                400 |PageID
                                                                                                                                      eBay  #:822

                                                                                    DETAIL PRODUCT

       Our great t-shirt is made of 100% preshrunk cotton from biggest and number one "TEXTILE FACTORY ", high-quality and softstyle. Standard
                                                                              fit.
            Our t-shirt will be printed using high performance digital printing technology in full color with durable photo quality reproduction.
                                                     4.5 oz. 100% Soft Cotton, Standard Fit, High Quality
                                                   Very Comfortable and Looks Great with a pair of Jeans
                                                          Never worn, brand new and factory sealed.
                                                                   Sealed in plastic wrap.



                                                                                                HOW TO ORDER :

                                                                                    Available size :S, M, L, XL, and 2XL.


                                                                                        To Choose t shirt size




                                                                                       Men's Gildan T-shirt (USA Size)

                                                                          STANDART AMERICA SIZE
                                                                    Material:100% Cotton GILDAN t-shirt


                                                                                     Shipping and handling :
                                                               The items will shipped within 2 to 3 days after payment received.

                                                              Shipping times for USA Address it takes Standart Shipping it takes

                                                                      11 - 23 business days USA shipment by UPS or USPS

                           Shipping times for Outside USA Address (Worldwide) it takes 15 - 30 business days for shipment by Registered Post Mail.

                                                                            Sometimes, it takes up to 30 business days.

                                                      Please be patient when awaiting shipment (TRACKING NUMBER AVAILABLE)


                                                                                                 FEEDBACK :

             We are appreciated positive feedback from our buyers. I just started my ebay business, so Positive Feedback was very important for me.
       If you not satisfied with our product and services please do not leave negative/neutral feedback before Give us an opportunity to resolve the problem
                                                                                first.

                                                                                                   RETURN POLICY :
                                                   we can issue you a full refund if the items was not delivered or the items was damage due the shipment process.

                                                                                                    CONTACT US :
                                                       If you have any question, please feel a free to contact me .We will answer your questions in 2x24 hours.



                                                                                                     Thank you.

                                                                                               Money Back Guarante


                                                 ===============HAPPY SHOP=============




    Sponsored items based on your recent views 1/3                                                                                                                   Feedback on our suggestions


                                                                                                                                                                                         Feedback




https://www.ebay.com/itm/New-Arrival-Red-Bull-KTM-Factory-Racing-Gildan-T-Shirt-Short-Sleeve/174433978827                                                                                          3/5
10/8/2020                                                       New Arrival !! Red
                                            Case: 1:20-cv-06677 Document        #: Bull
                                                                                   11 KTM   Factory
                                                                                        Filed:      Racing Gildan
                                                                                                11/10/20      PageT-Shirt
                                                                                                                      274 Short
                                                                                                                             ofSleeve
                                                                                                                                400 |PageID
                                                                                                                                      eBay  #:823




     RedBull KTM Shirt M              Primitive x Dragon Ball Z        KTM READY TO RACE                CIGARETTE RACING TEAM           NY NEW YORK YANKEES              Limited New Comp Cams
                                      Men's Shadow Vegeta Sho…         MOTORBIKE TSHIRT…                2020 new Logo Size S to…        MLB BASEBALL TEAM LOG…           Racing Logo Black Gildan…
     $27.99                           $33.95                           $9.02                            $27.55                          $12.83                           $17.99
     Free shipping                    Free shipping                    + $21.55 shipping                Free shipping                   + $2.57 shipping                 + $8.00 shipping
     Last one                         Seller 99.7% positive            Seller 99.9% positive            Seller 100% positive            Seller 99.4% positive            New




   Explore more sponsored options: Color

    Black                                                     More       Blue                                                   More        White




     Primitive x Dragon Ball Z     Primitive x Dragon Ball Z              TLD KTM SX Troy Lee Jr        Primitive Skate x Dragon             RedBull KTM Shirt L            Primitive Skate x Dragon
     Men's Shenron Long…           Men's Cell Forms Short…                Racing Supercross Mot…        Ball Z Men's Mecha Friez…                                           Ball Z Men's Nuevo Gok…

     $22.99                        $17.99                                 $25.00                        $19.99                               $27.99                         $17.99
     Free shipping                 Free shipping                          Free shipping                 Free shipping                        Free shipping                  Free shipping
                                                                                                                                             Last one




   Explore more sponsored options: Brand

    BAPE                                                                                                    Scuderia Ferrari




     NEW POPULAR T SHIRT                                                                                    T Shirt Scuderia Ferrari       T Shirt New Scuderia            T Shirt Long Tee New 2020
     BAPE BABY MILO AFTER…                                                                                  Monza Italy 3D Fan Long…       Ferrari Challenge Formula…      Scuderia FERRARI Missio…
     $24.99                                                                                                 $41.26                         $34.81                          $38.68
     + $3.00 shipping                                                                                       + $11.60 shipping              + $11.60 shipping               + $11.60 shipping
                                                                                                                                                                           Popular




    People who viewed this item also viewed 1/2                                                                                                                                 Feedback on our suggestions




     Red Bull KTM Racing Team         KTM REDBULL Factory              RedBull KTM Shirt M              NEW Red Bull KTM Racing         RedBull KTM Shirt L              KTM Racing Motocross MX
     Logo T-Shirt, Mens               Racing Logo T shirt Men's…                                        Team Transparent Logo TE…                                        SX Logo Race Tee T-Shirt
     $27.69                           $15.99                           $27.99                           $30.99                          $27.99                           $14.00
                                                                                                                                                                                                    Feedback
     Free shipping                    + $5.50 shipping                 Free shipping                    Free shipping                   Free shipping                    Free shipping
                                                                       Last one                                                                                          Popular




 Back to search results                                                                                                                                                                        Return to top
 More to explore : Gildan Short Sleeve T-Shirts for Men, Gildan Short Sleeve Red Shirts for Men, Gildan Short Sleeve Red Unisex Kids' Tops & T-Shirts, Gildan Short Sleeve Beer T-Shirts for Men,
 Gildan Short Sleeve Love T-Shirts for Men, Gildan Short Sleeve Anime T-Shirts for Men, Gildan Polyester Short Sleeve T-Shirts for Men, Gildan Short Sleeve Vintage T-Shirts for Men,
https://www.ebay.com/itm/New-Arrival-Red-Bull-KTM-Factory-Racing-Gildan-T-Shirt-Short-Sleeve/174433978827                                                                                                     4/5
10/8/2020                                                                    New Arrival !! Red
                                                         Case: 1:20-cv-06677 Document        #: Bull
                                                                                                11 KTM   Factory
                                                                                                     Filed:      Racing Gildan
                                                                                                             11/10/20      PageT-Shirt
                                                                                                                                   275 Short
                                                                                                                                          ofSleeve
                                                                                                                                             400 |PageID
                                                                                                                                                   eBay  #:824
  Hi         !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist          My eBay


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                              Search            Advanced


         Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                         | Add to Watchlist



                                                                                                                  Ads by
                                                                                                     Stop seeing this ad            Why this ad?


                                                                                                      New Arrival !! Red Bull KTM Factory Racing Gildan T-
                                                                                                                                                                                                           Shop with confidence
                                                                                                      Shirt Short Sleeve
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                           Condition: New with tags                                                                              Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                           Size Type:      Regular

                                                                                                                  Size:    - Select -
                                                                                                                                                                                                           Seller information
                                                                                                                                                                                                           ngadla_0 (12     )
                                                                                                                Color:     - Select -
                                                                                                                                                                                                           100% Positive feedback

                                                                                                            Quantity:       1              1 available
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                               Price:     US $25.00                                    Buy It Now                          See other items



                                                                                                                                                                      Add to cart                                    Ads by
                                                                                                                                                                                                                     Stop seeing this ad
                                                                                                                                                                    Add to Watchlist
                                                                                                                                                                                                                          Why this ad?

                                                                                                                  30-day returns                          100% positive feedback


                                                                                                            Shipping: $1.50 Economy Shipping from outside US | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Nanjing, China
                                                                                                                          Ships to: Worldwide See exclusions


                                                                                                             Delivery:          Estimated between Wed. Oct. 28 and Thu. Dec.
                                                                                                                                24
                                                                                                                                Please note the delivery estimate is greater than 12 business
                                                                                                                                days.
                                 Have one to sell?          Sell now                                                            Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                           Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                    Earn up to 5x points when you use your eBay
                                                                                                                                    Mastercard®. Learn more

                                                                                                             Returns: 30 day returns. Buyer pays for return shipping |
                                                                                                                          See details




    Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       T Shirt KTM Tee Racing                   Primitive Skate x Dragon Ball            KTM Racing Motocross MX                Bull Hardest Decisions -                   Primitive x Dragon Ball Z                     Primitive Skate x Dragon Ball
       Team Top Alpinestars…                    Z Men's Mecha Frieza Shor…               SX Logo Race Tee T-Shirt               Riding One Of The You'll…                  Men's Shadow Vegeta…                          Z Men's Mecha Frieza Shor…
       $38.68                                   $19.99                                   $14.00                                 $22.99                                     $35.95                                        $19.99
       + $11.60 shipping                        Free shipping                            Free shipping                          Free shipping                              Free shipping                                 Free shipping
       New                                      Seller 99.7% positive                    New                                    Seller 99% positive                        Seller 99.7% positive                         Seller 99.7% positive




    Related sponsored items                                                                                                                                                                                                     Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/New-Arrival-Red-Bull-KTM-Factory-Racing-Gildan-T-Shirt-Short-Sleeve/174433978827                                                                                                                                                     1/4
10/8/2020                                                                      New Arrival !! Red
                                                           Case: 1:20-cv-06677 Document        #: Bull
                                                                                                  11 KTM   Factory
                                                                                                       Filed:      Racing Gildan
                                                                                                               11/10/20      PageT-Shirt
                                                                                                                                     276 Short
                                                                                                                                            ofSleeve
                                                                                                                                               400 |PageID
                                                                                                                                                     eBay  #:825




     RED BULL KTM FACTORY                       Red Bull KTM Factory                   No Bull Winston Shirt Men Xl             Red Bull Spect Racing                     Red Bull Sporty Racing
     RACING NEW ERA 59FIFT…                     Racing SnapBack. RARE                  Racing Red White Nascar…                 Sunglasses Mens Sport…                    Mirrored Sunglasses RBR…
     $19.49                                     $45.00                                 $8.99                                    $29.99                                    $25.00
     $29.99                                     + $7.50 shipping                       $17.99                                   + $9.99 shipping                          + $9.99 shipping
     + $5.65 shipping                                                                  + $4.99 shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: Nanjing, China
            Shipping to: Worldwide
            Excludes: Africa, Asia, Central America and Caribbean, Middle East, Southeast Asia, South America, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands,
            Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Bermuda, Greenland, Mexico,
            Saint Pierre and Miquelon, Russian Federation, Albania, Andorra, Austria, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Czech Republic, Estonia, Finland, Gibraltar,
            Greece, Guernsey, Hungary, Iceland, Ireland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Norway, Poland, Portugal, Romania, San
            Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Switzerland, Ukraine, Vatican City State

            Quantity:    1                 Change country:       United States                                                       ZIP Code:      60106                  Get Rates


              Shipping and handling                   To                         Service                                                               Delivery*

              US $1.50                                United States              Economy Shipping from outside US                                      Estimated between Wed. Oct. 28 and Thu. Dec. 24
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                              Refund will be given as                                                       Return shipping

              30 days                                                                      Money back                                                                    Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/3                                                                                                                                                                          Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/New-Arrival-Red-Bull-KTM-Factory-Racing-Gildan-T-Shirt-Short-Sleeve/174433978827                                                                                                                                                    2/4
10/8/2020                                                                                       ngadla_0
                                                        Case: 1:20-cv-06677 Document #: 11 Filed:        on eBay
                                                                                                  11/10/20     Page 277 of 400 PageID #:826
            Hi       !          Daily Deals      Brand Outlet     Help & Contact                                                                                                                    Sell   Watchlist          My eBay


                                    Shop by
                                    category                  Search for anything                                                                                                  All Categories                              Search           Advanced



         ngadla_0's profile



                                                                    ngadla_0 (12 )                                                                                                                   Items for sale          Contact
                                                                    100% positive feedback

                                                                                                                              Based in Indonesia, ngadla_0 has been an eBay member since Nov 27, 2017
                                                                        Save




                                      Feedback ratings                                                                                                                                                            See all feedback

                                                         12         Item as described                       14                0                  0                              Nice. Thank you.
                                                                                                                                                                                Sep 21, 2020
                                                         12         Communication                       Positive       Neutral               Negative
                                                         12         Shipping time

                                                         12         Shipping charges                          Feedback from the last 12 months



                                  0 Followers | 0 Reviews | Member since: Nov 27, 2017 |           Indonesia



         Items for sale(689)                                                                                                                                                                                                                See all items




             New !! DEF CON ...                             New !! DEF CON ...                               Hot !! Heisenbe...                                    Hot !! Heisenbe...                                  Hot !! Heisenbe...
             US $20.00                        2d left       US $20.00                         2d left        US $20.00                               2d left       US $20.00                           2d left         US $20.00                  2d left




            About eBay      Announcements        Community       Security Center      Resolution Center       Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/ngadla_0?_trksid=p2047675.l2559                                                                                                                                                                                                    1/1
10/8/2020                                                  Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                               Filed:       by ngadla_0
                                                                                                        11/10/20        | eBay278 of 400 PageID #:827
                                                                                                                     Page
            Hi          !               Daily Deals   Brand Outlet   Help & Contact                                                                                      Sell   Watchlist       My eBay


                                          Shop by
                                          category               Search for anything                                                                    All Categories                          Search                Advanced


                                                                                                                                                                                        Include description
                                                           Items for sale from ngadla_0 (12        ) |       Save this seller




        Categories
                                                               All Listings   Auction   Buy It Now                                                                                 Sort: Best Match           View:
        Clothing, Shoes & Accessories
            Men's T-Shirts                                   689 results        Save this search


        Format                                   see all                                                 New !! 2020Kenzo Paris Simple Text Box Logo Gildan T-Shirt
                 All Listings                                                                            Brand New
                 Auction
                 Buy It Now                                                                              $20.00                                  From China
                                                                                                         Buy It Now

        Guaranteed Delivery                      see all                                                 +$1.50 shipping
                                                                                                         5+ Watching
                 No Preference
                 1 Day Shipping
                 2 Day Shipping
                 3 Day Shipping
                 4 Day Shipping


        Condition                                see all                                                 New Arrival !! Red Bull KTM Factory Racing Gildan T-Shirt Short Sleeve
                 New   (689)                                                                             Brand New

        Price                                                                                            $25.00                                  From China

        $               to $
                                                                                                         Buy It Now
                                                                                                         +$1.50 shipping
        Item Location                            see all
                 Default
                 Within
                  100 miles     of 60106

                 US Only
                 North America
                 Worldwide                                                                               Special Edition !! Red Bull Batalla De Los Gallos Logo Gildan T-Shirt Short Slee
                                                                                                         Brand New
        Delivery Options                         see all
                                                                                                         $20.00 to $25.00                        From China
                 Free shipping
                                                                                                         Buy It Now
                                                                                                         +$1.50 shipping
        Show only                                see all
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...                                                                              Hot !! Red Bull King Of The Air Gildan Logo T-Shirt Short Sleeve
                                                                                                         Brand New

                                                                                                         $20.00                                  From China
                 Seller Information                                                                      Buy It Now
             ngadla_0 (12           )
                                                                                                         +$1.50 shipping

                 Feedback rating: 12
                 Positive Feedback: 100%
                 Member since Nov-27-17 in
                 United States


                 Read feedback profile
                 Add to my favorite sellers                                                              New Arrival ! Grateful Dead Santa FE 1983 Tour Music Gildan T-Shirt Short Sleeve
                                                                                                         Brand New

        Sponsored items for you                                                                          $20.00                                  From China
                                                                                                         Buy It Now
                                                                                                         +$1.50 shipping




                                                                                                         Hot !! Wrangler Classic Logo Gildan T-Shirt
                                                                                                         Brand New
                    RedBull KTM Shirt M
                                                                                                         $20.00                                  From China
                    $27.99                                                                               Buy It Now
                    Buy It Now                                                                           +$1.50 shipping
                    Free shipping
                    Last one




                                                             New Hot !! Red Bull Air Race Logo World Championship T-Shirt Gildan Soft Style
                                                             Brand New




https://www.ebay.com/sch/ngadla_0/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                                             1/6
10/8/2020                                 Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                              Filed:       by ngadla_0
                                                                                       11/10/20        | eBay279 of 400 PageID #:828
                                                                                                    Page
              Primitive x Dragon Ball Z
              Men's Shado...                                              $20.00                                  From China
              $33.95                                                      Buy It Now
              Buy It Now                                                  +$1.50 shipping
              Free shipping




                                                                          Special !! 2020UGG Australia Simple Text Box Logo Gildan T-Shirt
                                                                          Brand New

              CIGARETTE RACING
              TEAM 2020 new Logo S...
                                                                          $20.00                                  From China
                                                                          Buy It Now
              $27.55                                                      +$1.50 shipping
              Buy It Now
              Free shipping




                                                                          New Arrival !! ANJUNABEATS Men's short Sleeve T-Shirt Size S-2XL
                                                                          Brand New

                                                                          $20.00                                  From China
                                                                          Buy It Now
              Limited New Williams F1                                     +$1.50 shipping
              Racing Fans L...

              $17.99
              Buy It Now




                                                                          New !! Special Red Bull King Of The Air Gildan T-Shirt
                                                                          Brand New

                                                                          $25.00                                  From China
                                                                          Buy It Now
                                                                          +$1.50 shipping

              NEW CIGARETTE
              RACING TEAM Logo T

              $10.99
              Buy It Now



                                                                          Hot !! GT BMX Logo Old Skool Gildan T-Shirt
                                                                          Brand New

                                                                          $20.00                                  From China
                                                                          Buy It Now
                                                                          +$1.50 shipping
                                                                          1+ Watching



              Limited New Comp Cams
              Racing Logo Bla...
              $17.99
              Buy It Now
                                                                          Edition !! Bad Bull Parody Red Bull Logo Gildan T-Shirt
                                                                          Brand New

                                                                          $20.00                                  From China
                                                                          Buy It Now
                                                                          +$1.50 shipping




              Limited New Tesla Motors
              Emblem Logo ...

              $16.99                                                      Special !! Wrangler Horse Logo Gildan T-Shirt
              Buy It Now                                                  Brand New

                                                                          $20.00                                  From China
                                                                          Buy It Now
                                                                          +$1.50 shipping




              New Limited T-shirt          New Arrival !! 2020 Summer Olympics Team USA at Tokyo T-Shirt
              Martini Racing Ca...
                                           Brand New
              $19.95
              Buy It Now




https://www.ebay.com/sch/ngadla_0/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                         2/6
10/8/2020                                 Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                              Filed:       by ngadla_0
                                                                                       11/10/20        | eBay280 of 400 PageID #:829
                                                                                                    Page

                                                                         $20.00                                   From China
                                                                         Buy It Now
                                                                         +$1.50 shipping


              $32.95
              Buy It Now
              Free shipping




                                                                         New !! Grateful Dead Santa FE 1983 Tour Music Gildan New Tag T-Shirt
                                                                         Brand New

                                                                         $25.00                                   From China
                                                                         Buy It Now
              Fox Racing Men's Legacy
                                                                         +$1.50 shipping
              Fox Head Shor...

              $25.95
              Buy It Now
              Free shipping




                                                                         New Arrival !! Swissair Vintage Logo Swiss Airline Aviation T-Shirt
                                                                         Brand New

                                                                         $20.00                                   From China
                                                                         Buy It Now
                                                                         +$1.50 shipping


              Fox Racing x Honda
              Men's Honda Basic ...

              $32.95
              Buy It Now
              Free shipping

                                                                         New Hot !! 2020Zoo York ZY Logo Gildan T-Shirt
                                                                         Brand New

                                                                         $20.00                                   From China
                                                                         Buy It Now
                                                                         +$1.50 shipping




              2008-2010 KTM 690 Duke
              Front Fender M...

              $148.95
              Buy It Now
                                                                         New !! STREETWISE ROOTED T-shirt Urban Streetwear Tee Men's Black New
                                                                         Brand New

                                                                         $20.00                                   From China
                                                                         Buy It Now
                                                                         +$1.50 shipping




              2008-2010 KTM 690 Duke
              Rear Tire Hugg...                                          New !! 2020Tag Hauer Swiss Since 1860 Logo Gildan T-Shirt
              $99.95                                                     Brand New
              Buy It Now
                                                                         $20.00                                   From China
                                                                         Buy It Now
                                                                         +$1.50 shipping




                                                                         New !! Dogtown And Z Boys T-Shirt Gildan T-Shirt
              Turn Signal Light For KTM
                                                                         Brand New
              990 ADVENTU...

              $11.69                                                     $20.00                                   From China
              Buy It Now                                                 Buy It Now
                                                                         +$1.50 shipping




                                           New !! DEF CON is canceled REDACTED t-shirt GITD Men's cut
                                           Brand New

              2015-2017 KTM 1290
              Super Adventure/T ...

              $179.95
              Buy It Now



https://www.ebay.com/sch/ngadla_0/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                             3/6
10/8/2020                                                  Case: 1:20-cv-06677 Document #: 11Items for sale
                                                                                               Filed:       by ngadla_0
                                                                                                        11/10/20        | eBay281 of 400 PageID #:830
                                                                                                                     Page
            Hi          !               Daily Deals   Brand Outlet   Help & Contact                                                                                                     Sell   Watchlist       My eBay


                                          Shop by
                                          category          KTM                                                                                                        All Categories                          Search                    Advanced


                                                                                                                                                                                                       Include description
                                                           Items for sale from ngadla_0 (12        ) |       Save this seller | Show results from all sellers




        Categories
                                                               All Listings   Auction    Buy It Now                                                                                                Sort: Best Match             View:
        Clothing, Shoes & Accessories
            Men's T-Shirts                                   15 results for KTM         Save this search


        Format                                   see all       Find your Motorcycle
                 All Listings                                                                                                                                                   Clear selections
                 Auction
                 Buy It Now


        Guaranteed Delivery                      see all
                                                                                                                                                                                    0
                                                               Make & Model                                Year From / To                 Distance
                 No Preference                                                                                                                                             matching results
                                                                KTM                                         Year From                       Any Distance of
                 1 Day Shipping
                 2 Day Shipping                                 Any Model                                   Year To                        60106-1445                           Find Results
                 3 Day Shipping
                 4 Day Shipping                                                                          New Arrival !! Red Bull KTM Factory Racing Gildan T-Shirt Short Sleeve
                                                                                                         Brand New
        Condition                                see all
                 New   (15)                                                                              $25.00                                                 From China
                                                                                                         Buy It Now                                             Brand: Gildan
        Price                                                                                            +$1.50 shipping
        $               to $


        Item Location                            see all
                 Default
                 Within
                  100 miles     of 60106

                 US Only                                                                                                                                                                                                     Tell us what you think

                 North America
                 Worldwide


        Delivery Options                         see all
                 Free shipping


        Show only                                see all
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...



                 Seller Information

             ngadla_0 (12           )
                 Feedback rating: 12
                 Positive Feedback: 100%
                 Member since Nov-27-17 in
                 United States


                 Read feedback profile
                 Add to my favorite sellers




        Sponsored items for you




                    RedBull KTM Shirt M


                    $27.99
                    Buy It Now
                    Free shipping
                    Last one




https://www.ebay.com/sch/m.html?_odkw=&_ssn=ngadla_0&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                       1/4
10/8/2020                                                        Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBayPage 282 of 400 PageID #:831

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $25.00
                                                                                                                                             Shipping                                                     $1.50
                                                     New card                                                                                Tax*                                                          $1.66
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $28.16

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: ngadla_0 | Message to seller

                                                                       New Arrival !! Red Bull KTM Factory Racing Gildan T-Shirt
                                                                       Short Sleeve
                                                                       Size Type: Regular, Color: Black, Size: S
                                                                       $25.00
                                                                       Quantity 1

                                                                       Delivery
                                                                       Est. delivery: Oct 28 – Dec 24
                                                                       Economy Shipping from outside US
                                                                       $1.50



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Reflections of Trinity
                               Help children, seniors and others in COVID-19 crisis with food and basic needs.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1431997709015                                                                                                                                                       1/1
10/22/2020                                                              Black
                                                      Case: 1:20-cv-06677     Motorcycle Headlight
                                                                           Document       #: 11 with   H4 Bulb
                                                                                                   Filed:      Fit For KTM
                                                                                                           11/10/20        Honda283
                                                                                                                         Page   Suzukiof
                                                                                                                                       Dirt
                                                                                                                                         400Pit Bikes | eBay #:832
                                                                                                                                                 PageID
  Hi      !         Daily Deals      Brand Outlet      Help & Contact                                                                                                                              Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                        All Categories                             Search              Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                 | Add to Watchlist




             This fits a KTM                  Select Year



       SAVE UP TO 9% WHEN YOU BUY MORE
                                                                                                   Black Motorcycle Headlight with H4 Bulb Fit For KTM
                                                                                                                                                                                                          Shop with confidence
                                                                                                   Honda Suzuki Dirt Pit Bikes
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                        Condition: New

                                                                                                                               Buy 1               Buy 2                 Buy 3                            Seller information
                                                                                                     Bulk savings:
                                                                                                                             $28.99/ea           $26.96/ea             $26.67/ea                          niagara_falls_us (1241      )
                                                                                                                                                                                                          99.3% Positive feedback

                                                                                                    Compatibility See compatible vehicles
                                                                                                                                                                                                              Save this Seller
                                                                                                                 :
                                                                                                                                                                                                          Contact seller
                                                                                                      Sale ends in: 03d 17h 50m
                                                                                                                                                                                                          Visit store
                                                                                                          Quantity:      1         4 or more for $26.38/ea
                                                                                                                                                                                                          See other items

                                                                                                                        5 available



                                                                                                            Price:    US $28.99/ea                                    Buy It Now
                                                                                                                      US $36.24 (20% off)

                                                                                                                                                                     Add to cart




                                                                                                      Best Offer:                                                    Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                           1-year accident protection plan from SquareTrade - $5.99
                                Have one to sell?        Sell now


                                                                                                         Free shipping                30-day returns                Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Shanghai, China
                                                                                                                        Ships to: Americas, Europe, Asia, Australia See exclusions


                                                                                                          Delivery:            Estimated between Tue. Dec. 1 and Fri. Dec. 18
                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 25 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                        Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                 See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Motorcycle Dirt Bike                   Black Universal Motorcycle              Motorcycle Headlight Lamp                Universal Motorcross                       Universal Motorcycle                          Headlight Head Lamp
       Headlight Front Headlamp…              Headlight +H4 Bulb For KT…              for Husqvarna KTM Suzuki…                Headlights Head light…                     Headlight +H4 Bulb Fit For…                   Universal For Honda Yama…
       $20.67                                 $29.48                                  $29.57                                   $21.13                                     $28.99                                        $27.99
       $21.99                                 $33.89                                  Free shipping                            $22.72                                     $36.24                                        Free shipping
       Free shipping                          Free shipping                           New                                      Free shipping                              Free shipping                                 New
       Almost gone                            New                                                                              Seller 99.2% positive                      New




                   i                 i
https://www.ebay.com/itm/Black-Motorcycle-Headlight-with-H4-Bulb-Fit-For-KTM-Honda-Suzuki-Dirt-Pit-Bikes/114329274388?fits=Make%3AKTM&hash=item1a9e8e4814:g:wcMAAOSwnQxfImmq                                                                                1/7
10/22/2020                                                         Black
                                                 Case: 1:20-cv-06677     Motorcycle Headlight
                                                                      Document       #: 11 with   H4 Bulb
                                                                                              Filed:      Fit For KTM
                                                                                                      11/10/20        Honda284
                                                                                                                    Page   Suzukiof
                                                                                                                                  Dirt
                                                                                                                                    400Pit Bikes | eBay #:833
                                                                                                                                            PageID
   Sponsored items from this seller 1/2                                                                                                                                         Feedback on our suggestions




     Cross-country Motorcycle              Aluminum Motorcycle             35W Motorcycle Off-road        Motorcycle CNC Handlebar      Anodized Rotating                 Fit For HONDA CB300R
     Lamp Fairing Light Headlig…           Headlight Grill Guard Cov…      Front Headlight with Turn…     Riser Top Cover For KTM…      Motorcycle Handlebar Ris…         CB150R CBR150R 2017-20…
     $46.74                                $39.10                          $38.54                         $37.39                        $55.99                            $71.19
     $54.99                                $46.00                          $51.39                         $43.99                        Free shipping                     $88.99
     Free shipping                         Free shipping                   Free shipping                  Free shipping                                                   Free shipping




    Description            Shipping and payments                                                                                                                                              Report item



                                                                                                                                                                  eBay item number: 114329274388
      Seller assumes all responsibility for this listing.

      Last updated on Oct 13, 2020 00:48:14 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make       Model           Submodel
              -Select-          -Select-   -Select-         -Select-              Go


         [show all compatible vehicles]


               This part is compatible with 110 vehicle(s) matching KTM.


             Notes       Year                                  Make                             Model                                   Submodel
                         2011                                   KTM                              105                                    SX
                         2010                                   KTM                              105                                    SX
                         2010                                   KTM                              105                                    XC
                         2009                                   KTM                              105                                    SX
                         2009                                   KTM                              105                                    XC
                         2008                                   KTM                              105                                    SX
                         2008                                   KTM                              105                                    XC
                         2007                                   KTM                              105                                    SX
                         2006                                   KTM                              105                                    SX
                         2005                                   KTM                              105                                    SX
                         2004                                   KTM                              105                                    SX
                         2014                                   KTM                              125                                    SX
                         2013                                   KTM                              125                                    SX
                         2012                                   KTM                              125                                    SX
                         2011                                   KTM                              125                                    SX
                         2010                                   KTM                              125                                    SX
                         2009                                   KTM                              125                                    SX
                         2008                                   KTM                              125                                    SX
                         2008                                   KTM                              125                                    SXS
                         2007                                   KTM                              125                                    EXC

         Page 1 of 6                                                                                   1 2 3 4 5 6

         Portions of the information contained in this table have been provided by niagara_falls_us



         Item specifics
         Condition:                        New                                                          Brand:                      Unbranded
         Technology:                       LED                                                          Fitment:                    Universal fit most of motorcycle dirtbike
         The light bulb type:              12V, 35W                                                     Manufacturer Part Number:   Does Not Apply
         The packaging includes:           1PC (with four rubber bands)                                 Material:                   PP plastic
         Type:                             Motorcycle Headlight +H4 Bulb                                Placement on Vehicle:       Front
         Warranty:                         6 Month                                                      Shell Color:                Black
         UPC:                              Does not apply




https://www.ebay.com/itm/Black-Motorcycle-Headlight-with-H4-Bulb-Fit-For-KTM-Honda-Suzuki-Dirt-Pit-Bikes/114329274388?fits=Make%3AKTM&hash=item1a9e8e4814:g:wcMAAOSwnQxfImmq                                  2/7
10/22/2020                                                  Black
                                          Case: 1:20-cv-06677     Motorcycle Headlight
                                                               Document       #: 11 with   H4 Bulb
                                                                                       Filed:      Fit For KTM
                                                                                               11/10/20        Honda285
                                                                                                             Page   Suzukiof
                                                                                                                           Dirt
                                                                                                                             400Pit Bikes | eBay #:834
                                                                                                                                     PageID


                                Store Home              Engraving Machine                Welding Equipments                  Outdoor Sports              Rotary Laser Lever


                                      DESCRIPTION


                                 Product Description

                                       Black Universal Motorcycle Headlight +H4 Bulb For KTM Honda Suzuki Dirt Pit Bike

                                 Description:
                                       100% Brand New
                                       Transparent glass lens cover and back cover to protect lights.
                                       The position of the mounting points allow ample room for the brake cable.
                                       Universal fitting with anti-vibration rubber strips, Will mount on your motorcycle's forks with 2 rubber straps
                                       Universal fit, easy to install
                                       The light bulb type: 12V, 35W
                                       Shell Color: Black

                                 Fitment:
                                       Universal fit most of motorcycle dirtbike.

                                 The packaging includes:
                                       1PC (with four rubber bands)




                                     DETAIL IMAGE




https://www.ebay.com/itm/Black-Motorcycle-Headlight-with-H4-Bulb-Fit-For-KTM-Honda-Suzuki-Dirt-Pit-Bikes/114329274388?fits=Make%3AKTM&hash=item1a9e8e4814:g:wcMAAOSwnQxfImmq   3/7
10/22/2020                                                  Black
                                          Case: 1:20-cv-06677     Motorcycle Headlight
                                                               Document       #: 11 with   H4 Bulb
                                                                                       Filed:      Fit For KTM
                                                                                               11/10/20        Honda286
                                                                                                             Page   Suzukiof
                                                                                                                           Dirt
                                                                                                                             400Pit Bikes | eBay #:835
                                                                                                                                     PageID




https://www.ebay.com/itm/Black-Motorcycle-Headlight-with-H4-Bulb-Fit-For-KTM-Honda-Suzuki-Dirt-Pit-Bikes/114329274388?fits=Make%3AKTM&hash=item1a9e8e4814:g:wcMAAOSwnQxfImmq   4/7
10/22/2020                                                  Black
                                          Case: 1:20-cv-06677     Motorcycle Headlight
                                                               Document       #: 11 with   H4 Bulb
                                                                                       Filed:      Fit For KTM
                                                                                               11/10/20        Honda287
                                                                                                             Page   Suzukiof
                                                                                                                           Dirt
                                                                                                                             400Pit Bikes | eBay #:836
                                                                                                                                     PageID




https://www.ebay.com/itm/Black-Motorcycle-Headlight-with-H4-Bulb-Fit-For-KTM-Honda-Suzuki-Dirt-Pit-Bikes/114329274388?fits=Make%3AKTM&hash=item1a9e8e4814:g:wcMAAOSwnQxfImmq   5/7
10/22/2020                                                            Black
                                                    Case: 1:20-cv-06677     Motorcycle Headlight
                                                                         Document       #: 11 with   H4 Bulb
                                                                                                 Filed:      Fit For KTM
                                                                                                         11/10/20        Honda288
                                                                                                                       Page   Suzukiof
                                                                                                                                     Dirt
                                                                                                                                       400Pit Bikes | eBay #:837
                                                                                                                                               PageID




                                               SHIPPING           PAYMENT             RETURNS            CONTACT            ABOUT US


                                              1.We have warehouses in the USA, CA, and AU. For those customers who live in the US,CA, and AU, we will send item from the
                                              corresponding warehouse.Estimated Delivery 2-4 business days to major locations,4-7 business days to remote areas.
                                              2.For those customers who live in other countries,we will send item from our foreign warehouses if available, otherwise from
                                              China.Delivery time is 5~8 business days.(Tax maybe required if send from China,and tax is buyers' responsibility according to
                                              ebay policy.)




   Sponsored items based on your recent views 1/4                                                                                                                                                          Feedback on our suggestions




     Motorcycle 10W High/low                 Motorcycle CNC Handlebar                  for KTM Duke RC 390 200                   M10 Motor Swingarm Spools             for KTM 990 1290              Universal Motorcycle
     Beam LED Headlight…                     Riser Top Cover For KTM…                  125 New CNC Short Brake…                  Slider Arms Stand Bobbin…             SuperDuke R/GT 690DUK…        Headlight Shell+H4 Bulb Fi…
     $41.24                                  $37.39                                    $23.74                                    $10.82                                $23.74                        $28.99
     $54.99                                  $43.99                                    $24.99                                    $11.39                                $24.99                        $36.24
     Free shipping                           Free shipping                             Free shipping                             + $4.99 shipping                      Free shipping                 Free shipping
     New                                     New                                       New                                       New                                   New                           New




   More from this seller 1/2                                                                                                                                                                               Feedback on our suggestions




     Cross-country Motorcycle                Aluminum Motorcycle                       35W Motorcycle Off-road                   Windshield Washer Pump                Motorcycle Scooter LED        Fit For BMW R1200GS GSA
     Lamp Fairing Light Headlig…             Headlight Grill Guard Cov…                Front Headlight with Turn…                85330-21010 With Gromm…               Headlight Fog Light Drivin…   R1250GS Adventure…
     $46.74                                  $39.10                                    $38.54                                    $9.99                                 $31.19                        $52.25
     $54.99                                  $46.00                                    $51.39                                    + shipping                            $38.99                        $66.99
     + shipping                              + shipping                                + shipping                                                                      + shipping                    + shipping




 Back to previous page                                                                                                                                                                                                    Return to top
 More to explore : Black Car & Truck Headlights H4 (9003) Bulb, H4 (9003) Bulb Headlight Kits LED Light Bulbs for Headlights, Motorcycle Parts for Suzuki Pit Posse,
 Black Car & Truck Headlights H4 (9003) Bulb Bulbs Included, Motorcycle Parts for Honda Pit Posse, Custom Fit Motorcycle Front Headlight Fairings for Suzuki,
 Motorcycle Headlight Assemblies for KTM, Perfect Fit Headlights for Honda Fit, Universal Sport Bike Fit Motorcycle Fairings & Bodywork for Suzuki,
 Unbranded Custom Fit Motorcycle Front Headlight Fairings for Suzuki




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Black-Motorcycle-Headlight-with-H4-Bulb-Fit-For-KTM-Honda-Suzuki-Dirt-Pit-Bikes/114329274388?fits=Make%3AKTM&hash=item1a9e8e4814:g:wcMAAOSwnQxfImmq                                                             6/7
10/22/2020                                                              Black
                                                      Case: 1:20-cv-06677     Motorcycle Headlight
                                                                           Document       #: 11 with   H4 Bulb
                                                                                                   Filed:      Fit For KTM
                                                                                                           11/10/20        Honda289
                                                                                                                         Page   Suzukiof
                                                                                                                                       Dirt
                                                                                                                                         400Pit Bikes | eBay #:838
                                                                                                                                                 PageID
  Hi      !         Daily Deals      Brand Outlet      Help & Contact                                                                                                                              Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                        All Categories                             Search              Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                 | Add to Watchlist




             This fits a KTM                  Select Year



       SAVE UP TO 9% WHEN YOU BUY MORE
                                                                                                   Black Motorcycle Headlight with H4 Bulb Fit For KTM
                                                                                                                                                                                                          Shop with confidence
                                                                                                   Honda Suzuki Dirt Pit Bikes
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                        Condition: New

                                                                                                                               Buy 1               Buy 2                 Buy 3                            Seller information
                                                                                                     Bulk savings:
                                                                                                                             $28.99/ea           $26.96/ea             $26.67/ea                          niagara_falls_us (1241      )
                                                                                                                                                                                                          99.3% Positive feedback

                                                                                                    Compatibility See compatible vehicles
                                                                                                                                                                                                              Save this Seller
                                                                                                                 :
                                                                                                                                                                                                          Contact seller
                                                                                                      Sale ends in: 03d 17h 50m
                                                                                                                                                                                                          Visit store
                                                                                                          Quantity:      1         4 or more for $26.38/ea
                                                                                                                                                                                                          See other items

                                                                                                                        5 available



                                                                                                            Price:    US $28.99/ea                                    Buy It Now
                                                                                                                      US $36.24 (20% off)

                                                                                                                                                                     Add to cart




                                                                                                      Best Offer:                                                    Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                           1-year accident protection plan from SquareTrade - $5.99
                                Have one to sell?        Sell now


                                                                                                         Free shipping                30-day returns                Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Shanghai, China
                                                                                                                        Ships to: Americas, Europe, Asia, Australia See exclusions


                                                                                                          Delivery:            Estimated between Tue. Dec. 1 and Fri. Dec. 18
                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 25 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                        Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                 See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Motorcycle Dirt Bike                   Black Universal Motorcycle              Motorcycle Headlight Lamp                Universal Motorcross                       Universal Motorcycle                          Headlight Head Lamp
       Headlight Front Headlamp…              Headlight +H4 Bulb For KT…              for Husqvarna KTM Suzuki…                Headlights Head light…                     Headlight +H4 Bulb Fit For…                   Universal For Honda Yama…
       $20.67                                 $29.48                                  $29.57                                   $21.13                                     $28.99                                        $27.99
       $21.99                                 $33.89                                  Free shipping                            $22.72                                     $36.24                                        Free shipping
       Free shipping                          Free shipping                           New                                      Free shipping                              Free shipping                                 New
       Almost gone                            New                                                                              Seller 99.2% positive                      New




                   i                 i
https://www.ebay.com/itm/Black-Motorcycle-Headlight-with-H4-Bulb-Fit-For-KTM-Honda-Suzuki-Dirt-Pit-Bikes/114329274388?fits=Make%3AKTM&hash=item1a9e8e4814:g:wcMAAOSwnQxfImmq                                                                                1/3
10/22/2020                                                                 Black
                                                         Case: 1:20-cv-06677     Motorcycle Headlight
                                                                              Document       #: 11 with   H4 Bulb
                                                                                                      Filed:      Fit For KTM
                                                                                                              11/10/20        Honda290
                                                                                                                            Page   Suzukiof
                                                                                                                                          Dirt
                                                                                                                                            400Pit Bikes | eBay #:839
                                                                                                                                                    PageID
   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




     Cross-country Motorcycle                    Aluminum Motorcycle                    35W Motorcycle Off-road                  Motorcycle CNC Handlebar                  Anodized Rotating                         Fit For HONDA CB300R
     Lamp Fairing Light Headlig…                 Headlight Grill Guard Cov…             Front Headlight with Turn…               Riser Top Cover For KTM…                  Motorcycle Handlebar Ris…                 CB150R CBR150R 2017-20…
     $46.74                                      $39.10                                 $38.54                                   $37.39                                    $55.99                                    $71.19
     $54.99                                      $46.00                                 $51.39                                   $43.99                                    Free shipping                             $88.99
     Free shipping                               Free shipping                          Free shipping                            Free shipping                                                                       Free shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Shanghai, China
             Shipping to: Americas, Europe, Asia, Australia
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Bolivia, Cape Verde Islands, Côte d'Ivoire (Ivory Coast), Mauritius, Seychelles, South Africa, Bahrain, Dominica, Dominican Republic,
             Guatemala, Martinique, Nicaragua, Puerto Rico, Virgin Islands (U.S.), American Samoa, Fiji, French Polynesia, New Caledonia, Georgia

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60440                  Get Rates


               Shipping and handling               To                       Service                                                                                    Delivery*

               Free shipping                       United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                              Estimated between Tue. Dec. 1 and Fri. Dec. 18
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 15 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/Black-Motorcycle-Headlight-with-H4-Bulb-Fit-For-KTM-Honda-Suzuki-Dirt-Pit-Bikes/114329274388?fits=Make%3AKTM&hash=item1a9e8e4814:g:wcMAAOSwnQxfImmq                                                                                  2/3
10/22/2020                                         Case: 1:20-cv-06677 Document #: 11 Filed:Feedback
                                                                                             11/10/20Profile
                                                                                                           Page 291 of 400 PageID #:840
                  Hi      !          Daily Deals     Brand Outlet     Help & Contact                                                                                          Sell     Watchlist         My eBay


                                              Shop by
                                              category                    Search for anything                                                                All Categories                             Search             Advanced



                 Home          Community      Feedback forum         Feedback profile



                 Feedback profile


                                            niagara_falls_us (1241           )                                                                                                                  Member Quick Links
                                            Positive Feedback (last 12 months): 99.3%                                                                                                           Contact member
                                            Member since: Apr-12-17 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                   1 month       6 months          12 months                     Average for the last 12 months

                              Positive               17              93                 156                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (142)                                                       (151)
                              Neutral                 0               0                  1
                                                                                                                 Shipping speed                                               Communication
                              Negative                0               0                  1                                    (147)                                                       (142)




                              All received Feedback                                 Received as buyer                                      Received as seller                                          Left for others

                 1 Feedback received (viewing 1-1)                                                                                                                                                         Revised Feedback: 4


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                             12 Months



                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                      Comment?
                          It only covers two thirds of the arm rest                                                                            Buyer: d***d (41 )                                          Past year
                          1x Car SUV Armrest Box Pad Cover Center Console PU Leather Cushion Black 30*21cm                                     US $7.00                                                    Reciprocal feedback
                          (#113716091544)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay       Announcements       Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/niagara_falls_us?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                    1/1
10/22/2020                                                                                    niagara_falls_us
                                                        Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20    on Page
                                                                                                                  eBay 292 of 400 PageID #:841

          Hi        !          Daily Deals     Brand Outlet     Help & Contact                                                                                                                        Sell      Watchlist         My eBay


                                        Shop by
                                        category                  Search for anything                                                                                                All Categories                               Search            Advanced



         niagara_falls_us's profile



                                                                     niagara_falls_us (1241 )                                                                                    Items for sale              Visit store         Contact
                                                                     99.3% positive feedback

                                                                                                                   Dear Customer, Thank for your regards and attention.Due to the problem of the item
                                                                         Save
                                                                                                                   itself, we unconditionally refund, please contact us directly, do not leave a negative
                                                                                                                   feedback !!! I am out off duty on Saturday and Sunday.Thank you.



                                       Feedback ratings                                                                                                                                                                See all feedback

                                                          142        Item as described                       156              1                  1                              ++
                                                                                                                                                                                Oct 12, 2020
                                                          142        Communication                      Positive         Neutral             Negative
                                                          147        Shipping time

                                                          151        Shipping charges                         Feedback from the last 12 months



                                   51 Followers | 0 Reviews | Member since: Apr 12, 2017 |           China



         Items for sale(1486)                                                                                                                                                                                                                    See all items




             9" Quad Core An...                               1 DIN 10.1" And...                              2DIN 9" Android...                                   10W QI Wireless...                                       340MM Aluminum ...
             US $187.99                      20m left         US $230.99                     26m left         US $154.43                             1h left       US $67.99                            17h left            US $21.83                 18h left




             About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center       Policies     Affiliates      Help & Contact        Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/niagara_falls_us?_trksid=p2047675.l2559                                                                                                                                                                                                 1/1
10/22/2020                                                                                  niagara-store
                                                       Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20| eBay Page
                                                                                                                 Stores 293 of 400 PageID #:842

      Hi         !         Daily Deals      Brand Outlet     Help & Contact                                                                                            Sell   Watchlist     My eBay


                                     Shop by
                                     category                  Search for anything                                                                    All Categories                        Search              Advanced



     eBay       eBay Stores      niagara-store




                                             niagara-store
                                             51 followers niagara_falls_us (1241      ) 99.3%

                                             Dear valued customer, If any after-sale problems, please don t worry, this is an integrity shop and honest seller, just email or note left., I will solve for you and
                                             make you satisfied. Please don not leave negative feedback or case, return request. If anything wrong, I will check it well and ship the right, perfect goods
                                             for you. If you worry about the logistics, When I see your message, I will try our best to deal with questions. Thank for your notice and patience. Best regards.

                                                   Save this seller                                                                                                                                          Show less 



     Category

     All                                                    Search this Store                                                    Search                                              Time: ending soonest

     Cars & Trucks Parts

     Motorcycle Accessories
                                                           All Listings   Auction   Buy It Now
     Boat & Marine Parts

     Hand Tools                                        1-48 of 1,058 Results

     Lights
                                                                               9" Quad Core Android Stereo Radio GPS Navigation Player for Toyota Sienna 11-14
     Switches & Controls
                                                                               $187.99                                                                                                                 From China
     Home & Garden
                                                                               Free shipping
     Cup Holder
                                                                               or Best Offer
     Bikes

     Other
                                                                               1 DIN 10.1" Android 9.1 HD 1+16GB Car Stereo Radio GPS Navigation Built-in WiFi

     Condition                           see all                               $230.99                                                                                                                 From China
                                                                               Free shipping
           New
                                                                               or Best Offer

     Price                                                                     5 watching

           Under $35.00                                                        Polyester Outdoor Waterproof Lawn Mower Cover Storage Dustproof Black Protective
           Over $35.00
                                                                               $19.55                                                                                                                  From China
     $               - $
                                                                               Was: $23.00
                                                                               Free shipping
     Buying Format                       see all
                                                                               or Best Offer
           All Listings
           Best Offer                                                          2DIN 9" Android 9.0 Car Stereo Head Unit Radio GPS 1+16GB For Smart Fortwo 11-14
           Auction
                                                                               $154.43                                                                                                                 From China
           Buy It Now
                                                                               Free shipping
           Classified Ads
                                                                               or Best Offer

     Item Location                       see all

           Default                                                             AC3000Mbps Intel AX200 Bluetooth5.0 WiFi Adapter PCI-E Wireless Network Card Kit

           Within
                                                                               $56.93                                                                                                                  From China
           100 mile        of 60440                                            Was: $72.99
           US Only                                                             Free shipping
           North America                                                       or Best Offer
           Worldwide
                                                                               Folding Shopping Trolley Cart Roller Freight Hand Luggage Cargo Handling 25kg
     Delivery Options                    see all
                                                                               $54.99                                                                                                                  From China
           Free Shipping                                                       Free shipping
           Free In-store Pickup                                                or Best Offer

     Show only                           see all
                                                                               10W QI Wireless Car Center Console Phone Charger Pad for BMW X5 F15 X6 F16 14-18
           Returns Accepted
           Completed Items                                                     $67.99                                                                                                                  From China
           Sold Items                                                          Was: $79.99
           Deals & Savings                                                     Free shipping
           Authorized Seller                                                   or Best Offer
           Authenticity Guarantee
                                                                               1PCS Manual Woodworking Hand Tool Trimming Sealing Machine Edge Banding Trimmer
     More refinements...
                                                                               $18.26 to $21.99                                                                                                        From China
                                                                               Free shipping




                                                                               340MM Aluminum Bracket Engine Oil Cooler Radiator Adapter Black Set 210mm /223mm

                                                                               $21.83                                                                                                                  From China
                                                                               Was: $27.99
                                                                               Free shipping
                                                                               or Best Offer

                                                                               1x For Intex Type A Reusable Washable Swimming Pool Filter Foam Cartridge Sponge

                                                                               $8.74                                                                                                                   From China
https://www.ebay.com/str/niagarastore                                                                                                                                                                                      1/5
10/22/2020                              Case: 1:20-cv-06677                  niagara-store
                                                            Document #: 11 Filed:  11/10/20| eBay Page
                                                                                                  Stores 294 of 400 PageID #:843
                                                      $                                                                                    o   C   a
                                                       Free shipping
                                                       or Best Offer



                                                       7" HD Flip up 1 DIN GPS Navigation Car Stereo MP5 Player Radio Bluetooth 1+16GB

                                                       $146.99                                                                            From China
                                                       Was: $195.99
                                                       Free shipping
                                                       or Best Offer

                                                       Waterproof Dual USB 12V /24V Motorcycle Handlebar Charger Socket +Mounts 5V 3.1A

                                                       $15.90                                                                             From China
                                                       Was: $19.39
                                                       Free shipping
                                                       or Best Offer

                                                       Cotton 15M Motorcycle Exhaust900℃ Insulation Glass Fiber Tape Wrap Thermal Strip

                                                       $35.24                                                                             From China
                                                       Was: $46.99
                                                       Free shipping
                                                       or Best Offer

                                                       Car CD DVD Player Readable Disc PM3 Bluetooth Music Phone Call Digital Stereo

                                                       $78.99                                                                             From China
                                                       Was: $92.93
                                                       $30.00 shipping
                                                       or Best Offer

                                                       76.2-102mm Vehicle Auto Car Black Stainless Steel Exhaust Pipe Muffler Tip Tail

                                                       $37.39                                                                             From China
                                                       Was: $43.99
                                                       $6.00 shipping
                                                       or Best Offer

                                                       Car SUV Pickup Leather Cushion Center Console Armrest Pad Key Cover Cup Slot Mat

                                                       $13.59                                                                             From China
                                                       Was: $15.99
                                                       Free shipping
                                                       or Best Offer

                                                       Kitchen Tungsten Knife Sharpener Professional 3 Stage Grinder Non-Slip Removable

                                                       $11.75                                                                             From China
                                                       Was: $14.69
                                                       Free shipping
                                                       or Best Offer

                                                       2" 360° Adjustable Impact Sprinkler Large Area Water Irrigation Spray Alloy 1PCS

                                                       $60.99
                                                       Free shipping
                                                       or Best Offer



                                                       4Pcs Car Side Windows Sun Shade Curtain Visor Mesh Shield UV Protector Shading

                                                       $22.29                                                                             From China
                                                       Free shipping
                                                       or Best Offer



                                                       7" Car Multimedia Player Navigation Bluetooth Reversing Video Fit for Chevrolet

                                                       $136.99                                                                            From China
                                                       Was: $152.21
                                                       Free shipping
                                                       or Best Offer

                                                       9'' Android 9.1 Car Stereo Radio GPS Navigation 1+16GB Fit For Ford Escape 13-17

                                                       $221.10                                                                            From China
                                                       Free shipping
                                                       or Best Offer



                                                       USB Car Ionizer Air Purifier Removes Dust Cigarette Smoke Release Anion Home 5V

                                                       $26.85                                                                             From China
                                                       Was: $31.59
                                                       $16.00 shipping



                                                       Stainless Steel Car Door Step Pedal Latch Hook Foot Ladder For Jeep Wrangler JK

                                                       $33.11                                                                             From China
                                                       Was: $41.39
                                                       Free shipping
                                                       or Best Offer

                                                       Car Interior Net Mesh Pocket Seat Back Multi-Pocket Storage Bag Organizer Holder
https://www.ebay.com/str/niagarastore                                                                                                                  2/5
10/22/2020                                                                   niagara-store
                                        Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20| eBay Page
                                                                                                  Stores 295 of 400 PageID #:844
                                                       Car Interior Net Mesh Pocket Seat Back Multi Pocket Storage Bag Organizer Holder

                                                       $24.69                                                                             From China
                                                       Free shipping
                                                       or Best Offer



                                                       12V Car Truck Vehicle Quick Connector Cable Clamp Clip Battery Terminals Brass

                                                       $17.67                                                                             From China
                                                       Was: $22.09
                                                       Free shipping
                                                       or Best Offer
                                                       6 watching

                                                       Universal Auto Car Gear Shift Knob with Adapters M10x1.5 M8x1.25 M12x1.25 Brass

                                                       $15.35                                                                             From China
                                                       Was: $19.19
                                                       $6.00 shipping
                                                       or Best Offer

                                                       Automatic Adjustable Spring Door Closer Lock for Residential Household for 77lb

                                                       $17.56                                                                             From China
                                                       Was: $20.66
                                                       Free shipping



                                                       Car Window Windshield Cleaner Tool Washing Brush Cleaning Retractable Handle Kit

                                                       $14.33                                                                             From China
                                                       Free shipping
                                                       or Best Offer



                                                       SUV Off-road Roof LED Work Light Strip Lamp Mount Bracket Car Upper Bar for Jeep

                                                       $38.99
                                                       Was: $59.99
                                                       Free shipping
                                                       or Best Offer

                                                       Universal Car Central Container Armrest Box PU Leather Storage Case 11.5cm～20cm

                                                       $59.99
                                                       Free shipping
                                                       or Best Offer



                                                       5.8G+2.4G Home/Car Wifi Mirrorlink Box For IOS AirPlay Android Device Air Touch

                                                       $111.53                                                                            From China
                                                       Was: $142.99
                                                       Free shipping
                                                       or Best Offer
                                                       6 watching

                                                       4PCS Car Headlight Housing Open Tool Cover Cold Glue Sealant Remover Kit Repair

                                                       $43.67                                                                             From China
                                                       Was: $55.99
                                                       $16.00 shipping
                                                       or Best Offer
                                                       16 watching

                                                       Anodized Rotating Motorcycle Handlebar Riser 22mm 28mm Clamp for Yamaha Honda

                                                       $55.99                                                                             From China
                                                       Free shipping




                                                       1x Motorcycle Scooter Bicycle Handlebar Brake Parking Safety Ramp Stop Lock Grip

                                                       $9.35                                                                              From China
                                                       Was: $11.99
                                                       Free shipping
                                                       or Best Offer

                                                       Motorcycle Hydraulic Rear Disc Brake Caliper w/ Master Cylinder Brake for Yamaha

                                                       $35.69
                                                       Was: $50.99
                                                       Free shipping
                                                       or Best Offer

                                                       4PCS PVC Black + Gray Car Front Rear Mat Carpet Non-slipfloor Mats Grip Feet Pat

                                                       $46.79                                                                             From China
                                                       Was: $59.99
                                                       Free shipping
                                                       or Best Offer

                                                       7/8" 22mm Motorcycle Bikes ATVs Brake Clutch Lever Master Cylinder Reservoir Kit

                                                       $70.88                                                                             From China
https://www.ebay.com/str/niagarastore                                                                                                                  3/5
10/22/2020                                                                                  niagara-store
                                                       Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20| eBay Page
                                                                                                                 Stores 296 of 400 PageID #:845

      Hi         !         Daily Deals      Brand Outlet     Help & Contact                                                                                           Sell   Watchlist     My eBay


                                     Shop by
                                     category                  Search for anything                                                                   All Categories                        Search              Advanced



     eBay       eBay Stores      niagara-store




                                             niagara-store
                                             51 followers niagara_falls_us (1241      ) 99.3%

                                             Dear valued customer, If any after-sale problems, please don t worry, this is an integrity shop and honest seller, just email or note left., I will solve for you and
                                             make you satisfied. Please don not leave negative feedback or case, return request. If anything wrong, I will check it well and ship the right, perfect goods
                                             for you. If you worry about the logistics, When I see your message, I will try our best to deal with questions. Thank for your notice and patience. Best regards.

                                                   Save this seller                                                                                                                                         Show less 



     Category

     All                                                   ktm                                                                  Search                                               Time: ending soonest

     Cars & Trucks Parts

     Motorcycle Accessories
                                                           All Listings   Auction   Buy It Now
     Home & Garden

     Bikes                                             1-48 of 145 Results

     Other
                                                                               Waterproof Dual USB 12V /24V Motorcycle Handlebar Charger Socket +Mounts 5V 3.1A (Fits: KTM)

     Condition                           see all                               $15.90                                                                                                                 From China
                                                                               Was: $19.39
           New
                                                                               Free shipping
                                                                               or Best Offer
     Price

           Under $15.00                                                        Anodized Rotating Motorcycle Handlebar Riser 22mm 28mm Clamp for Yamaha Honda (Fits: KTM)
           $15.00 to $35.00
                                                                               $55.99                                                                                                                 From China
           Over $35.00
                                                                               Free shipping
     $               - $


     Buying Format                       see all
                                                                               1x Motorcycle Scooter Bicycle Handlebar Brake Parking Safety Ramp Stop Lock Grip (Fits: KTM)
           All Listings
           Best Offer                                                          $9.35                                                                                                                  From China
           Auction                                                             Was: $11.99
           Buy It Now                                                          Free shipping
           Classified Ads                                                      or Best Offer

     Item Location                       see all                               Motorcycle Hydraulic Rear Disc Brake Caliper w/ Master Cylinder Brake for Yamaha (Fits: KTM)

           Default                                                             $35.69
           Within                                                              Was: $50.99
           100 mile        of 60440                                            Free shipping
           US Only                                                             or Best Offer
           North America
                                                                               7/8" 22mm Motorcycle Bikes ATVs Brake Clutch Lever Master Cylinder Reservoir Kit (Fits: KTM)
           Worldwide

                                                                               $70.88                                                                                                                 From China
     Delivery Options                    see all
                                                                               Free shipping
           Free Shipping                                                       or Best Offer
           Free In-store Pickup


     Show only                           see all                               Motorcycle Aluminum Alloy Tailbox Handrail Case Box Rear Seat Folding Armrest (Fits: KTM)

           Returns Accepted                                                    $67.99                                                                                                                 From China
           Completed Items                                                     Free shipping
           Sold Items                                                          or Best Offer
           Deals & Savings                                                     5 watching
           Authorized Seller
                                                                               22MM Crosscountry Motorcycle CNC Balance Handlebar Separation Bar Strength Lever (Fits: KTM)
           Authenticity Guarantee

                                                                               $67.85                                                                                                                 From China
     More refinements...
                                                                               Was: $75.39
                                                                               Free shipping
                                                                               or Best Offer

                                                                               28MM Clamp Handlebar Handle Fat Bar For Dirt Bikes Motocross Motorcycle Off Road (Fits: KTM)

                                                                               $46.01                                                                                                                 From China
                                                                               Was: $58.99
                                                                               Free shipping



                                                                               6.5" LED Headlight Retro Motorcycle Racer Lamp 6000K Projector high / low Light (Fits: KTM)

                                                                               $25.91                                                                                                                 From China
                                                                               Was: $32.39
                                                                               $16.00 shipping
                                                                               or Best Offer

                                                                               Aluminium Motorcycle Round Rear View Handlebar End Side Mirror Adjustable Mirror (Fits: KTM)

                                                                               $19.79                                                                                                                 From China
https://www.ebay.com/str/niagarastore?_bkw=ktm                                                                                                                                                                            1/5
10/22/2020                                                                       niagara-store
                                            Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20| eBay Page
                                                                                                      Stores 297 of 400 PageID #:846
                                                           $ 9. 9                                                                                         From China
                                                           Was: $26.39
                                                           Free shipping



                                                           2PCS Motorcycle Scooter Turn Signal Flowing Water Tail Light 24 LED Patch Wicks (Fits: KTM)

                                                           $17.67                                                                                         From China
                                                           Was: $20.79
                                                           Free shipping
                                                           or Best Offer

                                                           Smoke 30LED Motorcycle ATV Brake License Plate Tail Light Stop Running + Bracket (Fits: KTM)

                                                           $13.08                                                                                         From China
                                                           Was: $15.39
                                                           $6.00 shipping
                                                           or Best Offer

                                                           12V Smoke Motorcycle Fender Lamp LED Brake Stop Rear Tail Turn Light ABS Yellow (Fits: KTM)

                                                           $22.66                                                                                         From China
                                                           Was: $26.66
                                                           Free shipping
                                                           or Best Offer

                                                           Motorcycle Modified LED Brake Tail Light Signal Retro Universal Small Round Lamp (Fits: KTM)

                                                           $22.22                                                                                         From China
                                                           Free shipping




                                                           10MM Screw Scooter Motorcycle Rearview Mirror Black Handle Bar Back Reflection (Fits: KTM)

                                                           $18.29                                                                                         From China
                                                           Was: $24.39
                                                           Free shipping
                                                           or Best Offer

                                                           Motorcycle Carbon Fiber Style Tank Bag Hard Shell Bag Backpack 25L Waterproof (Fits: KTM)

                                                           $57.79                                                                                         From China
                                                           Was: $67.99
                                                           Free shipping
                                                           or Best Offer

                                                           Motorcycle License Plate Mount LED Strobe Light Tail Brake Running Lamp+ Bracket (Fits: KTM)

                                                           $11.80                                                                                         From China
                                                           Was: $13.88
                                                           Free shipping
                                                           or Best Offer

                                                           Bike Kickstand Side Stand Extension Enlarge Pad fit for Yamaha NMAX155 2016-2018 (Fits: KTM)

                                                           $17.56                                                                                         From China
                                                           Was: $20.66
                                                           Free shipping



                                                           Motorcycle Bikes LED Real Time Speedometer LCD Digital Odometer For 2.4 Cylinder (Fits: KTM)

                                                           $115.22                                                                                        From China
                                                           Was: $135.55
                                                           Free shipping
                                                           or Best Offer
                                                           3 watching

                                                           Carbon Fiber Color Motorcycle Bikes Exhaust Muffler Pipe Heat Shield Cover Guard (Fits: KTM)

                                                           $18.93 to $23.85                                                                               From China
                                                           Was: $29.09
                                                           Free shipping



                                                           Motorcycle Handlebar Front Brake Fix Lever Clutch Press ButtonPark Stop Switch (Fits: KTM)

                                                           $14.84                                                                                         From China
                                                           Was: $19.79
                                                           Free shipping
                                                           or Best Offer

                                                           Motorcycle 10W High/low Beam LED Headlight Assembly Headlamp for KTM CRF XR WRF

                                                           $41.24                                                                                         From China
                                                           Was: $54.99
                                                           Free shipping



                                                           4pcs Motorcycle Scooter Bike Led Turn Signal Light Waterproof Tail Running Lamps (Fits: KTM)

                                                           $23.29                                                                                         From China
                                                           Was: $29.11
                                                           Free shipping
                                                           or Best Offer

https://www.ebay.com/str/niagarastore?_bkw=ktm                                                                                                                         2/5
10/22/2020                                                                       niagara-store
                                            Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20| eBay Page
                                                                                                      Stores 298 of 400 PageID #:847

                                                           Motorcycle Scooter Cover Rain Dust UV Waterproof Protect 210D Oxford PU Coating (Fits: KTM)

                                                           $30.99                                                                                         From China
                                                           Was: $37.79
                                                           Free shipping
                                                           or Best Offer

                                                           Scooter PU Leather Motorcycle Seat Bag Luggage Storage Organizer Built Net Bag (Fits: KTM)

                                                           $18.52                                                                                         From China
                                                           Was: $24.69
                                                           Free shipping
                                                           or Best Offer

                                                           Pair Universal Motorcycle Scooter Bikes CNC Aluminum Alloy Rearview Side Mirrors (Fits: KTM)

                                                           $44.92                                                                                         From China
                                                           Was: $57.59
                                                           Free shipping



                                                           Motorcycle Exhaust Muffler Silencer Mid Connect Pipe for DUKE 125RC 390RC 17-19 (Fits: KTM)

                                                           $34.49                                                                                         From China
                                                           Was: $45.99
                                                           Free shipping
                                                           or Best Offer

                                                           48.5/49.5MM Motorcycle CNC Gas Fuel Tank Cap Cover Valve Breather ATV for Honda (Fits: KTM)

                                                           $14.39                                                                                         From China
                                                           Was: $17.99
                                                           Free shipping



                                                           6PCS Motorcycle Scooter Light Start Turn Signal High/low Beam Horn Switch Button (Fits: KTM)

                                                           $9.59                                                                                          From China
                                                           Was: $11.99
                                                           Free shipping



                                                           2PCS Motorcycle Extension Fork Tube Mount Holder Spot Light Fog Bracket Support (Fits: KTM)

                                                           $19.19                                                                                         From China
                                                           Was: $23.99
                                                           Free shipping
                                                           or Best Offer

                                                           9L/2.4 Gallon Vintage Motorcycle Cafe Racer Seat Fuel Gas Tank +Cap Switch Steel (Fits: KTM)

                                                           $234.22                                                                                        From China
                                                           Was: $275.55
                                                           Free shipping



                                                           Motorcycle Modification Driving Passing Turn Signal Light Fog Lamp 10MM Screw (Fits: KTM)

                                                           $11.64                                                                                         From China
                                                           Was: $13.69
                                                           Free shipping



                                                           Pair Adjust Motorcycle Retro Folding Pedal Metal Non-slip Back Foot Pegs 24-38mm (Fits: KTM)

                                                           $20.24                                                                                         From China
                                                           Was: $26.99
                                                           Free shipping
                                                           or Best Offer

                                                           Motorcycle Kick Starter Lever Pedal Gear Lever Aluminum Alloy Adjustment Angle (Fits: KTM)

                                                           $19.04                                                                                         From China
                                                           Was: $25.39
                                                           Free shipping
                                                           or Best Offer

                                                           Breathable Motorcycle Helmet Net Cushion Heat Insulation Head Lining Pad CoolMax (Fits: KTM)

                                                           $13.68                                                                                         From China
                                                           Free shipping
                                                           or Best Offer



                                                           22MM Motorcycle Scooter Bikes Aluminum Square Rear View Side Mirror Universal (Fits: KTM)

                                                           $49.69                                                                                         From China
                                                           Free shipping
                                                           or Best Offer



                                                           Washable Heat Insulation Seat Cover Cushion for Motorcycle Electric Vehicle Bike (Fits: KTM)

                                                           $11.79                                                                                         From China
                                                           Was: $14.74
                                                           Free shipping
https://www.ebay.com/str/niagarastore?_bkw=ktm                                                                                                                         3/5
10/22/2020                                                       Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 299 of 400 PageID #:848
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $28.99
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.72
                                                                  Add a credit or debit card
                                                                                                                                             Discount                                                     -$1.45
                                       0000   0000 0000   0000




                                                                                                                                             Order total                                                $29.26

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more

                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay


                               Ship to                                                                                                                            Select a payment option

                               375 West Briarcliff Rd
                               Bolingbrook, IL 60440-3825                                                                                                                  See details
                               United States

                               Change




                               Review item and shipping

                               Seller: niagara_fal... | Edit message
                               Message: Item Id: 114329274388 Buyer's Vehicle: KTM

                                                                       Black Motorcycle Headlight with H4 Bulb Fit For KTM
                                                                       Honda Suzuki Dirt Pit Bikes
                                                                       $28.99
                                                                       $36.24


                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Dec 1 – Dec 18
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                                                                       Extra 5% off $20+


                               Offer applied: Extra 5% off $20+                                                              -$1.45



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               North Shore Animal League America
                               Join our no-kill mission and save homeless animals--donate $1 to NSALA.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1440417925014                                                                                                                                                       1/1
10/22/2020                                                             Motorcycle
                                                       Case: 1:20-cv-06677        CNC Handlebar
                                                                             Document      #: 11Riser Top Cover
                                                                                                   Filed:       For KTM DUKE
                                                                                                           11/10/20     Page390300
                                                                                                                                200 125 Black PageID
                                                                                                                                    of 400    Orange | eBay
                                                                                                                                                         #:849
  Hi      !         Daily Deals      Brand Outlet       Help & Contact                                                                                                                              Sell     Watchlist        My eBay


                              Shop by
                              category                  Search for anything                                                                                                        All Categories                             Search              Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                       | Add to Watchlist




             Check if this part fits your vehicle                       Select Vehicle



       SAVE UP TO 9% WHEN YOU BUY MORE
                                                                                                    Motorcycle CNC Handlebar Riser Top Cover For
                                                                                                                                                                                                           Shop with confidence
                                                                                                    KTM DUKE 390 200 125 Black Orange
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                            Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                      Sale ends in: 19h 28m 33s                                                                            Seller information
                                                                                                                                                                                                           niagara_falls_us (1241      )
                                                                                                              Color:     - Select -                                                                        99.3% Positive feedback


                                                                                                                                Buy 1               Buy 2                Buy 3                                 Save this Seller
                                                                                                     Bulk savings:
                                                                                                                              $37.39/ea           $35.15/ea            $34.77/ea                           Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                          Quantity:       1         4 or more for $34.02/ea                                                See other items

                                                                                                                        5 available



                                                                                                             Price:    US $37.39/ea                                    Buy It Now
                                                                                                                       US $43.99 (15% off)

                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                         Free shipping                 30-day returns                Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                Have one to sell?         Sell now                                                      International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Shanghai, China
                                                                                                                        Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                           Delivery:            Estimated between Tue. Dec. 1 and Fri. Dec. 18
                                                                                                                                This item has an extended handling time and a delivery
                                                                                                                                estimate greater than 25 business days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                  See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Motorcycle CNC Aluminum                 Motorcycle Aluminum                    Motorcycle Bikes Aluminum                 CNC Motorcycle Handlebar                   Motorcycle Brake Clutch                       NEW Handlebar Bar Ends
       Handlebar Riser Top Cover…              Handlebar Risers Orange…               Handlebar Riser Top Cover…                Riser For KTM DUKE…                        Levers & Handle Grips 1 Se…                   Hand Grips End Cap For…
       $36.65                                  $15.99                                 $37.39                                    $16.99                                     $34.19                                        $17.99
       $38.99                                  + $3.50 shipping                       $43.99                                    Free shipping                              $35.99                                        $19.99
       Free shipping                           New                                    Free shipping                             New                                        + $6.99 shipping                              Free shipping
       New                                                                            New                                                                                  New                                           New




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-CNC-Handlebar-Riser-Top-Cover-For-KTM-DUKE-390-200-125-Black-Orange/114212905241                                                                                                                                         1/6
10/22/2020                                                           Motorcycle
                                                      Case: 1:20-cv-06677       10W High/low#:
                                                                            Document         Beam
                                                                                               11 LED Headlight
                                                                                                  Filed:        AssemblyPage
                                                                                                          11/10/20       Headlamp
                                                                                                                               301for of
                                                                                                                                      KTM CRFPageID
                                                                                                                                         400 XR WRF | eBay
                                                                                                                                                       #:850
  Hi      !         Daily Deals      Brand Outlet      Help & Contact                                                                                                                            Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                      All Categories                             Search              Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                        | Add to Watchlist




             Check if this part fits your vehicle                     Select Vehicle



       SAVE UP TO 9% WHEN YOU BUY MORE
                                                                                                  Motorcycle 10W High/low Beam LED Headlight
                                                                                                                                                                                                        Shop with confidence
                                                                                                  Assembly Headlamp for KTM CRF XR WRF
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                    Sale ends in: 04d 18h 52m                                                                           Seller information
                                                                                                                                                                                                        niagara_falls_us (1241      )
                                                                                                            Color:     White                                                                            99.3% Positive feedback


                                                                                                                             Buy 1               Buy 2                 Buy 3                                Save this Seller
                                                                                                    Bulk savings:
                                                                                                                           $41.24/ea           $38.35/ea             $37.94/ea                          Contact seller
                                                                                                                                                                                                        Visit store
                                                                                                        Quantity:      1         4 or more for $37.53/ea                                                See other items

                                                                                                                      5 available



                                                                                                           Price:    US $41.24/ea                                   Buy It Now
                                                                                                                     US $54.99 (25% off)

                                                                                                                                                                   Add to cart


                                                                                                                                                                 Add to Watchlist



                                                                                                       Free shipping                30-day returns                Longtime member


                                                                                                        Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                Have one to sell?        Sell now                                                     International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Shanghai, China
                                                                                                                      Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                         Delivery:           Estimated between Tue. Dec. 1 and Fri. Dec. 18
                                                                                                                             This item has an extended handling time and a delivery
                                                                                                                             estimate greater than 25 business days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                       Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                         Returns: 30 day Buyer pays for return shipping |                 See details




   Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




       10W Motorcycle LED                     Universal Headlight                    10W High/low Beam LED                   Off-road 10W High/low                      Motorbike 10W High/low                        Motorcycle 10W High/low
       Headlight High/low Beam…               Assemblies Headlamp Lig…               Motorcycle Headlight…                   Beam LED Motorcycle…                       Beam LED Motorcycle…                          Beam LED Spotlights…
       $41.24                                 $20.04                                 $41.24                                  $41.24                                     $41.24                                        $41.24
       $54.99                                 Free shipping                          $54.99                                  $54.99                                     $54.99                                        $54.99
       Free shipping                          New                                    Free shipping                           Free shipping                              Free shipping                                 Free shipping
       New                                                                           New                                     New                                        New                                           New




   Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-10W-High-low-Beam-LED-Headlight-Assembly-Headlamp-for-KTM-CRF-XR-WRF/114430765607?hash=item1aa49aea27:g:c-QAAOSwy45fcCRc&var=414639993740                                                                             1/6
10/16/2020                                                              Hydraulic
                                                        Case: 1:20-cv-06677       Brake Clutch#:
                                                                             Document         Master
                                                                                                 11 Cylinder
                                                                                                     Filed: Levers For KTM
                                                                                                             11/10/20      125 150
                                                                                                                         Page      SX XC-W
                                                                                                                                 302       250 PageID
                                                                                                                                      of 400   300 XC | eBay
                                                                                                                                                          #:851
 Hello. Sign in or register       Daily Deals      Brand Outlet      Help & Contact                                                                                                                Sell     Watch List         My eBay


                               Shop by
                               category                  Search for anything                                                                                                                        All Categories                             Search

          Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Brake Levers                                                                                           | Watch this item




    People who viewed this item also viewed

                           Adjust Folding                                   Hydraulic Brake                                 Hydraulic Brake                                     Hydraulic Brake                                       For KTM 300 XC-
                           Brake Clutch…                                    Clutch Master…                                  Clutch Levers…                                      Clutch Master…                                        W/SX/XC/EXC…
                           £29.99                                           £35.99                                          £35.99                                              £35.99                                                £18.33
                           Free P&P                                         + £20.00 P&P                                    + £20.00 P&P                                        + £20.00 P&P                                          + £1.50 P&P




    UP TO 10% OFF WITH MULTI-BUY
                   ge                                                                                 Hydraulic Brake Clutch Master Cylinder Levers For
            s   ta                                                                                                                                                                                         Shop with confidence
         po                                                                                           KTM 125 150 SX XC-W 250 300 XC
    ee
  Fr                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or your
                                                                                                           Condition: New                                                                                         money back. Learn more

                                                                                                                                   Buy 1                 Buy 2                   Buy 3
                                                                                                           Multi-buy:
                                                                                                                                £35.99 each            £34.19 each             £33.11 each
                                                                                                                                                                                                          Seller information
                                                                                                                                                                                                          nice2boy (26106         )
                                                                                                      Compatibility See compatible vehicles                                                               99.8% Positive Feedback
                                                                                                                   :
                                                                                                            Quantity:       1        4 or more for £32.39 each                                                Save this seller

                                                                                                                           10 available                                                                   Contact seller
                                                                                                                           10 sold / See Feedback                                                         Visit Shop
                                                                                                                                                                                                          See other items

                                                                                                               Price:
                                                                                                                         £35.99 each                                   Buy it now                         Registered as a business seller




                                                                                                                                                                     Add to basket


                                                                                                                                                                     Watch this item


                                                                                                             100% buyer
                                                                                                                                           11 watchers                   Free postage
                                                                                                             satisfaction
                                      Mouse over image to zoom




                                                                                                          Collect 36 Nectar points Redeem your points | Conditions


                                                                                                             Postage: Free Economy Delivery | See details
                                 Have one to sell? Sell it yourself                                                        International postage of items may be subject to customs
                                                                                                                           processing and additional charges.
                                                                                                                           Item location: Guangzhou, China
                                                                                                                           Posts to: Worldwide See exclusions

                                                                                                             Delivery: Estimated between Thu. 5 Nov. and Mon. 4 Jan.
                                                                                                                           Seller sends within 3 days after receiving cleared payment.
                                                                                                                           Please allow additional time if international delivery is subject to
                                                                                                                           customs processing.


                                                                                                           Payments:                                                   Credit card (please

                                                                                                                           contact seller)

                                                                                                             Returns: 30 days refund, buyer pays return postage |                    See details




    Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




     CNC Brake Clutch Master                    Pivot Brake Clutch Levers               Brake Pedal Shift Gear Lever             CNC Rear Lift Grab Handle                  Universal Green                              Brake Clutch Levers for
     Cylinder Lever For KTM 50…                 For KTM SX SX-F XC XC-F…                Tip for 125 150 SX KTM 250…              Bar for KTM 125 150 250 35…                Motorcycles 7/8" Brake…                      Yamaha YBR125 YBR 125…
     £35.99                                     £13.95                                  £13.99                                   £12.59                                     £37.99                                       £5.77
     + £20.00 P&P                               + £20.00 P&P                            + £20.00 P&P                             + £20.00 P&P                               £39.99                                       + £20.00 P&P
                                                                                                                                                                            + £20.00 P&P



                                                                                                                                                                                                                                                Report item
     Description               Postage and payments

                                                                                                                                                                                                                 eBay item number: 133232467465
   Seller assumes all responsibility for this listing.

   Last updated on 05 Oct, 2020 19:11:25 BST View all revisions
https://www.ebay.co.uk/itm/Hydraulic-Brake-Clutch-Master-Cylinder-Levers-For-KTM-125-150-SX-XC-W-250-300-XC/133232467465                                                                                                                                      1/6
10/16/2020                                                     Hydraulic
                                               Case: 1:20-cv-06677       Brake Clutch#:
                                                                    Document         Master
                                                                                        11 Cylinder
                                                                                            Filed: Levers For KTM
                                                                                                    11/10/20      125 150
                                                                                                                Page      SX XC-W
                                                                                                                        303       250 PageID
                                                                                                                             of 400   300 XC | eBay
                                                                                                                                                 #:852
      Compatibility
      Please choose your vehicle's details for specific results.

        Make                                Model           CCM              Submodel            Year                        StreetName
        -Select-                            -Select-        -Select-          -Select-            -Select-                    -Select-               Check compatibility

      Select your vehicle’s Make and Name to see if your vehicle fits

      This item fits with these vehicles:

      [show all compatible vehicles]

        Notes                         Make                                   Model             CCM                        Submodel                  Year                      StreetName
                    Husqvarna                                           FC               250                 --                            2015                     --

                    Husqvarna                                           FC               250                 --                            2014                     --

                    Husqvarna                                           FC               350                 --                            2015                     --

                    Husqvarna                                           FC               350                 --                            2014                     --

                    Husqvarna                                           FC               450                 --                            2015                     --

                    Husqvarna                                           FC               450                 --                            2014                     --

                    Husqvarna                                           FE               250                 --                            2016                     --

                    Husqvarna                                           FE               250                 --                            2015                     --

                    Husqvarna                                           FE               250                 --                            2014                     --

                    Husqvarna                                           FE               350                 --                            2016                     --

                    Husqvarna                                           FE               350                 --                            2015                     --

                    Husqvarna                                           FE               350                 --                            2014                     --

                    Husqvarna                                           FE               450                 --                            2016                     --

                    Husqvarna                                           FE               450                 --                            2015                     --

                    Husqvarna                                           FE               450                 --                            2014                     --

                    Husqvarna                                           FE               501                 --                            2016                     --

                    Husqvarna                                           FE               501                 --                            2015                     --

                    Husqvarna                                           FE               501                 --                            2014                     --

                    Husqvarna                                           FE               701                 --                            2016                     --

                    Husqvarna                                           FS               450                 --                            2015                     --

      Page 1 of 7                                                                                    1 2 3 4 5 6 7

      Portions of the information contained in this table have been provided by nice2boy




      Item specifics
      Condition:                        New: A brand-new, unused, unopened and undamaged item                 Brand:                              NiceCNC
                                        in original retail packaging (where packaging is applicable). If
                                        the item comes direct from a manufacturer, it may be
                                        delivered in non-retail packaging, such as a plain or unprinted
                                        box or plastic bag. See the seller's listing for full details.
                                        See all condition definitions

      Manufacturer Part Number:         Does not apply                                                        Country/Region of Manufacture:      China
      Intended Use:                     Replacement Part                                                      Type:                               Levers Assembly For Hydraulic Brembo Brake
                                                                                                                                                  Clutch Systems
      Machine Type:                     Off-Road Motorcycle                                                   Material:                           Aluminum
      Colour:                           Orange                                                                Compatible Make:                    KTM
      Surface Finish:                   CNC-Machined Anodized                                                 EAN:                                Does not apply



      nice2boy
                                                                                                                                                                                   Visit shop: nice2boy
      nice2boy (26106       ) 99.8%

             Sign up for newsletter




                                                                                                     Welcome




                                                    Hydraulic Brake Clutch Master Cylinder Levers For KTM
                                                                125 150 SX XC-W 250 300 XC
https://www.ebay.co.uk/itm/Hydraulic-Brake-Clutch-Master-Cylinder-Levers-For-KTM-125-150-SX-XC-W-250-300-XC/133232467465                                                                                  2/6
10/16/2020                                                 Hydraulic
                                           Case: 1:20-cv-06677       Brake Clutch#:
                                                                Document         Master
                                                                                    11 Cylinder
                                                                                        Filed: Levers For KTM
                                                                                                11/10/20      125 150
                                                                                                            Page      SX XC-W
                                                                                                                    304       250 PageID
                                                                                                                         of 400   300 XC | eBay
                                                                                                                                             #:853
                                                                              5     50 S           C           50 300      C




https://www.ebay.co.uk/itm/Hydraulic-Brake-Clutch-Master-Cylinder-Levers-For-KTM-125-150-SX-XC-W-250-300-XC/133232467465                             3/6
10/16/2020                                                               Hydraulic
                                                         Case: 1:20-cv-06677       Brake Clutch#:
                                                                              Document         Master
                                                                                                  11 Cylinder
                                                                                                      Filed: Levers For KTM
                                                                                                              11/10/20      125 150
                                                                                                                          Page      SX XC-W
                                                                                                                                  305       250 PageID
                                                                                                                                       of 400   300 XC | eBay
                                                                                                                                                           #:854




       Business seller information
       Guangzhou Luode Information Technology Co Ltd
       Xiahua Huang
       Room 303,No.20 Xizeng Road Liwan
       510160 Guangzhou, Guangdong
       China
               Phone: 15902007896
               Email: nice2boy201502@sina.com

       VAT number: GB 334763393


       Returns policy
             After receiving the item, cancel the purchase within                                                           Return postage

             30 days                                                                                                        Buyer pays return postage

       Take a look at our Returning an item help page for more details. You're covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.

       The buyer is responsible for return postage costs.


             Return policy details


             Returns accepted
             Most purchases from business sellers are protected by the Consumer Contract Regulations 2013 which give you the right to cancel the purchase within 14 days after the day you receive the item. Find out more about your
             rights as a buyer and exceptions .




    Sponsored items based on your recent views 1/4                                                                                                                                                             Feedback on our suggestions




https://www.ebay.co.uk/itm/Hydraulic-Brake-Clutch-Master-Cylinder-Levers-For-KTM-125-150-SX-XC-W-250-300-XC/133232467465                                                                                                                     4/6
10/16/2020                                                 Hydraulic
                                           Case: 1:20-cv-06677       Brake Clutch#:
                                                                Document         Master
                                                                                    11 Cylinder
                                                                                        Filed: Levers For KTM
                                                                                                11/10/20      125 150
                                                                                                            Page      SX XC-W
                                                                                                                    306       250 PageID
                                                                                                                         of 400   300 XC | eBay
                                                                                                                                             #:855




     CNC Short Brake Clutch          5D Short Adjustable             Brake Clutch Levers              Adjust Folding Brake Clutch    CNC Brake Clutch Master      Brake Master Cylinder
     Levers Handlebar Grips Se…      Motorcycle Brake Clutch…        Handlebar Grips Set for…         Levers Handle Grips Set fo…    Cylinder Lever For KTM 50…   Clutch Perch Levers For…
     £21.99                          £24.69                          £21.99                           £29.99                         £35.99                       £28.99
     + £2.99 P&P                     + £2.99 P&P                     + £2.99 P&P                      Free P&P                       + £20.00 P&P                 Free P&P
     New                             New                             Last one                         New                            Seller 99.8% positive        New




   Explore more sponsored options: Colour

    Black                                                                                  More         Gold




     7/8'' Motorcycle Master        22mm 7/8" Motorcycle           Foldable Extendable Brake              Long Brake Clutch Levers     Long Brake Clutch Levers    CNC Folding Brake Clutch
     Cylinder Hydraulic Brake…      Handlebar Cylinder…            Clutch Levers for KTM…                 For KTM 990 SMR/SMT…         For KTM 990 SMR/SMT…        Levers for KTM Duke 390…

     £27.99                         £25.99                         £24.99                                 £15.96                       £15.96                      £23.98
     + £0.99 P&P                    + £0.99 P&P                    + £2.00 P&P                            Free P&P                     Free P&P                    Free P&P




    People who viewed this item also viewed 1/2                                                                                                                           Feedback on our suggestions




     Adjust Folding Brake Clutch     Hydraulic Brake Clutch          Hydraulic Brake Clutch           Hydraulic Brake Clutch         For KTM 300 XC-              CNC Brake Clutch Master
     Levers Handle Grips Set fo…     Master Cylinder Levers For…     Levers Assembly for KTM…         Master Cylinder Levers For…    W/SX/XC/EXC 2014-2019…       Cylinder Lever For KTM 50…
     £29.99                          £35.99                          £35.99                           £35.99                         £18.33                       £35.99
     Free P&P                        + £20.00 P&P                    + £20.00 P&P                     + £20.00 P&P                   + £1.50 P&P                  + £20.00 P&P
                                                                                                                                     Almost gone




    More from this seller 1/2                                                                                                                                             Feedback on our suggestions




     Hydraulic Brake Clutch          Hydraulic Brake Clutch          Hydraulic Brake Clutch           Hydraulic Brake Clutch         Hydraulic Brake Clutch       CNC Hydraulic Brake Clutch
     Master Cylinder Levers For…     Levers Assembly for KTM…        Master Cylinder Levers For…      Master Cylinder Levers For…    Levers Assembly for KTM…     Master Cylinder Levers For…
     £40.99                          £35.99                          £35.99                           £40.99                         £35.99                       £40.99
     + P&P                           + P&P                           + P&P                            + P&P                          + P&P                        + P&P




https://www.ebay.co.uk/itm/Hydraulic-Brake-Clutch-Master-Cylinder-Levers-For-KTM-125-150-SX-XC-W-250-300-XC/133232467465                                                                                5/6
10/16/2020                                                                 Hydraulic
                                                           Case: 1:20-cv-06677       Brake Clutch#:
                                                                                Document         Master
                                                                                                    11 Cylinder
                                                                                                        Filed: Levers For KTM
                                                                                                                11/10/20      125 150
                                                                                                                            Page      SX XC-W
                                                                                                                                    307       250 300
                                                                                                                                         of 400       XC | eBay
                                                                                                                                                  PageID     #:856
 Hello. Sign in or register          Daily Deals      Brand Outlet      Help & Contact                                                                                                                Sell     Watch List         My eBay


                                  Shop by
                                  category                  Search for anything                                                                                                         All Categories                            Search               Advanced


             Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Brake Levers                                                                                           | Watch this item




    People who viewed this item also viewed

                              Adjust Folding                                   Hydraulic Brake                                 Hydraulic Brake                                      Hydraulic Brake                                      For KTM 300 XC-
                              Brake Clutch…                                    Clutch Master…                                  Clutch Levers…                                       Clutch Master…                                       W/SX/XC/EXC…
                              £29.99                                           £35.99                                          £35.99                                               £35.99                                               £18.33
                              Free P&P                                         + £20.00 P&P                                    + £20.00 P&P                                         + £20.00 P&P                                         + £1.50 P&P




    UP TO 10% OFF WITH MULTI-BUY
                    ge                                                                                   Hydraulic Brake Clutch Master Cylinder Levers For
               s ta                                                                                                                                                                                           Shop with confidence
         p   o                                                                                           KTM 125 150 SX XC-W 250 300 XC
    ee
  Fr                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                     Get the item you ordered or your
                                                                                                              Condition: New
                                                                                                                                                                                                                     money back. Learn more

                                                                                                                                       Buy 1                Buy 2                   Buy 3
                                                                                                               Multi-buy:
                                                                                                                                    £35.99 each           £34.19 each             £33.11 each
                                                                                                                                                                                                             Seller information
                                                                                                                                                                                                             nice2boy (26106         )
                                                                                                          Compatibility See compatible vehicles                                                              99.8% Positive Feedback
                                                                                                                       :
                                                                                                                Quantity:       1        4 or more for £32.39 each                                               Save this seller

                                                                                                                              10 available                                                                   Contact seller
                                                                                                                              10 sold / See Feedback                                                         Visit Shop
                                                                                                                                                                                                             See other items

                                                                                                                  Price:
                                                                                                                            £35.99 each                                    Buy it now                        Registered as a business seller




                                                                                                                                                                         Add to basket


                                                                                                                                                                         Watch this item


                                                                                                                100% buyer
                                                                                                                                               11 watchers                   Free postage
                                                                                                                satisfaction
                                         Mouse over image to zoom




                                                                                                             Collect 36 Nectar points Redeem your points | Conditions


                                                                                                                Postage: Free Economy Delivery | See details
                                    Have one to sell? Sell it yourself                                                        International postage of items may be subject to customs processing
                                                                                                                              and additional charges.
                                                                                                                              Item location: Guangzhou, China
                                                                                                                              Posts to: Worldwide See exclusions

                                                                                                                Delivery: Estimated between Thu. 5 Nov. and Mon. 4 Jan.
                                                                                                                              Seller sends within 3 days after receiving cleared payment.
                                                                                                                              Please allow additional time if international delivery is subject to
                                                                                                                              customs processing.


                                                                                                              Payments:                                                   Credit card (please

                                                                                                                              contact seller)

                                                                                                                 Returns: 30 days refund, buyer pays return postage |                   See details




    Sponsored items from this seller 1/2                                                                                                                                                                                           Feedback on our suggestions




     CNC Brake Clutch Master                       Pivot Brake Clutch Levers               Brake Pedal Shift Gear Lever               CNC Rear Lift Grab Handle                 Universal Green                             Brake Clutch Levers for
     Cylinder Lever For KTM 50…                    For KTM SX SX-F XC XC-F…                Tip for 125 150 SX KTM 250…                Bar for KTM 125 150 250 35…               Motorcycles 7/8" Brake…                     Yamaha YBR125 YBR 125…
     £35.99                                        £13.95                                  £13.99                                     £12.59                                    £37.99                                      £5.77
     + £20.00 P&P                                  + £20.00 P&P                            + £20.00 P&P                               + £20.00 P&P                              £39.99                                      + £20.00 P&P
                                                                                                                                                                                + £20.00 P&P



                                                                                                                                                                                                                                                   Report item
     Description                  Postage and payments

   Seller assumes all responsibility for this listing.

              Postage and packaging

              Item location: Guangzhou, China
https://www.ebay.co.uk/itm/Hydraulic-Brake-Clutch-Master-Cylinder-Levers-For-KTM-125-150-SX-XC-W-250-300-XC/133232467465                                                                                                                                          1/3
10/16/2020                                                             Hydraulic
                                                       Case: 1:20-cv-06677       Brake Clutch#:
                                                                            Document         Master
                                                                                                11 Cylinder
                                                                                                    Filed: Levers For KTM
                                                                                                            11/10/20      125 150
                                                                                                                        Page      SX XC-W
                                                                                                                                308       250 300
                                                                                                                                     of 400       XC | eBay
                                                                                                                                              PageID     #:857
       Postage to: Worldwide

       Excludes: Channel Islands, Isle of Man, Isle of Wight, Scilly Isles, Scottish Islands, Africa, Central America and Caribbean, Middle East, South America, American Samoa, Australia, Cook Islands,
       Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western
       Samoa, Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Philippines, Taiwan, Russian Federation, Albania, Andorra, Bosnia and Herzegovina, Gibraltar, Guernsey, Iceland, Jersey,
       Liechtenstein, Macedonia, Malta, Moldova, Monaco, Montenegro, San Marino, Serbia, Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan,
       China, Georgia, India, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan

       Quantity:      1               Change country:       United States                                                                Get rates


          Postage and                Each additional
                                                             To                   Service                                                                                                    Delivery*
          packaging                  item


                                                             United               Economy Delivery (Economy Shipping from China/Hong Kong/Taiwan to                                          Estimated between Thu. 5 Nov. and Mon. 4 Jan.
          Free P&P                   Free
                                                             States               worldwide)                                                                                                 Seller sends within 3 days after receiving cleared payment.


                                                                                                                                                                                             Estimated between Fri. 30 Oct. and Wed. 25
                                                             United               Standard Delivery (Standard Shipping from China/Hong Kong/Taiwan to
          £1.99                      Free                                                                                                                                                    Nov.
                                                             States               worldwide)
                                                                                                                                                                                             Seller sends within 3 days after receiving cleared payment.


                                                             United               Express delivery (Expedited Shipping from China/Hong Kong/Taiwan to                                        Estimated between Fri. 23 Oct. and Fri. 30 Oct.
          £20.00                     £8.00
                                                             States               worldwide)                                                                                                 Seller sends within 3 days after receiving cleared payment.

             * You’ll see an estimated delivery date based on the seller’s dispatch time and delivery service. Delivery times may vary, especially during peak periods and will depend on when your payment clears.



          Domestic dispatch time


          Will usually dispatch within 3 working days of receiving cleared payment.




       Payment details
         Payment methods



                                                       Credit card (please contact seller)


       Immediate payment required for this item.
        Immediate payment of £35.99 is required.




    Sponsored items based on your recent views 1/4                                                                                                                                                                             Feedback on our suggestions




     CNC Short Brake Clutch                   5D Short Adjustable                       Brake Clutch Levers                       Adjust Folding Brake Clutch              CNC Brake Clutch Master                    Brake Master Cylinder
     Levers Handlebar Grips Se…               Motorcycle Brake Clutch…                  Handlebar Grips Set for KT…               Levers Handle Grips Set fo…              Cylinder Lever For KTM 50…                 Clutch Perch Levers For KT…
     £21.99                                   £24.69                                    £21.99                                    £29.99                                   £35.99                                     £28.99
     + £2.99 P&P                              + £2.99 P&P                               + £2.99 P&P                               Free P&P                                 + £20.00 P&P                               Free P&P
     New                                      New                                       Last one                                  New                                      Seller 99.8% positive                      New




   Explore more sponsored options: Colour

    Black                                                                                                           More             Gold




     7/8'' Motorcycle Master                 22mm 7/8" Motorcycle                    Foldable Extendable Brake                         Long Brake Clutch Levers                Long Brake Clutch Levers                 CNC Folding Brake Clutch
     Cylinder Hydraulic Brake…               Handlebar Cylinder…                     Clutch Levers for KTM…                            For KTM 990 SMR/SMT…                    For KTM 990 SMR/SMT…                     Levers for KTM Duke 390…

     £27.99                                  £25.99                                  £24.99                                            £15.96                                  £15.96                                   £23.98
     + £0.99 P&P                             + £0.99 P&P                             + £2.00 P&P                                       Free P&P                                Free P&P                                 Free P&P




    People who viewed this item also viewed 1/2                                                                                                                                                                                Feedback on our suggestions




https://www.ebay.co.uk/itm/Hydraulic-Brake-Clutch-Master-Cylinder-Levers-For-KTM-125-150-SX-XC-W-250-300-XC/133232467465                                                                                                                                     2/3
10/16/2020                                          Case: 1:20-cv-06677 Document #: 11 Filed:Feedback
                                                                                              11/10/20profile
                                                                                                            Page 309 of 400 PageID #:858
                  Hello. Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                              Sell    Watch List     My eBay


                                                Shop by
                                                category                     Search for anything                                                   All Categories                       Search               Advanced



                 Home        Community          Feedback forum       Feedback profile



                 Feedback profile


                                               nice2boy (26106       )                                                                                                         Member quick links
                                               Positive Feedback (last 12 months): 99.8%                                                                                       Contact member
                                               Member since: 21-Sep-13 in China                                                                                                View items for sale
                                               eBay Top-rated seller: One of eBay's most reputable sellers.                                                                    View seller's Shop
                                                                              Consistently delivers outstanding customer service.
                                                                              Learn more



                 Feedback ratings                                                                     Detailed seller ratings

                                                   1 month        6 months           12 months              Average for the last 12 months

                             Positive                 548           3952                6540                 Accurate description                                   Reasonable postage cost
                                                                                                                          (5764)                                                (6097)
                             Neutral                   6              27                   37
                                                                                                             Delivery time                                          Communication
                             Negative                  2                 7                 15                                (5785)                                             (5843)




                            All received Feedback                                     Received as buyer                               Received as seller                              Left for others

                 15 Feedback received (viewing 1-15)                                                                                                                                     Revised Feedback: 74


                 Search Feedback received as seller with an item title or ID:                                                                             Rating type:                        Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                       Negative (15)                      12 months



                    FEEDBACK                                                                                                            From                                              WHEN

                           object not adaptable and function uncertain.                                                                 Buyer: c***_ (12 )                                Past month
                           For Suzuki TS 50 75 90 125 185 250 400 Motorcycle Turn Signal Flasher Relay 6V                               £5.69                                             Reciprocal Feedback




                                                                                                                                                                                                                        Comment?
                           (#133510225218)


                               Reply by nice2boy. Left within past month.

                               Offer exchange if item has any problem, prefer communication.


                           I fitted this item, clutch adjuster screw bent immediately, messaged no reply                                Buyer: r***r (40 )                                Past month
                           Motorcycle 22mm Short Stunt Clutch Lever Cable Performance Easy Pull Left Lever                              £18.80                                            Reciprocal Feedback
                           (#133224822919)


                               Reply by nice2boy.Left within past month.
                               Offer exchange if item has any problem, prefer communication.


                           Not valid for z 750                                                                                          Buyer: 1***a (22 )                                Past 6 months
                           Black Radiator Grill Grille Guard Cover For Kawasaki Z800 13-16 Z1000 Z750 07-16                             £16.99                                            Reciprocal Feedback
                           (#133346035360)


                               Reply by nice2boy. Left within past 6 months.
                               Offer solution if parts did not fit，prefer communication


                           Wrong item received not as described, communication poor and irrelevant                                      Buyer: i***k (220 )                               Past 6 months
                           25mm Black Handlebar Riser Spacer Moves Bar Up Kit For Kawasaki ZX-14R ZZR1400                               £29.44                                            Reciprocal Feedback
                           (#133222117505)


                               Reply by nice2boy.Left within past 6 months.

                               We accept return if there is any problem, always offer solution.


                                                                Detailed item information is not available for the following items because the Feedback is over 90 days old.


                           waste                                                                                                        Buyer: s***u (1608 )                              Past 6 months
                           Driver Side Right Wing Mirror Cap Cover Case Trim Ring For BMW X5 E53 2000-2006                              £7.75                                             Reciprocal Feedback
                           (#143425162492)


                               Reply by nice2boy. Left within past 6 months.

                               We accept return if part is not fit, always offer solution.


                           Wrong size bad description poor seller                                                                       Buyer: e***b (136 )                               Past 6 months
                           CNC Oil Filler Cap For Aprilia Shiver Dorsoduro 750 RSV Mille R SP RS250                                     £5.11                                             Reciprocal Feedback
                           (#133219804346)


                               Reply by nice2boy.Left within past 6 months.
                               Offer solution if parts did not fit，prefer communication




https://www.ebay.co.uk/fdbk/feedback_profile/nice2boy?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                            1/3
10/16/2020                                        Case: 1:20-cv-06677 Document #: 11 Filed:nice2boy on eBay
                                                                                             11/10/20    Page 310 of 400 PageID #:859
    Hello. Sign in or register    Daily Deals    Brand Outlet     Help & Contact                                                                                               Sell    Watch List            My eBay


                                 Shop by
                                 category                 Search for anything                                                                                                   All Categories                         Search


    nice2boy's profile



                                                            nice2boy (26106           )                                                                       Items for sale          Visit Shop            Contact
                                                            99.8% positive Feedback

                                                                                                                        Based in China, nice2boy has been an eBay member since 21 Sep, 2013
                                                                Save




                                 Feedback ratings                                                                                                                                                See all Feedback

                                                  5,764     Item as described                     6,540            37              15                        A+ perfect description
                                                                                                                                                             12 Oct, 2020
                                                  5,843     Communication                    Positive         Neutral          Negative
                                                  5,785     Dispatch time

                                                  6,097     Postage                                  Feedback from the last 12 months



                             501 Followers | 0 Reviews | Member since: 21 Sep, 2013 |        China




      About eBay      Announcements       Community       Safety Centre     Resolution Centre     Seller Centre     VeRO: Protecting Intellectual Property   Policies       Help & Contact       Site Map


      Copyright © 1995-2020 eBay Inc. All Rights Reserved. User Agreement, Privacy, Cookies and AdChoice




https://www.ebay.co.uk/usr/nice2boy                                                                                                                                                                                             1/1
10/16/2020                                                                                    nice2boy
                                                       Case: 1:20-cv-06677 Document #: 11 Filed:       | eBay Stores
                                                                                                  11/10/20      Page 311 of 400 PageID #:860
     Hello. Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                               Sell   Watch List     My eBay


                                    Shop by
                                    category                Search for anything                                                                        All Categories                      Search           Advanced



     eBay       eBay Shops      nice2boy




                                             nice2boy
                                             501 followers nice2boy (26106              ) 99.8%

                                             Welcome to my eBay Store. Please add me to your list of favourite sellers and visit often. Thank you for your business.

                                                   Save this seller                 Contact seller




     Category

     All                                                 Search this shop                                                         Search                                           Time: ending soonest

     Motorcycle Parts & Accessories

     Car Parts & Accessories
                                                        All listings     Auction    Buy it now
     Handlebars,Grips & Levers

     Lighting                                         1-48 of 30,943 results

     Bodywork & Frame Parts
                                                                                 LED License Number Plate Light Fit VW Touran Caddy for Passat For Skoda Superb I
     Home & Garden
                                                                                 £7.99                                                                                                               From China
     Scooter Parts
                                                                                 £24.00 postage
     LED Light Bulbs

     Big Sale Daily Auction £ £ £

     ATV UTV Part
                                                                                 LED Number Plate Light License Lamp Fit VW Caddy for Golf Plus for Jetta 2006+
     Dirt Bike & Motocross Parts

     KTM Parts
                                                                                 £7.99                                                                                                               From China
                                                                                 £24.00 postage
     Honda Parts

     Yamaha Parts

     Kawasaki Parts
                                                                                 2x 880 LED Car Fog Light Bulbs 100W DRL Lamps White Daytime Running Light 6000K
     Suzuki Parts

     BMW Parts                                                                   £13.99                                                                                                              From China
                                                                                 £20.00 postage
     Street & Scooter Parts

     STREET MOTORCYCLE PART

     LED Light Strip
                                                                                 1 Set of 4Pcs Lift Kit ATV Silver For Yamaha Grizzly 350 400 450 550 700
     Motoycycle/off road Gear

     Other                                                                       £12.16                                                                                                              From China
                                                                                 £20.00 postage

     Condition                        see all

           New
                                                                                 For Kawasaki Yamaha Suzuki Handlebar Hydraulic Brake & Clutch Master Cylinder
     Price
                                                                                 £12.98                                                                                                              From China
           Under £12.00
                                                                                 £20.00 postage
           £12.00 to £25.00
           Over £25.00

     £               - £
                                                                                 Shift Control Cable For 7081342 7081680 Polaris RZR 800 2008-2012 2013
     Buying format                    see all
                                                                                 £15.19                                                                                                              From China
           All listings                                                          £20.00 postage
           Best Offer
           Auction
           Buy it now
                                                                                 Rear Lowering Kit For 2004-2013 Yamaha Raptor 350 660 660R 700 700R YFM700
           Classified Ads
                                                                                 £17.81                                                                                                              From China
     Item location                    see all
                                                                                 £20.00 postage
           Default
           UK Only
           European Union
                                                                                 Piston Set Pin Rings Clips 66.5mm For 1988-2005 2006 Yamaha Blaster 200 YFS200
           Worldwide
                                                                                 £15.19                                                                                                              From China
     Delivery options                 see all
                                                                                 £20.00 postage
           Free postage
           Free Click & Collect


     Show only                        see all                                    For 1988-2006 Yamaha Blaster YFS200 67.5mm Piston Pin Rings Clips Kit Oversize

https://www.ebay.co.uk/str/nice2boy                                                                                                                                                                                    1/5
10/16/2020                                                                   nice2boy
                                      Case: 1:20-cv-06677 Document #: 11 Filed:       | eBay Stores
                                                                                 11/10/20      Page 312 of 400 PageID #:861
         Returns accepted                            £28.79                                                                             From China
         Completed items                             £20.00 postage
         Sold items
         Deals & savings
         Authorised seller
                                                     Piston Pin Rings Clips Gasket For 1988-2005 2006 Yamaha Blaster 200 YFS200
         Authenticity verified
                                                     £20.73                                                                             From China
     More refinements...
                                                     £20.00 postage




                                                     Front Rear Wheel Axle Slider Fork Crash Protector For Suzuki GSX-S 1000FT 1000FZ

                                                     £30.34                                                                             From China
                                                     Was: £32.98
                                                     £20.00 postage



                                                     48mm Front Fork Knob Adjuster For KTM SX 125 144 150 200 250 380 SXF 250 350 450

                                                     £6.99                                                                              From China
                                                     £20.00 postage




                                                     Front Fork Knob Adjuster For KTM EXC-F 250 350 450 EXC 125 200 250 500 Orange

                                                     £6.99                                                                              From China
                                                     £20.00 postage




                                                     48mm Front Fork Knob Adjuster For KTM 690 Supermoto 690 SMC 690 Enduro 690 Duke

                                                     £6.99                                                                              From China
                                                     £20.00 postage




                                                     CNC 48mm Front Fork Knob Adjuster For Husaberg Husqvarna TE FE TC FC FX Blue

                                                     £6.99                                                                              From China
                                                     £20.00 postage




                                                     Radiator Fan Sensor Thermostat For Honda Big Ruckus Helix Reflex #37750-PC1-004

                                                     £6.49                                                                              From China
                                                     £20.00 postage




                                                     Radiator Fan Sensor Thermostat For Honda Elite 250 CH250 1985-1990 37750-PC1-004

                                                     £6.49                                                                              From China
                                                     £20.00 postage




                                                     Rear Lowering Kit For 2004-13 Yamaha Raptor 700R 660R 700 YFM700 Raptor 350 YFM

                                                     £19.43                                                                             From China
                                                     £20.00 postage




                                                     0° 3AN Brake Hose Banjo Bolt Connector for Braided PTFE Oil Line Fuil Hose

                                                     £5.46                                                                              From China
                                                     £20.00 postage




                                                     Stainless Steel 3AN Banjo Bolt Connector Fitting Adapter for Braided PTFE Hose

                                                     £5.49                                                                              From China
                                                     £20.00 postage




                                                     Staright 3AN Brake Hose Banjo Fitting Adapter for Motorcycle Braided PTFE Hose

                                                     £5.49                                                                              From China
                                                     £20.00 postage




                                                     2x H8 LED Angel Eyes Marker Halo Headlight Bulbs Fit BMW E70 E71 E82 E88 E84 E89

                                                     £21.59                                                                             From China
                                                     £20.00 postage




https://www.ebay.co.uk/str/nice2boy                                                                                                                  2/5
10/16/2020                                                                   nice2boy
                                      Case: 1:20-cv-06677 Document #: 11 Filed:       | eBay Stores
                                                                                 11/10/20      Page 313 of 400 PageID #:862
                                                     2x Angel Eyes H8 LED Headlight Marker Halo Bulbs Fit For BMW E90 E91 E60 E61 E63

                                                     £21.59                                                                             From China
                                                     £20.00 postage




                                                     NiceCNC Rear Axle Spindle Chain Adjuster Blocks Kit For Yamaha YZ450F 10-20 250F

                                                     £8.99                                                                              From China
                                                     (£8.99/Unit)
                                                     £20.00 postage



                                                     Rear Axle Blocks Spindle Chain Adjuster Clamp For Yamaha YZ450F 10-20 YZ 250F

                                                     £8.99                                                                              From China
                                                     (£8.99/Unit)
                                                     £20.00 postage



                                                     Front Fork Guard Bolts Screw For Yamaha YZ 125 250 250F 450F WR 250F 450F 250R/X

                                                     £5.99                                                                              From China
                                                     £20.00 postage




                                                     2 Stroke Exhaust Collar For Husaberg TE 250 300 TE 250 TE 300 Blue 2013-2014

                                                     £11.99                                                                             From China
                                                     £20.00 postage




                                                     Fork Guard Bolts For Yamaha YZ 65 85 125 125X 250 250F 250X 250FX YZ 450F 450FX

                                                     £5.59                                                                              From China
                                                     £20.00 postage




                                                     CNC Anodized Rearsets Foot Pegs Footrests For KTM Duke 125 200 250 390 2018-2020

                                                     £105.99                                                                            From China
                                                     £20.00 postage




                                                     PVC Car Trunk Rear Bumper Protector Corner Guard Scratch Sticker Self-Adhesive

                                                     £2.68                                                                              From China
                                                     £20.00 postage




                                                     8M Rubber Weatherstrip Seal Strip D Shape For Car Truck Door Windscreen Window

                                                     £11.99                                                                             From China
                                                     £20.00 postage
                                                     or Best Offer



                                                     Carbon Fiber Black Wing Door Mirror Cover Cap For BMW E90 E91 3 Series 2005-2008

                                                     £32.99                                                                             From China
                                                     £20.00 postage




                                                     Auto Car Rear Bumper Sill Protector Plate Trim Strip Cover Carbon Fiber Sticker

                                                     £2.68                                                                              From China
                                                     £20.00 postage
                                                     52 sold



                                                     Car Interior LED Cold Light Strip Accessories 5M 12V For Audi A3 A4 A5 S3 S5 TT

                                                     £5.23                                                                              From China
                                                     £20.00 postage




                                                     Carbon Fiber Car Rear Bumper Protector Sill Scuff Sticker For VW Ford Skoda Audi

                                                     £7.59                                                                              From China
                                                     (£7.59/Unit)
                                                     £20.00 postage



                                                     FITS FORD FOCUS MK2 RIGHT BLACK SIDE DOOR WING MIRROR COVER CAP CASING TRIM

                                                     £6.99                                                                              From China
                                                     £20.00 postage



https://www.ebay.co.uk/str/nice2boy                                                                                                                  3/5
10/16/2020                                                                                    nice2boy
                                                       Case: 1:20-cv-06677 Document #: 11 Filed:       | eBay Stores
                                                                                                  11/10/20      Page 314 of 400 PageID #:863
     Hello. Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                             Sell   Watch List     My eBay


                                    Shop by
                                    category                Search for anything                                                                      All Categories                      Search           Advanced



     eBay       eBay Shops      nice2boy




                                             nice2boy
                                             501 followers nice2boy (26106              ) 99.8%

                                             Welcome to my eBay Store. Please add me to your list of favourite sellers and visit often. Thank you for your business.

                                                   Save this seller                 Contact seller




     Category

     All                                                ktm brake lever                                                           Search                                          Time: ending soonest

     Motorcycle Parts & Accessories

     Handlebars,Grips & Levers
                                                        All listings     Auction    Buy it now
     Dirt Bike & Motocross Parts

     KTM Parts                                        1-48 of 129 results

     Other
                                                                                 Rear Brake Lever Pedal For KTM SX-F 250 350 450 16-20 EXC-F 250 350 450 17-20 (Fits: KTM)

     Brand                            see all                                    £37.99                                                                                                            From China
                                                                                 (£37.99/Unit)

     Condition                        see all                                    £20.00 postage

           New
                                                                                 Rear Brake Lever Pedal For Husqvarna TX125 FX 350 450 FE 250 350 450 501 17-20 (Fits: KTM)
     Price
                                                                                 £37.99                                                                                                            From China
           Under £12.00
                                                                                 (£37.99/Unit)
           £12.00 to £25.00
                                                                                 £20.00 postage
           Over £25.00

     £               - £
                                                                                 CNC Hydraulic Brake Cable Clutch Lever Set 22mm For Honda CR 80R 85R 125R 250R (Fits: KTM)
     Buying format                    see all                                    £27.99                                                                                                            From China
           All listings                                                          £20.00 postage
           Best Offer
           Auction
           Buy it now
                                                                                 Hydraulic Brake Cable Clutch Lever Set For Honda CRF 125F 150R 250R 230F 250X (Fits: KTM)
           Classified Ads
                                                                                 £27.99                                                                                                            From China
     Item location                    see all
                                                                                 £20.00 postage
           Default
           UK Only
           European Union
                                                                                 Hydraulic Brake Cable Clutch Lever Set For Honda XR 230 400 MOTARD CBR 250R 300R (Fits: KTM)
           Worldwide
                                                                                 £27.99                                                                                                            From China
     Delivery options                 see all
                                                                                 £20.00 postage
           Free postage
           Free Click & Collect


     Show only                        see all                                    Hydraulic Brake Cable Clutch Lever For Yamaha YZ 80 85 125 250 YZ250F 426F 450F (Fits: KTM)

           Returns accepted                                                      £27.99                                                                                                            From China
           Completed items                                                       £20.00 postage
           Sold items
           Deals & savings
           Authorised seller
                                                                                 Hydraulic Brake Cable Clutch Lever For Yamaha WR250F WR450F WR 250R 250X TTR250 (Fits: KTM)
           Authenticity verified
                                                                                 £27.99                                                                                                            From China
     More refinements...
                                                                                 £20.00 postage




                                                                                 Hydraulic Brake Cable Clutch Lever For Kawasaki KX65 KX85 KX 125 250 250F 450F (Fits: KTM)

                                                                                 £27.99                                                                                                            From China
                                                                                 £20.00 postage




                                                                                 Hydraulic Brake Cable Clutch Lever For Kawasaki KLX 125 150S 250 KLX450R KFX450R (Fits: KTM)

https://www.ebay.co.uk/str/nice2boy?_bkw=ktm+brake+lever                                                                                                                                                             1/5
10/16/2020                                  Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                      11/10/20| eBay
                                                                                                   Page 315 of 400 PageID #:864

                                                                                                                           How do you like our checkout? Tell us what you think
                                  Checkout

             Pay with                                                                                          Subtotal (1 item)                                          £35.99
                                                                                                               Postage                                                       Free
                                                                                                               Tax*                                                         £2.25


                                                                                                               Order total                                               £38.24

                                                                                                                 *We're required by law to collect sales tax and applicable fees
                                                                                                                 for certain tax authorities. Learn more
                     Credit or debit card

                                                                                                                                      Confirm and pay

                                                                                                                                   Select a payment option



                                                                                                                                          See details
             Post to

             1001 Foster Ave
             Bensenville, IL 60106-1445
             United States

             Change




             Review item and postage

             Seller: nice2boy | Message to seller

                                      Hydraulic Brake Clutch Master Cylinder Levers For KTM
                                      125 150 SX XC-W 250 300 XC
                                      £35.99

                                      Quantity        1


                                      Postage

                                             Est. delivery: 5 Nov – 4 Jan
                                             Economy Shipping from China/Hong Kong/Taiwan to
                                             worldwide
                                             Free

                                             Est. delivery: 30 Oct – 25 Nov
                                             Standard Shipping from China/Hong Kong/Taiwan to
                                             worldwide
                                             £1.99

                                             Est. delivery: 23 – 30 Oct
                                             Expedited Shipping from China/Hong Kong/Taiwan to
                                             worldwide
                                             £20.00



             Add vouchers



             Enter code:                                           Apply




             Donate to charity (optional)
             The Stephen Lawrence Charitable Trust
             Donate £1 to help us create a fairer, more inclusive society and transform the lives of young
             people today.



             Select amount           None




          Copyright © 1995-2020 eBay Inc. All Rights Reserved. User Agreement, Privacy, Cookies and AdChoice




https://pay.ebay.co.uk/rxo?action=view&sessionid=1445632028013                                                                                                                      1/2
10/19/2020                                                                 Fork Air
                                                           Case: 1:20-cv-06677      Bleeders For KTM
                                                                                 Document            SX Filed:
                                                                                                 #: 11  250 SX-F11/10/20
                                                                                                                 250 350 450 Page
                                                                                                                             XC 250 300
                                                                                                                                    316 XC-F
                                                                                                                                          of 350
                                                                                                                                             400 450PageID
                                                                                                                                                     17-19 | eBay
                                                                                                                                                               #:865
 Hello. Sign in or register          Daily Deals      Brand Outlet      Help & Contact                                                                                                               Sell     Watch List         My eBay


                                  Shop by
                                  category                  Search for anything                                                                                                                       All Categories                          Search

             Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Parts > Brakes & Brake Parts > Other Brake Parts                                                                                          | Watch this item


    UP TO 10% OFF WITH MULTI-BUY
                   ge                                                                                    Fork Air Bleeders For KTM SX 250 SX-F 250 350
                ta                                                                                                                                                                                           Shop with confidence
         p   os                                                                                          450 XC 250 300 XC-F 350 450 17-19
    ee
  Fr                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                                                                                                                    Get the item you ordered or your
                                                                                                             Condition: New                                                                                         money back. Learn more

                                                                                                                                      Buy 1              Buy 2                Buy 3
                                                                                                              Multi-buy:
                                                                                                                                   £7.49 each          £7.12 each           £6.89 each
                                                                                                                                                                                                            Seller information
                                                                                                                                                                                                            nice2boy (26143         )
                                                                                                         Compatibility See compatible vehicles                                                              99.8% Positive Feedback
                                                                                                                      :
                                                                                                               Quantity:       1        4 or more for £6.74 each                                                Save this seller

                                                                                                                             9 available / 1 sold                                                           Contact seller
                                                                                                                                                                                                            Visit Shop
                                                                                                                                                                                                            See other items
                                                                                                                 Price:
                                                                                                                           £7.49 each                                    Buy it now
                                                                                                                                                                                                            Registered as a business seller


                                                                                                                                                                       Add to basket


                                                                                                                                                                       Watch this item



                                                                                                           Long-time member                Free postage                   30-day returns

                                         Mouse over image to zoom




                                                                                                            Collect 7 Nectar points Redeem your points | Conditions


                                                                                                               Postage: Free Economy Delivery | See details
                                                                                                                             International postage of items may be subject to customs
                                                                                                                             processing and additional charges.
                                    Have one to sell? Sell it yourself
                                                                                                                             Item location: Guangzhou, China
                                                                                                                             Posts to: Worldwide See exclusions

                                                                                                               Delivery: Estimated between Fri. 6 Nov. and Tue. 5 Jan.
                                                                                                                             Seller sends within 3 days after receiving cleared payment.
                                                                                                                             Please allow additional time if international delivery is subject to
                                                                                                                             customs processing.


                                                                                                             Payments:

                                                                                                                Returns: 30 days refund, buyer pays return postage |                   See details




   Similar sponsored items 1/2                                                                                                                                                                                                    Feedback on our suggestions




     2x Motorcycle Fork Guards                     48mm Fork Seal Driver Tool              Rear Brake Pedal Step Plate              Front Brake/Clutch                        Rear Brake Reservoir                         Anodized Orange Rear Disc
     For KTM SX SXF XC XC-F…                       KTM XC XC-W XCF SX SX…                  Tip For KTM EXC EXCF XC…                 Reservoir Cover For KTM…                  Extension Cap For KTM…                       Brake Guard For KTM SX…
     £16.80                                        £19.06                                  £12.32                                   £9.99                                     £16.04                                       £13.98
     + £2.50 P&P                                   £22.42                                  Free P&P                                 + £0.99 P&P                               Free P&P                                     Free P&P
     New                                           + £4.64 P&P                             New                                      New                                       New                                          Seller 99.2% positive
                                                   Seller 100% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.co.uk/itm/Fork-Air-Bleeders-For-KTM-SX-250-SX-F-250-350-450-XC-250-300-XC-F-350-450-17-19/143687970342?fits=UKM_Make%3AKTM&hash=item2174786e26:g:G7MAAOSwfzRfPVCD                                                                              1/5
10/16/2020                                                               Hydraulic
                                                        Case: 1:20-cv-06677        Brake Cable#:
                                                                             Document          Clutch
                                                                                                 11 Lever Set11/10/20
                                                                                                      Filed:  For Honda CRF 125F 317
                                                                                                                         Page    150R 250R 230FPageID
                                                                                                                                      of 400    250X | eBay
                                                                                                                                                          #:866
 Hello. Sign in or register       Daily Deals      Brand Outlet       Help & Contact                                                                                                              Sell     Watch List         My eBay


                               Shop by
                               category                  Search for anything                                                                                                        All Categories                            Search              Advanced


          Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Tuning & Styling                                                                                                                          | Watch this item


    UP TO 10% OFF WITH MULTI-BUY
                   ge                                                                                  Hydraulic Brake Cable Clutch Lever Set For Honda
            s   ta                                                                                                                                                                                        Shop with confidence
         po                                                                                            CRF 125F 150R 250R 230F 250X
    ee
  Fr                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or your
                                                                                                            Condition: New
                                                                                                                                                                                                                 money back. Learn more
                                                                                                       Compatibility See compatible vehicles
                                                                                                                    :

                                                                                                                           Black
                                                                                                                                                                                                         Seller information
                                                                                                                Colour:
                                                                                                                                                                                                         nice2boy (26106         )
                                                                                                                                                                                                         99.8% Positive Feedback
                                                                                                                                  Buy 1                 Buy 2                    Buy 3
                                                                                                            Multi-buy:
                                                                                                                               £27.99 each           £26.59 each              £25.75 each
                                                                                                                                                                                                             Save this seller

                                                                                                             Quantity:                                                                                   Contact seller
                                                                                                                           1        4 or more for £25.19 each
                                                                                                                                                                                                         Visit Shop
                                                                                                                          10 available                                                                   See other items

                                                                                                                                                                                                         Registered as a business seller
                                                                                                                Price:
                                                                                                                          £27.99 each                                  Buy it now


                                                                                                                                                                     Add to basket


                                                                                                                                                                     Watch this item



                                       Mouse over image to zoom                                          Long-time member                Free postage                   30-day returns




                                                                                                          Collect 28 Nectar points Redeem your points | Conditions

                                 Have one to sell? Sell it yourself                                           Postage: Free Economy Delivery | See details
                                                                                                                          International postage of items may be subject to customs processing
                                                                                                                          and additional charges.
                                                                                                                          Item location: Guangzhou, China
                                                                                                                          Posts to: Worldwide See exclusions

                                                                                                              Delivery: Estimated between Thu. 5 Nov. and Mon. 4 Jan.
                                                                                                                          Seller sends within 3 days after receiving cleared payment.
                                                                                                                          Please allow additional time if international delivery is subject to
                                                                                                                          customs processing.


                                                                                                            Payments:

                                                                                                              Returns: 30 days refund, buyer pays return postage |                  See details




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




     Hydraulic Brake Clutch                     Exhaust Pipe Heat Shield                 Black Brake Clutch Cylinder             Rearset M10 x 1.25 Hydraulic               Hydraulic Brake Clutch                      Carburetor Repair Rebuild
     Lever Reservoir For Yamah…                 Cover Heel Guard For…                    Reservoir Covers For Hond…              Brake Light Switch For…                    Master Cylinder Levers For…                 Set Kit For Honda Rebel25…
     £37.99                                     £9.49                                    £15.85                                  £4.49                                      £35.99                                      £7.59
     £39.99                                     £9.99                                    + £20.00 P&P                            + £20.00 P&P                               + £20.00 P&P                                + £20.00 P&P
     + £20.00 P&P                               + £20.00 P&P



                                                                                                                                                                                                                                              Report item
     Description               Postage and payments


                                                                                                                                                                                                                eBay item number: 133389353337
   Seller assumes all responsibility for this listing.

   Last updated on 13 Oct, 2020 11:09:42 BST View all revisions

          Compatibility
          Please choose your vehicle's details for specific results.

            Make                                  Model                       CCM              Submodel                     Year                              StreetName
            KTM                                   -Select-                    -Select-          -Select-                     -Select-                          -Select-                           Check compatibility

          This item fits 40 version(s) of the KTM:
          Please check that your vehicle is in the list and that there are no restrictions for your vehicle in the notes.

          [show all compatible vehicles]

                Notes           Make                        Model                       CCM                          Submodel                                   Year                                            StreetName


https://www.ebay.co.uk/itm/Hydraulic-Brake-Cable-Clutch-Lever-Set-For-Honda-CRF-125F-150R-250R-230F-250X/133389353337?fits=UKM_Make%3AKTM&hash=item1f0ea00179:g:VegAAOSwtbpemf3k&var=432…                                                                    1/5
10/22/2020                                                              Stainless
                                                       Case: 1:20-cv-06677        Radiator Guard
                                                                            Document        #: 11Protection
                                                                                                    Filed:Grille KTM 1290Page
                                                                                                            11/10/20     Super Duke
                                                                                                                                318R of
                                                                                                                                     / GT400
                                                                                                                                          14-19PageID
                                                                                                                                                BLK | eBay#:867

                                                                                                                                                                                                   Sell     Watchlist         My eBay           5
  Hi      !          Daily Deals      Brand Outlet      Help & Contact


                              Shop by
                              category                  Search for anything                                                                                                       All Categories                             Search             Advanced


         Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Engine Cooling > Radiator Guards                                                                                          | Add to Watchlist




             Check if this part fits your vehicle                       Select Vehicle



       SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                    Stainless Radiator Guard Protection Grille KTM 1290
                                                                                                                                                                                                          Shop with confidence
                                                                                                    Super Duke R / GT 14-19 BLK
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                        Condition: New

                                                                                                                               Buy 1               Buy 2                 Buy 3                            Seller information
                                                                                                     Bulk savings:
                                                                                                                             $35.98/ea           $34.18/ea             $33.82/ea                          nightcats_12 (812      )
                                                                                                                                                                                                          99.3% Positive feedback

                                                                                                    Compatibility See compatible vehicles
                                                                                                                                                                                                              Save this Seller
                                                                                                                 :
                                                                                                                                                                                                          Contact seller
                                                                                                          Quantity:      1
                                                                                                                                                                                                          Visit store
                                                                                                                        3 available / 4 sold                                                              See other items



                                                                                                            Price:    US $35.98/ea                                    Buy It Now


                                                                                                                                                                     Add to cart




                                                                                                      Best Offer:                                                    Make Offer


                                                                                                                                                                   Add to Watchlist


                                                                                                       Limited quantity
                                                                                                                                   More than 56% sold                 30-day returns
                                                                                                          remaining

                                 Have one to sell?        Sell now                                        Shipping: $6.99 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Shenzhen, China
                                                                                                                        Ships to: Worldwide See exclusions


                                                                                                          Delivery:            Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                               Please note the delivery estimate is greater than 15 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                        Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                 See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Top Radiator Guard                      Radiator Protection Grille             Radiator Protection Grille               Motor radiator                             CNC Grille Cover Radiator                     Motorcycle radiator
       Protector Grille Cover For…             Guard KTM 1290 Super Du…               Radiator Guard For KTM…                  guard/radiator grill For KT…               Guard Protector For KTM…                      guard/radiator grill For KT…
       $37.79                                  $35.98                                 $32.30                                   $43.19                                     $39.93                                        $41.39
       $41.99                                  + $6.99 shipping                       $35.89                                   $47.99                                     $44.37                                        $45.99
       Free shipping                           Last one                               Free shipping                            Free shipping                              Free shipping                                 Free shipping
       Seller 99.2% positive                                                          New                                      Last one                                   New                                           New




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/Stainless-Radiator-Guard-Protection-Grille-KTM-1290-Super-Duke-R-GT-14-19-BLK/163606704535                                                                                                                                         1/5
10/22/2020                                                      Stainless
                                               Case: 1:20-cv-06677        Radiator Guard
                                                                    Document        #: 11Protection
                                                                                            Filed:Grille KTM 1290Page
                                                                                                    11/10/20     Super Duke
                                                                                                                        319R of
                                                                                                                             / GT400
                                                                                                                                  14-19PageID
                                                                                                                                        BLK | eBay#:868




     Radiator Protection Grille           Radiator Guard Protection     Radiator Guard Grill For KTM    Radiator Guard Protector         Aluminum Rear Chain Guard     CNC Handlebar Clamp
     Radiator Guard KTM 1290…             Grille For KTM 1050 1090…     1090 1190 Adventure /R 12…      For KTM 1050 1090 1190…          Cover For KTM ADV 1050…       Handlebar Mount for KTM…
     $35.98                               $34.35                        $34.35                          $34.35                           $19.45                        $14.99
     + $6.99 shipping                     + $6.99 shipping              + $6.99 shipping                + $6.99 shipping                 + $6.99 shipping              + $2.99 shipping




    Description            Shipping and payments                                                                                                                                          Report item



                                                                                                                                                              eBay item number: 163606704535
      Seller assumes all responsibility for this listing.

      Last updated on Oct 08, 2020 05:59:45 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year           Make          Model         Submodel
              -Select-      -Select-      -Select-       -Select-               Go


         [show all compatible vehicles]


               This part is compatible with 9 vehicle(s).


             Notes       Year                  Make                   Model                       Submodel
                         2018                  KTM                    1290                        Super Duke GT
                         2018                  KTM                    1290                        Super Duke R
                         2017                  KTM                    1290                        Super Duke GT
                         2017                  KTM                    1290                        Super Duke R
                         2016                  KTM                    1290                        Super Duke R
                         2016                  KTM                    1290                        Super Duke R Special Edition
                         2015                  KTM                    1290                        Super Duke R
                         2014                  KTM                    1290                        Super Duke
                         2014                  KTM                    1290                        Super Duke R


         Portions of the information contained in this table have been provided by nightcats_12



         Item specifics
         Condition:                         New                                                          Fit:                    KTM
         Warranty:                          6 Month                                                      Compatible Vehicles:    KTM 1290 Super Duke R 14-19, Super Duke GT 16-19
         Manufacturer Part Number:          Does Not Apply                                               Color:                  Black
         Placement on Vehicle:              Front                                                        Brand:                  Unbranded
         UPC:                               Does not apply


         NC Parts Mart
         nightcats_12 (812      ) 99.3%                                                                                                                               Visit Store: NC Parts Mart

               Sign up for newsletter




      Categories
         eBay Motors


         Business & Industrial




                                                                                           Stainless Radiator Guard Protection Grill For KTM 1290 Super Duke R GT 14-19 BLK




https://www.ebay.com/itm/Stainless-Radiator-Guard-Protection-Grille-KTM-1290-Super-Duke-R-GT-14-19-BLK/163606704535                                                                                     2/5
10/22/2020                                                  Stainless
                                           Case: 1:20-cv-06677        Radiator Guard
                                                                Document        #: 11Protection
                                                                                        Filed:Grille KTM 1290Page
                                                                                                11/10/20     Super Duke
                                                                                                                    320R of
                                                                                                                         / GT400
                                                                                                                              14-19PageID
                                                                                                                                    BLK | eBay#:869




                                             Product Description


                                             Stainless Radiator Guard Protection Grill For KTM 1290 Super Duke R GT 14-19 BLK
                                             Features:

                                                   Protects your vulnerable and expensive cooling system
                                                   Avoid damage of serious impact from a stone or any other road debris
                                                   Laser-cut stainless steel grid construction
                                                   Easy to install

                                             Specification:

                                                   Condition: Aftermarket 100% Brand New
                                                   Material: Stainless Steel
                                                   Color: Black / As Picture Shown

                                             Package Includes:

                                                   1x Radiator Protection Guard
                                                   Installation Instructions Not Included

                                             Fitment:

                                             KTM 1290 Super Duke R 2014-2019 (Do Not Fits Adventure models)
                                             KTM 1290 Super Duke GT 2016-2019




                                             Payment



                                             We only accept PayPal on eBay! Please make sure you have a valid PayPal account before bidding. this means yo
                                             assured your order will be with you ASAP after your purchase.


                                             Delivery details


                                             All items will be checked before packing. For your security we only despatch your order to the address you p
                                             PayPal. The items you ordered will be shipped out in 1-2 business day by China post Air Mail or USPS inter
                                             with a tracking number when your payment is done and cleared. The arrival time is 10-20 business days to
                                             usually.
                                             ATTENTION INTERNATIONAL BUYERS We are not responsible for any costs incurred do to import taxes in
                                             country. Please keep this in mind while browsing in our eBay store.
                                                     AREA       SHIPPING TERMS                   SHIPPING TIME

                                                     USA
                                                                SpeedPAK                         8-18 DAYS
                                                                EXPRESS(UPS/TNT/EMS/FEDEX)       3-7 DAYS
                                                   RUSSIA
                                                                CHINA POST AIR MAIL              15-21 DAYS
                                                       UK
                                                                SpeedPAK                         7-10 DAYS
                                                   CANADA
                                                                EXPRESS(UPS/TNT/EMS/FEDEX)       3-7 DAYS
                                                 AUSTRALIA
                                                                CHINA POST AIR MAIL              10-25 DAYS
                                                     ASIA
                                                                EXPRESS(UPS/TNT/EMS/FEDEX)       3-7 DAYS
                                                                SpeedPAK                         15-21 DAYS
                                                   EUROPE
                                                                EXPRESS(UPS/TNT/EMS/FEDEX)       3-7 DAYS
                                              SOUTH AMERICA
                                                                CHINA POST AIR MAIL              40-90 DAYS
                                                   AFRICA
                                                                EXPRESS(UPS/TNT/EMS/FEDEX)       7- 15DAYS
                                                MIDDLE EAST




                                             Terms of sales



                                             "We want you to be 100% happy with your purchase and offer a 30 day "no quibble" guarantee"
                                             If you do not receive the item in the scheduled time, or the purchase is not suitable, please kindly get back to us for a solutio
https://www.ebay.com/itm/Stainless-Radiator-Guard-Protection-Grille-KTM-1290-Super-Duke-R-GT-14-19-BLK/163606704535                                                        3/5
10/22/2020                                                  Stainless
                                           Case: 1:20-cv-06677        Radiator Guard
                                                                Document        #: 11Protection
                                                                                        Filed:Grille KTM 1290Page
                                                                                                11/10/20     Super Duke
                                                                                                                    321R of
                                                                                                                         / GT400
                                                                                                                              14-19PageID
                                                                                                                                    BLK | eBay#:870

                                             Without communication, PLEASE:
                                             1, DO NOT open any case in Resolution Center;
                                             2, DO NOT leave any neutral or negative feedback;


                                             About us



                                             Welcome to the Nightcats_12 Official Ebay Store! Try our best to service every rider all over the world is our target !!!!

                                             •Wholesaler of motorcycle,ATV and UTV Performance Parts

                                             •Powerful partner factory guarantees the best price for you

                                             •Professional team to take care of your order

                                             •Large inventory ready to Ship

                                             •30 Day Money Back Guarantee


                                             Contact us



                                             Please check this listing page carefully as the answer is usually there. If not, please feel free to contact us through eBay lin
                                             hardest to reply within one working day.Please check you spam mail if no response for 48 hours.



                                             Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




    Sponsored items based on your recent views 1/4                                                                                                                                    Feedback on our suggestions




     For 2014-2018 KTM RC390         For KTM 125 Duke 200 Duke               For 2014-2016 KTM 1290                   Dual-outlet for 2014-2016    Radiator Protection Grille   Radiator Protection Grille
     RC 390 Frame Slider Crash…      390 Duke Left & Right…                  Super Duke R Motorcycle…                 KTM 1290 Super Duke R…       Guard KTM 1290 Super Du…     Radiator Guard KTM 1290…
     $54.85                          $37.85                                  $302.48                                  $231.72                      $35.98                       $35.98
     + $6.99 shipping                + $6.99 shipping                        $318.40                                  $243.92                      + $6.99 shipping             + $6.99 shipping
     Seller 99.3% positive           Seller 99.3% positive                   + $20.99 shipping                        + $20.99 shipping            Last one                     Seller 99.3% positive
                                                                             New                                      New




    More from this seller 1/2                                                                                                                                                         Feedback on our suggestions




     Radiator Protection Grille      Radiator Guard Protection               Radiator Guard Grill For KTM             Radiator Guard For KTM 390   Radiator Guard Protector     CNC Handlebar Clamp
     Radiator Guard KTM 1290…        Grille For KTM 1050 1090…               1090 1190 Adventure /R 12…               Duke 2013-2018 Radiator…     For KTM 1050 1090 1190…      Handlebar Mount for KTM…
     $35.98                          $34.35                                  $34.35                                   $36.68                       $34.35                       $14.99
     + shipping                      + shipping                              + shipping                               + shipping                   + shipping                   + shipping




https://www.ebay.com/itm/Stainless-Radiator-Guard-Protection-Grille-KTM-1290-Super-Duke-R-GT-14-19-BLK/163606704535                                                                                                 4/5
10/22/2020                                                              Stainless
                                                       Case: 1:20-cv-06677        Radiator Guard
                                                                            Document        #: 11Protection
                                                                                                    Filed:Grille KTM 1290Page
                                                                                                            11/10/20     Super Duke
                                                                                                                                322R of
                                                                                                                                     / GT400
                                                                                                                                          14-19PageID
                                                                                                                                                BLK | eBay#:871

                                                                                                                                                                                                   Sell     Watchlist         My eBay           5
  Hi      !          Daily Deals      Brand Outlet      Help & Contact


                              Shop by
                              category                  Search for anything                                                                                                       All Categories                             Search             Advanced


         Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Engine Cooling > Radiator Guards                                                                                          | Add to Watchlist




             Check if this part fits your vehicle                       Select Vehicle



       SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                    Stainless Radiator Guard Protection Grille KTM 1290
                                                                                                                                                                                                          Shop with confidence
                                                                                                    Super Duke R / GT 14-19 BLK
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                        Condition: New

                                                                                                                               Buy 1               Buy 2                 Buy 3                            Seller information
                                                                                                     Bulk savings:
                                                                                                                             $35.98/ea           $34.18/ea             $33.82/ea                          nightcats_12 (812      )
                                                                                                                                                                                                          99.3% Positive feedback

                                                                                                    Compatibility See compatible vehicles
                                                                                                                                                                                                              Save this Seller
                                                                                                                 :
                                                                                                                                                                                                          Contact seller
                                                                                                          Quantity:      1
                                                                                                                                                                                                          Visit store
                                                                                                                        3 available / 4 sold                                                              See other items



                                                                                                            Price:    US $35.98/ea                                    Buy It Now


                                                                                                                                                                     Add to cart




                                                                                                      Best Offer:                                                    Make Offer


                                                                                                                                                                   Add to Watchlist


                                                                                                       Limited quantity
                                                                                                                                   More than 56% sold                 30-day returns
                                                                                                          remaining

                                 Have one to sell?        Sell now                                        Shipping: $6.99 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Shenzhen, China
                                                                                                                        Ships to: Worldwide See exclusions


                                                                                                          Delivery:            Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                               Please note the delivery estimate is greater than 15 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                        Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                 See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Top Radiator Guard                      Radiator Protection Grille             Radiator Protection Grille               Motor radiator                             CNC Grille Cover Radiator                     Motorcycle radiator
       Protector Grille Cover For…             Guard KTM 1290 Super Du…               Radiator Guard For KTM…                  guard/radiator grill For KT…               Guard Protector For KTM…                      guard/radiator grill For KT…
       $37.79                                  $35.98                                 $32.30                                   $43.19                                     $39.93                                        $41.39
       $41.99                                  + $6.99 shipping                       $35.89                                   $47.99                                     $44.37                                        $45.99
       Free shipping                           Last one                               Free shipping                            Free shipping                              Free shipping                                 Free shipping
       Seller 99.2% positive                                                          New                                      Last one                                   New                                           New




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/Stainless-Radiator-Guard-Protection-Grille-KTM-1290-Super-Duke-R-GT-14-19-BLK/163606704535                                                                                                                                         1/3
10/22/2020                                                                Stainless
                                                         Case: 1:20-cv-06677        Radiator Guard
                                                                              Document        #: 11Protection
                                                                                                      Filed:Grille KTM 1290Page
                                                                                                              11/10/20     Super Duke
                                                                                                                                  323R of
                                                                                                                                       / GT400
                                                                                                                                            14-19PageID
                                                                                                                                                  BLK | eBay#:872




     Radiator Protection Grille                  Radiator Guard Protection              Radiator Guard Grill For KTM             Radiator Guard Protector                  Aluminum Rear Chain Guard                 CNC Handlebar Clamp
     Radiator Guard KTM 1290…                    Grille For KTM 1050 1090…              1090 1190 Adventure /R 12…               For KTM 1050 1090 1190…                   Cover For KTM ADV 1050…                   Handlebar Mount for KTM…
     $35.98                                      $34.35                                 $34.35                                   $34.35                                    $19.45                                    $14.99
     + $6.99 shipping                            + $6.99 shipping                       + $6.99 shipping                         + $6.99 shipping                          + $6.99 shipping                          + $2.99 shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Shenzhen, China
             Shipping to: Worldwide
             Excludes: Bermuda, Greenland, Saint Pierre and Miquelon

             Quantity:    1                 Change country:        United States                                                      ZIP Code:      60440                  Get Rates


               Shipping and handling        Each additional item      To                  Service                                                                                   Delivery*

               US $6.99                     US $4.50                  United States       Standard SpeedPAK from China/Hong Kong/Taiwan                                             Estimated between Fri. Nov. 13 and Thu. Dec. 3

               US $37.50                    US $15.00                 United States       Expedited Shipping from China/Hong Kong/Taiwan to worldwide                               Estimated between Thu. Oct. 29 and Thu. Nov. 5
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/Stainless-Radiator-Guard-Protection-Grille-KTM-1290-Super-Duke-R-GT-14-19-BLK/163606704535                                                                                                                                           2/3
10/22/2020                                         Case: 1:20-cv-06677 Document #: 11 Filed:Feedback
                                                                                             11/10/20Profile
                                                                                                           Page 324 of 400 PageID #:873
                                                                                                                                                                              Sell     Watchlist         My eBay           5
                  Hi      !          Daily Deals     Brand Outlet     Help & Contact


                                              Shop by
                                              category                    Search for anything                                                                All Categories                             Search             Advanced



                 Home          Community      Feedback forum         Feedback profile



                 Feedback profile


                                            nightcats_12 (812         )                                                                                                                         Member Quick Links
                                            Positive Feedback (last 12 months): 99.3%                                                                                                           Contact member
                                            Member since: Dec-20-15 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                   1 month       6 months          12 months                     Average for the last 12 months

                              Positive               14              99                 154                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (141)                                                       (145)
                              Neutral                 0               1                  1
                                                                                                                 Shipping speed                                               Communication
                              Negative                0               1                  1                                    (139)                                                       (142)




                              All received Feedback                                 Received as buyer                                      Received as seller                                          Left for others

                 1 Feedback received (viewing 1-1)                                                                                                                                                         Revised Feedback: 1


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                             12 Months



                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                          The order was placed on June 27 and today, August 23, my article still does not                                      Buyer: 2***e (95 )                                          Past 6 months
                          For KTM Duke 125 200 390 Duke CNC Frame Slider Crash Protector (No Fairing Cut)                                      US $37.85 (Best offer was accepted)                         Reciprocal feedback




                                                                                                                                                                                                                                      Comment?
                          (#163709924626)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay       Announcements       Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/nightcats_12?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                        1/1
10/22/2020                                                                                      nightcats_12
                                                         Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20 on eBay
                                                                                                                 Page 325 of 400 PageID #:874
                                                                                                                                                                                                     Sell      Watchlist          My eBay         5
          Hi        !          Daily Deals     Brand Outlet     Help & Contact


                                        Shop by
                                        category                   Search for anything                                                                                              All Categories                                Search           Advanced



         nightcats_12's profile



                                                                     nightcats_12 (812 )                                                                                          Items for sale            Visit store         Contact
                                                                     99.3% positive feedback

                                                                                                                               Based in China, nightcats_12 has been an eBay member since Dec 20, 2015
                                                                          Save




                                       Feedback ratings                                                                                                                                                               See all feedback

                                                          141        Item as described                       154               1                  1                              Cap fits loose
                                                                                                                                                                                 Oct 19, 2020
                                                          142        Communication                       Positive       Neutral               Negative
                                                          139        Shipping time

                                                          145        Shipping charges                          Feedback from the last 12 months



                                   7 Followers | 0 Reviews | Member since: Dec 20, 2015 |           China



         Items for sale(274)                                                                                                                                                                                                                    See all items




             Red CNC Oil Fil...                               Radiator Protec...                              Stainless Radia...                                    Headlight Head ...                                     Front Brake Res...
             US $24.99                         1d left        US $35.98                        2d left        US $35.98                               2d left       US $27.00                           2d left            US $7.50                   3d left




             About eBay      Announcements        Community       Security Center      Resolution Center       Seller Center       Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/nightcats_12?_trksid=p2047675.l2559                                                                                                                                                                                                    1/1
10/22/2020                                                                                 NC Parts
                                                       Case: 1:20-cv-06677 Document #: 11 Filed:    Mart | eBayPage
                                                                                                 11/10/20      Stores 326 of 400 PageID #:875

                                                                                                                                                                  Sell   Watchlist      My eBay           5
      Hi         !         Daily Deals      Brand Outlet     Help & Contact


                                     Shop by
                                     category                  Search for anything                                                               All Categories                         Search            Advanced



     eBay       eBay Stores      NC Parts Mart




                                             NC Parts Mart
                                             7 followers nightcats_12 (812          ) 99.3%

                                             Welcome to T-Wheels Motor! Follow us to make your speed up and looks sexy!

                                                   Save this seller




     Category

     All                                                    Search this Store                                                 Search                                                Time: newly listed

     eBay Motors

         Parts & Accessories
                                                           All Listings   Auction    Buy It Now
     Show More

                                                       1-48 of 229 Results
     Condition                           see all
                                                                               For Yamaha XT600 XT600E XT600Z TT600 XT500 Carburetor Carb Intake Manifold Boots
           New
                                                                               $15.50                                                                                                              From China
     Price                                                                     $2.99 shipping                                                                                Seller: nightcats_12 (802) 99.3%

           Under $15.00                                                        or Best Offer

           $15.00 to $35.00
           Over $35.00
                                                                               Front Brake Reservoir Cap For CRF250R CRF450R CR125R CR250R CR85R CRF150R 230F
     $               - $
                                                                               $7.88                                                                                                               From China

     Buying Format                       see all                               $2.99 shipping                                                                                Seller: nightcats_12 (802) 99.3%
                                                                               or Best Offer
           All Listings
           Best Offer
           Auction                                                             Front Rear Brake Discs Disks Rotors Honda CR 125R 250R CRF250R/X CRF450R/X 02-14
           Buy It Now
                                                                               $49.75                                                                                                              From China
           Classified Ads
                                                                               $6.99 shipping                                                                                Seller: nightcats_12 (802) 99.3%

     Item Location                       see all

           Default
           Within                                                              Radiator Guard Protection Grille for KTM 1050/1090/1190 Adventure 1290 Super ADV
           100 mile        of 60440
                                                                               $34.35 to $35.35                                                                                                    From China
           US Only
                                                                               $6.99 shipping                                                                                Seller: nightcats_12 (802) 99.3%
           North America
           Worldwide


     Delivery Options                    see all                               ABS Plastic Frame Guard Covers For Honda CRF250L /M CRF250L Rally 2012-2020 RED

           Free Shipping
                                                                               $21.99                                                                                                              From China
           Free In-store Pickup
                                                                               $2.99 shipping                                                                                Seller: nightcats_12 (802) 99.3%
                                                                               or Best Offer
     Show only                           see all

           Returns Accepted
           Completed Items                                                     CNC Billet Water Pump Cover For Honda CRF250L /M CRF250L Rally / ABS 2012-2020

           Sold Items
                                                                               $23.50                                                                                                              From China
           Deals & Savings
                                                                               $2.99 shipping                                                                                Seller: nightcats_12 (802) 99.3%
           Authorized Seller
                                                                               or Best Offer
           Authenticity Guarantee                                              8 watching

     More refinements...                                                       Swingarm Guard Protection Cover For Honda CRF250L /M CRF250L Rally 2012-2020 RED

                                                                               $38.99                                                                                                              From China
                                                                               $6.99 shipping                                                                                Seller: nightcats_12 (802) 99.3%
                                                                               or Best Offer



                                                                               Brake Reservoir Extender W/ Cap For Husqvarna TC 125 250 FC FE 250 350 450 501

                                                                               $15.00                                                                                                              From China
                                                                               $2.99 shipping                                                                                Seller: nightcats_12 (802) 99.3%
                                                                               or Best Offer



                                                                               Front Fork Rear Frame Slider Crash Protectors For KTM RC 390 RC 250 RC 200 RC125

                                                                               $16.35                                                                                                              From China
                                                                               $2.99 shipping                                                                                Seller: nightcats_12 (802) 99.3%
                                                                               6 watching



                                                                               100x Machines Car Motorcycles ATV UTV Copper Crush Washers Seal Spacers M12

                                                                               $26.85                                                                                                              From China
https://www.ebay.com/str/ncpartsmart?_dmd=1&rt=nc                                                                                                                                                                    1/4
10/22/2020                                                                     NC Parts
                                           Case: 1:20-cv-06677 Document #: 11 Filed:    Mart | eBayPage
                                                                                     11/10/20      Stores 327 of 400 PageID #:876

                                                          $2.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          or Best Offer



                                                          100x M12 Copper Crush Washers Seal Spacers For Car Motorcycles ATV UTV Machines

                                                          $26.50                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (810) 99.3%
                                                          or Best Offer



                                                          Rear Brake Master Cylinder Fits Yamaha YFM350X Warrior 350 1987-2002 2003 2004

                                                          $16.50                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (810) 99.3%
                                                          or Best Offer



                                                          CNC Rear Brake Reservoir Cap for KTM 125 Duke 200 Duke 390 Duke RC250 RC390

                                                          $7.99                                                                                                  From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (804) 99.3%
                                                          or Best Offer



                                                          Frame Guard Protection Cover for Kawasaki KLX250 250 D-Tracker/X 1993-2017 Green

                                                          $21.50                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (804) 99.3%
                                                          or Best Offer



                                                          HandleBar Risers Handlebar Mounts for KTM SX SX-F EXC EXC-F XC XCW XCF-W Orange

                                                          $23.50                                                                                                 From China
                                                          $6.99 shipping                                                                     Seller: nightcats_12 (803) 99.3%
                                                          or Best Offer



                                                          27-47mm Dirt Bikes ATV Exhaust Muffler Wash Plug for Kawasaki KX KLX KDX KXF KFX

                                                          $4.15                                                                                                  From China
                                                          $1.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          or Best Offer



                                                          ABS Frame Guard Protection Cover for Kawasaki KLX250 KLX 250 D-Tracker 1993-2017

                                                          $21.50                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          or Best Offer
                                                          Only 2 left

                                                          Rear Brake Fluid Cover Reservoir Cap for KTM 125 200 390 Duke RC 200 RC250 RC390

                                                          $7.15                                                                                                  From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          or Best Offer



                                                          For Yamaha Breeze YFA1 Grizzly 125 YFM125 Carburetor Joint Intake Manifold Boot

                                                          $9.99                                                                                                  From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%




                                                          Intake Manifold Boot Joint Carburetor For Yamaha Warrior YFM350 YFM 350 87-04

                                                          $7.50                                                                                                  From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (807) 99.3%
                                                          or Best Offer



                                                          Red CNC Rear Wheel Collar Wheel Spacers For Honda CRF250L/M CRF250RL Rally 12-17

                                                          $11.88                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          or Best Offer



                                                          Red CNC Front Wheel Spacer Axle Collar For Honda CRF250L/M CRF250RL Rally 12-16

                                                          $11.88                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          or Best Offer



                                                          Radiator Guard Grill For KTM 1090 1190 Adventure /R 1290 Super Adventure 13-18

                                                          $34.35                                                                                                 From China
                                                          $6.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          or Best Offer



                                                          S-size Dirt Bikes MX Motocross ATV Exhaust Muffler Silencer Wash Plug -Orange

https://www.ebay.com/str/ncpartsmart?_dmd=1&rt=nc                                                                                                                               2/4
10/22/2020                                                                     NC Parts
                                           Case: 1:20-cv-06677 Document #: 11 Filed:    Mart | eBayPage
                                                                                     11/10/20      Stores 328 of 400 PageID #:877

                                                          $3.50                                                                                                  From China
                                                          $1.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%




                                                          Carb Intake Manifold Carburetor Boots Honder Insulator For Honda CBR600RR 03-06

                                                          $14.50                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          or Best Offer



                                                          Universal Motorcycle Dirt Bike ATV Exhaust Muffler Silencer Wash Plug M-Size BLK

                                                          $4.15                                                                                                  From China
                                                          $1.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          or Best Offer



                                                          Exhaust Muffler Silencer Wash Plug for Dirt Bikes MX Motocross ATV Black

                                                          $3.50                                                                                                  From China
                                                          $1.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%




                                                          Exhaust Muffler Silencer Wash Plug for Dirt Bikes Motocross ATV Red M Size

                                                          $4.15                                                                                                  From China
                                                          $1.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          2 watching



                                                          Off Road Dirt Bike ATV Muffler Exhaust Wash Plug for KTM 4-Stroke Orange 27-47mm

                                                          $4.15                                                                                                  From China
                                                          $1.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          4 watching



                                                          Exhaust Muffler Silencer Wash Plug for Dirtbikes Trails MX Motocross ATV RED S

                                                          $3.35                                                                                                  From China
                                                          $1.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%




                                                          1 1/8" HandleBar Riser Sport HandleBar Mount Clamps for KTM Dirt Bike Motocross

                                                          $23.50                                                                                                 From China
                                                          $6.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          or Best Offer



                                                          Carb. Carburetor Boot Joint For Yamaha Bear Tracker 250 YFM250 4XE-13586-00-00

                                                          $12.50                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (802) 99.3%
                                                          or Best Offer



                                                          For Yamaha Bear Tracker 250 YFM250X 99-04 Intake Manifold Carburetor Boot Joint

                                                          $12.50                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (807) 99.3%
                                                          or Best Offer



                                                          Carburetor boot HONDA 69-76 CB750K FOUR,75-76 CB750F SUPER SPORT 17253-341-300

                                                          $24.50                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (807) 99.3%




                                                          Carburetor Intake Manifold Boot Set For Honda CB750F/K 79-82 CB750SC Nighthawk

                                                          $16.50                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (807) 99.3%
                                                          or Best Offer
                                                          11 sold

                                                          LED Tail Light Brake Lamp Signal Light for Yamaha MT09 MT-09 FZ09 FJ09 2014-2016

                                                          $34.50                                                                                                 From China
                                                          $2.99 shipping                                                                     Seller: nightcats_12 (807) 99.3%




                                                          Front Rear Brake Disc Brake Rotors For Honda CR125R CR250R CRF250 CRF450 02-14

                                                          $46.50                                                                                                 From China
                                                          $6.99 shipping                                                                     Seller: nightcats_12 (807) 99.3%




https://www.ebay.com/str/ncpartsmart?_dmd=1&rt=nc                                                                                                                               3/4
10/22/2020                                                                                 NC Parts
                                                       Case: 1:20-cv-06677 Document #: 11 Filed:    Mart | eBayPage
                                                                                                 11/10/20      Stores 329 of 400 PageID #:878

                                                                                                                                                                     Sell   Watchlist      My eBay           5
      Hi         !         Daily Deals      Brand Outlet     Help & Contact


                                     Shop by
                                     category                  Search for anything                                                                  All Categories                         Search            Advanced



     eBay       eBay Stores      NC Parts Mart




                                             NC Parts Mart
                                             7 followers nightcats_12 (812          ) 99.3%

                                             Welcome to T-Wheels Motor! Follow us to make your speed up and looks sexy!

                                                   Save this seller




     Category

     All                                                   ktm                                                                   Search                                                 Time: newly listed

     eBay Motors

         Parts & Accessories
                                                           All Listings   Auction    Buy It Now

     Condition                           see all
                                                       1-48 of 73 Results
           New
                                                                               Radiator Guard Protection Grille for KTM 1050/1090/1190 Adventure 1290 Super ADV (Fits: KTM)
     Price
                                                                               $34.35 to $35.35                                                                                                       From China
           Under $8.00                                                         $6.99 shipping                                                                                   Seller: nightcats_12 (802) 99.3%
           $8.00 to $15.00
           Over $15.00

     $               - $
                                                                               Brake Reservoir Extender W/ Cap For Husqvarna TC 125 250 FC FE 250 350 450 501 (Fits: KTM)

     Buying Format                       see all                               $15.00                                                                                                                 From China
                                                                               $2.99 shipping                                                                                   Seller: nightcats_12 (802) 99.3%
           All Listings
                                                                               or Best Offer
           Best Offer
           Auction
           Buy It Now                                                          Front Fork Rear Frame Slider Crash Protectors For KTM RC 390 RC 250 RC 200 RC125 (Fits: KTM)
           Classified Ads
                                                                               $16.35                                                                                                                 From China
     Item Location                       see all                               $2.99 shipping                                                                                   Seller: nightcats_12 (802) 99.3%
                                                                               6 watching
           Default
           Within
           100 mile        of 60440                                            CNC Rear Brake Reservoir Cap for KTM 125 Duke 200 Duke 390 Duke RC250 RC390 (Fits: KTM)
           US Only
                                                                               $7.99                                                                                                                  From China
           North America
                                                                               $2.99 shipping                                                                                   Seller: nightcats_12 (804) 99.3%
           Worldwide
                                                                               or Best Offer

     Delivery Options                    see all

           Free Shipping                                                       HandleBar Risers Handlebar Mounts for KTM SX SX-F EXC EXC-F XC XCW XCF-W Orange (Fits: KTM)
           Free In-store Pickup
                                                                               $23.50                                                                                                                 From China

     Show only                           see all                               $6.99 shipping                                                                                   Seller: nightcats_12 (803) 99.3%
                                                                               or Best Offer
           Returns Accepted
           Completed Items
           Sold Items                                                          27-47mm Dirt Bikes ATV Exhaust Muffler Wash Plug for Kawasaki KX KLX KDX KXF KFX (Fits: KTM)
           Deals & Savings
                                                                               $4.15                                                                                                                  From China
           Authorized Seller
                                                                               $1.99 shipping                                                                                   Seller: nightcats_12 (802) 99.3%
           Authenticity Guarantee
                                                                               or Best Offer

     More refinements...

                                                                               Rear Brake Fluid Cover Reservoir Cap for KTM 125 200 390 Duke RC 200 RC250 RC390 (Fits: KTM)

                                                                               $7.15                                                                                                                  From China
                                                                               $2.99 shipping                                                                                   Seller: nightcats_12 (802) 99.3%
                                                                               or Best Offer



                                                                               Radiator Guard Grill For KTM 1090 1190 Adventure /R 1290 Super Adventure 13-18 (Fits: KTM)

                                                                               $34.35                                                                                                                 From China
                                                                               $6.99 shipping                                                                                   Seller: nightcats_12 (802) 99.3%
                                                                               or Best Offer



                                                                               S-size Dirt Bikes MX Motocross ATV Exhaust Muffler Silencer Wash Plug -Orange (Fits: KTM)

                                                                               $3.50                                                                                                                  From China
                                                                               $1.99 shipping                                                                                   Seller: nightcats_12 (802) 99.3%




                                                                               Universal Motorcycle Dirt Bike ATV Exhaust Muffler Silencer Wash Plug M-Size BLK (Fits: KTM)

                                                                               $4.15                                                                                                                  From China
https://www.ebay.com/str/ncpartsmart?_bkw=ktm&_dmd=1&rt=nc                                                                                                                                                              1/4
10/22/2020                                                                    NC Parts
                                          Case: 1:20-cv-06677 Document #: 11 Filed:    Mart | eBayPage
                                                                                    11/10/20      Stores 330 of 400 PageID #:879

                                                             $1.99 shipping                                                                               Seller: nightcats_12 (802) 99.3%
                                                             or Best Offer



                                                             Exhaust Muffler Silencer Wash Plug for Dirt Bikes MX Motocross ATV Black (Fits: KTM)

                                                             $3.50                                                                                                            From China
                                                             $1.99 shipping                                                                               Seller: nightcats_12 (802) 99.3%




                                                             Exhaust Muffler Silencer Wash Plug for Dirt Bikes Motocross ATV Red M Size (Fits: KTM)

                                                             $4.15                                                                                                            From China
                                                             $1.99 shipping                                                                               Seller: nightcats_12 (802) 99.3%
                                                             2 watching



                                                             Off Road Dirt Bike ATV Muffler Exhaust Wash Plug for KTM 4-Stroke Orange 27-47mm (Fits: KTM)

                                                             $4.15                                                                                                            From China
                                                             $1.99 shipping                                                                               Seller: nightcats_12 (802) 99.3%
                                                             4 watching



                                                             Exhaust Muffler Silencer Wash Plug for Dirtbikes Trails MX Motocross ATV RED S (Fits: KTM)

                                                             $3.35                                                                                                            From China
                                                             $1.99 shipping                                                                               Seller: nightcats_12 (802) 99.3%




                                                             1 1/8" HandleBar Riser Sport HandleBar Mount Clamps for KTM Dirt Bike Motocross (Fits: KTM)

                                                             $23.50                                                                                                           From China
                                                             $6.99 shipping                                                                               Seller: nightcats_12 (802) 99.3%
                                                             or Best Offer



                                                             Rear Brake Disc Rotor Fits KTM Dirtbike Motocross 125 250 300 350 450 500 530 (Fits: KTM)

                                                             $17.50                                                                                                           From China
                                                             $6.99 shipping                                                                               Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer



                                                             M Size Exhaust Pipe Muffler Wash Plug for DirtBike ATV YZ WR CRFKXF RMZ SX EXC (Fits: KTM)

                                                             $4.15                                                                                                            From China
                                                             $1.99 shipping                                                                               Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer



                                                             CNC Handlebar Clamp Handlebar Mount for KTM 125 Duke 200 Duke 390 Duke Orange (Fits: KTM)

                                                             $14.99                                                                                                           From China
                                                             $2.99 shipping                                                                               Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer



                                                             Front Brake Fluid Reservoir Cover Cap for KTM Duke 125 200 390 RC 200 250 390 (Fits: KTM)

                                                             $7.85                                                                                                            From China
                                                             $2.99 shipping                                                                               Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer



                                                             For KTM 125 Duke 200 Duke 390 Duke Left & Right Frame Slider Crash Protectors (Fits: KTM)

                                                             $37.85                                                                                                           From China
                                                             $6.99 shipping                                                                               Seller: nightcats_12 (809) 99.3%
                                                             or Best Offer
                                                             11 watching

                                                             Orange CNC Brake Clutch Lever for KTM 400 500 530 EXC XC-W SIX DAYS 525 EXC-R (Fits: KTM)

                                                             $21.89                                                                                                           From China
                                                             $2.99 shipping                                                                               Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer
                                                             2 watching

                                                             Orange Dirt Bike ATV Bike 4-Stroke Muffler Exhaust Wash Plug 33-62mm for KTM

                                                             $4.95                                                                                                            From China
                                                             $1.99 shipping                                                                               Seller: nightcats_12 (809) 99.3%




                                                             For KTM Duke 125 200 390 Duke CNC Frame Slider Crash Protector (No Fairing Cut) (Fits: KTM)

                                                             $37.85                                                                                                           From China
                                                             $6.99 shipping                                                                               Seller: nightcats_12 (809) 99.3%
                                                             or Best Offer
                                                             30 watching

                                                             Kickstand Side Stand Extension Pad Plate for KTM 125 200 390 690 950 990 Duke RC (Fits: KTM)

https://www.ebay.com/str/ncpartsmart?_bkw=ktm&_dmd=1&rt=nc                                                                                                                                   2/4
10/22/2020                                                                    NC Parts
                                          Case: 1:20-cv-06677 Document #: 11 Filed:    Mart | eBayPage
                                                                                    11/10/20      Stores 331 of 400 PageID #:880

                                                             $8.99                                                                                                             From China
                                                             $2.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer



                                                             Radiator Guard Protection Grille For KTM 1050 1090 1190 1290 Adventure/Super ADV (Fits: KTM)

                                                             $34.35                                                                                                            From China
                                                             $6.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer



                                                             Radiator Guard Protector For KTM 1050 1090 1190 Adventure 1290 Super ADV R/S/T (Fits: KTM)

                                                             $34.35                                                                                                            From China
                                                             $6.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer



                                                             For 2014-2019 KTM 1290 Super Duke R/ GT Radiator Guard Protection Grille (Fits: KTM)

                                                             $35.98                                                                                                            From China
                                                             $6.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             6 watching



                                                             Aluminum Rear Chain Guard Cover For KTM ADV 1050 1090 1190 1290 Adventure 13-18 (Fits: KTM)

                                                             $19.45                                                                                                            From China
                                                             $6.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer
                                                             2 watching

                                                             Rear Chain Guard For KTM ADV 1050 1090 1190 Adventure 1290 Super Adventure 13-18 (Fits: KTM)

                                                             $19.45                                                                                                            From China
                                                             $6.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer



                                                             M5x0.8 Dirt Bikes Fork Bleeder Relief Valve Set for CR CRF KX KXF RM RMZ YZF WRF (Fits: KTM)

                                                             $6.49                                                                                                             From China
                                                             $2.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer



                                                             Headlight Head Lamp Light StreetFighter for Dirt Bikes EXC FE WR KX XR CRFX DRZ (Fits: KTM)

                                                             $27.00                                                                                                            From China
                                                             $2.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer
                                                             6 watching

                                                             Stainless Radiator Guard Protection Grille KTM 1290 Super Duke R / GT 14-19 BLK (Fits: KTM)

                                                             $35.98                                                                                                            From China
                                                             $6.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer



                                                             Radiator Protection Grille Radiator Guard KTM 1290 Super Duke R GT 2014-2018 19 (Fits: KTM)

                                                             $35.98                                                                                                            From China
                                                             $6.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer



                                                             Front Fork & Rear Frame Slider Crash Protectors KTM 125 200 250 390 DUKE 11-18 (Fits: KTM)

                                                             $19.35                                                                                                            From China
                                                             $4.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer
                                                             10 watching

                                                             CNC Crash Protectors Frame Slider Kit For KTM RC390 RC 390 2014-2018 (Fits: KTM)

                                                             $65.98                                                                                                            From China
                                                             $6.99 shipping                                                                                Seller: nightcats_12 (809) 99.3%
                                                             or Best Offer
                                                             31 sold

                                                             Frame Slider Kit Crash Protectors Bobbins For KTM 390 RC390 2014-2018 15 16 17 (Fits: KTM)

                                                             $54.85                                                                                                            From China
                                                             $6.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer
                                                             22 watching

                                                             For 2014-2018 KTM RC390 RC 390 Frame Slider Crash Protectors Left & Right No-CUT (Fits: KTM)

                                                             $54.85                                                                                                            From China
                                                             $6.99 shipping                                                                                Seller: nightcats_12 (807) 99.3%
                                                             or Best Offer
                                                             7 watching

https://www.ebay.com/str/ncpartsmart?_bkw=ktm&_dmd=1&rt=nc                                                                                                                                    3/4
10/22/2020                                                       Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 332 of 400 PageID #:881
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $35.98
                                                                                                                                             Shipping                                                     $6.99
                                                     New card                                                                                Tax*                                                          $2.69
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $45.66

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option



                                                                                                                                                                           See details
                               Ship to

                               375 West Briarcliff Rd
                               Bolingbrook, IL 60440-3825
                               United States

                               Change




                               Review item and shipping

                               Seller: nightcats_12 | Edit message
                               Message: Item Id: 163606704535 Buyer's Vehicle: KTM

                                                                       Stainless Radiator Guard Protection Grille KTM 1290 Super
                                                                       Duke R / GT 14-19 BLK
                                                                       $35.98

                                                                       Quantity     1


                                                                       Delivery

                                                                             Est. delivery: Nov 13 – Dec 3
                                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                             $6.99

                                                                             Est. delivery: Oct 29 – Nov 5
                                                                             Expedited Shipping from China/Hong Kong/Taiwan to
                                                                             worldwide
                                                                             $37.50



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               North Shore Animal League America
                               Join our no-kill mission and save homeless animals--donate $1 to NSALA.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1440338404014                                                                                                                                                       1/1
10/22/2020                                                             FrontDocument
                                                      Case: 1:20-cv-06677   Fork & Rear Frame Slider
                                                                                          #: 11      Crash Protectors
                                                                                                  Filed:   11/10/20   KTM 125 200
                                                                                                                        Page      250 390
                                                                                                                                333       DUKEPageID
                                                                                                                                      of 400  11-18 | eBay#:882

                                                                                                                                                                                                Sell     Watchlist         My eBay           5
  Hi      !         Daily Deals      Brand Outlet      Help & Contact


                             Shop by
                             category                  Search for anything                                                                                                     All Categories                             Search             Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




             This fits a KTM                  Select Year



                                                                                                  Front Fork & Rear Frame Slider Crash Protectors
                                                                                                                                                                                                       Shop with confidence
                                                                                                  KTM 125 200 250 390 DUKE 11-18
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                                                       4 available / 5 sold                                            Seller information
                                                                                                        Quantity:      1
                                                                                                                                                                                                       nightcats_12 (812      )
                                                                                                                                                                                                       99.3% Positive feedback

                                                                                                           Price:    US $19.35                                     Buy It Now
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                  Add to cart
                                                                                                                                                                                                       Visit store
                                                                                                                                                                                                       See other items

                                                                                                    Best Offer:                                                   Make Offer


                                                                                                                                                                Add to Watchlist


                                                                                                      Limited quantity
                                                                                                                                More than 55% sold                 30-day returns
                                                                                                         remaining

                                                                                                        Shipping: $4.99 Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Shenzhen, China
                                                                                                                      Ships to: Worldwide

                                                                                                         Delivery:          Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                            Please note the delivery estimate is greater than 15 business
                                Have one to sell?        Sell now                                                           days.
                                                                                                                            Please allow additional time if international delivery is subject
                                                                                                                            to customs processing.

                                                                                                       Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                               Earn up to 5x points when you use your eBay
                                                                                                                               Mastercard®. Learn more

                                                                                                         Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       Front Brake Caliper                    Front Fork & Rear Frame                For KTM Duke 390 250 200              4PCS NEW Frame Slider                       Front Rear Fork Wheel                         Front Axle Fork Sliders
       Protector Cover For KTM R…             Slider Crash Protectors Kit…           125 Duke CNC Frame Slide…             Protector For KTM DUKE…                     Frame Slider Crash…                           Crash Protection Pads For…
       $18.35                                 $20.46                                 $37.85                                $21.59                                      $15.43                                        $19.49
       $23.99                                 $21.54                                 + $6.99 shipping                      $23.99                                      $17.53                                        Free shipping
       + $0.99 shipping                       Free shipping                          Seller 99.4% positive                 Free shipping                               + $1.99 shipping                              Seller 99.7% positive
       New                                    New                                                                          New                                         Seller 99.2% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/Front-Fork-Rear-Frame-Slider-Crash-Protectors-KTM-125-200-250-390-DUKE-11-18/163348628310?fits=Make%3AKTM&hash=item2608564356:g:ILsAAOSw76lb2vB8                                                                                1/4
10/22/2020                                                            For 2014-2018
                                                      Case: 1:20-cv-06677   DocumentKTM RC390
                                                                                         #: 11RCFiled:
                                                                                                390 Frame Slider Crash
                                                                                                       11/10/20        Protectors
                                                                                                                     Page    334Leftof& 400
                                                                                                                                        Right No-CUT
                                                                                                                                              PageID | eBay
                                                                                                                                                         #:883
                                                                                                                                                                                                 Sell     Watchlist         My eBay           5
  Hi      !         Daily Deals      Brand Outlet      Help & Contact


                             Shop by
                             category                  Search for anything                                                                                                      All Categories                             Search             Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




             This fits a KTM                  Select Year



       SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                  For 2014-2018 KTM RC390 RC 390 Frame Slider
                                                                                                                                                                                                        Shop with confidence
                                                                                                  Crash Protectors Left & Right No-CUT
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                                                                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                       Condition: New

                                                                                                                             Buy 1               Buy 2               Buy 3                              Seller information
                                                                                                    Bulk savings:
                                                                                                                           $54.85/ea            $52.11/ea           $51.01/ea                           nightcats_12 (812      )
                                                                                                                                                                                                        99.3% Positive feedback

                                                                                                   Compatibility See compatible vehicles
                                                                                                                                                                                                            Save this Seller
                                                                                                                :
                                                                                                                                                                                                        Contact seller
                                                                                                        Quantity:      1
                                                                                                                                                                                                        Visit store
                                                                                                                      3 available / 3 sold                                                              See other items



                                                                                                           Price:    US $54.85/ea                                   Buy It Now


                                                                                                                                                                   Add to cart




                                                                                                    Best Offer:                                                    Make Offer


                                                                                                                                                                 Add to Watchlist



                                                                                                   More than 49% sold               30-day returns                Longtime member


                                Have one to sell?        Sell now                                       Shipping: $6.99 Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Shenzhen, China
                                                                                                                      Ships to: Worldwide See exclusions


                                                                                                         Delivery:           Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                             Please note the delivery estimate is greater than 15 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                       Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                         Returns: 30 day Buyer pays for return shipping |                 See details




   Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




       Left & Right Side Frame                Frame Slider Kit Crash                 Rear Tail Tidy / Fender                 For KTM 390 Duke 2013                      Front Brake Caliper                           Motor License Plate Bracket
       Slider Crash Protectors For…           Protectors Bobbins For KT…             Eliminator Kit For KTM RC…              2014-2019 CNC Frame…                       Protector Cover For KTM R…                    Holder&Turn Signal For kt…
       $51.29                                 $54.85                                 $16.26                                  $46.99                                     $18.35                                        $35.09
       $53.99                                 + $6.99 shipping                       $24.99                                  Free shipping                              $23.99                                        $38.99
       + $9.00 shipping                       Seller 99.3% positive                  Free shipping                           Seller 99.6% positive                      + $0.99 shipping                              Free shipping
       New                                                                           New                                                                                New                                           New




   Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/For-2014-2018-KTM-RC390-RC-390-Frame-Slider-Crash-Protectors-Left-Right-No-CUT/163347202041?fits=Make%3AKTM&hash=item2608407ff9:g:UlEAAOSwz05b2eNw                                                                               1/4
10/8/2020                                                                        Hot New
                                                        Case: 1:20-cv-06677 Document   #:Shirt
                                                                                          11KTM   Ready
                                                                                               Filed:   To Race logo
                                                                                                      11/10/20       graphic335
                                                                                                                   Page      T shirtof
                                                                                                                                     | eBay
                                                                                                                                        400 PageID #:884
  Hi        !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist         My eBay


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                        | Add to Watchlist




                                                                                                     Hot New Shirt KTM Ready To Race logo graphic T
                                                                                                                                                                                                          Shop with confidence
                                                                                                     shirt
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                          Condition: New without tags                                                                           Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                        “If you request color other than black please contact us
                                                                                                                        first”

                                                                                                          Size Type:      Regular                                                                         Seller information
                                                                                                                                                                                                          ninid.c2dfnq4 (104      )
                                                                                                       Size (Men's):      - Select -                                                                      85.7% Positive feedback

                                                                                                              Colour:     - Select -
                                                                                                                                                                                                             Save this Seller

                                                                                                           Quantity:       1              1 available / 2 sold                                            Contact seller
                                                                                                                                                                                                          See other items


                                                                                                              Price:    US $16.99                                     Buy It Now                                     Ads by
                                                                                                                                                                                                                     Stop seeing this ad
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                                         Why this ad?
                                                                                                                                                                   Add to Watchlist



                                                                                                                 30-day returns                             Longtime member


                                                                                                           Shipping: $4.50 Economy Shipping from outside US | See details
                                                                                                                         International shipment of items may be subject to customs
                                Have one to sell?          Sell now                                                      processing and additional charges.
                                                                                                                         Item location: Nanjing, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                            Delivery:          Estimated between Wed. Oct. 28 and Thu. Dec.
                                                                                                                               24
                                                                                                                               Please note the delivery estimate is greater than 12 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                          Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                            Returns: 30 day returns. Buyer pays for return shipping |
                                                                                                                         See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       KTM Racing Motocross MX                 KTM T-SHIRT Ready to Race                Hot Wheels Logo - Graphic              KTM READY TO RACE                          HARLEY DAVIDSON LOGO                          New Fashion Yamaha Racing
       SX Logo Race Tee T-Shirt                Inspired Motorcycles Size …              Cotton T Shirt Short & Lon…            MOTORBIKE TSHIRT…                          GRAPHIC, SHORT SLEEVE …                       Logo Graphic Printed Cre…
       $14.00                                  $13.80                                   $17.95                                 $9.02                                      $20.99                                        $13.99
       Free shipping                           + $5.95 shipping                         Free shipping                          + $21.55 shipping                          + $5.99 shipping                              + $3.98 shipping
       New                                     New                                      Seller 99.1% positive                  Seller 99.9% positive                      New                                           Seller 99.8% positive




    Frequently Bought Together                                                                                                                                                                                                Feedback on our suggestions

                                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Hot-New-Shirt-KTM-Ready-To-Race-logo-graphic-T-shirt/283554250732                                                                                                                                                                  1/4
10/8/2020                                                               Hot New
                                               Case: 1:20-cv-06677 Document   #:Shirt
                                                                                 11KTM   Ready
                                                                                      Filed:   To Race logo
                                                                                             11/10/20       graphic336
                                                                                                          Page      T shirtof
                                                                                                                            | eBay
                                                                                                                               400 PageID #:885




     Red Bull KTM Hat                    OEM Brand New Aprilia
                                         Team Gresini Racing Polo…
     $44.99                              $85.00
     Free shipping                       + $6.40 shipping




    Description          Shipping and payments                                                                                                                       Report item



                                                                                                                                              eBay item number: 283554250732
      Seller assumes all responsibility for this listing.

      Last updated on Sep 25, 2020 20:57:48 PDT View all revisions

            Item specifics
             Condition:      New without tags :
             Seller Notes:   “If you request color other than black please contact us first”
            Material:    100% Cotton                                                           Sleeve Length:   Short Sleeve
            Color:       Multicolor                                                            Brand:           Gildan
            Style:       Basic Tee




                                                                                                                                                                          Feedback




https://www.ebay.com/itm/Hot-New-Shirt-KTM-Ready-To-Race-logo-graphic-T-shirt/283554250732                                                                                         2/4
10/8/2020                                                            Hot New
                                            Case: 1:20-cv-06677 Document   #:Shirt
                                                                              11KTM   Ready
                                                                                   Filed:   To Race logo
                                                                                          11/10/20       graphic337
                                                                                                       Page      T shirtof
                                                                                                                         | eBay
                                                                                                                            400 PageID #:886
                                                                                 PRODUCT DETAILS :
                                                                                        PLEASE READ CORRECTLY


            Our great t-shirt is made of 100% preshrunk cotton from biggest and number one "TEXTILE FACTORY ", high-quality and softstyle cotton.
                                                                            Standard fit.
                Our t-shirt will be printed using high performance digital printing technology in full color with durable photo quality reproduction.
                                                      4.5 oz. 100% Softstyle Cotton, Standard Fit, High Quality
                                                       Very Comfortable and Looks Great with a pair of Jeans
                                                             Never worn, brand new and factory sealed.
                                                                      Sealed in plastic wrap.

                                                                                                    HOW TO ORDER :

                                                                                          Available size : S, M, L, XL, and 2XL.

                                                                                              To Choose t shirt size




                                                                               PLEASE READ BEFORE CHOOSE YOUR T SHIRT SIZE :

                                                                               We have 2 warehouse with different t shirt measurement

                                                                                        Men's Gildan T-shirt (USA Size)

                                                                                          Sizes：S,M, L, XL, 2XL, 3XL

                                                                                           Standard American Size

                                                                                     Material：100% cotton gildan t-shirt



                                                                                            We are not work on Saturday and Sunday.

                                                                                         SHIPPING AND HANDLING :

                                                                 The items will shipped within 2 to 3 days after payment received.

                                Shipping times for USA Address Standart Shipping it takes 11 - 23 business days USA shipment by UPS or USPS

                           Shipping times for Outside USA Address (Worldwide) it takes 15 - 30 business days for shipment by Registered Post Mail.

                                                                               Sometimes, it takes up to 30 business days.

                                                        Please be patient when awaiting shipment (TRACKING NUMBER AVAILABLE)

                                                                                                       PAYMENT :

                                                                                            We only accept paypal for payment.



                                                                                                       FEEDBACK :

                                         We are appreciated positive feedback from our buyers. I just started my ebay business, so Positive Feedback was very important for me.
                                If you not satisfied with our product and services please do not leave negative/neutral feedback before Give us an opportunity to resolve the problem first.

                                                                                                    RETURN POLICY :
                                                    we can issue you a full refund if the items was not delivered or the items was damage due the shipment process.

                                                                                                       CONTACT US :
                                                        If you have any question, please feel a free to contact me .We will answer your questions at the same day.



                                                                                                        Thank you.

                                                                                                  Money Back Guarante




    Sponsored items based on your recent views 1/3                                                                                                                                             Feedback on our suggestions


                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Hot-New-Shirt-KTM-Ready-To-Race-logo-graphic-T-shirt/283554250732                                                                                                                                   3/4
10/8/2020                                                                     Hot New
                                                     Case: 1:20-cv-06677 Document   #:Shirt
                                                                                       11KTM   Ready
                                                                                            Filed:   To Race logo
                                                                                                   11/10/20       graphic338
                                                                                                                Page      T shirtof
                                                                                                                                  | eBay
                                                                                                                                     400 PageID #:887




     KTM T-SHIRT Ready to Race                NEW KTM Ready To Race T-                  KTM Mens R2R Tee Orange                   RedBull KTM Shirt M                   Primitive x Dragon Ball Z     KTM READY TO RACE
     Inspired Motorcycles T-shi…              Shirt Biker Motorcycle Rid…               Cotton T-Shirt New "Ready…                                                      Men's Shadow Vegeta Sho…      MOTORBIKE TSHIRT…
     $13.99                                   $24.99                                    $25.79                                    $27.99                                $33.95                        $9.02
     + $5.99 shipping                         + $3.00 shipping                          + $19.86 shipping                         Free shipping                         Free shipping                 + $21.55 shipping
     New                                      New                                       Seller 99.9% positive                     Last one                              Seller 99.7% positive         Seller 99.9% positive




   Explore more sponsored options: Brand

    KTM




     RedBull KTM Shirt L                      T Shirt KTM Red Bull Factory              T Shirt KTM Tee Racing                    T Shirt KTM Motorex                   KTM Mens Emphasis Tee
                                              Raicing Team Motorcycle…                  Team Top Alpinestars…                     Michelin Man Racing Team…             Short Sleeve Stretch Black…
     $27.99                                   $32.23                                    $38.68                                    $41.26                                $38.68
     Free shipping                            + $11.61 shipping                         + $11.60 shipping                         + $11.60 shipping                     + $19.86 shipping
     Last one                                                                                                                                                           Last one




    People who viewed this item also viewed 1/2                                                                                                                                                             Feedback on our suggestions




     KTM Racing Motocross MX                  KTM T-SHIRT Ready to Race                 KTM T-SHIRT Ready to Race                 Red Bull KTM Racing Team              Ready To Race KTM Mens T      KTM Racing Motorcycle
     SX Logo Race Tee T-Shirt                 Inspired Motorcycles Size …               Inspired Motorcycles T-shi…               Logo T-Shirt, Mens                    Shirts Funny Old Man…         Motorbikes SuperCross M…
     $14.00                                   $13.80                                    $13.99                                    $27.69                                $12.89                        $9.49
     Free shipping                            + $5.95 shipping                          + $5.99 shipping                          Free shipping                         + $7.73 shipping              + $2.99 shipping
     Popular




 Back to search results                                                                                                                                                                                                       Return to top
 More to explore : Nike Logo T Shirt In Men's T-Shirts, Logo T-Shirts for Men, Ysl Logo Shirt In Men's T-Shirts, Logo 7 Cotton T-Shirts for Men with Graphic Print,
 Hot Wheels T-Shirts for Men with Graphic Print, Graphic Tee Men's T-Shirts, Hot Wheels T-Shirts for Men, Hot Topic Men's T-Shirts, Hot Leathers Men's T-Shirts, Vintage Hot Rod T Shirt




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Hot-New-Shirt-KTM-Ready-To-Race-logo-graphic-T-shirt/283554250732                                                                                                                                                4/4
10/8/2020                                                                        Hot New
                                                        Case: 1:20-cv-06677 Document   #:Shirt
                                                                                          11KTM   Ready
                                                                                               Filed:   To Race logo
                                                                                                      11/10/20       graphic339
                                                                                                                   Page      T shirtof
                                                                                                                                     | eBay
                                                                                                                                        400 PageID #:888
  Hi        !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist         My eBay


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                        | Add to Watchlist




                                                                                                     Hot New Shirt KTM Ready To Race logo graphic T
                                                                                                                                                                                                          Shop with confidence
                                                                                                     shirt
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                          Condition: New without tags                                                                           Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                        “If you request color other than black please contact us
                                                                                                                        first”

                                                                                                          Size Type:      Regular                                                                         Seller information
                                                                                                                                                                                                          ninid.c2dfnq4 (104      )
                                                                                                       Size (Men's):      - Select -                                                                      85.7% Positive feedback

                                                                                                              Colour:     - Select -
                                                                                                                                                                                                             Save this Seller

                                                                                                           Quantity:       1              1 available / 2 sold                                            Contact seller
                                                                                                                                                                                                          See other items


                                                                                                              Price:    US $16.99                                     Buy It Now                                     Ads by
                                                                                                                                                                                                                     Stop seeing this ad
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                                         Why this ad?
                                                                                                                                                                   Add to Watchlist



                                                                                                                 30-day returns                             Longtime member


                                                                                                           Shipping: $4.50 Economy Shipping from outside US | See details
                                                                                                                         International shipment of items may be subject to customs
                                Have one to sell?          Sell now                                                      processing and additional charges.
                                                                                                                         Item location: Nanjing, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                            Delivery:          Estimated between Wed. Oct. 28 and Thu. Dec.
                                                                                                                               24
                                                                                                                               Please note the delivery estimate is greater than 12 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                          Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                            Returns: 30 day returns. Buyer pays for return shipping |
                                                                                                                         See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       KTM Racing Motocross MX                 KTM T-SHIRT Ready to Race                Hot Wheels Logo - Graphic              KTM READY TO RACE                          HARLEY DAVIDSON LOGO                          New Fashion Yamaha Racing
       SX Logo Race Tee T-Shirt                Inspired Motorcycles Size …              Cotton T Shirt Short & Lon…            MOTORBIKE TSHIRT…                          GRAPHIC, SHORT SLEEVE …                       Logo Graphic Printed Cre…
       $14.00                                  $13.80                                   $17.95                                 $9.02                                      $20.99                                        $13.99
       Free shipping                           + $5.95 shipping                         Free shipping                          + $21.55 shipping                          + $5.99 shipping                              + $3.98 shipping
       New                                     New                                      Seller 99.1% positive                  Seller 99.9% positive                      New                                           Seller 99.8% positive




    Frequently Bought Together                                                                                                                                                                                                Feedback on our suggestions

                                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Hot-New-Shirt-KTM-Ready-To-Race-logo-graphic-T-shirt/283554250732                                                                                                                                                                  1/3
10/8/2020                                                                           Hot New
                                                           Case: 1:20-cv-06677 Document   #:Shirt
                                                                                             11KTM   Ready
                                                                                                  Filed:   To Race logo
                                                                                                         11/10/20       graphic340
                                                                                                                      Page      T shirtof
                                                                                                                                        | eBay
                                                                                                                                           400 PageID #:889




     Red Bull KTM Hat                           OEM Brand New Aprilia
                                                Team Gresini Racing Polo…
     $44.99                                     $85.00
     Free shipping                              + $6.40 shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: Nanjing, China
            Shipping to: Worldwide
            Excludes: Africa, Central America and Caribbean, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau,
            Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Malaysia, Philippines,
            Singapore, Taiwan, Vietnam, Bermuda, Greenland, Saint Pierre and Miquelon, Argentina, Bolivia, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay,
            Peru, Suriname, Uruguay, Venezuela, Russian Federation, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Czech Republic, Estonia, France,
            Gibraltar, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Lithuania, Macedonia, Malta, Moldova, Monaco, Montenegro, Norway, Poland, Romania, San Marino, Serbia, Slovakia, Slovenia,
            Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Korea, South, Kyrgyzstan, Maldives, Mongolia, Nepal,
            Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Israel, Jordan, Kuwait, Lebanon, Oman, Qatar, United Arab Emirates, Yemen

            Quantity:    1                 Change country:       United States                                                       ZIP Code:      60106                  Get Rates


              Shipping and handling                   To                         Service                                                               Delivery*

              US $4.50                                United States              Economy Shipping from outside US                                      Estimated between Wed. Oct. 28 and Thu. Dec. 24
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                              Refund will be given as                                                       Return shipping

              30 days                                                                      Money back                                                                    Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/3                                                                                                                                                                          Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Hot-New-Shirt-KTM-Ready-To-Race-logo-graphic-T-shirt/283554250732                                                                                                                                                                   2/3
10/8/2020                                         Case: 1:20-cv-06677 Document #: 11 Filed:Feedback ProfilePage 341 of 400 PageID #:890
                                                                                             11/10/20
                  Hi        !          Daily Deals        Brand Outlet        Help & Contact                                                                                   Sell     Watchlist        My eBay


                                           Shop by
                                           category                  Search for anything                                                                      All Categories                              Search               Advanced



                 Home       Community         Feedback forum         Feedback profile



                 Feedback profile


                                            ninid.c2dfnq4 (104            )                                                                                                                      Member Quick Links
                                            Positive Feedback (last 12 months): 85.7%                                                                                                            Contact member
                                            Member since: Aug-11-15 in Indonesia                                                                                                                 View items for sale




                 Feedback ratings                                                                         Detailed seller ratings

                                                  1 month         6 months            12 months                    Average for the last 12 months

                            Positive                  2                  11                15                      Accurate description                                        Reasonable shipping cost
                                                                                                                                 (13)                                                       (13)
                            Neutral                   0                  0                 1
                                                                                                                   Shipping speed                                              Communication
                            Negative                  0                  2                 2                                    (14)                                                       (13)




                           All received Feedback                                       Received as buyer                                   Received as seller                                           Left for others

                 2 Feedback received (viewing 1-2)                                                                                                                                                          Revised Feedback: 1


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                              Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (2)                             12 Months



                   FEEDBACK                                                                                                                     FROM                                                        WHEN

                          Been a month and they started begging in the beginning no negative feed back                                          Buyer: 6***9 (130 )                                         Past 6 months
                          Fountain Powerboats Logo 100% cotton quality new t shirt (#283554231329)                                              US $16.99                                                   Reciprocal feedback


                                                                Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                          Comment?
                          The items looks nothing like what’s described.                                                                        Buyer: h***h (225 )                                         Past 6 months
                          New Honda Spoon Sports Logo Short Sleeve T-Shirt (#283665498387)                                                      US $16.99                                                   Reciprocal feedback



                 Page 1 of 1
                                                                                                                           1



                                                     Member Quick Links                         Contact member                      Suggested Next                Leave Feedback
                                                                                                View items for sale                                               Reply to received Feedback
                                                                                                                                                                  Follow up to given Feedback
                                                                                                                                                                  Request feedback revision




                 About eBay      Announcements        Community          Security Center       Resolution Center    Seller Center    Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/ninid.c2dfnq4?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                           1/1
10/8/2020                                                                                     ninid.c2dfnq4
                                                        Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20 on eBay
                                                                                                                Page 342 of 400 PageID #:891
            Hi       !          Daily Deals      Brand Outlet     Help & Contact                                                                                                                    Sell   Watchlist          My eBay


                                    Shop by
                                    category                  Search for anything                                                                                                  All Categories                              Search           Advanced



         ninid.c2dfnq4's profile



                                                                    ninid.c2dfnq4 (104 )                                                                                                             Items for sale         Contact
                                                                    85.7% positive feedback

                                                                                                                       Based in Indonesia, ninid.c2dfnq4 has been an eBay member since Aug 11, 2015
                                                                        Save




                                      Feedback ratings                                                                                                                                                            See all feedback

                                                         13         Item as described                       15                1                  2                              Thank you very much for the Jollibee. Smooth
                                                         13         Communication                       Positive       Neutral               Negative                           transaction! Very pleased! A++
                                                                                                                                                                                Sep 28, 2020
                                                         14         Shipping time

                                                         13         Shipping charges                          Feedback from the last 12 months



                                  7 Followers | 0 Reviews | Member since: Aug 11, 2015 |           Indonesia



         Items for sale(238)                                                                                                                                                                                                                See all items




             A BATHING APE M...                             A BATHING APE M...                               Audioslave Alte...                                    Audioslave Alte...                                  New Electric Wi...
             US $16.99                        2d left       US $23.99                         2d left        US $16.99                               4d left       US $16.99                           4d left         US $16.99                  5d left




            About eBay      Announcements        Community       Security Center      Resolution Center       Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/ninid.c2dfnq4?_trksid=p2047675.l2559                                                                                                                                                                                               1/1
10/8/2020                                                                                Items
                                                        Case: 1:20-cv-06677 Document #: 11     for sale
                                                                                            Filed:      by ninid.c2dfnq4
                                                                                                      11/10/20       Page| eBay
                                                                                                                             343 of 400 PageID #:892
            Hi          !          Daily Deals     Brand Outlet   Help & Contact                                                                               Sell   Watchlist       My eBay


                                      Shop by
                                      category                Search for anything                                                             All Categories                          Search                Advanced


                                                                                                                                                                              Include description
                                                        Items for sale from ninid.c2dfnq4 (104      ) |        Save this seller




        Categories
                                                            All Listings   Auction   Buy It Now                                                                          Sort: Best Match           View:
        Clothing, Shoes & Accessories
            Men's T-Shirts                                238 results        Save this search


        Format                                see all                                             Chevy MONTE CARLO SS Logo Men's Tee Short Sleeve T-Shirt
                 All Listings                                                                     Brand New
                 Auction
                 Buy It Now                                                                       $16.99 to $24.99                      From China
                                                                                                  Buy It Now

        Guaranteed Delivery                   see all                                             +$4.50 shipping

                 No Preference
                 1 Day Shipping
                 2 Day Shipping
                 3 Day Shipping
                 4 Day Shipping


        Condition                             see all                                             Hot New Shirt KTM Ready To Race logo graphic T shirt
                 New   (238)                                                                      New (Other)

        Price                                                                                     $16.99 to $24.99                      From China

        $               to $
                                                                                                  Buy It Now
                                                                                                  +$4.50 shipping
        Item Location                         see all
                 Default
                 Within
                  100 miles      of 60106

                 US Only
                 North America
                 Worldwide                                                                        Amazon logo short sleeve T shirt Sz S-3XL
                                                                                                  Brand New
        Delivery Options                      see all
                                                                                                  $16.99 to $24.99                      From China
                 Free shipping
                                                                                                  Buy It Now
                                                                                                  +$4.50 shipping
        Show only                             see all
                                                                                                  3+ Watching
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...                                                                       RARE TYT Logo CLASSIC T-Shirt Short Sleeve SZ S-2XL
                                                                                                  New (Other)

                                                                                                  $16.99                                From China
                 Seller Information                                                               Buy It Now
             ninid.c2dfnq4 (104          )
                                                                                                  +$4.50 shipping

                 Feedback rating: 104
                 Positive Feedback: 85.7%
                 Member since Aug-11-15 in
                 United States


                 Read feedback profile
                 Add to my favorite sellers                                                       New !! GT BMX Logo Old Skool Gildan T-Shirt short sleeve S-2XL
                                                                                                  New (Other)

        Sponsored items for you                                                                   $16.99                                From China
                                                                                                  Buy It Now
                                                                                                  +$4.50 shipping




                                                                                                  Hot New Trek Segafredo Black T Shirt Sz S-2XL
                                                                                                  Brand New
                    KTM T-SHIRT Ready to
                    Race Inspired Mo...                                                           $16.99 to $24.99                      From China
                    $13.99                                                                        Buy It Now
                    Buy It Now                                                                    +$4.50 shipping




                                                          New Electric Wizard Doom Metal Stoner Rock T-Shirts Short Sleeve S-3XL
                                                          New (Other)



                    KTM T-SHIRT Ready to
                    Race Inspired Mo...


https://www.ebay.com/sch/ninid.c2dfnq4/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                              1/4
10/8/2020                                                                  Items
                                          Case: 1:20-cv-06677 Document #: 11     for sale
                                                                              Filed:      by ninid.c2dfnq4
                                                                                        11/10/20       Page| eBay
                                                                                                               344 of 400 PageID #:893
              $13.80
              Buy It Now                                                    $16.99 to $24.99                         From China
                                                                            Buy It Now
                                                                            +$4.50 shipping




              KTM Racing Motocross                                          Perfect Fit T Shirts Ping Golf T shirt Short Sleeve Sz S-3XL
              MX SX Logo Race ...
                                                                            Brand New
              $14.00
              Buy It Now                                                    $16.99 to $24.99                         From China
              Free shipping
                                                                            Buy It Now
              Popular
                                                                            +$4.50 shipping
                                                                            2+ Watching




                                                                            HOT Graffix Jester Men's Gildan T-shirt USA All ...
                                                                            Brand New


              TROY LEE DESIGNS
                                                                            $16.99 to $24.99                         From China

              2020 Team TLD KTM T-...                                       Buy It Now
                                                                            +$4.50 shipping
              $30.00
              Buy It Now
              Free shipping
              Almost gone




                                                                            Norfolk Southern train railway Logo Men's Clothing Short Sleeve sZ s-2XL
                                                                            Brand New

                                                                            $15.99                                   From China
                                                                            Buy It Now
                                                                            +$4.50 shipping

              TUNICA new dad hats
              women & men baseb...
              $12.82
              Buy It Now
              Free shipping


                                                                            HOT CERWIN VEGA T-SHIRT SHORT SLEEVE SZ USA
                                                                            Brand New

                                                                            $16.99 to $24.99                         From China
                                                                            Buy It Now
                                                                            +$4.50 shipping
                                                                            2+ Watching




              Mens AICH Hank Williams
              Jr III Skull ...

              $13.99
              Buy It Now                                                    NEW!!Cobra Kai Shirt T-Shirt Karate Kid SHORT SLEEVE SZ S-2XL
                                                                            New (Other)

                                                                            $16.99                                   From China
                                                                            Buy It Now
                                                                            +$4.50 shipping




              CZ USA Pistol Rifle
              Hunting Tactical ...
                                                                            Amazon Logo Men's Clothing Fashion T shirt Sz S-3XL
              $13.99                                                        Brand New
              Buy It Now

                                                                            $21.99 to $25.99                         From China
                                                                            Buy It Now
                                                                            +$4.50 shipping




              KTM T-SHIRT Ready to
                                            New T-Shirt SPECIALIZED Bicycles Bike Famous Company Logo GILDAN SZ S-2XL
              Race Inspired Mo...           New (Other)

              $13.99
              Buy It Now




https://www.ebay.com/sch/ninid.c2dfnq4/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                              2/4
10/8/2020                                                                  Items
                                          Case: 1:20-cv-06677 Document #: 11     for sale
                                                                              Filed:      by ninid.c2dfnq4
                                                                                        11/10/20       Page| eBay
                                                                                                               345 of 400 PageID #:894

                                                                            $16.99                                   From China
                                                                            Buy It Now
                                                                            +$4.50 shipping



              $15.99
              Buy It Now
              Free shipping




                                                                            Audioslave Alternative Rock Band Logo Hot Edition T-Shirt Sz S-3XL
                                                                            Brand New

                                                                            $16.99                                   From China
                                                                            Buy It Now

              Hoosier Racing Tire logo
                                                                            +$4.50 shipping
              racing shirt...

              $11.99
              Buy It Now




                                                                            Jollibee T shirt Short Sleeve Sz S-3XL
                                                                            Brand New

                                                                            $16.99 to $24.99                         From China
                                                                            Buy It Now
                                                                            +$4.50 shipping


              KTM RACING T-Shirt
              Motocross MX SX Bi...

              $13.95
              Buy It Now



                                                                            HOT shirt Cobra Men's No Mercy short sleeve SZ S-2XL
                                                                            New (Other)

                                                                            $16.99                                   From China
                                                                            Buy It Now
                                                                            +$4.50 shipping




              KTM Racing Motocross
              MX SX Logo Race ...

              $11.99
              Buy It Now
                                                                            A BATHING APE Men's BAPE x ONE PIECE CHOPPER x MILO TEE Shirt Sz S-2XL
                                                                            Brand New

                                                                            $16.99 to $23.99                         From China
                                                                            Buy It Now
                                                                            +$4.50 shipping
                                                                            7+ Watching




              2020 RED BULL Racing
              F1one MENS Team ...
              $24.99                                                        RARE!! BABY MILO X T-SHIRT A BATHING APE BAPE T-SHIRT
              Buy It Now                                                    Brand New

                                                                            $16.99 to $24.99                         From China
                                                                            Buy It Now
                                                                            +$4.50 shipping




              RED BULL ENERGY                                               New Item 2017 A Bathing Ape Baby Milo x Minions Despicable Me 3 Collab Sz LARGE
              DRINK RACING BULL                                             Brand New
              $16.99
              Buy It Now                                                    $16.99 to $24.99                         From China
                                                                            Buy It Now
                                                                            +$4.50 shipping




                                                                                                                                                        Tell us what you think

              RedBull KTM Shirt M


              $27.99
              Buy It Now
              Free shipping

              Last one

https://www.ebay.com/sch/ninid.c2dfnq4/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                        3/4
10/8/2020                                                                                Items
                                                        Case: 1:20-cv-06677 Document #: 11     for sale
                                                                                            Filed:      by ninid.c2dfnq4
                                                                                                      11/10/20       Page| eBay
                                                                                                                             346 of 400 PageID #:895
            Hi          !          Daily Deals     Brand Outlet   Help & Contact                                                                                                     Sell   Watchlist       My eBay


                                      Shop by
                                      category           KTM                                                                                                        All Categories                          Search                    Advanced


                                                                                                                                                                                                    Include description
                                                        Items for sale from ninid.c2dfnq4 (104          ) |      Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction    Buy It Now                                                                                                Sort: Best Match             View:
        Clothing, Shoes & Accessories
            Men's T-Shirts                                12 results for KTM         Save this search


        Format                                see all       Find your Motorcycle
                 All Listings                                                                                                                                                Clear selections
                 Auction
                 Buy It Now


        Guaranteed Delivery                   see all
                                                                                                                                                                                 0
                                                            Make & Model                                Year From / To                 Distance
                 No Preference                                                                                                                                          matching results
                                                             KTM                                         Year From                      Any Distance of
                 1 Day Shipping
                 2 Day Shipping                              Any Model                                   Year To                        60106-1445                           Find Results
                 3 Day Shipping
                 4 Day Shipping                                                                     Hot New Shirt KTM Ready To Race logo graphic T shirt
                                                                                                    New (Other)
        Condition                             see all
                 New   (12)                                                                         $16.99 to $24.99                                         From China
                                                                                                    Buy It Now                                               Brand: Gildan
        Price                                                                                       +$4.50 shipping
        $               to $


        Item Location                         see all
                 Default
                 Within
                  100 miles      of 60106

                 US Only                                                                                                                                                                                                  Tell us what you think

                 North America
                 Worldwide


        Delivery Options                      see all
                 Free shipping


        Show only                             see all
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...



                 Seller Information

             ninid.c2dfnq4 (104          )
                 Feedback rating: 104
                 Positive Feedback: 85.7%
                 Member since Aug-11-15 in
                 United States


                 Read feedback profile
                 Add to my favorite sellers




        Sponsored items for you




                    KTM T-SHIRT Ready to
                    Race Inspired Mo...
                    $13.99
                    Buy It Now




                    KTM T-SHIRT Ready to
                    Race Inspired Mo...


https://www.ebay.com/sch/m.html?_odkw=&_ssn=ninid.c2dfnq4&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                                                                                                               1/4
10/8/2020                                                        Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBayPage 347 of 400 PageID #:896

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $16.99
                                                                                                                                             Shipping                                                     $4.50
                                                     New card                                                                                Tax*                                                          $1.34
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $22.83

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: ninid.c2dfnq4 | Message to seller

                                                                       Hot New Shirt KTM Ready To Race logo graphic T shirt
                                                                       Colour: Black, Size Type: Regular, Size (Men's): S
                                                                       $16.99
                                                                       Quantity 1

                                                                       Delivery
                                                                       Est. delivery: Oct 28 – Dec 24
                                                                       Economy Shipping from outside US
                                                                       $4.50



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Reflections of Trinity
                               Help children, seniors and others in COVID-19 crisis with food and basic needs.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432003874015                                                                                                                                                       1/1
10/13/2020                                                                 Waterproof Motorcycle
                                                       Case: 1:20-cv-06677 Document       #: 11Helmet Travel
                                                                                                 Filed:      Bags Suitcase
                                                                                                         11/10/20     Page Saddlebags
                                                                                                                              348 ofUniversal | eBay
                                                                                                                                      400 PageID     #:897
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                 Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                         Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                                        | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                            Waterproof Motorcycle Helmet Travel Bags Suitcase
                                                                                                                                                                                                      Shop with confidence
                                                                                            Saddlebags Universal
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                  Condition: New                                                                                             Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                             Compatibility: See compatible vehicles

                                                                                                    Quantity:      1                 2 available
                                                                                                                                                                                                      Seller information
                                                                                                                                                                                                      noeverl-7 (1725     )
                                                                                                                                                                                                      98.6% Positive feedback
                                                                                                      Price:    US $193.41                                        Buy It Now
                                                                                                                No Interest if paid in full in                                                            Save this Seller
                                                                                                                6 mo on $99+*                                     Add to cart                         Contact seller
                                                                                                                                                                                                      Visit store
                                                                                                                                                                Add to Watchlist                      See other items



                                                                                                          Free shipping                                    30-day returns


                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                  See details
                                  Have one to sell?         Sell now                                              International shipment of items may be subject to customs processing and
                                                                                                                  additional charges.
                                                                                                                  Item location: China Shen zhen, China
                                                                                                                  Ships to: United States See exclusions

                                                                                                    Delivery:           Estimated between Fri. Oct. 30 and Thu. Nov. 19
                                                                                                                        Please note the delivery estimate is greater than 12 business days.
                                                                                                                        Please allow additional time if international delivery is subject to
                                                                                                                        customs processing.

                                                                                                  Payments:



                                                                                                                  *No Interest if paid in full in 6 months on $99+. | See terms and apply
                                                                                                                  now

                                                                                                                           Earn up to 5x points when you use your eBay
                                                                                                                           Mastercard. Learn more

                                                                                                     Returns: 30 day Buyer pays for return shipping |               See details




    Related sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




     KODASKIN Motorcycle                      2Pcs Motorcycle Side                    2Pcs Motorcycle Side                      Motorcycle                               ATV UTV Motorcycle                         Motorcycle Saddlebags with
     Saddle Helmet Bags Travel…               Saddlebags Saddle Bags…                 Saddle Bags Tool Bag…                     Saddlebags/Panniers…                     Saddlebags Waterproof…                     Studs,Concho & Fringe…
     $76.49                                   $152.26                                 $67.16                                    $33.91                                   $19.99                                     $85.00
     $89.99                                   Free shipping                           Free shipping                             $42.39                                   Free shipping                              + $48.36 shipping
     Free shipping                                                                                                              Free shipping




    Description            Shipping and payments                                                                                                                                                                                        Report item



                                                                                                                                                                                                        eBay item number: 283816500345
      Seller assumes all responsibility for this listing.

      Last updated on Sep 28, 2020 20:44:57 PDT View all revisions

          Compatibility
          Please choose your vehicle’s details for specific results.

             Year            Make             Model            Submodel
              -Select-       -Select-         -Select-          -Select-                       Go
                                                                                                                                                                                                                                              Feedback

          [show all compatible vehicles]


                This part is compatible with 179 vehicle(s) matching KTM.


             Notes       Year                                         Make                                       Model                                                  Submodel
                         2017                                         KTM                                         125                                                   SX
                         2016                                         KTM                                         125                                                   SX
https://www.ebay.com/itm/Waterproof-Motorcycle-Helmet-Travel-Bags-Suitcase-Saddlebags-Universal/283816500345?fits=Make%3AKTM&hash=item4214c81c79:g:p98AAOSwtVpebvF9                                                                                     1/4
10/13/2020                                                        Waterproof Motorcycle
                                              Case: 1:20-cv-06677 Document       #: 11Helmet Travel
                                                                                        Filed:      Bags Suitcase
                                                                                                11/10/20     Page Saddlebags
                                                                                                                     349 ofUniversal | eBay
                                                                                                                             400 PageID     #:898
                      2015                                     KTM                                    125                                           SX
                      2013                                     KTM                                    125                                           SX
                      2012                                     KTM                                    125                                           SX
                      2011                                     KTM                                    125                                           SX
                      2010                                     KTM                                    125                                           SX
                      2008                                     KTM                                    125                                           SX
                      2008                                     KTM                                    125                                           SXS
                      2007                                     KTM                                    125                                           EXC
                      2007                                     KTM                                    125                                           SXS
                      2006                                     KTM                                    125                                           EXC
                      2006                                     KTM                                    125                                           SX
                      2006                                     KTM                                    125                                           SXS
                      2005                                     KTM                                    125                                           SX
                      2005                                     KTM                                    125                                           SXS
                      2004                                     KTM                                    125                                           EXC
                      2004                                     KTM                                    125                                           SXS
                      2003                                     KTM                                    125                                           EXC
                      2003                                     KTM                                    125                                           SX

         Page 1 of 9                                                                                  1 2 3 4 5 6 7 8 9

         Portions of the information contained in this table have been provided by noeverl-7



         Item specifics
         Condition:                   New                                                              Brand:                                Unbranded
         EAN:                         Does not apply                                                   Manufacturer Part Number:             Does not apply
         Type:                        Saddle Bags                                                      Color:                                Black
         Placement on Vehicle:        Left, Right                                                      Warranty:                             60 Day
         Material:                    oxford cloth & carbon fiber                                      Country/Region of Manufacture:        China
         Package Included:            2x bag with rain cover                                           UPC:                                  636586586333
         Bundle Listing:              Yes


       HOT SALE
                                                                                                                                    20%                   25%
                                                                                                                                      Off                  Off




      For Chevy            6000K LED        9005 White          2019 New Car          6000K Combo     For Toyota          For 2012-2018     Car Bumper           For Nissan      Car Sticker
      Silverado 15…        Headlights +…    LED DRL…            Accessories…          9005+9006+…     4Runner 200…        Dodge Ram…        Corner…              Altima 2007-…   Carbon Fiber…
      $40.99               $42.77           $15.18              $19.99                $43.52          $48.09              $26.54 $33.18     $14.99 $19.99        $41.37          $17.99


                                                                           23%
                                                                              Off




      Car Stickers         4D Carbon        10PC 12V            9005 H11 5202         For 2001-2006   Glossy Carbon       US Car            US Car               For Toyota      For Dodge
      Carbon Fiber…        Fiber Texture…   Pickup Truck…       LED…                  Chevy Tahoe…    Fiber Texture…      Accessories…      Accessories…         Tundra 2000-…   Charger 200…
      $17.99               $19.89           $9.99               $40.63 $52.77         $43.35          $19.99              $12.38            $12.99               $40.01          $42.95


                                                       8%                  31%                                  20%
                                                         Off                  Off                                   Off




      4x 9005+H11          For Honda        For Ford Focus      6x LED                Car             US 9007 Ice         Car Sticker       11pcs/Set Car        Portable SUV    Car Bumper
      LED Headlig…         Civic 2004-…     2002-2004 L…        Headlight Fo…         Accessories…    Blue LED…           Carbon Fiber…     Wire Termina…        Hook Step…      DIY Door Sill…
      $33.59               $32.52           $31.27 $33.99       $37.71 $54.65         $12.99          $17.49 $21.86       $17.99            $8.99                $33.99          $12.99




                        Product Overview
                                                       Waterproof Motorcycle Helmet Travel Bags Suitcase Saddlebags Universal


                        Detail
                        Description：
                        Main Color:Black
                        Size: Single Size Only
                        Total package volume around the edge 36L- 58L. Unilateral maximum capacity of 29L, the highest unilateral
                        heavy 3KG. Down almost any type of helmet
                        Package included:
                        2x bag with rain cover                                                                                                                                                    Feedback




                        Shipping Policy     Payment Mathord          Returns Policy      About Feedback


                        All items will be checked before packing. All items are new and of high quality.

                        Item will be shipped within 1 business days upon receipt of payment, excluding weekends and public holidays.

https://www.ebay.com/itm/Waterproof-Motorcycle-Helmet-Travel-Bags-Suitcase-Saddlebags-Universal/283816500345?fits=Make%3AKTM&hash=item4214c81c79:g:p98AAOSwtVpebvF9                                     2/4
10/13/2020                                                          Waterproof Motorcycle
                                                Case: 1:20-cv-06677 Document       #: 11Helmet Travel
                                                                                          Filed:      Bags Suitcase
                                                                                                  11/10/20     Page Saddlebags
                                                                                                                       350 ofUniversal | eBay
                                                                                                                               400 PageID     #:899
                         If to USA, we will ship your order by USPS, it will take about 7-10 working days to you, and you can track it on line. If to other country, we will ship
                         your order by China Post or Hong Kong Post Air Mail, it will take about 14-21 working days to you, you also can track it on line.

                         Delivery time is about 14-28 business days and it may take up to 8 weeks to some European countries and South American countries due to strict
                         custom inspection. We ship worldwide.

                         Shipping fee include packing, warehouse, distribution, order handling and processing costs.We offer combined shipping discount on Shipping &
                         Handling.

                         Please note that some countries will have custom duty or tax for certain items. It is the buyer's responsibility to pay all endued custom duty or tax.
                         We are not responsible for any custom duty or tax since our price do not include this charge.



       NEW ARRIVAL

                  21%                21%                  21%               21%                21%                 21%               21%                21%
                   Off                  Off                Off                Off                  Off               Off                Off                Off




      For Ford            For Toyota          9005 H11 5202      9005 H11 5202      H11 9005 LED         6x LED            For GMC Sierra     9005 H11 LED       6x 6000K LED       3PCS Engine
      Escape 2013…        Tundra 2007-…       LED…               LED Headlig…       Headlight Hi/…       Headlight Fo…     1500 2500…         Headlight 52…      Headlight…         Camshaft…
      $38.99 $49.35       $37.89 $47.96       $37.28 $47.19      $37.19 $47.08      $35.95 $45.51        $38.65 $48.92     $37.99 $48.09      $39.99 $50.62      $46.82             $46.82


                  21%                21%                                    21%                                    21%               21%                                                      21%
                   Off                  Off                                   Off                                    Off                Off                                                     Off




      2x 3157 4157        RGB LED Car         2X Anti-           4x LED             9145 LED Fog         For Jeep Grand    For Chevy          AUIMSOCO           6x LED             9003 H4 LED
      Bulb Socket …       Interior…           collision Fron…    Headlights Ki…     Light Bulbs…         Cherokee…         Silverado 15…      9006 LED Fo…       Headlight Fo…      Headlights+9…
      $10.99 $13.91       $21.99 $27.84       $17.71             $22.79 $28.85      $13.61               $50.89 $64.42     $49.99 $63.28      $15.18             $39.23             $25.69 $32.52


                  21%                21%                  21%                                  21%                 21%                                  21%
                   Off                  Off                Off                                     Off               Off                                   Off




      9005+H11 LED        For Chevy           6000K Combo        6000K LED          2x H10 9145          For 2004-15       6x 8000K LED       9005 9006 LED      8000K Blue         For Chevy
      Headlights +…       Silverado 15…       LED Headlig…       Headlights +…      100W High…           Nissan Titan…     Headlights +…      Headlight+91…      LED Headlig…       Silverado 15…
      $36.47 $46.16       $42.99 $54.42       $40.99 $51.89      $49.23             $8.99 $11.38         $25.98 $32.89     $40.34             $28.49 $36.06      $39.99             $37.84




   Sponsored items based on your recent views 1/3                                                                                                                                             Feedback on our suggestions




     A pair 36-58L Big Capacity           1 Pcs Motorcycle Bike              Universal Classic                   PU Leather Motorcycle              Motorcycle                         Universal Motorcycle
     Motorcycle Pannier Lugga…            Front/Rear /Side…                  Motorcycle Hard Bags…               Saddlebag Luggage Saddl…           Saddlebags/Panniers…               Modified Fuel Tank Bag…
     $81.63                               $17.90                             $375.99                             $72.99                             $33.91                             $23.96
     $99.55                               $19.89                             Free shipping                       Free shipping                      $42.39                             $28.19
     + shipping                           Free shipping                      Last one                            New                                Free shipping                      + $8.00 shipping
     New                                  New                                                                                                       New                                New




   Explore more sponsored options:




                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Waterproof-Motorcycle-Helmet-Travel-Bags-Suitcase-Saddlebags-Universal/283816500345?fits=Make%3AKTM&hash=item4214c81c79:g:p98AAOSwtVpebvF9                                                         3/4
10/13/2020                                                                 Waterproof Motorcycle
                                                       Case: 1:20-cv-06677 Document       #: 11Helmet Travel
                                                                                                 Filed:      Bags Suitcase
                                                                                                         11/10/20     Page Saddlebags
                                                                                                                              351 ofUniversal | eBay
                                                                                                                                      400 PageID     #:900
 Hi! Sign in or register          Daily Deals   Brand Outlet     Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                               Shop by
                               category               Search for anything                                                                                                             All Categories                         Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                                             | Add to Watchlist




            This fits a KTM                     Select Year



                                                                                               Waterproof Motorcycle Helmet Travel Bags Suitcase
                                                                                                                                                                                                          Shop with confidence
                                                                                               Saddlebags Universal
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                     Condition: New                                                                                              Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                Compatibility: See compatible vehicles

                                                                                                       Quantity:       1                 2 available
                                                                                                                                                                                                          Seller information
                                                                                                                                                                                                          noeverl-7 (1725     )
                                                                                                                                                                                                          98.6% Positive feedback
                                                                                                          Price:   US $193.41                                         Buy It Now
                                                                                                                   No Interest if paid in full in                                                             Save this Seller
                                                                                                                   6 mo on $99+*                                      Add to cart                         Contact seller
                                                                                                                                                                                                          Visit store
                                                                                                                                                                    Add to Watchlist                      See other items



                                                                                                              Free shipping                                    30-day returns


                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                      See details
                                      Have one to sell?     Sell now                                                  International shipment of items may be subject to customs processing and
                                                                                                                      additional charges.
                                                                                                                      Item location: China Shen zhen, China
                                                                                                                      Ships to: United States See exclusions

                                                                                                       Delivery:            Estimated between Fri. Oct. 30 and Thu. Nov. 19
                                                                                                                            Please note the delivery estimate is greater than 12 business days.
                                                                                                                            Please allow additional time if international delivery is subject to
                                                                                                                            customs processing.

                                                                                                     Payments:



                                                                                                                      *No Interest if paid in full in 6 months on $99+. | See terms and apply
                                                                                                                      now

                                                                                                                               Earn up to 5x points when you use your eBay
                                                                                                                               Mastercard. Learn more

                                                                                                        Returns: 30 day Buyer pays for return shipping |                See details




    Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     KODASKIN Motorcycle                        2Pcs Motorcycle Side                    2Pcs Motorcycle Side                        Motorcycle                               ATV UTV Motorcycle                         Motorcycle Saddlebags with
     Saddle Helmet Bags Travel…                 Saddlebags Saddle Bags…                 Saddle Bags Tool Bag…                       Saddlebags/Panniers…                     Saddlebags Waterproof…                     Studs,Concho & Fringe…
     $76.49                                     $152.26                                 $67.16                                      $33.91                                   $19.99                                     $85.00
     $89.99                                     Free shipping                           Free shipping                               $42.39                                   Free shipping                              + $48.36 shipping
     Free shipping                                                                                                                  Free shipping




    Description                Shipping and payments                                                                                                                                                                                            Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: China Shen zhen, China
             Shipping to: United States
             Excludes: US Protectorates, Africa, Asia, Europe, Middle East, Greenland, Mexico, Canada, Saint Pierre and Miquelon, Bermuda, Southeast Asia, South America, Anguilla, Antigua and
             Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti,
             Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos
             Islands, American Samoa, Australia, Cook Islands, Fiji, French Polynesia, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon
             Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa                                                                                                                           Feedback

             Quantity:     1                Change country:     United States                                                          ZIP Code:     60440                    Get Rates


               Shipping and handling             To                         Service                                                                                    Delivery*

               Free shipping                     United States              Standard SpeedPAK from China/Hong Kong/Taiwan                                              Estimated between Fri. Oct. 30 and Thu. Nov. 19
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.




https://www.ebay.com/itm/Waterproof-Motorcycle-Helmet-Travel-Bags-Suitcase-Saddlebags-Universal/283816500345?fits=Make%3AKTM&hash=item4214c81c79:g:p98AAOSwtVpebvF9                                                                                           1/3
10/13/2020                                                                  Waterproof Motorcycle
                                                        Case: 1:20-cv-06677 Document       #: 11Helmet Travel
                                                                                                  Filed:      Bags Suitcase
                                                                                                          11/10/20     Page Saddlebags
                                                                                                                               352 ofUniversal | eBay
                                                                                                                                       400 PageID     #:901
             Handling time

             Will usually ship within 1 business day of receiving cleared payment.

             Taxes

             Taxes may be applicable at checkout. Learn more



         Return policy
              After receiving the item, contact seller within                                                    Return shipping

              30 days                                                                                            Buyer pays for return shipping

         Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




         Payment details
             Payment methods




                                                                                 Special financing available
                                                                                 Select PayPal Credit at checkout to have the option to pay over time.

                                                                                 Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                 purchases of $99 or more. Other offers may also be available.

                                                                                 Interest will be charged to your account from the purchase date if the balance is
                                                                                 not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                 to credit approval. See terms

                                                                                 The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                Feedback on our suggestions




     A pair 36-58L Big Capacity                 1 Pcs Motorcycle Bike         Universal Classic                PU Leather Motorcycle              Motorcycle               Universal Motorcycle
     Motorcycle Pannier Lugga…                  Front/Rear /Side…             Motorcycle Hard Bags…            Saddlebag Luggage Saddl…           Saddlebags/Panniers…     Modified Fuel Tank Bag…
     $81.63                                     $17.90                        $375.99                          $72.99                             $33.91                   $23.96
     $99.55                                     $19.89                        Free shipping                    Free shipping                      $42.39                   $28.19
     + shipping                                 Free shipping                 Last one                         New                                Free shipping            + $8.00 shipping
     New                                        New                                                                                               New                      New




   Explore more sponsored options:




     Dowco 59477-00 Revolution                  2pc MOTORCYCLE SISSY T        QUICK DETACH                     Sissy Bar Bags Motorcycle          Saddlemen Black Cruisn   Saddlemen Black Silver
     Series Hard Mount…                         BAR WATERPROOF TRAVE…         MOTORCYCLE…                      Travel Luggage Removable…          Throw Over Universal…    Flame Leather Universal…
     $186.99                                    $64.99                        $99.98                           $98.98                             $175.00                  $211.00
     $219.99                                    + $75.20 shipping             + $71.25 shipping                + $66.55 shipping                  + $50.98 shipping        + $45.98 shipping
     + $74.21 shipping                          Popular                                                        Popular




                                                                                                                                                                                                     Feedback




   More from this seller 1/2                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/Waterproof-Motorcycle-Helmet-Travel-Bags-Suitcase-Saddlebags-Universal/283816500345?fits=Make%3AKTM&hash=item4214c81c79:g:p98AAOSwtVpebvF9                                            2/3
10/13/2020                                        Case: 1:20-cv-06677 Document #: 11 Filed:Feedback
                                                                                            11/10/20Profile
                                                                                                          Page 353 of 400 PageID #:902
                  Hi! Sign in or register    Daily Deals   Brand Outlet      Help & Contact                                                                Sell   Watchlist      My eBay


                                            Shop by
                                            category                 Search for anything                                                  All Categories                        Search             Advanced



                 Home         Community       Feedback forum         Feedback profile



                 Feedback profile


                                            noeverl-7 (1725      )                                                                                                      Member Quick Links
                                            Positive Feedback (last 12 months): 98.6%                                                                                   Contact member
                                            Member since: Nov-09-17 in China                                                                                            View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                     View seller's Store
                                                                Consistently delivers outstanding customer service.
                                                                Learn more



                 Feedback ratings                                                             Detailed seller ratings

                                                 1 month       6 months          12 months            Average for the last 12 months

                             Positive               58            277                   732           Accurate description                                 Reasonable shipping cost
                                                                                                                   (651)                                               (711)
                             Neutral                   3              6                 8
                                                                                                      Shipping speed                                       Communication
                             Negative                  1              5                 10                         (683)                                               (655)




                            All received Feedback                                 Received as buyer                          Received as seller                                Left for others

                 10 Feedback received (viewing 1-10)                                                                                                                               Revised Feedback: 6


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                        Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                              Negative (10)                         12 Months



                    FEEDBACK                                                                                                   FROM                                                WHEN

                           Very bad quality                                                                                    Buyer: o *** o ( 83 )                               Past month
                           For Nissan Altima 2007-2017 6000K White Combo LED Headlight Fog Light Bulbs Kit                     US $35.91                                           Reciprocal feedback




                                                                                                                                                                                                              Comment?
                           (#283915973703)


                           The lights didn't go well cause after 1 week both of the light burned up and 1 !                    Buyer: i***o (13 )                                  Past 6 months
                           6000K LED Headlights + Fog Lights Combo 6x For Chevy Suburban Tahoe 2007-2014                       US $33.79                                           Reciprocal feedback
                           (#283939795488)


                           I say don’t buy from here                                                                           Buyer: t***s (781 )                                 Past 6 months
                           For GMC Sierra 1500 2500 3500 03-06 White 9006 9005 LED Headlight+9145 Fog Light                    US $36.87                                           Reciprocal feedback
                           (#283936598243)


                                                            Detailed item information is not available for the following items because the feedback is over 90 days old.


                           The product I ordered wouldn't even stick. Very cheap not worth buying                              Buyer: b***e (136 )                                 Past 6 months
                           2019 New Car Stickers Carbon Fiber Rubber Door Sill Protector Auto Accessories                      US $17.99                                           Reciprocal feedback
                           (#283595914211)


                           Light chrome trim piece broke off while trying to install. Ugh waist of money                       Buyer: c***c (450 )                                 Past 6 months
                           H11 H9 H8 Super Bright 6000k White 8000LM 80W Headlight Bulbs LED Kit Low Beam                      US $23.15                                           Reciprocal feedback
                           (#283690673468)


                           Item was exactly like it was described in the photo. Awesome product 👍👍!!!!                         Buyer: t***e (26 )                                  Past year
                           3D Car Accessories Carbon Fiber Auto Door Plate Cover Anti Scratch Sticker                          US $10.26                                           Reciprocal feedback
                           (#283433814577)


                           It doesn’t look like the photo.                                                                     Buyer: o***6 (194 )                                 Past year
                           3D Carbon Fiber Stickers Accessories Vinyl Wrap Car Door Sill Scuff Protect Red                     US $7.99                                            Reciprocal feedback
                           (#283582835983)


                           That product doesn't work, Doesn't hold even a second., Very cheap material.                        Buyer: a***n (51 )                                  Past year
                           2019 NEW Accessories Carbon Fiber Car Door Sill Scuff Anti Scratch Sticker                          US $2.33                                            Reciprocal feedback
                           (#283487345178)


                           Bought twice. Both th time they were short 5". Wish pay more but not from here😔                     Buyer: s***s (139 )                                 Past year
                           Car Hood Sticker Decal Carbon Fiber Stripe Hood Decorative Universal Sticker                        US $12.69                                           Reciprocal feedback
                           (#283650741271)


                           wayy to small for most car windshields. not useful                                                  Buyer: 0***7 (1364 )                                Past year
                           Aluminum Foil Window car front windshield Sun Shade visor UV Protect Universal                      US $13.00                                           Reciprocal feedback
                           (#283573805803)



                 Page 1 of 1
                                                                                                             1


https://www.ebay.com/fdbk/feedback_profile/noeverl-7?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                   1/2
10/13/2020                                             Case: 1:20-cv-06677 Document #: 11 Filed:noeverl-7
                                                                                                  11/10/20on eBay
                                                                                                               Page 354 of 400 PageID #:903
         Hi! Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                                                           Sell      Watchlist       My eBay


                                     Shop by
                                     category                  Search for anything                                                                                              All Categories                              Search   Advanced



         noeverl-7's profile



                                                                     noeverl-7 (1725 )                                                                                        Items for sale            Visit store       Contact
                                                                     98.6% positive feedback

                                                                                                                                   Based in China, noeverl-7 has been an eBay member since Nov 09, 2017
                                                                         Save




                                       Feedback ratings                                                                                                                                                           See all feedback

                                                          651        Item as described                      732               8                  10                          Good seller! Product is good!
                                                                                                                                                                             Oct 12, 2020
                                                          655        Communication                     Positive         Neutral              Negative
                                                          683        Shipping time

                                                          711        Shipping charges                         Feedback from the last 12 months



                                   29 Followers | 0 Reviews | Member since: Nov 09, 2017 |            China




             About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/noeverl-7?_trksid=p2047675.l2559                                                                                                                                                                                       1/1
10/13/2020                                                                                    noeverl-7
                                                        Case: 1:20-cv-06677 Document #: 11 Filed:       | eBay Stores
                                                                                                  11/10/20       Page 355 of 400 PageID #:904
      Hi! Sign in or register        Daily Deals    Brand Outlet   Help & Contact                                                                                                       Sell   Watchlist   My eBay


                                    Shop by
                                    category               Search this Store                                                                                               This Store                      Search          Advanced



     eBay       eBay Stores       noeverl-7




                                                noeverl-7
                                                29 followers noeverl-7 (1725          ) 98.6%


                                                    Save this seller




     Category

     All                                                 All Listings       Auction     Buy It Now                                                                                                           Best Match

     eBay Motors                                        1-5 of 5 Results
        Parts & Accessories
                                                                                  6000K LED Headlights + Fog Lights Combo 6x For Chevy Suburban Tahoe 2007-2014

                                                                                  $32.93                                                                                                                       Brand: Chevrolet
                                                                                  Was: $42.77
                                                                                  or Best Offer
                                                                                  Only 3 left

                                                                                  Car Led Lights For Toyota Camry 2007-2014 LED Headlight Fog Light Bulb Kit 6000K

                                                                                  $66.56
                                                                                  Was: $73.96
                                                                                  Only 1 left!



                                                                                  H13+9006 LED Headlight Fog Light Ice Blue For Dodge Ram 1500 2500 3500 2006-2008

                                                                                  $40.26
                                                                                  Was: $47.36




                                                                                  9005 HB3 LED Headlight Bulb Conversion Kit for Honda Pilot 2006-2018 High Beam

                                                                                  $27.02
                                                                                  Was: $32.56




                                                                                  New Car Door Stickers 5D Carbon Fiber Auto Door Sill Scuff Protector Stickers

                                                                                  $12.65
                                                                                  Was: $15.81
                                                                                  17 watching




   About eBay       Announcements          Community      Security Center     Resolution Center     Seller Center     Policies    Affiliates   Help & Contact   Site Map


   Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/noeverl7?_sop=12&rt=nc                                                                                                                                                                                       1/1
10/13/2020                                            Case: 1:20-cv-06677 Document #: 11 Items for sale
                                                                                          Filed:        by noeverl-7
                                                                                                   11/10/20      Page| eBay356 of 400 PageID #:905

        Hi! Sign in or register         Daily Deals   Brand Outlet   Help & Contact                                                                                                     Sell   Watchlist       My eBay


                                       Shop by
                                       category         Saddlebags                                                                                                     All Categories                          Search                Advanced


                                                                                                                                                                                                       Include description
                                                       Items for sale from noeverl-7 (1725         )        |       Save this seller | Show results from all sellers




        Categories
                                                           All Listings   Auction     Buy It Now                                                                                                  Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Luggage                        14 results for Saddlebags         Save this search
         Other Motorcycle Accessories
         Fewer
                                                                                                       Waterproof Motorcycle Helmet Travel Bags Suitcase Saddlebags Universal
                                                                                                       Brand New
        Format                              see all
                                                                                                       $193.41                                                  From China
               All Listings
                                                                                                       Buy It Now
               Auction
                                                                                                       Free Shipping
               Buy It Now
                                                                                                       3 Watching
                                                                                                          Watch
        Warranty                            see all
               60 Day (8)
               1 Year (6)


        Brand                               see all
                                                                                                       Motorcycle Waterproof Racing Race Moto Helmet Travel Bags Suitcase Saddlebags
        Guaranteed Delivery                 see all                                                    Brand New

               No Preference
               1 Day Shipping
                                                                                                       $197.61                                                  From China
                                                                                                       Buy It Now
               2 Day Shipping
               3 Day Shipping                                                                          Free Shipping
               4 Day Shipping                                                                             Watch


        Condition                           see all
               New   (14)


        Price
        $             to $                                                                             Universal Motorcycle Back Seat Carry Bag Luggage Tail Bag Saddlebag Parts
                                                                                                       Brand New
        Item Location                       see all
               Default
                                                                                                       $186.25                                                  From China
                                                                                                       or Best Offer
               Within
                                                                                                       Free Shipping
                100 miles      of 60440
                                                                                                          Watch
               US Only
               North America
               Worldwide


        Delivery Options                    see all
               Free shipping
                                                                                                       High Quality Waterproof Tail Bag Motorcycle Side Helmet Riding Travel Bags
                                                                                                       Brand New
        Show only                           see all
               Free Returns                                                                            $184.99                                                  From China
               Returns accepted                                                                        Buy It Now
               Completed listings                                                                      Free Shipping
               Sold listings
                                                                                                          Watch
               Deals & Savings


        More refinements...



              Seller Information
                                                                                                       Motorcycle Universal rear seat package hangback bag Touring Luggage Bag 2019 New
             noeverl-7 (1725       )                                                                   Brand New
              Feedback rating: 1,725
              Positive Feedback: 98.6%                                                                 $184.85                                                  From China
              Member since Nov-09-17 in                                                                or Best Offer
              Hong Kong                                                                                Free Shipping
                                                                                                       3 Watching
              Read feedback profile                                                                       Watch
              Add to my favorite sellers




                                                                                                       2019 Accessories Rear Back Seat Tail Bag Saddlebag For Motorcycle Universal
                                                                                                       Brand New

                                                                                                       $194.37                                                  From China
                                                                                                       or Best Offer
                                                                                                       Free Shipping
                                                                                                       8 Watching
                                                                                                          Watch




                                                         Motorcycle Accessories Rear Back Seat Tail Bag Saddlebag For Motorcycle
                                                         Brand New




https://www.ebay.com/sch/m.html?_ssn=noeverl-7&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Saddlebags&_sacat=0                                                                                                                       1/3
10/13/2020                                                  Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                      11/10/20| eBay
                                                                                                                   Page 357 of 400 PageID #:906
                                                                                                                                                  How do you like our checkout? Tell us what you think
                                                         Checkout                                                                                                           To add more items, go to cart.



                      Pay with                                                                                                      Subtotal (1 item)                                          $193.41
                                                                                                                                    Shipping                                                      Free
                                            New card                                                                                Tax*                                                        $12.09
                              0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                    Order total                                              $205.50

                                                                                                                                       *We're required by law to collect sales tax and applicable fees
                                                                                                                                       for certain tax authorities. Learn more


                               No Interest if paid in full in 6 months.
                               Apply now. See terms
                                                                                                                                                              Confirm and pay

                                                                                                                                                         Select a payment option
                      Ship to

                      375 W Briarcliff Rd                                                                                                                         See details
                      Bolingbrook, IL 60440-3825
                      United States

                      Change




                      Review item and shipping

                      Seller: noeverl-7 | Edit message
                      Message: Item Id: 283816500345 Buyer's Vehicle: KTM

                                                             Waterproof Motorcycle Helmet Travel Bags Suitcase
                                                             Saddlebags Universal
                                                             $193.41

                                                             Quantity     1


                                                             Delivery
                                                             Est. delivery: Oct 30 – Nov 19
                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                             Free



                      Gift cards, coupons, eBay Bucks



                      Enter code:                                                    Apply




                      Donate to charity (optional)
                      Malala Fund
                      Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                      Select amount                         None




                   Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435347068011                                                                                                                                                 1/1
10/7/2020                                                           7/8" Universal
                                                   Case: 1:20-cv-06677   Document  Motorcycle
                                                                                         #: 11Hand Grips HandleBar
                                                                                                 Filed:  11/10/20  Cover Gel For
                                                                                                                      Page    358Honda
                                                                                                                                    of Suzuki KTM | eBay #:907
                                                                                                                                        400 PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet    Help & Contact                                                                                                                    Sell     Watchlist       My eBay


                           Shop by
                           category              Search for anything                                                                                                           All Categories                           Search               Advanced


       Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Grips                                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           UNIVERSAL                                   7/8" Motorcycle                                7/8 Universal                                       7/8" HandleBar                                     Black Rubber Hand
                           MOTORCYCLE 7/…                              Hand Grips…                                    Motorcycle Hand…                                    Grips For Suzuki…                                  Grips Handlebar…
                           $8.45                                       $10.95                                         $10.92                                              $7.11                                              $9.59
                           $8.99                                       Free shipping                                  $11.87                                              Free shipping                                      Free shipping
                           Free shipping                                                                              Free shipping




           Check if this part fits your vehicle            Contact the seller



    SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                            7/8" Universal Motorcycle Hand Grips
                                                                                                                                                                                                      Shop with confidence
                                                                                                            HandleBar Cover Gel For Honda Suzuki KTM
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                               Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                                Sale ends 02d 00h 45m
                                                                                                                       in:

                                                                                                                    Color:     - Select -                                                             Seller information
                                                                                                                                                                                                      northernswallow2012 (41653        )
                                                                                                                                                                                                      97.6% Positive feedback
                                                                                                                                      Buy 1              Buy 2
                                                                                                                      Bulk
                                                                                                                                    $11.41/ea          $10.95/ea
                                                                                                                  savings:                                                                                Save this Seller
                                                                                                                                                                                                      Contact seller
                                                                                                                Quantity:       1
                                                                                                                                                                                                      Visit store
                                                                                                                              2 available                                                             See other items




                                                                                                                  Price:    US $11.41/ea                             Buy It Now
                                                                                                                            US $12.01 (5% off)

                                                                                                                                                                    Add to cart


                                                                                                                                                                  Add to Watchlist


                                                                                                                                                                         Longtime
                                                                                                                Free shipping             30-day returns
                                            Have one to sell?     Sell now                                                                                               member

                                                                                                                Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                              Kong/Taiwan | See details
                                                                                                                              International shipment of items may be subject to customs
                                                                                                                              processing and additional charges.
                                                                                                                              Item location: suzhou, China
                                                                                                                              Ships to: Worldwide See exclusions

                                                                                                                 Delivery:            Estimated between Mon. Nov. 9 and Mon.
                                                                                                                                      Nov. 30
                                                                                                                                      This item has an extended handling time and a
                                                                                                                                      delivery estimate greater than 22 business days.
                                                                                                                                      Please allow additional time if international delivery
                                                                                                                                      is subject to customs processing.

                                                                                                               Payments:



                                                                                                                              Special financing available. | See terms and apply now

                                                                                                                                         Earn up to 5x points when you use your
                                                                                                                                         eBay Mastercard®. Learn more

                                                                                                                 Returns: 30 day Buyer pays for return shipping |
                                                                                                                              See details




    Sponsored items from this seller 1/2                                                                                                                                                                                 Feedback on our suggestions




                                                                                                                                                                                                                                              Feedback




https://www.ebay.com/itm/7-8-Universal-Motorcycle-Hand-Grips-HandleBar-Cover-Gel-For-Honda-Suzuki-KTM/274512070381                                                                                                                                      1/4
10/7/2020                                                       7/8" Universal
                                               Case: 1:20-cv-06677   Document  Motorcycle
                                                                                     #: 11Hand Grips HandleBar
                                                                                             Filed:  11/10/20  Cover Gel For
                                                                                                                  Page    359Honda
                                                                                                                                of Suzuki KTM | eBay #:908
                                                                                                                                    400 PageID




     22mm 7/8'' Motorcycle Bike          Black 7/8" Motorcycle         7/8" Motorcycle Handlebar     Motorcycle Exhaust Muffler     2pcs Pack Gear Stick Shift     Intake Manifold Boot For
     Soft Rubber Hand Grips…             Handlebar Switch Control…     Control Headlight Turn…       Pipe Heat Shield Cover He…     Knob " P " Unlock Button…      Honda Recon 250…
     $6.93                               $8.95                         $13.16                        $10.56                         $8.08                          $4.54
     $7.29                               $9.42                         $13.85                        $11.12                         $8.50                          $4.78
     Free shipping                       Free shipping                 Free shipping                 Free shipping                  Free shipping                  + $3.79 shipping




    Description          Shipping and payments                                                                                                                                        Report item



                                                                                                                                                             eBay item number: 274512070381
      Seller assumes all responsibility for this listing.


            Item specifics
            Condition:    New                                                              Brand:                       Unbranded
            Features:     Non-Slip                                                         Manufacturer Part Number:    Does Not Apply




                               Product Description


                                                                   7/8" Universal Motorcycle Hand Grips HandleBar Cover Gel For Honda Suzuki KTM


                              Features:

                              1.100% brand new and high quality

                              2.With Custom High quality aluminum twill stripe design

                              3.Non slip design, provides smooth throttle tuning and better control

                              4.Easy installation! These grips are great replacement for your old grips

                              5.Enhance the unique style impression with these High quality grips!

                              6.Will Fit all motorcycle bike 7/8" Standard Handlebars

                              7.High quality firm rubber gel material brings Excellent absorbent to strong vibration, provides great comfort feel


                              Specification:

                              * Size: left(bar side) hole: 22mm (7/8"), Right (throttle side) hole diameter: 1" (25mm)

                              * Material: Durable PVC Gel Rubber, CNC Aluminum

                              * Handle Grips Color: Black, Red, Blue, Silver, Gold, Titanium.


                              Package Include:

                              1 pair of motorcycle hand grips(left and right) 7/8"(22mm).



                              Note:
                              1. The real color of the item may be slightly different from the pictures shown on website caused by many factors such as brightness
                              of your monitor and light brightness.
                              2. Please allow slight manual measurement deviation for the data.


                               Payment



                              We accept payment via Paypal only.                                                                                                                              Feedback




                              Payment must be made within 5 days, Non-payment may result in an UPI (Unpaid Item), eBay will automatically close your account
                              if you accumulate 4 UPI's total.
                              Import cutoms duties or taxes which are not included in item price, if any, are on buyer's responsibility. You can check with your local
                              customs office for further information prior to bidding/buying.
https://www.ebay.com/itm/7-8-Universal-Motorcycle-Hand-Grips-HandleBar-Cover-Gel-For-Honda-Suzuki-KTM/274512070381                                                                                  2/4
10/7/2020                                                       7/8" Universal
                                               Case: 1:20-cv-06677   Document  Motorcycle
                                                                                     #: 11Hand Grips HandleBar
                                                                                             Filed:  11/10/20  Cover Gel For
                                                                                                                  Page    360Honda
                                                                                                                                of Suzuki KTM | eBay #:909
                                                                                                                                    400 PageID




                            Delivery details




                            We only ship to confirmed Paypal addresses. Please comfirm that your paypal address is in line with your shipping address.


                            Please kindly note that the combined shipping is not provided because the shipping fee is calculated by weight. Also, the each additional item
                            means exactly the the same color and size.


                            It takes about 7-15 working days to US; about 10-30 working days to other countries. Transit time may be a little delayed because of
                            the bad weather and customs inspection. If you do not receive your item within 30 working days since payment finished, please contact us
                            immediately for further assistance.




                            Contact us



                            We strive for 100% customer satisfaction! Positive Feedback is very important to us. If you have any questions, please feel free to contact us via
                            "Ask seller a question" . We will reply your email within 24 working hours.




    Sponsored items based on your recent views 1/2                                                                                                                   Feedback on our suggestions




     Oversize KTM CNC Rear            Rear Seat Cover Cowl             Motorcycle 22mm 7/8" GEL      7/8 Universal Motorcycle      CNC Rear Brake Step Plate   Rear Seat Cover Cowl
     Brake Step Plate Pedal Lev…      Fairing for KTM 125 200 39…      Handlebar Hand Grips For…     Hand Grips HandleBar…         Pedal Lever Tip Fit KTM…    Fairing For KTM Duke 125…
     $7.33                            $61.36                           $7.95                         $10.92                        $7.28                       $61.45
     Free shipping                    Free shipping                    + $4.00 shipping              $11.87                        Free shipping               Free shipping
     Seller 100% positive             New                              Seller 99.4% positive         Free shipping                 Seller 99% positive         New
                                                                                                     New




    More from this seller 1/2                                                                                                                                        Feedback on our suggestions




     Black 7/8" Motorcycle            7/8" Motorcycle Handlebar        Motorcycle Exhaust Muffler    2pcs Pack Gear Stick Shift    Intake Manifold Boot For    Carbon Fiber Steering Feedback
     Handlebar Switch Control…        Control Headlight Turn…          Pipe Heat Shield Cover He…    Knob " P " Unlock Button…     Honda Recon 250…            Wheel Cover Trim For Jee…
     $8.95                            $13.16                           $10.56                        $8.08                         $4.54                       $14.91
     $9.42                            $13.85                           $11.12                        $8.50                         $4.78                       $15.69
     + shipping                       + shipping                       + shipping                    + shipping                    + shipping                  + shipping




https://www.ebay.com/itm/7-8-Universal-Motorcycle-Hand-Grips-HandleBar-Cover-Gel-For-Honda-Suzuki-KTM/274512070381                                                                                 3/4
10/7/2020                                                           7/8" Universal
                                                   Case: 1:20-cv-06677   Document  Motorcycle
                                                                                         #: 11Hand Grips HandleBar
                                                                                                 Filed:  11/10/20  Cover Gel For
                                                                                                                      Page    361Honda
                                                                                                                                    of Suzuki KTM | eBay #:910
                                                                                                                                        400 PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet    Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category              Search for anything                                                                                                           All Categories                            Search              Advanced


       Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Grips                                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           UNIVERSAL                                   7/8" Motorcycle                                7/8 Universal                                       7/8" HandleBar                                     Black Rubber Hand
                           MOTORCYCLE 7/…                              Hand Grips…                                    Motorcycle Hand…                                    Grips For Suzuki…                                  Grips Handlebar…
                           $8.45                                       $10.95                                         $10.92                                              $7.11                                              $9.59
                           $8.99                                       Free shipping                                  $11.87                                              Free shipping                                      Free shipping
                           Free shipping                                                                              Free shipping




           Check if this part fits your vehicle            Contact the seller



    SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                            7/8" Universal Motorcycle Hand Grips
                                                                                                                                                                                                      Shop with confidence
                                                                                                            HandleBar Cover Gel For Honda Suzuki KTM
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                               Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                                Sale ends 02d 01h 00m
                                                                                                                       in:

                                                                                                                    Color:     - Select -                                                             Seller information
                                                                                                                                                                                                      northernswallow2012 (41653        )
                                                                                                                                                                                                      97.6% Positive feedback
                                                                                                                                      Buy 1              Buy 2
                                                                                                                      Bulk
                                                                                                                                    $11.41/ea          $10.95/ea
                                                                                                                  savings:                                                                                Save this Seller
                                                                                                                                                                                                      Contact seller
                                                                                                                Quantity:       1
                                                                                                                                                                                                      Visit store
                                                                                                                              2 available                                                             See other items




                                                                                                                  Price:    US $11.41/ea                             Buy It Now
                                                                                                                            US $12.01 (5% off)

                                                                                                                                                                    Add to cart


                                                                                                                                                                  Add to Watchlist


                                                                                                                                                                         Longtime
                                                                                                                Free shipping             30-day returns
                                            Have one to sell?     Sell now                                                                                               member

                                                                                                                Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                              Kong/Taiwan | See details
                                                                                                                              International shipment of items may be subject to customs
                                                                                                                              processing and additional charges.
                                                                                                                              Item location: suzhou, China
                                                                                                                              Ships to: Worldwide See exclusions


                                                                                                                 Delivery:            Estimated between Mon. Nov. 9 and Mon.
                                                                                                                                      Nov. 30
                                                                                                                                      This item has an extended handling time and a
                                                                                                                                      delivery estimate greater than 22 business days.
                                                                                                                                      Please allow additional time if international delivery
                                                                                                                                      is subject to customs processing.

                                                                                                               Payments:



                                                                                                                              Special financing available. | See terms and apply now

                                                                                                                                         Earn up to 5x points when you use your
                                                                                                                                         eBay Mastercard®. Learn more

                                                                                                                 Returns: 30 day Buyer pays for return shipping |
                                                                                                                              See details




    Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




                                                                                                                                                                                                                                               Feedback


     22mm 7/8'' Motorcycle Bike              Black 7/8" Motorcycle                 7/8" Motorcycle Handlebar               Motorcycle Exhaust Muffler                  2pcs Pack Gear Stick Shift                   Intake Manifold Boot For
     Soft Rubber Hand Grips…                 Handlebar Switch Control…             Control Headlight Turn…                 Pipe Heat Shield Cover He…                  Knob " P " Unlock Button…                    Honda Recon 250…
     $6.93                                   $8.95                                 $13.16                                  $10.56                                      $8.08                                        $4.54
     $7.29                                   $9.42                                 $13.85                                  $11.12                                      $8.50                                        $4.78
     Free shipping                           Free shipping                         Free shipping                           Free shipping                               Free shipping                                + $3.79 shipping



https://www.ebay.com/itm/7-8-Universal-Motorcycle-Hand-Grips-HandleBar-Cover-Gel-For-Honda-Suzuki-KTM/274512070381                                                                                                                                      1/3
10/7/2020                                                                7/8" Universal
                                                        Case: 1:20-cv-06677   Document  Motorcycle
                                                                                              #: 11Hand Grips HandleBar
                                                                                                      Filed:  11/10/20  Cover Gel For
                                                                                                                           Page    362Honda
                                                                                                                                         of Suzuki KTM | eBay #:911
                                                                                                                                             400 PageID


    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: suzhou, China
            Shipping to: Worldwide
            Excludes: Alaska/Hawaii, US Protectorates, APO/FPO, Africa, Asia, Central America and Caribbean, Middle East, North America, Southeast Asia, South America, American Samoa, Cook
            Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu,
            Wallis and Futuna, Western Samoa, Russian Federation, Albania, Andorra, Belarus, Belgium, Bosnia and Herzegovina, Bulgaria, Cyprus, Estonia, Finland, Gibraltar, Greece, Guernsey, Iceland,
            Ireland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Netherlands, Norway, Poland, Romania, San Marino, Serbia, Slovakia,
            Slovenia, Svalbard and Jan Mayen, Sweden, Switzerland, Ukraine, Vatican City State, PO Box

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60564                  Get Rates


              Shipping and handling              To                       Service                                                                                 Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                           Estimated between Mon. Nov. 9 and Mon. Nov. 30
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will ship within 10 business days of receiving cleared payment. The seller has specified an extended handling time for this item.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/2                                                                                                                                                                          Feedback on our suggestions




     Oversize KTM CNC Rear                      Rear Seat Cover Cowl                   Motorcycle 22mm 7/8" GEL                 7/8 Universal Motorcycle                  CNC Rear Brake Step Plate                 Rear Seat Cover Cowl
     Brake Step Plate Pedal Lev…                Fairing for KTM 125 200 39…            Handlebar Hand Grips For…                Hand Grips HandleBar…                     Pedal Lever Tip Fit KTM…                  Fairing For KTM Duke 125…
     $7.33                                      $61.36                                 $7.95                                    $10.92                                    $7.28                                     $61.45
     Free shipping                              Free shipping                          + $4.00 shipping                         $11.87                                    Free shipping                             Free shipping
     Seller 100% positive                       New                                    Seller 99.4% positive                    Free shipping                             Seller 99% positive                       New
                                                                                                                                New




                                                                                                                                                                                                                                                    Feedback
    More from this seller 1/2                                                                                                                                                                                               Feedback on our suggestions




https://www.ebay.com/itm/7-8-Universal-Motorcycle-Hand-Grips-HandleBar-Cover-Gel-For-Honda-Suzuki-KTM/274512070381                                                                                                                                           2/3
10/6/2020                                           Case: 1:20-cv-06677 Document #: 11 Filed:Feedback ProfilePage 363 of 400 PageID #:912
                                                                                               11/10/20
                                                                                                                                                              Sell   Watchlist      My eBay             4
                   Hi      !              Daily Deals    Brand Outlet     Help & Contact


                                              Shop by
                                              category                  Search for anything                                                  All Categories                         Search                  Advanced



                  Home         Community         Feedback forum         Feedback profile



                  Feedback profile


                                               northernswallow2012 (41642             )                                                                                    Member Quick Links
                                               Positive Feedback (last 12 months): 97.6%                                                                                   Contact member
                                               Member since: Apr-03-12 in China                                                                                            View items for sale
                                               Top-rated seller: One of eBay's most reputable sellers.                                                                     View seller's Store
                                                                   Consistently delivers outstanding customer service.
                                                                   Learn more



                  Feedback ratings                                                               Detailed seller ratings

                                                    1 month       6 months          12 months            Average for the last 12 months

                               Positive                 341             2408              8680           Accurate description                                 Reasonable shipping cost
                                                                                                                      (7255)                                              (7603)
                               Neutral                   9              50                 161
                                                                                                         Shipping speed                                       Communication
                               Negative                 14              74                 203                        (7205)                                              (7184)




                           All received Feedback                                     Received as buyer                          Received as seller                                Left for others

                  14 Feedback received (viewing 1-14)                                                                                                                              Revised Feedback: 197


                  Search Feedback received as seller with an item title or ID:                                                                       Rating type:                        Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                 Negative (14)                         1 Month



                    FEEDBACK                                                                                                      FROM                                                WHEN

                          Im steel waiting my articule                                                                            Buyer: d***- (250 )                                 Past month
                          (Private listing)                                                                                                                                           Reciprocal feedback




                                                                                                                                                                                                                       Comment?
                                Reply by northernswallow2012. Left within past month.

                                Recently all shipping is a little delayed due to the strict custom inspection.


                          sent the wrong chainsaw cover Did not send the one on the listing                                       Buyer: o***n (78 )                                  Past month
                          (Private listing)                                                                                                                                           Reciprocal feedback


                                Reply by northernswallow2012.Left within past month.

                                Please check our description before purchase , thank you.


                          Did not fit 2009 Honda Accord                                                                           Buyer: r***z (28 )                                  Past month
                          (Private listing)                                                                                                                                           Reciprocal feedback


                                Reply by northernswallow2012.Left within past month.

                                Please check our description before purchase , thank you.


                          They sent me the wrong article and they don't want to send me the label for the return                  Buyer: _***c (58 )                                  Past month
                          (Private listing)                                                                                                                                           Reciprocal feedback


                                Reply by northernswallow2012.Left within past month.
                                Please contact us before your feedback and we discuss together.


                          Item was not what was advertised, i ordered 2 inch wide and received 1 inch                             Buyer: g***g (36 )                                  Past month
                          (Private listing)                                                                                                                                           Reciprocal feedback


                                Reply by northernswallow2012. Left within past month.
                                Sorry to hear about that, pls contact with us, we'll help you to solve it.


                          Selling false material they say that leather pants and nothing but plastic                              Buyer: 3***3 (4)                                    Past month
                          (Private listing)                                                                                                                                           Reciprocal feedback


                                Reply by northernswallow2012.Left within past month.

                                Sorry for the inconvenience to you, pls contact with us, we'll help you.


                          One of the pieces was incorrect, seller unable to understand communication                              Buyer: 8***h (79 )                                  Past month
                          (Private listing)                                                                                                                                           Reciprocal feedback


                                Reply by northernswallow2012.Left within past month.

                                Please contact us before your feedback and we will discuss it together.


                          Wow wrong product that's insulting yawl should wanna keep ppl happy but making a                        Buyer: e *** u ( 44 )                               Past month
                          (Private listing)                                                                                                                                           Reciprocal feedback




https://www.ebay.com/fdbk/feedback_profile/northernswallow2012?filter=feedback_page:All                                                                                                                                      1/2
10/6/2020                                          Case: 1:20-cv-06677 Document #: 11 Filed:Feedback ProfilePage 364 of 400 PageID #:913
                                                                                              11/10/20
                    FEEDBACK                                                                                                                    FROM                                           WHEN

                               Reply by northernswallow2012. Left within past month.
                               Sorry to hear about that, pls contact with us, we'll help you to solve it.


                           defective laser diodes , laser pointer                                                                               Buyer: the *** e ( 915 )                       Past month
                           (Private listing)                                                                                                                                                   Reciprocal feedback


                               Reply by northernswallow2012.Left within past month.
                               Pls tell us details, then we can solve the problem for you.


                           Item not needed.                                                                                                     Buyer: e *** e ( 40 )                          Past month
                           (Private listing)                                                                                                                                                   Reciprocal feedback


                               Reply by northernswallow2012.Left within past month.

                               Please contact us before your feedback and we discuss together.


                           I bought what I though was a full wig but it was eleven crochet braids                                               Buyer: i***o (4)                               Past month
                           (Private listing)                                                                                                                                                   Reciprocal feedback


                               Reply by northernswallow2012. Left within past month.

                               Please contact us before your feedback and we discuss together.


                           Not what expected!!! Totally disappointed!!!                                                                         Buyer: u***g (35 )                             Past month
                           (Private listing)                                                                                                                                                   Reciprocal feedback


                               Reply by northernswallow2012.Left within past month.

                               Sorry for the inconvenience to you, pls contact with us, we'll help you.


                           I bought a 4 chair set from this seller and only send me 3,                                                          Buyer: t***9 (27 )                             Past month
                           (Private listing)                                                                                                                                                   Reciprocal feedback


                               Reply by northernswallow2012.Left within past month.

                               Sorry for the inconvenience to you, pls contact with us, we'll help you.


                           Buyer Beware! Sent me the wrong product,and then tried to blame me. Refunded $6                                      Buyer: k***e (233 )                            Past month
                           (Private listing)                                                                                                                                                   Reciprocal feedback


                               Reply by northernswallow2012.Left within past month.
                               Sorry to hear about that, pls contact with us, we'll help you to solve it.




                                                                                                                                                                                                                     Comment?
                  Page 1 of 1
                                                                                                                           1



                                                      Member Quick Links                     Contact member                        Suggested Next                Leave Feedback
                                                                                             View items for sale                                                 Reply to received Feedback
                                                                                             View seller's Store                                                 Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


                  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/northernswallow2012?filter=feedback_page:All                                                                                                                                    2/2
10/6/2020                                                                                 northernswallow2012
                                                       Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20onPage
                                                                                                              eBay 365 of 400 PageID #:914

                                                                                                                                                                                              Sell      Watchlist          My eBay         4
            Hi     !          Daily Deals      Brand Outlet      Help & Contact


                                    Shop by
                                    category                   Search for anything                                                                                           All Categories                                 Search             Advanced



         northernswallow2012's profile



                                                                     northernswallow2012 (41642                   )                                                        Items for sale            Visit store         Contact
                                                                     97.6% positive feedback

                                                                                                                   Based in China, northernswallow2012 has been an eBay member since Apr 03, 2012
                                                                          Save




                                      Feedback ratings                                                                                                                                                         See all feedback

                                                         7,255       Item as described                     8,680             161              203                         The box is very small
                                                                                                                                                                          Oct 05, 2020
                                                         7,184       Communication                     Positive         Neutral           Negative
                                                         7,205       Shipping time

                                                         7,603       Shipping charges                        Feedback from the last 12 months



                                  1,205 Followers | 0 Reviews | Member since: Apr 03, 2012 |            China



         Items for sale(40332)                                                                                                                                                                                                           See all items




             1 Pair 18-SMD C...                               2pcs CNC Black ...                             Universal Motor...                              ABS Chrome Car ...                                     2pcs/set Motorc...
             US $9.64                       14m left          US $10.25                     41m left         US $4.87                        41m left        US $8.18                             1h left           US $10.55                    1h left




            About eBay      Announcements        Community        Security Center     Resolution Center      Seller Center     Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/northernswallow2012?_trksid=p2047675.l2559                                                                                                                                                                                        1/1
10/6/2020                                               Case: 1:20-cv-06677 Document #: 11northernswallow2012
                                                                                            Filed: 11/10/20   | eBay Stores
                                                                                                                  Page    366 of 400 PageID #:915
                                                                                                                                                                  Sell   Watchlist   My eBay         4
      Hi        !        Daily Deals         Brand Outlet      Help & Contact


                                  Shop by
                                  category                   Search this Store                                                                       This Store                      Search              Advanced



     eBay      eBay Stores      northernswallow2012




                                              northernswallow2012
                                              1205 followers northernswallow2012 (41642           ) 97.6%

                                              We appreciate every customer in our store , please let us know if you have any problems , we would definitely give you a better solution ! :)

                                                   Save this seller




     Category

     All                                                    All Listings   Auction   Buy It Now                                                                                        Best Match

     Baby                                              1-48 of 27,619 Results
     Business & Industrial
                                                                                Motorcycle Accessories Sidestand Rubber Tie Strap For KTM 98-19 Husaberg 09-14
     Cameras & Photo

     Clothing, Shoes & Accessories                                              C $10.89                                                                                                       From China
                                                                                Free shipping
     Coins & Paper Money

     Collectibles

     Computers/Tablets &
     Networking                                                                 Funny 3D Geometric Print T-Shirt Men Women Graphic Casual Short Sleeve Tee Tops
     Electronics
                                                                                $10.76 to $11.76                                                                                               From China
     Crafts                                                                     Was: $11.56
     eBay Motors                                                                Free shipping

     Health & Beauty

     Home & Garden                                                              Long Crochet Braid Synthetic Wig For Black Women Full Head Wigs NEW
     Jewelry & Watches
                                                                                $10.18                                                                                                         From China
     Musical Instruments & Gear                                                 Was: $10.72
     Pet Supplies                                                               Free shipping

     Sporting Goods

     Toys & Hobbies                                                             Rock Climbing descender Outdoor Mountaineering High quality Practical Useful
     Video Games & Consoles
                                                                                $61.30                                                                                                         From China
     Formal&Bridesmaids Dresses
                                                                                Was: $65.21
     Men's World                                                                Free shipping
     Women's World

     Girls' Clothing                                                            Adjustable Aluminium Alloy Multifunctional Woodworking Tool Punch Locator Set
     Boys' Clothing
                                                                                $39.32                                                                                                         From China
     20% Off
                                                                                Was: $41.39
     Black Friday                                                               Free shipping
     Other

                                                                                Men's Knitted Thick Single Breasted Cable Knitwear Cardigan Winter Sweater Tops

                                                                                $32.48 to $32.57                                                                                               From China
                                                                                Was: $34.19
                                                                                Free shipping



                                                                                Bicycle Foot Step Steel Foldable Fork Foot Step Peg MTB Bike Foot Peda Parts

                                                                                $18.24 to $18.34                                                                                               From China
                                                                                Free shipping




                                                                                Mens Slim Fit Skinny Pencil Pants Plaid Business Formal Dress Casual Trousers

                                                                                $17.30 to $17.38                                                                                               From China
                                                                                Was: $18.21
                                                                                $1.00 shipping



                                                                                Bust Climbing Belt Outdoor Breathable High-strength Rock Tree Climbing

                                                                                $62.17                                                                                                         From China
                                                                                Was: $66.14
                                                                                Free shipping



                                                                                Foot Pedal-Control Valve Faucet Basin Switch Kitchen Sink Lab Room Water Tap

                                                                                $30.17                                                                                                         From China
                                                                                Was: $31.76
                                                                                Free shipping
                                                                                or Best Offer

https://www.ebay.com/str/northernswallow2012?_dmd=1&rt=nc                                                                                                                                                           1/4
10/6/2020                                  Case: 1:20-cv-06677 Document #: 11northernswallow2012
                                                                               Filed: 11/10/20   | eBay Stores
                                                                                                     Page    367 of 400 PageID #:916
                                                            Deep-Curly Full Frontal Wig Indian Human Hair Wigs Pre Plucked Protable

                                                            $39.03 to $42.89                                                                   From China
                                                            Was: $45.15
                                                            Free shipping
                                                            10 watching

                                                            Men PU Leather Long Pants Wet Look Punk Gothic Biker Motorcycle Trousers Bottoms

                                                            $31.94 to $33.95                                                                   From China
                                                            Was: $33.62
                                                            $1.99 shipping



                                                            Mens Sexy Lingerie-Sissy Pouch Panties Lace Boxer Briefs-Underwear Underpants

                                                            $6.06                                                                              From China
                                                            Was: $6.38
                                                            Free shipping



                                                            Men's Knitted Thick Shawl Collar Single Breasted Cable Knitwear Cardigan Sweater

                                                            $24.21                                                                             From China
                                                            Was: $25.48
                                                            Free shipping



                                                            Multifunction Smell Proof Bag Smoking Password Lock Case Rolling Box Lockable

                                                            C $19.16                                                                           From China
                                                            $6.49 shipping
                                                            or Best Offer



                                                            Retro Oriental Fabric Cotton Japanese Bronzing Floral Sakura Sewing Cloth DIY

                                                            $6.52 to $6.94                                                                     From China
                                                            Was: $7.18
                                                            Free shipping



                                                            For Jeep Wrangler Waterproof Reversing Backup Rear View Camera Spare-Tire Mount

                                                            $44.69                                                                             From China
                                                            Was: $47.04
                                                            $1.78 shipping



                                                            Womens Wet Look PU Leather High Waist Skinny Leggings Pencil Pants Slim Trousers

                                                            $15.66 to $17.20                                                                   From China
                                                            Was: $17.53
                                                            Free shipping



                                                            Real Carbon Fiber Gear Shift Knob Cover Fit For Porsche MACAN 2014-2020 718 911

                                                            $45.02                                                                             From China
                                                            Was: $47.39
                                                            Free shipping
                                                            14 watching

                                                            Leak-proof Faucet Tap Beer Stainless Steel Mini Dispenser High quailty

                                                            C $78.45                                                                           From China
                                                            Was: $62.00
                                                            Free shipping



                                                            Collar Coat Sweater Cardigan Winter Knitwear Jacket Men's Stand Fashion

                                                            C $32.23 to C $32.59                                                               From China
                                                            Free shipping




                                                            12PCS Peach Wood Grain Car Interior Kit Cover Trim For Honda CR-V CRV 2017~2019

                                                            $48.35                                                                             From China
                                                            Was: $51.44
                                                            $25.77 shipping
                                                            14 watching

                                                            Small/Large Pencil compass Workshop Parts Layout Marking Tool Precision

                                                            C $16.31 to C $19.32                                                               From China
                                                            Free shipping




                                                            Ring Drill Bit Multifunction Wooden Thick Ring Maker High-Speed Steel Wood Tool

                                                            $16.40                                                                             From China
                                                            Was: $17.26
                                                            Free shipping
https://www.ebay.com/str/northernswallow2012?_dmd=1&rt=nc                                                                                                   2/4
10/6/2020                                  Case: 1:20-cv-06677 Document #: 11northernswallow2012
                                                                               Filed: 11/10/20   | eBay Stores
                                                                                                     Page    368 of 400 PageID #:917


                                                            NEW LISTING   Dust Collection Dust cover Fittings Attachment Spare Workshop Equipment

                                                            $37.40                                                                                         From China
                                                            Free shipping




                                                            10pcs External Thread Turning Tool Lathe Machine Cutting Tools CNC SEL1616H16

                                                            C $29.84                                                                                       From China
                                                            Free shipping




                                                            Full Length Adult Men Baggy Casual Coat Cape Loose Long Cardigan Cloak Tops New

                                                            $20.41 to $20.97                                                                               From China
                                                            $1.99 shipping




                                                            Mens Workwear Shoes Chef Restaurant Kitchen Water Oil Resistant Non-Slip Slip On

                                                            $21.26 to $21.48                                                                               From China
                                                            Was: $22.38
                                                            Free shipping



                                                            Carbon Fiber Interior Gear Shift Box Panel Fram Trim Fit For Nissan 350Z 2003-09

                                                            $35.22                                                                                         From China
                                                            Was: $37.07
                                                            Free shipping



                                                            9 Pcs/set Carbon Fiber Interior Trim Cover For Subaru BRZ Toyota 86 2013-2017

                                                            $39.73                                                                                         From China
                                                            Was: $41.82
                                                            Free shipping



                                                            Women's Elastic Shiny Mini Slip Dress Bodycon Oil See Through Tights Nightdress

                                                            $8.08                                                                                          From China
                                                            Was: $8.51
                                                            Free shipping



                                                            NEW LISTING   46pcs Ratchet Torque Wrench Kit Hand Tools For Car 1/4-Inch Socket Set Durable

                                                            $42.55                                                                                         From China
                                                            Free shipping




                                                            Foot Pedal Control Valve Faucet/Vertical Basin Switch Kitchen Sink Water Tap Hot

                                                            $38.10                                                                                         From China
                                                            Was: $40.11
                                                            $2.82 shipping



                                                            20pcs Moroccan Style Tile Wall Stickers Kitchen Bathroom Self-Adhesive Mosaic

                                                            $7.77 to $17.06                                                                                From China
                                                            Was: $17.96
                                                            Free shipping



                                                            12pcs Carbon Fiber Style Interior Decor Cover Trim For Honda CRV CR-V 2017-19

                                                            $43.23                                                                                         From China
                                                            Was: $45.51
                                                            Free shipping



                                                            Decorative Sofa Cover Couch Elastic Printing Slipcover Polyester Fiber

                                                            C $24.74 to C $37.37                                                                           From China
                                                            Free shipping




                                                            Womens Ladies Pencil Skirt Bodycon Office Plain High Waist Business Plus Size

                                                            C $23.44                                                                                       From China
                                                            Free shipping




                                                            Womens Baggy Long Sleeve Pullover Solid Sweatshirt Jumper Blouse Tops Shirts

                                                            $6.44                                                                                          From China
                                                            Was: $6 78
https://www.ebay.com/str/northernswallow2012?_dmd=1&rt=nc                                                                                                               3/4
10/6/2020                                                    Case: 1:20-cv-06677 Document #:Items
                                                                                               11forFiled:
                                                                                                     sale by11/10/20
                                                                                                            northernswallow2012
                                                                                                                         Page |369
                                                                                                                                eBay of 400 PageID #:918

                                                                                                                                                                                       Sell   Watchlist       My eBay               4
            Hi        !              Daily Deals      Brand Outlet     Help & Contact


                                         Shop by
                                         category             KTM                                                                                                     All Categories                          Search                    Advanced


                                                                                                                                                                                                      Include description
                                                             Items for sale from northernswallow2012 (41642             )      |   Save this seller | Show results from all sellers




        Categories
                                                                 All Listings    Auction    Buy It Now                                                                                           Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Parts                             52 results for KTM          Save this search
            Other Motorcycle Handlebars,
            Grips & Levers
            Motorcycle Fairings & Bodywork                       Find your Motorcycle
            Other Motorcycle Accessories                                                                                                                                      Clear selections
            Motorcycle Silencers, Mufflers &
            Baffles

                                                                                                                                                                                      0
            More

                                                                 Make & Model                                 Year From / To           Distance
                                                                                                                                                                           matching results
        Format                                     see all           KTM                                      Year From                 Any Distance of
                 All Listings                                        Any Model                                Year To                   60564-9579                            Find Results
                 Auction
                 Buy It Now
                                                                                                          Aluminums Alloy Universal Motorcycle Tool Kit For Honda Kawasaki Suzuki KTM (Fits: KTM)
                                                                                                          Brand New
        Guaranteed Delivery                        see all
                 No Preference                                                                            $14.96                                             From China
                 1 Day Shipping                                                                           Was: $15.75
                 2 Day Shipping                                                                           Buy It Now
                 3 Day Shipping
                                                                                                          Free Shipping
                 4 Day Shipping
                                                                                                          5% off
                                                                                                              Watch
        Condition                                  see all
                 New      (52)



        Price
                                                                                                          Hot Aluminums Alloy Universal Motorcycle Tool Sets For Honda Kawasaki Suzuki KTM
                 Under $15.00
                                                                                                          Brand New
                 Over $15.00
        $                  to $                                                                           $14.96                                             From China
                                                                                                          Was: $15.75
        Item Location                              see all                                                Buy It Now
                 Default                                                                                  Free Shipping
                 Within                                                                                   5% off
                   100 miles         of 60564                                                                 Watch

                 US Only
                 North America
                 Worldwide
                                                                                                          Motorcycle Fairing Bumper Panel Bolt Screws For Kawasaki /Suzuki /Honda /KTM/BMW
        Delivery Options                           see all                                                Brand New
                 Free shipping
                                                                                                          $15.45 to $17.15                                   From China

        Show only                                  see all                                                Was: $18.05
                                                                                                          Buy It Now
                 Free Returns
                                                                                                          Free Shipping
                 Returns accepted
                                                                                                          5% off
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...
                                                                                                          5pcs/Kit Motorcycle Spark Plug Socket Spanner Wrench Screw Drive Tools Universal (Fits: KTM)
                                                                                                          Brand New
                 Seller Information
                                                                                                          $11.22                                             From China
             northernswallow2012                                                                          Was: $11.81
             (41642              )                                                                        Buy It Now
                 Feedback rating: 41,642                                                                  Free Shipping
                 Positive Feedback: 97.6%                                                                 5% off
                 Member since Apr-03-12 in
                                                                                                              Watch
                 Hong Kong


                 Read feedback profile
                 Add to my favorite sellers
                 Visit seller's eBay Store!                                                               1x Black Motorcycle Bike CNC Gear Shifter Lever Aluminum Shift Pedal Universal (Fits: KTM)
                     northernswallow2012                                                                  Brand New

                                                                                                          $10.03                                             From China
                                                                                                          Was: $10.56
        Sponsored items for you                                                                           Buy It Now
                                                                                                          Free Shipping
                                                                                                          5% off
                                                                                                              Watch




                                                               55mm ID Black High Performance Motorcycle Parts Pod Air Filter Cleaner Black X2 (Fits: KTM)
                                                               Brand New


                    Stator Coil for KTM 400
                    450 620 625 6...
                    $54.00
                    Buy It Now
                    Free shipping


https://www.ebay.com/sch/m.html?_ssn=northernswallow2012&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                       1/6
10/6/2020                               Case: 1:20-cv-06677 Document #:Items
                                                                          11forFiled:
                                                                                sale by11/10/20
                                                                                       northernswallow2012
                                                                                                    Page |370
                                                                                                           eBay of 400 PageID #:919


                                                                              $17.45                                    From China
                                                                              Was: $18.37
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              5% off
                                                                                Watch




              For KTM 125/200/390
              DUKE 2013 2014 20...

              $75.99
                                                                              Universal Motorcycle Bike Blue LED Digital Gear Indicator Display Shift Sensor (Fits: KTM)
              Buy It Now
              Free shipping
                                                                              Brand New
              Last one
                                                                              $14.12                                    From China
                                                                              Was: $14.86
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              5% off
                                                                                Watch




                                                                              6 X 68mm Motorcycle Spring Hooks Accessories Exhaust Pipe Tools Set Kit Blue NEW (Fits: KTM)
              CNC Front Clutch Fluid                                          Brand New
              Reservoir Tank...

              $4.75                                                           $8.53                                     From China
              Buy It Now                                                      Was: $8.98
              Free shipping                                                   Buy It Now
                                                                              Free Shipping
                                                                              5% off
                                                                                Watch




                                                                              51mm ID Black High-Performance Motorcycle Parts Pod Air Filter Cleaner Black X2 (Fits: KTM)
                                                                              Brand New

                                                                              $17.94                                    From China
              Rear Seat Cover Cowl
                                                                              Was: $18.88
              Fairing For KTM ...
                                                                              Buy It Now
              $61.45                                                          Free Shipping
              Buy It Now
                                                                              5% off
              Free shipping
                                                                                Watch




                                                                              For 50-125cc Kick Start Dirt Bike Wire Harness Wiring Loom CDI Coil Magneto Kits (Fits: KTM)
                                                                              Brand New

                                                                              $30.44                                    From China
                                                                              Was: $32.04
                                                                              Buy It Now
              Oversize KTM CNC Rear                                           Free Shipping
              Brake Step Plat...                                              5% off
              $7.33                                                             Watch
              Buy It Now
              Free shipping




                                                                              NEW 10*Motorcycle Exhaust Manifold Gasket Seal O-Ring For KTM/Husaberg/Husqvarna
                                                                              Brand New

                                                                              $8.47                                     From China
                                                                              Was: $8.92
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              5% off
                                                                                Watch
              Side Stand Rubber Strap
              For KTM 98-19...

              $8.80
              Buy It Now
              Free shipping                                                   7/8" Universal Motorcycle Hand Grips HandleBar Cover Gel For Honda Suzuki KTM
                                                                              Brand New

                                                                              $11.41                                    From China
                                                                              Was: $12.01
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              5% off




              Side Stand Rubber Strap
              For KTM 1998-...
                                           1 Pcs Motorcycle Switch Push Horn Starter Dirt Bike KTM Dual Sport Brand New
              $9.90                        Brand New
              Buy It Now
              Free shipping




https://www.ebay.com/sch/m.html?_ssn=northernswallow2012&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                 2/6
10/6/2020                                 Case: 1:20-cv-06677 Document #:Items
                                                                            11forFiled:
                                                                                  sale by11/10/20
                                                                                         northernswallow2012
                                                                                                      Page |371
                                                                                                             eBay of 400 PageID #:920


                                                                              $7.01                                     From China
                                                                              Was: $7.38
                                                                              Buy It Now
                                                                              Free Shipping
              $12.50
              Buy It Now                                                      5% off
              Free shipping
                                                                                Watch




                                                                              35mm ATV PIT Dirt Bike Splash Proof Plastic Cover Air Filter For 50cc 110cc Blue (Fits: KTM)
                                                                              Brand New

                                                                              $8.61                                     From China

              Generator Stator Coil for
                                                                              Was: $9.06
              KTM 400 450...                                                  Buy It Now
                                                                              Free Shipping
              $53.99
                                                                              5% off
              Buy It Now
              Free shipping                                                     Watch




                                                                              Motorcycle Exhaust Muffler Pipe Heat Shield Cover Heel Guard Anti-Scalding KTM
                                                                              Brand New

                                                                              $10.56                                    From China
                                                                              Was: $11.12
                                                                              Buy It Now
                                                                              Free Shipping
              Generator Stator Coil for                                       5% off
              KTM 400 450...
                                                                                Watch
              $54.00
              Buy It Now
              Free shipping


                                                                              Motorcycle Accessories Sidestand Rubber Tie Strap For KTM 98-19 Husaberg 09-14
                                                                              Brand New

                                                                              $8.18                                     From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                Watch




              Stator Coil Magneto
              Alternator for KT...
              $53.99
              Buy It Now                                                      Aluminum Air Fuel Mixture Screw Adjuster For Mikuni VM26 Carb Honda KTM
              Free shipping
                                                                              Brand New

                                                                              $7.51                                     From China
                                                                              Was: $7.91
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              5% off
                                                                                Watch




              For KTM 125/200/390
              DUKE 2013-2016 CN...
                                                                              10 X Motorcycle Exhaust Manifold Gasket Seal O-ring For KTM/Husaberg/Husqvarna
                                                                              Brand New
              $75.99
              Buy It Now
              Free shipping
                                                                              $8.44                                     From China

              Last one
                                                                              Was: $8.88
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              5% off
                                                                                Watch




                                                                              For Honda CR125R CR250R CR500R CR80R CRF100F CRF125F CRF150F Soft Seat Cover
                                                                              Top (Fits: KTM)
                                                                              Brand New
              For KTM 125/200/390
              DUKE 2013-2016 Mo...                                            $12.45                                    From China
              $77.39                                                          Was: $13.11
              Buy It Now                                                      Buy It Now
              Free shipping                                                   Free Shipping
              Last one                                                        5% off
                                                                                Watch




                                           Spark Plug Socket For KTM For Kawasaki For Suzuki For Honda XR600R XR200R New
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=northernswallow2012&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                 3/6
10/7/2020                                                   Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                      11/10/20| eBayPage 372 of 400 PageID #:921


                                                                                                                                           How do you like our checkout? Tell us what you think
                                                  Checkout

               Pay with                                                                                                      Subtotal (1 item)                                            $11.41
                                                                                                                             Shipping                                                       Free
                                     New card                                                                                Tax*                                                          $0.71
                       0000   0000 0000   0000   Add a credit or debit card

                                                                                                                             Order total                                                $12.12

                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                for certain tax authorities. Learn more


                        Special financing available.
                        Apply now. See terms
                                                                                                                                                       Confirm and pay

                                                                                                                                                  Select a payment option
               Ship to

               28W700 Perkins Ct                                                                                                                           See details
               Naperville, IL 60564-9579
               United States

               Change




               Review item and shipping

               Seller: northernswa... | Message to seller

                                                      7/8" Universal Motorcycle Hand Grips HandleBar Cover Gel
                                                      For Honda Suzuki KTM
                                                      Color: Black
                                                      $11.41
                                                      $12.01

                                                      Quantity     1


                                                      Delivery
                                                      Est. delivery: Nov 9 – Nov 30
                                                      Standard SpeedPAK from China/Hong Kong/Taiwan
                                                      Free



                                                      Save up to 5%



               Gift cards, coupons, eBay Bucks



               Enter code:                                                    Apply




               Donate to charity (optional)
               Reflections of Trinity
               Help children, seniors and others in COVID-19 crisis with food and basic needs.




               Select amount                         None




            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1429632710017                                                                                                                                       1/1
10/6/2020                                                               Hot Aluminums
                                                        Case: 1:20-cv-06677   DocumentAlloy Universal Motorcycle
                                                                                             #: 11 Filed:        Tool Sets For
                                                                                                              11/10/20         Honda373
                                                                                                                            Page    Kawasaki SuzukiPageID
                                                                                                                                        of 400      KTM | eBay#:922

                                                                                                                                                                                                       Sell     Watchlist        My eBay            4
  Hi        !          Daily Deals    Brand Outlet        Help & Contact


                           Shop by
                           category                    Search for anything                                                                                                             All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                       | Add to Watchlist




               Check if this part fits your vehicle            Contact the seller



       SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                                 Hot Aluminums Alloy Universal Motorcycle
                                                                                                                                                                                                              Shop with confidence
                                                                                                                 Tool Sets For Honda Kawasaki Suzuki KTM
                                                                                                                                                                                                                     eBay Money Back Guarantee
                                                                                                                                                                                                                     Get the item you ordered or get
                                                                                                                                                                                                                     your money back. Learn more
                                                                                                                   Condition: New

                                                                                                                                              Buy 1              Buy 2                                        Seller information
                                                                                                                          Bulk
                                                                                                                                            $14.96/ea          $14.36/ea                                      northernswallow2012 (41642        )
                                                                                                                      savings:
                                                                                                                                                                                                              97.6% Positive feedback

                                                                                                                                              Buy 3
                                                                                                                                            $14.21/ea                                                             Save this Seller
                                                                                                                                                                                                              Contact seller

                                                                                                                     Quantity:          1         4 or more for $13.91/ea                                     Visit store
                                                                                                                                                                                                              See other items
                                                                                                                                   5 available



                                                                                                                     Price:   US $14.96/ea                                   Buy It Now
                                                                                                                              US $15.75 (5% off)

                                                                                                                                                                            Add to cart


                                                                                                                                                                          Add to Watchlist


                                             Have one to sell?         Sell now                                                                                                  Longtime
                                                                                                                     Free shipping                30-day returns
                                                                                                                                                                                 member

                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: suzhou, China
                                                                                                                                   Ships to: Worldwide See exclusions


                                                                                                                     Delivery:                Estimated between Mon. Nov. 2 and Fri.
                                                                                                                                              Nov. 20
                                                                                                                                              This item has an extended handling time and a
                                                                                                                                              delivery estimate greater than 18 business days.
                                                                                                                                              Please allow additional time if international delivery
                                                                                                                                              is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                                 Earn up to 5x points when you use your
                                                                                                                                                 eBay Mastercard®. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




   Similar sponsored items 1/2                                                                                                                                                                                                    Feedback on our suggestions




       7PCS Universal Motorcycle               7 PCS Universal Motorcycle               Aluminums Alloy Universal              Hot Aluminums Alloy                             7PCS Universal Motorcycle                    For Honda Kawasaki Suzuki
       Durable Tool Kit For Honda…             Durable Tool Kits For Hond…              Motorcycle Tool Kit For…               Universal Motorcycle Tool…                      Tool Kit Tool Kit For Honda…                 KTM,Universal 7Pcs…
       $19.43                                  $13.01                                   $14.96                                 $12.98                                          $13.24                                       $12.57                      Feedback
       $20.89                                  $14.14                                   $15.75                                 $13.66                                          $14.08                                       $13.66
       Free shipping                           Free shipping                            Free shipping                          Free shipping                                   + $1.67 shipping                             Free shipping
       New                                     New                                      New                                    New                                             New                                          New




https://www.ebay.com/itm/Hot-Aluminums-Alloy-Universal-Motorcycle-Tool-Sets-For-Honda-Kawasaki-Suzuki-KTM/284013576540?hash=item422087415c:g:OmgAAOSwFn9fYdBn                                                                                                   1/4
10/12/2020                                                         Motorcycle
                                                   Case: 1:20-cv-06677        Fairing Bumper
                                                                         Document            Panel
                                                                                         #: 11     Bolt Screws
                                                                                                Filed:         For Kawasaki
                                                                                                          11/10/20    Page  /Suzuki
                                                                                                                               374/Honda /KTM/BMW
                                                                                                                                    of 400  PageID| eBay
                                                                                                                                                      #:923
 Hi! Sign in or register      Daily Deals    Brand Outlet    Help & Contact                                                                                                                 Sell     Watchlist        My eBay


                           Shop by
                           category              Search for anything                                                                                                       All Categories                             Search              Advanced


       Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle Fairing                            CNC Fairing Bolt                            Universal CNC                                     Motorcycle Fairing                                 Motorcycle Fairing
                           Bumper Panel Bol…                             Kit body screws…                            Fairing Bolts Kit…                                Bumper Panel Bol…                                  Bumper Panel Bol…
                           $15.97                                        $15.66                                      $18.07                                            $17.00                                             $17.00
                           $16.99                                        $16.48                                      $19.03                                            Free shipping                                      Free shipping
                           Free shipping                                 Free shipping                               Free shipping




                                                                                                           Motorcycle Fairing Bumper Panel Bolt Screws
                                                                                                                                                                                                   Shop with confidence
                                                                                                           For Kawasaki /Suzuki /Honda /KTM/BMW
                                                                                                                                                                                                          eBay Money Back Guarantee
                                                                                                             Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                          your money back. Learn more
                                                                                                                   Color:     - Select -


                                                                                                               Quantity:      1               10 available                                         Seller information
                                                                                                                                                                                                   northernswallow2012 (41693        )
                                                                                                                                                                                                   97.6% Positive feedback
                                                                                                                 Price:     C $22.33                              Buy It Now
                                                                                                                            Approximately                                                              Save this Seller
                                                                                                                            US $17.00
                                                                                                                                                                 Add to cart                       Contact seller
                                                                                                                                                                                                   Visit store
                                                                                                                                                               Add to Watchlist                    See other items


                                                                                                                                                                      Longtime
                                                                                                               Free shipping           30-day returns
                                                                                                                                                                      member

                                                                                                               Shipping: FREE Economy Int'l Shipping | See details
                                                                                                                             International shipment of items may be subject to customs
                                                                                                                             processing and additional charges.
                                                                                                                             Item location: suzhou, China
                                                                                                                             Ships to: Worldwide See exclusions

                                                                                                               Delivery:           Estimated between Tue. Nov. 10 and Thu.
                                                                                                                                   Jan. 7
                                            Have one to sell?         Sell now                                                     This item has an extended handling time and a
                                                                                                                                   delivery estimate greater than 19 business days.
                                                                                                                                   Please allow additional time if international delivery
                                                                                                                                   is subject to customs processing.

                                                                                                              Payments:

                                                                                                                                      Earn up to 5x points when you use your
                                                                                                                                      eBay Mastercard®. Learn more

                                                                                                                Returns: 30 days, buyer pays return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                               Feedback on our suggestions




     Motorcycle Fairing Bumper               Fairing Bumper Panel Bolt             10PCS Motorcycle Rubber                Black Rubber gasket                       Fairing Bolt kit Body Screws                 Oil Tank Cup Parts For
     Panel Bolt Screw For…                   Screw For Kawasaki/Hond…              Grommets Bolt For Honda…               Replacement Parts For…                    Aluminum M5 M6 For Hond…                     Ducati For Kawasaki 1pc…
     $16.29                                  $16.29                                $7.97                                  $9.17                                     $20.05                                       $9.20
     $17.15                                  $17.15                                Free shipping                          Free shipping                             Free shipping                                $9.68
     Free shipping                           Free shipping                                                                                                                                                       Free shipping




    Description             Shipping and payments                                                                                                                                                                                    Report item



                                                                                                                                                                                                    eBay item number: 284020456796
      Seller assumes all responsibility for this listing.

      Last updated on Oct 09, 2020 05:21:38 PDT View all revisions

          Item specifics                                                                                                                                                                                                                    Feedback

          Condition:                   New                                                                       Brand:                                  Unbranded
          Package Contents:            Total: 137PCS                                                             Manufacturer Part Number:               Does Not Apply



        You may like
                                                             2%
                                                                Off

https://www.ebay.com/itm/Motorcycle-Fairing-Bumper-Panel-Bolt-Screws-For-Kawasaki-Suzuki-Honda-KTM-BMW/284020456796?hash=item4220f03d5c:g:7eAAAOSwWWFfacd0                                                                                           1/3
10/12/2020                                                            Front Brake
                                                       Case: 1:20-cv-06677        Disc Rotor Fit
                                                                              Document        #:For
                                                                                                 11KTM 250 MX/MXC/SX-F/XC-F/XC-W
                                                                                                    Filed:  11/10/20 Page 375    300of
                                                                                                                                     EXC/GS/MX/MXC
                                                                                                                                       400 PageID| eBay
                                                                                                                                                    #:924
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search                 Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Brakes & Suspension > Brake Rotors                                                                                           | Add to Watchlist




    People who viewed this item also viewed

                           KTM Rear Brake                                 Front Brake Disc                               KTM Solid Rear                                      KTM Front Brake                                    KTM Front Brake
                           Disc SX SXF EXC…                               Rotor For KTM 20…                              Brake Disc SX SX…                                   Disc SX SXF 200…                                   Disc SXF 300 35…
                           $41.53                                         $35.20                                         $41.53                                              $41.53                                             $41.53
                           + shipping                                     + $7.00 shipping                               + shipping                                          + shipping                                         + shipping




            Check if this part fits your vehicle                        Select Vehicle



                                                                                                   Front Brake Disc Rotor Fit For KTM 250
                                                                                                                                                                                                         Shop with confidence
                                                                                                   MX/MXC/SX-F/XC-F/XC-W 300 EXC/GS/MX/MXC
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New other (see details)                                                                      Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                                                         10 available                                                    Seller information
                                                                                                          Quantity:      1
                                                                                                                                                                                                         nssupermarket2011 (421        )
                                                                                                                                                                                                         100% Positive feedback

                                                                                                            Price:    US $42.90                                      Buy It Now
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                    Add to cart
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items
                                                                                                                                                                  Add to Watchlist



                                                                                                               30-day returns                              Longtime member


                                                                                                         Shipping: $13.90 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: GZ, china, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Fri. Oct. 30 and Thu. Nov. 19

                                                                                                                              Please note the delivery estimate is greater than 12 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.


                                Have one to sell?         Sell now                                      Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     Front Footrest Foot Pegs Fit             New Fuel Tank Decal Pad                 Front Upper Stay Fairing               Front Upper Stay Fairing                    Front Upper Stay Fairing                      Tank Pad Anti Slide Tank
     For Suzuki…                              Gas Cap Sticker Protector…              Headlight Bracket For…                 Headlight Bracket For…                      Headlight Bracket For…                        Pads Rubber Traction Fit F…
     $12.96                                   $5.12                                   $36.40                                 $38.90                                      $35.80                                        $13.50
     Free shipping                            + $1.60 shipping                        + $1.60 shipping                       + $1.60 shipping                            + $1.60 shipping                              Free shipping




    Description             Shipping and payments                                                                                                                                                                                              Report item



                                                                                                                                                                                                           eBay item number: 142736818447
      Seller assumes all responsibility for this listing.

      Last updated on Sep 29, 2020 21:15:51 PDT View all revisions

          Compatibility
          Please choose your vehicle’s details for specific results.
https://www.ebay.com/itm/Front-Brake-Disc-Rotor-Fit-For-KTM-250-MX-MXC-SX-F-XC-F-XC-W-300-EXC-GS-MX-MXC/142736818447                                                                                                                                          1/3
10/12/2020                                         Case:          Front Brake
                                                         1:20-cv-06677        Disc Rotor Fit
                                                                          Document        #:For
                                                                                             11KTM 250 MX/MXC/SX-F/XC-F/XC-W
                                                                                                Filed:  11/10/20 Page 376    300of
                                                                                                                                 EXC/GS/MX/MXC
                                                                                                                                   400 PageID| eBay
                                                                                                                                                #:925
                            y                         p

             Year           Make             Model         Submodel
              -Select-      -Select-         -Select-       -Select-              Go


         [show all compatible vehicles]


               This part is compatible with 506 vehicle(s).


             Notes       Year                                    Make                              Model                                       Submodel
                         2009                                    KTM                               125                                         SX
                         2008                                    KTM                               125                                         SX
                         2008                                    KTM                               125                                         SXS
                         2007                                    KTM                               125                                         EXC
                         2007                                    KTM                               125                                         SX
                         2007                                    KTM                               125                                         SXS
                         2006                                    KTM                               125                                         EXC
                         2006                                    KTM                               125                                         SX
                         2006                                    KTM                               125                                         SXS
                         2005                                    KTM                               125                                         EXC
                         2005                                    KTM                               125                                         SX
                         2005                                    KTM                               125                                         SXS
                         2004                                    KTM                               125                                         EXC
                         2004                                    KTM                               125                                         SX
                         2004                                    KTM                               125                                         SXS
                         2003                                    KTM                               125                                         EXC
                         2003                                    KTM                               125                                         SX
                         2003                                    KTM                               125                                         SXS
                         2002                                    KTM                               125                                         EXC
                         2002                                    KTM                               125                                         SX

         Page 1 of 26                                                                         1 2 3 4 5 6 7 8 9 10

         Portions of the information contained in this table have been provided by nssupermarket2011



         Item specifics
         Condition:             New other (see details)                                           Brand:                           Unbranded
         UPC:                   Does not apply                                                    Manufacturer Part Number:        Does Not Apply
         EAN:                   Does not apply



         Item description
         250 MXC 2003. 300 MXC Standard forks 1994-1998. 300 MXC 1999-2003. 300 SX 1993. 300 SX 1994-2003. 250 MX 1992-1993. 300 MX 1990-1991. 300 MX 1992-.

              See full item description




   Sponsored items based on your recent views 1/2                                                                                                                            Feedback on our suggestions




     38mm Motorcycle PWK 38                  Front Brake Disc Rotor For   For KTM Front Brake Disc         KTM Front Steel Brake Disc          Universal 22mm 28mm     Motorcycle Handguards
     mm Carburetor 38 Air Strik…             KTM 200…                     Cover Guard KTM EXC SX…          Rotor Pads for 300…                 Handguard Hand Guard…   Brush Bar Hand Protector…
     $45.12                                  $35.20                       $18.90                           $60.45                              $28.81                  $17.82
     + $16.00 shipping                       + $7.00 shipping             $22.50                           $65.00                              $30.98                  $18.96
     Last one                                Seller 99.1% positive        + $2.99 shipping                 Free shipping                       + $7.50 shipping        Free shipping
                                                                          Seller 99.5% positive            Seller 99.6% positive               New                     New




   More from this seller 1/2                                                                                                                                                 Feedback on our suggestions




https://www.ebay.com/itm/Front-Brake-Disc-Rotor-Fit-For-KTM-250-MX-MXC-SX-F-XC-F-XC-W-300-EXC-GS-MX-MXC/142736818447                                                                                       2/3
10/12/2020                                                                            eBay
                                         Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20 Page 377 of 400 PageID #:926




                  Categories                    Product Overview
                                                    Part Name: Front Floating Brake Disc Rotor
                                                    Fitment: KTM
                                                    250 EXC Grimeca Caliper 1992-1993
                                                    250 EXC 1994-1999
                                                    250 EXC KTM-2T-EXC/e1/00060 2000-2003
                                                    250 GS 1993
                                                    250 GS 1994-1997
                                                    250 MX 1992-1993
                                                    250 MXC 2003
                                                    250 T-XC Grimeca Caliper 1992-1993

                                                    300 EXC 1997-2003
                                                    300 GS 1991-1992
                                                    300 GS 1993-1994
                                                    300 GS 1994-on
                                                    300 MX 1990-1991
                                                    300 MX 1992-
                                                    300 MXC Standard forks 1994-1998
                                                    300 MXC 1999-2003
                                                    300 SX 1993
                                                    300 SX 1994-2003
                                                    Material: Iron inner ring & Stainless steel outer ring
                                                    Color: see picture shown
                                                    Package: one front rotors
                                                    Designed by CAD/CAM system
                                                    Hi-end laser cut technology, heat resistant test
                                                    Replaces original disc with no modification required
                                                    Keeps the contact surface cleaner between the disc and the brake pad
                                                    Improves and personalise the style of each motorcycle
                                                    High Quality Made ,100% New ,After Market Parts.
                                                    This front floating disc rotors are constructed from 420 stainless steel.


                                                    Shipping Terms        International Buyers Please Note       Payment        Refund      About us


                                                    Economy shipping:

                                                    We ship most goods within 1-2 business day after payement cleared.

                                                    We ship to eBay address ONLY. Please make sure your address in eBay is matched with your shipping address
                                                    before you pay.

                                                    We ship worldwide Via Flat-Mail, Delivery time is 11-22 business days.



                                                                                                Delivery Time, Work Days
                                                         Country
                                                                                                  5-9    10-15 16-20 21-25          26-30     >35
                                                      United States       Rate (item arrived)   17.4% 58.3% 10.5% 10.5%              3.4%    Refund
                                                            UK            Rate (item arrived)    9.8% 43.3% 29.2% 13.3%              4.4%    Refund
                                                        Australia         Rate (item arrived)   11.5% 40.0% 24.2% 17.2%              7.1%    Refund
                                                         France           Rate (item arrived)   10.5% 28.7% 43.8% 10.1%              7.0%    Refund
                                                       Germany            Rate (item arrived)    9.1% 22.3% 31.3% 20.8%             15.5%    Refund
                                                        Canada            Rate (item arrived)    3.1% 44.1% 31.4% 17.6%              3.9%    Refund
                                                          Spain           Rate (item arrived)    3.5% 25.1% 47.8% 12.9%             10.7%    Refund
                                                           Italy          Rate (item arrived)    2.0% 10.1% 19.4% 32.8%             35.7%    Refund
                                                         Russia           Rate (item arrived)    0.6% 11.1% 22.4% 31.4%             34.5%    Refund
                                                          Brazil          Rate (item arrived)    1.1% 13.2% 23.8% 36.3%             25.6%    Refund



                                                    Expedited shipping:

                                                    Express Mail Service is available. Delivery time is 3-7 business days. You need to contact us about this service.


On Feb-01-20 at 06:40:11 PST, seller added the following information:




vi.vipr.ebaydesc.com/ws/eBayISAPI.dll?ViewItemDescV4&item=142736818447&t=1601439351000&category=177922&seller=nssupermarket2011&excSoj=1&excTrk=1&lsite=100&ittenable=false&domain=ebay.com…   1/1
10/12/2020                                                            Front Brake
                                                       Case: 1:20-cv-06677        Disc Rotor Fit
                                                                              Document        #:For
                                                                                                 11KTM 250 MX/MXC/SX-F/XC-F/XC-W
                                                                                                    Filed:  11/10/20 Page 378    300of
                                                                                                                                     EXC/GS/MX/MXC
                                                                                                                                       400 PageID| eBay
                                                                                                                                                    #:927
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search                 Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Brakes & Suspension > Brake Rotors                                                                                           | Add to Watchlist




    People who viewed this item also viewed

                           KTM Rear Brake                                 Front Brake Disc                               KTM Solid Rear                                      KTM Front Brake                                    KTM Front Brake
                           Disc SX SXF EXC…                               Rotor For KTM 20…                              Brake Disc SX SX…                                   Disc SX SXF 200…                                   Disc SXF 300 35…
                           $41.53                                         $35.20                                         $41.53                                              $41.53                                             $41.53
                           + shipping                                     + $7.00 shipping                               + shipping                                          + shipping                                         + shipping




            Check if this part fits your vehicle                        Select Vehicle



                                                                                                   Front Brake Disc Rotor Fit For KTM 250
                                                                                                                                                                                                         Shop with confidence
                                                                                                   MX/MXC/SX-F/XC-F/XC-W 300 EXC/GS/MX/MXC
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New other (see details)                                                                      Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                                                         10 available                                                    Seller information
                                                                                                          Quantity:      1
                                                                                                                                                                                                         nssupermarket2011 (421        )
                                                                                                                                                                                                         100% Positive feedback

                                                                                                            Price:    US $42.90                                      Buy It Now
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                    Add to cart
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items
                                                                                                                                                                  Add to Watchlist



                                                                                                               30-day returns                              Longtime member


                                                                                                         Shipping: $13.90 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: GZ, china, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Fri. Oct. 30 and Thu. Nov. 19

                                                                                                                              Please note the delivery estimate is greater than 12 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.


                                Have one to sell?         Sell now                                      Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     Front Footrest Foot Pegs Fit             New Fuel Tank Decal Pad                 Front Upper Stay Fairing               Front Upper Stay Fairing                    Front Upper Stay Fairing                      Tank Pad Anti Slide Tank
     For Suzuki…                              Gas Cap Sticker Protector…              Headlight Bracket For…                 Headlight Bracket For…                      Headlight Bracket For…                        Pads Rubber Traction Fit F…
     $12.96                                   $5.12                                   $36.40                                 $38.90                                      $35.80                                        $13.50
     Free shipping                            + $1.60 shipping                        + $1.60 shipping                       + $1.60 shipping                            + $1.60 shipping                              Free shipping




    Description             Shipping and payments                                                                                                                                                                                              Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: GZ, china, China
             Shipping to: Worldwide


https://www.ebay.com/itm/Front-Brake-Disc-Rotor-Fit-For-KTM-250-MX-MXC-SX-F-XC-F-XC-W-300-EXC-GS-MX-MXC/142736818447                                                                                                                                          1/3
10/12/2020                                                              Front Brake
                                                         Case: 1:20-cv-06677        Disc Rotor Fit
                                                                                Document        #:For
                                                                                                   11KTM 250 MX/MXC/SX-F/XC-F/XC-W
                                                                                                      Filed:  11/10/20 Page 379    300of
                                                                                                                                       EXC/GS/MX/MXC
                                                                                                                                         400 PageID| eBay
                                                                                                                                                      #:928
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Middle East, Oceania, South America, Brunei Darussalam, Cambodia, Hong Kong, Laos, Macau,
             Vietnam, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, Albania, Andorra, Bosnia and Herzegovina, Gibraltar, Guernsey, Jersey, Liechtenstein, Macedonia, Malta, Moldova, Monaco,
             Montenegro, San Marino, Svalbard and Jan Mayen, United Kingdom, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Japan, Kazakhstan, Kyrgyzstan,
             Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, PO Box

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling               To                       Service                                                                                   Delivery*

               US $13.90                           United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                             Estimated between Fri. Oct. 30 and Thu. Nov. 19
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 2 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



         Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

         Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




         Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/2                                                                                                                                                                            Feedback on our suggestions




     38mm Motorcycle PWK 38                      Front Brake Disc Rotor For             For KTM Front Brake Disc                 KTM Front Steel Brake Disc                Universal 22mm 28mm                       Motorcycle Handguards
     mm Carburetor 38 Air Strik…                 KTM 200…                               Cover Guard KTM EXC SX…                  Rotor Pads for 300…                       Handguard Hand Guard…                     Brush Bar Hand Protector…
     $45.12                                      $35.20                                 $18.90                                   $60.45                                    $28.81                                    $17.82
     + $16.00 shipping                           + $7.00 shipping                       $22.50                                   $65.00                                    $30.98                                    $18.96
     Last one                                    Seller 99.1% positive                  + $2.99 shipping                         Free shipping                             + $7.50 shipping                          Free shipping
                                                                                        Seller 99.5% positive                    Seller 99.6% positive                     New                                       New




   More from this seller 1/2                                                                                                                                                                                                 Feedback on our suggestions




     Front Brake Disc Rotor Fit                  Front Brake Disc Rotor Fit             Floating Front Brake Disc                Floating Front Brake Disc                 Front Brake Disc Rotor Fit                Front Floating Brake Disc
     For KTM 250 125 200 250…                    For KTM 360 380…                       Rotor Fit For KTM Nevada…                Rotor Fit For Honda CBR60…                For Yamaha Motorcycle…                    Rotor Fit For Kawasaki Ninj…
     $42.80                                      $49.88                                 $85.60                                   $163.00                                   $169.20                                   $169.80
     + shipping                                  + shipping                             + shipping                               + shipping                                + shipping                                + shipping




https://www.ebay.com/itm/Front-Brake-Disc-Rotor-Fit-For-KTM-250-MX-MXC-SX-F-XC-F-XC-W-300-EXC-GS-MX-MXC/142736818447                                                                                                                                       2/3
10/12/2020                                                                                  nssupermarket2011
                                                        Case: 1:20-cv-06677 Document #: 11 Filed: 11/10/20onPage
                                                                                                              eBay 380 of 400 PageID #:929

         Hi! Sign in or register      Daily Deals       Brand Outlet     Help & Contact                                                                                                          Sell      Watchlist          My eBay


                                     Shop by
                                     category                   Search for anything                                                                                             All Categories                                 Search           Advanced



        nssupermarket2011's profile



                                                                       nssupermarket2011 (421 )                                                                               Items for sale            Visit store         Contact
                                                                       100% positive feedback

                                                                                                                     Based in China, nssupermarket2011 has been an eBay member since Sep 05, 2016
                                                                          Save




                                       Feedback ratings                                                                                                                                                           See all feedback

                                                           88          Item as described                    97                2                  0                           tip-top ebayer,à recommander 👍
                                                                                                                                                                             Oct 05, 2020
                                                           86          Communication                    Positive        Neutral              Negative
                                                           87          Shipping time

                                                           93          Shipping charges                       Feedback from the last 12 months



                                   22 Followers | 0 Reviews | Member since: Sep 05, 2016 |           China



        Items for sale(1423)                                                                                                                                                                                                                See all items




             Front Headlight...                               Windshield Wind...                              Radiator Cooler...                                Blue Rubber Key...                                     Biue Motorcycle...
             US $186.36                       6m left         US $22.20                      53m left         US $132.55                         10h left       US $3.66                           11h left            US $3.62                  11h left




             About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/nssupermarket2011?_trksid=p2047675.l2559                                                                                                                                                                                           1/1
10/12/2020                                             Case: 1:20-cv-06677 Document #: 11 nssupermarket2011
                                                                                           Filed: 11/10/20  | eBay Stores381 of 400 PageID #:930
                                                                                                                Page
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                 Sell   Watchlist     My eBay


                                   Shop by
                                   category              Search this Store                                                                         This Store                        Search            Advanced



     eBay       eBay Stores      nssupermarket2011




                                              nssupermarket2011
                                              22 followers nssupermarket2011 (421      ) 100.0%


                                                  Save this seller




     Category

     All                                                All Listings   Auction    Buy It Now                                                                                   Time: ending soonest

     fairing bodywork kit                              1-48 of 635 Results
     headlight set
                                                                             Front Headlight Headlamp Head Light Lamp Assembly For Honda CBR1100XX 1997-2007
     headlight

     key                                                                     $186.36                                                                                                            From China
                                                                             $1.60 shipping
     keychain

     sticker

     headlight bracket
                                                                             Windshield Windscreen For yamaha YZF-R6 2008-2015 08 09 11 12 13 motorcycle ABS
     Air intake

     Clutch brake lever                                                      $22.20                                                                                                             From China
                                                                             $1.60 shipping
     Fender

     Footrest

     brake disc rotor
                                                                             Radiator Cooler Cooling Fit For Suzuki GSXR1000 2005-2006 2009-2014 10 11 12 13
     Radiator

     Rear tail seat cowl                                                     $132.55                                                                                                            From China

     Rearview mirrors                                                        $35.99 shipping

     Silders spools

     Speedometer

     Speedometer cover
                                                                             Blue Rubber Keychain Key Ring For Honda CBR400/500/600/1000/1100XX New

     Stator engine cover                                                     $3.66                                                                                                              From China
     Steering damper kit                                                     $1.60 shipping

     Taillight

     Turn signals light

     Upper fairing cowl                                                      Biue Motorcycle Rubber Keychain Key Ring For Yamaha YZF R6 New

     Windshield                                                              $3.62                                                                                                              From China
     Tank cover                                                              $1.60 shipping

     Tank pads

     Seat

     brake pads                                                              Headlight Front light Head Lamp House For kawasaki Z1000 2007-2008-2009 New

     oil reservoir                                                           $166.98                                                                                                            From China
     hand grips                                                              $1.60 shipping
     lever guards

     handle bar

     Other                                                                   Green Rubber Keychain Key Ring For Honda CBR500/900/954/1000/1100XX New

                                                                             $3.65                                                                                                              From China
                                                                             $1.60 shipping




                                                                             Motorcycle Rubber Keychain Key Ring For Yamaha YZF-R6 New White+Red

                                                                             $3.60                                                                                                              From China
                                                                             $1.60 shipping




                                                                             Front Brake Disc Rotor Fit For Benelli Tre-K 1130 06-09 Tornado Naked Tre 889

                                                                             $172.98                                                                                                            From China
                                                                             $1.60 shipping




                                                                             Fit for Kawasaki Z1000SX 2013-14-2015-2016 Front Tire Fender Fairing Matt Black

                                                                             $80.90                                                                                                             From China
                                                                             $29.88 shipping




https://www.ebay.com/str/nssupermarket2011                                                                                                                                                                        1/4
10/12/2020                                   Case: 1:20-cv-06677 Document #: 11 nssupermarket2011
                                                                                 Filed: 11/10/20  | eBay Stores382 of 400 PageID #:931
                                                                                                      Page
                                                            Floating Front Brake Disc Rotor Fit For KTM Nevada 750 05-09 Duke 690 2008-2009

                                                            $85.60                                                                             From China
                                                            $1.60 shipping




                                                            50 mm Clip On Handle Bar fit For Kawasaki ZX6R/RR 2003-2008 05 06 ZX10R 2004-10

                                                            $37.92                                                                             From China
                                                            $1.60 shipping




                                                            Headlight Light Lamp Assembly Fit For Kawasaki Ninja 250R 08-12 650R/ER-6F 2006

                                                            $122.77                                                                            From China
                                                            $1.60 shipping




                                                            Front Headlight Light Lamp Assembly Fit For Kawasaki Z750 2004-2006 Z1000 03-06

                                                            $119.03                                                                            From China
                                                            $1.60 shipping




                                                            Rear Brake Disc Fit For BMW Motorcycle S1000RR 2009-2015 10 11 12 13 14 S 1000

                                                            $65.99                                                                             From China
                                                            $1.60 shipping




                                                            Floating Front Brake Disc Rotor For Cagiva Mito 125/500 Raptor 125 Planet 125

                                                            $85.70                                                                             From China
                                                            $1.60 shipping




                                                            Rear Taillight Brake With Turn Signal Fit For Honda CBR1000RR 2008-2012 09 10 11

                                                            $24.88                                                                             From China
                                                            Free shipping




                                                            Motorcycle Radiator Cooler For Honda F4 1999-2000 CBR600 F4I 2001-2006 02 03 04

                                                            $99.50                                                                             From China
                                                            $35.99 shipping




                                                            Speedometer Tachometer Gauge Case Cover Fit For Yamaha FZ1 2006-2014 FZ6 07-09

                                                            $22.86                                                                             From China
                                                            Free shipping




                                                            Upper Fairing Cowl Nose Fit For Kawasaki Ninja ZX6R ZX636 2009-2012 Red ZX600R

                                                            $129.00                                                                            From China
                                                            $29.88 shipping
                                                            2 watching



                                                            Headlight Light Lamp Assembly Fit For Suzuki Bandit GSF 650s 1250s 2007-2009 08

                                                            $250.00                                                                            From China
                                                            $1.60 shipping




                                                            3D Soft Rubber Keychain+Blade Uncut Right Slot Key For Yamaha YZF-R1 1998-2015

                                                            $6.65                                                                              From China
                                                            $1.60 shipping




                                                            Headlight Front light Head Lamp House For kawasaki Z1000 2010-2013-2011-2012 New

                                                            $139.86                                                                            From China
                                                            $1.60 shipping




                                                            Headlight Front light Head Lamp House For kawasaki Ninja ZX-6R 2009-2012 10 11

                                                            $199.86                                                                            From China
                                                            $1.60 shipping


https://www.ebay.com/str/nssupermarket2011                                                                                                                  2/4
10/12/2020                                   Case: 1:20-cv-06677 Document #: 11 nssupermarket2011
                                                                                 Filed: 11/10/20  | eBay Stores383 of 400 PageID #:932
                                                                                                      Page

                                                            Headlight Front light Head Lamp House For kawasaki Ninja ZX-10R 2011-2014 12 13

                                                            $193.36                                                                            From China
                                                            $1.60 shipping




                                                            Stator Engine Generator Cover Fit For Honda CBR900RR CBR929RR 2000-2001 Black

                                                            $37.88                                                                             From China
                                                            $1.60 shipping




                                                            Fit For HONDA CBR900RR 1993-1999 Brake Clutch Lever Handle bar Hand Grips

                                                            $16.99 to $47.99                                                                   From China
                                                            $1.60 shipping




                                                            Fit For Honda CBR929RR 2000-2001 Brake Clutch Lever Handle bar Hand Grips

                                                            $16.99 to $47.99                                                                   From China
                                                            $1.60 shipping




                                                            Fit For Honda CBR954RR 2002-2003 Brake Clutch Lever Handle bar Hand Grips

                                                            $16.99 to $47.99                                                                   From China
                                                            $1.60 shipping




                                                            Engine Stator Cover Crankcase Fit For Suzuki GSXR600/750 2004-2005 Left Side New

                                                            $32.99                                                                             From China
                                                            $1.60 shipping




                                                            Fit For Honda CBR1000RR 2008-2019 Brake Clutch Lever Handle bar Hand Grips

                                                            $16.99 to $47.99                                                                   From China
                                                            $1.60 shipping




                                                            Fit For Honda CBR1000RR 2004-2007 Brake Clutch Lever Handle bar Hand Grips

                                                            $16.99 to $47.99                                                                   From China
                                                            $1.60 shipping




                                                            Upper Fairing Cowl with Windshield Kit Fit For Yamaha XJR400 XJR1300 ZRX400

                                                            $118.00                                                                            From China
                                                            $29.88 shipping




                                                            Front Brake Disc Rotor For Ducati Monster400/600/620/696/748/750/800/900 01 99

                                                            $173.00                                                                            From China
                                                            $1.60 shipping




                                                            Left Engine Stator Cover Crankcase Fit For Yamaha YZF-R6 1999-2000-2001-2002 New

                                                            $45.99                                                                             From China
                                                            $1.60 shipping




                                                            Rear View Mirrors With Turn Indicator Fit For Honda CBR1000RR 2008-2012 09-10-11

                                                            $54.05                                                                             From China
                                                            $1.60 shipping




                                                            Engine Stator Cover Crankcase Fit For Kawasaki Z1000 2011-2014 Ninja 1000 11-13

                                                            $35.88                                                                             From China
                                                            $1.60 shipping




                                                            50mm Clip On Handle Bar fit For Honda CBR1000RR 2004-2010 CBR 929 954 2000-03 02

                                                            $37.89                                                                             From China
                                                            $1.60 shipping
https://www.ebay.com/str/nssupermarket2011                                                                                                                  3/4
10/12/2020                                           Case: 1:20-cv-06677 Document #:Items for sale by
                                                                                      11 Filed:       nssupermarket2011
                                                                                                    11/10/20    Page |384
                                                                                                                        eBay of 400 PageID #:933

        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                                 Sell    Watchlist       My eBay


                                    Shop by
                                    category           KTM                                                                                                        All Categories                           Search                Advanced


                                                                                                                                                                                                   Include description
                                                      Items for sale from nssupermarket2011 (421                )   |    Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction      Buy It Now                                                                                               Sort: Best Match          View:
        eBay Motors
         Motorcycle Fairings & Bodywork                 14 results for KTM           Save this search
         Motorcycle Decals & Stickers
         More
                                                          Find your Motorcycle
                                                                                                                                                                            Clear selections
        Format                             see all
               All Listings
               Auction
               Buy It Now
                                                                                                                                                                                0
                                                          Make & Model                                  Year From / To            Distance
                                                                                                                                                                      matching results
                                                           KTM                                          Year From                  Any Distance of
        Guaranteed Delivery                see all
                                                           Any Model                                    Year To                    60106                                    Find Results
               No Preference
               1 Day Shipping
               2 Day Shipping                                                                       For KTM DUKE 390 125 200 RC 390 2014-2017 M10 Swingarm Sliders Spools 6 Colors
               3 Day Shipping                                                                       Brand New
               4 Day Shipping
                                                                                                    $15.32                                               From China
        Condition                          see all                                                  Buy It Now

               New   (14)                                                                           Free Shipping


        Price
        $             to $


        Item Location                      see all
               Default
               Within                                                                               Tank Pad Stickers Protector Decal Emblem Fit For KTM Duke 125/200/390/690 New (Fits: KTM)
                100 miles     of 60106                                                              Brand New

               US Only
               North America
                                                                                                    $11.99                                               From China
                                                                                                    Buy It Now
               Worldwide
                                                                                                    Free Shipping
                                                                                                        Watch
        Delivery Options                   see all
               Free shipping


        Show only                          see all
               Free Returns
               Returns accepted
                                                                                                    New Fuel Tank Decal Pad Gas Cap Sticker Protector Fit For BMW KTM Ducati Silver
               Completed listings
               Sold listings                                                                        New (Other)
               Deals & Savings
                                                                                                    $5.12                                                From China
                                                                                                    Buy It Now
        More refinements...
                                                                                                    +$1.50 shipping
                                                                                                        Watch

              Seller Information

             nssupermarket2011 (421         )


              Feedback rating: 421
              Positive Feedback: 100%                                                               Front Brake Disc Rotor Fit For KTM 250 MX/MXC/SX-F/XC-F/XC-W 300 EXC/GS/MX/MXC (Fits:
              Member since Sep-05-16 in
                                                                                                    KTM)
              Hong Kong
                                                                                                    New (Other)

              Read feedback profile                                                                 $42.90                                               From China
              Add to my favorite sellers                                                            Buy It Now
                                                                                                    +$13.90 shipping
                                                                                                        Watch




                                                                                                    Rear Taillight Brake Turn Signal Fit For KTM Super Duke 990 2006-2011 07 08 09 (Fits: KTM)
                                                                                                    Brand New

                                                                                                    $57.66                                               From China
                                                                                                    Buy It Now
                                                                                                    +$4.50 shipping
                                                                                                        Watch




                                                        Front Brake Disc Rotor Fit For KTM 360 380 MX/MXC/SX/XC 350 EXC/GS 400 450 EXC (Fits: KTM)
                                                        Brand New




https://www.ebay.com/sch/m.html?_ssn=nssupermarket2011&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                  1/3
10/12/2020                                                       Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 385 of 400 PageID #:934
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout                                                                                                          To add more items, go to cart.



                               Pay with                                                                                                      Subtotal (1 item)                                           $42.90
                                                                                                                                             Shipping                                                    $13.90
                                                     New card                                                                                Tax*                                                          $3.55
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $60.35

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: nssupermark... | Message to seller

                                                                       Front Brake Disc Rotor Fit For KTM 250 MX/MXC/SX-F/XC-
                                                                       F/XC-W 300 EXC/GS/MX/MXC
                                                                       $42.90

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Oct 30 – Nov 19
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       $13.90



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Save the Children Federation, Inc.
                               Donate to Save the Children to help us support children’s needs in times of crisis.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1433378587012                                                                                                                                                          1/1
10/12/2020                                                             For KTM
                                                       Case: 1:20-cv-06677     DUKE 390 125
                                                                             Document     #:200
                                                                                             11RCFiled:
                                                                                                  390 2014-2017
                                                                                                        11/10/20M10 Swingarm
                                                                                                                    Page 386 Sliders
                                                                                                                                  ofSpools
                                                                                                                                     400 6PageID
                                                                                                                                           Colors | eBay
                                                                                                                                                      #:935
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




    People who viewed this item also viewed

                           6/8/10mm                                       Swingarm Spools                               6/8/10mm                                            6/8/10mm                                           SwingArm
                           SwingArm Bobbin…                               Slider CNC For…                               Swingarm Stand…                                     SwingArm Bobbin…                                   Paddocks Stand…
                           $7.19                                          $17.89                                        $7.17                                               $7.17                                              $7.17
                           $7.99                                          $19.88                                        $7.97                                               $7.97                                              $7.97
                           Free shipping                                  + shipping                                    Free shipping                                       Free shipping                                      Free shipping




            Check if this part fits your vehicle             Contact the seller



                                                                                                   For KTM DUKE 390 125 200 RC 390 2014-2017 M10
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Swingarm Sliders Spools 6 Colors
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                             Color:     - Select -


                                                                                                          Quantity:     1               5 available                                                     Seller information
                                                                                                                                                                                                        nssupermarket2011 (422         )
                                                                                                                                                                                                        100% Positive feedback
                                                                                                            Price:    US $15.32                                     Buy It Now
                                                                                                                                                                                                            Save this Seller

                                                                                                                                                                   Add to cart                          Contact seller
                                                                                                                                                                                                        Visit store

                                                                                                                                                                 Add to Watchlist                       See other items




                                                                                                        Free shipping                30-day returns               Longtime member


                                                                                                          Shipping: FREE Economy Shipping from outside US | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: 广州, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                          Delivery:          Estimated between Thu. Oct. 29 and Mon. Dec. 28

                                                                                                                             Please note the delivery estimate is greater than 11 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:

                                Have one to sell?         Sell now
                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |               See details




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




     8MM Swingarm Spools                      New Fuel Tank Decal Pad                  4 Color Motorcycle Rubber            Green Motorcycle Rubber                     Motorcycle Rubber                             White Motorcycle Rubber
     Sliders For SUZUKI…                      Gas Cap Sticker Protector…               Keychain Key Ring For…               Keychain Key Ring For…                      Keychain Key Ring For…                        Keychain Key Ring For…
     $8.40                                    $5.12                                    $3.60                                $3.90                                       $3.60                                         $3.63
     + $1.60 shipping                         + $1.60 shipping                         + $1.60 shipping                     + $1.60 shipping                            + $1.60 shipping                              + $1.60 shipping




    Description             Shipping and payments                                                                                                                                                                                          Report item



                                                                                                                                                                                                          eBay item number: 143423238830
      Seller assumes all responsibility for this listing.

      Last updated on Sep 18, 2020 00:01:04 PDT View all revisions

          Item specifics
          Condition:                             New                                                                                   Brand:         Unbranded
          Manufacturer Part Number:
https://www.ebay.com/itm/For-KTM-DUKE-390-125-200-RC-390-2014-2017-M10-Swingarm-Sliders-Spools-6-Colors/143423238830?hash=item2164b0f2ae:g:Uk8AAOSwRg9dtBwX                                                                                               1/2
10/12/2020                                                              TankDocument
                                                       Case: 1:20-cv-06677  Pad Stickers Protector
                                                                                           #: 11Decal  Emblem
                                                                                                   Filed:     Fit For KTM
                                                                                                          11/10/20        Duke387
                                                                                                                       Page   125/200/390/690 New | eBay#:936
                                                                                                                                   of 400 PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Gas Tanks                                                                                                | Add to Watchlist




    People who viewed this item also viewed

                           Tank Stickers                                  For KTM Duke                                  New Fuel Gas Tank                                   3D Gas Tank Pad                                    Metal Fuel Gas
                           Protector Decal…                               125/200/390/40…                               Pad Cover…                                          Protector Sticker…                                 Tank Keys Oil Ca…
                           $10.98                                         $10.10                                        $12.34                                              $12.96                                             $17.87
                           Free shipping                                  Free shipping                                 $12.99                                              $13.64                                             Free shipping
                                                                                                                        Free shipping                                       + $4.00 shipping




            This fits a KTM                   Select Year



                                                                                                   Tank Pad Stickers Protector Decal Emblem Fit For
                                                                                                                                                                                                        Shop with confidence
                                                                                                   KTM Duke 125/200/390/690 New
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                                                         10 available / 8 sold                                          Seller information
                                                                                                         Quantity:      1
                                                                                                                                                                                                        nssupermarket2011 (422        )
                                                                                                                                                                                                        100% Positive feedback

                                                                                                           Price:    US $11.99                                      Buy It Now
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                   Add to cart
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items
                                                                                                                                                                 Add to Watchlist



                                                                                                        Free shipping               30-day returns                Longtime member


                                                                                                         Shipping: FREE Economy Shipping from outside US | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: GZ, china, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                         Delivery:           Estimated between Thu. Oct. 29 and Mon. Dec. 28

                                                                                                                             Please note the delivery estimate is greater than 11 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                       Payments:
                                Have one to sell?         Sell now

                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




     New Fuel Tank Decal Pad                  Fuel Tank Decal Pad Gas                 Blue Fuel Tank Decal Pad              Fuel Tank Decal Pad Gas                     Fuel Tank Decal Pad Gas                       Gas Oil Fuel Tank Cap Decal
     Gas Cap Sticker Protector…               Cap Sticker Protector Fit F…            Gas Cap Sticker Protector…            Cap Sticker Protector Fit F…                Cap Sticker Protector Fit F…                  pad Sticker Protector For…
     $5.12                                    $4.70                                   $5.17                                 $5.15                                       $4.87                                         $3.98
     + $1.60 shipping                         + $1.60 shipping                        + $1.60 shipping                      + $1.60 shipping                            + $1.60 shipping                              + $1.60 shipping




    Description             Shipping and payments                                                                                                                                                                                         Report item



                                                                                                                                                                                                           eBay item number: 142962929351
      Seller assumes all responsibility for this listing.

      Last updated on Sep 18, 2020 00:00:46 PDT View all revisions

          Compatibility

https://www.ebay.com/itm/Tank-Pad-Stickers-Protector-Decal-Emblem-Fit-For-KTM-Duke-125-200-390-690-New/142962929351?fits=Make%3AKTM&hash=item2149412ec7:g:-9QAAOSw~29btsJQ                                                                                1/3
10/14/2020                                                              7L Motorcycle
                                                       Case: 1:20-cv-06677  Document  Bike Handlebar Bag Saddlebag
                                                                                            #: 11 Filed:   11/10/20Fork Roll
                                                                                                                        Page Barrel
                                                                                                                                 388Bag Cycling
                                                                                                                                        of 400Storage
                                                                                                                                                PageID| eBay#:937

 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                             All Categories                       Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts
                                                                                                                                                                                                                                         | Add to Watchlist
                                                       eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage




    People who viewed this item also viewed

                           7L Motorcycle                                   7L Waterproof                                   Motorcycle Dirt                                      1×7L Waterproof                                 7L Capacity
                           Front Handlebar…                                Motorcycle…                                     Bike Back Seat B…                                    Motorcycle Front…                               Motorcycle Front…
                           $29.02                                          $29.02                                          $26.30                                               $29.02                                          $29.02
                           $35.39                                          $35.39                                          $27.68                                               $35.39                                          $35.39
                           + $8.00 shipping                                + $18.00 shipping                               Free shipping                                        + $18.00 shipping                               + $18.00 shipping




            This fits a KTM                   Select Year



    SAVE UP TO 9% WHEN YOU BUY MORE
                                                                                             7L Motorcycle Bike Handlebar Bag Saddlebag Fork Roll
                                                                                                                                                                                                         Shop with confidence
                                                                                             Barrel Bag Cycling Storage
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Condition: New

                                                                                                                           Buy 1               Buy 2                 Buy 3                               Seller information
                                                                                                Bulk savings:
                                                                                                                         $29.02/ea           $27.28/ea             $26.99/ea                             nx-business-world (467      )
                                                                                                                                                                                                         96.9% Positive feedback

                                                                                               Compatibility: See compatible vehicles
                                                                                                                                                                                                             Save this Seller
                                                                                                 Sale ends in: 04d 02h 37m
                                                                                                                                                                                                         Contact seller
                                                                                                     Quantity:       1         4 or more for $26.41/ea                                                   Visit store
                                                                                                                                                                                                         See other items
                                                                                                                    5 available



                                                                                                        Price:    US $29.02/ea                                        Buy It Now
                                                                                                                  US $35.39 (18% off)

                                                                                                                                                                     Add to cart
                                  Have one to sell?         Sell now


                                                                                                 Best Offer:                                                         Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                           30-day returns                                   Longtime member


                                                                                                     Shipping: $16.00 Standard SpeedPAK from China/Hong
                                                                                                                    Kong/Taiwan | See details
                                                                                                                    International shipment of items may be subject to customs processing and
                                                                                                                    additional charges.
                                                                                                                    Item location: Shanghai, China
                                                                                                                    Ships to: Americas, Europe, Asia, Australia See exclusions


                                                                                                      Delivery:            Estimated between Mon. Nov. 23 and Fri. Dec. 11
                                                                                                                           This item has an extended handling time and a delivery estimate
                                                                                                                           greater than 27 business days.
                                                                                                                           Please allow additional time if international delivery is subject to
                                                                                                                           customs processing.

                                                                                                    Payments:



                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your eBay
                                                                                                                              Mastercard. Learn more

                                                                                                      Returns: 30 day Buyer pays for return shipping |                  See details




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/7L-Motorcycle-Bike-Handlebar-Bag-Saddlebag-Fork-Roll-Barrel-Bag-Cycling-Storage/254523413748?fits=Make%3AKTM&hash=item3b42c714f4:g:5ZkAAOSw0nleVhTT                                                                                1/4
10/14/2020                                                       7L Motorcycle
                                                Case: 1:20-cv-06677  Document  Bike Handlebar Bag Saddlebag
                                                                                     #: 11 Filed:   11/10/20Fork Roll
                                                                                                                 Page Barrel
                                                                                                                          389Bag Cycling
                                                                                                                                 of 400Storage
                                                                                                                                         PageID| eBay#:938




     Motorcycle Bike Handlebar             Motorcycle Bike riding            1PCS Aluminum alloy PU       Motorcycle Bike Hard              Motorcycle Rear Seat Bag          Motorcycle Handlebar Cell
     Bag Saddlebag Fork Barrel…            rainproof shoulder hard sh…       Motorcycle Bike Scooter…     Hanger M4 Nut 22mm…               Waterproof Travel Luggag…         Phone Mount Holder…
     $29.02                                $63.98                            $20.14                       $16.09                            $48.89                            $17.63
     $35.39                                $79.98                            $30.99                       $22.99                            $71.89                            $29.39
     + $18.00 shipping                     + $22.00 shipping                 + $18.00 shipping            + $18.00 shipping                 + $18.00 shipping                 + $8.00 shipping




    Description            Shipping and payments                                                                                                                                                 Report item



                                                                                                                                                                     eBay item number: 254523413748
      Seller assumes all responsibility for this listing.

      Last updated on Oct 06, 2020 20:42:50 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make       Model        Submodel
              -Select-          -Select-   -Select-      -Select-                     Go


         [show all compatible vehicles]


               This part is compatible with 914 vehicle(s) matching KTM.


             Notes       Year                               Make                             Model                            Submodel
                         2017                               KTM                              50                               SX
                         2017                               KTM                              50                               SX Mini
                         2016                               KTM                              50                               SX
                         2015                               KTM                              50                               SX
                         2014                               KTM                              50                               SX
                         2013                               KTM                              50                               SX
                         2013                               KTM                              50                               SX Mini
                         2013                               KTM                              50                               SXS
                         2012                               KTM                              50                               SX
                         2012                               KTM                              50                               SXS
                         2011                               KTM                              50                               SX
                         2011                               KTM                              50                               SXS
                         2010                               KTM                              50                               SX
                         2009                               KTM                              50                               SX
                         2009                               KTM                              50                               SX Junior
                         2009                               KTM                              50                               SX Mini
                         2008                               KTM                              50                               Mini Adventure
                         2008                               KTM                              50                               SX
                         2008                               KTM                              50                               SX Junior
                         2007                               KTM                              50                               Mini Adventure

         Page 1 of 46                                                                              1 2 3 4 5 6 7 8 9 10

         Portions of the information contained in this table have been provided by nx-business-world



         Item specifics
         Condition:                          New                                                          Applicable models 1:      Motorcycle,mountain bike, road car
         Features 2:                         High quality buckle, free to adjust the length of the belt   Applicable models 2:      Traveling car, commuter car, folding car, etc
         Fitment:                            Fit for Yamaha Honda Kawasaki Suzuki Ducati KTM              Brand:                    Unbranded
         Manufacturer Part Number:           Does Not Apply                                               Capacity:                 7L
         Material:                           waterproof nylon                                             Color:                    Black
         Placement on Vehicle:               Front, Rear                                                  Dimension:                15CM*40CM
         Type:                               Motorcycle tool bag                                          Features 1:               High-density waterproof detachable inner pocket
         Warranty:                           6 Month                                                      UPC:                      Does not apply




                                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/7L-Motorcycle-Bike-Handlebar-Bag-Saddlebag-Fork-Roll-Barrel-Bag-Cycling-Storage/254523413748?fits=Make%3AKTM&hash=item3b42c714f4:g:5ZkAAOSw0nleVhTT                                   2/4
10/14/2020                                                 7L Motorcycle
                                          Case: 1:20-cv-06677  Document  Bike Handlebar Bag Saddlebag
                                                                               #: 11 Filed:   11/10/20Fork Roll
                                                                                                           Page Barrel
                                                                                                                    390Bag Cycling
                                                                                                                           of 400Storage
                                                                                                                                   PageID| eBay#:939



               Store Home             Engraving Machine                 Welding Equipments                 Outdoor Sports              Rotary Laser Lever


                    DESCRIPTION


                7L Waterproof Motorcycle Front Handlebar Bag Saddlebag Fork Roll Barrel Bag Stylish Casual Cycling
                                                                              Storage Package
               Features:
                     1. High-density waterproof detachable inner pocket, light and wear-resistant, wear-resistant textile material.
                     2. High quality buckle, free to adjust the length of the belt.
                     3. The bag is designed with wear-resistant nylon cloth to improve the wear resistance of the pack.
                     4. Uses reflective materials to protect your night riding.
                     5. Applicable models: Motorcycle,mountain bike, road car, traveling car, commuter car, folding car, etc

               Specification:
                     Condition: Aftermarket 100% Brand New
                     Color: Black
                     Material: waterproof nylon
                     Dimension: 15CM*40CM
                     Placement on motorcycle: Front OR Rear

               Package Included:
                     1x motorcycle tool bag

               For Most Motorcycle:
                     Fit for Yamaha Honda Kawasaki Suzuki Ducati KTM
                     Can be installed in handlebar ,sissy bar, front forks.
                     Please check the measurement before you buy




                    DETAIL IMAGE




                     SHIPPING       PAYMENT      RETURNS        CONTACT       ABOUT US


                    1.We have warehouses in the USA, CA, and AU. For those customers who live in the US,CA, and AU, we will send item from the
                    corresponding warehouse.Estimated Delivery 2-4 business days to major locations,4-7 business days to remote areas.
                    2.For those customers who live in other countries,we will send item from our foreign warehouses if available, otherwise from
                    China.Delivery time is 5~8 business days.(Tax maybe required if send from China,and tax is buyers' responsibility according to
                    ebay policy.)




                                                                                                                                                                                            Feedback




   Sponsored items based on your recent views 1/4                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/7L-Motorcycle-Bike-Handlebar-Bag-Saddlebag-Fork-Roll-Barrel-Bag-Cycling-Storage/254523413748?fits=Make%3AKTM&hash=item3b42c714f4:g:5ZkAAOSw0nleVhTT                          3/4
10/14/2020                                                           7L Motorcycle
                                                    Case: 1:20-cv-06677  Document  Bike Handlebar Bag Saddlebag
                                                                                         #: 11 Filed:   11/10/20Fork Roll
                                                                                                                     Page Barrel
                                                                                                                              391Bag Cycling
                                                                                                                                     of 400Storage
                                                                                                                                             PageID| eBay#:940




     Aluminum Clutch Cover Cap               Orange Motor Engine Frame                 3 Color Rear Brake Pedal Tip              Universal Pair Motorcycle             Universal Classic            7L Motorcycle Front
     Bolt For KTM 1090 1190 105…             Sliders Crash Protector Fit…              Plate for KTM 125 150 SX 25…              Saddlebags Luggage…                   Motorcycle Hard Bags…        Handlebar Bag Saddlebag…
     $218.49                                 $81.30                                    $10.62                                    $75.89                                $375.99                      $29.02
     $229.99                                 $85.58                                    $11.18                                    Free shipping                         Free shipping                $35.39
     Free shipping                           Free shipping                             Free shipping                             Last one                              Last one                     + $8.00 shipping
     New                                     New                                       New                                                                                                          New




   Explore more sponsored options:




     Motorcycle Dirt Bike Back               Motorcycle Fork Support                   Motorcycle Backpack Tail                  MOTORCYCLE TOOL Hex                   Motorcycle Waterproof Tool   Pit Posse Motorcycle Mini
     Seat Bag Tail Shoulder…                 Tool Seal Saver…                          Back Seat Storage Carry…                  Allen Axle Set Yamaha…                Tube Gloves Raincoat…        Heavy Duty Exhaust Spring…
     $26.30                                  $11.72                                    $26.30                                    $19.95                                $20.66                       $7.95
     $27.68                                  $12.34                                    $27.68                                    + shipping                            $24.89                       + shipping
     Free shipping                           + $6.66 shipping                          Free shipping                             Popular                               Free shipping                Popular
     Popular




   More from this seller 1/2                                                                                                                                                                                Feedback on our suggestions




     Motorcycle cycling Racing               Waterproof Twin Bag Rear                  Oxford Motorcycle Racing                  1PCS Universal Motorcycle             Sport Back Motorcycle        Motorcycle Bike Hard
     36-58L Helmet Back Seat…                Rack Storage Case straps…                 36-58L Helmet Back Seat…                  Bike PU leather Side Saddl…           Scooter Rear Tail backpac…   Hanger M4 Nut 22mm…
     $74.39                                  $99.58                                    $74.39                                    $50.99                                $44.99                       $16.09
     $92.99                                  $124.48                                   $92.99                                    + shipping                            $52.93                       $22.99
     + shipping                              + shipping                                + shipping                                                                      + shipping                   + shipping




 Back to search results                                                                                                                                                                                                    Return to top
 More to explore : S&S Cycle Motorcycle Cylinder Barrels for Harley-Davidson, Custom Cycle Motorcycle Fork Tubes for Harley-Davidson, Cycle Visions Motorcycle Fork Tubes for Harley-Davidson,
 S&S Cycle Motorcycle Cylinder Barrels, Motorcycle Saddlebags, Motorcycle Cylinder Barrels for Honda, Motorcycle Cylinder Barrels for Yamaha,
 National Cycle Motorcycle Handlebars, Grips & Levers for Kawasaki, Motorcycle Cylinder Barrels for Kawasaki, For KTM Motorcycle Cylinder Barrels




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/7L-Motorcycle-Bike-Handlebar-Bag-Saddlebag-Fork-Roll-Barrel-Bag-Cycling-Storage/254523413748?fits=Make%3AKTM&hash=item3b42c714f4:g:5ZkAAOSw0nleVhTT                                                              4/4
10/14/2020                                                              7L Motorcycle
                                                       Case: 1:20-cv-06677  Document  Bike Handlebar Bag Saddlebag
                                                                                            #: 11 Filed:   11/10/20Fork Roll
                                                                                                                        Page Barrel
                                                                                                                                 392Bag Cycling
                                                                                                                                        of 400Storage
                                                                                                                                                PageID| eBay#:941

 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                             All Categories                       Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts
                                                                                                                                                                                                                                         | Add to Watchlist
                                                       eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage




    People who viewed this item also viewed

                           7L Motorcycle                                   7L Waterproof                                   Motorcycle Dirt                                      1×7L Waterproof                                 7L Capacity
                           Front Handlebar…                                Motorcycle…                                     Bike Back Seat B…                                    Motorcycle Front…                               Motorcycle Front…
                           $29.02                                          $29.02                                          $26.30                                               $29.02                                          $29.02
                           $35.39                                          $35.39                                          $27.68                                               $35.39                                          $35.39
                           + $8.00 shipping                                + $18.00 shipping                               Free shipping                                        + $18.00 shipping                               + $18.00 shipping




            This fits a KTM                   Select Year



    SAVE UP TO 9% WHEN YOU BUY MORE
                                                                                             7L Motorcycle Bike Handlebar Bag Saddlebag Fork Roll
                                                                                                                                                                                                         Shop with confidence
                                                                                             Barrel Bag Cycling Storage
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Condition: New

                                                                                                                           Buy 1               Buy 2                 Buy 3                               Seller information
                                                                                                Bulk savings:
                                                                                                                         $29.02/ea           $27.28/ea             $26.99/ea                             nx-business-world (467      )
                                                                                                                                                                                                         96.9% Positive feedback

                                                                                               Compatibility: See compatible vehicles
                                                                                                                                                                                                             Save this Seller
                                                                                                 Sale ends in: 04d 02h 37m
                                                                                                                                                                                                         Contact seller
                                                                                                     Quantity:       1         4 or more for $26.41/ea                                                   Visit store
                                                                                                                                                                                                         See other items
                                                                                                                    5 available



                                                                                                        Price:    US $29.02/ea                                        Buy It Now
                                                                                                                  US $35.39 (18% off)

                                                                                                                                                                     Add to cart
                                  Have one to sell?         Sell now


                                                                                                 Best Offer:                                                         Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                           30-day returns                                   Longtime member


                                                                                                     Shipping: $16.00 Standard SpeedPAK from China/Hong
                                                                                                                    Kong/Taiwan | See details
                                                                                                                    International shipment of items may be subject to customs processing and
                                                                                                                    additional charges.
                                                                                                                    Item location: Shanghai, China
                                                                                                                    Ships to: Americas, Europe, Asia, Australia See exclusions


                                                                                                      Delivery:            Estimated between Mon. Nov. 23 and Fri. Dec. 11
                                                                                                                           This item has an extended handling time and a delivery estimate
                                                                                                                           greater than 27 business days.
                                                                                                                           Please allow additional time if international delivery is subject to
                                                                                                                           customs processing.

                                                                                                    Payments:



                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your eBay
                                                                                                                              Mastercard. Learn more

                                                                                                      Returns: 30 day Buyer pays for return shipping |                  See details




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/7L-Motorcycle-Bike-Handlebar-Bag-Saddlebag-Fork-Roll-Barrel-Bag-Cycling-Storage/254523413748?fits=Make%3AKTM&hash=item3b42c714f4:g:5ZkAAOSw0nleVhTT                                                                                1/3
10/14/2020                                                                7L Motorcycle
                                                         Case: 1:20-cv-06677  Document  Bike Handlebar Bag Saddlebag
                                                                                              #: 11 Filed:   11/10/20Fork Roll
                                                                                                                          Page Barrel
                                                                                                                                   393Bag Cycling
                                                                                                                                          of 400Storage
                                                                                                                                                  PageID| eBay#:942




     Motorcycle Bike Handlebar                   Motorcycle Bike riding                 1PCS Aluminum alloy PU                   Motorcycle Bike Hard                      Motorcycle Rear Seat Bag                  Motorcycle Handlebar Cell
     Bag Saddlebag Fork Barrel…                  rainproof shoulder hard sh…            Motorcycle Bike Scooter…                 Hanger M4 Nut 22mm…                       Waterproof Travel Luggag…                 Phone Mount Holder…
     $29.02                                      $63.98                                 $20.14                                   $16.09                                    $48.89                                    $17.63
     $35.39                                      $79.98                                 $30.99                                   $22.99                                    $71.89                                    $29.39
     + $18.00 shipping                           + $22.00 shipping                      + $18.00 shipping                        + $18.00 shipping                         + $18.00 shipping                         + $8.00 shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Shanghai, China
             Shipping to: Americas, Europe, Asia, Australia
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Georgia, Bahrain, Dominica, Dominican Republic, Guatemala, Martinique, Nicaragua, Puerto Rico, Virgin Islands (U.S.), American
             Samoa, Fiji, French Polynesia, New Caledonia, Bolivia, Cape Verde Islands, Côte d'Ivoire (Ivory Coast), Mauritius, Seychelles, South Africa

             Quantity:    1                 Change country:          United States                                                    ZIP Code:      60440                  Get Rates


               Shipping and handling          Each additional item         To                   Service                                                                        Delivery*

               US $16.00                      US $10.00                    United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                  Estimated between Mon. Nov. 23 and Fri. Dec. 11
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 15 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/7L-Motorcycle-Bike-Handlebar-Bag-Saddlebag-Fork-Roll-Barrel-Bag-Cycling-Storage/254523413748?fits=Make%3AKTM&hash=item3b42c714f4:g:5ZkAAOSw0nleVhTT                                                                                  2/3
10/14/2020                                          Case: 1:20-cv-06677 Document #: 11 Filed:Feedback
                                                                                              11/10/20Profile
                                                                                                            Page 394 of 400 PageID #:943
                  Hi! Sign in or register      Daily Deals   Brand Outlet     Help & Contact                                                                                  Sell     Watchlist         My eBay


                                            Shop by
                                            category                 Search for anything                                                                     All Categories                             Search             Advanced



                 Home         Community         Feedback forum       Feedback profile



                 Feedback profile


                                            nx-business-world (467           )                                                                                                                  Member Quick Links
                                            Positive Feedback (last 12 months): 96.9%                                                                                                           Contact member
                                            Member since: Sep-24-17 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                   1 month       6 months          12 months                     Average for the last 12 months

                             Positive                  11            94                 209                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (183)                                                       (194)
                             Neutral                   1              3                  6
                                                                                                                 Shipping speed                                               Communication
                             Negative                  0              1                  6                                    (187)                                                       (183)




                            All received Feedback                                   Received as buyer                                      Received as seller                                          Left for others

                 6 Feedback received (viewing 1-6)                                                                                                                                                         Revised Feedback: 4


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                                   Negative (6)                             12 Months



                    FEEDBACK                                                                                                                   FROM                                                        WHEN

                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                      Comment?
                           The order has never been sent, so request a refund                                                                  Buyer: 7***s (472 )                                         Past 6 months
                           Desktop Adjustable 10-15 inch Laptop Notebook Bracket Stand Lazy Foldable Desk                                      US $32.99 (Best offer was accepted)                         Reciprocal feedback
                           (#254293075627)


                           partially refunded, still remaining the 18$, SCAM.                                                                  Buyer: l***n (89 )                                          Past year
                           (Private listing)                                                                                                                                                               Reciprocal feedback


                           I never had the shipment, I had to wait months. And it was in vain. I do not rec                                    Buyer: z***v (153 )                                         Past year
                           2× 7/8" Motorcycle ATV Aluminum Handlebar Rearview Mirror Mount Clamp Durable                                       US $19.16                                                   Reciprocal feedback
                           (#254202685560)


                           No stars. Shipped item back and no refund. Ebay is worthless,                                                       Buyer: h***2 (173 )                                         Past year
                           2Pcs/set 96mm Aluminum Alloy Car Wheel Center Hubs Caps Rim Covers Durable                                          US $18.84                                                   Reciprocal feedback
                           (#254357189072)


                           Still not received                                                                                                  Buyer: -***c (13 )                                          Past year
                           (Private listing)                                                                                                                                                               Reciprocal feedback


                           Not as describe,,.this part was describe for a drz400sm and it is to short,..                                       Buyer: d***a (44 )                                          Past year
                           Motorcycle Foot Brace Side Stand Kickstand Modification Parts Body Frame 3 color                                    US $12.20                                                   Reciprocal feedback
                           (#254420896864)



                 Page 1 of 1
                                                                                                                          1



                                                       Member Quick Links                     Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay       Announcements        Community      Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/nx-business-world?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                   1/1
10/14/2020                                                                                   nx-business-world
                                                        Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20onPage
                                                                                                               eBay 395 of 400 PageID #:944

         Hi! Sign in or register      Daily Deals       Brand Outlet     Help & Contact                                                                                                          Sell      Watchlist          My eBay


                                     Shop by
                                     category                  Search for anything                                                                                              All Categories                                 Search           Advanced



         nx-business-world's profile



                                                                       nx-business-world (467 )                                                                               Items for sale            Visit store         Contact
                                                                       96.9% positive feedback

                                                                                                                       Based in China, nx-business-world has been an eBay member since Sep 24, 2017
                                                                          Save




                                       Feedback ratings                                                                                                                                                           See all feedback

                                                           183         Item as described                    209               6                  6                           Fast shipping
                                                                                                                                                                             Oct 12, 2020
                                                           183         Communication                    Positive        Neutral              Negative
                                                           187         Shipping time

                                                           194         Shipping charges                       Feedback from the last 12 months



                                   22 Followers | 0 Reviews | Member since: Sep 24, 2017 |           China



         Items for sale(2308)                                                                                                                                                                                                               See all items




             Fit For Mercede...                               2PcsBlack Car M...                              22PCS Car Windo...                                360 degree rota...                                     1DIN Rotatable ...
             US $9.99                         1m left         US $36.98                      19m left         US $30.79                         27m left        US $15.57                         28m left             US $179.16               35m left




             About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/nx-business-world?_trksid=p2047675.l2559                                                                                                                                                                                           1/1
10/14/2020                                                                                nx-business-world
                                                       Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20  | eBay Stores396 of 400 PageID #:945
                                                                                                                Page
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                      Sell    Watchlist   My eBay


                                   Shop by
                                   category              Search this Store                                                                              This Store                       Search           Advanced



     eBay       eBay Stores      nx-business-world




                                              nx-business-world
                                              22 followers nx-business-world (467            ) 96.9%


                                                  Save this seller




     Category

     All                                                All Listings   Auction     Buy It Now                                                                                              Best Match

     Car & Truck parts                                 1-48 of 1,674 Results
     Boat parts
                                                                               7L Motorcycle Bike Handlebar Bag Saddlebag Fork Roll Barrel Bag Cycling Storage
     Motorcycle parts

     Lights                                                                    $29.02                                                                                                              From China
                                                                               Was: $35.39
     Home & Garden
                                                                               $18.00 shipping
     Switches & Controls                                                       or Best Offer
     Other
                                                                               Motorcycle Bike Handlebar Bag Saddlebag Fork Barrel Bag Cycling Storage Durable

                                                                               $29.02                                                                                                              From China
                                                                               Was: $35.39
                                                                               $18.00 shipping
                                                                               or Best Offer

                                                                               40L Motorcycle Bag Outdoor Dry Sack Bag Cycling Waterproof Shoulder Bag Driving

                                                                               $70.59                                                                                                              From China
                                                                               Free shipping




                                                                               NEW LISTING   4''HD IPS screen Car DVR Dash 3 Lens Video Recorder Rearview Camera Night Vision

                                                                               $48.89                                                                                                              From China
                                                                               Free shipping
                                                                               or Best Offer



                                                                               Motorcycle Engine Guard Cover Protection Aluminum For HONDA PCX150 PCX125 18-19

                                                                               $27.55                                                                                                              From China
                                                                               Was: $33.60
                                                                               Free shipping



                                                                               CNC Aluminum Rearview Mirrors Side Mirror 22mm For Motorcycle ATV Street Bike

                                                                               $33.91                                                                                                              From China
                                                                               $18.00 shipping
                                                                               or Best Offer



                                                                               Bike Bicycle Cycling Rear Rack Seat Trunk Storage Bag Packing Strap Pocket

                                                                               $21.99                                                                                                              From China
                                                                               Was: $27.49
                                                                               Free shipping



                                                                               For Honda X-ADV 750 17-18 Front Brake Fluid Cylinder Master Reservoir Cap Cover

                                                                               $18.30                                                                                                              From China
                                                                               Was: $21.53
                                                                               Free shipping



                                                                               NEW LISTING   3" 76mm Multiple Combined Cold Car Air Intake System Pipe Kit + Filter Pliers

                                                                               $83.99                                                                                                              From China
                                                                               Free shipping
                                                                               or Best Offer



                                                                               2PCS Motorcycle Bike Handlebar Grips Bar End Cap Plugs Slider CNC Aluminum Block

                                                                               $12.38                                                                                                              From China
                                                                               Was: $14.56
                                                                               Free shipping



https://www.ebay.com/str/nxbusinessworld?_sop=12&rt=nc                                                                                                                                                               1/4
10/14/2020                                                                    nx-business-world
                                           Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20  | eBay Stores397 of 400 PageID #:946
                                                                                                    Page
                                                          Car Driver Seat Gap Catcher Storage Box Organizer Cup Holder Dual USB Universal

                                                          $21.03                                                                                          From China
                                                          Was: $26.29
                                                          Free shipping
                                                          or Best Offer

                                                          For BMW F750 F850GS R1200RS F800GS Aluminum GPS Phone Navigation Bracket Holder

                                                          $48.38                                                                                          From China
                                                          Was: $59.00
                                                          Free shipping
                                                          or Best Offer

                                                          Motorcycle Quick Release Buckle Fuel Tank Bag Shoulder Waterproof Bag Backpack

                                                          $57.59                                                                                          From China
                                                          Was: $63.99
                                                          Free shipping
                                                          or Best Offer

                                                          1pc Motorcycle Side Saddlebag Cover Inner Tray Fit For BMW R1200GS LC ADV Thinly

                                                          $21.59                                                                                          From China
                                                          $8.00 shipping
                                                          or Best Offer



                                                          1 Pair Motorcycle Bike Saddlebag Luggage Storage Bags Rain Cover PU Leather kit

                                                          $44.08                                                                                          From China
                                                          Was: $51.86
                                                          $18.00 shipping



                                                          Heavy Duty Slide Bolt Weld On Steel Latch Galvanized for Metal Gates Doors Kit

                                                          $26.51                                                                                          From China
                                                          Was: $33.99
                                                          Free shipping
                                                          or Best Offer

                                                          Universal Scooter Moped Bike Handlebar Bag Phone Case Saddle Pocket Wallet Pouch

                                                          $29.89                                                                                          From China
                                                          Was: $37.36
                                                          Free shipping
                                                          or Best Offer

                                                           NEW LISTING   12V 24V Truck Car Bluetooth 5.0 MP3 Player Card Radio Fast Charge HD Touch DSP

                                                          $46.58                                                                                          From China
                                                          Free shipping
                                                          or Best Offer



                                                          Christmas Laser Projector Lights LED 12 Pattern Xmas Garden Party Lawn Lamp Set

                                                          $37.59 to $38.39                                                                                From China
                                                          Was: $46.99
                                                          Free shipping



                                                          Sport Back Motorcycle Scooter Rear Tail backpack Bags Seat Bag Tool Storage Pack

                                                          $44.99                                                                                          From China
                                                          Was: $52.93
                                                          $18.00 shipping
                                                          or Best Offer

                                                          Auto Car Body Dent Lever Repair Tool Paint Puller Accessories L-shaped bar Kit

                                                          $77.40                                                                                          From China
                                                          Was: $94.39
                                                          $22.00 shipping
                                                          or Best Offer

                                                          1Pair Rear View Mirrors 8mm Handlebar Mount for Motorcycle Moped ATV Dirt Bike

                                                          $21.80                                                                                          From China
                                                          Free shipping
                                                          or Best Offer
                                                          30 sold

                                                          1pcs Boat Car ATV RV Voltmeter Dual USB Port 12V Socket Rocker Switch Panel

                                                          $19.79                                                                                          From China
                                                          Was: $32.99
                                                          $18.00 shipping
                                                          or Best Offer

                                                          Universal Anodized Rotating Motorcycle Handlebar Riser 22mm / 28mm Bar Clamp Kit

                                                          $41.99                                                                                          From China
                                                          Was: $55.99
                                                          Free shipping
https://www.ebay.com/str/nxbusinessworld?_sop=12&rt=nc                                                                                                                 2/4
10/14/2020                                                                    nx-business-world
                                           Case: 1:20-cv-06677 Document #: 11 Filed:  11/10/20  | eBay Stores398 of 400 PageID #:947
                                                                                                    Page
                                                          Free shipping



                                                          Motorcycle Stainless Steel Slip-on Black Exhaust Tail Pipe Muffler For 38-51mm

                                                          $47.99                                                                                         From China
                                                          Was: $59.99
                                                          $18.00 shipping
                                                          or Best Offer
                                                          21 watching

                                                          Motorcycle Ignition Switch Fuel Gas Cap Cover Seat Lock Kit For Yamaha YZF R6

                                                          $23.77                                                                                         From China
                                                          Was: $28.99
                                                          $18.00 shipping
                                                          or Best Offer

                                                          9.7''Android 10.1 Car Stereo Radio MP5 GPS Navi WIFI For Toyota Corolla 08-13

                                                          $180.17                                                                                        From China
                                                          Was: $230.99
                                                          $30.00 shipping
                                                          or Best Offer

                                                           NEW LISTING   2PCS Scooter Motorcycle Folding Rearset Footrests Footpeg Foot Pegs Pedal Kit

                                                          $17.99                                                                                         From China
                                                          Free shipping
                                                          or Best Offer



                                                          LED TRAILER TAIL LIGHT KIT PAIR PLUG, 8m 5 CORE WIRE CARAVAN BOAT UTE Universal

                                                          $68.00                                                                                         From China
                                                          Was: $80.00
                                                          Free shipping
                                                          or Best Offer

                                                          2PCS Carbon Fiber Side View Mirror Covers Overlays FOR 09-19 NISSAN 370Z Z34

                                                          $92.99                                                                                         From China
                                                          Was: $103.32
                                                          Free shipping
                                                          or Best Offer

                                                          50ft ×8mm 2.5TNylon Synthetic Winch Line Cable Rope fits most car ATV UTV Gray

                                                          $17.62                                                                                         From China
                                                          Was: $18.55
                                                          Free shipping
                                                          or Best Offer

                                                          2pcs CNC cutting 7/8" Motorcycle Aluminum Handlebar Rearview Mirror Mount Clamp

                                                          $7.18                                                                                          From China
                                                          Free shipping




                                                          5PCS 8MM Hole Round Handle Auger Mortise Drill Bit Pilot Woodworking Tools Kit

                                                          $14.99                                                                                         From China
                                                          Was: $19.99
                                                          Free shipping
                                                          or Best Offer

                                                          Motorcycle Handlebar Reversing Mirror Turn Signal Light Plug End Lamp Aluminum

                                                          $23.24                                                                                         From China
                                                          Was: $30.99
                                                          $18.00 shipping
                                                          or Best Offer
                                                          4 watching

                                                          Motorcycle T6061 CNC Aluminum Balance Cross Handlebar Strength Lever Bar

                                                          $14.20                                                                                         From China
                                                          Was: $14.95
                                                          $18.00 shipping
                                                          2 watching

                                                          12V 5W Truck Rear LED Submersible Trailer Boat Marker Tail Light Kit Waterproof

                                                          $67.70                                                                                         From China
                                                          Was: $82.56
                                                          Free shipping
                                                          or Best Offer

                                                          Multi-function 24CM*21CM*11CM Motorcycle Bumper Storage SideTravel Box Tool Case

                                                          $17.24                                                                                         From China
                                                          Was: $22.99
                                                          $8.00 shipping
                                                          or Best Offer

                                                          Black Waterproof Twin Bag Rear Padded-Bottom Rack Storage Case Tool Pack ATV
https://www.ebay.com/str/nxbusinessworld?_sop=12&rt=nc                                                                                                                3/4
10/14/2020                                           Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                                     11 Filed:      by nx-business-world
                                                                                                                 Page| 399
                                                                                                                         eBay of 400 PageID #:948

        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                               Sell   Watchlist       My eBay


                                    Shop by
                                    category           Saddlebag                                                                                                All Categories                          Search                Advanced


                                                                                                                                                                                                Include description
                                                      Items for sale from nx-business-world (467            )     |   Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                            Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Luggage                       23 results for Saddlebag         Save this search
         Motorcycle Saddlebags &
         Accessories
         Other Motorcycle Parts
                                                                                                  1 Pair Black Waterproof Carbon fibre Motorcycle Saddle Bags Luggage Case Tail
                                                                                                  New (Other)
         Other Motorcycle Accessories
         Other Motorcycle Seat Parts
                                                                                                  $81.28                                               From China
         Motorcycle Onboard Tool Bags &
         Repair Kits
                                                                                                  Was: $101.60
         Fewer                                                                                    or Best Offer
                                                                                                  +$30.00 shipping
                                                                                                  19 Watching
        Format                             see all                                                20% off
               All Listings                                                                          Watch
               Auction
               Buy It Now

                                                                                                  7L Motorcycle Bike Handlebar Bag Saddlebag Fork Roll Barrel Bag Cycling Storage
        Brand                              see all
                                                                                                  Brand New

        Warranty                           see all
                                                                                                  $29.02                                               From China
                                                                                                  Was: $35.39
        Guaranteed Delivery                see all
                                                                                                  or Best Offer
               No Preference                                                                      +$16.00 shipping
               1 Day Shipping                                                                     18% off
               2 Day Shipping
                                                                                                     Watch
               3 Day Shipping
               4 Day Shipping


        Condition                          see all
               New   (23)                                                                         Motorcycle Bike Handlebar Bag Saddlebag Fork Barrel Bag Cycling Storage Durable
                                                                                                  Brand New
        Price
                                                                                                  $29.02                                               From China
              Under $35.00                                                                        Was: $35.39
              $35.00 - $75.00
                                                                                                  or Best Offer
              Over $75.00
                                                                                                  +$16.00 shipping
        $             to $                                                                        18% off
                                                                                                     Watch
        Item Location                      see all
               Default
               Within
                100 miles     of 60440
                                                                                                  2×Chrome Motorcycle Side Pack Refit Saddlebag Support Bar Fit For Honda Yamaha
               US Only                                                                            Brand New
               North America
               Worldwide
                                                                                                  $29.67                                               From China
                                                                                                  Was: $42.39
        Delivery Options                   see all                                                or Best Offer
               Free shipping                                                                      +$16.00 shipping
                                                                                                  30% off
        Show only                          see all                                                   Watch

               Free Returns
               Returns accepted
               Completed listings
               Sold listings
                                                                                                  Oxford Motorcycle Racing 36-58L Helmet Back Seat Bag Saddlebag Luggage side bag
               Deals & Savings
                                                                                                  New (Other)

        More refinements...                                                                       $74.39                                               From China
                                                                                                  Was: $92.99
                                                                                                  or Best Offer
              Seller Information                                                                  +$30.00 shipping
                                                                                                  20% off
             nx-business-world (467        )                                                         Watch

              Feedback rating: 467
              Positive Feedback: 96.9%
              Member since Sep-24-17 in
              Hong Kong                                                                           1PC Motorcycle Side Saddle Bag PU Leather Luggage Retro modified Luggage Bag
                                                                                                  Brand New
              Read feedback profile
              Add to my favorite sellers                                                          $47.18                                               From China
                                                                                                  Was: $55.50
                                                                                                  or Best Offer
                                                                                                  Free Shipping
                                                                                                  15% off
                                                                                                     Watch




                                                        Motorcycle Refit Saddlebag Support Bar Fit For Honda Yamaha Kawasaki Durable
                                                        Brand New




https://www.ebay.com/sch/m.html?_ssn=nx-business-world&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Saddlebag+&_sacat=0                                                                                                        1/4
10/14/2020                                                  Case: 1:20-cv-06677 Document #: 11 Filed:Checkout
                                                                                                      11/10/20| eBay
                                                                                                                   Page 400 of 400 PageID #:949
                                                                                                                                                  How do you like our checkout? Tell us what you think
                                                         Checkout

                      Pay with                                                                                                      Subtotal (1 item)                                           $29.02
                                                                                                                                    Shipping                                                    $16.00
                                            New card                                                                                Tax*                                                          $2.81
                              0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                    Order total                                                $47.83

                                                                                                                                       *We're required by law to collect sales tax and applicable fees
                                                                                                                                       for certain tax authorities. Learn more


                               Special financing available.
                               Apply now. See terms
                                                                                                                                                              Confirm and pay

                                                                                                                                                         Select a payment option
                      Ship to

                      375 W Briarcliff Rd                                                                                                                         See details
                      Bolingbrook, IL 60440-3825
                      United States

                      Change




                      Review item and shipping

                      Seller: nx-business... | Edit message
                      Message: Item Id: 254523413748 Buyer's Vehicle: KTM

                                                             7L Motorcycle Bike Handlebar Bag Saddlebag Fork Roll
                                                             Barrel Bag Cycling Storage
                                                             $29.02
                                                             $35.39

                                                             Quantity     1


                                                             Delivery
                                                             Est. delivery: Nov 23 – Dec 11
                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                             $16.00



                                                             Save up to 18%



                      Gift cards, coupons, eBay Bucks



                      Enter code:                                                    Apply




                      Donate to charity (optional)
                      Malala Fund
                      Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                      Select amount                         None




                   Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436032863011                                                                                                                                              1/1
